Name: 2006/257/EC: Commission Decision of 9 February 2006 amending Decision 96/335/EC establishing an inventory and a common nomenclature of ingredients employed in cosmetic products (Text with EEA relevance)
 Type: Decision
 Subject Matter: economic analysis;  chemistry
 Date Published: 2006-04-05

 5.4.2006 EN Official Journal of the European Union L 97/1 COMMISSION DECISION of 9 February 2006 amending Decision 96/335/EC establishing an inventory and a common nomenclature of ingredients employed in cosmetic products (Text with EEA relevance) (2006/257/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), and in particular Article 5a(3) and Article 7(2) thereof, After consultation of the Scientific Committee for Cosmetic Products and Non-Food Products intended for Consumers, Whereas: (1) In accordance with information supplied by the industry concerned, the inventory and the common nomenclature of ingredients employed in cosmetic products set out in the Annex to Decision 96/335/EC (2) need to be updated. (2) Section I in the Annex to Decision 96/335/EC should be updated to ensure the scientific accuracy and validity of some existing entries as well as of new entries, and to improve the botanical entries as well as the definitions and classes of functions. (3) It has been proven necessary to substantially revise the Nomenclature Conventions set out in the Annex to Decision 96/335/EC in order to make them clearer and to adapt them to the changes in the International nomenclature of cosmetic ingredients (INCI). (4) The list of abbreviations set out in the Annex to Decision 96/335/EC should be adapted to take into account the introduction of new ingredients in the inventory. (5) Decision 96/335/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS DECIDED AS FOLLOWS: Sole Article The Annex to Decision 96/335/EC is amended in accordance with the Annex to this Decision. Done at Brussels, 9 February 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Commission Directive 2005/80/EC (OJ L 303, 22.11.2005, p. 32). (2) OJ L 132, 1.6.1996, p. 1. ANNEX I The Annex to Decision 96/335/EC is amended as follows: 1. Section I is replaced by the following: SECTION I COSMETIC INGREDIENTS OTHER THAN PERFUME AND AROMATIC RAW MATERIALS Introduction This list has been prepared in particular on the basis of information provided by the European Cosmetic Industry represented by the European Cosmetic Toiletry and Perfumery Association (COLIPA). The list covers all items foreseen under Article 5a of the cosmetic products Directive concerning identity, usual function(s), and restrictions on cosmetic ingredients. The ingredients are listed in the alphabetical order of the INCI names, which constitute together the common nomenclature for labelling throughout the EU. The following fields are included: 1. INCI name This refers to the common nomenclature for ingredient labelling on the packaging of cosmetic products. The conventions used for the nomenclature are attached. The abbreviation INCI stands for International nomenclature for cosmetic ingredients. It refers to a new terminology developed by COLIPA to take into account the need for a truly international approach. It should be noted that Article 5a of the cosmetic products Directive refers to CTFA, which has been replaced by INCI as the correct designation for the nomenclature. An INCI name may cover several chemical entities. For cosmetic colorants, the colour index (CI) number or the name listed in Annex IV has to be used for ingredient labelling, as indicated in Article 6(1)(g) of the cosmetic products Directive. The CI number therefore becomes the INCI name for these ingredients. 2. INN name This abbreviation refers to the International non-proprietary name recommended by the World Health Organisation. It is listed where applicable. 3. Ph. Eur. name This abbreviation refers to the name in the European pharmacopoeia. It is listed where applicable. 4. CAS number This abbreviation refers to the code number developed by the Chemical Abstracts Service. The CAS number is a worldwide code enabling identification of chemical substances. It is listed when available. 5. EINECS/ELINCS number This refers to the numerical code provided either under the European inventory of existing commercial chemical substances (EINECS) for existing chemicals or under the European List of Notified Chemical Substances (ELINCS) for new chemicals. It is listed where applicable. 6. Chemical/IUPAC name This field covers the chemical name and the IUPAC (International Union of Pure and Applied Chemistry) name. It covers EINECS names, which make use of the IUPAC nomenclature, or CAS names, which clearly offer a suitable identification of the ingredient. Both items have been combined to avoid duplication. 7. Restriction This field refers to ingredients covered under the Annexes of the cosmetic products Directive, in an abbreviated format. (e.g. III/1, 16 means Annex III, Part 1, No 16). The list covers all references to the Annexes up to and including Commission Directive 2000/11/EC adapting the Annexes of the cosmetic products Directive to technical progress. However, banned substances from the Directives 2002/34/EC, 2004/93/EC, 2005/42/EC and 2005/80/EC have been deleted. Regular updates of this field will be essential as the Annexes to the Directive are adapted to technical progress. 8. Function This field refers to the usual function(s) of the ingredient as used in cosmetic products; an ingredient may have several functions. The listed functions are defined as follows: ABRASIVE Removes materials from various body surfaces or aids mechanical tooth cleaning or improves gloss. ABSORBENT Takes up water- and/or oil-soluble dissolved or finely dispersed substances. ANTICAKING Allows free flow of solid particles and thus avoids agglomeration of powdered cosmetics into lumps or hard masses. ANTICORROSIVE Prevents corrosion of the packaging. ANTIDANDRUFF Helps control dandruff. ANTIFOAMING Suppresses foam during manufacturing or reduces the tendency of finished products to generate foam. ANTIMICROBIAL Helps control the growth of micro-organisms on the skin. ANTIOXIDANT Inhibits reactions promoted by oxygen, thus avoiding oxidation and rancidity. ANTIPERSPIRANT Reduces perspiration. ANTIPLAQUE Helps protect against plaque. ANTISEBORRHOEIC Helps control sebum production. ANTISTATIC Reduces static electricity by neutralising electrical charge on a surface. ASTRINGENT Contracts the skin. BINDING Provides cohesion in cosmetics. BLEACHING Lightens the shade of hair or skin. BUFFERING Stabilises the pH of cosmetics. BULKING Reduces bulk density of cosmetics. CHELATING Reacts and forms complexes with metal ions which could affect the stability and/or appearance of cosmetics. CLEANSING Helps to keep the body surface clean. COSMETIC COLORANT Colours cosmetics and/or imparts colour to the skin and/or its appendages. All colours listed are substances on the positive list of colorants (Annex IV to the Cosmetics Directive). DENATURANT Renders cosmetics unpalatable. Mostly added to cosmetics containing ethyl alcohol. DEODORANT Reduces or masks unpleasant body odours. DEPILATORY Removes unwanted body hair. DETANGLING Reduces or eliminates hair intertwining due to hair surface alteration or damage and, thus, helps combing. EMOLLIENT Softens and smooths the skin. EMULSIFYING Promotes the formation of intimate mixtures of non-miscible liquids by altering the interfacial tension. EMULSION STABILISING Helps the process of emulsification and improves emulsion stability and shelf-life. FILM FORMING Produces, upon application, a continuous film on skin, hair or nails. FOAMING Traps numerous small bubbles of air or other gas within a small volume of liquid by modifying the surface tension of the liquid. FOAM BOOSTING Improves the quality of the foam produced by a system by increasing one or more of the following properties: volume, texture and/or stability. GEL FORMING Gives the consistency of a gel (a semi-solid preparation with some elasticity) to a liquid preparation. HAIR CONDITIONING Leaves the hair easy to comb, supple, soft and shiny and/or imparts volume, lightness, gloss, etc. HAIR DYEING Colours hair. HAIR FIXING Permits physical control of hairstyle. HAIR WAVING OR STRAIGHTENING Modifies the chemical structure of the hair, allowing it to be set in the style required. HUMECTANT Holds and retains moisture. HYDROTROPE Enhances the solubility of substance which is only slightly soluble in water. KERATOLYTIC Helps eliminate the dead cells of the stratum corneum. MASKING Reduces or inhibits the basic odour or taste of the product. MOISTURISING Increases the water content of the skin and helps keep it soft and smooth. NAIL CONDITIONING Improves the cosmetic characteristics of the nail. OPACIFYING Reduces transparency or translucency of cosmetics. ORAL CARE Provides cosmetic effects to the oral cavity, e.g. cleansing, deodorising, protecting. OXIDISING Changes the chemical nature of another substance by adding oxygen or removing hydrogen. PEARLESCENT Imparts a nacreous appearance to cosmetics. PLASTICISER Softens and makes supple another substance that otherwise could not be easily deformed, spread or worked out. PRESERVATIVE Inhibits primarily the development of micro-organisms in cosmetics. All preservatives listed are substances on the positive list of preservatives (Annex VI to the cosmetics Directive). PROPELLANT Generates pressure in an aerosol pack, expelling contents when the valve is opened. Some liquefied propellants can act as solvents. REDUCING Changes the chemical nature of another substance by adding hydrogen or removing oxygen. REFATTING Replenishes the lipids of the hair or of the top layers of the skin. REFRESHING Imparts a pleasant freshness to the skin. SKIN CONDITIONING Maintains the skin in good condition. SKIN PROTECTING Helps to avoid harmful effects to the skin from external factors. SMOOTHING Seeks to achieve an even skin surface by decreasing roughness or irregularities. SOLVENT Dissolves other substances. SOOTHING Helps lightening discomfort of the skin or of the scalp. STABILISING Improves ingredients or formulation stability and shelf-life. SURFACTANT Lowers the surface tension of cosmetics as well as aids the even distribution of the product when used. TANNING Darkens the skin with or without exposure to UV. TONIC Produces a feeling of well-being on skin and hair. UV ABSORBER Protects the cosmetic product from the effects of UV light. UV FILTER Filters certain UV rays in order to protect the skin or the hair from harmful effects of these rays. All UV filters listed are substances on the positive list of UV filters (Annex VII to the Cosmetics Directive). VISCOSITY CONTROLLING Increases or decreases the viscosity of cosmetics. INCI name INN name Ph. Eur. Name CAS No EINECS/ELINCS No Chem/IUPAC Name Restriction Function ABIES BALSAMEA EXTRACT 85085-34-3 285-364-0 Abies Balsamea Extract is an extract of the sprouts of Abies balsamea, Pinaceae Film forming/hair conditioning ABIES PECTINATA EXTRACT 92128-34-2 295-728-0 Abies Pectinata Extract is an extract of the bark and needles of the silver fir, Abies pectinata, Pinaceae Tonic/deodorant ABIES PECTINATA OIL 92128-34-2 295-728-0 Abies Pectinata Oil is the volatile oil obtained from the needles of the silver fir, Abies pectinata, Pinaceae Tonic/masking ABIES SIBIRICA OIL 91697-89-1 294-351-9 Abies Sibirica Oil is the volatile oil distilled from the needles and branches of Abies sibirica, Pinaceae Tonic/masking ABIETIC ACID 514-10-3 208-178-3 Abietic acid Emulsion stabilising ABIETYL ALCOHOL 666-84-2 211-564-4 [1R-(1.alpha.,4a.beta.,4b.alpha.,10a.alpha.)]-1,2,3,4,4a,4b,5,6,10,10a-decahydro-7-isopropyl-1,4a-dimethylphenanthren-1-methanol Viscosity controlling ACACIA CATECHU 8001-76-1 232-291-7 Acacia Catechu is the dried, crushed core of Acacia catechu, Leguminosae Hair dyeing/astringent ACACIA CONCINNA EXTRACT 202148-87-6 Acacia Concinna Extract is an extract of the fruit of Acacia concinna, Leguminosae Skin conditioning ACACIA DEALBATA EXTRACT 165800-52-2 Acacia Dealbata Extract is an extract of the leaves of the wattle, Acacia dealbata, Leguminosae Skin conditioning ACACIA DECURRENS EXTRACT 98903-76-5 308-877-4 Accacia Decurrens Extract is an extract of the sprouts of the acacia, Acacia decurrens, Leguminosae Tonic ACACIA FARNESIANA EXTRACT 89958-31-6 289-655-3 Acacia Farnesiana Extract is an extract of the flowers and stems of the acacia, Acacia farnesiana, Leguminosae Viscosity controlling/astringent ACACIA FARNESIANA GUM 2593593 232-519-5 Acacia Farnesiana Gum is a plant material derived from the dried, gummy exudate of acacia, Acacia farnesiana, Leguminosae Viscosity controlling/astringent ACACIA SENEGAL acacia acaciae gummi 2593228 232-519-5 Gum arabic Viscosity controlling ACACIA SENEGAL EXTRACT 97659-43-3 307-447-3 Acacia Senegal Extract is an extract of the flowers and stems of the acacia, Acacia senegal, Leguminosae Viscosity controlling ACACIA SENEGAL GUM EXTRACT 90387-99-8 291-377-2 Acacia Senegal Gum Extract is an extract of the gum of the acacia, Acacia senegal, Leguminosae Viscosity controlling ACANTHOPANAX SENTICOSUS EXTRACT 92346-80-0 296-164-8 Acanthopanax Senticosus Extract is an extract of the roots of eleuthero ginseng, Acanthopanax senticosus, Araliaceae Soothing ACER PSEUDOPLATANUS EXTRACT 90063-88-0 290-048-0 Acer Pseudoplatanus Extract is an extract of the leaves of Acer pseudoplatanus, Aceraceae Skin conditioning ACER SACCHARINUM EXTRACT 91770-22-8 294-807-7 Acer Saccharinum Extract is an extract of the bark and sap of the sugar maple, Acer saccharinum, Aceraceae Keratolytic ACETALDEHYDE 75-07-0 200-836-8 Acetaldehyde Nail conditioning ACETAMIDE MEA 142-26-7 205-530-8 N-2-hydroxyethylacetamide Antistatic/humectant ACETAMIDOETHOXYBUTYL TRIMONIUM CHLORIDE 221375-78-6 Butanaminium, N,N, N-trimethyl-4-(2-acetamidoethoxy), chloride Antistatic/emollient/hair conditioning ACETAMIDOPROPYL TRIMONIUM CHLORIDE 123776-56-7 3-(acetylamino)-N, N,N-trimethyl-1-propanaminium chloride Antistatic ACETAMINOPHEN paracetamol paracetamolum 103-90-2 203-157-5 Acetamide, N-(4-hydroxyphenyl)- Stabilising ACETAMINOSALOL acetaminosalol 118-57-0 204-261-3 Benzoic acid, 2-hydroxy-, 4-(acetylamino)phenyl ester Antimicrobial ACETANILID acetanilide 103-84-4 203-150-7 Acetanilide Stabilising ACETIC ACID acetic acid acidum aceticum 64-19-7 200-580-7 Acetic acid Buffering ACETONE acetone 67-64-1 200-662-2 Acetone Denaturant/solvent 1-ACETOXY-2-METHYLNAPHTHALENE 1386868 1-Naphthalenol, 2-methyl-, acetate Hair dyeing ACETUM 90132-02-8 290-419-7 Vinegar, ext Antistatic ACETYL CYSTEINE 616-91-1 210-498-3 Acetylcysteine Antioxidant ACETYL GLUCOSAMINE 10036-64-3 233-115-1 N-acetyl-.alpha.-D-glucosamine Skin conditioning ACETYL GLUTAMIC ACID 1188-37-0 214-708-4 N-acetylglutamic acid Skin conditioning ACETYL GLUTAMINE 35305-74-9 L-Glutamine, N-acetyl- Skin conditioning ACETYL GLYCERYL RICINOLEATE 235433-29-1 Glycerides, mixed acetyl and ricinoleoyl Skin conditioning/emollient ACETYL HEXAMETHYL INDAN 15323-35-0 239-360-0 1,1,2,3,3,6-hexamethylindan-5-yl methyl ketone Masking ACETYL HEXAMETHYL TETRALIN 1506-02-1 216-133-4 1-(5,6,7,8-tetrahydro-3,5,5,6,8,8-hexamethyl-2-naphthyl)ethan-1-one Masking ACETYL MANDELIC ACID 51019-43-3/7322-88-5 Benzeneacetic acid, .alpha.-(acetyloxy)- Buffering ACETYL METHIONINE 65-82-7/1115-47-5 200-617-7/214-224-3 N-acetylmethionine Skin conditioning ACETYL TRIBUTYL CITRATE 77-90-7 201-067-0 Tributyl O-acetylcitrate Film forming/plasticiser ACETYL TRIETHYL CITRATE 77-89-4 201-066-5 Triethyl O-acetylcitrate Film forming/plasticiser ACETYL TRIETHYLHEXYL CITRATE 144-15-0 205-617-0 Tris(2-ethylhexyl) 2-(acetyloxy)propane-1,2,3-tricarboxylate Emollient/film forming/plasticiser ACETYL TRIHEXYL CITRATE 24817-92-3 1,2,3-propanetricarboxylic acid, 2-acetyloxy-, trihexyl ester Antioxidant/chelating/plasticiser ACETYL TYROSINE 537-55-3 208-671-3 N-acetyl-L-tyrosine Tanning ACETYLATED CASTOR OIL 84929-62-4 284-546-7 Castor oil, acetylated Emollient ACETYLATED CETYL HYDROXYPROLINATE 221378-54-7 L-Proline, 1-acetyl-4-(acetyloxy)-, hexadecyl ester, (4R)- Emollient ACETYLATED GLYCOL STEARATE 22613-51-0 245-122-7 2-acetoxyethyl stearate Emollient/emulsion stabilising ACETYLATED HYDROGENATED COTTONSEED GLYCERIDE 165800-53-3 Glycerides, cottonseed oil mono-, hydrogenated, acetates Emollient/emulsifying ACETYLATED HYDROGENATED LANOLIN 91053-41-7 293-306-0 Lanolin, hydrogenated, acetylated Emollient ACETYLATED HYDROGENATED LARD GLYCERIDE 93572-31-7 297-461-5 Glycerides, lard mono-, hydrogenated, acetates Emollient ACETYLATED HYDROGENATED TALLOW GLYCERIDE 68990-58-9 273-612-0 Glycerides, tallow mono-, hydrogenated, acetates Emollient/emulsifying ACETYLATED HYDROGENATED TALLOW GLYCERIDES 91723-32-9 294-538-5 Glycerides, tallow mono-, di- and tri-, hydrogenated, acetates Emollient/emulsifying ACETYLATED HYDROGENATED VEGETABLE GLYCERIDE 174333-76-7 Glycerides, vegetable oil mono-, hydrogenated, acetates Emollient ACETYLATED LANOLIN 61788-48-5 262-979-2 Lanolin, acetate Antistatic/emollient/emulsifying ACETYLATED LANOLIN ALCOHOL 61788-49-6 262-980-8 Acetic acid, esters with lanolin alcs Antistatic/emollient/emulsifying ACETYLATED LANOLIN RICINOLEATE 226995-78-4 9-Octadecenoic acid, 12-hydroxy-, (9Z, 12R)-, esters with lanolin alcohols, acetates Antistatic/emollient ACETYLATED LARD GLYCERIDE 68990-55-6 273-609-4 Glycerides, lard mono-, acetates Emollient ACETYLATED PALM KERNEL GLYCERIDES 91744-63-7 294-627-9 Glycerides, palm kernel-oil, acetylated Emollient/emulsifying ACETYLATED SUCROSE DISTEARATE 121684-92-2 Sucrose distearate, acetates Emollient ACETYLMETHIONYL METHYLSILANOL ELASTINATE 227200-23-9 Elastin, reaction products with N-acetyl-L-methionine and methylsilanetriol Antistatic/skin conditioning/hair conditioning ACHILLEA MILLEFOLIUM EXTRACT 84082-83-7 282-030-6 Achillea Millefolium Extract is an extract of the leaves and flowers of the yarrow, Achillea millefolium, Asteraceae Soothing/antidandruff/refreshing/cleansing/tonic ACHILLEA MILLEFOLIUM OIL 2236206 282-030-6 Achillea Millefolium Oil is the oil obtained from the flowering herb of the yarrow, Achillea millefolium, Asteraceae Soothing/antidandruff/refreshing/cleansing/tonic ACID BLACK 1 1064-48-8 213-903-1 Disodium 4-amino-5-hydroxy-3-(4-nitrophenylazo)-6-(phenylazo)naphthalene-2,7-disulphonate (CI 20470) Hair dyeing ACID BLACK 52 5610-64-0 227-029-3 Chromium, 3-hydroxy-4-[(2-hydroxy-1-naphthalenyl)azo]-7-nitro-1-naphthalenesulphonic acid complex (CI 15711) Hair dyeing ACID BLUE 1 129-17-9 204-934-1 Hydrogen [4-[4-(diethylamino)-2',4'-disulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene]diethylammonium, sodium salt (CI 42045) Hair dyeing ACID BLUE 3 3536-49-0 222-573-8 Bis[hydrogen [4-[4-(diethylamino)-5'-hydroxy-2',4'-disulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene]diethylammonium], calcium salt (CI 42051) Hair dyeing ACID BLUE 9 3844-45-9 223-339-8 Dihydrogen (ethyl)[4-[4-[ethyl(3-sulphonatobenzyl)]amino]-2'-sulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene](3-sulphonatobenzyl)ammonium, disodium salt (CI 42090) Hair dyeing ACID BLUE 62 4368-56-3 224-460-9 Sodium 1-amino-4-(cyclohexylamino)-9,10-dihydro-9,10-dioxoanthracene-2-sulphonate (CI 62045) Hair dyeing ACID BLUE 74 indigotindisulfonate sodium 860-22-0 212-728-8 Disodium 5,5'-(2-(1,3-dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one)disulphonate (CI 73015) Hair dyeing ACID BROWN 13 6373-79-1 228-922-0 Disodium 3,3'-[sulphonylbis[(2-nitro-p-phenylene)imino]]bis[6-anilinobenzenesulphonate] (CI 10410) Hair dyeing ACID GREEN 1 19381-50-1 243-010-2 Trisodium tris[5,6-dihydro-5-(hydroxyimino)-6-oxonaphthalene-2-sulphonato(2-)-N5,O6]ferrate(3-) (CI 10020) Hair dyeing ACID GREEN 25 4403-90-1 224-546-6 Disodium 2,2'-(9,10-dioxoanthracene-1,4-diyldiimino)bis(5-methylsulphonate) (CI 61570) Hair dyeing ACID GREEN 50 3087-16-9 221-409-2 Hydrogen [4-[4-(dimethylamino)-.alpha.-(2-hydroxy-3,6-disulphonato-1-naphthyl)benzylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium, monosodium salt (CI 44090) Hair dyeing ACID ORANGE 3 6373-74-6 228-921-5 Sodium 2-anilino-5-(2,4-dinitroanilino)benzenesulphonate (CI 10385) Hair dyeing ACID ORANGE 6 547-57-9 208-924-8 Sodium 4-(2,4-dihydroxyphenylazo)benzenesulphonate (CI 14270) Hair dyeing ACID ORANGE 7 633-96-5 211-199-0 Sodium 4-[(2-hydroxy-1-naphthyl)azo]benzenesulphonate (CI 15510) Hair dyeing ACID ORANGE 24 1320-07-6 215-296-9 Sodium 4-[[3-[(dimethylphenyl)azo]-2,4-dihydroxyphenyl]azo]benzenesulphonate (CI 20170) Hair dyeing ACID RED 14 3567-69-9 222-657-4 Disodium 4-hydroxy-3-[(4-sulphonatonaphthyl)azo]naphthalenesulphonate (CI 14720) Hair dyeing ACID RED 14 ALUMINUM LAKE 84238-07-3 282-478-2 1-Naphthalenesulfonic acid, 4-hydroxy-3-[(4-sulfo-1-naphthalenyl)azo]-, aluminium complex (CI 14720: 1) Hair dyeing ACID RED 18 2611-82-7 220-036-2 Trisodium 1-(1-naphthylazo)-2-hydroxynaphthalene-4',6,8-trisulphonate (CI 16255) Hair dyeing ACID RED 18 ALUMINUM LAKE 12227-64-4 235-438-3 Aluminium, 7-hydroxy-8-[(4-sulfo-1-naphthalenyl)azo]-1,3-naphthalenedisulfonic acid complex (CI 16255: 1) Hair dyeing ACID RED 27 915-67-3 213-022-2 Trisodium 3-hydroxy-4-(4'-sulphonatonaphthylazo)naphthalene-2,7-disulphonate (CI 16185)) Hair dyeing ACID RED 33 3567-66-6 222-656-9 Disodium 5-amino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate (CI 17200) Hair dyeing ACID RED 35 6441-93-6 229-231-7 Disodium 5-(acetylamino)-4-hydroxy-3-[(o-tolyl)azo]naphthalene-2,7-disulphonate (CI 18065) Hair dyeing ACID RED 51 erythrosine 16423-68-0 240-474-8 Disodium 2-(2,4,5,7-tetraiodo-6-oxido-3-oxoxanthen-9-yl)benzoate (CI 45430) Hair dyeing ACID RED 52 3520-42-1 222-529-8 Hydrogen 3,6-bis(diethylamino)-9-(2,4-disulphonatophenyl)xanthylium, sodium salt (CI 45100) Hair dyeing ACID RED 73 5413-75-2 226-502-1 1,3-Naphthalenedisulfonic acid, 7-hydroxy-8-[[4-(phenylazo)phenyl]azo]-, disodium salt (CI 27290) Hair dyeing ACID RED 87 17372-87-1 241-409-6 Disodium 2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate (CI 45380) Hair dyeing ACID RED 92 18472-87-2 242-355-6 3,4,5,6-tetrachloro-2-(1,4,5,8-tetrabromo-6-hydroxy-3-oxoxanthen-9-yl)benzoic acid (CI 45410) Hair dyeing ACID RED 95 33239-19-9 251-419-2 Disodium 2-(4,5-diiodo-6-oxido-3-oxoxanthen-9-yl)benzoate (CI 45425) Hair dyeing ACID RED 195 Chromium, 4-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]-3-hydroxynaphthalene-1-sulphonic acid complex IV/1 Cosmetic colorant ACID VIOLET 9 6252-76-2 228-377-9 Hydrogen 9-(2-carboxylatophenyl)-3-(2-methylanilino)-6-(2-methyl-4-sulphoanilino)xanthylium, monosodium salt (CI 45190) Hair dyeing ACID VIOLET 43 4430-18-6 224-618-7 Sodium 4-[(9,10-dihydro-4-hydroxy-9,10-dioxo-1-anthryl)amino]toluene-3-sulphonate (CI 60730) Hair dyeing ACID YELLOW 1 846-70-8 212-690-2 Disodium 5,7-dinitro-8-oxidonaphthalene-2-sulphonate (CI 10316) Hair dyeing ACID YELLOW 3 95193-83-2 305-897-5 1H-Indene-1,3(2H)-dione, 2-(2-quinolinyl)-, sulfonated, sodium salts Hair dyeing ACID YELLOW 23 1934-21-0 217-699-5 Trisodium 5-hydroxy-1-(4-sulphophenyl)-4-(4-sulphophenylazo)pyrazole-3-carboxylate (CI 19140) Hair dyeing ACID YELLOW 73 SODIUM SALT fluorescein sodium 518-47-8 208-253-0 Disodium 2-(3-oxo-6-oxidoxanthen-9-yl)benzoate (CI 45350) Hair dyeing ACIDOPHILUS/VITIS VINIFERA FERMENT Acidophilus/Vitis vinifera Ferment is the product obtained by fermentation of grapes (Vitis vinifera) by the microorganism Acidophilus Skin conditioning ACINETOBACTER FERMENT Product obtained by the fermentation of acinetobacter Skin conditioning ACORUS CALAMUS EXTRACT 84775-39-3 283-869-0 Acorus Calamus Extract is an extract of the roots of the calamus, Acorus calamus, Araceae Skin conditioning ACORUS CALAMUS ROOT POWDER 84775-39-3 283-869-0 Acorus Calamus Root Powder is the powder derived from the root of the calamus, Acorus calamus, Araceae Skin conditioning ACRYLAMIDE/SODIUM ACRYLATE COPOLYMER 25085-02-3 2-propenoic acid, sodium salt, polymer with 2-propenamide Antistatic/film forming ACRYLAMIDES COPOLYMER 2-propenamide, polymer with 2-butenamide and/or alkylpropenamide Antistatic/film forming ACRYLAMIDES/ACRYLATES/DMAPA/METHOXY PEG METHACRYLATE COPOLYMER Film forming ACRYLAMIDOPROPYLTRIMONIUM CHLORIDE/ACRYLATES COPOLYMER Propenamidopropyltrimethylammonium chloride, polymer with propenoic acid, butenoic acid, and/or alkyl propenoates Film forming ACRYLATES COPOLYMER 25133-97-5 2-propenoic acid, 2-methyl-, polymer with ethyl 2-propenoate and methyl 2-methyl-2-propenoate Antistatic/binding/film forming ACRYLATES/ACETOACETOXYETHYL METHACRYLATE COPOLYMER Film forming ACRYLATES/ACRYLAMIDE COPOLYMER Propenamide, polymer with propenoic acid, butenoic acid, and/or alkyl propenoates Film forming ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER Ammonium butenoate, polymer with propenoic acid, butenoic acid, and/or alkyl propenoates Antistatic/film forming ACRYLATES/C10-30 ALKYL ACRYLATE CROSSPOLYMER C10-C30 alkyl propenoate, polymer with propenoic acid, butenoic acidand/or alkyl propenoates, product with propenyl sucrose ether or propenyl 2,2-dihydroxymethyl-1,3-propanediol Film forming ACRYLATES/CARBAMATE COPOLYMER Hair conditioning/skin conditioning ACRYLATES/CETETH-20 ITACONATE COPOLYMER Copolymer formed from the half ester of methylenebutanedioic acid and poly(oxy-1,2-ethanediyl),.alpha.-hexadecyl-.omega.-hydroxy-, and one or more monomers of acrylic acid, methacrylic acid or one of their simple esters Viscosity controlling ACRYLATES/CETETH-20 METHACRYLATE COPOLYMER Copolymer formed from the half ester of methacrylic acid and poly(oxy-1,2-ethanediyl),.alpha.-hexadecyl-.omega.-hydroxy-, and one or more monomers of acrylic acid, methacrylic acid or one of their simple esters Viscosity controlling ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER Film forming/viscosity controlling ACRYLATES/DIMETHICONE COPOLYMER Polydimethylsiloxane, copolymer with one or more monomers of acrylic acid, methacrylic acid or one of their simple esters Anticaking/binding/film forming ACRYLATES/DIMETHYLAMINOETHYL METHACRYLATE COPOLYMER Copolymer formed from the ester of methacrylic acid and dimethylaminoethanol and one or more monomers consisting of acrylic acid, methacrylic acid or one of their simple esters Binding/film forming ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER Copolymer formed from ethylhexyl acrylate, and one or more monomers of acrylic acid, methacrylic acid or one of their simple esters Film forming ACRYLATES/ETHYLHEXYLACRYLAMIDE COPOLYMER 2-Propenoic acid, 2-methyl-, polymer with 2-propenoic acid and N-(2-ethylhexyl)-2-propenamide Film forming ACRYLATES/PVP COPOLYMER 26589-26-4 2-propenoic acid, 2-methyl-, polymer with 1-ethenyl-2-pyrrolidinone and ethyl 2-methyl-2-propenoate Antistatic/binding/film forming ACRYLATES/STEARETH-50 ACRYLATE COPOLYMER Film forming/viscosity controlling ACRYLATES/STEARETH-20 METHACRYLATE COPOLYMER Stearyl alcohol, product with oxirane, butenoate ester, polymer with propenoic acid, butenoic acid, and/or alkyl propenoates Viscosity controlling ACRYLATES/STEARETH-20 ITACONATE COPOLYMER Copolymer formed from the half ester of methylenebutanedioic acid and poly(oxy-1,2-ethanediyl),.alpha.-octadecyl-.omega.-hydroxy-, and one or more monomers of acrylic acid, methacrylic acid or one of their simple esters Viscosity controlling ACRYLATES/VA COPOLYMER 25067-02-1 Film forming/viscosity controlling ACRYLATES/VA CROSSPOLYMER Film forming ACRYLATES/VINYL ISODECANOATE CROSSPOLYMER Film forming/emulsion stabilising/viscosity controlling ACRYLIC ACID/ACRYLONITROGENS COPOLYMER 61788-40-7 2-Propenenitrile, homopolymer, hydrolyzed Film forming ACTINIDIA CHINENSIS FRUIT EXTRACT 92456-63-8 296-241-6 Actinidia Chinensis Extract is an extract of the fruit of the kiwi, Actinidia chinensis, Actinidiaceae Emollient/skin conditioning ACTINIDIA CHINENSIS SEED 92456-63-8 296-241-6 Actinidia Chinensis Seed is the ground seeds of the kiwi plant, Actinidia chinensis, Actinidiaceae Emollient/skin conditioning ACTINIDIA CHINENSIS SEED OIL Actinidia Chinensis Seed Oil is a fixed oil expressed from the seeds of the kiwi plant, Actinidia chinensis, Actinidiaceae Emollient/skin conditioning ACTINIDIA CHINENSIS WATER 92456-63-8 296-241-6 Actinidia Chinensis Water is an aqueous solution of the odoriferous principles of the fruit of the kiwi, Actinidia chinensis, Actinidiaceae Emollient/skin conditioning ADANSONIA DIGITATA OIL 225233-93-2 Adansonia Digitata Oil is the fixed oil obtained from the leaves and the pulp of fruits of the Adansonia digitata, Bombacaceae Emollient/skin conditioning ADENOSINE 58-61-7 200-389-9 Adenosine Skin conditioning ADENOSINE CYCLIC PHOSPHATE 60-92-4 200-492-9 Adenosine, cyclic 3',5'-(hydrogen phosphate) Skin conditioning ADENOSINE PHOSPHATE adenosine phosphate 61-19-8 200-500-0 Adenosine phosphate Skin conditioning ADENOSINE TRIPHOSPHATE 56-65-5 200-283-2 Adenosine 5'-triphosphate Skin conditioning ADEPS BOVIS 61789-97-7 263-099-1 Tallow. An animal fat. Contains primarily glycerides of C16-18 fatty acids II/419 (processing according to II/419 should be followed) Emollient ADEPS SUILLUS 61789-99-9 263-100-5 Lard. The purified internal fat of the hog. It consists primarily of stearin, palmitin and olein Emollient ADIANTUM CAPILLUS VENERIS EXTRACT 84649-72-9 283-457-0 Adiantum Capillus-veneris Extract is an extract of the leaves of the maiden hair fern, Adiantum capillus-veneris, Polypodiaceae Antidandruff/astringent ADIANTUM PEDATUM EXTRACT 165800-54-4 Adiantum Pedatum Extract is an extract of the leaves of the fern, Adiantum pedatum, Polypodiaceae Antidandruff/astringent ADIPIC ACID 124-04-9 204-673-3 Adipic acid Buffering ADIPIC ACID/DIETHYLENE GLYCOL/GLYCERIN CROSSPOLYMER 26760-54-3 Hexanedioic acid, polyester with 2,2'-oxybisethanol and 1,2,3-propanetriol Film forming ADIPIC ACID/DIETHYLENETRIAMINE COPOLYMER 25085-20-5 Hexanedioic acid, polyamide with N-(2-aminoethyl)-1,2-ethanediamine Film forming ADIPIC ACID/DIMETHYLAMINOHYDROXYPROPYL DIETHYLENETRIAMINE COPOLYMER 133184-01-7 Hexanedioic acid, polymer with 1-(bis(2-aminoethyl)amino)-3-(dimethylamino)-2-propanol Antistatic/film forming ADIPIC ACID/EPOXYPROPYL DIETHYLENETRIAMINE COPOLYMER 25212-19-5 Hexanedioic acid, polymer with chloromethyloxirane and N-(2-aminoethyl)-1,2-ethanediamine Antistatic/film forming ADIPIC ACID/ISOPHTHALIC ACID/NEOPENTYL GLYCOL/TRIMETHYLOLPROPANE COPOLYMER 25950-34-9 Film forming ADIPIC ACID/ISOPHTHALIC ACID/NEOPENTYL GLYCOL/TRIMETHYLOLPROPANE COPOLYMER 25950-34-9 1,3-Benzenedicarboxylic acid, polymer with 2,2-dimethyl-1,3-propanediol, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and hexanedioic acid Film forming ADIPIC ACID/NEOPENTYL GLYCOL/TRIMELLITIC ANHYDRIDE COPOLYMER 28407-73-0 Hexanedioic acid, polymer with 1,3-dihydro-1,3-dioxo-5-isobenzofurancarboxylic acid and 2,2-dimethyl-1,3-propanediol Film forming AEGOPODIUM PODAGRARIA EXTRACT 90320-19-7 291-043-6 Aegopodium Podagraria Extract is an extract of the flowering herb of the goatweed, Aegopodium podagraria, Apiaceae Skin conditioning AESCULUS HIPPOCASTANUM BARK EXTRACT 8053-39-2 232-497-7 Aesculus Hippocastanum Bark Extract is an extract of the bark of the horse chestnut tree, Aesculus hippocastanum, Hippocastanaceae Tonic/astringent AESCULUS HIPPOCASTANUM EXTRACT 8053-39-2 232-497-7 Aesculus Hippocastanum Extract is an extract of the horse chestnut, Aesculus hippocastanum, Hippocastanaceae Tonic/astringent AGAR agar 9002-18-0 232-658-1 Agar Binding/viscosity controlling AGARICUS BISPORUS EXTRACT 95009-14-6 305-742-1 Agaricus Bisporus Extract is an extract of the caps and stems of the mushroom Agaricus bisporus, Agaricaceae Emollient AGAROSE 9012-36-6 232-731-8 Agarose Skin conditioning/viscosity controlling AGAVE AMERICANA EXTRACT 85186-53-4 286-037-5 Agave Americana Extract is an extract of the leaves of Agave americana, Agavaceae Skin conditioning AGAVE RIGIDA Agave Rigida is a plant material derived from the leaves of the sisal, Agave rigida, Agavaceae Bulking AGAVE RIGIDA EXTRACT 165800-55-5 306-786-4 Agave Rigida Extract is an extract of the leaves of the sisal, Agave rigida, Agavaceae Bulking AGRIMONIA EUPATORIA EXTRACT 84775-40-6 283-870-6 Agrimonia Eupatoria Extract is an extract of the leaves of the agrimony, Agrimonia eupatoria, Rosaceae Skin conditioning/astringent/antimicrobial AGROPYRON REPENS EXTRACT 84649-79-6 283-459-1 Agropyron Repens Extract is an extract of the roots of the couch grass, Agropyron repens, Gramineae Skin conditioning AHNFELTIA CONCINNA EXTRACT 223749-75-5 Ahnfeltia Concinna Extract is an extract of the algae, Ahnfeltia concinna, Phyllophoraceae Skin protecting; gel forming AILANTHUS ALTISSIMA EXTRACT 90131-67-2 290-380-6 Ailanthus Altissima Extract is an extract of the bark of the Ailanthus altissima, Simarubaceae Skin conditioning ALANINE alanine alaninum 56-41-7/302-72-7 200-273-8/206-126-4 Alanine Antistatic ALANINE GLUTAMATE 13187-90-1 Glutamic acid, compound with alanine Skin conditioning ALANINE/HISTIDINE/LYSINE POLYPEPTIDE COPPER HCL Polymer derived from alanine, histidine and lysine, copper derivative, hydrochloride Skin conditioning ALBUMEN 9006-50-2 310-127-6 Naturally occurring substances, egg white Film forming ALCHEMILLA VULGARIS EXTRACT 84695-94-3 283-614-3 Alchemilla Vulgaris Extract is an extract of the leaves and aerial parts of the lady's mantle, Alchemilla vulgaris, Rosaceae Skin conditioning/cleansing/astringent ALCLOXA alcloxa 1317-25-5 215-262-3 Aluminum, chloro[(2,5-dioxo-4-imidazolidinyl)ureato]tetrahydroxydi- Antimicrobial/astringent ALCOHOL alcohol alcoholum/ethanolum 64-17-5 200-578-6 Ethanol Solvent ALCOHOL DENAT Ethanol denatured in accordance with Customs and Excise regulations Solvent ALDIOXA aldioxa 5579-81-7 226-964-4 Aluminum, [(2,5-dioxo-4-imidazolidinyl)ureato]dihydroxy- Antimicrobial/astringent ALEURITES MOLUCCANA EXTRACT 223747-70-4 Aleurites Moluccana Extract is an extract of the nuts of the kukui, Aleurites moluccana, Euphorbiaceae Emollient ALEURITES MOLUCCANA NUT OIL 8015-80-3 Aleurites Moluccana Nut Oil is the oil expressed from the nuts of the kukui tree, Aleurites moluccana, Euphorbiaceae Skin conditioning ALEURITIC ACID 6949-98-0 Hexadecanoic acid, 9,10,16-trihydroxy- Skin conditioning ALGAE Tonic/refreshing/soothing/humectant ALGIN sodium alginate natrii alginas 9005-38-3 Alginic acid, sodium salt Binding/viscosity controlling ALGINIC ACID alginic acid acidum alginicum 9005-32-7 232-680-1 Alginic acid Binding/viscosity controlling ALKANNA TINCTORIA EXTRACT 85251-58-7 286-469-4 Alkanna Tinctoria Extract is an extract of the roots of the alkanet, Alkanna tinctoria, Boraginaceae Tonic ALLANTOIN allantoin 97-59-6 202-592-8 Urea, (2,5-dioxo-4-imidazolidinyl)- Soothing ALLANTOIN ACETYL METHIONINE 4207-40-3 224-126-2 N-acetyl-DL-methionine, compound with (2,5-dioxo-4-imidazolidine)urea (1: 1) Antistatic/skin protecting/soothing ALLANTOIN ASCORBATE 57448-83-6 260-739-1 (2,5-dioxoimidazolidin-4-yl)urea L-ascorbate Antioxidant/soothing/skin protecting ALLANTOIN BIOTIN 4492-73-3 Urea, (2,5-dioxo-4-imidazolydinyl)-, compound with 2H-thieno[3,4-d]imidazole-4-pentanoic acid, hexahydro-2-oxo-, [3as-(3aalpha,4b,6aalpha)]- Soothing/antiseborrhoeic/skin protecting ALLANTOIN CALCIUM PANTOTHENATE 4207-41-4 beta.-Alanine, N-(2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)-, calcium salt (2: 1), (R)-, compound with 2,5-dioxo-4-imidazolydinyl urea Soothing/skin protecting ALLANTOIN GALACTURONIC ACID 5119-24-4 Urea, (2,5-dioxo-4-imidazolydinyl)-, compound with galacturonic acid Soothing/skin protecting ALLANTOIN GLYCYRRHETINIC ACID 976175 Olean-12-en-29-oic acid, 3-hydroxy-11-oxo-, (3.beta., 20.beta.)-, compound with (2,5-dioxo-4-imidazolydinyl)urea (1: 1) Skin protecting/soothing ALLANTOIN PABA 4207-42-5 Urea, (2,5-dioxo-4-imidazolydinyl)-, compound with 4-aminobenzoic acid (1: 1) Uv absorber ALLANTOIN POLYGALACTURONIC ACID 29659-38-9 D-Polygalacturonic acid, compound with (2,5-dioxo-4-imidazolydinyl)-urea Skin protecting/soothing ALLIUM CEPA EXTRACT 8054-39-5 232-498-2 Allium Cepa Extract is an extract of the bulbs of the onion, Allium cepa, Liliaceae Antidandruff ALLIUM SATIVUM EXTRACT 8008-99-9 232-371-1 Allium Sativum Extract is an extract of the bulb of the garlic, Allium sativum, Liliaceae Antimicrobial ALLYL CAPROATE 123-68-2 204-642-4 Allyl hexanoate Emollient ALLYL METHACRYLATES CROSSPOLYMER 182212-41-5 2-Propenoic acid, 2-methyl-, 1,2-ethenediyl ester, polymer with 2-propenyl 2-methyl-2-propenoate Emulsion stabilising/opacifying/viscosity controlling ALLYL STEARATE/VA COPOLYMER 56266-37-6 Propenyl stearate, polymer with ethenyl acetate Film forming ALMOND OIL PEG-6 ESTERS 124046-50-0 Oils, almond, ethoxylated, 6 mol EO Emollient ALMONDAMIDE DEA 124046-18-0 Almond amides, N,N-bis(2-hydroxyethyl)- Surfactant ALMONDAMIDOPROPALKONIUM CHLORIDE 124046-03-3 Almond alkyl amidopropyl dimethyl benzyl ammonium chloride Antistatic ALMONDAMIDOPROPYL BETAINE 165586-98-1 Almondamidopropyl dimethyl glycine Surfactant/foaming/cleansing ALMONDAMIDOPROPYL DIMETHYLAMINE 165586-99-2 Amides, almond, N-[3-(dimethylamino)-propyl]- Antistatic ALMONDAMIDOPROPYLAMINE OXIDE 124046-20-4 Amides, almond, N-[3-(dimethylamino)-propyl]-, N-oxide Surfactant/foaming/cleansing ALNUS FIRMIFOLIA EXTRACT 223747-71-5 Alnus Firmifolia Extract is an extract of the strobile of Alnus firmifolia, Betulaceae Skin conditioning ALOE ARBORESCENS EXTRACT 223747-76-0 Aloe Arborescens Extract is an extract of the leaves of Aloe arborescens, Liliaceae Moisturising/soothing ALOE BARBADENSIS Aloe Barbadensis is a plant material derived from the leaves of the aloe, Aloe barbadensis, Liliaceae Emollient ALOE BARBADENSIS EXTRACT aloes extractum 85507-69-3 287-390-8 Aloe Barbadensis Extract is an extract of the leaves of the aloe, Aloe barbadensis, Liliaceae Emollient ALOE BARBADENSIS FLOWER EXTRACT 85507-69-3 287-390-8 Aloe Barbadensis Flower Extract is an extract of the flowers of the aloe, Aloe barbadensis, Liliaceae Emollient ALOE BARBADENSIS GEL Aloe Barbadensis Gel is the juice expressed from the leaves of the aloe, Aloe barbadensis, Liliaceae Emollient ALOE FEROX EXTRACT 84649-82-1 283-462-8 Aloe Ferox Extract is an extract of the leaves of Aloe ferox, Liliaceae Moisturising/soothing ALPHA DAMASCONE 23726-94-5 245-845-8 (Z)-1-(2,6,6-trimethyl-2-cyclohexen-1-yl)-2-buten-1-one Masking ALPHA-GLUCAN OLIGOSACCHARIDE 27707-45-5 Alpha-d-glucose hompolymer Skin conditioning ALTHAEA OFFICINALIS Althaea Officinalis is a plant material derived from the dried roots of the marsh mallow, Althaea officinalis, Malvaceae Emollient ALTHAEA OFFICINALIS EXTRACT 73049-65-7 277-254-6 Althaea Officinalis Extract is an extract of the roots of the marshmallow, Althaea officinalis, Malvaceae Emollient ALTHAEA ROSEA POWDER 90045-76-4 289-940-2 Althaea Rosea Powder is the dried, crushed flowers of the hollyhock, Althaea rosea, Malvaceae Skin conditioning/moisturising ALUMINA aluminii oxidum 1344-28-1 215-691-6 Aluminium oxide Abrasive/opacifying/viscosity controlling ALUMINUM ACETATE aluminium acetate 139-12-8 205-354-1 Acetic acid, aluminum salt (3: 1) Antimicrobial ALUMINUM BEHENATE 18990-72-2 242-726-2 Aluminium tridocosanoate Opacifying/viscosity controlling ALUMINUM BENZOATE 555-32-8 209-091-3 Aluminium tribenzoate Antimicrobial ALUMINUM BROMOHYDRATE 39431-98-6 254-448-9 Dialuminium bromide pentahydroxide Antiperspirant/deodorant/astringent ALUMINUM BUTOXIDE 2269-22-9 218-871-2 2-Butanol, aluminium salt Stabilising ALUMINUM CAPRYLATE 6028-57-5 227-902-9 Aluminium trioctanoate Emulsion stabilising/opacifying/viscosity controlling ALUMINUM CAPRYLOYL HYDROLYZED COLLAGEN 165800-56-6 Hydrolyzed collagen, product with caprylic acid, aluminum salt Antistatic/skin conditioning/hair conditioning ALUMINUM CHLORIDE aluminium chloride 7446-70-0 231-208-1 Aluminium chloride Antiperspirant/deodorant/astringent ALUMINUM CHLOROHYDRATE 12042-91-0 234-933-1 Dialuminium chloride pentahydroxide Antiperspirant/deodorant/astringent ALUMINUM CHLOROHYDREX PEG 242812-76-6 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, reaction products with aluminium chloride hydroxide (Al2Cl(OH)5) Antiperspirant/astringent ALUMINUM CHLOROHYDREX PG 245090-52-2 258-309-3 1,2-Propanediol, reaction products with aluminium chloride hydroxide (Al2Cl(OH)5) Antiperspirant/astringent ALUMINUM CITRATE 813-92-3 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, aluminium salt (1: 1) Antiperspirant/deodorant/astringent ALUMINUM DIACETATE aluminium subacetate 142-03-0 205-518-2 Bis(acetato-O)hydroxyaluminium Antimicrobial ALUMINUM DICETYL PHOSPHATE 26527-54-8 Phosphoric acid, bis(hexadecyl)ester, aluminium salt Emulsion stabilising ALUMINUM DICHLOROHYDRATE 233-632-2 Aluminum hydroxide chloride (Al2(OH)4Cl2) Antiperspirant/deodorant/astringent ALUMINUM DICHLOROHYDRATE 10284-64-7 Aluminum hydroxide chloride (Al: Cl 1: 1) Antiperspirant/deodorant/astringent ALUMINUM DICHLOROHYDREX PEG 242812-79-9 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, reaction products with aluminium chloride hydroxide (AlCl(OH)2) Antiperspirant/astringent ALUMINUM DICHLOROHYDREX PG 245090-53-3 1,2-Propanediol, reaction products with aluminium chloride hydroxide (AlCl(OH)2) Antiperspirant/astringent ALUMINUM DILINOLEATE 53202-37-2 9,12-octadecadienoic acid (Z, Z)-, dimer, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM DIMYRISTATE 56639-51-1 260-305-1 Hydroxybis(myristato-O)aluminium Emulsion stabilising/opacifying/viscosity controlling ALUMINUM DISTEARATE 300-92-5 206-101-8 Hydroxyaluminium distearate Emulsion stabilising/opacifying/viscosity controlling ALUMINUM FLUORIDE 7784-18-1 232-051-1 Aluminium fluoride III/1,34 Oral care/antiplaque ALUMINUM FORMATE 7360-53-4 230-898-1 Aluminium triformate Antimicrobial ALUMINUM GLYCINATE dihydroxyaluminium aminoacetate 13682-92-3 237-193-8 Dihydroxyaluminium glycinate Buffering ALUMINUM HYDROGENATED TALLOW GLUTAMATE L-Glutamic acid, N-(hydrogenated tallow-acyl) derivatives, aluminium salts Surfactant ALUMINUM HYDROXIDE aluminium hydroxide 21645-51-2 244-492-7 Aluminium hydroxide Emollient/humectant/viscosity controlling ALUMINUM ISOSTEARATE 72277-75-9 Isostearic acid, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM ISOSTEARATES/LAURATES/PALMITATES Isostearic acid, lauric acid, palmitic acid, mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM ISOSTEARATES/LAURATES/STEARATES Isostearic, lauric, stearic acids mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM ISOSTEARATES/MYRISTATES Isostearic acid, myristic acid, mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM ISOSTEARATES/PALMITATES Isostearic acid, palmitic acid, mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM ISOSTEARATES/STEARATES Isostearic acid, stearic acid, mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM LACTATE 18917-91-4 242-670-9 Aluminium trilactate Buffering/astringent ALUMINUM LANOLATE 85005-39-6 284-972-3 Fatty acids, lanolin, aluminum salts Emulsifying/surfactant ALUMINUM METHIONATE 52667-15-9 258-085-7 Tris[.mu.-[methanedisulphonato(2-)]]dialuminium Viscosity controlling ALUMINUM MYRISTATE 4040-50-0 223-728-2 Tetradecanoic acid, aluminium salt Anticaking/emulsion stabilising ALUMINUM MYRISTATES/PALMITATES Myristic, palmitic acids, mixture, aluminum salt Emulsion stabilising/opacifying/viscosity controlling ALUMINUM PCA 59792-81-3 261-931-8 Tris(5-oxo-L-prolinato-N1,O2)aluminium Astringent ALUMINUM PHENOLSULFONATE 1300-35-2 215-083-0 Aluminium tris(hydroxybenzenesulphonate) Antimicrobial/deodorant ALUMINUM SESQUICHLOROHYDRATE aluminium sesquichlorohydrate 11089-92-2 234-310-4 Aluminum chloride hydroxide (Al4Cl3(OH)9) Antiperspirant/deodorant/astringent ALUMINUM SESQUICHLOROHYDREX PEG 242812-86-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, reaction products with aluminium chloride hydroxide (Al2Cl1.5(OH)4.5) Antiperspirant/astringent ALUMINUM SESQUICHLOROHYDREX PG 245090-60-2 1,2-Propanediol, reaction products with aluminium chloride hydroxide (Al2Cl1.5(OH)4.5) Antiperspirant/astringent ALUMINUM SILICATE 1327-36-2 215-475-1 Aluminatesilicate (CI 77004) Abrasive/absorbent/opacifying ALUMINUM STARCH OCTENYLSUCCINATE 9087-61-0 Starch, hydrogen octenylbutanedionate, aluminum salt Absorbent/viscosity controlling/anticaking ALUMINUM STEARATE aluminium monostearate 7047-84-9 230-325-5 Dihydroxyaluminium stearate IV/1 Cosmetic colorant/anticaking ALUMINUM STEARATES Aluminum distearate and aluminum tristearate Emollient/emulsion stabilising/opacifying/viscosity controlling ALUMINUM SULFATE aluminium sulfate aluminii sulfas 10043-01-3 233-135-0 Aluminium sulphate Antiperspirant/deodorant ALUMINUM TRISTEARATE 637-12-7 211-279-5 Aluminium tristearate Emollient/emulsion stabilising/opacifying/viscosity controlling ALUMINUM UNDECYLENOYL COLLAGEN AMINO ACIDS 162260-09-5 Collagens, hydrolyzates, reaction products with undecenoyl chloride, aluminum salts Antistatic/skin conditioning/hair conditioning ALUMINUM ZIRCONIUM OCTACHLOROHYDRATE 98106-55-9 308-576-8 Octaaluminium zirconium octachloride icosahydroxide III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM OCTACHLOROHYDREX GLY 174514-58-0 Complex reaction product obtained from the reaction of aluminium zirconium octachlorohydrate (Al8Zr(OH)20Cl8.xH2O) and glycine III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM PENTACHLOROHYDRATE 98106-54-8 308-575-2 Octaaluminium zirconium pentachloride tricosahydroxide III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM PENTACHLOROHYDREX GLY 125913-22-6 Complex reaction product obtained from the reaction of aluminium zirconium pentachlorohydrate (Al8Zr(OH)23Cl5.xH2O) and glycine III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM TETRACHLOROHYDRATE 98106-52-6 308-573-1 Tetraaluminium zirconium tetrachloride dodecahydroxide III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM TETRACHLOROHYDREX GLY 134910-86-4 Complex reaction products obtained from the reaction of aluminium zirconium tetrachlorohydrate (Al8Zr(OH)12Cl4.xH2O) and glycine III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM TETRACHLOROHYDREX PEG 246867-10-7 Zirconium, chloro hydroxy polyethylene glycol, aluminium complexes. Co-ordination complex prepared from the reaction of aluminium zirconium chloride hydroxide (Al4ZrCl4(OH)12) and polyethylene glycol III/1,50 Deodorant ALUMINUM ZIRCONIUM TETRACHLOROHYDREX PG 235433-35-9 Aluminium zirconium chloride hydroxide, Al4ZrCl4(OH)12, reaction products with propylene glycol III/1,50 Deodorant ALUMINUM ZIRCONIUM TRICHLOROHYDRATE 98106-53-7 308-574-7 Tetraaluminium zirconium trichloride tridecahydroxide III/1,50 Antiperspirant/deodorant/astringent ALUMINUM ZIRCONIUM TRICHLOROHYDREX GLY 134375-99-8 Complex reaction product obtained from the reaction of aluminium zirconium trichlorohydrate (Al8Zr(OH)13Cl3.xH2O) with glycine III/1,50 Antiperspirant/deodorant/astringent ALUMINUM/MAGNESIUM HYDROXIDE STEARATE Aluminum magnesium hydroxide and stearic acid Emulsion stabilising AMARANTHUS CAUDATUS EXTRACT 223747-79-3 Amaranthus Caudatus Extract is an extract of the seeds of Amaranthus caudatus, Amaranthaceae Skin conditioning AMINO BISPROPYL DIMETHICONE 243842-22-0 Emulsifying/hair conditioning AMINO BISPROPYL DIMETHICONE 1,1'-iminobis(3-(tris(trimethylsiloxy)silyl)propane Emulsifying/hair conditioning 4-AMINO-3-NITROPHENOL 610-81-1 210-236-8 4-amino-3-nitrophenol Hair dyeing 5-AMINO-4-FLUORO-2-METHYLPHENOL SULFATE 163183-01-5 Phenol, 5-amino-4-fluoro-2-methyl-, sulfate (2: 1) (salt) Hair dyeing 2-AMINOBUTANOL 96-20-8 202-488-2 2-aminobutan-1-ol Buffering AMINOBUTYRIC ACID 56-12-2 200-258-6 4-aminobutyric acid Hair conditioning 2-AMINO-6-CHLORO-4-NITROPHENOL 1628499 228-762-1 2-amino-6-chloro-4-nitrophenol Hair dyeing 5-AMINO-6-CHLORO-O-CRESOL 84540-50-1 283-144-9 3-amino-2-chlor-6-methylphenol Antimicrobial/hair dyeing 5-AMINO-2,6-DIMETHOXY-3-HYDROXYPYRIDINE 104333-03-1 3-pyridinol, 2,6-dimethoxy-5-amino- Hair dyeing AMINOETHANESULFINIC ACID 300-84-5 Ethanesulfinic acid, 2-amino- Reducing AMINOETHYL PROPANEDIOL 115-70-8 204-101-2 2-amino-2-ethylpropanediol Buffering AMINOETHYL SULFATE 926-39-6 213-135-7 2-aminoethyl hydrogen sulphate Surfactant AMINOETHYLACRYLATE PHOSPHATE/ACRYLATES COPOLYMER 57450-97-2 2-propenoic acid, 2-aminoethyl ester, polymer with 1,2-propanediol mono-2-propenoate, phosphate (salt) Antistatic/film forming 2-AMINO-4-HYDROXYETHYLAMINOANISOLE 83763-47-7 280-733-2 2-[(3-amino-4-methoxyphenyl)amino]ethanol Hair dyeing 2-AMINO-4-HYDROXYETHYLAMINOANISOLE SULFATE 83763-48-8 280-734-8 (3-ammonio-4-methoxyphenyl)(2-hydroxyethyl)ammonium sulphate Hair dyeing 2-AMINO-3-HYDROXYPYRIDINE 16867-03-1 240-886-8 2-aminopyridin-3-ol Hair dyeing 4-AMINO-2-HYDROXYTOLUENE 2835-95-2 220-618-6 5-amino-o-cresol Hair dyeing 4-AMINO-M-CRESOL 2835-99-6 220-621-2 4-amino-m-cresol Hair dyeing 6-AMINO-M-CRESOL 2835-98-5 220-620-7 6-amino-m-cresol Hair dyeing AMINOMETHYL PROPANEDIOL 115-69-5 204-100-7 2-amino-2-methylpropane-1,3-diol Buffering AMINOMETHYL PROPANOL 124-68-5 204-709-8 2-amino-2-methylpropanol Buffering 2-AMINOMETHYL-P-AMINOPHENOL HCL 135043-64-0 Phenol, 2-aminomethyl-4-amino-, dihydrochloride Hair dyeing 4-AMINO-2-NITRODIPHENYLAMINE-2'-CARBOXYLIC ACID 117907-43-4 1,4-Benzenediamine, 2-nitro-N(1)-(2-carboxyphenyl)- Hair dyeing 2-AMINO-3-NITROPHENOL 603-85-0 210-060-1 2-amino-3-nitrophenol Hair dyeing 6-AMINO-O-CRESOL 17672-22-9 Phenol, 6-amino-2-methyl- Hair dyeing O-AMINOPHENOL SULFATE 67845-79-8 Phenol, 2-amino-, sulfate (2: 1) (salt) Hair dyeing 3-AMINOPROPANE SULFONIC ACID 3687-18-1 222-977-4 3-aminopropane-1-sulphonic acid Surfactant/hydrotrope AMINOPROPYL LAURYLGLUTAMINE 221389-16-8 L-Glutamine, N2-(3-aminopropyl)- N2-dodecyl- Antistatic/surfactant/hair conditioning AMINOTRIAZINE PENTANE CARBOXAMIDE MIPA 5-(2-Amino-1,3,5-triazin-4-yl)pentanamide, reaction products with 2-hydroxypropylamine Skin conditioning AMINOTRIMETHYLENE PHOSPHONIC ACID 6419-19-8 229-146-5 Nitrilotrimethylenetris(phosphonic acid) Chelating AMMI VISNAGA EXTRACT 84695-96-5 283-61-64 Ammi Visnaga Extract is an extract of fruits and stems of Ammi visnaga, Umbelliferae Skin conditioning AMMONIA ammonia solution 7664-41-7 231-635-3 Ammonia, anhydrous III/1,4 Buffering AMMONIUM ACETATE 631-61-8 211-162-9 Ammonium acetate Buffering AMMONIUM ACRYLATES COPOLYMER Antistatic/binding/film forming/viscosity controlling AMMONIUM ACRYLATES/ACRYLONITROGENS COPOLYMER 2-Propenenitrile, hydrolyzed, ammonium salts Film forming/viscosity controlling AMMONIUM ALGINATE 9005-34-9 Alginic acid, ammonium salt Binding/film forming/viscosity controlling AMMONIUM ALUM alum, ammonium 7784-25-0 232-055-3 Aluminium ammonium bis(sulphate) Antiperspirant AMMONIUM BENZOATE 1863-63-4 217-468-9 Ammonium benzoate VI/1,1 Preservative AMMONIUM BICARBONATE 1066-33-7 213-911-5 Ammonium hydrogencarbonate Buffering AMMONIUM BISULFITE 10192-30-0 233-469-7 Ammonium hydrogensulphite VI/1,9 Preservative AMMONIUM C9-10 PERFLUOROALKYLSULFONATE C9-C10 alkanes, perfluoro-, sulfonic acid, ammonium salts Surfactant AMMONIUM C12-15 ALKYL SULFATE 68815-61-2 272-385-5 Sulfuric acid, mono-C12-15-alkyl esters, ammonium salts Surfactant/cleansing/foaming AMMONIUM C12-15 PARETH SULFATE 125301-89-5 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-hydroxy-, C12-15-alkyl ethers (1-4 mol EO average molar ratio) Surfactant/foaming/cleansing AMMONIUM C12-16 ALKYL SULFATE 90583-12-3 292-210-6 Sulfuric acid, mono-C12-16-alkyl esters, ammonium salts Surfactant/cleansing/foaming AMMONIUM CAPRYLETH SULFATE 52286-18-7 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(octyloxy)-, ammonium salt (1-4 mol EO average molar ratio) Surfactant/foaming/cleansing AMMONIUM CAPRYLETH-3 SULFATE 52286-18-7 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(octyloxy)-, ammonium salt (3 mol EO average molar ratio) Surfactant/cleansing/foaming AMMONIUM CARBAMATE 1111-78-0 214-185-2 Carbamic acid, ammonium salt Buffering AMMONIUM CARBONATE ammonii carbonas 10361-29-2 233-786-0 Ammonium carbonate Buffering AMMONIUM CASEINATE 9005-42-9 Casein, ammonium salt Antistatic AMMONIUM CHLORIDE ammonium chloride ammonii chloridum 12125-02-9 235-186-4 Ammonium chloride Buffering/viscosity controlling AMMONIUM COCOMONOGLYCERIDE SULFATE 61789-03-5 Glycerides, coco mono-, sulfated, ammonium salts Surfactant/cleansing/foaming AMMONIUM COCO-SULFATE 90989-98-3 292-758-6 Sulfuric acid, coco alkyl mono-ester, ammonium salt Surfactant/foaming/cleansing AMMONIUM COCOYL ISETHIONATE 223705-57-5 Fatty acids, coco, 2-sulfoethyl esters, ammonium salts Surfactant/cleansing AMMONIUM COCOYL SARCOSINATE 223705-35-9 Glycine, N-methyl-, N-coco acyl-, ammonium salts Surfactant/foaming/cleansing AMMONIUM CUMENESULFONATE 37475-88-0 253-519-1 Ammonium cumenesulphonate Surfactant/hydrotrope AMMONIUM DIMETHICONE COPOLYOL SULFATE 130381-11-2 Dimethylsiloxane, polymer, mono((15-hydroxy-1,3-dimethyl-1-(3-(2-(2-(2-(sulfooxy)ethoxy)ethoxy)ethoxy)propyl)-3-((trimethylsilyl)oxy)-2,7,10,13-tetraoxa-1,3-disilapentadec-1-yl)oxy)-terminated, ammonium salts Surfactant/hair conditioning/skin conditioning AMMONIUM DODECYLBENZENESULFONATE 1331-61-9 215-559-8 Ammonium dodecylbenzenesulphonate Surfactant/foaming/cleansing AMMONIUM FLUORIDE 12125-01-8 235-185-9 Ammonium fluoride III/1,33 Oral care/antiplaque AMMONIUM FLUOROSILICATE 16919-19-0 240-968-3 Ammonium hexafluorosilicate III/1,42 Oral care/antiplaque AMMONIUM GLYCOLATE 35249-89-9 Acetic acid, hydroxy-, monoammonium salt Buffering AMMONIUM GLYCYRRHIZATE 53956-04-0 258-887-7 Ammonium glycyrrhizate Skin conditioning AMMONIUM HYDROLYZED COLLAGEN 222400-34-2 Collagen, hydrolyzates, ammonium salts Antistatic/hair conditioning/skin conditioning AMMONIUM HYDROXIDE 1336-21-6 215-647-6 Ammonium hydroxyde Buffering/denaturant AMMONIUM IODIDE 12027-06-4 234-717-7 Ammonium iodide Antimicrobial AMMONIUM ISOSTEARATE 191880-49-6 Isooctadecanoic acid, ammonium salt Emulsifying/surfactant AMMONIUM LACTATE 515-98-0 208-214-8 Propanoic acid, 2-hydroxy-, ammonium salt Buffering AMMONIUM LAURETH SULFATE 32612-48-9 Dodecan-1-ol, ethoxylated, sulfates, ammonium salts, 1-4 mol EO (average molar ratio) Surfactant/foaming/cleansing AMMONIUM LAURETH-5 SULFATE 32612-48-9 Dodecan-1-ol, ethoxylated, sulfates, ammonium salts, 5 mol EO (average molar ratio) Surfactant/foaming/cleansing AMMONIUM LAURETH-6 CARBOXYLATE 41051-94-9 Poly(oxy-1,2-ethanediyl),.alpha.-(carboxymethyl)-.omega.-(dodecyloxy)-, ammonium salt (5 mol EO average molar ratio) Surfactant/cleansing AMMONIUM LAURETH-7 SULFATE 32612-48-9 Dodecan-1-ol, ethoxylated, sulfates, ammonium salts, 7 mol EO (average molar ratio) Surfactant/foaming/cleansing AMMONIUM LAURETH-8 CARBOXYLATE 41051-94-9 Poly(oxy-1,2-ethanediyl),.alpha.-(carboxymethyl)-.omega.-(dodecyloxy)-, ammonium salt (7 mol EO average molar ratio) Surfactant/cleansing AMMONIUM LAURETH-9 SULFATE 32612-48-9 Dodecan-1-ol, ethoxylated, sulfates, ammonium salts, 9 mol EO (average molar ratio) Surfactant/foaming/cleansing AMMONIUM LAURETH-12 SULFATE 32612-48-9 Dodecan-1-ol, ethoxylated, sulfates, ammonium salts, 12 mol EO (average molar ratio) Surfactant/cleansing/foaming AMMONIUM LAUROYL SARCOSINATE 68003-46-3 268-130-2 Ammonium N-methyl-N-(1-oxododecyl)glycinate Antistatic/surfactant/foaming/cleansing AMMONIUM LAURYL SULFATE 2235-54-3 218-793-9 Ammonium dodecyl sulphate Surfactant/cleansing/foaming AMMONIUM LAURYL SULFOSUCCINATE 221391-03-3 Butanedioic acid, sulfo-, 1-dodecyl ester, monoammonium salt Surfactant/cleansing/foaming AMMONIUM MONOFLUOROPHOSPHATE 20859-38-5 Phosphorofluoridic acid, monoammonium salt III/1,26 Oral care/antiplaque AMMONIUM MYRETH SULFATE 27731-61-9 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(tetradecyloxy)-, ammonium salt Surfactant/foaming/cleansing AMMONIUM MYRISTYL SULFATE 52304-21-9 257-834-5 Ammonium tetradecyl sulphate Surfactant/foaming/cleansing AMMONIUM NONOXYNOL-4 SULFATE 31691-97-1 4-Nonylphenol, ethoxylated, sulfates, ammonium salts, 4 mol EO (average molar ratio) Emulsifying/surfactant/cleansing/foaming AMMONIUM NONOXYNOL-30 SULFATE 31691-97-1 4-Nonylphenol, ethoxylated, sulfates, ammonium salts, 30 mol EO (average molar ratio) Surfactant/foaming/cleansing AMMONIUM OLEATE 544-60-5 208-873-1 Ammonium oleate Emulsifying/surfactant/cleansing AMMONIUM PALM KERNEL SULFATE 223705-48-4 Alcohols, palm kernel-oil, mono-ester with sulfuric acid, ammonium salt Surfactant/cleansing/foaming AMMONIUM PERSULFATE 7727-54-0 231-786-5 Diammonium peroxodisulphate Bleaching AMMONIUM PHENOLSULFONATE 61886-53-1 263-293-6 Ammonium hydroxybenzenesulphonate Antimicrobial/deodorant AMMONIUM PHOSPHATE 7722-76-1 231-764-5 Ammonium dihydrogenorthophosphate Oral care/buffering AMMONIUM POLYACRYLATE 2594383 2-propenoic acid, homopolymer, ammonium salt Surfactant/stabilising AMMONIUM POLYACRYLDIMETHYLTAURAMIDE 62152-14-1 1-Propanesulfonic acid, 2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, homopolymer Emulsion stabilising/viscosity controlling AMMONIUM PROPIONATE 17496-08-1 241-503-7 Ammonium propionate VI/1,2 Preservative AMMONIUM STEARATE 1002-89-7 213-695-2 Ammonium stearate Emulsifying/surfactant/cleansing AMMONIUM STYRENE/ACRYLATES COPOLYMER Opacifying AMMONIUM SULFATE 7783-20-2 231-984-1 Ammonium sulphate Reducing/viscosity controlling AMMONIUM SULFITE 10196-04-0 233-484-9 Ammonium sulphite VI/1,9 Preservative AMMONIUM TALLATE 68132-50-3 268-643-1 Fatty acids, tall-oil, ammonium salts Emulsifying/surfactant AMMONIUM THIOGLYCOLATE 5421-46-5 226-540-9 Ammonium mercaptoacetate III/1,2a Depilatory/reducing AMMONIUM THIOLACTATE 13419-67-5 236-526-4 Ammonium 2-mercaptopropionate Depilatory/reducing AMMONIUM VA/ACRYLATES COPOLYMER Antistatic/binding/film forming AMMONIUM XYLENESULFONATE 26447-10-9 247-710-9 Ammonium xylenesulphonate Surfactant/viscosity controlling/hydrotrope AMNIOTIC FLUID Naturally occuring substances  bovine amniotic fluid Moisturising/skin conditioning AMODIMETHICONE 71750-80-6 Dimethylsiloxane, polymer, (((3-((2-aminoethyl)amino)propyl)-dimethoxysilyl)oxy)-terminated Antistatic/hair conditioning AMODIMETHICONE HYDROXYSTEARATE 3-(2-Aminoethylamino)propylsiloxane, polymer with dimethylsiloxane, 12-hydroxyoctadecanoates Hair conditioning AMODIMETHICONE/DIMETHICONE COPOLYOL 3-(2-Aminoethylamino)propylsiloxane, polymer with dimethylsiloxane, ethoxylated, propoxylated Antistatic/emollient AMOMUM AROMATICUM EXTRACT 91745-62-9 294-734-0 Amomum Aromaticum Extract is an extract of the dried fruit of Amomum aromaticum, Zingiberaceae Skin conditioning AMP-ACRYLATES COPOLYMER Film forming AMP-ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER Film forming AMP-ACRYLATES/DIMETHYLAMINOETHYLMETHACRYLATE COPOLYMER Copolymer of dimethylaminoethyl methacrylate and a 2-methyl-2-amino-1-propanol salt of a monomer consisting of acrylic acid, methacrylic acid or one of their simple esters Film forming/hair fixing AMPD-ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER Film forming AMPD-ISOSTEAROYL HYDROLYZED COLLAGEN 169590-82-3 Collagen, hydrolyzates, isostearoyl, compounds with 2-amino-2-methyl-1,3-propanediol Emulsifying AMPD-ROSIN HYDROLYZED COLLAGEN 169590-84-5 Collagens, hydrolyzates, resin acyl, compounds with 2-amino-2-methyl-1,3-propanediol Emulsifying AMP-ISOSTEAROYL GELATIN/KERATIN AMINO ACIDS/LYSINE HYDROXYPROPYLTRIMONIUM CHLORIDE 156715-41-2 Gelatins, polymers with keratin hydrolyzates and L-lysine, 2-hydroxy-N,N,N- trimethyl-1-propanaminium chloride, reaction products with isostearoyl chloride, compounds with 2-amino-2-methyl-1-propanol Surfactant/skin conditioning/hair conditioning AMP-ISOSTEAROYL HYDROLYZED COLLAGEN 222400-36-4 Collagen, hydrolyzates, isostearoyl, compounds with 2-amino-2-methyl-1-propanol Antistatic/emollient/surfactant/hair conditioning/skin conditioning AMP-ISOSTEAROYL HYDROLYZED SOY PROTEIN 156715-45-6 Protein hydrolyzates, soya, reaction products with isostearoyl chloride, compounds with 2-amino-2-methyl-1-propanol Emulsifying/skin conditioning/hair conditioning AMP-ISOSTEAROYL HYDROLYZED WHEAT PROTEIN 222400-35-3 Protein hydrolyzates, wheat, isostearoyl-, compounds with 2-amino-2-methyl-1-propanol Emulsifying/hair conditioning/skin conditioning AMYL ACETATE 628-63-7 211-047-3 Pentyl acetate Solvent AMYL BENZOATE 2049-96-9 218-077-6 Pentyl benzoate Solvent/masking AMYL CINNAMAL 122-40-7 204-541-5 2-benzylideneheptanal Masking AMYL SALICYLATE 2050-08-0 218-080-2 Pentyl salicylate Skin conditioning AMYLASE 9000-92-4 232-567-7 Amylase Skin conditioning AMYLODEXTRIN 9005-84-9 232-686-4 Amylodextrin Absorbent AMYLOGLUCOSIDASE 9032-08-0 232-877-2 Amylase, gluco- Skin conditioning AMYLOPECTIN 9037-22-3 232-911-6 Amylopectin Viscosity controlling AMYRIS BALSAMIFERA OIL 8015-65-4 Amyris Balsamifera Oil is the volatile oil distilled from the bark of Amyris balsamifera, Rutaceae Tonic ANACARDIUM OCCIDENTALE EXTRACT 89958-30-5 289-654-8 Anacardium Occidentale Extract is an extract of the seeds or the fruit of the cashew-tree, Anacardium occidentale, Anacardiaceae Emollient ANACARDIUM OCCIDENTALE NUT OIL 8007-24-7 Anacardium Occidentale Nut Oil is the fixed oil obtained from the seeds of the cashew-tree, Anacardium occidentale, Anacardiaceae Emollient ANACYCLUS PYRETHRUM EXTRACT 84787-64-4 284-105-9 Anacyclus Pyrethrum Extract is an extract of the roots of the Spanish pellitory, Anacyclus pyrethrum, Compositae Skin conditioning ANANAS SATIVUS EXTRACT 68917-26-0 272-839-2 Ananas Sativus Extract is an extract of the fruit of the pineapple, Ananas comosus, Bromeliaceae Refreshing/tonic/moisturising ANCHUSA OFFICINALIS EXTRACT 90320-53-9 291-080-8 Anchusa Officinalis Extract is an extract of the fruits, leaves, roots and stems of the bugloss, Anchusa officinalis, Boraginaceae Skin conditioning ANETHOLE 104-46-1 203-205-5 Benzene, 1-methoxy-4-(1-propenyl)- Denaturant ANGELICA ACUTILOBA EXTRACT 164288-49-7 Angelica Acutiloba Extract is an extract of the roots of the Japanese angelica, Angelica acutiloba, Umbelliferae Skin conditioning ANGELICA ACUTILOBA WATER 164288-49-7 Angelica Acutiloba Water is an aqueous solution of the odoriferous principles of the flowers or roots of the Japanese angelica, Angelica acutiloba, Umbelliferae Skin conditioning ANGELICA ARCHANGELICA EXTRACT 84775-41-7 283-871-1 Angelica Archangelica Extract is an extract of the roots of the angelica, Angelica archangelica, Umbelliferae Tonic ANGELICA DAHURICA EXTRACT 223747-83-9 Angelica Dahurica Extract is an extract of the roots of Angelica dahurica, Umbelliferae Skin conditioning ANGELICA KEISKEI EXTRACT Angelica Keiskei Extract is an extract of the leaves and stems of the angelica, Angelica keiskei, Apiaceae Skin conditioning ANGELICA POLYMORPHA SINENSIS EXTRACT Angelica Polymorpha Sinensis Extract is an extract of the dried roots of the Chinese angelica, Angelica polymorpha sinensis, Umbelliferae Skin conditioning ANIBA ROSAEODORA EXTRACT 83863-32-5 281-093-7 Aniba Rosaedora Extract is an extract of the wood of Aniba rosaeodora, Lauraceae Skin conditioning ANIBA ROSAEODORA OIL 8015-77-8 Aniba Rosaeodora Oil is the volatile oil obtained from the wood of the tree, Aniba rosaeodora, Lauraceae Tonic ANIGOZANTHOS FLAVIDUS FLOWER EXTRACT 223749-17-5 Anigozanthos Flavidus Flower Extract is an extract of the flowers and leaves of the kangaroo paw, Anigozanthos flavidus, Haemodoraceae Skin conditioning ANONA CHERIMOLIA EXTRACT 98653-82-8 308-813-5 Anona Cherimolia Extract is an extract of the fruit of the cherimoya, Annona cherimolia, Annonaceae Skin conditioning ANONA MURICATA EXTRACT 93165-81-2 296-969-4 Anona Muricata Extract is an extract of the fruit of Anona muricata, Anonaceae Skin conditioning ANTHEMIS NOBILIS EXTRACT chamomillae romanae flos 84649-86-5 283-467-5 Anthemis Nobilis Extract is an extract of the flowers of the chamomile, Anthemis nobilis, Compositae Tonic/skin conditioning ANTHEMIS NOBILIS OIL 8015-92-7 Anthemis Nobilis Oil is the volatile oil distilled from the dried flower heads of Anthemis nobilis, Compositae Tonic/skin conditioning ANTHOCYANINS IV/1 Cosmetic colorant ANTHRISCUS CEREFOLIUM EXTRACT 85085-20-7 285-352-5 Anthriscus Cerefolium Extract is an extract of the herb, Anthriscus cerefolium, Umbelliferae Skin conditioning ANTHRISCUS SYLVESTRIS EXTRACT 23749-19-7 Anthriscus Sylvestris Extract is an extract of the herb of the hedge parsley, Anthriscus sylvestris, Umbelliferae Skin conditioning ANTHYLLIS VULNERARIA EXTRACT 89957-45-9 289-563-3 Anthyllis Vulneraria Extract is an extract of the flowers of Anthyllis vulneraria, Leguminosae Skin conditioning AORTA EXTRACT 225234-42-4 Aorta Extract is an extract derived from animal aorta Skin conditioning APIUM GRAVEOLENS EXTRACT 89997-35-3 289-668-4 Apium Graveolens Extract is an extract of the herb, roots and seeds of the celery, Apium graveolens, Umbelliferae Tonic APRICOT KERNEL OIL PEG-6 ESTERS 69071-70-1 Fats and glyceridic oils, apricot kernel, ethoxylated, 6 mol EO (average molar ratio) Emollient/emulsifying/surfactant APRICOTAMIDE DEA 185123-36-8 Amides, apricot kernel oil, N,N-bis(2-hydroxyethyl)- III/1,60 Surfactant/viscosity controlling/foam boosting APRICOTAMIDOPROPYL BETAINE 133934-08-4 1-propanaminium, N-(carboxymethyl)-N,N-dimethyl-3-[(1-oxoapricot)amino]-, hydroxide, inner salt Surfactant/cleansing/foam boosting APRICOTAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 115340-78-8 1-propanaminium, 3-amino-N-ethyl-N,N-dimethyl-, N-apricot-oil-acyl derivs.,ethyl sulfates Antistatic/hair conditioning AQUA water aqua 7732-18-5 231-791-2 Water Solvent ARACHIDETH-20 26636-39-5 Eicosanol, ethoxylated, 20 mol EO (average molar ratio) Surfactant ARACHIDIC ACID 506-30-9 208-031-3 Icosanoic acid Emulsifying ARACHIDONIC ACID 506-32-1 208-033-4 Icosa-5,8,11,14-tetraenoic acid Emollient ARACHIDYL ALCOHOL 629-96-9 211-119-4 Icosan-1-ol Emollient ARACHIDYL BEHENATE 42233-14-7 255-728-3 Icosyl docosanoate Emollient ARACHIDYL GLYCOL 39825-93-9 254-647-0 Icosane-1,2-diol Humectant ARACHIDYL GLYCOL ISOSTEARATE 172399-14-3 1,2-eicosanediol, 1-isostearoyl- Emollient ARACHIDYL PROPIONATE 65591-14-2 265-839-9 Icosanyl propionate Emollient ARACHIS HYPOGAEA FLOUR Arachis Hypogaea Flour is the powder obtained by the grinding of peanuts, Arachis hypogaea, Leguminosae Abrasive/viscosity controlling ARACHIS HYPOGAEA OIL peanut oil arachidis oleum 2228777 232-296-4 Arachis Hypogaea Oil is the refined fixed oil obtained from the seed kernels of one or more of the cultivated varieties of the peanut, Arachis hypogaea, Leguminosae Emollient/solvent ARALIA NUDICAULIS EXTRACT 223749-20-0 Aralia Nudicaulis Extract is an extract of the roots of the wild sarsaparilla, Aralia nudicaulis, Araliaceae Tonic ARBUTIN 497-76-7 207-850-3 4-Hydroxyphenyl .beta.-D-glucopyranoside Antioxidant/skin conditioning ARBUTUS UNEDO EXTRACT 84012-12-4 281-657-2 Arbutus Unedo Extract is the extract of the leaves of the arbutus, Arbutus unedo, Ericaceae Tonic ARCTIUM LAPPA EXTRACT 84012-13-5 281-658-8 Arctium Lappa Extract is an extract of the roots of the burdock, Arctium lappa, Compositae Soothing/antiseborrhoeic/skin conditioning/astringent/tonic ARCTIUM LAPPA SEED OIL Arctium Lappa Seed Oil is the fixed oil expressed from the seeds of the burdock, Arctium lappa, Compositae Emollient ARCTIUM MAJUS EXTRACT 84649-87-6 283-468-0 Arctium Majus Extract is an extract of the roots of the burdock, Arctium majus, Compositae Cleansing/hair conditioning/antidandruff/skin conditioning/astringent ARCTIUM MINUS EXTRACT 84649-88-7 283-469-6 Arctium Minus Extract is an extract of the roots of the burdock, Arctium minus, Compositae Cleansing/hair conditioning/antidandruff/skin conditioning/astringent ARCTOSTAPHYLOS UVA URSI EXTRACT 84776-10-3 283-934-3 Arctostaphylos Uva-ursi Extract is an extract of the leaves of the bearberry, Arctostaphylos uva-ursi, Ericaceae Astringent/bleaching ARGANIA SPINOSA OIL 223747-87-3 Argania Spinosa Oil is the fixed oil expressed from the kernels of the African tree, Argania spinosa, Sapotaceae Skin conditioning ARGEMONE MEXICANA OIL 225233-94-3 Argemone Mexicana Oil is the fixed oil expressed from the seeds of the prickly poppy, Argemone mexicana, Papaveraceae Hair conditioning/skin conditioning/emollient ARGILLA 12199-37-0 235-374-6 Naturally occuring substances. Smectite group minerals Abrasive/bulking/humectant ARGININE arginine 74-79-3 200-811-1 L-Arginine Antistatic ARGININE ASPARTATE 7675-83-4 231-656-8 L-aspartic acid, compound with L-arginine (1:1) Skin conditioning/hair conditioning ARGININE COCOATE 90170-81-3 290-518-5 L-Arginine, N2-coco acyl derivatives Skin conditioning ARGININE GLUTAMATE arginine glutamate 4320-30-3 224-350-0 L-arginine L-glutamate (1:1) Skin conditioning/hair conditioning ARGININE HCL 1119-34-2 214-275-1 L-Arginine hydrochloride Skin conditioning ARGININE HEXYLDECYL PHOSPHATE 111129-35-2 L-Arginine, compound with 2-hexyldecyl dihydrogen phosphate (1:1) Emollient ARGININE PCA 56265-06-6 260-081-5 5-oxo-L-proline, compound with L-arginine (1:1) Humectant ARGININE/LYSINE POLYPEPTIDE 31014-78-5 L-Arginine, polymer with L-lysine Skin conditioning ARMERIA MARITIMA EXTRACT 223747-89-5 Armeria Maritima Extract is an extract of the aerial parts of Armeria maritima, Plumbaginaceae Skin conditioning ARNICA MONTANA Arnica Montana is a plant material derived from the dried flowers, roots or rhizomes of the arnica, Arnica montana, Compositae Tonic/emollient/antidandruff/antimicrobial ARNICA MONTANA EXTRACT 68990-11-4 273-579-2 Arnica Montana Extract is an extract of the dried flowerheads of the arnica, Arnica montana, Compositae Tonic/emollient/antidandruff/antimicrobial AROMA Flavours or aromatic compositions and their ingredients ARTEMIA EXTRACT 225234-40-2 Artemia Extract is an extract of the brine shrimp (Artemia salina) Skin conditioning ARTEMISIA ABROTANUM EXTRACT 89957-58-4 289-576-4 Artemisia Abrotanum Extract is an extract of the leaves and aerial parts of the southernwood, Artemisia abrotanum, Compositae Moisturising ARTEMISIA ABSINTHIUM EXTRACT 84929-19-1 284-503-2 Artemisia Absinthium Extract is an extract of the flowering herb of the mugwort, Artemisia absinthium, Compositae Skin conditioning ARTEMISIA CAPILLARIS EXTRACT 223747-93-1 Artemisia Capillaris Extract is an extract of the flowers of Artemisia capillaris, Compositae Skin conditioning ARTEMISIA DRACUNCULUS EXTRACT 90131-45-6 290-356-5 Artemisia Dracunculus Extract is an extract of the roots of the tarragon, Artemisia dracunculus, Asteraceae Tonic ARTEMISIA PRINCEPS EXTRACT 223747-95-3 Artemisia Princeps Extract is an extract of the dried leaves of Artemisia princeps, Compositae Skin conditioning/tonic ARTEMISIA PRINCEPS WATER 223747-95-3 Artemisia Princeps Water is an aqueous solution of the odoriferous principles of the leaves of Artemisia princeps, Compositae Skin conditioning ARTEMISIA VULGARIS EXTRACT 84775-45-1 283-874-8 Artemisia Vulgaris Extract is an extract of the whole plant of the mugwort, Artemisia vulgaris, Compositae Skin conditioning ASARUM SIEBOLDI EXTRACT 223748-00-3 Asarum Sieboldi Extract is an extract of the roots of Asarum sieboldi, Aristolochiaceae Skin conditioning ASCOPHYLLUM NODOSUM EXTRACT 84775-78-0 283-907-6 Ascophyllum Nodosum Extract is an extract of the algae, Ascophyllum nodosum, Fucaceae Skin conditioning ASCORBIC ACID ascorbic acid acidum ascoribicum 50-81-7 200-066-2 Ascorbic acid Antioxidant/buffering ASCORBIC ACID POLYPEPTIDE L-Ascorbic acid, reaction products with protein hydrolyzates Skin conditioning ASCORBYL DIPALMITATE 28474-90-0 L-ascorbic acid, dihexadecanoate Antioxidant ASCORBYL METHYLSILANOL PECTINATE ascorbic acid, polymer with pectin and methylsilanol Antioxidant/viscosity controlling ASCORBYL PALMITATE ascrobyl palmitate 137-66-6 205-305-4 6-O-palmitoylascorbic acid Antioxidant ASCORBYL STEARATE 25395-66-8 246-944-9 (stearoyloxy)-L-ascorbic acid Antioxidant ASIATIC ACID 464-92-6 (2.alpha.,3.beta.,4.alpha.)-2,3,23-trihydroxyurs-12-en-28-oic acid Stabilising/skin conditioning ASIMINA TRILOBA EXTRACT 89957-75-5 289-594-2 Asimina Triloba Extract is an extract of the fruit of the pawpaw, Asimina triloba, Annonaceae Emollient ASPARAGINE 70-47-3 200-735-9 L-Asparagine Antistatic ASPARAGOPSIS ARMATA EXTRACT 174393-71-6 Asparagopsis Armata Extract is an extract of the red algae, sparagopsis armata, Bonnemaisoniaceae Skin protecting ASPARAGUS OFFICINALIS EXTRACT 84649-90-1 283-471-7 Asparagus Officinalis Extract is an extract of the tops and stems of the asparagus, Asparagus officinalis, Liliaceae Skin conditioning ASPARAGUS OFFICINALIS ROOT EXTRACT 84649-90-1 283-471-7 Asparagus Officinalis Root Extract is an extract of the roots of the asparagus, Asparagus officinalis, Liliaceae Skin conditioning ASPARTAME 22839-47-0 245-261-3 3-Amino-N-(1-carboxy-2-phenylethyl) succinamic acid, N-methyl ester Masking ASPART IC ACID aspartic acid 56-84-8 200-291-6 Aspartic acid Antistatic ASPERGILLUS FERMENT Aspergillus Ferment is the product obtained by the fermentation of Aspergillus Skin conditioning ASPERGILLUS/ASPIDOSPERMA QUEBRACHO FERMENT Product of the fermentation of Aspidosperma quebracho by Aspergillus Skin conditioning ASPERULA ODORATA EXTRACT 90028-83-4 289-877-0 Asperula Odorata Extract is an extract of the flowers and leaves of the woodruff, Asperula odorata, Rubiaceae Skin conditioning ASTRAGALUS GUMMIFER EXTRACT 85085-21-8 285-353-0 Astragalus Gummifer Extract is an extract of the roots of the tragacanth, Astragalus gummifer, Leguminosae Emulsion stabilising/film forming/viscosity controlling ASTRAGALUS GUMMIFER GUM tragacantha 9000-65-1 232-552-5 Astragalus Gummifer Gum is a dried resinous exudate obtained from Astragalus gummifer, Leguminosae Viscosity controlling ASTRAGALUS MEMBRANACEUS EXTRACT 94166-93-5 303-391-9 Astragalus Membranaceus Extract is an extract of the roots of Astragalus membranaceus, Leguminosae Skin conditioning ASTRAGALUS SINICUS EXTRACT 223749-21-1 Astragalus Sinicus Extract is an extract of the herb, Astragalus sinicus, Leguminosae Skin conditioning ATELOCOLLAGEN 9007-34-5 232-697-4 Collagens. A fibrous protein comprising one third of the total protein in mammalian organisms. It is a polypeptide containing three peptide chains and rich in proline and hydroxyproline Skin conditioning ATRIPLEX NUMMULARIA EXTRACT 223748-04-7 Atriplex Nummularia Extract is an extract of Atriplex nummularia, Chenopodiaceae Skin conditioning ATTALEA EXCELSA CERA 68917-70-4 272-847-6 Attalea Excelsa Cera is the wax obtained from the ouricoury, Attalea excelsa, Arecaceae Antistatic/film forming ATTAPULGITE 12174-11-7 Palygorskite Viscosity controlling AVENA SATIVA BRAN Avena Sativa Bran is the broken coat of the kernels of oats, Avena sativa, Poaceae Abrasive/absorbent/bulking AVENA SATIVA BRAN EXTRACT 84012-26-0 281-672-4 Avena Sativa Bran Extract is an extract of the bran of oats, Avena sativa, Poaceae Abrasive AVENA SATIVA EXTRACT 84012-26-0 281-672-4 Avena Sativa Extract is an extract of the seeds of the oat, Avena sativa, Poaceae Emollient AVENA SATIVA FLOUR Avena Sativa Flour is a powder obtained by the fine grinding of the kernels of oat, Avena sativa, Poaceae Abrasive/absorbent/viscosity controlling AVENA SATIVA KERNEL EXTRACT 84012-26-0 281-672-4 Avena Sativa Kernel Extract is an extract of the kernels of oats, Avena sativa, Poaceae Abrasive AVENA SATIVA KERNEL OIL Avena Sativa Kernel Oil is the fixed oil expressed from the kernels of the oat, Avena sativa, Poaceae Solvent AVENA SATIVA MEAL Avena Sativa Meal is a coarse meal obtained by the grinding of the kernels of oats, Avena sativa, Poaceae Abrasive AVENA SATIVA MEAL EXTRACT 84012-26-0 281-672-4 Avena Sativa Meal Extract is an extract of the meal of the oat, Avena sativa, Poaceae Soothing AVENA SATIVA PROTEIN 134134-87-5 Avena Sativa Protein is a protein obtained from the kernels of oat, Avena sativa, Poaceae Soothing/moisturising/abrasive/absorbent/hair conditioning/skin conditioning/viscosity controlling AVENA SATIVA PROTEIN EXTRACT 134134-87-5 Avena Sativa Protein Extract is an extract of the protein of the oat, Avena sativa, Poaceae Skin conditioning AVENA SATIVA STARCH 9005-25-8 232-679-6 Starch. High-polymeric carbohydrate material usually derived from the grains of the cereal oat, Avena sativa, Poaceae Viscosity controlling AVERRHOA CARAMBOLA EXTRACT 97675-54-2 307-626-6 Averrhoa Carambola Extract is an extract of the fruit of Averrhoa carambola, Oxalidaceae Skin protecting AVOCADAMIDE DEA 124046-21-5 Avocado amides, N,N-bis(2-hydroxyethyl)- Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting AVOCADAMIDOPROPALKONIUM CHLORIDE 124046-04-4 1-propanaminium, N,N-dimethyl-N-phenylmethyl-3-[(1-oxoavocado)amino]-, chloride Antistatic AVOCADAMIDOPROPYL BETAINE 246865-42-9 1-Propanaminium, 3-amino-N-(carboxymethyl)-N, N-dimethyl, N-avocado-oil acyl derivatives, inner salts Surfactant/cleansing/foam boosting AVOCADAMIDOPROPYL DIMETHYLAMINE 226994-25-8 Amides, avocado oil, N-[3-(dimethylamino)propyl] Antistatic AVOCADO OIL PEG-11 ESTERS 103819-44-9 Oils, avocado, ethoxylated, 11 mol EO (average molar ratio) Emollient AZELAIC ACID 123-99-9 204-669-1 Nonanedioic acid Buffering AZELAMIDE MEA 242132-61-2 Nonanoic acid, 9-[(2-hydroxyethyl)amino]-9-oxo-, Surfactant/foam boosting/viscosity controlling AZULENE 275-51-4 205-993-6 Bicyclo[5.3.0]decapentaene Soothing BABASSUAMIDE DEA 124046-24-8 Babassu amides, N,N-bis(2-hydroxyethyl)- Surfactant/foam boosting BABASSUAMIDOPROPALKONIUM CHLORIDE 124046-05-5 1-propanaminium, N,N-dimethyl-N-phenylmethyl-3-[(1-oxobabassu)amino]-, chloride Antistatic/hair conditioning BABASSUAMIDOPROPYL BETAINE 223704-95-8 1-Propanaminium, 3-amino-N-(carboxymethyl)-N, N-dimethyl-, N-babassu-oil acyl derivatives, inner salt Surfactant/foam boosting/cleansing BABASSUAMIDOPROPYL DIMETHYLAMINE 223707-87-8 Amides, babassu oil, N-[3-(dimethylamino)propyl]- Antistatic BABASSUAMIDOPROPYLAMINE OXIDE 124046-26-0 Propane, 1-dimethylamino-3-[(1-oxobabassu)amino]-, N-oxide Surfactant/foaming/cleansing BAKUCHIOL 17015-60-0 Phenol, 4-(3-ethenyl-3,7-dimethyl-1,6-octadienyl)-, (E)- Antimicrobial BAMBUSA ARUNDINACEA EXTRACT 91771-32-3 294-922-2 Bambusa Arundinacea Extract is an extract of the stems of the bamboo, Bambusa arundinacea, Poaceae Skin conditioning BAMBUSA ARUNDINACEA POWDER Bambusa Arundinacea Powder is the powder obtained from the dried, ground stems of Bambusa arundinacea, Poaceae Abrasive BAMBUSA VULGARIS EXTRACT 91771-33-4 294-923-8 Bambusa Vulgaris Extract is an extract of the leaves and stems of the bamboo, Bambusa vulgaris, Poaceaea Humectant BAPTISIA TINCTORIA Baptisia Tinctoria is a plant material derived from the roots of the wild indigo, Baptisia tinctoria, Leguminosae Tonic BAPTISIA TINCTORIA EXTRACT 84775-46-2 283-875-3 Baptisia Tinctoria Extract is an extract of the roots of the wild indigo, Baptisia tinctoria, Leguminosae Tonic BARIUM SULFATE 7727-43-7 231-784-4 Barium sulphate (CI 77120) Opacifying BARIUM SULFIDE 21109-95-5 244-214-4 Barium sulphide III/1,23 Depilatory BAROSMA BETULINA EXTRACT 84649-93-4 283-474-3 Barosma Betulina Extract is an extract of the roots of Barosma betulina, Rutaceae Skin conditioning BASIC BLUE 3 33203-82-6 251-403-5 3,7-Bis(diethylamino)phenoxazin-5-ium chloride Hair dyeing BASIC BLUE 6 966-62-1 213-524-1 9-(dimethylamino)benzo[a]phenoxazin-7-ium chloride (CI 51175) Hair dyeing BASIC BLUE 7 2390-60-5 219-232-0 [4-[4-(diethylamino)-.alpha.-[4-(ethylamino)-1-naphthyl]benzylidene]cyclohexa-2,5-dien-1-ylidene]diethylammonium chloride (CI 42595) Hair dyeing BASIC BLUE 9 methylthioninum chloride methylthioninii chloridum 61-73-4 200-515-2 Phenothiazin-5-ium, 3,7-bis(dimethylamino)-, chloride (CI 52015) Hair dyeing BASIC BLUE 26 2580-56-5 219-943-6 [4-[[4-anilino-1-naphthyl][4-(dimethylamino)phenyl]methylene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride (CI 44045) Hair dyeing BASIC BLUE 41 12270-13-2 235-546-0 2-[[4-[ethyl(2-hydroxyethyl)amino]phenyl]azo]-6-methoxy-3-methylbenzothiazolium methyl sulphate (CI 11154) Hair dyeing BASIC BLUE 47 67905-56-0 267-677-4 9,10-Anthracenedione, 1-amino-4-[[4-[(dimethylamino)methyl]phenyl]amino]-, monohydrochloride (CI 61111) Hair dyeing BASIC BLUE 99 68123-13-7 268-544-3 3-[(4-amino-6-bromo-5,8-dihydro-1-hydroxy-8-imino-5-oxo-2-naphtyl)amino]-N, N,N-trimethylanilinium chloride (CI 56059) Hair dyeing BASIC BROWN 4 4482-25-1 224-764-1 1,3-Benzenediamine, 4,4'-[(4,4-methyl- 1,3-phenylene)bis(azo)]bis[6-methyl- (CI 21010) Hair dyeing BASIC BROWN 16 26381-41-9 247-640-9 [8-[(p-aminophenyl)azo]-7-hydroxy-2-naphthyl]trimethylammonium chloride (CI 12250) Hair dyeing BASIC BROWN 17 71134-97-9 275-216-3 [8-[(4-amino-2-nitrophenyl)azo]-7-hydroxy-2-naphthyl]trimethylammonium chloride (CI 12251) Hair dyeing BASIC GREEN 1 633-03-4 211-190-1 [4-[4-(diethylamino)benzhydrylene]cyclohexa-2,5-dien-1-ylidene]diethylammonium hydrogen sulphate (CI 42040) Hair dyeing BASIC ORANGE 1 4438-16-8 224-654-3 1,3-Benzenediamine, 4-methyl-6-(phenylazo)-, monohydrochloride (CI 11320) Hair dyeing BASIC ORANGE 2 532-82-1 208-545-8 4-Phenylazophenylene-1,3-diamine monohydrochloride (CI 11270) Hair dyeing BASIC RED 2 477-73-6 207-518-8 3,7-diamino-2,8-dimethyl-5-phenylphenazinium chloride (CI 50240) Hair dyeing BASIC RED 22 12221-52-2 5-(4'-dimethylaminophenylazo)-1,4-dimethyl-triazolium chloride Hair dyeing BASIC RED 46 12221-69-1 1H-1,2,4-triazolium, 1,4-dimethyl-5-[[4-[methyl(phenylmethyl)amino]phenyl]azo]-, bromide (CI 110825) Hair dyeing BASIC RED 76 68391-30-0 269-941-4 [7-hydroxy-8-[(2-methoxyphenyl)azo]-2-naphthyl]trimethylammonium chloride (CI 12245) Hair dyeing BASIC RED 118 71134-97-9 275-216-3 2-Naphthalenaminium, 8-[(4-amino-2-nitrophenyl)azo]-7-hydroxy-N, N,N-trimethyl-, chloride (CI 12251:1) Hair dyeing BASIC VIOLET 4 2390-59-2 219-231-5 [4-[bis[4-(diethylamino)phenyl]methylene]-2,5-cyclohexadien-1-ylidene]diethylammonium chloride (CI 42600) Hair dyeing BASIC VIOLET 14 632-99-5 211-189-6 (4-(4-aminophenyl)(4-iminocyclohexa-2,5-dienylidene)methyl)-2-methylaniline hydrochloride (CI 42510) Hair dyeing BASIC YELLOW 11 4208-80-4 224-132-5 2-(2-((2,4-dimethoxyphenyl)amino)vinyl)-1,3,3-trimethyl-3H-indolium chloride (CI 48055) Hair dyeing BASIC YELLOW 28 54060-92-3 258-946-7 2-[[(4-methoxyphenyl)methylhydrazono]methyl]-1,3,3-trimethyl-3H-indolium methyl sulfate (CI 48054) Hair dyeing BASIC YELLOW 57 68391-31-1 269-943-5 3-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]-N, N,N-trimethylanilinium chloride (CI 12719) Hair dyeing BASSIA LATIFOLIA BUTTER 310-127-6 Bassia Latifolia Butter is the natural fat obtained from the fruit of the illipe, Bassia latifolia, Chenopodiaceae Emollient BATYL ALCOHOL batilol 544-62-7 208-874-7 1,2-Propanediol, 3-(octadecyloxy)- Emollient BATYL ISOSTEARATE 170754-20-8 Isostearic acid, 3-octadecyloxy-2-hydroxypropyl ester Emollient BATYL STEARATE 13232-26-3 Stearic acid, 2-(octadecyloxy)-3-hydroxypropyl ester Emollient BEAN PALMITATE Product obtained by the reaction of crushed beans of the genus Phaseolus with palmitic acid chloride Skin conditioning BEER 8029-31-0 Naturally occurring substances, beer Skin conditioning/hair conditioning BEESWAX ACID 135457-95-3 Fatty acids, beeswax Stabilising BEHENALKONIUM CHLORIDE 16841-14-8 240-865-3 Benzyldocosyldimethylammonium chloride Antistatic/surfactant/hair conditioning BEHENAMIDE 3061-75-4 221-304-1 Docosanamide Opacifying/viscosity controlling BEHENAMIDE DEA 70496-39-8 Docosanamide, N,N-bis(2-hydroxyethyl)- Surfactant/foam boosting BEHENAMIDE MEA 94109-05-4 302-442-2 N-(2-hydroxyethyl)docosanamide Surfactant/foam boosting BEHENAMIDOPROPYL BETAINE 138527-93-2 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-[(1-oxodocosanyl)amino]-, hydroxide, inner salt Surfactant/foam boosting/cleansing BEHENAMIDOPROPYL DIMETHYLAMINE 60270-33-9 262-134-8 N-[3-(dimethylamino)propyl]docosanamide Antistatic/emulsifying BEHENAMIDOPROPYL DIMETHYLAMINE BEHENATE 125804-04-8 Docosanoic acid, compound with N-[3-(dimethylamino)propyl]docosamide (1:1) Antistatic/skin conditioning/hair conditioning BEHENAMIDOPROPYL DIMETHYLAMINE LACTATE 221446-54-4 Propanoic acid, 2-hydroxy-, compound with N-[3-(dimethylamino)propyl]docosanamide (1:1) Antistatic/hair conditioning BEHENAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 68797-65-9 1-propanaminium, N,N-dimethyl-N-ethyl-3-[(1-oxodocosanyl)amino]-, ethyl sulfate Antistatic/hair conditioning BEHENAMIDOPROPYL PG-DIMONIUM CHLORIDE 136920-10-0 1-propanaminium, N,N-dimethyl-N-(2,3-dihydroxypropyl)-3-[(1-oxodocosanyl)amino]-, chloride Antistatic/hair conditioning BEHENAMINE OXIDE 26483-35-2 247-730-8 N, N-dimethyldocosylamine N-oxide Surfactant/foaming/cleansing BEHENETH-5 26636-40-8 Docosanol, ethoxylated, 5 mol EO (average molar ratio) Emulsifying BEHENETH-10 26636-40-8 Docosanol, ethoxylated, 10 mol EO (average molar ratio) Emulsifying BEHENETH-20 26636-40-8 Docosanol, ethoxylated, 20 mol EO (average molar ratio) Emulsifying BEHENETH-25 26636-40-8 Docosanol, ethoxylated, 25 mol EO (average molar ratio) Emulsifying BEHENETH-30 26636-40-8 Docosanol, ethoxylated, 30 mol EO (average molar ratio) Emulsifying BEHENIC ACID 112-85-6 204-010-8 Docosanoic acid Emulsifying BEHENOXY DIMETHICONE 193892-43-2 Poly(oxy(dimethylsilylene)),.alpha.-docosyl-.omega.-(docosyloxy)- Emollient BEHENOYL PG-TRIMONIUM CHLORIDE 69537-38-8 274-033-6 2-hydroxy-3-[(1-oxodocosyl)oxy]propyltrimethylammonium chloride Antistatic/hair conditioning BEHENTRIMONIUM CHLORIDE 17301-53-0 241-327-0 Docosyltrimethylammonium chloride VI/1,44 Preservative/hair conditioning BEHENTRIMONIUM METHOSULFATE 81646-13-1 279-791-1 Docosyltrimethylammonium methyl sulphate Antistatic/surfactant/hair conditioning BEHENYL ALCOHOL 661-19-8 211-546-6 Docosan-1-ol Emollient BEHENYL BEESWAX 144514-52-3 Fatty acids, beeswax, docosyl ester Viscosity controlling BEHENYL BEHENATE 17671-27-1 241-646-5 Docosyl docosanoate Emollient BEHENYL BENZOATE 103403-38-9 1-Docosanol, benzoate Skin conditioning/emollient BEHENYL BETAINE 26920-62-7 248-108-9 (carboxylatomethyl)docosyldimethylammonium Antistatic/surfactant/foam boosting/cleansing BEHENYL ERUCATE 18312-32-8 242-201-8 Docosyl (Z)-docos-13-enoate Emollient BEHENYL HYDROXYETHYL IMIDAZOLINE 39957-00-1 254-719-1 2-henicosyl-4,5-dihydro-1H-imidazole-1-ethanol Antistatic/hair conditioning BEHENYL ISOSTEARATE 181496-25-3 Isostearic acid, docosyl ester Emollient BEHENYL/ISOSTEARYL BEESWAX 235433-32-6 Fatty acids, beeswax, esters with docosanol and 16-methylheptadecanol Emollient/emulsifying/film forming BELAMCANDA CHINENSIS EXTRACT 223748-07-0 Belamcanda Chinensis Extract is an extract of the roots of Belamcanda chinensis, Iridaceae Skin conditioning BELLIS PERENNIS EXTRACT 84776-11-4 283-935-9 Bellis Perennis Extract is an extract of the flowers of the daisy, Bellis perennis, Compositae Cleansing BENTONITE bentonite bentonitum 1302-78-9 215-108-5 Bentonite. A colloidal clay. Consists primarily of montmorillonite (CI 77004) Absorbent/emulsion stabilising/viscosity controlling BENZALDEHYDE benzaldehyde 100-52-7 202-860-4 Benzaldehyde Solvent BENZALKONIUM BROMIDE 91080-29-4 293-522-5 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, bromides VI/1,54/III/1,65 Preservative/antistatic BENZALKONIUM CETYL PHOSPHATE Complex mixture of the products formed by the reaction of C8-18-alkylbenzyldimethylammonium chloride with 1-hexadecyl dihydrogenphosphate Antimicrobial/deodorant BENZALKONIUM CHLORIDE benzalkonii chloridum 63449-41-2/8001-54-5 264-151-6 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, chlorides VI/1,54/III/1,65 Preservative/antistatic BENZALKONIUM SACCHARINATE 68989-01-5 273-545-7 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) VI/1,54/III/1,65 Preservative/antistatic BENZALPHTHALIDE 575-61-1 209-388-8 3-benzylidenephthalide Uv absorber 1,2,4-BENZENETRIACETATE 613-03-6 210-327-2 Benzene-1,2,4-triyl triacetate Hair dyeing BENZETHONIUM CHLORIDE benzethonium chloride benzethonii chloridum 121-54-0 204-479-9 Benzenemethanaminium, N,N-dimethyl-N-[2-[2-[4-(1,1,3,3,-tetramethylbutyl)phenoxy]ethoxy]ethyl]-, chloride VI/1,53 Preservative BENZISOTHIAZOLINONE 2634-33-5 220-120-9 1,2-benzisothiazol-3(2H)-one Antimicrobial BENZOIC ACID benzoic acid acidum benzoicum 65-85-0 200-618-2 Benzoic acid VI/1,1 Preservative BENZOIC ACID/PHTHALIC ANHYDRIDE/PENTAERYTHRITOL/NEOPENTYL GLYCOL/PALMITIC ACID COPOLYMER 68647-39-2 1,3-Isobenzofurandione, polymer with 2,2-bis(hydroxymethyl)-1,3-propanediol and 2,2-dimethyl-1,3-propanediol, benzoates hexadecanoates Film forming BENZOPHENONE 119-61-9 204-337-6 Benzophenone Uv absorber BENZOPHENONE-1 131-56-6 205-029-4 2,4-dihydroxybenzophenone Uv absorber BENZOPHENONE-2 131-55-5 205-028-9 2,2',4,4'-tetrahydroxybenzophenone Uv absorber BENZOPHENONE-3 oxybenzone 131-57-7 205-031-5 2-Hydroxy-4-methoxybenzophenone VII/1,4 Uv absorber/uv filter BENZOPHENONE-4 sulisobenzone 4065-45-6 223-772-2 5-Benzoyl-4-hydroxy-2-methoxybenzenesulfonic acid VII/1,22 Uv filter/uv absorber BENZOPHENONE-5 6628-37-1 Benzenesulfonic acid, 5-benzoyl-4-hydroxy-2-methoxy-, monosodium salt VII/1,22 Uv absorber/uv filter BENZOPHENONE-6 131-54-4 205-027-3 2,2'-dihydroxy-4,4'-dimethoxybenzophenone Uv absorber BENZOPHENONE-7 85-19-8 201-592-5 5-chloro-2-hydroxybenzophenone Uv absorber BENZOPHENONE-8 dioxybenzone 131-53-3 205-026-8 2,2'-dihydroxy-4-methoxybenzophenone Uv absorber BENZOPHENONE-9 76656-36-5 278-520-4 Disodium 3,3'-carbonylbis[4-hydroxy-6-methoxybenzenesulphonate] Uv absorber BENZOPHENONE-10 mexenone 1641-17-4 216-688-2 2-Hydroxy-4-methoxy-4'-methylbenzophenone Uv absorber BENZOPHENONE-11 1341-54-4 Bis(2,4-dihydroxyphenyl)methanone and bis(2-hydroxy-4-methoxyphenyl)methanone Uv absorber BENZOPHENONE-12 octabenzone 1843-05-6 217-421-2 2-Hydroxy-4-octyloxybenzophenone Uv absorber BENZOTRIAZOLE 95-14-7 202-394-1 Benzotriazole Antimicrobial BENZOXIQUINE benzoxiquine 86-75-9 201-697-6 8-Quinolyl benzoate Antimicrobial BENZOXONIUM CHLORIDE benzoxonium chloride 19379-90-9 243-008-1 Benzenemethanaminium, N-dodecyl-N,N-bis (2-hydroxyethyl)-, chloride Antimicrobial BENZYL ACETATE 140-11-4 205-399-7 Benzyl acetate Solvent BENZYL ALCOHOL benzyl alcohol alcohol benzylicus 100-51-6 202-859-9 Benzyl alcohol III/1,45  VI/1,34 Preservative/solvent BENZYL BENZOATE benzyl benzoate benzylis benzoas 120-51-4 204-402-9 Benzyl benzoate Solvent BENZYL CINNAMATE 103-41-3 203-109-3 2-Propenoic acid, 3-phenyl, phenylmethyl ester Masking BENZYL HYALURONATE 111744-92-4 Hyaluronic acid, phenylmethyl ester Skin conditioning/humectant BENZYL LAURATE 140-25-0 205-405-8 Benzyl laurate Emollient BENZYL NICOTINATE 94-44-0 202-332-3 3-Pyridinecarboxylic acid, phenylmethyl ester Antistatic BENZYL SALICYLATE 118-58-1 204-262-9 Benzyl salicylate Uv absorber BENZYL TRIETHYL AMMONIUM CHLORIDE 56-37-1 200-270-1 Benzyltriethylammonium chloride Antistatic BENZYLHEMIFORMAL 14548-60-8 238-588-8 Methanol, (phenylmethoxy)- VI/1,55 Preservative 3-BENZYLIDENE CAMPHOR 15087-24-8 239-139-9 1,7,7-trimethyl-3-(phenylmethylene)bicyclo[2.2.1]heptan-2-one VII/1,19 Uv absorber/uv filter BENZYLIDENE CAMPHOR SULFONIC ACID 56039-58-8 Alpha-(2-oxoborn-3-ylidene)toluene-4 sulphonic acid VII/1,9 Uv absorber/uv filter BENZYLIDENECAMPHOR HYDROLYZED COLLAGEN SULFONAMIDE 222400-12-6 Collagens, hydrolyzates, [[4-[(4,7,7-trimethyl-3-oxobicyclo-[2.2.1]-hept-2-ylidene)methyl]phenyl]sulphonyl] Hair conditioning/skin protecting BENZYLPARABEN 94-18-8 202-311-9 Benzyl 4-hydroxybenzoate Antimicrobial BENZYLTRIMONIUM HYDROLYZED COLLAGEN 113089-56-8 Collagens, hydrolyzates, N,N,N-trimethylbenzenemethanaminium salts Antistatic/skin conditioning/hair conditioning BERBERINE CHLORIDE 633-65-8 211-195-9 Benzo[g]-1,3-benzodioxolo[5,6-a]quinolizinium, 5,6-dihydro-9,10-dimethoxy-, chloride Antimicrobial BERBERIS VULGARIS Berberis Vulgaris is a plant material derived from the dried rhizomes and roots of the berberis, Berberis vulgaris, Berberidaceae Antimicrobial BERBERIS VULGARIS EXTRACT 84649-92-3 283-473-8 Berberis Vulgaris Extract is an extract of the fresh root bark of the berberis, Berberis vulgaris, Berberidaceae Antimicrobial BERTHOLLETIA EXCELSA NUT OIL 310-127-6 Bertholletia Excelsa Nut Oil is the fixed oil expressed from the nuts of the Brazil nut tree, Bertholletia excelsa, Lecythidaceae Solvent BETA VULGARIS 7659-95-2 231-628-5 [S-(R*,R*)]-4-[2-[2-carboxy-5-(.beta.-D-glucopyranosyloxy)-2,3-dihydro-6-hydroxy-1H-indol-1-yl]vinyl]-2,3-dihydropyridine-2,6-dicarboxylic acid IV/1 Cosmetic colorant BETA VULGARIS EXTRACT 89957-89-1 289-610-8 Beta Vulgaris Extract is an extract of the roots of the beet, Beta vulgaris, Chenopodiaceae IV/1 Cosmetic colorant BETA-ALANINE DIACETIC ACID 6245-75-6 228-360-6 N, N-bis(carboxymethyl)-.beta.-alanine Chelating BETA-CAROTENE betacarotene beta carotenum 7235-40-7 230-636-6 .beta.,.beta.-carotene Skin conditioning BETAGLUCAN 26874-89-5 Beta-d-glucose homopolymer Skin conditioning/bulking BETAINE betaine 107-43-7 203-490-6 Methanaminium, 1-carboxy-N,N,N-trimethyl-, hydroxide, inner salt Antistatic/viscosity controlling BETA-SITOSTEROL 83-46-5 201-480-6 Stigmast-5-en-3-.beta.-ol Emulsion stabilising/skin conditioning/stabilising BETA-SITOSTERYL ACETATE 915-05-9 213-019-6 Stigmast-5-en-3-.beta.-yl acetate Stabilising/skin conditioning BETULA ALBA BARK EXTRACT 84012-15-7 281-660-9 Betula Alba Bark Extract is an extract of the bark of the birch, Betula alba, Betulaceae Tonic/astringent/soothing/cleansing BETULA ALBA EXTRACT 84012-15-7 281-660-9 Betula Alba Extract is an extract of the leaves and bark of the birch, Betula alba, Betulaceae Tonic/astringent/soothing/cleansing BETULA ALBA LEAF EXTRACT 84012-15-7 281-660-9 Betula Alba Leaf Extract is an extract of the leaves of the birch, Betula alba, Betulaceae Tonic/astringent/soothing/cleansing BETULA ALBA OIL 8001-88-5/8027-43-8 Betula Alba Oil is the volatile oil obtained from the leaves of Betula alba, Betulaceae Masking BETULA ALBA SAP Betula Alba Sap is the sap of the birch tree, Betula alba, Betulaceae Skin protecting BETULA PLATYPHYLLA JAPONICA EXTRACT 223748-09-2 Betula Platyphylla Japonica Extract is an extract of the bark of Betula platyphylla japonica, Betulaceae Skin conditioning BHA butylated hydroxytoluene 25013-16-5 246-563-8 Tert-butyl-4-methoxyphenol Antioxidant BHT butylated hydroxytoluene butylhydroxytoluenum 128-37-0 204-881-4 2,6-di-tert-butyl-P-cresol Antioxidant BIOFLAVONOIDS 61788-55-4 Flavonoids, lemon oil Soothing BIOSACCHARIDE GUM-1 .alpha.-L-fucose-1,3-.alpha-D-galactose-1,3-.alpha-D-galacturonic acid homopolymer Skin conditioning BIOTIN biotin biotinum 58-85-5 200-399-3 1H-Thieno[3,4-d]imidazole-4-pentanoic acid, hexahydro-2-oxo-,[3aS-(3a.alpha.,4.beta.,6a.alpha.)]- Hair conditioning/skin conditioning/antiseborrhoeic BISABOLOL 515-69-5 208-205-9 (R*,R*)-.alpha.,4-dimethyl-.alpha.-(4-methyl-3-pentenyl)cyclohex-3-ene-1-methanol Soothing 1,3-BIS-(2,4-DIAMINOPHENOXY)PROPANE 81892-72-0 279-845-4 4,4'-[1,3-propanediylbis(oxy)]bisbenzene-1,3-diamine Hair dyeing BIS-DIGLYCERYL POLYACYLADIPATE-1 222722-06-7 406-144-4 Hexanedioic acid, 3-(2,3-dihydroxypropyloxy)-2-hydroxypropyl diester, esters from reaction with a mixture of octanoic, decanoic, isooctadecanoic and 12-hydroxyoctadecanoic acids Emollient BIS-DIGLYCERYL POLYACYLADIPATE-2 13095-60-1 406-144-4 Hexanedioic acid, 3-(2,3-dihydroxypropyloxy)-2-hydroxypropyl diester, esters from reaction with a mixture of octanoic, decanoic, isooctadecanoic, octadecanoic and 12-hydroxyoctadecanoic acids Emollient 4,6-BIS(2-HYDROXYETHOXY)-M-PHENYLENEDIAMINE HCL 94082-85-6 Ethanol, 2,2'-[(4,6-diamino-1,3-phenylene)bis(oxy)]bis-, dihydrochloride Hair dyeing BIS-HYDROXYETHYL BISCETYL MALONAMIDE 149591-38-8 Propanediamide, N,N'-bis(2-hydroxyethyl)-N,N'-bis(hexadecyl)- Skin protecting/skin conditioning/hair conditioning BIS-HYDROXYETHYL COCOMONIUM NITRATE 71487-00-8 Quaternary ammonium compounds, coco alkylbis (hydroxyethyl)methyl, nitrates (salts) Antistatic BIS-HYDROXYETHYL DIHYDROXYPROPYL STEARAMINIUM CHLORIDE 50744-86-0 1-octadecanaminium, bis(2-hydroxyethyl)-(2,3-dihydroxypropyl)-, chloride Antistatic BIS-HYDROXYETHYL RAPESEEDMONIUM CHLORIDE 223707-41-3 Quaternary ammonium compounds, rapeseed alkylbis (hydroxyethyl)methyl, chlorides (salts) Antistatic BIS-HYDROXYETHYL TALLOWMONIUM CHLORIDE 67784-77-4 267-052-6 Quaternary ammonium compounds, bis(hydroxyethyl)methyl tallow alkyl, chlorides Antistatic BISMUTH CITRATE bismuth citrate 813-93-4 212-390-1 Bismuth citrate Buffering/chelating BISMUTH OXYCHLORIDE 7787-59-9 232-122-7 Bismuth chloride oxide (CI 77163) IV/1 Cosmetic colorant BISMUTH SUBNITRATE bismuth subnitrate 1304-85-4 215-136-8 Bismuth nitrate, basic Absorbent/opacifying BISPHENYLHEXAMETHICONE 18758-91-3 Tetrasiloxane, 1,1,1,7,7,7-hexamethyl-3,5-diphenyl-3,5-bis[(trimethylsilyl)oxy]- Antifoaming/emollient BIXA ORELLANA EXTRACT 89957-43-7 289-561-2 Bixa Orellana Extract is an extract of the pulp of Bixa orellana, Bixaceae Skin conditioning BIXA ORELLANA SEED EXTRACT 89957-43-7 289-561-2 Bixa Orellana Seed Extract is an extract of the seeds of Bixa orellana, Bixaceae Skin conditioning BLETIA HYACINTHINA EXTRACT 223748-10-5 Bletia Hyacinthina Extract is an extract of the pseudobulbs of Bletia hyacinthina, Orchidaceae Skin conditioning BOMBYX EXTRACT 91079-16-2 293-402-2 Bombyx Extract is an extract obtained from crushed silk worms (Bombyx) Skin conditioning BOMBYX LIPIDA 226994-42-9 Bombyx Lipida are the lipids obtained from crushed silk worms Skin conditioning BORAGO OFFICINALIS EXTRACT 84012-16-8 281-661-4 Borago Officinalis Extract is an extract of the herb of the borago, Borago officinalis, Boraginaceae Emollient BORAGO OFFICINALIS SEED OIL 225234-12-8 Borago Officinalis Seed Oil is the fixed oil obtained from the seeds of Borago officinalis, Boraginaceae Emollient BORIC ACID boric acid acidum boricum 10043-35-3 233-139-2 Boric acid III/1,1a Antimicrobial BORNELONE bornelone 119375 218-757-2 3-Penten-2-one, 5-(3,3-dimethylbicyclo[2.2.1]hept-2-ylidene)- Uv absorber BORNEOL 507-70-0 208-080-0 Bicyclo [2.2.1]heptan-2-ol, 1,7,7-trimethyl-, endo- BORON NITRIDE 10043-11-5 233-136-6 Boron nitride Skin conditioning/opacifying/absorbent BOSWELIA CARTERII EXTRACT 89957-98-2 289-620-2 Boswellia Carterii Extract is an extract of the bark exudate of the olibanum, Boswellia carterii, Burseraceae Tonic/smoothing BOSWELLIA SERRATA EXTRACT 97952-72-2 308-366-6 Boswellia Serrata Extract is an extract of the bark exudate of the olibanum, Boswellia serrata, Burseraceae Tonic/smoothing BOUGAINVILLEA GLABRA EXTRACT 223749-28-8 Bougainvillea Glabra Extract is an extract of the flowers of the bougainvillea, Bougainvillea glabra, Nyctaginaceae Skin conditioning BRAIN EXTRACT 84539-85-5 283-072-8 Brain Extract is an extract obtained from mammalian brain II/419 (if from bovine animals aged 12 months or ovine and caprine animals aged over 12 months or which have a permanent incissor tooth erupted through the gum) Skin protecting BRASSICA ALBA EXTRACT 84929-33-9 284-517-9 Brassica Alba Extract is an extract of the seeds of the white mustard, Brassica alba, Brassicaceae Antimicrobial/antiseborrhoeic BRASSICA CAMPESTRIS OLEIFERA OIL 8002-13-9 232-299-0 Brassica Campestris Oleifera Oil is the oil expressed from the seeds of the rape, Brassica campestris oleifera, Brassicaceae Emollient BRASSICA CAMPESTRIS OLEIFERA OIL UNSAPONIFIABLES 225234-15-1 Brassica Campestris Oleifera Oil Unsaponifiables is the fraction of oil of the seed of rape, Brassica campestris oleifera, Brassicaceae, which has not been transformed into soap during the process of saponification Hair conditioning/skin protecting BRASSICA CAMPESTRIS RAPA EXTRACT 90989-79-0 292-737-1 Brassica Campestris Rapa Extract is an extract of the roots of the turnip, Brassica campestris rapa, Brassicaceae Antimicrobial/emollient BRASSICA JUNCEA EXTRACT 93062-78-3 296-833-4 Brassica Juncea Extract is an extract of the seeds of the brown mustard, Brassica juncea, Brassicaceae Antimicrobial BRASSICA NIGRA EXTRACT 90064-15-6 290-076-3 Brassica Nigra Extract is an extract of the seeds of the black mustard, Brassica nigra, Brassicaceae Antimicrobial BRASSICA OLERACEA BOTRYTIS OIL UNSAPONIFIABLES 223749-36-8 Brassica Oleracea Botrytis Oil Unsaponifiables is the fraction of cauliflower (Brassica oleracea botrytis, Brassicaceae) oil which has not been transformed into soap during the process of saponification Emollient/antiseborrhoeic BRASSICA OLERACEA CAPITATA EXTRACT 89958-13-4 289-635-4 Brassica Oleracea Capitata Extract is an extract of the leaves of the cabbage, Brassica oleracea capitata, Brassicaceae Antiseborrhoeic BREVOORTIA OIL 8002-50-4 232-311-4 Brevoortia Oil is the fixed oil obtained from the small North Atlantic fish, menhaden (Brevoortia tyrannis) Emollient/solvent BRILLIANT BLACK 1 2519-30-4 219-746-5 Tetrasodium 1-acetamido-2-hydroxy-3-(4-((4-sulphonatophenylazo)-7-sulphonato-1-naphthylazo))naphthalene-4,6-disulphonate (CI 28440) Hair dyeing BROMOCHLOROPHENE 15435-29-7 239-446-8 2,2'-methylenebis(6-bromo-4-chlorophenol) VI/1,37 Preservative BROMOCINNAMAL 5443-49-2 226-637-6 2-bromocinnamaldehyde Masking BROMOCRESOL GREEN 76-60-8 200-972-8 Phenol, 4,4'-(3H-2,1-benzoxathiol-3-ylidene)bis[2,6-dibromo-3-methyl-,S,S-dioxide IV/1 Cosmetic colorant 5-BROMO-5-NITRO-1,3-DIOXANE 30007-47-7 250-001-7 5-bromo-5-nitro-1,3-dioxane VI/1,20 Preservative 2-BROMO-2-NITROPROPANE-1,3-DIOL bronopol 52-51-7 200-143-0 1,3-Propanediol, 2-bromo-2-nitro- VI/1,21 Preservative BROMOTHYMOL BLUE 76-59-5 200-971-2 Phenol, 4,4'-(3H-2,1-benzoxathiol-3-ylidene)bis[2-bromo-3-methyl-6-(1-methylethyl)-, S,S-dioxide IV/1 Cosmetic colorant BUBULUM OIL 8002-64-0 232-314-0 Bubulum Oil is the fixed oil obtained from the feet of cattle Emollient/solvent BUMETRIZOLE bumetrizole 729335 223-445-4 Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl- Uv absorber BUTADIENE/ACRYLONITRILE COPOLYMER 9003-18-3 2-propenenitrile, polymer with 1,3-butadiene Film forming/viscosity controlling BUTANE butane 106-97-8 203-448-7 Butane Propellant BUTETH-3 CARBOXYLIC ACID 107600-34-0 Poly(oxy-1,2-ethanediyl), .alpha.-butyl-.omega.-carboxymethoxy Surfactant BUTOXY CHITOSAN Chitosan, butoxylated Film forming/viscosity controlling BUTOXYDIGLYCOL 112-34-5 203-961-6 2-(2-butoxyethoxy)ethanol Solvent BUTOXYETHANOL 111-76-2 203-905-0 2-butoxyethanol Solvent BUTOXYETHYL ACETATE 112-07-2 203-933-3 2-Butoxyethyl acetate Solvent BUTOXYETHYL NICOTINATE nicoboxil 13912-80-6 237-684-7 3-Pyridinecarboxylic acid, 2-butoxyethyl ester Skin conditioning BUTOXYNOL-5 CARBOXYLIC ACID 104909-82-2 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-[4-(1,1-dimethylethyl)phenoxy]-, (4 mol EO average molar ratio) Emulsifying BUTOXYNOL-19 CARBOXYLIC ACID 104909-82-2 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-[4-(1,1-dimethylethyl)phenoxy]-, (18 mol EO average molar ratio) Emulsifying BUTOXYPROPANOL 5131-66-8 225-878-4 1-butoxypropan-2-ol Humectant BUTYL ACETATE 123-86-4 204-658-1 n-butyl acetate Solvent BUTYL ACETYL RICINOLEATE 140-04-5 205-393-4 Butyl O-acetylricinoleate Emollient BUTYL ACRYLATE/HYDROXYETHYL METHACRYLATE COPOLYMER 30600-43-2 2-Propenoic acid, 2-methyl-, 2-hydroxyethyl ester, polymer with butyl 2-propenoate Film forming BUTYL ACRYLATE/STYRENE COPOLYMER 25767-47-9 2-Propenoic acid, butyl ester, polymer with ethenylbenzene Film forming BUTYL BENZOATE 136-60-7 205-252-7 Butyl benzoate VI/1,1 Preservative BUTYL BENZOIC ACID/PHTHALIC ANHYDRIDE/TRIMETHYLOLETHANE COPOLYMER 68814-19-7 4-(1,1-dimethylethyl)benzoic acid, polymer with 1,2-benzenedicarboxylic anhydride and 2-methyl-2-hydroxymethyl-1,3-propanediol Film forming BUTYL ESTER OF ETHYLENE/MA COPOLYMER 68954-39-2 2,5-Furandione, polymer with ethene, butylated Antistatic/binding/film forming BUTYL ESTER OF PVM/MA COPOLYMER 25119-68-0 2-butenedioic acid (Z)-, polymer with methoxyethene, monobutyl ester Antistatic/film forming BUTYL ISOSTEARATE 94109-07-6 302-444-3 Butyl 16-methylheptadecanoate Emollient BUTYL LACTATE butyl lactate 138-22-7 205-316-4 Propanoic acid, 2-hydroxy-, butyl ester Solvent BUTYL METHACRYLATE 97-88-1 202-615-1 Butyl methacrylate Viscosity controlling BUTYL METHOXYDIBENZOYLMETHANE avobenzone 70356-09-1 274-581-6 1-[4-(1,1-dimethylethyl)phenyl]-3-(4-methoxyphenyl)propane-1,3-dione VII/1,8 Uv absorber/uv filter BUTYL MYRISTATE 110-36-1 203-759-8 Butyl myristate Emollient BUTYL OLEATE 142-77-8 205-559-6 Butyl oleate Emollient BUTYL PHTHALYL BUTYL GLYCOLATE 85-70-1 201-624-8 Butoxycarbonylmethyl butyl phthalate Film forming BUTYL POLYGLUCOSE Surfactant/foaming/cleansing BUTYL STEARATE 123-95-5 204-666-5 Butyl stearate Emollient BUTYL THIOGLYCOLATE 10047-28-6 233-156-5 Butyl mercaptoacetate III/1,2b Hair waving or straightening BUTYLATED POLYOXYMETHYLENE UREA 68002-19-7 Urea, polymer with formaldehyde, butylated Film forming BUTYLATED PVP 26160-96-3 1-vinyl-2-pyrrolidone, homopolymer, butylated Film forming BUTYLENE GLYCOL 107-88-0 203-529-7 Butane-1,3-diol Humectant/solvent BUTYLENE GLYCOL DICAPRYLATE/DICAPRATE 1,2-butanediol, diesters with octanoic and decanoic acids Emollient BUTYLENE GLYCOL MONTANATE 93763-20-3 297-837-9 Fatty acids, montan-wax, esters with 1,3-butanediol Emollient BUTYLENE/ETHYLENE COPOLYMER 9019-29-8 Butene, polymer with ethene Viscosity controlling BUTYLGLUCOSIDE CAPRATE 134932-39-1 Butyl-beta-D-glucopyranoside 6-decanoate Surfactant/cleansing/emulsifying BUTYLOCTANOIC ACID 27610-92-0 248-570-1 2-Butyloctanoic acid Surfactant/cleansing/emulsifying BUTYLOCTANOL 735273 223-470-0 2-butyloctan-1-ol Humectant BUTYLOCTYL BEESWAX 151661-98-2 Fatty acids, beeswax, esters with 2-butyloctanol Emollient BUTYLOCTYL BENZOATE 188038-97-3 1-Octanol, 2-butyl-, benzoate Plasticiser/skin conditioning/emollient/solvent BUTYLOCTYL CANDELILLATE 226994-03-2 Fatty acids, candelilla wax, 2-butyloctyl ester Viscosity controlling BUTYLOCTYL OLEATE 134112-37-1 (Z)-9-Octadecenoic acid, 2-butyloctyl ester Emollient BUTYLOCTYL SALICYLATE 190085-41-7 Benzoic acid, 2-hydroxy-, 2-butyloctyl ester Hair conditioning/skin conditioning/solvent BUTYLPARABEN butylparaben 94-26-8 202-318-7 Butyl 4-hydroxybenzoate VI/1,12 Preservative BUTYLPHENYL METHYLPROPIONAL 80-54-6 201-289-8 2-(4-tert-butylbenzyl)propionaldehyde Masking BUTYRIS LAC POWDER 310-127-6 Naturally occuring substances, dried buttermilk obtained by the dehydration of the liquid recovered from the churning of cow's milk or cream to prepare butter Hair conditioning/skin conditioning BUTYROLACTONE 96-48-0 202-509-5 .gamma.-butyrolactone Solvent BUTYROSPERMUM PARKII BUTTER 91080-23-8 293-515-7 Butyrospermum Parkii Butter is the fat obtained from the fruit of the karite tree, Butyrospernum parkii, Sapotaceae Skin conditioning/emollient BUTYROSPERMUM PARKII BUTTER EXTRACT 91080-23-8 Butyrospermum Parkii Butter Extract is an extract of shea butter, Butyrospermum parkii, Sapotaceae Emollient BUTYROSPERMUM PARKII BUTTER UNSAPONIFIABLES 225234-14-0 Oils, shea butter, unsaponifiable fraction Emollient BUTYROYL TRIHEXYL CITRATE 82469-79-2 1,2,3-Propanetricarboxylic acid, 2-(1-oxobutoxy)-, trihexyl ester Emollient BUTYRUM 8029-34-3 310-127-6 Naturally occurring substances, butter Emollient BUXUS SEMPERVIRENS EXTRACT 84012-17-9 281-663-5 Buxus Sempervirens Extract is an extract of the leaves of the boxwood, Buxus sempervirens, Buxaceae Skin conditioning C1-5 ALKYL GALACTOMANNAN Galactomannan polysaccharide, C1-5-alkyl ethers Binding/emulsifying/film forming/viscosity controlling C6-14 POLYOLEFIN 246538-69-2 Alkenes, C6-14, polymerised Emulsifying C7-8 ISOPARAFFIN 70024-92-9 274-273-1 Alkanes, C7-8-iso- Solvent C8-10 ALKYL ETHYL PHOSPHATE 68412-60-2 270-198-3 Phosphoric acid, mixed decyl and Et and octyl esters Viscosity controlling C8-9 ISOPARAFFIN 246538-71-6 Alkanes, iso-, C8-9 Solvent C9-11 ALCOHOLS 66455-17-2 266-367-6 Alcohols, C9-11 Emollient/emulsion stabilising/viscosity controlling C9-11 ISOPARAFFIN 68551-16-6 271-365-3 Alkanes, C9-11-iso- Solvent C9-11 PARETH-3 68439-46-3 Alcohols, C9-11, ethoxylated (3 mol EO average molar ratio) Emulsifying C9-11 PARETH-6 68439-46-3 Alcohols, C9-11, ethoxylated (6 mol EO average molar ratio) Emulsifying C9-11 PARETH-8 68439-46-3 Alcohols, C9-11, ethoxylated (8 mol EO average molar ratio) Emulsifying C9-11 PARETH-6 CARBOXYLIC ACID 174125-27-0 Poly(oxy-1,2-ethanediyl),.alpha.-carboxymethyl-.omega.-hydroxy-, C9-11-alkyl ethers (6 mol EO average molar ratio) Surfactant/cleansing C9-13 ISOPARAFFIN 246538-72-7 Alkanes, iso-, C9-13 Solvent C9-14 ISOPARAFFIN 246538-73-8 Alkanes, iso-, C9-14 Solvent C9-15 ALKYL PHOSPHATE 190454-07-0 Phosphoric acid, mono- and di-C9-15-alkyl esters Surfactant/cleansing/emulsifying C9-15 FLUOROALCOHOL PHOSPHATES 223239-92-7 Perfluoro-C9-15-alkanol, esters with phosphoric acid Skin conditioning C9-16 ALKANES/CYCLOALKANES Alkanes and cycloalkanes, C9-16 Solvent C10-11 ISOPARAFFIN 246538-75-0 Alkanes, iso-, C10-11 Solvent C10-13 ALKANE 129813-66-7 Alkanes, C10-13 Solvent C10-13 ISOPARAFFIN 68551-17-7 271-366-9 Alkanes, C10-13-iso- Solvent C10-14 ALKYL BENZENESULFONIC ACID 85117-49-3 285-599-9 Benzenesulfonic acid, mono-C10-14-alkyl derivs Surfactant/foaming C10-18 TRIGLYCERIDES 85665-33-4 288-123-8 Glycerides, C10-18 Emollient/solvent C10-30 CHOLESTEROL/LANOSTEROL ESTERS Alkanoic acids, C10-30, product with cholesterol and lanosta-8,24-dien-3-ol, (3-beta)- Emulsifying C11-12 ISOPARAFFIN 246538-76-1 Alkanes, iso-, C11-12 Solvent C11-13 ISOPARAFFIN 246538-78-3 Alkanes, iso-, C11-13 Solvent C11-15 ALKANES/CYCLOALKANES Alkanes and cycloalkanes, C11-15 Solvent C11-15 PARETH-3 173244-48-9 Alcohols, C11-15, ethoxylated (3 mol EO average molar ratio) Emulsifying C11-15 PARETH-3 OLEATE 246538-04-5 Poly(oxy-1,2-ethanediyl), .alpha.-[(9Z)-1-oxo-9-octadecenyl]-.omega.-hydroxy-, C11-15-alkyl ethers (3 mol EO average molar ratio) Emollient/emulsifying C11-15 PARETH-3 STEARATE 68891-25-8 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy-, C11-15-alkyl ethers (3 mol EO average molar ratio) Emollient C11-15 PARETH-5 173244-48-9 Alcohols, C11-15, ethoxylated (5 mol EO average molar ratio) Emulsifying C11-15 PARETH-7 173244-48-9 Alcohols, C11-15, ethoxylated (7 mol EO average molar ratio) Emulsifying C11-15 PARETH-7 CARBOXYLIC ACID 246159-57-9 Poly(oxy-1,2-ethanediyl),.alpha.-(carboxymethyl)-.omega.-hydroxy-, C11-15-alkyl ethers (6 mol EO average molar ratio) Emulsifying/surfactant C11-15 PARETH-9 173244-48-9 Alcohols, C11-15, ethoxylated (9 mol EO average molar ratio) Emulsifying C11-15 PARETH-12 173244-48-9 Alcohols, C11-15, ethoxylated (12 mol EO average molar ratio) Emulsifying/surfactant C11-15 PARETH-12 STEARATE 68891-25-8 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy-, C11-15-alkyl ethers (12 mol EO average molar ratio) Emollient C11-15 PARETH-15 173244-48-9 Alcohols, C11-15, ethoxylated (12 mol EO average molar ratio) Emulsifying C11-15 PARETH-20 173244-48-9 Alcohols, C11-15, ethoxylated (20 mol EO average molar ratio) Emulsifying/surfactant C11-15 PARETH-30 173244/48/9 Alcohols, C11-15, ethoxylated (20 mol EO average molar ratio) Emulsifying/surfactant C11-15 PARETH-40 173244-48-9 Alcohols, C11-15, ethoxylated (20 mol EO average molar ratio) Surfactant/cleansing C11-15 SEC-PARETH-12 68131-40-8 Alcohols, C11-15-secondary, ethoxylated (12 mol EO average molar ratio) Surfactant/emulsifying C11-21-PARETH-3 246538-82-9 Alcohols, C11-21, ethoxylated (3 mol EO average molar ratio) Emulsifying C11-21-PARETH-10 246538-82-9 Alcohols, C11-21, ethoxylated (10 mol EO average molar ratio) Emulsifying/surfactant C12-13 ALCOHOLS 75782-86-4 278-306-0 Alcohols, C12-13 Emollient/emulsion stabilising/viscosity controlling C12-13 ALKYL ETHYLHEXANOATE Hexanoic acid, 2-ethyl-, C12-13-alkyl esters Emollient C12-13 ALKYL LACTATE Propanoic acid, 2-hydroxy-, C12-13-alkyl esters Emollient C12-13 PARETH-3 66455-14-9 Alcohols, C12-13, ethoxylated (3 mol EO average molar ratio) Emulsifying C12-13 PARETH-4 66455-14-9 Alcohols, C12-13, ethoxylated (4 mol EO average molar ratio) Emulsifying C12-13 PARETH-5 CARBOXYLIC ACID 70750-17-3 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-hydroxy-, C12-13-alkyl ethers (4 mol EO average molar ratio) Surfactant/cleansing C12-13 PARETH-7 66455-14-9 Alcohols, C12-13, ethoxylated (7 mol EO average molar ratio) Emulsifying C12-13 PARETH-8 CARBOXYLIC ACID 70750-17-3 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-hydroxy-, C12-13-alkyl ethers (7 mol EO average molar ratio) Emulsifying C12-13 PARETH-9 66455-14-9 Alcohols, C12-13, ethoxylated (9 mol EO average molar ratio) Emulsifying C12-13 PARETH-10 66455-14-9 Alcohols, C12-13, ethoxylated (10 mol EO average molar ratio) Emulsifying C12-13 PARETH-10 PHOSPHATE 68130-45-0 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, mono-C12-13-alkyl ethers, phosphates (10 mol EO average molar ratio) Emulsifying/cleansing C12-13 PARETH-15 66455-14-9 Alcohols, C12-13, ethoxylated (15 mol EO average molar ratio) Emulsifying C12-13 PARETH-23 66455-14-9 Alcohols, C12-13, ethoxylated (23 mol EO average molar ratio) Emulsifying C12-13 PARETH-12 CARBOXYLIC ACID 70750-17-3 Poly(oxy-1,2-ethanediyl),.alpha.-carboxymethyl-.omega.-hydroxy-, C12-13-alkyl ethers (11 mol EO average molar ratio) Surfactant/cleansing C12-13 PARETH-2 66455-14-9 Alcohols, C12-13, ethoxylated (2 mol EO average molar ratio) Surfactant/emulsifying C12-13 PARETH-5 66455-14-9 Alcohols, C12-13, ethoxylated (5 mol EO average molar ratio) Sufactant/emulsifying C12-14 ISOPARAFFIN 68551-19-9 271-369-5 Alkanes, C12-14-iso- Solvent C12-14 PARETH-3 68439-50-9 Alcohols, C12-14, ethoxylated (3 mol EO average molar ratio) Emulsifying C12-14 PARETH-7 68439-50-9 Alcohols, C12-14, ethoxylated, (7 mol EO average molar ratio) Emulsifying C12-14 PARETH-12 68439-50-9 Alcohols, C12-14, ethoxylated (12 mol EO average molar ratio) Emulsifying C12-15 ALCOHOLS 63393-82-8 264-118-6 Alcohols, C12-15 Emollient/emulsion stabilising/viscosity controlling C12-15 ALKYL BENZOATE 68411-27-8 270-112-4 Benzoic acid, C12-15-alkyl esters Emollient C12-15 ALKYL ETHYLHEXANOATE 90411-66-8 291-443-0 Hexanoic acid, 2-ethyl-, C12-15-alkyl esters Emollient C12-15 ALKYL LACTATE 93925-36-1 300-338-1 Propanoic acid, 2-hydroxy-, C12-15-alkyl esters Emollient C12-15 ALKYL SALICYLATE 222722-22-7 Benzoic acid, 2-hydroxy-, C12-15 alkyl esters Antistatic/hair conditioning C12-15 PARETH-2 68131-39-5 500-195-7 Alcohols, C12-15, ethoxylated (2 mol EO average molar ratio) Emulsifying C12-15 PARETH-2 PHOSPHATE 68071-35-2 500-185-2 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, mono-C12-15-alkyl ethers, phosphates (2 mol EO average molar ratio) Emulsifying/surfactant C12-15 PARETH-3 68131-39-5 Alcohols, C12-15, ethoxylated (3 mol EO average molar ratio) Emulsifying C12-15 PARETH-4 68131-39-5 Alcohols, C12-15, ethoxylated (4 mol EO average molar ratio) Emulsifying C12-15 PARETH-5 68131-39-5 Alcohols, C12-15, ethoxylated (5 mol EO average molar ratio) Emulsifying C12-15 PARETH-7 68131-39-5 Alcohols, C12-15, ethoxylated (7 mol EO average molar ratio) Emulsifying C12-15 PARETH-7 CARBOXYLIC ACID 88497-58-9 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymetyl-.omega.-hydroxy-, C12-15-alkyl ethers (6 mol EO average molar ratio) Surfactant/cleansing C12-15 PARETH-8 CARBOXYLIC ACID 88497-58-9 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-hydroxy-, C12-15-alkyl ethers (7 mol EO average molar ratio) Emulsifying C12-15 PARETH-8 PHOSPHATE 68071-35-2 Poly(oxy-1,2- ethanediyl), .alpha.-hydro-.omega.-hydroxy-, mono-C12-15-alkyl ethers, phosphates (2 mol EO average molar ratio) Emulsifying/cleansing C12-15 PARETH-9 68131-39-5 Alcohols, C12-15, ethoxylated (9 mol EO average molar ratio) Emulsifying/surfactant C12-15 PARETH-9 HYDROGENATED TALLOWATE 246538-68-1 Fatty acids, tallow, hydrogenated, esters with polyethylene glycol mono-C12-15-alkyl ethers (9 mol EO average molar ratio) Emulsifying/surfactant C12-15 PARETH-10 PHOSPHATE 68071-35-2 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, mono-C12-15-alkyl ethers, phosphates (10 mol EO average molar ratio) Emulsifying/cleansing C12-15 PARETH-11 68131-39-5 Alcohols, C12-15, ethoxylated (11 mol EO average molar ratio) Emulsifying C12-15 PARETH-12 68131-39-5 Alcohols, C12-15, ethoxylated (12 mol EO average molar ratio) Surfactant C12-15 PARETH-12 OLEATE 67784-96-7 Poly(oxy-1,2-ethanediyl), .alpha.-[(9Z)-1-oxo-9-octadecenyl]-.omega.-hydroxy-, mono-C12-15-alkyl ethers (12 mol EO average molar ratio) Emollient C12-16 ALCOHOLS 68855-56-1 272-490-6 Alcohols, C12-16 Antistatic/emollient/emulsion stabilising/viscosity controlling/hair conditioning C12-16 PARETH-6 PHOSPHATE 246159-55-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, mono-C12-16-alkyl ethers, phosphates (6 mol EO average molar ratio) Emulsifying/cleansing C12-18 ACID TRIGLYCERIDE 67701-26-2 266-944-2 Glycerides, C12-18 Emollient/emulsifying C12-20 ACID PEG-8 ESTER 68908-68-9 Fatty acids, C12-20, ethoxylated (8 mol EO average molar ratio) Emulsifying C12-20 ISOPARAFFIN 222400-21-7 Alkanes, C12-20-iso- Skin conditioning/emollient/solvent C13-14 ISOPARAFFIN 246538-79-4 Alkanes, iso-, C13-14 Emollient/solvent C13-16 ISOPARAFFIN 68551-20-2 271-370-0 Alkanes, C13-16-iso- Solvent C14-15 ALCOHOLS 75782-87-5 Alcohols, C14-15 Emulsifying/stabilising C14-15 PARETH-7 68951-67-7 Alcohols, C14-15, ethoxylated (7 mol EO average molar ratio) Emulsifying C14-15 PARETH-8 CARBOXYLIC ACID 119147-75-0 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-hydroxy-, C14-15-alkyl ethers (7 mol EO average molar ratio) Surfactant/cleansing C14-15 PARETH-11 68951-67-7 Alcohols, C14-15, ethoxylated (11 mol EO average molar ratio) Emulsifying C14-15 PARETH-13 68951-67-7 Alcohols, C14-15, ethoxylated (13 mol EO average molar ratio) Emulsifying/surfactant C14-15 PARETH-4 68951-67-7 Alcohols, C14-15, ethoxylated (4 mol EO average molar ratio) Surfactant/emulsifying C14-16 GLYCOL PALMITATE 246159-40-0 Hexadecanoic acid, 2-hydroxy-C14-16-alkyl ester Emulsifying C14-17 ALKANE 90622-47-2 Alkanes, C14-17 Solvent C14-18 GLYCOL 223239-96-1 C14-18-alkane-1,2-diol Emulsion stabilising/skin conditioning/emollient C14-20 ISOALKYLAMIDOPROPYLETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N, N-dimethyl-3-[(1-oxo-C18-22-isoalkyl)amino]-, ethyl sulfate (salt) Antistatic/hair conditioning C15-18 GLYCOL 70750-40-2 274-844-5 Glycols, 1,2-, C15-18 Emollient/emulsion stabilising C16-36 ALKYL STEARATE 223239-95-0 C16-36-alkyl octadecanoate Skin conditioning C18-20 GLYCOL ISOSTEARATE 247169-05-7 Isostearic acid, 2-hydroxy-C18-C20 alkyl ester Emulsifying C18-22 ISOALKYLAMIDOPROPYLETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N,N-dimethyl-3-[(1-oxo-C18-C22-alkyl)amino]-, ethyl sulfate (salt) Antistatic/hair conditioning C18-28 ALKYL ACETATE 222722-13-6 Acetic acid, C18-C28-alkyl esters Emollient C18-30 GLYCOL 223239-97-2 C18-30 alkane-1,2-diol Emulsion stabilising/skin conditioning/emollient C18-36 ACID 135620-17-6 Fatty acids, C18-C36 Emulsifying C18-36 ACID GLYCOL ESTER 94944-95-3 305-673-7 Fatty acids, C18-36, esters with ethylene glycol Emollient C18-36 ACID TRIGLYCERIDE 91052-08-3 293-165-5 Triglycerides, C18-36 Emollient C18-38 ALKYL BEESWAX 223706-17-0 Fatty acids, beeswax, C18-C38-alkyl esters Emollient C18-38 ALKYL C24-54 ACID ESTER 223706-22-7 Fatty acids, C24-C54, C18-C38-alkyl esters Viscosity controlling C18-38 ALKYL HYDROXYSTEAROYL STEARATE 222722-18-1 Octadecanoic acid, 12-(12-hydroxy-1-oxooctadecyloxy)-, C18-38-alkyl esters Emollient C18-70 ISOPARAFFIN 246538-80-7 Alkanes, C18-70-iso- Emollient/skin protecting C20-24 OLEFIN 93924-10-8 300-202-1 Alkenes, C20-24 .alpha.- Skin conditioning C20-30 GLYCOL 223239-98-3 C20-30 alkane-1,2-diol Emulsion stabilising/skin conditioning/emollient C20-30 GLYCOL ISOSTEARATE 251320-13-5 Isooctadecanoic acid, 2-hydroxy-C20-C30-alkyl esters Emollient C20-40 ALCOHOLS 222400-16-0 Alcohols, C20-40 Emulsifying/stabilising C20-40 ALKYL BEHENATE 222722-15-8 Docosanoic acid, C20-C40-alkyl ester Emollient C20-40 ISOPARAFFIN 246538-81-8 Alkanes, iso-, C20-40 Emollient/solvent C20-40 PARETH-3 246538-83-0 Alcohols, C20-40, ethoxylated (3 mol EO average molar ratio) Emulsifying C20-40 PARETH-10 246538-83-0 Alcohols, C20-40, ethoxylated (10 mol EO average molar ratio) Emulsifying C20-40 PARETH-40 246538-83-0 Alcohols, C20-40, ethoxylated (40 mol EO average molar ratio) Emulsifying C22-24 PARETH-33 246538-84-1 Alcohols, C22-24, ethoxylated (33 mol EO average molar ratio) Emulsifying/emulsion stabilising/surfactant C24-28 ALKYL METHICONE 158061-44-0 Siloxanes and silicones, C24-28-alkyl methyl Emollient C24-28 OLEFIN 93924-11-9 300-203-7 Alkenes, C24-28 .alpha.- Skin conditioning C29-70 ACID 222400-14-8 Fatty acids, C29-C70 Emulsifying C30-45 ALKYL DIMETHICONE Poly[oxy(dimethylsilylene)],.alpha.-(C30-45)-alkyldimethylsilyl-,.omega.-(C30-45)-alkyloxy- Skin conditioning C30-45 ALKYL METHICONE 246864-88-0 Siloxanes and silicones, C30-45-alkyl methyl Emollient C30-45 OLEFIN 222400-22-8 (C30-45)-alk-1-enes Skin conditioning C30-50 ALCOHOLS 222400-17-1 Alcohols, C30-50 Emulsifying/stabilising C30-50 ALKYL BEESWAX 223707-19-5 Fatty acids, beeswax, C30-50-alkyl esters Skin conditioning C30-50 ALKYL STEARATE 223239-94-9 C30-50-alkyl octadecanoate Skin conditioning C30-50 PARETH-3 246538-85-2 Alcohols, C30-50, ethoxylated (3 mol EO average molar ratio) Emulsifying C30-50 PARETH-10 246538-85-2 Alcohols, C30-50, ethoxylated (10 mol EO average molar ratio) Emulsifying C30-50 PARETH-40 246538-85-2 Alcohols, C30-50, ethoxylated (40 mol EO average molar ratio) Emulsifying C40-60 ACID 222400-15-9 Fatty acids, C40-C60 Emulsifying C40-60 ALCOHOLS 222400-19-3 Alcohols, C40-60 Emulsifying C40-60 ALKYL STEARATE 223239-93-8 C40-60-alkyl octadecanoate Skin conditioning C40-60 PARETH-3 246538-86-3 Alcohols, C40-60, ethoxylated (3 mol EO average molar ratio) Emulsifying C40-60 PARETH-10 246538-86-3 Alcohols, C40-60, ethoxylated (10 mol EO average molar ratio) Emulsifying CAFFEINE caffeine coffeinum 58-08-2 200-362-1 1H-Purine-2,6-dione, 3,7-dihydro-1,3,7-trimethyl- Skin conditioning CAFFEINE BENZOATE 5743-17-9 227-257-3 Benzoic acid, compd. with 3,7-dihydro-1,3,7-trimethyl-1H-purine-2,6-dione (1: 1) Skin conditioning CAKILE MARITIMA EXTRACT 84929-60-2 284-544-6 Cakile Maritima Extract is an extract of the sea rocket, Cakile maritima, Brassicaceae Skin conditioning CALAMINE calamine 8011-96-9 Calamine (zinc oxide and ferric oxide) Absorbent CALAMINTHA OFFICINALIS EXTRACT 223748-11-6 Calamintha Officinalis Extract is an extract of the aerial parts of Calamintha officinalis, Labiatae Skin conditioning CALCIUM ACETATE calcium acetate 62-54-4 200-540-9 Calcium di(acetate) Viscosity controlling CALCIUM ALGINATE 9005-35-0 Alginic acid, calcium salt Viscosity controlling CALCIUM ASPARTATE 21059-46-1 244-185-8 Calcium L-aspartate Skin conditioning CALCIUM BEHENATE 3578-72-1 222-700-7 Calcium didocosanoate Opacifying/viscosity controlling CALCIUM BENZOATE 69521 218-235-4 Calcium dibenzoate VI/1,1 Preservative CALCIUM CARBONATE calcium carbonate calcarea carbonica/calcii carbonas 471-34-1 207-439-9 Calcium carbonate. CI 77220 Buffering/opacifying/oral care/abrasive CALCIUM CARBOXYMETHYL CELLULOSE 2611583 Cellulose, carboxymethyl ether, calcium salt Emulsion stabilising/film forming/viscosity controlling CALCIUM CARRAGEENAN 2611242 Carrageenan, calcium salt Emulsion stabilising/film forming/viscosity controlling CALCIUM CASEINATE 9005-43-0 Caseins, calcium complexes Skin conditioning/bulking CALCIUM CHLORIDE calcium chloride calcii chloridum 10043-52-4 233-140-8 Calcium chloride Viscosity controlling CALCIUM CITRATE 813-94-5 212-391-7 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, calcium salt (2: 3) Buffering CALCIUM CYCLAMATE 139-06-0 205-349-4 Calcium bis (cyclohexylsulfamate) Masking CALCIUM DIHYDROGEN PHOSPHATE 7758-23-8 231-837-1 Phosphoric acid, calcium salt (2:1) Buffering CALCIUM DISODIUM EDTA sodium calcium edetate natrii calcii edetas 62-33-9 200-529-9 Calciate(2-), [[N, N'-1,2-ethanediylbis[N-(carboxymethyl)glycinato]](4-)-N, N',O, O',O(N)-,O(N')-]-, disodium Chelating CALCIUM FLUORIDE 7789-75-5 232-188-7 Calcium fluoride III/1,30 Oral care/antiplaque CALCIUM FRUCTOHEPTONATE 206360-00-1 D-Arabino-hexonic acid, 2-C-(hydroxymethyl)-, calcium salt (2: 1), (2.xi)- Skin conditioning CALCIUM GLUCOHEPTONATE 29039-00-7 249-383-8 Calcium bis [(2.xi.)-D-gluco-heptonate] Skin conditioning CALCIUM GLUCONATE calcium gluconate calcii gluconas 299-28-5 206-075-8 Calcium gluconate Oral care/humectant CALCIUM GLYCEROPHOSPHATE 27214-00-2 248-328-5 Calcium glycerophosphate Oral care/antiplaque CALCIUM HYDROXIDE calcium hydroxide calcii hydroxidum 1305-62-0 215-137-3 Calcium dihydroxide III/1,15c Buffering CALCIUM LACTATE 814-80-2 212-406-7 Calcium dilactate Buffering CALCIUM LAURATE 4696-56-4 225-166-3 Calcium dilaurate Surfactant CALCIUM LIGNOSULFONATE 8061-52-7 Lignosulfonic acid, calcium salt Emulsifying CALCIUM MONOFLUOROPHOSPHATE 7789-74-4 232-187-1 Calcium fluorophosphate III/1,29 Oral care/antiplaque CALCIUM MONTANATE 68308-22-5 269-637-1 Fatty acids, montan-wax, calcium salts Anticaking CALCIUM MYRISTATE 15284-51-2 239-328-6 Calcium myristate Surfactant CALCIUM OXIDE lime 1305-78-8 215-138-9 Calcium oxide Buffering CALCIUM PANTETHEINE SULFONATE 34644-00-3 Thiosulfuric acid, S-(2-((3-((2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)amino-1-oxopropyl)amino)ethyl) ester, calcium salt (2: 1), (R)- Hair conditioning CALCIUM PANTOTHENATE calcium pantothenate 137-08-6 205-278-9 beta-Alanine, N-(2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)-, calcium salt (2: 1),(R)- Antistatic/hair conditioning CALCIUM PARABEN 69959-44-0 274-235-4 Calcium bis(4-hydroxybenzoate) VI/1,12 Preservative CALCIUM PEROXIDE 1305-79-9 215-139-4 Calcium peroxide III/12 Oxidising CALCIUM PHOSPHATE calcarea phosphorica 7758-23-8 231-837-1 Calcium bis(dihydrogenorthophosphate) Abrasive/buffering/oral care/antiplaque/viscosity controlling/bulking CALCIUM PROPIONATE 4075-81-4 223-795-8 Calcium dipropionate VI/1,2 Preservative CALCIUM PYROPHOSPHATE 7790-76-3 232-221-5 Dicalcium pyrophosphate Abrasive CALCIUM SACCHARIN saccharin calcium 6485-34-3 229-349-9 1,2-benzisothiazol-3(2H)-one 1,1-dioxide, calcium salt Oral care/masking CALCIUM SALICYLATE 824-35-1 212-525-4 Calcium disalicylate VI/1,3 Preservative CALCIUM SILICATE 1344-95-2 215-710-8 Silicic acid, calcium salt Absorbent/opacifying/viscosity controlling/bulking/pearlescent CALCIUM SORBATE 7492-55-9 231-321-6 Calcium dihexa-2,4-dienoate, (E, E)- VI/1,4 Preservative CALCIUM STEARATE calcium stearate 1592-23-0 216-472-8 Calcium distearate IV/1 Cosmetic colorant/anticaking CALCIUM STEAROYL LACTYLATE 5793-94-2 227-335-7 Calcium bis(2-(1-carboxylatoethoxy)-1-methyl-2-oxoethyl) distearate Emulsifying CALCIUM SULFATE calcium sulfate 7778-18-9 231-900-3 Calcium sulphate (CI 77231) Abrasive/opacifying/bulking/pearlescent CALCIUM SULFIDE 20548-54-3 243-873-5 Calcium sulphide III/1,23 Depilatory CALCIUM TARTARATE 3164-34-9 221-621-5 Butanedioic acid, 2,3-dihydroxy-, calcium salt Skin conditioning CALCIUM THIOGLYCOLATE 814-71-1 212-402-5 Calcium bis(mercaptoacetate) III/1,2a Depilatory/reducing CALCIUM TITANATE 12049-50-2 234-988-1 Calcium titanium trioxide Skin protecting CALCIUM UNDECYLENATE 1322-14-1 215-331-8 Calcium diundec-10-enoate VI/1,18 Preservative CALCIUM XYLENESULFONATE 28088-63-3 248-829-9 Calcium xylenesulfonate Surfactant/hydrotrope CALCIUM/SODIUM PVM/MA COPOLYMER 94290-13-8 2,5-Furandione, polymer with methoxyethene, calcium sodium salt Film forming/hair fixing CALENDULA OFFICINALIS Calendula Officinalis is a plant material derived from the flowers of the calendula, Calendula officinalis, Compositae Emollient CALENDULA OFFICINALIS EXTRACT 84776-23-8 283-949-5 Calendula Officinalis Extract is an extract of the flowers of the calendula, Calendula officinalis, Compositae Emollient CALENDULA OFFICINALIS OIL 70892-20-5 Calendula Officinalis Oil is the oil derived from the flowers of Calendula officinalis, Compositae Emollient CALF BLOOD EXTRACT 68070-90-6 268-338-3 Calf Blood Extract is an extract obtained from bovine blood Skin conditioning CALF SKIN EXTRACT 91081-63-9 293-670-0 Calf Skin Extract is an extract obtained from bovine skin Refatting CALF SKIN HYDROLYSATE 246539-11-7 Bovine calf skin, hydrolysed Skin conditioning CALLITRIS QUADRIVALVIS GUM 9000-57-1 232-547-8 Callitris Quadrivalvis Gum is a resin obtained from the sandarac, Callitris quadrivalvis, Cupressaceae Emulsion stabilising CALLUNA VULGARIS EXTRACT 84603-54-3 283-255-2 Calluna Vulgaris Extract is an extract of the flowering shoots of the heather, Calluna vulgaris, Ericaceae Skin conditioning CALLUNA VULGARIS WATER 84603-54-3 283-255-2 Calluna Vulgaris Water is an aqueous solution of the odoriferous principles of the flowers of Calluna vulgaris, Ericaceae Skin conditioning CALOPHYLLUM TACAMAHACA OIL 223748-12-7 Calophyllum Tacamahaca Oil is the fixed oil expressed from the seeds of Calophyllum tacamahaca, Guttiferae Emollient CALYCOPHYLLUM SPRUCEANUM EXTRACT Calycophyllum Spruceanum Extract is an extract of the bark of Calycophyllum spruceanum, Rubiaceae Skin conditioning CAMELIA JAPONICA EXTRACT 223748-13-8 Camelia Japonica Extract is an extract of the leaves of Camelia japonica, Theaceae Skin conditioning CAMELIA JAPONICA SEED EXTRACT 223748-13-8 Camelia Japonica Seed Extract is the extract derived from the seed of Camelia japonica, Theaceae Skin conditioning CAMELIA KISSI OIL 94333-92-3 305-071-4 Camelia Kissi Oil is the fixed oil derived from the seeds of Camelia kissi, Theaceae Skin conditioning CAMELIA OLEIFERA EXTRACT 94333-93-4 305-073-5 Camellia Oleifera Extract is an extract of the leaves of Camelia Oleifera, Theaceae Astringent/tonic CAMELIA OLEIFERA SEED EXTRACT 94333-93-4 305-073-5 Camelia Oleifera Seed Extract is an extract of the seeds of Camelia oleifera Astringent/tonic CAMELIA OLEIFERA SEED OIL 225233-97-6 Camelia Oleifera Seed Oil is a fixed oil from the seeds of Camelia oleifera, Theaceae Emollient/solvent CAMELIA SINENSIS EXTRACT 84650-60-2 283-519-7 Camelia Sinensis Extract is an extract of the leaves of the tea plant, Camelia sinensis, Theaceae Skin conditioning/astringent/tonic CAMELINA SATIVA OIL Camelina Sativa Oil is a fixed oil expressed from the seeds of the gold of pleasure, Camelina sativa, Brassicaceae Emollient CAMELIA SINENSIS OIL 84650-60-2 283-519-7 Camellia Sinensis Oil is the oil derived from the leaves of the tea plant, Camellia sinensis, Theaceae Skin conditioning/astringent/tonic CAMPHOR camphor camphora 464-49-3 207-355-2 Bicyclo[2.2.1]heptan-2-one, 1,7,7-trimethyl-, (1R)- Denaturant/plasticiser CAMPHOR BENZALKONIUM METHOSULFATE 52793-97-2 258-190-8 Methyl N,N,N-trimethyl-4-[(4,7,7-trimethyl-3-oxobicyclo[2.2.1]hept-2-ylidene)methyl]anilinium sulphate VII/1,2 Uv absorber/uv filter CAMPHYLCYCLOHEXANOL 68877-29-2 272-556-4 Cyclohexanol, (1,7,7-trimethylbicyclo[2.2.1]hept-2-yl)- Solvent CANANGA ODORATA EXTRACT 83863-30-3 281-092-1 Cananga Odorata Extract is an extract of the flowers of the ylang-ylang, Cananga odorata, Annonaceae Emollient CANANGA ODORATA OIL 8006-81-3 Cananga Odorata Oil is the oil obtained from the flower of the ylang-ylang, Cananga odorata, Annonaceae Solvent CANDELILLA CERA 8006-44-8 232-347-0 Candelilla Cera is the candelilla wax obtained from Euphorbia cerifera, Euphorbiaceae Emollient/film forming CANDIDA BOMBICOLA/METHYL MYRISTATE FERMENT Product obtained by the fermentation of methyl myristate by Candida bombicola Skin protectant CANDIDA BOMBICOLA/SUCROSE/VEGETABLE ACID ESTER FERMENT Candida bombicola/Sucrose/Vegetable Acid Ester Ferment is the product obtained by the fermentation of sucrose and methyl, ethyl and glyceryl esters of rapeseed oil, sunflower seed oil and palm acids by the microorganism Candida bombicola Skin conditioning CANDIDA/GARCINIA CAMBOGIA FERMENT Candida/Garcinia Cambogia Ferment is the product obtained by the fermentation of an extract of Garcinia cambogia by the microorganism Candida Skin conditioning CANOLA OIL 120962-03-0 Canola Oil is an oil derived from Brassica napus (Brassicaceae), low in erucic acid Emollient CANOLA OIL GLYCERIDE 226993-77-7 Glycerides, Canola-oil mono- Emulsifying CANOLAMIDOPROPYL BETAINE 223704-88-9 1-propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, canola-oil acyl derivatives, inner salt Surfactant/foaming/foam boosting/antistatic/hair conditioning/cleansing CANOLAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 223704-93-6 1-Propanaminium, 3-amino-N-ethyl-N,N-dimethyl-, N-canola-oil acyl derivatives, ethyl sulfates Antistatic/hair conditioning CAPPARIS SPINOSA EXTRACT 89958-23-6 289-646-4 Capparis Spinosa Extract is an extract of the buds and berries of the caper, Capparis spinosa, Capparidaceae Soothing/skin protecting CAPRAE BUTYRUM 225233-90-0 Caprae Butyrum is the semi-solid fat recovered from goat milk Skin conditioning/emollient CAPRAE LAC Naturally occurring substances, goat's milk Skin conditioning CAPRAMIDE DEA 136-26-5 205-234-9 N,N-bis(2-hydroxyethyl)decan-1-amide Antistatic/viscosity controlling/foam boosting/hair conditioning CAPRIC ACID 334-48-5 206-376-4 Decanoic acid Emulsifying CAPROIC ACID caproic acid 142-62-1 205-550-7 Hexanoic acid Emulsifying CAPROYL ETHYL GLUCOSIDE 146599-18-0 D-Glucopyranoside, ethyl, monodecanoate Surfactant/cleansing CAPROYL SPHINGOSINE 124753-97-5 Hexanamide, N-[(1R, 2S, 3E)-2-hydroxy-1-(hydroxymethyl)-3-heptadecenyl]- Hair conditioning/skin conditioning CAPRYL HYDROXYETHYL IMIDAZOLINE 37478-68-5 253-521-2 2-(2-nonyl-2-imidazolin-1-yl)ethanol Antistatic/hair conditioning CAPRYL/CAPRAMIDOPROPYL BETAINE N-(3-Decanoyl(or octanoyl)aminopropyl)-N-carboxymethyl-N, N-dimethyl-1-propanaminium inner salts Antistatic/hair conditioning/skin conditioning/surfactant/cleansing/foam boosting/viscosity controlling CAPRYLETH-4 27252-75-1 Poly(oxy-1,2-ethanediyl), .alpha.-octyl-.omega.-hydroxy- (4 mol EO average molar ratio) Surfactant/emulsifying CAPRYLETH-4 CARBOXYLIC ACID 53563-70-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-octyloxy- (3 mol EO average molar ratio) Emulsifying CAPRYLETH-6 CARBOXYLIC ACID 53563-70-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-octyloxy- (5 mol EO average molar ratio) Emulsifying CAPRYLETH-9 CARBOXYLIC ACID 53563-70-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-octyloxy- (8 mol EO average molar ratio) Emulsifying CAPRYLIC ACID octanoic acid 124-07-2 204-677-5 Octanoic acid Emulsifying CAPRYLIC ALCOHOL 111-87-5 203-917-6 Octan-1-ol Viscosity controlling CAPRYLIC/CAPRIC GLYCERIDES 73398-61-5 277-452-2 Glycerides, mixed decanoyl and octanoyl Emollient/emulsifying CAPRYLIC/CAPRIC TRIGLYCERIDE 73398-61-5 277-452-2 Triglycerides, mixed decanoyl and octanoyl Emollient/solvent CAPRYLIC/CAPRIC TRIGLYCERIDE PEG-4 ESTERS 246864-39-1 Glycerides, mixed decanoyl and octanoyl, reaction products with polyethylene glycol (4 mol EO average molar ratio) Emulsifying CAPRYLIC/CAPRIC/LAURIC TRIGLYCERIDE Dodecanoic acid, mixed triesters with octanoic acid, decanoic acid and 1,2,3-propanetriol Emollient/solvent CAPRYLIC/CAPRIC/LINOLEIC TRIGLYCERIDE 9,12-octadecadienoic acid, mixed triesters with octanoic acid, decanoic acid and 1,2,3-propanetriol Emollient CAPRYLIC/CAPRIC/MYRISTIC/STEARIC TRIGLYCERIDE 208126-53-3 Octadecanoic acid, mixed triesters with octanoic acid, decanoic acid, tetradecanoic acid and 1,2,3-propanetriol Emollient/skin protecting CAPRYLIC/CAPRIC/STEARIC TRIGLYCERIDE Octadecanoic acid, mixed triesters with octanoic acid, decanoic acid and 1,2,3-propanetriol Emollient/solvent CAPRYLIC/CAPRIC/SUCCINIC TRIGLYCERIDE 1,2,3-Propanetriol, triesters with decanoic, octanoic and butanedioic acids Emollient/emulsifying CAPRYLOYL COLLAGEN AMINO ACIDS 161133-67-1 Amino acids, collagen, reaction products with octanoyl chloride Antistatic/hair conditioning CAPRYLOYL GLYCINE 14246-53-8 238-122-3 N-(1-oxooctyl)glycine Cleansing CAPRYLOYL HYDROLYZED COLLAGEN 161133-67-1 Collagens, hydrolysates, reaction products with octanoyl chloride Antistatic/hair conditioning CAPRYLOYL HYDROLYZED KERATIN 161133-65-9 Keratins, hydrolyzates, reaction products with octanoyl chloride Antistatic/hair conditioning CAPRYLOYL KERATIN AMINO ACIDS 161133-65-9 Amino acids, keratin, reaction products with octanoyl chloride Antistatic/hair conditioning CAPRYLOYL PEA AMINO ACIDS 226993-79-9 Product obtained by the condensation of octanoyl chloride and pea amino acids Hair conditioning/skin conditioning CAPRYLOYL QUINOA AMINO ACIDS 226993-80-2 Amino acids, quinoa, reaction products with octanoyl chloride Hair conditioning/skin conditioning CAPRYLOYL SALICYLIC ACID 70424-62-3 Benzoic acid, 2-octanoyloxy- Skin conditioning CAPRYLOYL SILK AMINO ACIDS 227200-38-6 Amino acids, silk, raction products with octanoyl chloride Hair conditioning/surfactant/cleansing CAPRYLYL BUTYRATE 110-39-4 203-762-4 Octyl butyrate Solvent CAPRYLYL GLYCOL 1117-86-8 214-254-7 Octane-1,2-diol Emollient/humectant/hair conditioning CAPRYLYL HYDROXYETHYL IMIDAZOLINE 36060-61-4 252-853-5 2-heptyl-4,5-dihydro-1H-imidazole-1-ethanol Antistatic/hair conditioning CAPRYLYL PYRROLIDONE 2687-94-7 Pyrrolidone, N-octyl- Surfactant/cleansing/foaming CAPRYLYL/CAPRYL GLUCOSIDE D-glucoside, mixed octyl and decyl Surfactant/cleansing/foaming CAPSANTHIN/CAPSORUBIN 465-42-9 207-364-1 (3R,3'S,5'R)-3,3'-dihydroxy-.beta.,.kappa.-caroten-6'-one IV/1 Cosmetic colorant CAPSELLA BURSA PASTORIS EXTRACT 84604-19-3 283-297-1 Capsella Bursa-pastoris Extract is an extract of the herb of the shepherd's purse, Capsella bursa-pastoris, Brassicaceae Skin conditioning CAPSICUM ANNUUM EXTRACT 84625-29-6 283-403-6 Capsicum Annuum Extract is an extract of the fruits of Capsicum annuum, Solanaceae Tonic CAPSICUM FRUTESCENS Capsicum Frutescens is a plant material derived from the dried ripe fruit of the capsicum, Capsicum frutescens, Solanaceae Tonic/cleansing CAPSICUM FRUTESCENS EXTRACT 85940-30-3 288-920-0 Capsicum Frutescens Extract is an extract of the dried fruit of the capsicum, Capsicum frutescens, Solanaceae Tonic/cleansing CAPSICUM FRUTESCENS OLEORESIN 8023-77-6 288-920-0 Capsicum Frutescens Oleoresin is a resinous material obtained from the fruits of Capsicum frutescens, Solanaceae Tonic/cleansing CARAMEL caramel 8028-89-5 232-435-9 Caramel (color). The substance obtained by controlled heat treatment of food-grade carbohydrates. Food-grade acids, alkalies, and salts may be used to assist carmelization. Food-grade antifoaming agents may be used in an amount not greater than that required to produce the intended effect. Consists essentially of colloidal aggregates that are dispersible in water but only partly dispersible in alcohol-water solutions. Depending upon the particular carmelizing agent used, may have a positive or negative colloidal charge in solution IV/1 Cosmetic colorant CARAPA GUAIANENSIS OIL 223748-14-9 Carapa Guaianensis Oil is the fixed oil expressed from the seeds of Carapa guaianensis, Meliaceae Denaturant CARBENIA BENEDICTA EXTRACT 84603-57-6 283-258-9 Carbenia Benedicta Extract is an extract of the bark, fruit, leaves, roots and stems of the blessed thistle, Carbenia benedicta, Compositae Tonic CARBOCYSTEINE carbocysteine 638-23-3 211-327-5 L-Cysteine, S-(carboxymethyl)- Antiseborrhoeic/skin conditioning CARBOMER 9007-20-9/9003-01-4 2-Propenoic acid, polymer with 2,2-bis(hydroxymethyl)propane-1,3-diol 2-propenyl ether Emulsion stabilising/viscosity controlling/gel forming CARBON DIOXIDE carbon dioxide carbonei dioxidum 124-38-9 204-696-9 Carbon dioxide Propellant CARBOXYBUTYL CHITOSAN 125265-78-3 Chitosan, N-(3-carboxy-1-methylpropyl) Film forming/hair conditioning/skin conditioning/viscosity controlling CARBOXYETHYL AMINOBUTYRIC ACID 908055 224-497-0 4-[(2-carboxyethyl)amino]butyric acid Skin conditioning CARBOXYMETHYL CHITIN 52108-64-2 Chitin, 6-(carboxymethyl) ether Gel forming CARBOXYMETHYL CHITOSAN 83512-85-0 Chitosan, N-(carboxymethyl) Gel forming CARBOXYMETHYL CHITOSAN SUCCINAMIDE Chitosan, N-(3-carboxy-1-propanoyl)-, carboxymethyl derivs Film forming/humectant CARBOXYMETHYL DEXTRAN 2609421 Dextran, carboxymethyl ether Bulking/film forming/gel forming CARBOXYMETHYL HYDROXYETHYLCELLULOSE 2625459 Cellulose, carboxymethyl 2-hydroxyethyl ether, sodium salt Binding/emulsion stabilising/film forming/viscosity controlling CARBOXYMETHYL HYDROXYPROPYL GUAR 68130-15-4 Guar gum, carboxymethyl 2-hydroxypropyl ether, sodium salt Emulsion stabilising/viscosity controlling/gel forming CARBOXYMETHYL ISOSTEARAMIDOPROPYL MORPHOLINE 247214-39-7 Morpholinium, 4-(carboxymethyl)-4-(3-((1-oxoisooctadecyl)amino)propyl)-, inner salt Surfactant/foaming CARICA PAPAYA Carica Papaya is a plant material derived from the papaya, Carica papaya, Caricaceae Tonic CARICA PAPAYA EXTRACT 84012-30-6 281-675-0 Carica Papaya Extract is an extract of the fruit of the papaya, Carica papaya, Caricaceae Tonic CARICA PAPAYA LEAF EXTRACT 84012-30-6 281-675-0 Carica Papaya Leaf Extract is an extract of the leaves of the papaya, Carica papaya, Caricaceae Tonic CARNITINE carnitine 541-15-1 208-768-0 1-Propanaminium, 3-carboxy-2-hydroxy-N,N,N-trimethyl-, inner salt (R)- Cleansing/foam boosting CARPRONIUM CHLORIDE 13254-33-6 236-243-6 1-Butanaminium, 4-methoxy-N,N,N-trimethyl-4-oxo-, chloride Antistatic/hair conditioning CARRAGEENAN carrageenan 2593405 232-524-2 Carrageenan Binding/emulsion stabilising/viscosity controlling/gel forming CARTHAMUS TINCTORIUS EXTRACT 223749-52-8 Carthamus Tinctorius Extract is an extract of the flowers of the safflower, Carthamus tinctorius Emollient CARTHAMUS TINCTORIUS HYBRID OIL Carthamus Tinctorius Hybrid Oil is the oil derived from safflower seeds of a genetic strain (Hybrid Safflower) which contains predominantly oleic acid triglyceride as distinct from Safflower Oil CARTHAMUS TINCTORIUS OIL 8001-23-8 232-276-5 Carthamus Tinctorius Oil is the oily liquid obtained from the seeds of the safflower, Carthamus tinctorius, Compositae. It consists principally of the triglycerides of linoleic acid Emollient CARUM CARVI EXTRACT 85940-31-4 288-921-6 Carum Carvi Extract is an extract of the seeds of the caraway, Carum carvi, Umbelliferae Skin conditioning CARUM CARVI OIL 8000-42-8 Carum Carvi Oil is the volatile oil distilled from the dried, ripe fruit of the caraway, Carum carvi, Apiaceae Solvent CARUM CARVI SEED OIL 235433-20-2 Carum Carvi Seed Oil is the fixed oil obtained from the seeds of caraway Carum carvi, Apiaceae Emollient/solvent CARUM PETROSELINUM EXTRACT 84012-33-9 281-677-1 Carum Petroselinum Extract is an extract of the herb of the parsley, Carum petroselinum, Apiaceae Skin conditioning CARUM PETROSELINUM SEED OIL 8000-68-8 Carum Petroselinum Seed Oil is a volatile oil obtained from the seeds of the parsley, Carum petroselinum, Apiaceae Skin conditioning CARVONE 6485-40-1/99-49-0/2244-16-8 229-352-5/218-827-2 2-Methyl-5-(1-methylvinyl)cyclohex-2-en-1-one Masking CARYA ILLINOENSIS OIL Carya Illinoensis Oil is the fixed oil obtained from the nut of the pecan, Carya illinoensis, Juglandaceae Skin conditioning CARYA ILLINOENSIS SHELL POWDER 246166-03-0 Carya Illinoensis Shell Powder is a powder of the finely ground shells of the pecan, Carya illinoensis, Juglandaceae Abrasive CASEARIA SYLVESTRIS EXTRACT 223748-16-1 Casearia Sylvestris Extract is an extract of the leaves of Casearia sylvestris, Samydaceae Skin conditioning CASEIN 9000-71-9 232-555-1 Caseins. A complex combination produced in mammary tissue from amino acids supplied by the blood. It contains several proteins, phosphorus, and calcium Antistatic/hair conditioning CASSIA ANGUSTIFOLIA EXTRACT 85187-05-9 286-092-5 Cassia Angustifolia Extract is an extract of the seeds of Cassia angustifolia, Leguminosae Skin conditioning CASSIA AURICULATA LEAF POWDER 97593-53-8 307-359-5 Cassia Auriculata Leaf Powder is a powder of the dried, crushed leaves of Cassia auriculata, Leguminosae Skin conditioning CASSIA ITALICA EXTRACT sennae folium/sennae fructus 85085-71-8 285-393-9 Cassia Italica Extract is an extract of the leaves of the senna, Cassia italica, Leguminosae Skin conditioning CASSIA SENNA EXTRACT 92202-21-6 296-053-4 Cassia Senna Extract is an extract of the leaves of Cassia senna, Leguminosae Skin conditioning CASTANEA SATIVA EXTRACT 84695-99-8 283-619-0 Castanea Sativa Extract is an extract of the leaves of the chestnut, Castanea sativa, Fagaceae Soothing CASTOR OIL BENZOATE 225927-34-4 Castor oil, benzoate Skin conditioning/emollient CASTOR OIL/IPDI COPOLYMER 68955-90-8 Castor oil, polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane Film forming CAULERPA TAXIFOLIA EXTRACT 223749-77-7 Caulerpa Taxifolia Extract is an extract of the algae, Caulerpa taxifolia, Caulerpaceae Skin protecting CAULOPHYLLUM THALICTROIDES 84929-23-7 284-507-4 Caulophyllum Thalictroides is a plant material derived from the dried rhizomes and roots of the blue cohosh, Caulophyllum thalictroides, Berberidaceae Tonic CEANOTHUS AMERICANUS EXTRACT 91771-46-9 294-937-4 Ceanothus Americanus Extract is an extract of the herb of the ceanothus, Ceanothus americanus, Rhamnaceae Cleansing CEDRUS ATLANTICA EXTRACT 92201-55-3 295-985-9 Cedrus Atlantica Extract is an extract of the bark of Cedrus atlantica, Pinaceae Tonic CEDRUS ATLANTICA OIL 8000-27-9 Cedrus Atlantica Oil is the volatile oil obtained from the bark of Cedrus atlantica, Pinaceae Tonic CELLULOSE cellulose cellulosum 9004-34-6 232-674-9 Cellulose Absorbent/opacifying/viscosity controlling/bulking CELLULOSE ACETATE cellulose acetate 9004-35-7 Cellulose, acetates Film forming CELLULOSE ACETATE BUTYRATE cabufocon a 9004-36-8 Cellulose, acetates, butanoates Film forming CELLULOSE ACETATE PROPIONATE 9004-39-1 Cellulose, acetates, propanoates Film forming CELLULOSE ACETATE PROPIONATE CARBOXYLATE 125139-16-4 Cellulose, acetates, propanoates, reaction products with ozone Surfactant CELLULOSE GUM carmellose 9004-32-4 Cellulose, carboxymethyl ether, sodium salt Binding/emulsion stabilising/film forming/viscosity controlling CENTAUREA CYANUS Centaurea Cyanus is a plant material derived from the dried flowers of the cornflower, Centaurea cyanus, Compositae Moisturising/skin conditioning/soothing CENTAUREA CYANUS EXTRACT 84012-18-0 281-664-0 Centaurea Cyanus Extract is an extract of the flowers of the cornflower, Centaurea cyanus, Compositae Moisturising/skin conditioning/soothing CENTAUREA CYANUS WATER Centaurea Cyanus Water is an aqueous solution of the odoriferous principles of the flowers of Centaurea cyanus Moisturising/skin conditioning/soothing CENTAURIUM ERYTHRAEA EXTRACT 84837-00-3 284-285-9 Erythraea Centaurium Extract is an extract of the herb of the centaury, Erythraea centaurium, Gentianaceae Skin conditioning CENTELLA ASIATICA EXTRACT 84696-21-9 283-640-5 Centella Asiatica Extract is an extract of the leaves and roots of the of the hydrocotyl, Centella asiatica, Apiaceae Smoothing/soothing/cleansing/tonic CEPHALINS 39382-08-6 254-438-4 Cephalins II/419, if from bovine, ovine or caprine origin Skin conditioning CERA ALBA wax, yellow cera alba/cera flava 8012-89-3 232-383-7 Beeswax. The wax obtained from the honeycomb of the bee. It consists primarily of myricyl palmitate, cerotic acid and esters and some high-carbon paraffins Emollient/emulsifying/film forming CERA CARNAUBA cera carnauba 8015-86-9 232-399-4 Carnauba wax. The wax derived from Copernicia cerifera, Arecaceae Emollient/film forming CERA MICROCRISTALLINA 63231-60-7 264-038-1 Paraffin waxes and Hydrocarbon waxes, microcryst.. A complex combination of long, branched chain hydrocarbons obtained from residual oils by solvent crystallization. It consists predominantly of saturated straight and branched chain hydrocarbons predominantly greater than C35 Binding/emulsion stabilising/opacifying/viscosity controlling CERAMIDE 1 100403-19-8 309-560-3 1,3,4-Octadecanetriol, 2-stearoyloxy-heptacosamide Hair conditioning/skin conditioning CERAMIDE 1 A 179186/48/2 9,12-Octadecadienoic acid, 27-[[2,3-dihydroxy-1-(hydroxymethyl)-heptadecyl]amino]-27 oxoheptacosyl ester, [1S-[1R*(9Z,12Z), 2R*, 3S*]]- Hair conditioning/skin conditioning CERAMIDE 2 100403-19-8 309-506-3 1-Stearoyl-C18-Sphingosine Hair conditioning/skin conditioning CERAMIDE 4 100403-19-8 309-506-3 Hair conditioning/skin conditioning CERAMIDE 5 100403-19-8 309-506-3 Hair conditioning/skin conditioning CERAMIDE 6 II 100403-19-8 309-560-3 1,3,4-Octadecanetriol, 2-(2-Hydroxy) Stearamide Hair conditioning/skin conditioning CERAMIDE 3 100403-19-8 309-560-3 Octadecanamide, N-(1,3,4-trihydroxy-2-octadecyl)- Skin conditioning/skin protecting CERATONIA SILIQUA EXTRACT 84961-45-5 284-634-5 Ceratonia Siliqua Extract is the extract from the fruit of locust bean, Ceratonia siliqua, Leguminosae Emollient CERATONIA SILIQUA GUM 9000-40-2 232-541-5 Ceratonia Siliqua Gum is the ground seed of the ripe fruit of St. John's Bread, Ceratonia siliqua (Locust bean), Leguminosae Emollient/film forming/viscosity controlling CERESIN 8001-75-0 232-290-1 Ceresin. A complex combination of hydrocarbons produced by the purification of ozocerite with sulfuric acid and filtration through bone black to form waxy cakes Antistatic/binding/emulsion stabilising/opacifying/viscosity controlling/hair conditioning CEREUS GRANDIFLORUS EXTRACT 8007-78-1 232-364-3 Cereus Grandiflorus Extract is an extract of the flowers of the cactus, Cereus grandiflorus, Cactaceae Tonic CERIA/SILICA 243133-71-3 Carbonic acid, cerium (3+) salt, calcination products with silica Uv absorber CERIA/SILICA TALC 243133-70-2 Carbonic acid, cerium (3+) salt, calcination products with silica and talc (Mg3Al2(SiO3)4) Uv absorber CEROTIC ACID 506-46-7 208-040-2 Hexacosanoic acid Viscosity controlling CETALKONIUM CHLORIDE cetalkonium chloride 122-18-9 204-526-3 Benzenemethanaminium, N-hexadecyl-N, N-dimethyl, chloride VI/1,54 Preservative CETEARALKONIUM BROMIDE Benzenemethanaminium, N,N-dimethyl-N-(C16-C18-alkyl)-, bromide VI/1,54 Preservative CETEARETH-2 68439-49-6 500-212-8 C16-18 alcohols, ethoxylated (2 mol EO average molar ratio) Emulsifying CETEARETH-2 PHOSPHATE 106233-09-4 500-295-0 C16-18 alcohols, ethoxylated, phosphates (2 mol EO average molar ratio) Surfactant/cleansing CETEARETH-3 68439-49-6 C16-18 alcohols, ethoxylated (3 mol EO average molar ratio) Emulsifying CETEARETH-4 68439-49-6 C16-18 alcohols, ethoxylated (4 mol EO average molar ratio) Emulsifying CETEARETH-4 PHOSPHATE 106233-09-4 C16-18 alcohols, ethoxylated, phosphates (4 mol EO average molar ratio) Surfactant/cleansing CETEARETH-5 68439-49-6 C16-18 alcohols, ethoxylated (5 mol EO average molar ratio) Emulsifying CETEARETH-5 PHOSPHATE 106233-09-4 C16-18 alcohols, ethoxylated, phosphates (5 mol EO average molar ratio) Surfactant/cleansing CETEARETH-6 68439-49-6 C16-18 alcohols, ethoxylated (6 mol EO average molar ratio) Emulsifying CETEARETH-7 68439-49-6 C16-18 alcohols, ethoxylated (7 mol EO average molar ratio) Emulsifying CETEARETH-8 68439-49-6 C16-18 alcohols, ethoxylated (8 mol EO average molar ratio) Emulsifying CETEARETH-9 68439-49-6 C16-18 alcohols, ethoxylated (9 mol EO average molar ratio) Emulsifying CETEARETH-10 68439-49-6 C16-18 alcohols, ethoxylated (10 mol EO average molar ratio) Emulsifying CETEARETH-10 PHOSPHATE 106233-09-4 C16-18 alcohols, ethoxylated, phosphates (10 mol EO average molar ratio) Surfactant/cleansing CETEARETH-11 68439-49-6 C16-18 alcohols, ethoxylated (11 mol EO average molar ratio) Emulsifying CETEARETH-12 68439-49-6 C16-18 alcohols, ethoxylated (12 mol EO average molar ratio) Emulsifying CETEARETH-13 68439-49-6 C16-18 alcohols, ethoxylated (13 mol EO average molar ratio) Emulsifying CETEARETH-15 68439-49-6 C16-18 alcohols, ethoxylated (15 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-16 68439-49-6 C16-18 alcohols, ethoxylated (16 mol EO average molar ratio) Emulsifying CETEARETH-17 68439-49-6 C16-18 alcohols, ethoxylated (17 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-18 68439-49-6 C16-18 alcohols, ethoxylated (18 mol EO average molar ratio) Emulsifying CETEARETH-20 68439-49-6 C16-18 alcohols, ethoxylated (20 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-22 68439-49-6 C16-18 alcohols, ethoxylated (22 mol EO average molar ratio) Emulsifying CETEARETH-23 68439-49-6 C16-18 alcohols, ethoxylated (23 mol EO average molar ratio) Emulsifying CETEARETH-25 68439-49-6 C16-18 alcohols, ethoxylated (25 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-25 CARBOXYLIC ACID 246159-37-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-hydroxy-, C16-18-alkyl ethers (24 mol EO average molar ratio) Surfactant/cleansing CETEARETH-27 68439-49-6 C16-18 alcohols, ethoxylated (27 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-28 68439-49-6 C16-18 alcohols, ethoxylated (28 mol EO average molar ratio) Emulsifying CETEARETH-29 68439-49-6 C16-18 alcohols, ethoxylated (29 mol EO average molar ratio) Emulsifying/cleansing CETEARETH-30 68439-49-6 C16-18 alcohols, ethoxylated (30 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-33 68439-49-6 C16-18 alcohols, ethoxylated (33 mol EO average molar ratio) Emulsifying CETEARETH-34 68439-49-6 C16-18 alcohols, ethoxylated (34 mol EO average molar ratio) Emulsifying/cleansing CETEARETH-40 68439-49-6 C16-18 alcohols, ethoxylated (40 mol EO average molar ratio) Surfactant CETEARETH-50 68439-49-6 C16-18 alcohols, ethoxylated (50 mol EO average molar ratio) Emulsifying/surfactant CETEARETH-55 68439-49-6 C16-18 alcohols, ethoxylated (55 mol EO average molar ratio) Surfactant CETEARETH-60 68439-49-6 C16-18 alcohols, ethoxylated (60 mol EO average molar ratio) Emulsifying CETEARETH-80 68439-49-6 C16-18 alcohols, ethoxylated (80 mol EO average molar ratio) Surfactant CETEARETH-100 68439-49-6 C16-18 alcohols, ethoxylated (100 mol EO average molar ratio) Surfactant CETEARETH-60 MYRISTYL GLYCOL 243133-67-7 Poly(oxy-1,2-ethanediyl),.alpha.-(2-hydroxytetradecyl),.omega.-C16-18-alkyloxy-, (60 mol EO average molar ratio) Surfactant/emulsifying CETEARTRIMONIUM CHLORIDE 68002-62-0 268-075-4 Quaternary ammonium compounds, C16-18-alkyltrimethyl, chlorides VI/1,44 Antistatic/hair conditioning/preservative CETEARYL ALCOHOL alcohol cetylicus et stearylicus 67762-27-0 267-008-6 Alcohols, C16-18 Emollient/emulsifying/emulsion stabilising/opacifying/viscosity controlling CETEARYL BEHENATE 246159-35-3 Docosanoic acid, C16-C18 alkyl ester Emollient/skin protecting CETEARYL CANDELILLATE 246538-67-0 Fatty acids, candelilla wax, C16-C18 alkyl ester Emollient/skin protecting CETEARYL DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 243137-50-0 Dimethylsiloxane/cetearylmethylsiloxane copolymer, polymer with vinyl-terminated polydimethylsiloxane Film forming/hair conditioning/skin conditioning/viscosity controlling CETEARYL ETHYLHEXANOATE 90411-68-0 291-445-1 Hexanoic acid, 2-ethyl-, C16-18-alkyl esters Emollient CETEARYL GLUCOSIDE 246159-33-1 D-Glucopyranose, C16-C18 alkyl glycosides Emulsifying CETEARYL ISONONANOATE 111937-03-2 Isononanoic acid, C16-18-alkyl esters Emollient CETEARYL METHICONE 227200-32-0 Poly{oxy[(C16-18)-alkylmethylsilylene]}, trimethylsilyl terminated Skin conditioning CETEARYL PALMITATE 93820-81-6 298-663-6 Hexadecanoic acid, C16-18-alkyl esters Emollient CETEARYL STEARATE 93820-97-4 298-680-9 Octadecanoic acid, C16-18-alkyl esters Skin conditioning/skin protecting CETETH-1 2136-71-2 218-373-5 2-(hexadecyloxy)ethanol Emulsifying CETETH-2 9004-95-9 500-014-1 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (2 mol EO average molar ratio) Emulsifying CETETH-3 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (3 mol EO average molar ratio) Emulsifying CETETH-4 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (4 mol EO average molar ratio) Emulsifying CETETH-5 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (5 mol EO average molar ratio) Emulsifying CETETH-6 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (6 mol EO average molar ratio) Emulsifying CETETH-8 PHOSPHATE 50643-20-4 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy-, phosphate (8 mol EO average molar ratio) Emulsifying CETETH-10 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (10 mol EO average molar ratio) Emulsifying CETETH-12 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (12 mol EO average molar ratio) Emulsifying/surfactant CETETH-14 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (14 mol EO average molar ratio) Emulsifying/surfactant CETETH-15 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (15 mol EO average molar ratio) Emulsifying/surfactant CETETH-16 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (16 mol EO average molar ratio) Emulsifying/surfactant CETETH-20 cetamacrogol 1000 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (20 mol EO average molar ratio) Emulsifying/surfactant CETETH-24 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (24 mol EO average molar ratio) Emulsifying/surfactant CETETH-25 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (25 mol EO average molar ratio) Emulsifying/surfactant CETETH-30 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (30 mol EO average molar ratio) Emulsifying CETETH-45 9004-95-9 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy- (45 mol EO average molar ratio) Surfactant/cleansing CETETH-10 PHOSPHATE 50643-20-4 Poly(oxy-1,2-ethanediyl), .alpha.-hexadecyl-.omega.-hydroxy-, phosphate (10 mol EO average molar ratio) Surfactant/cleansing CETETHYL MORPHOLINIUM ETHOSULFATE 78-21-7 201-094-8 4-ethyl-4-hexadecylmorpholinium ethyl sulphate Antimicrobial/antistatic/emulsifying/surfactant/hair conditioning CETETHYLDIMONIUM BROMIDE 124-03-8 204-672-8 Hexadecylethyldimethylammonium bromide Antimicrobial/antistatic/emulsifying/surfactant CETOLETH-6 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (6 mol EO average molar ratio) Surfactant CETOLETH-11 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (11 mol EO average molar ratio) Emulsifying CETOLETH-15 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (15 mol EO average molar ratio) Surfactant CETOLETH-22 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (22 mol EO average molar ratio) Emulsifying CETOLETH-24 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (24 mol EO average molar ratio) Surfactant/cleansing CETOLETH-25 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (25 mol EO average molar ratio) Surfactant/cleansing CETOLETH-10 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (10 mol EO average molar ratio) Surfactant/emulsifying CETOLETH-20 68155-01-1 Alcohols, C16 and C18-unsaturated, ethoxylated (20 mol EO average molar ratio) Surfactant/emulsifying CETRARIA ISLANDICA EXTRACT 84776-25-0 283-950-0 Cetraria Islandica Extract is an extract of the Island moss, Cetraria islandica, Parmeliaceae Emollient/soothing/smoothing/cleansing CETRIMONIUM BROMIDE cetrimonium bromide cetrimidum 57-09-0 200-311-3 1-Hexadecanaminium, N,N,N-trimethyl-, bromide VI/1,44 Preservative CETRIMONIUM CHLORIDE 112-02-7 203-928-6 1-Hexadecanaminium, N,N,N-trimethyl-, chloride VI/1,44 Preservative CETRIMONIUM METHOSULFATE 65060-02-8 265-352-1 Hexadecyltrimethylammonium methyl sulphate Antistatic/hair conditioning/antimicrobial CETRIMONIUM SACCHARINATE 2478-29-7 219-608-4 Hexadecyltrimethylammonium, salt with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1: 1) Antistatic/hair conditioning/antimicrobial CETRIMONIUM TOSYLATE 138-32-9 205-324-8 Hexadecyltrimethylammonium toluene-p-sulphonate Antimicrobial/antistatic/emulsifying/surfactant/hair conditioning CETYL ACETATE 629-70-9 211-103-7 Hexadecyl acetate Emollient CETYL ACETYL RICINOLEATE 111129-38-5 9-Octadecenoic acid, 12-acetyloxy-, hexadecyl ester Emollient CETYL ALCOHOL cetyl alcohol alcohol cetylicus 36653-82-4 253-149-0 Hexadecan-1-ol Emollient/emulsifying/opacifying/viscosity controlling CETYL BETAINE 693-33-4 211-748-4 (carboxylatomethyl)hexadecyldimethylammonium Antistatic/surfactant/hair conditioning/cleansing/foam boosting CETYL C12-15-PARETH-9 CARBOXYLATE 119481-73-1 Poly(oxy-1,2-ethanediyl), .alpha.-(2-(hexadecyloxy)-2-oxoethyl).omega.-hydroxy-, C12-15-alkyl ethers (8 mol EO average molar ratio) Emollient CETYL CAPRYLATE 29710-31-4 249-794-2 Hexadecyl octanoate Emollient CETYL DIMETHICONE 191044-49-2 Siloxanes and silicones, hexadecyl methyl, dimethyl Emollient CETYL DIMETHICONE COPOLYOL 251320-26-0 Siloxanes and silicones, hexadecyl methyl, dimethyl, polymers with ethoxylated propoxylated dimethyl siloxanes Emulsifying CETYL ESTERS The complex reaction product of blended acids and blended alcohols which simulates the composition of natural spermaceti. It consists primarily of myristyl, cetyl and palmityl esters of myristic and palmitic acids Emollient CETYL ETHYLHEXANOATE 59130-69-7 261-619-1 Hexadecyl 2-ethylhexanoate Emollient CETYL GLYCERYL ETHER 6145-69-3 228-149-9 (.+-.)-3-(hexadecyloxy)propane-1,2-diol Skin conditioning/emollient CETYL GLYCOL 6920-24-7 230-030-1 1,2-Hexadecanediol Emollient/hair conditioning CETYL GLYCOL ISOSTEARATE 247232-39-9 Isooctadecanoic acid, 2-hydroxyhexadecyl ester Emollient CETYL HYDROXYETHYLCELLULOSE 80455-45-4 Cellulose, 2-hydroxyethyl hexadecyl ethers Film forming CETYL ISONONANOATE 84878-33-1 284-424-3 Hexadecyl isononanoate Emollient CETYL LACTATE 35274-05-6 252-478-7 Hexadecyl 2-hydroxypropanoate Emollient CETYL LAURATE 20834-06-4 244-071-8 Hexadecyl dodecanoate Emollient/viscosity controlling CETYL MYRISTATE 255307 220-001-1 Hexadecyl tetradecanoate Emollient CETYL OLEATE 22393-86-8 244-950-6 Hexadecyl 9-(Z)-octadecenoate Emollient CETYL PALMITATE 540-10-3 208-736-6 Hexadecyl hexadecanoate Emollient CETYL PCA 37673-20-4 253-589-3 Hexadecyl 5-oxo-L-prolinate Skin conditioning CETYL PHOSPHATE 3539-43-3 222-581-1 Hexadecyl dihydrogen phosphate Emulsifying CETYL PPG-2 ISODECETH-8 CARBOXYLATE 246159-28-4 Oxirane, methyl-, polymer with oxirane, monoisodecyl ether, oxidised, hexadecyl esters (8 mol EO, 2 mol PO average molar ratios) Skin conditioning/emollient CETYL PYRROLIDONYLMETHYL DIMONIUM CHLORIDE 115612-97-0 1-Pyrrolidinemethanaminium, N-hexadecyl-N, N-dimethyl-2-oxo, chloride Antistatic/hair conditioning CETYL RICINOLEATE 10401-55-5 233-864-4 9-Octadecenoic acid, 12-hydroxy-, hexadecyl ester [R-(Z)]- Emollient CETYL RICINOLEATE BENZOATE 199277-63-9 9-Octadecenoic acid, 12-(benzoyloxy)-, hexadecyl ester, (9Z, 12R)- Skin conditioning CETYL STEARATE 1190-63-2 214-724-1 Hexadecyl octadecanoate Emollient CETYL TRIETHYLAMMONIUM DIMETHICONE COPOLYOL PHTHALATE Dimethylpolysiloxane, ethoxylated, propoxylated, 2-carboxybenzoate esters, hexadecyltrimethylammonium salts Hair conditioning CETYLAMINE HYDROFLUORIDE 3151-59-5 221-588-7 Hexadecylamine hydrofluoride III/1,36 Oral care/antiplaque CETYLARACHIDOL 17658-63-8 241-637-6 2-hexadecyleicosanol Emollient CETYL-PG HYDROXYETHYL DECANAMIDE 143378-76-1 Decanamide. N-(2-hydroxyethyl)-N-(3-hexadecyloxy-2-hydroxypropyl)- Skin conditioning CETYL-PG HYDROXYETHYL PALMITAMIDE 110483-07-3 Hexadecanamide, N-(2-hydroxyethyl)-N-(3-hexadecyloxy-2-hydroxypropyl)- Skin conditioning CETYLPYRIDINIUM CHLORIDE cetylpyridinium chloride cetylpyridinii chloridum 123-03-5 204-593-9 1-Hexadecylpyridinium chloride Antimicrobial/antistatic/deodorant/emulsifying/surfactant/hair conditioning CHAENOMELES JAPONICA EXTRACT 223749-62-0 Chaenomeles Japonica Extract is an extract of the seeds of the Japanese quince, Chaenomeles japonica, Rosaceae Emollient/skin protecting CHALK 13397-25-6 Naturally occurring substances, chalk Abrasive/absorbent/opacifying/viscosity controlling/bulking CHAMAECYPARIS OBTUSA OIL 91745-97-0 294-769-1 Chamaecyparis Obtusa Oil is the oil expressed from the bark of Chamaecyparis obtusa, Cupressaceae Tonic CHAMAECYPARIS OBTUSA POWDER Chamaecyparis Obtusa Powder is the dried powder obtained from the stem and branch of Chamaecyparis obtusa, Cupressaceae Abrasive CHAMAZULENE 529-05-5 208-449-6 7-Ethyl-1,4-dimethylazulene Skin conditioning CHAMOMILLA RECUTITA EXTRACT matricariae flos 84082-60-0 282-006-5 Chamomilla Recutita Extract is an extract of the flowerheads of the matricaria, Chamomilla recutita, Compositae Emollient CHAMOMILLA RECUTITA OIL 8002-66-2 Chamomilla Recutita Oil is the volatile oil distilled from the dried flower heads of the matricaria, Chamomilla recutita, Compositae Tonic, masking CHAMOMILLA RECUTITA WATER Chamomilla Recutita Water is an aqueous solution of the odoriferous principles of the flowers of the matricaria, Chamomilla recutita, Compositae Emollient CHELIDONIUM MAJUS EXTRACT 84603-56-5 283-257-3 Chelidonium Majus Extract is an extract of the leaves and aerial parts of the celandine, Chelidonium majus, Papaveraceae Antidandruff CHENOPODIUM AMBROSIOIDES EXTRACT 89997-47-7 289-682-0 Chenopodium Ambrosioides Extract is an extract of the stems and leaves of Chenopodium ambrosioides, Chenopodiaceae II/76 (only essential oils) Skin conditioning CHENOPODIUM QUINOA EXTRACT 223749-71-1 Chenopodium Quinoa Extract is an extract of the flowers and leaves of the quinoa, Chenopodium quinoa, Chenopodiaceae Skin conditioning CHENOPODIUM QUINOA OIL 225234-01-5 Chenopodium Quinoa Oil is the oil expressed from seeds of the quinoa, Chenopodium quinoa, Chenopodiaceae Emollient/skin conditioning CHIMYL ALCOHOL 506-03-6 208-026-6 (S)-3-(hexadecyloxy)propane-1,2-diol Skin conditioning/emollient CHIMYL ISOSTEARATE Isostearic acid, 3-hexadecyloxy-2-hydroxypropyl ester Emollient CHIMYL STEARATE 109210-83-5 Octadecanoic acid, 3-hexadecyloxy-2-hydroxypropyl ester Emulsifying CHITIN 1398-61-4 215-744-3 Chitin Bulking CHITIN GLYCOLATE Chitin, hydroxyacetate Skin conditioning CHITOSAN 9012-76-4 Chitin, deacylated Film forming CHITOSAN ASCORBATE 135322-32-6 L-Ascorbic acid, compounds with chitosan Antioxidant/film forming/skin conditioning CHITOSAN FORMATE 66267-52-5 Chitosan formate (salt) Film forming CHITOSAN GLYCOLATE Chitosan hydroxyacetate Antioxidant/film forming/skin conditioning CHITOSAN LACTATE 66267-50-6 Chitosan, 2-hydroxypropanoate salt Film forming CHITOSAN PCA 117522-93-7 Chitosan, pyrrolidonecarboxylic acid salt Humectant CHITOSAN SALICYLATE 84563-67-7 Chitosan, 2-hydroxybenzoate (salt) Antioxidant/film forming/skin conditioning CHITOSAN SUCCINAMIDE Chitosan, N-(3-carboxypropanoyl)- Film forming CHLORAMINE-T tosylchloramide sodium 127-65-1 204-854-7 Benzenesulfonamide, N-chloro-4-methyl-, sodium salt III/1,5 Antimicrobial CHLORELLA EMERSONII EXTRACT 223749-78-8 Chlorella Emersonii Extract is an extract of the algae Chlorella emersonii, Oocystaceae Skin conditioning CHLORELLA FERMENT Chlorella Ferment is an extract of the product resulting from the fermentation of chlorella by yeast Skin conditioning CHLORELLA PYRENOIDOSA EXTRACT 223749-81-3 Chlorella Pyrenoidosa Extract is an extract of the plant, Chlorella pyrenoidosa, Oocystaceae Skin conditioning CHLORELLA VULGARIS EXTRACT 223749-83-5 Chlorella Vulgaris Extract is an extract of the algae, Chlorella vulgaris, Oocystaceae Skin conditioning CHLORHEXIDINE chlorhexidine 55-56-1 200-238-7 N,N'-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine VI/1,42 Preservative CHLORHEXIDINE DIACETATE chlorhexidini acetas 56-95-1 200-302-4 N,N''-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine di(acetate) VI/1,42 Preservative CHLORHEXIDINE DIGLUCONATE chlorhexidine gluconate chlorhexidini gluconati solutio 18472-51-0 242-354-0 D-gluconic acid, compound with N, N''-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2: 1) VI/1,42 Preservative CHLORHEXIDINE DIHYDROCHLORIDE chlorhexidine hydrochloride chlorhexidini hydrochloridum 3697-42-5 223-026-6 N,N'-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine dihydrochloride VI/1,42 Preservative 4-CHLORO-2-AMINOPHENOL 95-85-2 202-458-9 2-Amino-4-chlorophenol Hair dyeing CHLOROACETAMIDE 79-07-2 201-174-2 2-chloroacetamide VI/1,41 Preservative CHLOROBUTANOL chlorobutanol 57-15-8 200-317-6 1,1,1-trichloro-2-methyl-2-propanol VI/1,11 Preservative 2-CHLORO-6-ETHYLAMINO-4-NITROPHENOL 131657-78-8 Phenol, 2-chloro-6-(ethylamino)-4-nitro- Hair dyeing CHLOROGENIC ACIDS 72690-58-5 3-[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propenyl]oxy]-1,4,5-trihydroxycyclohexanecarboxylic acid Skin protecting/skin conditioning 2-CHLORO-5-NITRO-N-HYDROXYETHYL P-PHENYLENEDIAMINE 50610-28-1 256-652-3 2-[(4-amino-2-chloro-5-nitrophenyl)amino]ethanol Hair dyeing CHLOROPHENE clorofene 120-32-1 204-385-8 Phenol, 4-chloro-2-(phenylmethyl)- VI/1,40 Preservative 2-CHLORO-P-PHENYLENEDIAMINE 615-66-7 210-441-2 2-chloro-P-phenylenediamine Hair dyeing 2-CHLORO-p-PHENYLENEDIAMINE SULFATE 6219-71-2 228-291-1 1,4-Benzenediamine, 2-chloro-, sulfate Hair dyeing 4-CHLORORESORCINOL 95-88-5 202-462-0 1,3-Benzenediol, 4-chloro- Hair dyeing CHLOROTHYMOL chlorothymol 89-68-9 201-930-1 Phenol, 4-chloro-5-methyl-2-(1-methylethyl)- Antimicrobial/denaturant/deodorant/oral care/antiplaque CHLOROXYLENOL chloroxylenol 88-04-0 201-793-8 Phenol, 4-chloro-3,5-dimethyl- VI/1,26 Preservative CHLORPHENESIN chlorophenesin 104-29-0 203-192-6 1,2-Propanediol, 3-(4-chlorophenoxy)- VI/1,50 Preservative CHOLECALCIFEROL POLYPEPTIDE Protein hydrolyzates, reaction products with 9,10-Secocholesta-5,7,10(19)-trien-3-ol, (3beta,5Z,7E)- Antistatic/hair conditioning CHOLESTEROL cholesterol 57-88-5 200-353-2 Cholest-5-en-3-ol (beta)- Emollient/emulsifying/stabilising CHOLESTERYL ACETATE 604-35-3 210-066-4 Cholest-5-en-3-.beta.-yl acetate Skin conditioning/viscosity controlling CHOLESTERYL BUTYRATE 521-13-1 208-304-7 Cholest-5-en-3.beta.-yl butanoate Skin conditioning CHOLESTERYL CHLORIDE 910-31-6 213-004-4 3-.beta.-chlorocholest-5-ene Skin conditioning CHOLESTERYL DICHLOROBENZOATE 32832-01-2 251-248-3 Cholest-5-en-3.beta.-yl 2,4-dichlorobenzoate Skin conditioning CHOLESTERYL HYDROXYSTEARATE 40445-72-5 Cholest-5-en-3-ol (3.beta.)-, 12-hydroxyoctadecanoate Emollient/viscosity controlling CHOLESTERYL ISOSTEARATE 83615-24-1 Cholest-5-en-3-ol (3-beta)-, isostearate Emollient CHOLESTERYL ISOSTEARYL CARBONATE 127512-93-0 Cholest-5-en-3-ol (3.beta.)-, isooctadecyl carbonate Skin conditioning CHOLESTERYL LANOLATE 223706-99-8 Fatty acids derived from lanolin, esters with cholest-5-en-3.beta.-ol Skin conditioning CHOLESTERYL MACADAMIATE Fatty acids, macadamia ternifolia, cholesteryl esters Emollient CHOLESTERYL NONANOATE 1182-66-7 214-658-3 Cholest-5-ene-3-beta-yl nonanoate Emollient CHOLESTERYL OLEATE 303-43-5 206-142-1 Cholest-5-en-3-ol (3.beta.)-, 9-octadecenoate, (Z) Skin conditioning CHOLESTERYL OLEYL CARBONATE 17110-51-9 241-179-7 Cholest-5-en-3.beta.-yl (Z)-octadec-9-en-1-yl carbonate Skin conditioning CHOLESTERYL STEARATE 35602-69-8 252-637-0 Cholest-5-en-3-.beta.-yl stearate Emollient/emulsifying CHOLESTERYL/BEHENYL/OCTYLDODECYL LAUROYL GLUTAMATE 244023-78-7 L-Glutamic acid, N-(1-oxododecyl)-, mixed esters with cholest-5-en-3-ol (3-beta), docosanol and 2-octyldodecanol Skin conditioning/skin protecting CHOLETH-15 27321-96-6 Poly(oxy-1,2-ethanediyl), .alpha.-[(3.beta.)-cholest-5-en-3-yl]-.omega.-hydroxy- (15 mol EO average molar ratio) Surfactant/emulsifying CHOLETH-10 27321-96-6 (3beta)-Cholest-5-en-3-ol, ethoxylated (10 mol EO average molar ratio) Emulsifying CHOLETH-20 27321-96-6 (3beta)-Cholest-5-en-3-ol, ethoxylated (20 mol EO average molar ratio) Emulsifying CHOLETH-24 27321-96-6 (3beta)-Cholest-5-en-3-ol, ethoxylated (24 mol EO average molar ratio) Emulsifying CHONDRUS CRISPUS EXTRACT 244023-79-8 Chondrus Crispus Extract is an extract of the carrageenan, Chondrus crispus, Gigartinaceae Viscosity controlling CHROMIUM HYDROXIDE GREEN 12001-99-9 215-160-9 Dichromium trioxide (CI 77289) Hair dyeing CHROMIUM OXIDE GREENS 1308-38-9 215-160-9 Dichromium trioxide (CI 77288) Hair dyeing CHRYSANTHELLUM INDICUM EXTRACT 223748-24-1 Chrysanthellum Indicum Extract is an extract of the aerial parts of Chrysanthellum indicum, Asteraceae Skin conditioning CHRYSANTHEMUM PARTHENIUM EXTRACT 89997-65-9 289-701-2 Chrysanthemum Parthenium Extract is an extract of the herb of the feverfew, Chrysanthemum parthenium, Asteraceae Skin conditioning CHRYSANTHEMUM SINENSE EXTRACT 223748-32-1 Chrysanthemum Sinense Extract is an extract of the flowers of Chrysanthemum sinense, Asteraceae Skin conditioning CI 10006 16143-80-9 240-299-7 Sodium tris(1,2-naphthoquinone 1-oximato-O, O')ferrate(1-) IV/1 Cosmetic colorant CI 10020 19381-50-1 243-010-2 Trisodium tris[5,6-dihydro-5-(hydroxyimino)-6-oxonaphthalene-2-sulphonato(2-)-N5,O6]ferrate(3-) IV/1 Cosmetic colorant CI 10316 846-70-8 212-690-2 Disodium 5,7-dinitro-8-oxidonaphthalene-2-sulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 11680 2512-29-0 219-730-8 2-[(4-methyl-2-nitrophenyl)azo]-3-oxo-N-phenylbutyramide IV/1 Cosmetic colorant CI 11710 6486-23-3 229-355-1 2-[(4-chloro-2-nitrophenyl)azo]-N-(2-chlorophenyl)-3-oxobutyramide IV/1 Cosmetic colorant CI 11725 6371-96-6 228-901-6 2-[(4-methoxy-2-nitrophenyl)azo]-3-oxo-N-(o-tolyl)butyramide IV/1 Cosmetic colorant CI 11920 2051-85-6 218-131-9 4-(phenylazo)resorcinol IV/1 Cosmetic colorant CI 12010 6535-42-8 229-439-8 4-[(4-ethoxyphenyl)azo]naphthol IV/1 Cosmetic colorant CI 12085 2814-77-9 220-562-2 1-[(2-chloro-4-nitrophenyl)azo]-2-naphthol IV/1 Cosmetic colorant CI 12120 2425-85-6 219-372-2 1-(4-methyl-2-nitrophenylazo)-2-naphthol IV/1 Cosmetic colorant CI 12370 6535-46-2 229-440-3 3-hydroxy-N-(o-tolyl)-4-[(2,4,5-trichlorophenyl)azo]naphthalene-2-carboxamide IV/1 Cosmetic colorant CI 12420 6471-51-8 229-315-3 N-(4-chloro-2-methylphenyl)-4-[(4-chloro-2-methylphenyl)azo]-3-hydroxynaphthalene-2-carboxamide IV/1 Cosmetic colorant CI 12480 6410-40-8 229-106-7 4-[(2,5-dichlorophenyl)azo]-N-(2,5-dimethoxyphenyl)-3-hydroxynaphthalene-2-carboxamide IV/1 Cosmetic colorant CI 12490 6410-41-9 229-107-2 N-(5-chloro-2,4-dimethoxyphenyl)-4-[[5-[(diethylamino)sulphonyl]-2-methoxyphenyl]azo]-3-hydroxynaphthalene-2-carboxamide IV/1 Cosmetic colorant CI 12700 4314-14-1 224-330-1 2,4-dihydro-5-methyl-2-phenyl-4-(phenylazo)-3H-pyrazol-3-one IV/1 Cosmetic colorant CI 13015 2706-28-7 220-293-0 Disodium 2-amino-5-[(4-sulphonatophenyl)azo]benzenesulphonate IV/1 Cosmetic colorant CI 14270 547-57-9 208-924-8 Sodium 4-(2,4-dihydroxyphenylazo)benzenesulphonate IV/1 Cosmetic colorant CI 14700 4548-53-2 224-909-9 Disodium 3-[(2,4-dimethyl-5-sulphonatophenyl)azo]-4-hydroxynaphthalene-1-sulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 14720 3567-69-9 222-657-4 Disodium 4-hydroxy-3-[(4-sulphonatonaphthyl)azo]naphthalenesulphonate IV/1 Cosmetic colorant CI 14815 3257-28-1 221-856-3 Disodium 6-[(2,4-dimethyl-6-sulphonatophenyl)azo]-5-hydroxynaphthalene-1-sulphonate IV/1 Cosmetic colorant CI 15510 633-96-5 211-199-0 Sodium 4-[(2-hydroxy-1-naphthyl)azo]benzenesulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 15525 5850-80-6 227-456-5 Calcium disodium bis[2-chloro-5-[(2-hydroxy-1-naphthyl)azo]-4-sulphonatobenzoate] IV/1 Cosmetic colorant CI 15580 5850-87-3 227-459-1 Barium bis[4-[(2-hydroxy-1-naphthyl)azo]-2-methylbenzenesulphonate] IV/1 Cosmetic colorant CI 15620 1658-56-6 216-760-3 Sodium 4(-2-hydroxy-1-naphthylazo)naphthalenesulphonate IV/1 Cosmetic colorant CI 15630 1248-18-6 214-998-2 Sodium 2-[(2-hydroxynaphthyl)azo]naphthalenesulphonate IV/1 Cosmetic colorant CI 15800 6371-76-2 228-899-7 Calcium bis[3-hydroxy-4-(phenylazo)-2-naphthoate] IV/1 Cosmetic colorant CI 15850 5858-81-1 227-497-9 Disodium 3-hydroxy-4-[(4-methyl-2-sulphonatophenyl)azo]-2-naphthoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 15865 3564-21-4/5280-66-0 222-642-2/226-102-7 Disodium 4-[(5-chloro-4-methyl-2-sulphonatophenyl)azo]-3-hydroxy-2-naphthoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 15880 6417-83-0 229-142-3 Calcium 3-hydroxy-4-[(1-sulphonato-2-naphthyl)azo]-2-naphthoate IV/1 Cosmetic colorant CI 15980 2347-72-0 219-073-7 Disodium 6-hydroxy-5-[(3-sulphonatophenyl)azo]naphthalene-2-sulphonate IV/1 Cosmetic colorant CI 15985 2783-94-0 220-491-7 Disodium 6-hydroxy-5-[(4-sulphonatophenyl)azo]naphthalene-2-sulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 16035 25956-17-6 247-368-0 Disodium 6-hydroxy-5-[(2-methoxy-4-sulphonato-m-tolyl)azo]naphthalene-2-sulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 16185 amaranth 915-67-3 213-022-2 Trisodium 3-hydroxy-4-(4'-sulphonatonaphthylazo)naphthalene-2,7-disulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 16230 1936-15-8 217-705-6 Disodium 7-hydroxy-8-phenylazonaphthalene-1,3-disulphonate IV/1 Cosmetic colorant CI 16255 2611-82-7 220-036-2 Trisodium 1-(1-naphthylazo)-2-hydroxynaphthalene-4',6,8-trisulphonate IV/1 Cosmetic colorant CI 16290 5850-44-2 227-454-4 Tetrasodium 7-hydroxy-8-[(4-sulphonato-1-naphthyl)azo]naphthalene-1,3,6-trisulphonate IV/1 Cosmetic colorant CI 17200 3567-66-6 222-656-9 Disodium 5-amino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 18050 3734-67-6 223-098-9 Disodium 5-acetylamino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate IV/1 Cosmetic colorant CI 18130 10236-37-0 2,7-naphthalenedisulfonic acid, 3-((4-cyclohexyl-2-methylphenyl)azo)-4-hydroxy-5-(((4-methylphenyl)sulfonyl)amino)-, disodium salt IV/1 Cosmetic colorant CI 18690 5601-29-6 227-022-5 Hydrogen bis[2-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]benzoato(2-)]chromate(1-) IV/1 Cosmetic colorant CI 18736 6408-26-0 229-051-9 Disodium hydrogen bis[5-chloro-3-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]-2-hydroxybenzenesulphonato(3-)]chromate(3-) IV/1 Cosmetic colorant CI 18820 6359-82-6 228-808-0 Sodium 4-(3-hydroxy-5-methyl-4-phenylazopyrazol-2-yl)benzenesulphonate IV/1 Cosmetic colorant CI 18965 6359-98-4 228-819-0 Disodium 2,5-dichloro-4-(5-hydroxy-3-methyl-4-(sulphophenylazo)pyrazol-1-yl)benzenesulphonate IV/1 Cosmetic colorant CI 19140 1934-21-0/12225-21-7 217-699-5/235-428-9 Trisodium 5-hydroxy-1-(4-sulphophenyl)-4-(4-sulphophenylazo)pyrazole-3-carboxylate and its permitted lakes and salts IV/1 Cosmetic colorant CI 20040 5979-28-2 227-783-3 N, N'-(3,3'-dimethyl[1,1'-biphenyl]-4,4'-diyl)bis[2-[(2,4-dichlorophenyl)azo]-3-oxobutyramide] IV/1 Cosmetic colorant CI 20470 1064-48-8 213-903-1 Sodium 4-amino-5-hydroxy-3-(4-nitrophenylazo)-6-(phenylazo)naphthalene-2,7-disulphonate IV/1 Cosmetic colorant CI 21100 5102-83-0 225-822-9 2,2'-[(3,3'-dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(2,4-dimethylphenyl)-3-oxobutyramide] IV/1 Cosmetic colorant CI 21108 5567-15-7 226-939-8 2,2'-[(3,3'-dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(4-chloro-2,5-dimethoxyphenyl)-3-oxobutyramide] IV/1 Cosmetic colorant CI 21230 6706-82-7 229-754-0 2,2'-[cyclohexylidenebis[(2-methyl-4,1-phenylene)azo]]bis[4-cyclohexylphenol] IV/1 Cosmetic colorant CI 24790 13421-53-9 236-531-1 Disodium 4,6-dihydroxy-3-[[4-[1-[4-[[1-hydroxy-7-[(phenylsulphonyl)oxy]-3-sulphonato-2-naphthyl]azo]phenyl]cyclohexyl]phenyl]azo]naphthalene-2-sulphonate IV/1 Cosmetic colorant CI 26100 85-86-9 201-638-4 1-(4-(phenylazo)phenylazo)-2-naphthol IV/1 Cosmetic colorant CI 27755 2118-39-0 218-326-9 Tetrasodium 6-amino-4-hydroxy-3-[[7-sulphonato-4-[(4-sulphonatophenyl)azo]-1-naphthyl]azo]naphthalene-2,7-disulphonate IV/1 Cosmetic colorant CI 28440 2519-30-4 219-746-5 Tetrasodium 1-acetamido-2-hydroxy-3-(4-((4-sulphonatophenylazo)-7-sulphonato-1-naphthylazo))naphthalene-4,6-disulphonate IV/1 Cosmetic colorant CI 40215 50814-31-8 256-783-6 Benzenesulfonic acid, 2,2'-(1,2-ethenediyl)bis[5-nitro-], disodium salt, reaction products with 4-[(4-aminophenyl)azo]benzenesulfonic acid, sodium salts. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 40215 IV/1 Cosmetic colorant CI 40800 betacarotene 7235-40-7 230-636-6 .beta.,.beta.-carotene IV/1 Cosmetic colorant CI 40820 1962-15-8 214-171-6 8'-apo-.beta.-caroten-8'-al IV/1 Cosmetic colorant CI 40825 1109-11-1 214-173-7 Ethyl 8'-apo-.beta.-caroten-8'-oate IV/1 Cosmetic colorant CI 40850 514-78-3 208-187-2 Canthaxanthin IV/1 Cosmetic colorant CI 42045 129-17-9 204-934-1 Hydrogen [4-[4-(diethylamino)-2',4'-disulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene]diethylammonium, sodium salt IV/1 Cosmetic colorant CI 42051 3536-49-0 222-573-8 Bis[hydrogen [4-[4-(diethylamino)-5'-hydroxy-2',4'-disulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene]diethylammonium], calcium salt IV/1 Cosmetic colorant CI 42053 2353-45-9 219-091-5 Dihydrogen (ethyl)[4-[4-[ethyl(3-sulphonatobenzyl)amino](4-hydroxy-2-sulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene](3-sulphonatobenzyl)ammonium, disodium salt IV/1 Cosmetic colorant CI 42080 3486-30-4 222-476-0 Hydrogen (benzyl)[4-[[4-[benzylethylamino]phenyl](2,4-disulphonatophenyl)methylene]cyclohexa-2,5-dien-1-ylidene](ethyl)ammonium, sodium salt IV/1 Cosmetic colorant CI 42090 3844-45-9 223-339-8 Dihydrogen (ethyl)[4-[4-[ethyl(3-sulphonatobenzyl)]amino]-2'-sulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene](3-sulphonatobenzyl)ammonium, disodium salt and other permitted lakes and salts IV/1 Cosmetic colorant CI 42100 4857-81-2 225-458-0 Hydrogen [4-[(2-chlorophenyl)[4-[ethyl(3-sulphonatobenzyl)amino]phenyl]methylene]cyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt IV/1 Cosmetic colorant CI 42170 5863-51-4 227-513-4 Hydrogen [4-[(2-chlorophenyl)[4-[ethyl(3-sulphonatobenzyl)amino]-o-tolyl]methylene]-3-methylcyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt IV/1 Cosmetic colorant CI 42510 fuchsin 632-99-5 211-189-6 (4-(4-aminophenyl)(4-iminocyclohexa-2,5-dienylidene)methyl)-2-methylaniline hydrochloride IV/1 Cosmetic colorant CI 42520 3248-91-7 221-831-7 4-[(4-amino-m-tolyl)(4-imino-3-methylcyclohexa-2,5-dien-1-ylidene)methyl]-o-toluidine monohydrochloride IV/1 Cosmetic colorant CI 42735 6505-30-2 229-390-2 Hydrogen [4-[[4-(diethylamino)phenyl][4-[ethyl[(3-sulphonatobenzyl)amino]-o-tolyl]methylene]-3-methylcyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt IV/1 Cosmetic colorant CI 44045 2580-56-5 219-943-6 [4-[[4-anilino-1-naphthyl][4-(dimethylamino)phenyl]methylene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride IV/1 Cosmetic colorant CI 44090 3087-16-9 221-409-2 Hydrogen [4-[4-(dimethylamino)-.alpha.-(2-hydroxy-3,6-disulphonato-1-naphthyl)benzylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium, monosodium salt IV/1 Cosmetic colorant CI 45100 3520-42-1 222-529-8 Hydrogen 3,6-bis(diethylamino)-9-(2,4-disulphonatophenyl)xanthylium, sodium salt IV/1 Cosmetic colorant CI 45190 6252-76-2 228-377-9 Hydrogen 9-(2-carboxylatophenyl)-3-(2-methylanilino)-6-(2-methyl-4-sulphoanilino)xanthylium, monosodium salt IV/1 Cosmetic colorant CI 45220 5873-16-5 227-528-6 Hydrogen 9-(2,4-disulphonatophenyl)-3,6-bis(ethylamino)-2,7-dimethylxanthylium, monosodium salt IV/1 Cosmetic colorant CI 45350 fluorescein sodium 518-47-8 208-253-0 Disodium 2-(3-oxo-6-oxidoxanthen-9-yl)benzoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 45370 596-03-2/4372-02-5 209-876-0/224-468-2 4',5'-dibromo-3',6'-dihydroxyspiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one and its permitted lakes and salts IV/1 Cosmetic colorant CI 45380 17372-87-1 241-409-6 Disodium 2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 45396 24545-86-6 246-308-0 3',6'-dihydroxy-4',5'-dinitrospiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one IV/1 Cosmetic colorant CI 45405 6441-77-6 229-225-4 Dipotassium 3,6-dichloro-2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate IV/1 Cosmetic colorant CI 45410 18472-87-2 242-355-6 3,4,5,6-tetrachloro-2-(1,4,5,8-tetrabromo-6-hydroxy-3-oxoxanthen-9-yl)benzoic acid and its permitted lakes and salts IV/1 Cosmetic colorant CI 45425 33239-19-9 251-419-2 Disodium 2-(4,5-diiodo-6-oxido-3-oxoxanthen-9-yl)benzoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 45430 erythrosine 16423-68-0 240-474-8 Disodium 2-(2,4,5,7-tetraiodo-6-oxido-3-oxoxanthen-9-yl)benzoate and its permitted lakes and salts IV/1 Cosmetic colorant CI 47000 8003-22-3 232-318-2 1,3-Isobenzofurandione, reaction products with methylquinoline and quinoline. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 47000 IV/1 Cosmetic colorant CI 47005 8004-92-0/94891-32-4 305-897-5/305-632-3 1H-Indene-1,3(2H)-dione, 2-(2-quinolinyl)-, sulfonated, sodium salts and other permitted lakes and salts IV/1 Cosmetic colorant CI 50325 6837-46-3 229-951-1 Hydrogen 9-[(3-methoxyphenyl)amino]-7-phenyl-5-(phenylamino)-4,10-disulphonatobenzo[a]phenazinium, sodium salt IV/1 Cosmetic colorant CI 50420 2229872 CI acid black 2, sulfonated nigrosine spirit soluble IV/1 Cosmetic colorant CI 51319 6358-30-1 228-767-9 8,18-dichloro-5,15-diethyl-5,15-dihydrodiindolo[3,2-b: 3',2'-m]triphenodioxazine IV/1 Cosmetic colorant CI 58000 72-48-0 200-782-5 1,2-dihydroxyanthraquinone IV/1 Cosmetic colorant CI 59040 6358-69-6 228-783-6 Trisodium 8-hydroxypyrene-1,3,6-trisulphonate IV/1 Cosmetic colorant CI 60724 19286-75-0 242-939-0 1-anilino-4-hydroxyanthraquinone IV/1 Cosmetic colorant CI 60725 81-48-1 201-353-5 1-hydroxy-4-(p-toluidino)anthraquinone IV/1 Cosmetic colorant CI 60730 4430-18-6 224-618-7 Sodium 4-[(9,10-dihydro-4-hydroxy-9,10-dioxo-1-anthryl)amino]toluene-3-sulphonate IV/1 Cosmetic colorant CI 61565 128-80-3 204-909-5 1,4-bis(p-tolylamino)anthraquinone IV/1 Cosmetic colorant CI 61570 4403-90-1 224-546-6 Disodium 2,2'-(9,10-dioxoanthracene-1,4-diyldiimino)bis(5-methylsulphonate) IV/1 Cosmetic colorant CI 61585 4474-24-2 224-748-4 Sodium 3,3'-(9,10-dioxoanthracene-1,4-diyldiimino)bis(2,4,6-trimethylbenzenesulphonate) IV/1 Cosmetic colorant CI 62045 4368-56-3 224-460-9 Sodium 1-amino-4-(cyclohexylamino)-9,10-dihydro-9,10-dioxoanthracene-2-sulphonate IV/1 Cosmetic colorant CI 69800 81-77-6 201-375-5 6,15-dihydroanthrazine-5,9,14,18-tetrone IV/1 Cosmetic colorant CI 69825 130-20-1 204-980-2 7,16-dichloro-6,15-dihydroanthrazine-5,9,14,18-tetrone IV/1 Cosmetic colorant CI 71105 4424-06-0 224-597-4 Bisbenzimidazo[2,1-b:2',1'-i]benzo[lmn][3,8]phenanthroline-8,17-dione IV/1 Cosmetic colorant CI 73000 482-89-3 207-586-9 2-(1,3-dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one IV/1 Cosmetic colorant CI 73015 indigotindisulfonate sodium 860-22-0 212-728-8 Disodium 5,5'-(2-(1,3-dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one)disulphonate and its permitted lakes and salts IV/1 Cosmetic colorant CI 73360 2379-74-0 219-163-6 6-chloro-2-(6-chloro-4-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-4-methylbenzo[b]thiophene-3(2H)-one IV/1 Cosmetic colorant CI 73385 5462-29-3 226-750-0 5-chloro-2-(5-chloro-7-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-7-methylbenzo[b]thiophene-3(2H)-one IV/1 Cosmetic colorant CI 73900 1047-16-1 213-879-2 5,12-dihydroquino[2,3-b]acridine-7,14-dione IV/1 Cosmetic colorant CI 73915 980-26-7 213-561-3 5,12-dihydro-2,9-dimethylquino[2,3-b]acridine-7,14-dione IV/1 Cosmetic colorant CI 74100 574-93-6 209-378-3 29H,31H-phthalocyanine IV/1 Cosmetic colorant CI 74160 147-14-8 205-685-1 [29H,31H-phthalocyaninato(2-)-N29,N30,N31,N32] copper IV/1 Cosmetic colorant CI 74180 1328-51-4 215-523-1 Disodium [29H,31H-phthalocyaninedisulphonato(4-)-N29,N30,N31,N32]cuprate(2-) IV/1 Cosmetic colorant CI 74260 1328-53-6 215-524-7 Polychloro copper phthalocyanine. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 74260 IV/1 Cosmetic colorant CI 75100 27876-94-4 248-708-0 8,8'-diapo-.psi.,.psi.-carotenedioic acid IV/1 Cosmetic colorant CI 75120 1393-63-1 215-735-4 Annatto IV/1 Cosmetic colorant CI 75125 502-65-8 207-949-1 Psi, psi-carotene IV/1 Cosmetic colorant CI 75130 betacarotene 7235-40-7 230-636-6 .beta.,.beta.-carotene IV/1 Cosmetic colorant CI 75135 79-75-4 .beta.,.TAU.-caroten-3-ol IV/1 Cosmetic colorant CI 75170 73-40-5 200-799-8 2-Amino-1,7-dihydro-6H-purin-6-one; Guanine IV/1 Cosmetic colorant CI 75300 458-37-7 207-280-5 1,7-bis(4-hydroxy-3-methoxyphenyl)hepta-1,6-diene-3,5-dione IV/1 Cosmetic colorant CI 75470 1328-60-5 215-527-3 Carmine IV/1 Cosmetic colorant CI 75810 chlorophyllinum cupreum 11006-34-1/8049-84-1 234-242-5/232-471-5 Trisodium (2S-trans)-[18-carboxy-20-(carboxymethyl)-13-ethyl-2,3-dihydro-3,7,12,17-tetramethyl-8-vinyl-21H,23H-porphine-2-propionato(5-)-N21,N22,N23,N24]cuprate(3-) and its permitted lakes and salts IV/1 Cosmetic colorant CI 77000 7429-90-5 231-072-3 Aluminium IV/1 Cosmetic colorant CI 77002 1332-73-6 215-573-4 Aluminium hydroxide sulphate IV/1 Cosmetic colorant CI 77004 1302-78-9/1327-36-2/1332-58-7 215-108-5/215-475-1/310-194-1 Natural hydrated aluminium silicate, Al2O3.2SiO2.2H2O, containing calcium, magnesium or iron carbonates, ferric hydroxide, quartz-sand, mica, etc. as impurities IV/1 Cosmetic colorant CI 77007 1302-83-6 215-111-1 Lazurite IV/1 Cosmetic colorant CI 77015 310-127-6 Naturally occurring substances, mainly aluminum silicate coloured by ferric oxide IV/1 Cosmetic colorant CI 77120 barium sulfate barii sulfas 7727-43-7 231-784-4 Barium sulphate IV/1 Cosmetic colorant CI 77163 7787-59-9 232-122-7 Bismuth chloride oxide IV/1 Cosmetic colorant CI 77220 calcium carbonate calcarea carbonica/calcii carbonas 471-34-1 207-439-9 Calcium carbonate IV/1 Cosmetic colorant CI 77231 calcium sulfate 7778-18-9 231-900-3 Calcium sulphate IV/1 Cosmetic colorant CI 77266 1333-86-4 215-609-9 Carbon black IV/1 Cosmetic colorant CI 77267 8021-99-6 232-421-2 Charcoal, bone. A fine black powder obtained by burning animal bones in a closed container. It consists primarily of calcium phosphate and carbon IV/1 Cosmetic colorant CI 77268:1 carbo vegetabilis 1339-82-8 215-669-6 Coke black. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77268 IV/1 Cosmetic colorant CI 77288 dichromium trioxide 1308-38-9 215-160-9 Dichromium trioxide IV/1 Cosmetic colorant CI 77289 12001-99-9 215-160-9 Dichromium trioxide IV/1 Cosmetic colorant CI 77346 1345-16-0 CI pigment blue 28 IV/1 Cosmetic colorant CI 77400 7440-50-8 231-159-6 Copper IV/1 Cosmetic colorant CI 77480 7440-57-5 231-165-9 Gold IV/1 Cosmetic colorant CI 77489 1345-25-1 215-721-8 Iron oxide IV/1 Cosmetic colorant CI 77491 1309-37-1 215-168-2 Diiron trioxide IV/1 Cosmetic colorant CI 77492 51274-00-1 257-098-5 Iron oxide IV/1 Cosmetic colorant CI 77499 12227-89-3 235-442-5 Triiron tetraoxide IV/1 Cosmetic colorant CI 77510 14038-43-8 237-875-5 Prussian blue IV/1 Cosmetic colorant CI 77713 magnesium carbonate 546-93-0 208-915-9 Magnesium carbonate IV/1 Cosmetic colorant CI 77742 10101-66-3 233-257-4 Ammonium manganese(3+) diphosphate IV/1 Cosmetic colorant CI 77745 10236-39-2 237-997-9 Trimanganese bis(orthophosphate) IV/1 Cosmetic colorant CI 77820 7440-22-4 231-131-3 Silver IV/1 Cosmetic colorant CI 77891 titanium dioxide titanii dioxidum 13463-67-7 236-675-5 Titanium dioxide IV/1 Cosmetic colorant CI 77947 zinc oxide zinci oxidum 1314-13-2 215-222-5 Zinc oxide IV/1 Cosmetic colorant CIBOTIUM BAROMETZ Cibotium Barometz is a plant material derived from Cibotium barometz, Cyatheaceae Emollient CICHORIUM INTYBUS EXTRACT 68650-43-1 272-045-6 Cichorium Intybus Extract is an extract of the roots of te chicory, Cichorium intybus, Compositae Skin conditioning CICHORIUM INTYBUS LEAF EXTRACT 68650-43-1 272-045-6 Cichorium Intybus Leaf Extract is an extract of the leaves of the chicory, Cichorium intybus, Compositae Skin conditioning CICLOPIROX OLAMINE 41621-49-2 255-464-9 6-Cyclohexyl-1-hydroxy-4-methylpyridin-2(1H)-one, compound with 2-aminoethanol (1:1) Antidandruff/antimicrobial CIMICIFUGA RACEMOSA EXTRACT 84776-26-1 283-951-6 Cimicifuga Racemosa Extract is an extract of the roots of the black cohosh, Cimicifuga racemosa, Ranunculaceae Astringent CINCHONA PUBESCENS EXTRACT 97435-02-4 306-882-6 Cinchona Pubescens Extract is an extract of the bark of Cinchona pubescens, Rubiaceae Tonic CINCHONA SUCCIRUBRA EXTRACT 84776-28-3 283-953-7 Cinchona Succirubra Extract is an extract of the bark of the cinchona, Cinchona succirubra, Rubiaceae Tonic/astringent/antidandruff CINNAMAL cinnamaldehyde 104-55-2 203-213-9 Cinnamaldehyde Denaturant CINNAMOMUM CASSIA Cinnamomum Cassia is a plant material derived from the dried bark of the cinnamon, Cinnamomum cassia, Lauraceae Oral care/masking/hair conditioning CINNAMOMUM CASSIA EXTRACT 84961-46-6 284-635-0 Cinnamomum Cassia Extract is an extract of the dried bark of the cinnamon, Cinnamomum cassia, Lauraceae Oral care/masking/hair conditioning CINNAMOMUM CASSIA OIL 8007-80-5 Cinnamomum Cassia Oil is the volatile oil obtained by steam distillation from the leaves and twigs of Cinnamomum cassia, Lauraceae Oral care/masking/hair conditioning CINNAMOMUM LOUREIRII EXTRACT 97659-68-2 307-474-0 Cinnamomum Loureirii Extract is an extract of the dried bark of the cinnamon, Cinnamomum loureirii, Lauraceae Oral care/masking/hair conditioning CINNAMOMUM ZEYLANICUM EXTRACT 84649-98-9 283-479-0 Cinnamomum Zeylanicum Extract is an extract of the dried bark of the cinnamon, Cinnamomum zeylanicum, Lauraceae Tonic/deodorant/cleansing/refreshing CINNAMYL ACETATE 103-54-8 203-121-9 Cinnamyl acetate Masking CINNAMYL ALCOHOL 104-54-1 203-212-3 Cinnamyl alcohol Masking CINOXATE cinoxate 104-28-9 203-191-0 2-Propenoic acid, 3-(4-methoxyphenyl)-, 2-ethoxyethyl ester Uv absorber CISTUS INCANUS EXTRACT 93165-04-9 296-887-9 Cistus Incanus Extract is an extract of the flowers, leaves, stalkes and stems of the rock rose, Cistus incanus, Cistaceae Skin conditioning CISTUS LADANIFERUS OIL 89997-74-0 289-711-7 Cistus Ladaniferus Oil is the volatile oil obtained from the leaves of the labdanum, Cistus ladaniferus, Cistaceae Emollient CITRAL 5392-40-5 226-394-6 2,6-Octadienal, 3,7-dimethyl- Masking CITRIC ACID citric acid acidum citricum 77-92-9 201-069-1 2-Hydroxy-1,2,3-propanetricarboxylic acid Buffering/chelating CITROBACTER/SOY PROTEIN FERMENT Citrobacter/Soy Protein Ferment is the product obtained by fermentation of soy protein by the microorganism Citrobacter Skin conditioning CITRONELLAL 106-23-0 203-376-6 6-Octenal, 3,7-dimethyl- Masking CITRONELLOL 106-22-9 203-375-0 Citronellol Masking CITRONELLYL ACETATE 150-84-5 205-775-0 6-Octen-1-ol, 3,7-dimethyl-,acetate Masking CITRULLINE 372-75-8 206-759-6 L-Ornithine, N(5)-(aminocarbonyl)- Skin conditioning CITRULLUS COLOCYNTHIS Citrullus Collocynthis is a plant material derived from the dried pulp of the colocynth, Citrullus colocynthis, Cucurbitaceae Skin conditioning CITRULLUS COLOCYNTHIS EXTRACT 84696-04-8 283-624-8 Citrullus Colocynthis Extract is an extract of the fruit of the colocynth, Citrullus colocynthis, Cucurbitaceae CITRULLUS VULGARIS EXTRACT 90244-99-8 290-802-9 Citrullus Vulgaris Extract is an extract of the fruit of the watermelon, Citrullus vulgaris, Cucurbitaceae Skin conditioning CITRULLUS VULGARIS SEED EXTRACT 90244-99-8 290-802-9 Citrullus Vulgaris Seed Extract is an extract of the seeds of the watermelon, Citrullus vulgaris, Cucurbitaceae Skin conditioning CITRUS AURANTIFOLIA EXTRACT 89997-76-2 289-713-8 Citrus Aurantifolia Extract is an extract of the fruit of the lime, Citrus limetta, Rutaceae Skin conditioning/hair conditioning/tonic/cleansing CITRUS AURANTIFOLIA JUICE 90063-52-8 290-010-3 Citrus Aurantifolia Juice is the liquid expressed from the fresh pulp of the lime, Citrus aurantifolia, Rutaceae Skin conditioning/hair conditioning/tonic/cleansing CITRUS AURANTIFOLIA OIL Citrus Aurantifolia Oil is the volatile oil obtained from the fruits of Citrus aurantifolia, Rutaceae Skin conditioning/hair conditioning/tonic/cleansing CITRUS AURANTIFOLIA PEEL EXTRACT 90063-52-8 290-010-3 Citrus Aurantifolia Peel Extract is an extract of the peel of the lime, Citrus aurantifolia, Rutaceae Skin conditioning/hair conditioning/tonic/cleansing CITRUS AURANTIUM AMARA EXTRACT 72968-50-4 277-143-2 Citrus Aurantium Amara Extract is an extract of the fruit of the bitter orange, Citrus aurantium amara, Rutaceae Refreshing CITRUS AURANTIUM AMARA FLOWER DISTILLATE 72968-50-4 277-143-2 Citrus Aurantium Amara Flower Distillate is an aqueous solution containing volatile oils obtained by the distillation of the flowers of Citrus aurantium amara, Rutaceae Refreshing CITRUS AURANTIUM AMARA FLOWER EXTRACT 72968-50-4 277-143-2 Citrus Aurantium Amara Flower Extract is an extract of the flowers of the bitter orange, Citrus aurantium amara, Rutaceae Refreshing CITRUS AURANTIUM AMARA OIL 68916-04-1 Citrus Aurantium Amara Oil is the volatile oil obtained from Citrus aurantium, Rutaceae Tonic/masking CITRUS AURANTIUM AMARA PEEL EXTRACT 72968-50-4 277-143-2 Citrus Aurantium Amara Peel Extract is an extract of the peel of the bitter orange, Citrus aurantium amara, Rutaceae Refreshing CITRUS AURANTIUM BERGAMIA EXTRACT 89957-91-5 289-612-9 Citrus Aurantium Bergamia Extract is an extract of the fruit of the bergamot, Citrus aurantium bergamia, Rutaceae Soothing CITRUS AURANTIUM BERGAMIA OIL 8007-75-8/89957-91-5 289-612-9 Citrus Aurantium Bergamia Oil is the psoralen-free volatile oil obtained from the fruit of Citrus aurantium bergamia, Rutaceae Masking CITRUS AURANTIUM DULCIS EXTRACT 8028-48-6 232-433-8 Citrus Aurantium Dulcis Extract is an extract of the fruit of the orange, Citrus aurantium dulcis, Rutaceae Skin conditioning CITRUS AURANTIUM DULCIS FLOWER EXTRACT 8028-48-6 232-433-8 Citrus Aurantium Dulcis Flower Extract is an extract of the flowers of the orange, Citrus aurantium dulcis, Rutaceae Skin conditioning CITRUS AURANTIUM DULCIS FLOWER OIL 8028-48-6 232-433-8 Citrus Aurantium Dulcis Flower Oil is the volatile oil obtained from the flowers of the orange tree, Citrus aurantium dulcis, Rutaceae Astringent/tonic CITRUS AURANTIUM DULCIS FLOWER WATER 8028-48-6 232-433-8 Citrus Aurantium Dulcis Flower Water is an aqueous solution of the odoriferous principles of the flowers of the orange, Citrus aurantium dulcis Skin conditioning CITRUS AURANTIUM DULCIS OIL 8008-57-9 Citrus Aurantium Dulcis Oil is the volatile oil obtained by expression from the fresh peel of the ripe fruit of the sweet orange, Citrus aurantium var. dulcis, Rutaceae Astringent/tonic CITRUS AURANTIUM DULCIS PEEL CERA 8028-48-6 232-433-8 Citrus Aurantium Dulcis Peel Cera is the wax obtained from the peel of the fruit of the sweet orange, Citrus aurantium dulcis, Rutaceae Emollient/skin conditioning CITRUS AURANTIUM DULCIS PEEL EXTRACT 8028-48-6 232-433-8 Citrus Aurantium Dulcis Peel Extract is an extract of the peel of the orange, Citrus aurantium dulcis Skin conditioning CITRUS AURANTIUM DULCIS SEED EXTRACT 8028-48-6 232-433-8 Citrus Aurantium Dulcis Seed Extract is an extract of the seeds of the orange, Citrus aurantium dulcis, Rutaceae Skin conditioning CITRUS AURANTIUM DULCIS WATER 8028-48-6 232-433-8 Citrus Aurantium Dulcis Water is an aqueous solution of the odiferous principles of the fruit of the orange, Citrus aurantium dulcis, Rutaceae Skin conditioning CITRUS GRANDIS EXTRACT 90045-43-5 289-904-6 Citrus Grandis Extract is an extract of the fruit of the grapefruit, Citrus grandis, Rutaceae Skin conditioning/astringent/tonic CITRUS GRANDIS JUICE 90045-43-5 289-904-6 Citrus Grandis Juice is the liquid expressed from the fresh pulp of the grapefruit, Citrus grandis, Rutaceae Skin conditioning/astringent/tonic CITRUS GRANDIS LEAF EXTRACT 90045-43-5 289-904-6 Citrus Grandis Leaf Extract is an extract of the leaves of the grapefruit, Citrus grandis, Rutaceae Skin conditioning/astringent/tonic CITRUS GRANDIS OIL 8016-20-4 Citrus Grandis Oil is the volatile oil obtained from the peel of the grapefruit, Citrus grandis, Rutaceae Astringent/tonic CITRUS GRANDIS PEEL EXTRACT 90045-43-5 289-904-6 Citrus Grandis Peel Extract is an extract of the peel of the grapefruit, Citrus grandis, Rutaceae Skin conditioning/astringent/tonic CITRUS GRANDIS SEED EXTRACT 90045-43-5 289-904-6 Citrus Grandis Seed Extract is an extract of the seeds of the grapefruit, Citrus grandis, Rutaceae Skin conditioning/astringent/tonic CITRUS JUNOS OIL Citrus Junos Oil is an extract of the peel of Citrus junos, Rutaceae Tonic CITRUS MEDICA LIMONUM EXTRACT 84929-31-7 284-515-8 Citrus Medica Limonum Extract is an extract of the lemon, Citrus medica limonum, Rutaceae Tonic CITRUS MEDICA LIMONUM JUICE 84929-31-7 284-515-8 Citrus Medica Limonum Juice is the liquid expressed from the fresh pulp of the lemon, Citrus medica limonum, Rutaceae Tonic CITRUS MEDICA LIMONUM JUICE EXTRACT 84929-31-7 284-515-8 Citrus Medica Limonum Juice Extract is an extract of the juice of the lemon, Citrus medica limonum, Rutaceae Tonic CITRUS MEDICA LIMONUM JUICE POWDER 84929-31-7 284-515-8 Citrus Medica Limonum Juice Powder is a powder of the dried juice of the lemon, Citrus medica limonum, Rutaceae Tonic CITRUS MEDICA LIMONUM OIL 8008-56-8 Citrus Medica Limonum Oil is the volatile oil obtained from the fresh peel of Citrus medica limonum, Rutaceae Tonic/masking CITRUS MEDICA LIMONUM PEEL EXTRACT 84929-31-7 284-515-8 Citrus Medica Limonum Peel Extract is an extract of the peel of the lemon, Citrus medica limonum, Rutaceae Tonic CITRUS NOBILIS EXTRACT 84929-38-4 284-521-0 Citrus Nobilis Extract is an extract of the peel of the mandarin orange, Citrus nobilis, Rutaceae Skin conditioning CITRUS NOBILIS FRUIT EXTRACT 84929-38-4 284-521-0 Citrus Nobilis Fruit Extract is an extract of the fruit of the mandarin orange, Citrus nobilis Skin conditioning CITRUS NOBILIS OIL 8008-31-9/84696-35-5 Citrus Nobilis Oil is the oil expressed from the peel of the mandarin orange, Citrus nobilis Tonic/masking CITRUS TANGERINA EXTRACT 223748-44-5 Citrus Tangerina Extract is an extract of the fruit of the tangerine, Citrus tangerina, Rutaceae Tonic CITRUS UNSHIU EXTRACT 98106-71-9 308-594-6 Citrus Unshiu Extract is an extract of the pericarp of Citrus unshiu, Rutaceae Skin conditioning CITRUS UNSHIU PEEL EXTRACT 98106-71-9 308-594-6 Citrus Unshiu Peel Extract is an extract of the peel of Citrus unshiu, Rutaceae Masking CITRUS UNSHIU PEEL POWDER Citrus Unshiu Peel Powder is the powder of the dried peel of Citrus unshiu, Rutaceae Masking CLEMATIS VITALBA EXTRACT 84929-63-5 284-547-2 Clematis Vitalba Extract is an extract of the leaves of the clematis, Clematis vitalba, Ranunculaceae Skin conditioning CLIMBAZOLE climbazole 38083-17-9 253-775-4 2-Butanone, 1-(4-chlorophenoxy)-1-(1H-imidazol-1-yl)-3,3-dimethyl- VI/1,32 Preservative CLINTONIA BOREALIS EXTRACT Clintonia Borealis Extract is an extract of the roots of Clintonia borealis, Liliaceae Skin protecting CLOFLUCARBAN halocarban 369-77-7 206-724-5 Urea, N-(4-chlorophenyl)-N'-[4-chloro-3-(trifluoromethyl)phenyl]- Antimicrobial/deodorant CLOTRIMAZOLE clotrimazole 23593-75-1 245-764-8 1H-Imidazole, 1-[(2-chlorophenyl)diphenylmethyl]- Antidandruff/antimicrobial CNIDIUM OFFICINALE EXTRACT 168456-52-8 Cnidium Officinale Extract is an extract of the rhizomes of Cnidium officinale, Umbelliferae Skin conditioning CNIDIUM OFFICINALE WATER 168456-52-8 Cnidium Officinale Water is an aqueous solution of the odoriferous principles of the roots of Cnidium officinale, Umbelliferae Tonic COBALT ACETYLMETHIONATE 105883-52-1 Cobalt, bis(N-acetyl-l-methioninato-o, o.OMEGA.)- Antiperspirant COBALT TITANIUM OXIDE 12017-38-8 234-618-9 Dicobalt titanium tetraoxide Skin conditioning COCAMIDE 61789-19-3 263-039-4 Amides, coco Emulsifying/emulsion stabilising/surfactant/viscosity controlling COCAMIDE DEA 68603-42-9 271-657-0 Amides, coco, N,N-bis(hydroxyethyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting COCAMIDE MEA 68140-00-1 268-770-2 Amides, coco, N-(hydroxyethyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting COCAMIDE MIPA 68333-82-4 269-793-0 Amides, coco, N-(2-hydroxypropyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting COCAMIDOETHYL BETAINE 1-ethanaminium, N-(carboxymethyl)-N,N-dimethyl-2-[(1-oxococoalkyl)amino]-, hydroxides, inner salt Surfactant/cleansing/foam boosting COCAMIDOPROPYL BETAINE 61789-40-0 263-058-8 1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-coco acyl derivs., hydroxides, inner salts Surfactant/cleansing/foam boosting COCAMIDOPROPYL DIMETHYLAMINE 68140-01-2 268-771-8 Amides, coco, N-[3-(dimethylamino)propyl] Antistatic/emulsifying/surfactant/hair conditioning COCAMIDOPROPYL DIMETHYLAMINE DIHYDROXYMETHYLPROPIONATE 68920-76-3 Amides, coco, N-(3-(dimethylamino)propyl), 3-hydroxy-2-(hydroxymethyl)-2-methylpropanoates Surfactant/hair conditioning COCAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN Collagen hydrolyzates, salts with N-(3-dimethylaminopropyl) coco-amides Antistatic/surfactant/hair conditioning COCAMIDOPROPYL DIMETHYLAMINE LACTATE 68425-42-3 Amides, coco, N-[3-(dimethylamino)propyl], lactates Surfactant COCAMIDOPROPYL DIMETHYLAMINE PROPIONATE 68425-43-4 Amides, coco, N-(3-(dimethylamino)propyl), propionates Antistatic/surfactant/hair conditioning COCAMIDOPROPYL DIMETHYLAMINOHYDROXYPROPYL HYDROLYZED COLLAGEN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(3-aminopropyl)-, N-coco-acyl derivs., 3-hydrolyzed collagen derivs Antistatic/surfactant/hair conditioning COCAMIDOPROPYL DIMETHYLAMMONIUM C8-16 ISOALKYLSUCCINYL LACTOGLOBULIN SULFONATE Lactoglobulin, sulfonated, reaction products with 2-(C8-16-alkyl)butanedioic anhydride, salts with 3-(dimethylamino)propyl coco-amides Antistatic/surfactant/hair conditioning COCAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N,N-dimethyl-3-[(1-oxococo-alkyl)amino]-, ethyl sulfate (salt) Antistatic/hair conditioning COCAMIDOPROPYL HYDROXYSULTAINE 68139-30-0 268-761-3 1-Propanaminium, N-(3-aminopropyl)-2-hydroxy-N,N-dimethyl-3-sulfo-, N-coco acyl derivs., hydroxides, inner salts Surfactant/cleansing/foam boosting COCAMIDOPROPYL LAURYL ETHER 85631-20-5 287-967-4 Amides, coco, 3-(dodecyloxy)propyl Emulsifying/emulsion stabilising/surfactant COCAMIDOPROPYL MORPHOLINE Morpholine, N-(3-coco-acylaminopropyl)- Antistatic/hair conditioning COCAMIDOPROPYL MORPHOLINE LACTATE Morpholine, N-(3-coco-acylaminopropyl)-, lactates Antistatic/hair conditioning COCAMIDOPROPYL PG-DIMONIUM CHLORIDE 1-propanaminium, N-(2,3-dihydroxypropyl)-N,N-dimethyl-3-[(1-oxococo-alkyl)amino]-, chloride Antistatic/hair conditioning COCAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE Phosphoric acid, triester with N-(2,3-dihydroxypropyl)-N, N-dimethyl-3-[(1-oxococo-alkyl)amino-1-propanaminium chloride Antistatic/hair conditioning COCAMIDOPROPYLAMINE OXIDE 68155-09-9 268-938-5 Amides, coco, N-[3-(dimethylamino)propyl], N-oxides Surfactant/cleansing/foam boosting/hydrotrope COCAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(3-aminopropyl)-, N-coco-acyl derivs., 3-hydrolyzed collagen derivs., chlorides Antistatic/surfactant/hair conditioning COCAMIDOPROPYLTRIMONIUM CHLORIDE 1-propanaminium, N,N,N-trimethyl-3-[(1-oxococo-alkyl)amino]-, chloride Antistatic/hair conditioning COCAMINE 61788-46-3 262-977-1 Amines, coco alkyl Emulsifying COCAMINE OXIDE 61788-90-7 263-016-9 Amines, coco alkyldimethyl, N-oxides Antistatic/surfactant/cleansing/foam boosting/hydrotrope/hair conditioning COCAMINOBUTYRIC ACID 68649-05-8 272-021-5 Butanoic acid, 3-amino-, N-coco alkyl derivs Emollient/surfactant/cleansing COCAMINOPROPIONIC ACID 84812-94-2 284-219-9 .beta.-Alanine, N-coco alkyl derivs Emollient/surfactant/cleansing COCETH-3 61791-13-7 Alcohols, coco, ethoxylated (3 mol EO average molar ratio) Emulsifying COCETH-4 GLUCOSIDE Alcohols, coco, ethoxylated, reaction products with glucose (4 mol EO average molar ratio) Surfactant/foaming COCETH-5 61791-13-7 Alcohols, coco, ethoxylated (5 mol EO average molar ratio) Emulsifying COCETH-6 Alcohols, coco, ethoxylated (6 mol EO average molar ratio) Emulsifying COCETH-7 CARBOXYLIC ACID Alcohols, coco, ethoxylated, oxidized (7 mol EO average molar ratio) Emulsifying/surfactant COCETH-8 61791-13-7 Alcohols, coco, ethoxylated (5 mol EO average molar ratio) Emulsifying COCETH-10 61791-13-7 Alcohols, coco, ethoxylated (10 mol EO average molar ratio) Emulsifying COCETH-7 61791-13-7 Alcohols, coco, ethoxylated (7 mol EO average molar ratio) Surfactant/emulsifying COCHLEARIA ARMORACIA EXTRACT 84775-62-2 283-891-0 Cochlearia Armoracia Extract is an extract of the roots of the horseradish, Cochlearia armoracia, Brassicaceae Tonic/bleaching COCHLEARIA OFFICINALIS EXTRACT 84961-47-7 284-636-6 Cochlearia Officinalis Extract is an extract of the leaves and flower stalks of the scurvy grass, Cochlearia officinalis, Brassicaceae Skin conditioning COCO/OLEAMIDOPROPYL BETAINE 86438-79-1 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, N-(mixed coco acyl and 9-octadecenoyl) derivs., hydroxides, inner salts Antistatic/surfactant/cleansing/foam boosting COCOALKONIUM CHLORIDE 61789-71-7 263-080-8 Quaternary ammonium compounds, benzylcoco alkyldimethyl, chlorides Antistatic/hair conditioning COCOAMPHODIPROPIONIC ACID 68919-40-4 272-897-9 Imidazolium compounds, 1-[2-(2-carboxyethoxy)ethyl]-1(or 3)-(2-carboxyethyl)-4,5-dihydro-2-norcoco alkyl Surfactant/cleansing/foam boosting/hydrotrope COCOBETAINAMIDO AMPHOPROPIONATE 100085-64-1 309-206-8 Quaternary ammonium compounds, [2-[[2-[(2-carboxyethyl)(2-hydroxyethyl)amino]ethyl]amino]-2-oxoethyl]coco alkyldimethyl, hydroxides, inner salts Surfactant/cleansing/foam boosting/hydrotrope COCO-BETAINE 68424-94-2 270-329-4 Betaines, coco alkyldimethyl Surfactant/cleansing/foam boosting COCO-CAPRYLATE/CAPRATE Alcohols, coco, mixed esters with octanoic and decanoic acids Emollient COCODIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed casein derivs., chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed collagen derivs., chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed keratin derivs., chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED RICE PROTEIN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed rice protein derivs., chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED SILK 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed silk., chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed soy protein, chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-hydrolyzed wheat protein, chlorides Antistatic/hair conditioning COCODIMONIUM HYDROXYPROPYL SILK AMINO ACIDS 2-Hydroxy-1-propanaminium, N,N-dimethyl-N-(coco-alkyl)-, 3-silk-amino-acids, chlorides Antistatic/hair conditioning/skin conditioning COCO-ETHYLDIMONIUM ETHOSULFATE 68308-64-5 269-662-8 Quaternary ammonium compounds, coco alkylethyldimethyl, Et sulfates Antistatic/surfactant/hair conditioning COCO-GLUCOSIDE Alcohols, coco, reaction products with glucose Surfactant/foaming COCOGLYCERIDES 92045-31-3 295-412-2 Glycerides, coco Emollient/emulsifying COCO-HYDROXYSULTAINE 1-propanaminum, N,N-dimethyl-2-hydroxy-3-sulfo-, N-coco acyl derivs., hydroxides, inner salts Antistatic/surfactant/cleansing/hair conditioning COCO-MORPHOLINE OXIDE 68784-65-6 272-264-7 Morpholine, 4-coco alkyl derivs., 4-oxides Antistatic/surfactant/cleansing/hydrotrope/hair conditioning COCONUT ACID 61788-47-4 262-978-7 Fatty acids, coco Emollient/emulsifying/surfactant COCONUT ALCOHOL 68425-37-6 270-351-4 Alcohols, coco Emollient/emulsifying/stabilising COCO-RAPESEEDATE Fatty acids, rapeseed oil, coco-alkyl esters Emollient COCOS NUCIFERA EXTRACT Cocos Nucifera Extract is an extract of the fruit of the coconut, Cocos nucifera, Arecaceae Skin conditioning/hair conditioning/emollient COCOS NUCIFERA OIL 8001-31-8 232-282-8 Cocos Nucifera Oil is the fixed oil extracted from the dried endosperm of Cocos nucifera, Palmae Emollient/solvent COCOS NUCIFERA SHELL POWDER Cocos Nucifera Shell Powder is a powder of the finely ground shells of Cocos Nucifera, Palmae Skin conditioning/hair conditioning/emollient COCO-SULTAINE 1-propanaminium, N,N-dimethyl-3-sulfo-, N-coco acyl derivs., hydroxides, inner salts Surfactant/cleansing/foam boosting COCOTRIMONIUM CHLORIDE 61789-18-2 263-038-9 Quaternary ammonium compounds, coco alkyltrimethyl, chlorides VI/1,44 Preservative/antimicrobial/antistatic/surfactant COCOTRIMONIUM METHOSULFATE 68002-60-8 268-073-3 Quaternary ammonium compounds, coco alkyltrimethyl, Me sulfates Antistatic/hair conditioning COCOYL BENZYL HYDROXYETHYL IMIDAZOLINIUM CHLORIDE 61791-52-4 263-185-9 Imidazolium compounds, 1-benzyl-4,5-dihydro-1-(hydroxyethyl)-2-norcoco alkyl, chlorides Antistatic/surfactant COCOYL ETHYL GLUCOSIDE 223706-84-1 Fatty acids, coco, esters with ethyl D-glucopyranoside Surfactant/emulsifying COCOYL GLUTAMIC ACID Glutamic acid, N-coco acyl derivs Emollient/hair conditioning/cleansing COCOYL HYDROLYZED COLLAGEN 68952-15-8 Acid chlorides, coco, reaction products with protein hydrolyzates Antistatic/surfactant/hair conditioning/cleansing COCOYL HYDROLYZED KERATIN Keratin hydrolyzates, reaction products with coco-acyl chloride Antistatic/surfactant/hair conditioning/cleansing COCOYL HYDROLYZED SOY PROTEIN Soya protein hydrolyzates, reaction products with coco-acyl chloride Antistatic/surfactant/hair conditioning/cleansing COCOYL HYDROXYETHYL IMIDAZOLINE 61791-38-6 263-170-7 1H-Imidazole-1-ethanol, 4,5-dihydro-, 2-norcoco alkyl derivs Surfactant/hair conditioning/antistatic COCOYL HYDROXYETHYLIMIDAZOLINIUM PG-CHLORIDE PHOSPHATE Phosphoryltrioxy-tris{2-hydroxy-3-[2-coco-alkyl-3-(2-hydroxyethyl)-1-imidazolinium]propyl}trichloride Antistatic/hair conditioning COCOYL POLYGLYCERYL-4 HYDROXYPROPYL DIHYDROXYETHYLAMINE Glycerol homopolymer, alpha- coco-acyl-,omega-2-hydroxy-3-(bis(2-hydroxyethyl)amino)propyl- (4 mol glycerol average molar ratio) Antistatic COCOYL SARCOSINAMIDE DEA 68938-05-6 273-112-2 Amides, coco, N-[2-[bis(2-hydroxyethyl)amino]-2-oxoethyl]-N-methyl Surfactant/foam boosting COCOYL SARCOSINE 68411-97-2 270-156-4 Glycine, N-methyl-, N-coco acyl derivs Surfactant/cleansing CODIUM TOMENTOSUM EXTRACT 223749-84-6 Codium Tomentosum Extract is an extract of the algae, Codium tomentosum, Codiaceae Skin protecting COENZYME A 85-61-0 201-619-0 Coenzyme A Emollient/solvent COFFEA ARABICA BEAN EXTRACT 84650-00-0 283-481-1 Coffea Arabica is an extract of the beans of the coffee plant, Coffea arabica, Rubiaceae Skin conditioning COFFEA ARABICA EXTRACT 84650-00-0 283-481-1 Coffea Arabica Extract is an extract of the seeds and leaves of the coffee plant, Coffea arabica, Rubiaceae Skin conditioning COFFEA ARABICA OIL Coffea Arabica Oil is the oil obtained from the beans of Coffea arabica, Rubiaceae Tonic/masking COFFEA ROBUSTA EXTRACT 97593-13-0 307-315-5 Coffea Robusta Extract is an extract of the beans of Coffea robusta, Rubiaceae Skin conditioning COIX LACHRYMA JOBI EXTRACT Coix Lachryma Jobi Extract is an extract of the seeds of job's tears, Coix lachryma jobi, Poaceae Skin conditioning COIX LACHRYMA JOBI OIL Coix Lachryma Jobi Oil is an oil expressed from the seeds of job's Tears, Coix lachryma-jobi, Graminae Skin conditioning COLA ACUMINATA EXTRACT 89997-82-0 289-720-6 Cola Acuminata Extract is an extract of the nuts of the kola, Cola acuminata, Sterculiaceae Tonic/astringent COLA NITIDA EXTRACT 84696-01-5 283-621-1 Cola Nitida Extract is an extract of the nuts of the kola, Cola nitida, Sterculiaceae Tonic COLEUS BARBATUS EXTRACT 223748-52-5 Coleus Barbatus Extract is an extract of the roots of Coleus barbatus, Lamiaceae Skin conditioning COLLAGEN 9007-34-5 232-697-4 Collagens. A fibrous protein comprising one third of the total protein in mammalian organisms. It is a polypeptide containing three peptide chains and rich in proline and hydroxyproline Moisturising COLLAGEN AMINO ACIDS 9015-54-7 295-635-5 Amino Acids derived from collagen Moisturising COLLINSONIA CANADENSIS Collinsonia Canadensis is a plant material derived from the stoneroot, Collinsonia canadensis, Lamiaceae Astringent COLLINSONIA CANADENSIS EXTRACT 89997-84-2 289-722-7 Collinsonia Canadensis Extract is a plant material derived from the stoneroot, Collinsonia canadensis, Lamiaceae Astringent COLLODION Binding/film forming COLLOIDAL OATMEAL 310-127-6 Naturally occurring substances, avena sativa, oatmeal Abrasive/absorbent/bulking COLLOIDAL SULFUR Sulfur and gum arabic Antimicrobial COLOCASIA ANTIQUORUM EXTRACT Colocasia Antiquorum Extract is an extract of the roots of the dasheen, Colocasia antiquorum, Araceae Emollient/soothing COLOPHONIUM rosin 2246493 232-475-7 Rosin. A complex combination derived from wood, especially pine wood. Composed primarily of resin acids and modified resin acids such as dimers and decarboxylated resin acids. Includes rosin stabilized by catalytic disproportionation Film forming COLOSTRUM 310-127-6 Naturally occuring substances. Colostrum is the fluid secreted by the mammary glands after the birth of an animal Skin protecting COLOSTRUM CREAM 310-127-6 Naturally occuring substances. Colostrum Cream is the oily, yellowish portion of colostrum Skin protecting COLOSTRUM SERUM 310-127-6 Naturally occurring substances. Colostrum Serum is the watery portion of colostrum Skin protecting COMBRETUM MICRANTHUM EXTRACT 84776-30-7 283-955-8 Combretum Micranthum Extract is an extract of the leaves of Combretum micranthum, Combretaceae Skin conditioning COMMIPHORA ABYSSINICA EXTRACT 9000-45-7 232-543-6 Commiphora Abyssinica Extract is the extract of the bark exudate of the myrrh, Commiphora abyssinica, Burseraceae Skin conditioning COMMIPHORA GILEADENSIS EXTRACT Commiphora Gileadensis Extract is an extract of the buds of the balm of gilead, Commiphora gileadensis, Burseraceae Emollient COMMIPHORA MYRRHA EXTRACT 84929-26-0 284-510-0 Commiphora Myrrha Extract is an extract of the bark exudate of the myrrh, Commiphora myrrha, Burseraceae Cleansing COMMIPHORA MYRRHA OIL Commiphora Myrrha Oil is the volatile oil obtained by the steam distillation of the myrrh, Commiphora myrrha, Burseraceae Tonic/masking CONCHIORIN POWDER 11028-72-1 Conchiorin Powder is the powder obtained from pearl oyster Abrasive CONNECTIVE TISSUE EXTRACT 90990-01-5 292-761-2 Connective Tissue Extract is an extract of animal connective tissue Moisturising/skin conditioning COPAIFERA OFFICINALIS RESIN 8001-61-4 232-288-0 Copaifera Officinalis Resin is an oleoresin (Balsam Copaiba) obtained from Copaifera officinalis, Leguminosae. It consists primarily of resins, essential oils, and usually cinnamic and benzoic acids Film forming COPAL 9000-14-0 232-527-9 Copals. Extractives and their physically modified derivatives. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. (Trachylobium or Hymenaea courbaril, Leguminosae) Film forming/viscosity controlling COPPER ACETYL TYROSINATE METHYLSILANOL 131044-77-4 N-Acetyl-dl-tyrosine, reaction products with methylsilanol, copper salts Humectant COPPER ACETYLMETHIONATE 105883-51-0 Copper, bis(N-acetyl-l-methioninato-o, o.OMEGA.)- Moisturising/skin conditioning COPPER ASPARTATE Aspartic acid, copper salt (2:1) Skin protecting/skin conditioning COPPER GLUCONATE copper gluconate 527-09-3 208-408-2 Copper di-D-gluconate Skin conditioning/skin protecting COPPER PCA L-proline, 5-oxo-, copper salt (2:1) Humectant COPPER PCA METHYLSILANOL 131044-78-5 5-Oxo-L-proline, reaction products with methylsilanol, copper salts Humectant COPPER SULFATE 7758-98-7 231-847-6 Copper sulphate Skin conditioning COPPER USNATE 1,3-(2H,9bh)-dibenzofurandione, 2,6-diacetyl-7,9-dihydroxy-8,9b-dimethyl-, copper salt Antimicrobial COPTIS JAPONICA EXTRACT 223748-66-1 Coptis Japonica Extract is an extract of the roots of Coptis japonica, Ranunculaceae Skin conditioning CORALLINA OFFICINALIS EXTRACT 89997-92-2 289-730-0 Corallina Officinalis Extract is an extract of the algae, Corallina officinalis, Corallinaceae Skin conditioning CORCHORUS CAPSULARIS EXTRACT 223748-76-3 Corchorus Capsularis Extract is an extract of the Japanese vegetable, Corchorus capsularis, Tiliaceae Skin conditioning CORCHORUS OLITORIUS EXTRACT 223748-89-8 Corchorus Olitorius Extract is an extract of the Japanese vegetable, Corchorus olitorius, Tiliaceae Skin conditioning CORIANDRUM SATIVUM EXTRACT 84775-50-8 283-880-0 Coriandrum Sativum Extract is an extract of the fruit and leaves of the coriander, Coriandrum sativum, Umbelliferae Antiseborrhoeic CORIANDRUM SATIVUM OIL 8008-52-4 Coriandrum Sativum Oil is the volatile oil obtained from the dried fruit of Coriandrum sativum, Umbelliferae Tonic/masking CORIANDRUM SATIVUM SEED OIL 246865-89-4 Coriandrum Sativum Seed Oil is the fixed oil obtained from the seeds of Coriandrum sativum, Apiaceae Emollient CORN ACID 68308-50-9 269-654-4 Fatty acids, corn-oil Emollient/emulsifying/surfactant CORN GLUTEN AMINO ACIDS 65072-01-7 Glutens, corn, hydrolyzed Skin conditioning/hair conditioning CORN GLYCERIDES 85536-08-9 287-489-6 Glycerides, corn-oil mono- and di- Emulsifying CORN OIL PEG-6 ESTERS 61789-25-1 Corn-oil, ethoxylated (6 mol EO average molar ratio) Emollient/emulsifying CORN OIL PEG-8 ESTERS 61789-25-1 Corn-oil, ethoxylated (8mol EO average molar ratio) Emollient CORN STARCH/ACRYLAMIDE/SODIUM ACRYLATE COPOLYMER Corn-starch, reaction products with 2-propenamide and sodium 2-propenoate Antistatic/film forming/hair conditioning/hair fixing/stabilising CORTHELLUS SHIITAKE EXTRACT 223748-90-1 Corthellus Shiitake Extract is an extract of the mushroom, Corthellus shiitake, Polyporaceae Skin protecting CORYLUS AMERICANA EXTRACT Corylus Americana Extract is an extract of the leaves of the hazelnut tree, Corylus americana, Betulaceae Skin conditioning CORYLUS AMERICANA NUT EXTRACT Corylus Americana Nut Extract is an extract of the nuts of the hazelnut tree, Corylus americana, Betulaceae Skin conditioning CORYLUS AMERICANA NUT OIL Corylus Americana Nut Oil is the oil expressed from the nuts of the hazelnut tree, Corylus americana, Betulaceae Emollient CORYLUS AVELLANA EXTRACT 84012-21-5 281-667-7 Corylus Avellana Extract is an extract of the leaves of the hazel, Corylus avellana, Betulaceae Skin conditioning CORYLUS AVELLANA NUT EXTRACT 84012-21-5 281-667-7 Corylus Avellana (Hazel) Nut Extract is an extract of the nuts of the hazelnut, Corylus avellana, Betulaceae Skin conditioning CORYLUS AVELLANA NUT OIL Corylus Avellana Nut Oil is the oil expressed from the nuts of the hazelnut tree, Corylus avellana, Betulaceae Emollient CORYLUS ROSTRATA EXTRACT Corylus Rostrata Extract is an extract of the leaves of the hazel, Corylus rostrata, Betulaceae Cleansing CORYLUS ROSTRATA NUT EXTRACT Corylus Rostrata (Hazel) Nut Extract is an extract of the nuts of the hazel, Corylus rostrata, Betulaceae Cleansing COTTONSEED ACID 68308-51-0 269-656-5 Fatty acids, cottonseed-oil Emollient COTTONSEED GLYCERIDE 8029-44-5 232-438-5 Glycerides, cottonseed-oil mono- Emollient COUMARIN coumarin 91-64-5 202-086-7 Coumarin Masking CRATAEGUS CUNEATA EXTRACT 223748-91-2 Crataegus Cuneata Extract is an extract of the fruit of Crataegus cuneata, Rosaceae Skin conditioning CRATAEGUS MONOGYNA Crataegus Monogina is a plant material derived from the berries, flowers and leaves of the crataegus, Crataegus monogina, Rosaceae Tonic/astringent/soothing CRATAEGUS MONOGYNA EXTRACT 90045-52-6 289-914-0 Crataegus Monogyna Extract is an extract of the berries of the crataegus, Crataegus monogyna, Rosaceae Tonic/astringent/soothing CREAM 310-127-6 Naturally occurring substances, cream is the yellowish part of cow's milk Skin conditioning/emollient CREATININE 60-27-5 200-466-7 2-imino-1-methylimidazolidin-4-one Skin conditioning CRITHMUM MARITIMUM EXTRACT 89997-98-8 289-735-8 Crithmum Maritimum Extract is an extract of the whole plant of Crithmum maritimum, Apiaceae Tonic CROCUS SATIVUS EXTRACT crocus sativus 84604-17-1 283-295-0 Crocus Sativus Extract is an extract of the flowers of the saffron crocus, Crocus sativus, Iridaceae Skin conditioning CROSCARMELLOSE Binding/bulking/gel forming CROTON GLABELLUS EXTRACT 84836-99-7 284-284-3 Croton Glabellus Extract is an extract of the bark of Croton glabellus, Euphorbiaceae Skin conditioning CROTONIC ACID 3724-65-0 223-077-4 2-Butenoic acid Stabilising CRUSTACEA EXTRACT Crustacea Extract is an extract of crustacean hemolymph Skin conditioning/masking CRYPTOCARYA MASSOY EXTRACT 85085-26-3 285-357-2 Cryptocarya Massoy Extract is an extract of the bark of the massoy, Cryptocarya massoy, Lauraceae Tonic CRYPTOCARYA MASSOY OIL Cryptocarya Massoy Oil is the volatile oil distilled from the bark of the massoy, Cryptocarya massoy, Lauraceae Tonic/masking CUCUMIS MELO EXTRACT 90063-94-8 290-054-3 Cucumis Melo Extract is an extract of the fruit of the melon, Cucumis melo, Cucurbitaceae Soothing CUCUMIS MELO JUICE 90063-94-8 290-054-3 Cucumis Melo Juice is the liquid expressed from the fresh pulp of the melon, Cucumis melo, Cucurbitaceae Soothing CUCUMIS SATIVUS Cucumis Sativus is the crushed fruit of the cucumber, Cucumis sativus, Cucurbitaceae Emollient CUCUMIS SATIVUS EXTRACT 89998-01-6 289-738-4 Cucumis Sativus Extract is an extract of the fruit of the cucumber, Cucumis sativus, Cucurbitaceae Emollient CUCUMIS SATIVUS JUICE 8024-36-0 Cucumis Sativus Juice is the liquid expressed from the fresh pulp of the cucumber, Cucumis sativus, Cucurbitaceae Emollient CUCUMIS SATIVUS OIL 70955-25-8 Cucumis Sativus Oil is the fixed oil expressed from the fruits of the cucumber, Cucumis sativus, Cucurbitaceae Emollient CUCURBITA PEPO SEED OIL 8016-49-7 Cucurbita Pepo Seed Oil is the oil expressed form the seeds of the pumpkin Cucurbita pepo, Cucurbitaceae Emollient CUMINUM CYMINUM EXTRACT 84775-51-9 283-881-6 Cuminum Cyminum Extract is an extract of the dried seeds of the cumin, Cuminum cyminum, Umbelliferae Tonic CUPRESSUS SEMPERVIRENS CONE EXTRACT 84696-07-1 283-626-9 Cupressus Sempervirens Cone Extract is an extract of the cones of the cypress, Cupressus sempervirens, Pinaceae Firming CUPRESSUS SEMPERVIRENS EXTRACT 84696-07-1 283-626-9 Cupressus Sempervirens Extract is an extract of the leaves and twigs of the cypress, Cupressus sempervirens, Pinaceae Firming CUPRESSUS SEMPERVIRENS NUT EXTRACT 84696-07-1 283-626-9 Cupressus Sempervirens Nut Extract is an extract of the nuts of the cypress, Cupressus sempervirens, Pinaceae Firming CUPRESSUS SEMPERVIRENS OIL 8013-86-3 Cupressus Sempervirens Oil is a natural oil obtained from the nuts, fruits and leaves of Cupressus sempervirens, Pinaceae Emollient CUPRIC ACETATE 142-71-2 205-553-3 Copper di(acetate) Skin conditioning CUPRIC SULFATE cupric sulfate 7758-98-7 231-847-6 Copper sulphate Skin conditioning CURCUMA LONGA EXTRACT 84775-52-0 283-882-1 Curcuma Longa Extract is an extract of the rhizomes of the turmeric, Curcuma longa, Zingiberaceae Tonic CURCUMA LONGA POWDER 84775-52-0 283-882-1 Curcuma Longa Powder is a powder of the dried crushed rhizomes of the turmeric, Curcuma longa, Zingiberaceae Tonic CURCUMA ZEDOARIA OIL 84961-49-9 284-637-1 Curcuma Zedoaria Extract is the oil obtained from the rhizomes of the zedoary, Curcuma zedoaria, Zingiberaceae Emollient/tonic CURRY RED 25956-17-6 247-368-0 Disodium 6-hydroxy-5-[(2-methoxy-4-sulphonato-m-tolyl)azo]naphthalene-2-sulphonate (CI 16035) Hair dyeing CUTANEOUS LYSATE Protein hydrolyzates, skin Moisturising/skin protecting CYAMOPSIS TETRAGONOLOBUS GUM 9000-30-0 232-536-8 Cyamopsis Tetragonolobus Gum is a resinous material derived from the ground endosperm of Cyamopsis tetragonolobus, Leguminosae Binding/emulsion stabilising/film forming/viscosity controlling CYANOCOBALAMIN cyanocobalamin cyanocobalaminum 68-19-9 200-680-0 Cyanocobalamin Skin conditioning CYANOTIS ARACHNOIDEA EXTRACT Cyanotis Arachnoidea Extract is an extract of the roots of Cyanotis arachnoidea, Commelinaceae Skin conditioning CYCLAMEN ALDEHYDE 103-95-7 203-161-7 3-p-cumenyl-2-methylpropionaldehyde Masking CYCLOCARBOXYPROPYLOLEIC ACID 53980-88-4 258-897-1 5(or 6)-carboxy-4-hexylcyclohex-2-ene-1-octanoic acid Viscosity controlling CYCLODEXTRIN 7585-39-9 231-493-2 Cycloheptapentylose Absorbent/chelating CYCLOETHOXYMETHICONE Methylethoxysiloxane cyclic polymer Emollient/skin conditioning/solvent CYCLOHEXANE 110-82-7 203-806-2 Cyclohexane Solvent CYCLOHEXANEDIAMINE TETRAACETIC ACID 482-54-2 207-582-7 Cyclohex-1,2-ylenediaminetetra(acetic acid) Chelating CYCLOHEXASILOXANE 540-97-6 208-762-8 Dodecamethylcyclohexasiloxane Hair conditioning/emollient/solvent CYCLOHEXYLAMINE 108-91-8 203-629-0 Cyclohexylamine Anticorrosive/buffering CYCLOMETHICONE cyclomethicone 556-67-2 209-136-7 Octamethylcyclotetrasiloxane Antistatic/emollient/humectant/solvent/viscosity controlling/hair conditioning CYCLOPENTANE CARBOXYLIC ACID 3400-45-1 222-269-5 Cyclopentanecarboxylic acid Surfactant CYCLOPENTASILOXANE 541-02-6 208-764-9 Decamethylcyclopentasiloxane Hair conditioning/emollient/solvent CYCLOTETRASILOXANE 556-67-2 209-136-7 Octamethylcyclotetrasiloxane Hair conditioning/emollient/solvent CYCLOTRISILOXANE 541-05-9 Hexamethylcyclotrisiloxane Hair conditioning/emollient/solvent CYMBOPOGON MARTINI OIL 84649-81-0 283-461-2 Cymbopogon Martini Oil is the volatile oil expressed from the herb palmarosa, Cymbopogon martini, Gramineae Tonic CYMBOPOGON NARDUS OIL 8000-29-1 289-753-6 Cymbopogon Nardus Oil is the essential oil obtained by direct steam-distillation of the dried fresh grass citronella, Cymbopogon nardus, Gramineae Tonic CYMBOPOGON SCHOENANTHUS EXTRACT 89998-16-3 289-754-1 Cymbopogon Schoenanthus Extract is an extract of the lemongrass, from Cymbopogon schoenanthus, Gramineae Soothing CYMBOPOGON SCHOENANTHUS OIL 8007-02-1/89998-16-3/89998-14-1 289-754-1/289-752-0 Cymbopogon Schoenanthus Oil is the volatile oil obtained by the steam distillation of fresh lemon grass, Cymbopogon schoenanthus, Gramineae Tonic/masking CYNARA SCOLYMUS EXTRACT 84012-14-6 281-659-3 Cynara Scolymus Extract is an extract of the leaves of the artichoke, Cynara scolymus, Compositae Soothing/skin protecting CYPERUS ESCULENTUS OIL 223748-92-3 Cyperus Esculentus Oil is the fixed oil obtained from the tubers of Cyperus esculentus, Cyperaceae Tonic CYPERUS ROTUNDUS EXTRACT 85085-54-7 285-381-3 Cyperus Rotundus Extract is an extract of the tubers of Cyperus rotundus, Cyperaceae Skin conditioning CYPRIPEDIUM PUBESCENS EXTRACT 84775-54-2 283-884-2 Cypripedium Pubescens Extract is an extract of the roots of the lady's slipper, Cypripedium pubescens, Orchidaceae Skin conditioning/tonic CYSTAMINE BIS-LACTAMIDE 168961-93-1 Propanamide, N,N'-(dithiodi-2,1-ethanediyl)bis[2-hydroxy- Skin conditioning CYSTAMINE BIS-SALICYLAMIDE 168961-92-0 Benzamide, N,N'-(dithiodi-2,1-ethanediyl)bis[2-hydroxy- Skin conditioning CYSTEAMINE HCL cysteamine hydrochloride 156-57-0 205-858-1 Mercaptamine hydrochloride Antioxidant/reducing/antioxidant/reducing CYSTEINE cysteine 52-90-4 200-158-2 L-cysteine Antioxidant/antistatic/reducing/hair conditioning CYSTEINE HCL cysteine hydrochloride 52-89-1 200-157-7 Cysteine hydrochloride Antioxidant/reducing CYSTINE cystine 56-89-3 200-296-3 Cystine Antistatic/hair conditioning CYTISUS SCOPARIUS EXTRACT cytisus scoparius 84696-48-0 283-653-6 Cytisus Scoparius Extract is an extract of the flowers of the broom, Cytisus scoparius, Leguminosae Tonic CYTOCHROME C 9007-43-6 232-700-9 Cytochrome c Skin conditioning DALEA SPINOSA OIL Dalea Spinosa Oil is the fixed oil expressed from the seeds of Dalea spinosa, Leguminosae Emollient DAMAR 9000-16-2 232-528-4 Dammar. Extractives and their physically modified derivatives It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. (Shorea, Dipterocarpaceae) Viscosity controlling DATEM Diacetyl tartaric acid fatty acid mono-, diglyceride ester Hair conditioning/skin conditioning/emollient/surfactant/emulsifying DAUCUS CAROTA Daucus Sativa is the plant material derived from the roots of the carrot, Daucus carota sativa, Umbelliferae Emollient/astringent DAUCUS CAROTA EXTRACT 84929-61-3 284-545-1 Daucus Carota Extract is an extract of the roots of the carrot, Daucus carota sativa, Umbelliferae Emollient/astringent DAUCUS CAROTA JUICE 84929-61-3 284-545-1 Daucus Sativa Juice is the liquid expressed from the fresh pulp of the carrot, Daucus carota sativa, Umbelliferae Emollient/astringent DAUCUS CAROTA OIL 8015-88-1 Daucus Sativa Oil is the oil obtained from the seed of the carrot, Daucus carota sativa, Umbelliferae Tonic/masking DAUCUS CAROTA SEED EXTRACT 84929-61-3 284-545-1 Daucus Sativa Seed Extract is an extract of the seeds of the carrot, Daucus carota sativa, Umbelliferae Emollient/astringent DEA-C8-18 PERFLUOROALKYLETHYL PHOSPHATE 223239-91-6 Phosphoric acid, .gamma.-.omega.-perfluoro-C10-20-alkyl esters, compounds with diethanolamine Surfactant/emulsifying DEA-C12-13 ALKYL SULFATE 243133-68-8 Bis-(2-hydroxytheyl)ammonium (C12-13)-alkylsulfate Surfactant/cleansing DEA-C12-13 PARETH-3 SULFATE 243133-69-9 Bis-(2-hydroxyethyl)ammonium poly(oxy-1,2-ethanediyl)-.alpha.-(C12-13)-alkyl-.omega.-sulfate, (3 mol EO average molar ratio) Surfactant/cleansing DEA-C12-15 ALKYL SULFATE Sulfuric acid, C12-C15-alkyl ester, 2,2'-iminobisethanol salt Surfactant/foaming/cleansing DEA-CETEARETH-2 PHOSPHATE 162567-77-3 500-766-0 Alcohols, C16-18, ethoxylated, phosphates, bis(2-hydroxyethyl) ammonium salts (2 mol EO average molar ratio) Emulsifying DEA-CETYL PHOSPHATE 69331-39-1 273-968-7 1-Hexadecanol, phosphate, compd. with 2,2'-iminobis[ethanol] (1: 1) Surfactant/emulsifying DEA-CETYL SULFATE 51541-51-6 257-260-5 Bis(2-hydroxyethyl)ammonium hexadecyl sulphate Surfactant/emulsifying DEA-COCOAMPHODIPROPIONATE Beta-alanine, N-(2-aminoethyl)-N-[2-(2-carboxyethoxy)ethyl]-, N-coco acyl derivs., 2,2'-iminobisethanol salts Surfactant/foam boosting/hydrotrope/cleansing DEA-CYCLOCARBOXYPROPYLOLEATE 84195-78-8 282-385-7 5(or 6)-carboxy-4-hexylcyclohex-2-ene-1-octanoic acid, compound with 2,2'-iminodiethanol Surfactant/emulsifying DEA-DODECYLBENZENESULFONATE 26545-53-9 247-784-2 Dodecylbenzenesulphonic acid, compound with 2,2'-iminodiethanol (1:1) Surfactant/foaming/cleansing DEA-HYDROLYZED LECITHIN 91053-51-9 293-317-0 Lecithins, reaction products with diethanolamine Emulsifying DEA-ISOSTEARATE 93920-28-6 300-113-8 Isooctadecanoic acid, compound with 2,2'-iminodiethanol (1:1) Surfactant/cleansing/emulsifying DEA-LAURAMINOPROPIONATE 65104-36-1 265-417-4 N-dodecyl-.beta.-alanine, compound with 2,2'-iminodiethanol (1:1) Antistatic/hair conditioning DEA-LAURETH SULFATE 58855-36-0 Dodecanol, ethoxylated, sulfates, bis(2-hydroxyethyl)ammonium salts (1-4 mol EO average molar ratio) Surfactant/foaming/cleansing DEA-LAURYL SULFATE 143-00-0 205-577-4 Bis(2-hydroxyethyl)ammonium dodecyl sulfate Surfactant/foaming/cleansing DEA-LINOLEATE 59231-42-4 261-676-2 (9Z,12Z)-octadeca-9,12-dienoic acid, compound with 2,2'-iminodiethanol (1:1) Antistatic/viscosity controlling/emulsifying DEA-METHOXYCINNAMATE 56265-46-4 260-082-0 P-methoxycinnamic acid, compound with 2,2'-iminodiethanol (1:1) Uv absorber DEA-METHYL MYRISTATE SULFONATE Tetradecanoic acid, 2-sulfo-, 1-methyl ester, 2,2'-iminobisethanol salt Surfactant/cleansing/foaming DEA-MYRETH SULFATE Tetradecanol, ethoxylated, sulfates, bis(2-hydroxyethyl)ammonium salts (1-4 mol EO) Surfactant/cleansing/foaming DEA-MYRISTATE 53404-39-0 258-531-0 Bis(2-hydroxyethyl)ammonium myristate Surfactant/emulsifying DEA-MYRISTYL SULFATE 65104-61-2 265-433-1 Bis(2-hydroxyethyl)ammonium tetradecyl sulphate Surfactant/cleansing/foaming DEA-OLETH-3 PHOSPHATE 58855-63-3 (Z)-9-Octadecanol, ethoxylated, phosphates, bis(2-hydroxyethyl)ammonium salts (3 mol EO average molar ratio) Emulsifying/surfactant DEA-OLETH-5 PHOSPHATE 58855-63-3 (Z)-9-Octadecanol, ethoxylated, phosphates, bis(2-hydroxyethyl)ammonium salts (5 mol EO average molar ratio) Emulsifying/surfactant DEA-OLETH-10 PHOSPHATE 58855-63-3 (Z)-9-Octadecanol, ethoxylated, phosphates, bis(2-hydroxyethyl)ammonium salts (10 mol EO average molar ratio) Emulsifying/surfactant DEA-OLETH-20 PHOSPHATE 58855-63-3 (Z)-9-Octadecanol, ethoxylated, phosphates, bis(2-hydroxyethyl)ammonium salts (20 mol EO average molar ratio) Emulsifying/surfactant DEA-STYRENE/ACRYLATES/DVB COPOLYMER Opacifying DECANAL 112-31-2 203-957-4 Decanal Masking DECARBOXY CARNOSINE HCL 57022-38-5 415-470-6 3-Amino-N-(2-(1H-imidazol-4-yl)ethyl)propanamide dihydrochloride Antistatic/hair conditioning DECENAL 65405-70-1 265-741-6 (E)-4-decenal Masking DECENE/BUTENE COPOLYMER 30973-93-4 1-Decene, polymer with 1-butene Viscosity controlling DECETH-3 Emulsifying DECETH-4 26183-52-8 Emulsifying DECETH-4 PHOSPHATE 9004-80-2/52019-36-0 Poly(oxy-1,2-ethanediyl), .alpha.-phosphono-.omega.-(decyloxy)- Surfactant/emulsifying DECETH-5 Emulsifying DECETH-6 26183-52-8 Emulsifying DECETH-6 PHOSPHATE 9004-80-2 Poly(oxy-1,2-ethanediyl), .alpha.-phosphono-.omega.-(decyloxy)- Emulsifying DECETH-7 CARBOXYLIC ACID Surfactant/emulsifying DECETH-8 Emulsifying DECETH-10 Emulsifying DECYL ALCOHOL 112-30-1 203-956-9 Decan-1-ol Emollient/viscosity controlling DECYL BETAINE 2644-45-3 220-152-3 (carboxymethyl)decyldimethylammonium hydroxide Antistatic/surfactant/foam boosting DECYL GLUCOSIDE 54549-25-6 259-218-1 Decyl D-glucoside Surfactant/emulsion stabilising DECYL ISOSTEARATE 84605-08-3 283-388-6 Decyl isooctadecanoate Emollient DECYL MERCAPTOMETHYLIMIDAZOLE Imidazole, 2-decyl-1-mercaptomethyl- Antioxidant DECYL MYRISTATE 41927-71-3 255-589-9 Decyl myristate Emollient DECYL OLEATE 3687-46-5 222-981-6 Decyl oleate Emollient DECYL POLYGLUCOSE Surfactant/emulsion stabilising DECYL SUCCINATE 2530-33-8 219-783-7 Decyl hydrogen succinate Emollient DECYLAMINE OXIDE 2605-79-0 220-020-5 N,N-dimethyldecylamine N-oxide Antistatic/surfactant/hair conditioning/foam boosting DECYLOXAZOLIDINONE 7693-82-5 2-Oxazolidinone, 4-decyl- Antimicrobial DECYLTETRADECANOL 58670-89-6 261-385-0 2-decyltetradecanol Emollient/viscosity controlling/skin conditioning DECYLTETRADECETH-30 Emulsifying DECYLTETRADECYLAMINE OXIDE 146793-33-1 1-Tetradecanamine, 2-decyl-N,N-dimethyl-, N-oxide Surfactant/cleansing/foam boosting/hydrotrope DEDM HYDANTOIN 26850-24-8 248-052-5 1,3-bis(2-hydroxyethyl)-5,5-dimethylimidazolidine-2,4-dione Antimicrobial DEDM HYDANTOIN DILAURATE 2,4-imidazolidinedione, 1,3-bis(2-decanoyloxyethyl)-5,5-dimethyl- Antimicrobial DEHYDROACETIC ACID dehydroacetic acid 520-45-6 208-293-9 3-acetyl-6-methyl-2H-pyran-2,4(3H)-dione VI/1,13 Preservative 7-DEHYDROCHOLESTEROL 434-16-2 207-100-5 7,8-didehydrocholesterol Emulsion stabilising/viscosity controlling DELESSERIA SANGUINEA EXTRACT 223749-86-8 Delesseria Sanguinea Extract is an extract of the algae, Delesseria sanguinea, Delesseriaceae Skin conditioning DELTA-DECALACTONE 705-86-2 211-889-1 Decan-5-olide Masking DENATONIUM BENZOATE denatonium benzoate 3734-33-6 223-095-2 Denatonium benzoate Denaturant DENATONIUM SACCHARIDE Benzenemethanaminium, N-[2-[(2,6-dimethylphenyl)amino]-2-oxoethyl]-N,N-diethyl-, salt with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide Denaturant DEODORIZED KEROSENE 8008-20-6 232-366-4 Kerosine (petroleum). A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 150[0]C to 290[0]C (320[0]F to 554[0]F) Solvent DEOXYRIBONUCLEASE 9003-98-9 232-667-0 Nuclease, deoxyribo- Skin conditioning DEPROTEINIZED SERUM 90989-73-4 292-730-3 Blood, ext., deproteinated Skin conditioning DEQUALINIUM ACETATE 4028-98-2 223-712-5 1,1'-(decane-1,10-diyl)bis[4-amino-2-methylquinolinium] diacetate Antimicrobial/deodorant DEQUALINIUM CHLORIDE dequalinium chloride 522-51-0 208-330-9 Quinolinium, 1,1'-(1,10-decanediyl)bis[4-amino-2-methyl-, dichloride Antimicrobial/oral care/antiplaque/deodorant DESAMIDO COLLAGEN Film forming DEXTRAN dextran 9004-54-0 232-677-5 Dextran Binding/viscosity controlling DEXTRAN HYDROXYPROPYLTRIMONIUM CHLORIDE 83855-79-2 Dextran, 2-hydroxy-3-(trimethylammonio)propyl ether, chloride Hair conditioning DEXTRAN SULFATE 9042-14-2 Sulfuric acid, dextran ester Binding DEXTRIN dextrin 9004-53-9 232-675-4 Dextrin Absorbent/binding/viscosity controlling DEXTRIN BEHENATE 112444-74-3 Docosanoic acid, dextrin ester Emulsifying DEXTRIN LAURATE 79748-56-4 Dodecanoic acid, dextrin ester Emulsifying DEXTRIN MYRISTATE 93792-77-9 Tetradecanoic acid, dextrin ester Emulsifying DEXTRIN PALMITATE Emulsifying DEXTRIN STEARATE 37307-33-8 Octadecanoic acid, dextrin ester Emulsifying DIACETIN 25395-31-7 246-941-2 Glycerol 1,3-di(acetate) Solvent DIACETONE ALCOHOL 123-42-2 204-626-7 4-hydroxy-4-methylpentan-2-one Solvent 4,5-DIAMINO-1-((4-CHLOROPHENYL)METHYL)-1H-PYRAZOLE-SULFATE 163183-00-4 1H-Pyrazole-4,5-diamine,1-[(4-chlorophenyl)methyl]-, sulfate (2:1) Hair dyeing 2,6-DIAMINO-3-((PYRIDIN-3-YL)AZO)PYRIDINE 28365-08-4 2,6-Pyridinediamine, 3-(3-pyridinylazo) Hair dyeing 3,4-DIAMINOBENZOIC ACID 619-05-6 210-577-2 3,4-diaminobenzoic acid Hair dyeing 4,4'-DIAMINODIPHENYLAMINE 537-65-5 208-673-4 4,4'-iminodianiline (CI 76120) III/1,8 Hair dyeing 2,4-DIAMINODIPHENYLAMINE 136-17-4 1,2,4-benzenetriamine, N-phenyl- Hair dyeing 2,4-DIAMINO-5-METHYLPHENETOL HCL 113715-25-6 1,3-benzenediamine, 4-ethoxy-6-methyl- Hair dyeing 2,4-DIAMINO-5-METHYLPHENOXYETHANOL HCL 113715-27-8 Ethanol, 2-(2,4-diamino-5-methylphenoxy)-, dihydrochloride Hair dyeing 4,5-DIAMINO-1-METHYLPYRAZOLE HCL 20055-01-0 1H-pyrazole, 4,5-diamino-1-methyl- dihydrochloride Hair dyeing 2,4-DIAMINOPHENOL 95-86-3 202-459-4 2,4-diaminophenol III/1,10 Hair dyeing 2,4-DIAMINOPHENOL DIHYDROCHLORIDE 137-09-7 205-279-4 2,4-Diaminophenol dihydrochloride III/1,10 Hair dyeing 2,4-DIAMINOPHENOL HCL 137-09-7 205-279-4 4-hydroxy-m-phenylenediammonium dichloride III/1,10 Hair dyeing 2,4-DIAMINOPHENOXYETHANOL HCL 66422-95-5 266-357-1 2-(2,4-diaminophenoxy)ethanol dihydrochloride Hair dyeing 2,6-DIAMINOPYRIDINE 141-86-6 205-507-2 Pyridine-2,6-diyldiamine Hair dyeing 2,6-DIAMINOPYRIDINE SULFATE 146997-97-9 2,6-Pyridinediamine, sulfate (2:1) Hair dyeing DIAMINOPYRIMIDINE OXIDE 74638-76-9 2,4-Pyrimidinediamine, 3-oxide Hair conditioning/skin conditioning DIAMMONIUM CITRATE 3012-65-5 221-146-3 Diammonium hydrogen 2-hydroxypropane-1,2,3-tricarboxylate Buffering/chelating DIAMMONIUM DIMETHICONE COPOLYOL SULFOSUCCINATE Surfactant/cleansing/hair conditioning DIAMMONIUM DITHIODIGLYCOLATE 68223-93-8 269-323-4 Diammonium 2,2'-dithiodiacetate Hair waving or straightening DIAMMONIUM EDTA 20824-56-0 244-063-4 Diammonium dihydrogen ethylenediaminetetraacetate Antioxidant/chelating DIAMMONIUM LAURAMIDO-MEA SULFOSUCCINATE Butanedioic acid, sulfo-, 1-[2-[(1-oxododecyl)amino]ethyl] ester, diammonium salt Surfactant/cleansing DIAMMONIUM LAURYL SULFOSUCCINATE 37451-77-7 253-510-2 Diammonium C-dodecyl sulphonatosuccinate Surfactant/skin conditioning/foaming/cleansing DIAMMONIUM OLEAMIDO PEG-2 SULFOSUCCINATE Surfactant/cleansing/foam boosting/hydrotrope DIAMMONIUM PHOSPHATE ammonium phosphate 7783-28-0 231-987-8 Diammonium hydrogenorthophosphate Buffering DIAMYL SODIUM SULFOSUCCINATE 922-80-5 213-085-6 Sodium 1,2-bis(pentyloxycarbonyl)ethanesulphonate Surfactant/hydrotrope/cleansing/foam boosting DIAMYLHYDROQUINONE 79-74-3 201-222-2 2,5-di-tert-pentylhydroquinone Antioxidant DIAZOLIDINYL UREA 78491-02-8 278-928-2 1-[1,3-bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea VI/1,46 Preservative DIBEHENAMIDOPROPYLDIMETHYLAMINE DILINOLEATE 171039-49-9 9,12-Octadecadienoic acid (Z, Z)-, dimer, compounds with N-[3-(dimethylamino)propyl]docosanamide (1:2) Hair conditioning/skin conditioning DIBEHENYL METHYLAMINE 61372-91-6 262-740-2 N-methyldidocosylamine Antistatic/hair conditioning DIBEHENYL/DIARACHIDYL DIMONIUM CHLORIDE Methanaminium, N-methyl-N,N-bis(mixed docosyl and eicosyl)-, chloride Antistatic/emulsifying/hair conditioning DIBEHENYLDIMONIUM CHLORIDE 26597-36-4 1-docosanaminium, N-docosyl-N,N-dimethyl-, chloride Antistatic/hair conditioning/emulsifying DIBEHENYLDIMONIUM METHOSULFATE 1-docosanaminium, N-docosyl-N,N-dimethyl-, methyl sulfate (salt) Antistatic/hair conditioning/emulsifying DIBENZOTHIOPHENE dibenzothiophene 132-65-0 205-072-9 Dibenzothiophene Antioxidant DIBENZOXAZOYL NAPHTHALENE 5089-22-5 225-803-5 2,2'-(Naphthalene-1,4-diyl)bis(benzoxazole) Uv absorber DIBENZYLIDENE SORBITOL 32647-67-9 251-136-4 Bis-O-(benzylidene)-D-glucitol Viscosity controlling DIBROMOHEXAMIDINE ISETHIONATE 93856-83-8 299-116-4 2-hydroxyethanesulphonic acid, compound with 4,4'-[hexane-1,6-diylbis(oxy)]bis[3-bromobenzenecarboxamidine] (2:1) VI/1,15 Preservative DIBROMOPROPAMIDINE DIISETHIONATE 614-87-9 210-399-5 Ethanesulfonic acid, 2-hydroxy-, compound with 4,4'-[1,3-propanediylbis(oxy)]bis[3-bromobenzenecarboximidamide] Antimicrobial DIBUTYL ADIPATE 105-99-7 203-350-4 Dibutyl adipate Emollient/film forming/plasticiser DIBUTYL LAUROYL GLUTAMIDE 63663-21-8 264-391-1 (S)-N,N'-dibutyl-2-[(1-oxododecyl)amino]glutaramide Film forming DIBUTYL OXALATE 2050-60-4 218-092-8 Dibutyl oxalate III/1,3 Chelating/hair conditioning/plasticiser DIBUTYL SEBACATE 109-43-3 203-672-5 Dibutyl sebacate Emollient/film forming/hair conditioning/skin conditioning/plasticiser DIBUTYLENE TETRAFURFURAL 126-15-8 204-773-7 1,4,4a,5a,6,9,9a,9b-octahydrodibenzofuran-4a-carbaldehyde viscosity controlling/antioxidant DI-C12-18 ALKYL DIMONIUM CHLORIDE 68391-05-9 269-924-1 Quaternary ammonium compounds, di-C12-18-alkyldimethyl, chlorides Hair conditioning/skin conditioning DI-C14-15 ALKYL TARTRATE 149144-86-5 Butanedioic acid, 2,3-dihydroxy-[R-(R*,R*)]-, di-C14-15-alkyl esters Skin conditioning/emollient DI-C12-13 ALKYL MALATE Butandioic acid, hydroxy-, bis-(C12-C13-alkyl) esters Emollient/skin conditioning DI-C12-13 ALKYL TARTRATE 94095-06-4 302-210-0 Butanedioic acid, 2,3-dihydroxy- [R-(R*,R*)]-, C12-14-branched and linear alkyl esters Emollient/skin conditioning DI-C12-15 ALKYL ADIPATE Hexanedioic acid, bis(C12-C15-alkyl) esters Emollient DI-C12-15 ALKYL FUMARATE Butenedioic acid (e), bis(C12-C15-alkyl) esters Solvent/emollient DI-C12-15 PARETH-2 PHOSPHATE Emulsifying DI-C12-15 PARETH-4 PHOSPHATE Emulsifying DI-C12-15 PARETH-6 PHOSPHATE Emulsifying DI-C12-15 PARETH-8 PHOSPHATE Emulsifying DI-C12-15 PARETH-10 PHOSPHATE Emulsifying DICALCIUM PHOSPHATE calcium phosphate, dibasic 7757-93-9 231-826-1 Calcium hydrogenorthophosphate Abrasive/opacifying/bulking DICALCIUM PHOSPHATE DIHYDRATE calcium phosphate, dibasic 7789-77-7 231-826-1 Calcium hydrogenorthophosphate Abrasive DICAPRYL ADIPATE 105-97-5 203-349-9 Didecyl adipate Emollient/film forming/plasticiser DICAPRYL SODIUM SULFOSUCCINATE 23524-64-3 245-714-5 Sodium 1,4-didecyl sulphonatosuccinate Surfactant/emulsion stabilising/hydrotrope/cleansing DICAPRYL/DICAPRYLYL DIMONIUM CHLORIDE 68424-95-3 270-331-5 Quaternary ammonium compounds, di-C8-10-alkyldimethyl, chlorides Antistatic/emulsifying/hair conditioning DICAPRYLOYL CYSTINE 41760-23-0 255-537-5 L-cysteine, N, N'-bis(1-oxooctyl)-; Antistatic/hair conditioning DICAPRYLYL ETHER 629-82-3 211-112-6 Dioctyl ether Solvent DICAPRYLYL MALEATE 2915-53-9 220-835-6 Dioctyl maleate Emollient/solvent 2,6-DICARBOXY PYRIDINE 499-83-2 207-894-3 2,6-Pyridinedicarboxylic acid Chelating DICETEARETH-10 PHOSPHATE Emulsifying DICETYL ADIPATE 26720-21-8 247-941-5 Dihexadecyl adipate Emollient/film forming/skin conditioning/plasticiser DICETYL ETHER 808623 223-900-7 Dihexadecyl ether Skin conditioning/emollient DICETYL PHOSPHATE 2197-63-9 218-594-7 Dihexadecyl hydrogen phosphate Emulsifying DICETYL THIODIPROPIONATE 506932 221-941-5 Dihexadecyl 3,3'-thiobispropionate Antioxidant DICETYLDIMONIUM CHLORIDE 1812-53-9 217-325-0 Dihexadecyldimethylammonium chloride Antistatic/surfactant/emulsifying/hair conditioning DICHLOROBENZYL ALCOHOL 1777-82-8 217-210-5 2,4-dichlorobenzyl alcohol VI/1,22 Preservative DICHLOROMETHANE 75-09-2 200-838-9 Dichloromethane III/1,7 Solvent DICHLORO-M-XYLENOL dichloroxylenol 133-53-9 205-109-9 2,4-dichloro-3,5-xylenol Antimicrobial/deodorant DICHLOROPHENE dichlorophen 97-23-4 202-567-1 Dichlorophen III/1,11 Antimicrobial/deodorant DICHLOROPHENYL IMIDAZOLDIOXOLAN 85058-43-1 1,3-dioxolane, 2-[(1(2H)-imidazolyl)methyl]-2-(2,4-dichlorophenyl)-4-[4-(4-ethoxycarbonylhexahydropyrazinyl)phenyl]oxymethyl- Antimicrobial DICOCAMINE 61789-76-2 263-086-0 Amines, dicoco alkyl Emollient/emulsifying/antistatic/hair conditioning DICOCODIMETHYLAMINE DILINOLEATE Amines, coco alkyl, N,N-dimethyl, salts with linoleic acid dimer Emollient/emulsifying DICOCODIMONIUM CHLORIDE 61789-77-3 263-087-6 Quaternary ammonium compounds, dicoco alkyldimethyl, chlorides Antistatic/surfactant/emulsifying/hair conditioning DICOCOYL PENTAERYTHRITYL DISTEARYL CITRATE Citric acid, 1,2-dodecyl ester, ester with bis(coco acyl)pentaerythrytol Emollient DICOCOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Antistatic/hair conditioning DICYCLOHEXYL SODIUM SULFOSUCCINATE 23386-52-9 245-629-3 Sodium 1,4-dicyclohexyl sulphonatosuccinate Surfactant/foam boosting/hydrotrope/cleansing DICYCLOPENTADIENE/T-BUTYLCRESOL COPOLYMER 220997-66-0 Tricyclo[5,2,1,0(2,6)]deca-3,8-diene, polymer with methyl(1,1-dimethylethyl)phenol Antioxidant DIDECENE 1-decene dimer Emollient DIDECYLDIMONIUM CHLORIDE 7173-51-5 230-525-2 Didecyldimethylammonium chloride Antistatic/surfactant/emulsifying/hair conditioning DIERUCIC ACID 63541-50-4 13-Docosenoic acid, (Z)-, dimer Skin conditioning DIETHANOLAMINE BISULFATE 59219-56-6 261-663-1 Bis(2-hydroxyethyl)ammonium hydrogen sulphate Buffering DIETHANOLAMINOOLEAMIDE DEA 9-octadecenamide, [bis(2-hydroxyethyl)amino]-, N,N-bis(2-hydroxyethyl)- Surfactant/foam boosting DIETHOXYETHYL SUCCINATE 26962-29-8 Butanedioic acid, bis(2-ethoxyethyl) ester Solvent DIETHYL ACETYL ASPARTATE Aspartic acid, N-acetyl-, diethyl ester Solvent/skin conditioning DIETHYL ASPARTATE 43101-48-0 256-095-6 Diethyl DL-aspartate Antistatic/skin conditioning DIETHYL GLUTAMATE 55895-85-7 DL-glutamic acid, diethyl ester Antistatic/hair conditioning DIETHYL OXALATE 95-92-1 202-464-1 Diethyl oxalate III/1,3 Chelating/plasticiser/hair conditioning DIETHYL PALMITOYL ASPARTATE Aspartic acid, N-hexadecanoyl-, diethyl ester Emollient DIETHYL PHTHALATE diethyl phthalate 84-66-2 201-550-6 Diethyl phthalate Denaturant/film forming/solvent/plasticiser/hair conditioning DIETHYL SEBACATE 110-40-7 203-764-5 Diethyl sebacate Emollient DIETHYL SUCCINATE 123-25-1 204-612-0 Diethyl succinate Emollient DIETHYL TOLUAMIDE diethyltoluamide 134-62-3 205-149-7 N,N-diethyl-m-toluamide Skin protecting DIETHYLAMINE 109-89-7 203-716-3 Diethylamine Buffering DIETHYLAMINE LAURETH SULFATE Surfactant/foam boosting/cleansing DIETHYLAMINOETHYL COCOATE 85631-35-2 287-983-1 Fatty acids, coco, 2-(diethylamino)ethyl esters Surfactant/emulsifying/cleansing DIETHYLAMINOETHYL PEG-5 COCOATE Surfactant/cleansing/foaming DIETHYLAMINOETHYL PEG-5 LAURATE Antistatic/emulsifying/foaming/cleansing DIETHYLAMINOETHYL STEARATE 3179-81-5 221-662-9 2-(diethylamino)ethyl stearate Emulsifying/surfactant/foaming/cleansing DIETHYLAMINOMETHYLCOUMARIN 91-44-1 202-068-9 7-(diethylamino)-4-methyl-2-benzopyrone Stabilising DIETHYLENE GLYCOL 111-46-6 203-872-2 2,2'-oxydiethanol Solvent DIETHYLENE GLYCOL DIBENZOATE 120-55-8 204-407-6 Oxydiethylene dibenzoate Emollient/plasticiser DIETHYLENE GLYCOL DIETHYLHEXANOATE/DIISONONANOATE Oxybis(2-hydroxyethyl), diesters with 3,5,5-trimethylhexanoic acid and 2-ethylhexanoic acid Emollient DIETHYLENE GLYCOL DIISONONANOATE 106-01-4 203-353-0 Oxydiethylene dinonanoate Emollient/plasticiser/hair conditioning DIETHYLENE GLYCOLAMINE/EPICHLOROHYDRIN/PIPERAZINE COPOLYMER Film forming DIETHYLENE TRICASEINAMIDE Casein, product with bis(2-aminoethyl)amine Antistatic/hair conditioning DIETHYLENETRIAMINE PENTAMETHYLENE PHOSPHONIC ACID 15827-60-8 239-931-4 [[(Phosphonomethyl)imino]bis[ethane-2,1-diylnitrilobis(methylene)]]tetrakisphosphonic acid Chelating DIETHYLHEXYL ADIPATE 103-23-1 203-090-1 Bis(2-ethylhexyl) adipate Emollient/film forming/plasticiser DIETHYLHEXYL BUTAMIDO TRIAZONE 154702-15-5 Benzoic acid, 4,4'-[[6-[[4-[[(1,1-dimethyl-ethyl)amino]carbonyl]phenyl]amino]-1,3,5-triazine-2,4-diyl]diimino]bis-, -bis(2-ethylhexyl) ester VII/1,17 Uv filter/uv absorber DIETHYLHEXYL DIMER DILINOLEATE Emollient DIETHYLHEXYL MALATE 56235-92-8 260-070-5 Bis(2-ethylhexyl) malate Emollient DIETHYLHEXYL MALEATE 142-16-5 205-524-5 Bis(2-ethylhexyl)maleate Skin conditioning/emollient DIETHYLHEXYL SEBACATE 122-62-3 204-558-8 Bis(2-ethylhexyl) sebacate Emollient/film forming/plasticiser DIETHYLHEXYL SODIUM SULFOSUCCINATE sodium dioctyl sulfosuccinate 577-11-7 209-406-4 Docusate sodium Emulsifying/surfactant DIETHYLHEXYL SUCCINATE 2915-57-3 220-836-1 Bis(2-ethylhexyl) succinate Emollient/film forming/plasticiser DIETHYLHEXYLAMINE 106-20-7 203-372-4 Bis(2-ethylhexyl)amine Antistatic/hair conditioning DIETHYLHEXYLCYCLOHEXANE 84753-08-2 283-854-9 1,3-bis(2-ethylhexyl)cyclohexane Emollient DIGALLOYL TRIOLEATE digalloyl trioleate 17048-39-4 Benzoic acid, 3,4-dihydroxy-5-[[3,4,5-tris[(1-oxo-9-octadecenyl)oxy]benzoyl]oxy]-, (Z, Z,Z)- Antioxidant DIGENEA SIMPLEX EXTRACT 90027-98-8 289-785-0 Digenea Simplex Extract is an extract of Digenea simplex, Rhodomelaceae Skin conditioning DIGLYCERIN 59113-36-9 261-605-5 Oxybispropanediol Humectant/solvent DIGLYCERYL STEARATE MALATE 1,2,3-propanetriol homopolymer, esters with octadecanoic acid and 2-hydroxy-1,4-butanedioic acid Viscosity controlling/emollient DIGLYCOL/CHDM/ISOPHTHALATES/SIP COPOLYMER Film forming DIGLYCOL/ISOPHTHALATES/SIP COPOLYMER 240818-591 5-Sulfo-1,3-benzenedicarboxylic acid, polymer with 1,3-benzenedicarboxylic acid and 2-(2-hydroxyethoxy)ethanol Film forming DIHEPTYL SODIUM SULFOSUCCINATE 4680-44-8 225-131-2 Sodium 1,4-diheptyl sulphonatosuccinate Surfactant/foam boosting/cleansing/hydrotrope DIHEXYL ADIPATE 110-33-8 203-757-7 Dihexyl adipate Emollient DIHEXYL SODIUM SULFOSUCCINATE 3006-15-3 221-109-1 Sodium 1,4-dihexyl sulphonatosuccinate Surfactant/foam boosting/cleansing/hydrotrope DIHEXYLDECYL LAUROYL GLUTAMATE 172944-28-4 L-Glutamic acid, N-(1-oxododecyl)-, bis(2-hexyldecyl) ester Skin conditioning/emollient DIHYDROABIETYL BEHENATE 1-phenanthrenemethanol, dodecahydro-1,4a-dimethyl-7-(1-methylethyl)-, docosanoate Emollient DIHYDROABIETYL METHACRYLATE 1-phenanthrenemethanol, dodecahydro-1,4a-dimethyl-7-(1-methylethyl)-, 2-methyl-2-propenoate Viscosity controlling DIHYDROCHOLESTEROL 80-97-7 201-315-8 5-.alpha.-cholestan-3-.beta.-ol Emollient DIHYDROCHOLESTERYL BUTYRATE 59000-59-8 Cholestan-3-ol, butanoate, (3.beta.,5.alpha.)- Skin conditioning/emollient DIHYDROCHOLESTERYL ISOSTEARATE 87677-90-5 Cholestan-3-ol, isooctadecanoate, (3.beta., 5.alpha.)- Skin conditioning/emollient DIHYDROCHOLESTERYL MACADAMIATE 226994-24-7 Fatty acids, macadamia nut oil, (3-.beta., 5-.alpha.)-cholestan-3-yl esters Skin conditioning/emollient DIHYDROCHOLESTERYL NONANOATE 15010-09-0 Cholestan-3-ol, nonanoate, (3.beta.,5.alpha.)- Skin conditioning/emollient DIHYDROCHOLESTERYL OCTYLDECANOATE Cholestan-3-ol, 2-octyldecanoate Emollient DIHYDROCHOLESTERYL OLEATE 2078-50-4 Cholestan-3-ol, 9-octadecenoate, [3.beta.(Z),5.alpha.]- Skin conditioning/emollient DIHYDROCHOLETH-15 Emulsifying DIHYDROCHOLETH-20 Emulsifying DIHYDROCHOLETH-30 Emulsifying DIHYDROGENATED C16-18 AMIDO BENZOIC ACID Benzoic acid, 2-[bis(hydrogenated-C16-C18-alkyl)]aminocarbonyl- Surfactant/emulsifying DIHYDROGENATED PALMOYL HYDROXYETHYLMONIUM METHOSULFATE 223136-63-8 Ethanaminium, 2-hydroxy-N,N-bis(2-hydroxyethyl)-N-methyl, diesters with hydrogenated palm oil fatty acids, methyl sulfates, (salts) Antistatic/hair conditioning/skin conditioning DIHYDROGENATED TALLOW BENZYLMONIUM CHLORIDE 61789-73-9 263-082-9 Quaternary ammonium compounds, benzylbis(hydrogenated tallow alkyl)methyl, chlorides Antistatic/surfactant/hair conditioning DIHYDROGENATED TALLOW BENZYLMONIUM HECTORITE 97952-68-6 308-361-9 Quaternary ammonium compounds, benzylbis(hydrogenated tallow alkyl)methyl, salts with montmorillonite Antistatic/gel forming/viscosity controlling DIHYDROGENATED TALLOW HYDROXYETHYLMONIUM METHOSULFATE 91995-81-2 295-344-3 Quaternary ammonium compounds, di(hydrogenated tallow-alkyl) 2-hydroxyethyl methyl, methosulfates Antistatic/hair conditioning DIHYDROGENATED TALLOW METHYLAMINE 61788-63-4 262-991-8 Amines, bis(hydrogenated tallow alkyl)methyl Emulsifying/surfactant/hair conditioning DIHYDROGENATED TALLOW PHTHALATE 99035-59-3 308-925-4 1,2-Benzenedicarboxylic acid, di(hydrogenated tallow alkyl) esters Emollient/surfactant DIHYDROGENATED TALLOW PHTHALIC ACID AMIDE Benzoic acid, 2-[bis(hydrogenated tallow alkyl)]aminocarbonyl- Emulsifying DIHYDROGENATED TALLOWAMIDOETHYL HYDROXYETHYLMONIUM METHOSULFATE 68953-59-3 273-221-5 Ethanaminium, 2-amino-N-(2-aminoethyl)-N-(2-hydroxyethyl)-N-methyl-, N, N'-bis(hydrogenated tallow acyl) derivs., Me sulfates (salts) Antistatic/hair conditioning DIHYDROGENATED TALLOWAMIDOETHYL HYDROXYETHYLMONIUM CHLORIDE 91673-13-1 294-127-0 Ethanaminium, 2-amino-N-(2-aminoethyl)-N-(2-hydroxyethyl)-N-methyl-, N, N'-bis(hydrogenated tallow acyl) derivs., chlorides Antistatic/hair conditioning DIHYDROGENATED TALLOWDIMONIUM CHLORIDE 61789-80-8 263-090-2 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, chlorides Antistatic/hair conditioning DIHYDROGENATED TALLOWETHYL HYDROXYETHYLMONIUM METHOSULFATE Ethanaminium, 2-hydroxy-N, N-bis[2-(hydrogenated tallow alkyl)ethyl]-N-methyl-, methyl sulfates (salts) Antistatic/hair conditioning DIHYDROGENATED TALLOWOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Ethanaminium, 2-hydroxy-N, N-bis[2-(1-oxohydrogenated tallow alkyl)ethyl]-N-methyl-, me sulfates (salts) Antistatic/hair conditioning DIHYDROJASMONATE 37172-53-5 253-379-1 Methyl 2-hexyl-3-oxocyclopentanecarboxylate Tonic DIHYDROLANOSTEROL Lanost-8-en-3-ol, (3-beta)- Emulsifying/skin conditioning/emulsion stabilising DIHYDROPHYTOSTERYL OCTYLDECANOATE Sigmastan-3-ol (3-beta)-, 2-octyldecanoate Emollient DIHYDROXYACETONE 96-26-4 202-494-5 1,3-dihydroxyacetone Reducing/tanning DIHYDROXYETHYL C8-10 ALKOXYPROPYLAMINE OXIDE Ethanol, 2,2'-iminobis-, N-[3-(C8-C10-alkyloxy)propyl] derivs., N-oxides Surfactant/antistatic/foam boosting DIHYDROXYETHYL C9-11 ALKOXYPROPYLAMINE OXIDE Ethanol, 2,2'-iminobis-, N-[3-(C9-C11-alkyloxy)propyl] derivs., N-oxides Surfactant/antistatic/foam boosting DIHYDROXYETHYL C12-15 ALKOXYPROPYLAMINE OXIDE 71486-82-3 275-530-0 Ethanol, 2,2'-iminobis-, N-[3-(C12-15-alkyloxy)propyl] derivs., N-oxides Antistatic/surfactant/foam boosting DIHYDROXYETHYL COCAMINE OXIDE 61791-47-7 263-180-1 Ethanol, 2,2'-iminobis-, N-coco alkyl derivs., N-oxides Antistatic/emulsion stabilising/surfactant/foam boosting DIHYDROXYETHYL LAURAMINE OXIDE 2530-44-1 Dodecylamine, N,N-bis(2-hydroxethyl)-, N-oxide Surfactant/emulsion stabilising/foam boosting/antistatic DIHYDROXYETHYL OLEYL GLYCINATE 9-octadecen-1-aminium, N-(carboxymethyl)-N, N-bis(-2-hydroxyethyl)-, hydroxide, inner salt Surfactant/antistatic/foam boosting DIHYDROXYETHYL SOYA GLYCINATE Soya alkylaminium, N-carboxymethyl-N, N-bis(2-hydroxyethyl)-, hydroxides, inner salts Antistatic/surfactant/foam boosting DIHYDROXYETHYL SOYAMINE DIOLEATE 9-octadecenoic acid, diester with N-(soya alkyl)-iminobisethanol Emollient/skin conditioning DIHYDROXYETHYL STEARAMINE OXIDE 14048-77-2 Ethanol, 2,2'-(octadecylimino)bis-, N-oxide Antistatic/surfactant/foam boosting DIHYDROXYETHYL STEARYL GLYCINATE 24170-14-7 246-056-1 (carboxymethyl)bis(2-hydroxyethyl)octadecylammonium hydroxide Antistatic/hair conditioning DIHYDROXYETHYL TALLOW GLYCINATE 61791-25-1 Tallow alkylaminium, N-carboxymethyl-N, N-bis(2-hydroxyethyl)-, hydroxides, inner salts Surfactant/foam boosting/antistatic DIHYDROXYETHYL TALLOWAMINE HCL 68132-78-5 Amines, tallow alkyl, ethoxylated, hydrochlorides Surfactant/hair conditioning/antistatic DIHYDROXYETHYL TALLOWAMINE OLEATE 68439-43-0 270-404-1 9-Octadecenoic acid (Z)-, compd. with N-tallow alkyl-2,2'-iminobis[ethanol] Surfactant/hair conditioning DIHYDROXYETHYL TALLOWAMINE OXIDE 61791-46-6 263-179-6 Ethanol, 2,2'-iminobis-, N-tallow alkyl derivs, N-oxides Antistatic/emulsifying/surfactant/foam boosting DIHYDROXYETHYL TALLOWAMINE/IPDI COPOLYMER 223705-29-1 Ethanol, 2,2'-iminobis-, N-tallow alkyl derivatives, polymers with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane Film forming/hair conditioning/skin conditioning DIHYDROXYETHYLAMINO HYDROXYPROPYL OLEATE 9-octadecenoic acid, 3-[bis(2-hydroxyethyl)amino]-2-hydroxypropyl ester Emollient/skin conditioning DIHYDROXYINDOLE 3131-52-0 1H-indole-5,6-diol Hair dyeing DIHYDROXYPROPYL PEG-5 LINOLEAMMONIUM CHLORIDE PHOSPHATE 9,12-Octadecadienaminium, N,N-bis(.alpha.-hydropoly(oxy-1,2-ethanediyl)-N-2,3-dihydroxypropyl), phosphate triesters, chlorides antistatic/hair conditioning DIIODOMETHYLTOLYLSULFONE 20018-09-1 243-468-3 p-[(Diiodomethyl)sulphonyl]toluene Antimicrobial DIISOBUTYL ADIPATE 141-04-8 205-450-3 Diisobutyl adipate Emollient DIISOBUTYL OXALATE 13784-89-9 237-442-0 Di-sec-butyl oxalate III/1,3 Chelating DIISOBUTYL SODIUM SULFOSUCCINATE 127-39-9 204-839-5 Sodium 1,2-diisobutoxycarbonylethanesulphonate Surfactant/foam boosting/skin conditioning DIISOCETYL ADIPATE 57533-90-1 260-799-9 Bis(2-hexyldecyl) adipate Emollient DIISODECYL ADIPATE 27178-16-1 248-299-9 Diisodecyl adipate Emollient DIISONONYL ADIPATE 33703-08-1 251-646-7 Diisononyl adipate Emollient DIISOPROPYL ADIPATE 6938-94-9 230-072-0 Diisopropyl adipate Emollient DIISOPROPYL DIMER DILINOLEATE Emollient DIISOPROPYL METHYL CINNAMATE 32580-71-5 2-propenoic acid, 3-[2,4-bis(1-methylethyl)phenyl]-, methyl ester Uv absorber DIISOPROPYL OXALATE 615-81-6 210-448-0 Diisopropyl oxalate III/1,3 Chelating DIISOPROPYL SEBACATE 2042106 231-306-4 Diisopropyl sebacate Emollient DIISOSTEARAMIDOPROPYL EPOXYPROPYLMONIUM CHLORIDE 220637-45-6 Propanaminium, 3-(1-oxoisooctadecyl)amino-N-methyl-N-oxiranylmethyl-N-(3-(1-oxoisooctadecyl)aminopropyl, chloride Antistatic/hair conditioning DIISOSTEAROYL TRIMETHYLOLPROPANE SILOXY SILICATE Skin conditioning DIISOSTEARYL ADIPATE 62479-36-1 Hexanedioic acid, bis(16-methylheptadecyl) ester Emollient DIISOSTEARYL DIMER DILINOLEATE Emollient DIISOSTEARYL FUMARATE 112385-09-8 2-butenedioic acid (e), bis(16-methylheptadecyl) ester Emollient DIISOSTEARYL GLUTARATE Pentanedioic acid, bis(16-methylheptadecyl) ester Emollient DIISOSTEARYL MALATE 67763-18-2 267-041-6 Bis(16-methylheptadecyl) malate Emollient/surfactant DILAURETH-4 DIMONIUM CHLORIDE Antistatic/emulsifying/surfactant DILAURETH-4 PHOSPHATE Emulsifying/surfactant DILAURETH-7 CITRATE Emollient DILAURETH-10 PHOSPHATE Surfactant/emulsifying DILAUROYL TRIMETHYLOLPROPANE SILOXY SILICATE Skin conditioning DILAURYL ACETYL DIMONIUM CHLORIDE Dodecanaminium, N-carboxymethyl-N, N-dimethyl-, dodecyl ester, chloride Antistatic/hair conditioning DILAURYL CITRATE 25637-88-1 247-146-3 Didodecyl hydrogen citrate Emollient DILAURYL THIODIPROPIONATE 123-28-4 204-614-1 Didodecyl 3,3'-thiodipropionate Antioxidant DILAURYLDIMONIUM CHLORIDE 3401-74-9 222-274-2 Didodecyldimethylammonium chloride Antistatic/surfactant/hair conditioning DILINOLEAMIDOPROPYL DIMETHYLAMINE Antistatic/hair conditioning DILINOLEAMIDOPROPYL DIMETHYLAMINE DIMETHICONE COPOLYOL PHOSPHATE 138698-34-7 Surfactant/hair conditioning DILINOLEIC ACID 6144-28-1 9,12-octadecadienoic acid (Z,Z)-, dimer Emollient DILINOLEIC ACID/ETHYLENEDIAMINE COPOLYMER Film forming DILINOLEYL ALCOHOL/IPDI COPOLYMER 224948-76-9 9-12-Octadecadien-1-ol, (9Z, 12Z)-, dimer, polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane Film forming DILITHIUM OXALATE 553-91-3 209-054-1 Dilithium oxalate III/1,3 Chelating DIMETHICONE dimeticone dimeticonum 9006-65-9/63148-62-9 Dimethicone Antifoaming/emollient DIMETHICONE BISAMINO HYDROXYPROPYL COPOLYOL 244058-69-3 Siloxanes and silicones, dimethyl, 3-(3-amino-2-hydroxypropoxy)propyl group terminated, ethoxylated propoxylated Hair conditioning/skin conditioning DIMETHICONE COPOLYOL 64365-23-7 Siloxanes and silicones, di-me, hydroxy-terminated, ethoxylated propoxylated Antistatic/emollient/antifoaming DIMETHICONE COPOLYOL ACETATE Humectant/skin conditioning/emollient DIMETHICONE COPOLYOL ADIPATE Humectant/skin conditioning/emollient DIMETHICONE COPOLYOL ALMONDATE Emollient/skin conditioning DIMETHICONE COPOLYOL AVOCADOATE Emollient/skin conditioning DIMETHICONE COPOLYOL BEESWAX Emollient DIMETHICONE COPOLYOL BEHENATE Humectant/emollient DIMETHICONE COPOLYOL BENZOATE Ester of dimethylsiloxane-glycol copolymer and benzoic acid Skin conditioning DIMETHICONE COPOLYOL BISHYDROXYETHYLAMINE 244058-65-9 Siloxanes and silicones, 3-[3-[bis(2-hydroxyethyl)amino]-2-hydroxypropoxy]propyl methyl, dimethyl, 3-hydroxypropoxy methyl, ethoxylated propoxylated Hair conditioning DIMETHICONE COPOLYOL BORAGEATE Ester of dimethylsiloxane-glycol copolymer and the fatty acid derived from Borago officinalis seed oil Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL BUTYL ETHER Humectant/moisturising DIMETHICONE COPOLYOL COCOA BUTTERATE Emollient DIMETHICONE COPOLYOL CROSSPOLYMER Crosspolymer of dimethylsiloxane-glycol copolymer crosslinked with a polyethylene glycol diallyl ether Viscosity controlling DIMETHICONE COPOLYOL DHUPA BUTTERATE Ester of dimethylsiloxane-glycol copolymer and the fatty acids derived from Dhupa butter Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL HYDROXYSTEARATE Humectant/emollient DIMETHICONE COPOLYOL ISOSTEARATE Humectant/emollient DIMETHICONE COPOLYOL KOKUM BUTTERATE Ester of dimethylsiloxane-glycol copolymer and the fatty acids derived from Kokum butter Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL LAURATE Humectant/emollient DIMETHICONE COPOLYOL MANGO BUTTERATE Ester of dimethylsiloxane-glycol copolymer and the fatty acids derived from Mango butter Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL METHYL ETHER 68951-97-3 Humectant/moisturising DIMETHICONE COPOLYOL MOHWA BUTTERATE Ester of dimethylsiloxane-glycol copolymer and the fatty acids derived from Mohwa butter Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL OCTYLDODECYL CITRATE Mixed ester of citric acid and dimethylsiloxane-glycol copolymer and 2-octyl-1-dodecanol Skin conditioning/emollient DIMETHICONE COPOLYOL OLIVATE Emollient DIMETHICONE COPOLYOL PHOSPHATE Humectant/emulsifying DIMETHICONE COPOLYOL PHTHALATE Emollient/skin conditioning DIMETHICONE COPOLYOL SAL BUTTERATE Ester of dimethylsiloxane-glycol copolymer and the fatty acids derived from Sal butter Hair conditioning/skin conditioning/emollient DIMETHICONE COPOLYOL SHEA BUTTERATE Emollient/skin conditioning DIMETHICONE COPOLYOL STEARATE Humectant/skin conditioning/emollient DIMETHICONE COPOLYOLAMINE 133779-14-3 Humectant/hair conditioning DIMETHICONE HYDROXYPROPYL TRIMONIUM CHLORIDE 133779-10-9 Silicones and siloxanes, dimethyl, 3-[2-hydroxy-3-(trimethylammonio)propoxy]propyl methyl, chlorides Antistatic/hair conditioning DIMETHICONE PROPYL PG-BETAINE Antistatic/surfactant/hair conditioning DIMETHICONE PROPYLETHYLENEDIAMINE BEHENATE 132207-30-8 Emollient/skin conditioning DIMETHICONE SILYLATE Humectant/skin conditioning DIMETHICONE/MERCAPTOPROPYL METHICONE COPOLYMER Film forming/skin conditioning DIMETHICONE/PHENYL VINYL DIMETHICONE CROSSPOLYMER 243137-51-1 Siloxanes and silicones, dimethyl, polymers with [(dimethylphenylsilyl)oxy]- and [(ethenyldimethylsilyl)oxy]-terminated dimethyl siloxanes Viscosity controlling DIMETHICONE/SODIUM PG-PROPYLDIMETHICONE THIOSULFATE COPOLYMER Film forming/skin conditioning DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 243137-53-3 Siloxanes and silicones, dimethyl, polymers with mono[(ethenyldimethylsilyl)oxy]-terminated dimethyl siloxanes Viscosity controlling DIMETHICONOL 31692-79-2 Poly[oxy(dimethylsilylane)], .alpha.-hydro-.omega.-hydroxy- Antifoaming/emollient/moisturising DIMETHICONOL BEESWAX 227200-35-3 Reaction product of beeswax and poly[oxy(dimethylsilylene)],.alpha.-hydro,.omega.-hydroxy Skin conditioning DIMETHICONOL BEHENATE 227200-34-2 Reaction product of docosanoic acid and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydroxy Skin conditioning/emollient DIMETHICONOL BORAGEATE 226994-45-2 Reaction product of the fatty acids derived from Borago officinalis seed oil and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydroxy Skin conditioning/emollient DIMETHICONOL DHUPA BUTTERATE 243981-39-7 Silicones and siloxanes, dimethyl, hydroxy-terminated, esters with Vateria indica fatty acids Skin conditioning/emollient DIMETHICONOL FLUOROALCOHOL DILINOLEIC ACID Skin conditioning DIMETHICONOL HYDROXYSTEARATE Emollient DIMETHICONOL ILLIPE BUTTERATE Reaction product of the fatty acids derived from Illipe (Bassia latifolia) butter and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydroxy Skin conditioning/emollient DIMETHICONOL ISOSTEARATE Emollient DIMETHICONOL KOKUM BUTTERATE 226994-48-5 Reaction product of the fatty acids derived from Kokum butter and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydroxy Skin conditioning/emollient DIMETHICONOL LACTATE 227200-33-1 Siloxanes and silicones, dimethyl, hydroxy-terminated, 2-hydroxypropanoates Hair conditioning/skin conditioning/emollient DIMETHICONOL MOHWA BUTTERATE 225233-88-5 Silicones and siloxanes, dimethyl, hydroxy teminated, esters with mowrah (mohwa)-oil fatty acids Skin conditioning/emollient DIMETHICONOL SAL BUTTERATE Reaction product of the fatty acids derived from Sal butter and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydroxy Skin conditioning/emollient DIMETHICONOL STEARATE Emollient DIMETHICONOL/IPDI COPOLYMER 193281-67-3 Poly[oxy(dimethylsilylene)], .alpha.-hydro-.omega.-hydroxy-polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane Film forming DIMETHICONOL/SILSESQUIOXANE COPOLYMER 68554-67-6 Siloxanes and silicones, di-Me, polymers with Me silsesquioxanes, hydroxy-terminated Hair conditioning/skin conditioning DIMETHICONOL/STEARYL METHICONE/PHENYL TRIMETHICONE COPOLYMER Polymer formed from poly[oxy(methylstearyl)silylene, .alpha.-trimethylsilyloxy, .omega.-trimethylsilyl, poly[oxy(phenyl-trimethylsilyloxy)silylene,.alpha.-trimethylsilyloxy,.omega.-trimethylsilyl, and poly[oxy(dimethylsilylene),.alpha.-hydro,.omega.-hydro Stabilising/skin conditioning 2,6-DIMETHOXY-3,5-PYRIDINEDIAMINE HCL 56216-28-5 260-062-1 3,5-diamino-2,6-dimethoxypyridine dihydrochloride Hair dyeing DIMETHOXYSILYL ETHYLENEDIAMINOPROPYL DIMETHICONE 71750-80-6 Emulsifying/hair conditioning DIMETHYL ADIPATE 627-93-0 211-020-6 Dimethyl adipate Emollient/plasticiser DIMETHYL ASPART IC ACID 1115-22-6 L-aspartic acid, N,N-dimethyl- Antistatic/hair conditioning DIMETHYL BEHENAMINE 21542-96-1 244-433-5 N, N-dimethyldocosylamine Antistatic/hair conditioning DIMETHYL BRASSYLATE 1472-87-3 216-012-6 Dimethyl tridecanedioate Skin conditioning/emollient DIMETHYL COCAMINE 61788-93-0 263-020-0 Amines, coco alkyldimethyl Emulsifying/surfactant/hair conditioning/emulsion stabilising/antistatic DIMETHYL CYSTINATE 1069-29-0 L-cystine, dimethyl ester Antistatic DIMETHYL DIACETYL CYSTEINATE 139612-43-4 dl-Cystine, N,N'-diacetyl-, dimethyl ester Hair conditioning DIMETHYL ETHER 115-10-6 204-065-8 Dimethyl ether Propellant/solvent DIMETHYL GLUTAMIC ACID 6312-54-5 L-glutamic acid, N,N-dimethyl- Antistatic/hair conditioning DIMETHYL GLUTARATE 1119-40-0 214-277-2 Dimethyl glutarate Antistatic/emollient/solvent DIMETHYL HEXAHYDRONAPHTHYL DIHYDROXYMETHYL ACETAL 73979-86-9/73979-84-7 73970-38-4/73970-40-8 Spiro[1,3-dioxane-5,2'(2H)-napthalene], hexahydro-2,5'5'-trimethyl- Tonic DIMETHYL HYDROGENATED TALLOWAMINE 61788-95-2 263-022-1 Amines, (hydrogenated tallow alkyl)dimethyl Emulsifying/antistatic/emulsion stabilising/hair conditioning DIMETHYL HYDROXYMETHYL PYRAZOLE 85264-33-1 286-553-0 3,5-dimethyl-1H-pyrazole-1-methanol Antimicrobial DIMETHYL IMIDAZOLIDINONE 80-73-9 201-304-8 1,3-dimethylimidazolidin-2-one Humectant/hair conditioning DIMETHYL ISOSORBIDE 5306-85-4 226-159-8 1,4: 3,6-dianhydro-2,5-di-O-methyl-D-glucitol Solvent DIMETHYL LAURAMINE 112-18-5 203-943-8 Dodecyldimethylamine Antistatic/hair conditioning DIMETHYL LAURAMINE DIMER DILINOLEATE Emollient DIMETHYL LAURAMINE ISOSTEARATE 70729-87-2 274-834-0 Isooctadecanoic acid, compound with N, N-dimethyldodecylamine (1:1) Emollient/emulsion stabilising DIMETHYL LAURAMINE OLEATE 9-octadecenoic acid, compound with N, N-dimethyl-1-dodecanamine Antistatic/viscosity controlling DIMETHYL LAUROYL LYSINE 38079-57-1 253-772-8 N2,N2-dimethyl-N6-(1-oxododecyl)-L-lysine Skin conditioning DIMETHYL MALEATE 624-48-6 210-848-5 Dimethyl maleate Emollient DIMETHYL MEA 108-01-0 203-542-8 2-Dimethylaminoethanol Buffering DIMETHYL MYRISTAMINE 112-75-4 204-002-4 Dimethyl(tetradecyl)amine Antistatic/hair conditioning DIMETHYL OCTYNEDIOL 78-66-0 201-131-8 3,6-dimethyloct-4-yne-3,6-diol Emulsifying/solvent DIMETHYL OXALATE 553-90-2 209-053-6 Dimethyl oxalate III/1,3 Chelating DIMETHYL OXAZOLIDINE 51200-87-4 257-048-2 4,4-dimethyloxazolidine VI/1,45 Preservative DIMETHYL OXOBENZO DIOXASILANE Skin conditioning DIMETHYL PABA ETHYL CETEARYLDIMONIUM TOSYLATE Quaternary ammonium compounds, N-C16-C18-alkyl-N-[2-(4-dimethylaminobenzoyloxy)ethyl]-N, N-dimethyl-, salt with 4-methylbenzenesulfonic acid Uv absorber DIMETHYL PALMITAMINE 112-69-6 203-997-2 Hexadecyldimethylamine Antistatic/emulsifying/hair conditioning DIMETHYL PHENYLPROPANOL 13351-61-6 236-400-9 2,2-dimethyl-3-phenylpropanol Masking DIMETHYL PHTHALATE dimethl phthalate 131-11-3 205-011-6 Dimethyl phthalate Film forming/solvent/plasticiser DIMETHYL SOYAMINE 61788-91-8 263-017-4 Amines, dimethylsoya alkyl Antistatic/emulsifying/hair conditioning DIMETHYL STEARAMINE dimantine 124-28-7 204-694-8 1-Octadecanamine, N,N-dimethyl- Antistatic/emulsifying/hair conditioning DIMETHYL SUCCINATE 106-65-0 203-419-9 Dimethyl succinate Emollient DIMETHYL SULFONE 67-71-0 200-665-9 Dimethyl sulphone Solvent DIMETHYL TALLOWAMINE 68814-69-7 272-339-4 Amines, dimethyltallow alkyl Emollient/emulsifying/antistatic/hair conditioning DIMETHYLAMINO METHYLPROPANOL 7005-47-2 230-279-6 2-(Dimethylamino)-2-methylpropan-1-ol Anticorrosive DIMETHYLAMINOETHYL METHACRYLATE 2867-47-2 220-688-8 2-dimethylaminoethyl methacrylate Viscosity controlling DIMETHYLAMINOPROPYLAMIDO PCA DIMETHICONE 179005-02-8 Polymer formed from poly[oxy(dimethyl)silylene] and poly{oxy[(3-{4-[({3-[dimethylamino]-propyl}-amino)carbonyl]2-oxo-1-pyrrolidinyl}propyl)methyl]}, .alpha.-trimethylsilyloxy, .omega.-trimethylsilyl Hair conditioning/skin conditioning DIMETHYLAMINOSTYRYL HEPTYL METHYL THIAZOLIUM IODIDE Thiazolium, 3-heptyl-4-methyl-2-[2-(4-dimethylaminophenyl)ethenyl]-, iodide Antimicrobial 2,4-DIMETHYL-3-CYCLOHEXENE CARBOXALDEHYDE 68039-49-6 268-264-1 2,4-dimethylcyclohex-3-ene-1-carbaldehyde Tonic DIMETHYLHYDROXY FURANONE 3658-77-3 222-908-8 4-hydroxy-2,5-dimethylfuran-2(3H)-one Tonic DIMETHYLIMIDAZOLIDINONE CORN STARCH Product obtained by the reaction of 1,3-dimethyl-4,5-dihydroxy-2-imidazolidinone with corn (Zea mays) starch Absorbent/viscosity controlling DIMETHYLIMIDAZOLIDINONE RICE STARCH 223239-90-5 Product obtained by the reaction of 1,3-dimethyl-4,5-dihydroxy-2-imidazolidinone with rice (Oryza sativa) starch Absorbent/viscosity controlling DIMETHYLOCTAHYDRO-2-NAPHTHALDEHYDE 68738-94-3 272-119-8 Octahydro-8,8-dimethylnaphthalene-2-carbaldehyde Tonic 2,6-DIMETHYL-7-OCTEN-2-OL 18479-58-8 242-362-4 2,6-dimethyloct-7-en-2-ol Solvent DIMETHYLOL ETHYLENE THIOUREA 15534-95-9 239-579-1 1,3-bis(hydroxymethyl)imidazolidine-2-thione III/1,44 Hair conditioning DIMETHYLOL UREA/PHENOL/SODIUM PHENOLSULFONATE COPOLYMER 220604-23-9 Benzenesulfonic acid, hydroxy-, monosodium salt, polymer with N, N'-bis(hydroxymethyl)urea and phenol Viscosity controlling DIMETHYLSILANOL HYALURONATE 128952-18-1 Hyaluronic acid, dimethylsilylene ester Humectant/moisturising DIMYRISTYL PHOSPHATE 1731315 229-651-0 Ditetradecyl hydrogen phosphate Emulsifying DIMYRISTYL THIODIPROPIONATE 16545-54-3 240-613-2 Ditetradecyl 3,3'-thiobispropionate Antioxidant DINONOXYNOL-9 CITRATE Surfactant DINONOXYNOL-4 PHOSPHATE Emulsifying DINONYL PHENOL 1323-65-5 215-356-4 Dinonylphenol Skin conditioning DIOCTYLDODECETH-2 LAUROYL GLUTAMATE 94291-93-7 304-921-1 Bis[2-[(2-octyldodecyl)oxy]ethyl] N-(1-oxododecyl)-L-glutamate Surfactant/emollient DIOCTYLDODECYL ADIPATE 85117-94-8 285-645-8 Hexanedioic acid, bis(2-octyldodecyl)ester Plasticiser/skin conditioning/emollient DIOCTYLDODECYL DIMER DILINOLEATE 9,12-octadecadienoic acid dimer (Z, Z)-, octyldodecyl diester Emollient DIOCTYLDODECYL DODECANEDIOATE 129423-55-8 Dodecanedioic acid, bis(octyldodecyl) ester Antistatic/emollient DIOCTYLDODECYL LAUROYL GLUTAMATE 82204-94-2 279-917-5 Bis(2-octyldodecyl) N-(1-oxododecyl)-L-glutamate Surfactant/emollient DIOCTYLDODECYL STEAROYL DIMER DILINOLEATE Copolymer of 2-octyldodecanol, 12-hydroxy-octadecanoic acid, and the dimer of 9,12-octadecadienoic acid Skin conditioning DIOCTYLDODECYL STEAROYL GLUTAMATE L-glutamic acid, N-octadecanoyl-, bis(2-octyldodecyl) ester Emulsifying/emollient DIOLEOYL EDETOLMONIUM METHOSULFATE 111030-96-7 1-Propanaminium, 2-hydroxy-N-[2-[(2-hydroxypropyl) [2-[(1-oxo-9-octadecenyl)oxy]propyl]amino]ethyl]-N-methyl-N-[2-[(1-oxo-9-octadecenyl)oxy]propyl]-, methyl sulfate (salt) Buffering/surfactant/emulsifying DIOLEOYL EDTHP-MONIUM METHOSULFATE 1-propanaminium, 2-(9-octadecenoyloxy)-N-(2-hydroxypropyl)-N-methyl-N-[N-(2-hydroxypropyl)-N-(9-octadecenoyloxypropyl)amino]ethyl-, methyl sulfate (salt) Antistatic/hair conditioning DIOLEOYLAMIDOETHYL HYDROXYETHYLMONIUM METHOSULFATE 92888-37-4 296-636-3 (2-Hydroxyethyl)methylbis[2-[(1-oxooctadec-9-enyl)amino]ethyl]ammonium methyl sulfate Antistatic/surfactant/cleansing DIOLEOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 155042-51-6 Ethanaminium, N-(2-hydroxyethyl)-N-methyl-2-[(1-oxo-9-octadecenyl)oxy]-N-[2-[(1-oxo-9-octadecenyl)oxy]ethyl]-, methyl sulfate (salt) Antistatic/hair conditioning DIOLEOYLISOPROPYL DIMONIUM METHOSULFATE 112065-30-2 1-Propanaminium, N,N-dimethyl-2-[(1-oxo-9-octadecenyl)oxy]-N-[2-[(1-oxo-9-octadecenyl)oxy]propyl]-, (Z, Z)-, methyl sulfate Antistatic/hair conditioning DIOLETH-8 PHOSPHATE Surfactant/emulsifying DIOLEYL EDTHP-MONIUM METHOSULFATE 37838-38-3 Antistatic/hair conditioning DIOLEYL TOCOPHERYL METHYLSILANOL 130986-04-8 Silane, ((3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-1-benzopyran-6-yl)oxy)methylbis (9-octadecenyloxy)-; Antioxidant/skin protecting/skin conditioning DIOSCOREA VILLOSA EXTRACT 90147-49-2 290-441-7 Dioscorea Villosa Extract is an extract of the rhizomes of the wild yam, Dioscorea villosa, Dioscoreaceae Emollient/soothing/skin conditioning DIOSMINE diosmine 520-27-4 208-289-7 4H-1-Benzopyran-4-one, 7-[[6-0-(6-deoxy-.alpha.-L-mannopyranosyl)-.beta.-D-glucopyranosyl]oxy]-5-hydroxy-2-(3-hydroxy-4-methoxyphenyl)- Antioxidant DIOSPYROS KAKI EXTRACT 91721-74-3 294-374-4 Diospyros Kaki Extract is an extract of the fruit of the persimmon, Diospyros kaki, Ebenaceae Skin protecting/tonic DIOSPYROS KAKI LEAF EXTRACT 91721-74-3 294-374-4 Diospyros Kaki Leaf Extract is an extract of the leaves of the persimmon, Diospyros kaki, Ebenaceae Skin protecting/tonic DIOSPYROS KAKI LEAF POWDER 91721-74-3 294-374-4 Diospyros Kaki Leaf Powder is the powder derived from the leaf of Diospyros kaki, Ebenaceae Skin protecting/tonic DIPA-HYDROGENATED COCOATE Fatty acids, coco, hydrogenated, salts with bis(2-hydroxypropyl)amine Emulsifying/surfactant DIPA-LANOLATE 85536-46-5 287-529-2 Fatty acids, lanolin, compds. with isopropanolamine Emulsifying/surfactant DIPALMITAMINE 16724-63-3 240-779-6 Dihexadecylamine Hair conditioning/antistatic DIPALMITOYL CYSTINE 17627-10-0 241-607-2 N, N'-dipalmitoyl-L-cystine Antistatic DIPALMITOYL GLUTATHIONE Glycine, N-[N-(N-(1-oxohexadecyl)-l-gamma-glutamyl)-S-(1-oxohexadecyl)-l-cysteinyl]- Hair conditioning DIPALMITOYL HYDROXYPROLINE 41672-81-5 255-490-0 Trans-1-(1-oxohexadecyl)-4-[(1-oxohexadecyl)oxy]-L-proline Antistatic/hair conditioning DIPALMITOYLETHYL DIMONIUM CHLORIDE 97158-31-1 306-361-3 Dimethylbis[2-[(1-oxohexadecyl)oxy]ethyl]ammonium chloride Antistatic/hair conditioning DIPALMITOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Hexadecanoic acid, diester with N,N,N-tris(2-hydroxyethyl)methanaminium methyl sulfate Antistatic/detangling/hair conditioning DIPALMOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Fatty acids, palm oil, diester with N,N,N-tris(hydroxyethyl)methanaminium methyl sulfate Antistatic/hair conditioning/detangling DIPENTAERYTHRITYL HEXACAPRYLATE/HEXACAPRATE 68130-24-5 268-581-5 Decanoic acid, ester with 2,2'-[oxybis(methylene)]bis[2-(hydroxymethyl)-1,3-propanediol] octanoate pentanoate Emulsifying/smoothing DIPENTAERYTHRITYL HEXAHEPTANOATE/HEXACAPRYLATE/HEXACAPRATE 1,3-propanediol, 2,2'-[oxybismethylene]bis[2-(hydroxymethyl)-, mixed esters with heptanoic acid, octanoic acid and decanoic acid Emollient/smoothing DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE Octanoic acid, 12-hydroxy, hexaester with 2,2'-[oxybismethylene]bis[2-(hydroxymethyl)-1,3-propanediol] Emulsifying/smoothing DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE/ISOSTEARATE 1,3-propanediol, 2,2'-[bisoxymethylene]bis[2-(hydroxymethyl)-, mixed hexaesters with 12-hydroxyoctadecanoic acid and 16-methylheptadecanoic acid Emulsifying/smoothing DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE/STEARATE/ROSINATE Rosin acids, mixed hexaesters with dipentaerythritol, 12-hydroxyoctadecanoic acid and octadecanoic acid Emulsifying/smoothing DIPENTAERYTHRITYL PENTAOCTANOATE/BEHENATE Dipentaerythritol, mixed pentaesters with octanoic acid and docosanoic acid Emulsifying/smoothing DIPENTENE 138-86-3 205-341-0 Dipentene Solvent DIPHENOLIC ACID 126-00-1 204-763-2 4,4-bis(4-hydroxyphenyl)valeric acid Viscosity controlling DIPHENYL CARBOMETHOXY ACETOXY NAPHTHOPYRAN 169682-22-8 2-H-Naphtho[1,2-b]pyran-5-carboxylic acid, 6-(acetoxy)-2,2-diphenyl-, methyl ester Uv absorber DIPHENYL DIMETHICONE Emulsifying/skin conditioning/emollient/hair conditioning DIPHENYL METHANE 101-81-5 202-978-6 Diphenylmethane Solvent DIPHENYLMETHYL PIPERAZINYLBENZIMIDAZOLE 65215-54-5 2H-benzimidazole, 1-[3-[4-(diphenylmethyl)-1-piperazinyl]propyl]- Uv absorber DIPOTASSIUM ASPARTATE 14007-45-5 237-814-2 L-aspartic acid, potassium salt Hair conditioning/skin conditioning DIPOTASSIUM AZELATE 52457-54-2/19619-43-3 257-931-2 Dipotassium azelate Viscosity controlling DIPOTASSIUM EDTA edetate dipotassium 2001-94-7 217-895-0 Dipotassium dihydrogen ethylenediaminetetraacetate Chelating DIPOTASSIUM GLYCYRRHIZATE 68797-35-3 272-296-1 .alpha.-d-Glucopyranosiduronic acid, (3.beta.,20.beta.)-20-carboxy-11-oxo-30-norolean-12-en-3-yl 2-O-.beta.-d-glucopyranuronosyl-, dipotassium salt Humectant/skin conditioning DIPOTASSIUM OXALATE 583-52-8 209-506-8 Dipotassium oxalate III/1,3 Chelating DIPOTASSIUM PHOSPHATE potassium phosphate, dibasic 2139900 231-834-5 Dipotassium hydrogenorthophosphate Buffering DIPROPYL ADIPATE 106-19-4 203-371-9 Dipropyl adipate Emollient DIPROPYL OXALATE 615-98-5 210-456-4 Dipropyl oxalate III/1,3 Chelating DIPROPYLENE GLYCOL 110-98-5 203-821-4 1,1'-oxydipropan-2-ol Solvent DIPROPYLENE GLYCOL CAPRYLATE 220604-16-0 Octanoic acid, 2-(2-hydroxypropoxy)-1-methylethyl ester Skin conditioning/emollient DIPROPYLENE GLYCOL DIBENZOATE 27138-31-4 248-258-5 Oxydipropyl dibenzoate Emollient DIPROPYLENE GLYCOL SALICYLATE 68683-31-8/7491-14-7 272-070-2 2-(2-hydroxypropyl)-1-methylethyl salicylate Surfactant/viscosity controlling/tonic DIPROPYLENETRIAMINE 56-18-8 200-261-2 3,3'-iminodi(propylamine) Buffering DIRECT BLACK 51 3442-21-5 222-351-0 Disodium 5-[[4-[(7-amino-1-hydroxy-3-sulphonato-2-naphthyl)azo]-1-naphthyl]azo]salicylate (CI 27720) Hair dyeing DIRECT BLUE 86 1328-51-4 215-523-1 Disodium [29H,31H-phthalocyaninedisulphonato(4-)-N29,N30,N31,N32]cuprate(2-) (CI 74180) Hair dyeing DIRECT RED 23 3441-14-3 222-348-4 Disodium 3-[(4-acetamidophenyl)azo]-4-hydroxy-7-[[[[5-hydroxy-6-(phenylazo)-7-sulphonato-2-naphthyl]amino]carbonyl]amino]naphthalene-2-sulphonate (CI 29160) Hair dyeing DIRECT RED 80 259604 220-027-3 Hexasodium 7,7'-(carbonyldiimino)bis[4-hydroxy-3-[[2-sulphonato-4-[(4-sulphonatophenyl)azo]phenyl]azo]naphthalene-2-sulphonate] (CI 35780) Hair dyeing DIRECT RED 81 259636 220-028-9 Disodium 7-benzamido-4-hydroxy-3-[[4-[(4-sulphonatophenyl)azo]phenyl]azo]naphthalene-2-sulphonate (CI 28160) Hair dyeing DIRECT VIOLET 48 37279-54-2 253-441-8 Disodium [.mu.-[[7,7'-iminobis[4-hydroxy-3-[[2-hydroxy-5-(N-methylsulphamoyl)phenyl]azo]naphthalene-2-sulphonato]](6-)]]dicuprate(2-) (CI 29125) Hair dyeing DIRECT YELLOW 12 2870-32-8 220-698-2 Disodium 4,4'-bis[(4-ethoxyphenyl)azo]stilbene-2,2'-disulphonate (CI 24895) Hair dyeing DISODIUM ADENOSINE PHOSPHATE 45768-31-8 224-961-2 Disodium adenosine 5'-monophosphate Skin conditioning DISODIUM ADENOSINE TRIPHOSPHATE 987-65-5 213-579-1 Adenosine 5'-(tetrahydrogen triphosphate), disodium salt Skin conditioning DISODIUM ASCORBYL SULFATE L-ascorbic acid, sulfate monoester, disodium salt Antioxidant DISODIUM AZACYCLOHEPTANE DIPHOSPHONATE 57601-56-6 260-083-6 (hexahydro-2H-azepin-2-ylidene)bis(phosphonic) acid Chelating DISODIUM AZELATE Heptanedioic acid, disodium Viscosity controlling DISODIUM BISETHYLPHENYL TRIAMINOTRIAZINE STILBENEDISULFONATE 24565-13-7 246-320-6 Disodium 4,4'-bis[[6-anilino-4-(ethylamino)-1,3,5-triazin-2-yl]amino]stilbene-2,2'-disulphonate Surfactant DISODIUM CAPROAMPHODIACETATE 68298-22-6 269-548-8 Disodium N-[2-(carboxylatomethoxy)ethyl]-N-[2-[(1-oxodecyl)amino]ethyl]glycinate Antistatic/surfactant/hair conditioning/cleansing/foaming DISODIUM CAPROAMPHODIPROPIONATE Decanamide, N-[2-[N-(2-carboxyethyl)]-N-[2-(2-carboxyethoxy)ethyl]aminoethyl]-, disodium salt Surfactant/foaming/hair conditioning/cleansing DISODIUM CAPRYLOAMPHODIACETATE 68298-18-0 269-544-6 Disodium N-[2-(carboxylatomethoxy)ethyl]-N-[2-[(1-oxooctyl)amino]ethyl]glycinate Antistatic/surfactant/hair conditioning/cleansing/foaming DISODIUM CAPRYLOAMPHODIPROPIONATE Octanamide, N-[2-[N-(2-carboxyethyl)]-N-[2-(2-carboxyethoxy)ethyl]aminoethyl]-, disodium salt Surfactant/foaming/hair conditioning/cleansing DISODIUM CETEARYL SULFOSUCCINATE 91697-07-3 294-268-8 Butanedioic acid, sulfo-, C-C16-18-alkyl esters, disodium salt Surfactant/foaming/skin conditioning/cleansing DISODIUM CETYL PHENYL ETHER DISULFONATE 223239-89-2 Disodium salt of the product formed by the reaction of disulfonated diphenyl ether with .alpha.-hexadecene Surfactant/cleansing/emulsifying/hydrotrope DISODIUM COCAMIDO MEA-SULFOSUCCINATE 68784-08-7 272-219-1 Butanedioic acid, sulfo-, C-(2-coco amidoethyl) esters, disodium salts Surfactant/cleansing/skin conditioning/foaming DISODIUM COCAMIDO MIPA-SULFOSUCCINATE 68515-65-1 271-102-2 Butanedioic acid, sulfo-, C-(2-coco amido-1-methylethyl) esters, disodium salts Surfactant/foaming/cleansing/skin conditioning DISODIUM COCAMIDO PEG-3 SULFOSUCCINATE Surfactant/foaming/hair conditioning/cleansing DISODIUM COCAMINOPROPYL IMINODIACETATE 1,3-propanediamine, N,N-bis(carboxymethyl)-, N'-coco alkyl derivs Surfactant/hair conditioning/cleansing DISODIUM COCOAMPHOCARBOXYETHYLHYDROXYPROPYLSULFONATE 1-propanesulfonic acid, 3-[(2-aminoethyl)(2-(2-carboxyethoxy)ethyl)amino]-2-hydroxy-, N-coco acyl derivs., disodium salts Surfactant/hair conditioning/skin conditioning/cleansing DISODIUM COCOAMPHODIACETATE 68650-39-5 272-043-5 Imidazolium compounds, 1-[2-(carboxymethoxy)ethyl]-1-(carboxymethyl)-4,5-dihydro-2-norcoco alkyl, hydroxides, sodium salts Surfactant/cleansing/hair conditioning/skin conditioning DISODIUM COCOAMPHODIPROPIONATE 68604-71-7 271-704-5 Imidazolium compounds, 1-[2-(2-carboxyethoxy)ethyl]-1(or 3)-(2-carboxyethyl)-4,5-dihydro-2-norcoco alkyl, hydroxides, disodium salts Surfactant/cleansing/hair conditioning/skin conditioning DISODIUM COCOPOLYGLUCOSE CITRATE Surfactant DISODIUM COCOPOLYGLUCOSE SULFOSUCCINATE Surfactant/foam boosting/cleansing/skin conditioning DISODIUM COCOYL BUTYL GLUCETH-10 SULFOSUCCINATE Surfactant/hair conditioning/cleansing/foam boosting DISODIUM COCOYL GLUTAMATE 68187-30-4 269-085-1 L-Glutamic acid, N-coco acyl derivs., disodium salts Surfactant DISODIUM C12-15 PARETH SULFOSUCCINATE Surfactant/skin conditioning/cleansing DISODIUM CUPRIC CITRATE 65330-59-8 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, copper (2+) sodium salt (1:1:2) Stabilising DISODIUM DECETH-5 SULFOSUCCINATE 68630-97-7 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxosulfopropyl)-.omega.-(decyloxy)-, disodium salt Surfactant/cleansing DISODIUM DECETH-6 SULFOSUCCINATE 68630-97-7/68311-03-5 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxosulfopropyl)-.omega.-(decyloxy)-, disodium salt Surfactant/cleansing DISODIUM DECYL PHENYL ETHER DISULFONATE 223239-88-1 Disodium salt of the product formed by the reaction of disulfonated diphenyl ether with .alpha.-decene Surfactant/cleansing/emulsifying/hydrotrope DISODIUM DICARBOXYETHYL COCOPROPYLENEDIAMINE 97659-50-2 307-455-7 Amines, N-C8-22-alkyltrimethylenedi-, acrylated, sodium salts Surfactant DISODIUM DIGLYCERYL PHOSPHATE Disodium salt of the phosphoric acid diester of oxybispropanediol Skin conditioning DISODIUM DIHYDROXYETHYL SULFOSUCCINYLUNDECYLENATE 109840-16-6 9-tetradecenoic acid, 13,14-bis(2-hydroxyethoxycarbonyl)-13-sulfo-, disodium salt Surfactant DISODIUM DIMETHICONE COPOLYOL SULFOSUCCINATE Surfactant/skin conditioning DISODIUM DISTYRYLBIPHENYL DISULFONATE 27344-41-8 248-421-0 Disodium 2,2'-([1,1'-biphenyl]-4,4'-diyldivinylene)bis(benzenesulphonate) Surfactant/viscosity controlling DISODIUM EDTA edetate disodium natrii edetas 139-33-3 205-358-3 Disodium dihydrogen ethylenediaminetetraacetate Chelating/viscosity controlling DISODIUM EDTA-COPPER 14025-15-1 237-864-5 Disodium [[N, N'-ethylenebis[N-(carboxymethyl)glycinato]](4-)-N,N',O,O',ON,ON']cuprate(2-) Chelating/astringent DISODIUM GLYCERYL PHOSPHATE 1555-56-2 216-304-3 Disodium .alpha.-glycerophosphate Emulsifying/buffering DISODIUM GLYCYRRHIZATE 71277-79-7 .alpha.-D-Glucopyranosiduronic acid (3.beta., 20.beta.)-20 -carboxy-11-oxo-30-norolean-12-en-3-yl 2-0-.beta.-D-glucopyranurosyl-, disodium salt Skin conditioning DISODIUM HYDROGENATED COTTONSEED GLYCERIDE SULFOSUCCINATE Glycerides, cottonseed-oil mono, hydrogenated, ester with sulfobutanedioc acid, disodium salt Antistatic/emulsifying/surfactant DISODIUM HYDROGENATED TALLOW GLUTAMATE Glutamic acid, N-tallow-acyl derivs., disodium salts Surfactant DISODIUM HYDROXYDECYL SORBITOL CITRATE Citric acid, 6-(2-hydroxydecyloxy)-2,3,4,5,6-pentahydroxyhexyl ester Surfactant DISODIUM ISODECYL SULFOSUCCINATE 37294-49-8 253-452-8 Disodium C-isodecyl sulphonatosuccinate Surfactant/skin conditioning/cleansing/foaming DISODIUM ISOSTEARAMIDO MEA-SULFOSUCCINATE Butanedioic acid, sulfo-, 1-ester with N-(2-hydroxyethyl)isooctadecanamide, disodium salt Surfactant/skin conditioning/foaming DISODIUM ISOSTEARAMIDO MIPA-SULFOSUCCINATE Butanedioic acid, sulfo-, 1-ester with N-(2-hydroxypropyl)isooctadecanamide, disodium salt Surfactant/foaming/skin conditioning DISODIUM ISOSTEAROAMPHODIACETATE Isooctadecanamide, N-[2-(N-(2-carboxymethyl)-N-(2-(2-carboxymethoxy)ethyl)amino]ethyl-, disodium salt Surfactant/foaming/cleansing DISODIUM ISOSTEAROAMPHODIPROPIONATE 95046-33-6 305-821-0 Disodium 1-[2-(2-carboxyethoxy)ethyl]-1-(2-carboxyethyl)-4,5-dihydro-2-(15-methylhexadecyl)-1-H-imidazolium hydroxide Surfactant/foaming/cleansing DISODIUM ISOSTEARYL SULFOSUCCINATE Butanedioic acid, sulfo-, 1-isooctadecyl ester, disodium salt Surfactant/cleansing/foaming/skin conditioning DISODIUM LANETH-5 SULFOSUCCINATE 68890-92-6 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxosulfopropyl)-.omega.-hydroxy-, ethers with lanolin alcs., disodium salts Surfactant DISODIUM LAURAMIDO MEA-SULFOSUCCINATE 25882-44-4 247-310-4 Disodium 1-[2-[(1-oxododecyl)amino]ethyl] 2-sulphonatosuccinate Surfactant/foaming/skin conditioning DISODIUM LAURAMIDO PEG-2 SULFOSUCCINATE 56388-44-4 Butanedioic acid, sulfo-, c-[2-[2-[(1-oxododecyl)amino]ethoxy]ethyl] ester, disodium salt Surfactant/foaming/skin conditioning DISODIUM LAURAMIDO PEG-5 SULFOSUCCINATE Surfactant/foaming DISODIUM LAURETH-5 CARBOXYAMPHODIACETATE Surfactant DISODIUM LAURETH-6 SULFOSUCCINATE 39354-45-5 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxo-3-sulfopropyl)-.omega.-(dodecyloxy)- , disodium salt Surfactant DISODIUM LAURETH-7 CITRATE Surfactant DISODIUM LAURETH-9 SULFOSUCCINATE 39354-45-5 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxo-3-sulfopropyl)-.omega.-(dodecyloxy)- , disodium salt Surfactant DISODIUM LAURETH-12 SULFOSUCCINATE 39354-45-5 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxo-3-sulfopropyl)-.omega.-(dodecyloxy)- , disodium salt Surfactant DISODIUM LAURETH SULFOSUCCINATE 39354-45-5 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxo-3-sulfopropyl)-.omega.-(dodecyloxy)-, disodium salt Surfactant/foaming/cleansing DISODIUM LAURIMINODIPROPIONATE 3655-00-3 222-899-0 Disodium N-(2-carboxyethyl)-N-dodecyl-.beta.-alaninate Antistatic/surfactant/cleansing/foaming DISODIUM LAUROAMPHODIACETATE 14350-97-1 238-306-3 Disodium 1-[2-(carboxymethoxy)ethyl]-1-(carboxymethyl)-4,5-dihydro-2-undecyl-1H-imidazolium hydroxide Antistatic/surfactant/viscosity controlling/foaming/cleansing DISODIUM LAUROAMPHODIPROPIONATE 68929-04-4 273-035-4 Disodium 1-[2-(2-carboxyethoxy)ethyl]-1-(2-carboxyethyl)-4,5-dihydro-2-undecyl-1H-imidazolium hydroxide Antistatic/surfactant/foaming cleansing DISODIUM LAURYL PHENYL ETHER DISULFONATE 40795-56-0 Benzene, dodecylphenoxy-, disulfo derivative, disodium salt Surfactant/cleansing/emulsifying/hydrotrope DISODIUM LAURYL PHOSPHATE 50957-96-5 256-865-1 Phosphoric acid, dodecyl ester, sodium salt Emulsifying DISODIUM LAURYL SULFOSUCCINATE 13192-12-6 236-149-5 Disodium 4-dodecyl 2-sulphonatosuccinate Surfactant/skin conditioning/cleansing/foaming DISODIUM MALYL TYROSINATE L-tyrosine, N-(1-oxo-2-hydroxy-3-carboxypropyl)-, disodium salt Surfactant DISODIUM METHYLENE DINAPHTHALENESULFONATE 26545-58-4/14857-90-0 247-785-8 2-Naphthalenesulfonic acid, 6,6'-methylenebis-, disodium salt Stabilising/surfactant/hydrotrope DISODIUM MYRISTAMIDO MEA-SULFOSUCCINATE 37767-42-3 Butanedioic acid, sulfo-, 2-[(1-oxotetradecyl)amino]ethyl ester, disodium salt Surfactant/cleansing/foaming DISODIUM NONOXYNOL-10 SULFOSUCCINATE 67999-57-9 Poly(oxy-1,2-ethanediyl), .alpha.-(3-carboxy-1-oxo-2(or 3)-sulfopropyl)-.omega.-(nonylphenyl)-, disodium salt Surfactant DISODIUM OLEAMIDO MEA-SULFOSUCCINATE 68479-64-1 270-864-3 Disodium (Z)-[2-[(1-oxooctadec-9-enyl)amino]ethyl] 2-sulphonatosuccinate Surfactant DISODIUM OLEAMIDO MIPA-SULFOSUCCINATE 67815-88-7 267-199-6 Disodium 4-[1-methyl-2-[(1-oxooctadec-9-enyl)amino]ethyl] 2-sulphonatosuccinate Antistatic/surfactant/cleansing/foaming DISODIUM OLEAMIDO PEG-2 SULFOSUCCINATE 56388-43-3 269-392-0 Disodium (Z)-4-[2-[2-[(1-oxooctadec-9-enyl)amino]ethoxy]ethyl] 2-sulphonatosuccinate Surfactant DISODIUM OLEOAMPHODIPROPIONATE 9-octadecenamide, N-[2-(N-(2-carboxyethyl)-N-(2-(2-carboxyethoxy)ethyl)amino]ethyl-, disodium salt Surfactant/cleansing/antistatic/foaming DISODIUM OLETH-3 SULFOSUCCINATE Surfactant DISODIUM OLEYL PHOSPHATE Phosphoric acid, 9-octadecenyl ester, disodium salt Emulsifying DISODIUM OLEYL SULFOSUCCINATE 94213-67-9 303-773-5 Disodium (Z)-1-(octadec-9-enyl) 2-sulphonatosuccinate Surfactant/cleansing DISODIUM PALMITAMIDO PEG-2 SULFOSUCCINATE Surfactant/cleansing DISODIUM PALMITOLEAMIDO PEG-2 SULFOSUCCINATE Surfactant/cleansing DISODIUM PEG-4 COCAMIDO MIPA-SULFOSUCCINATE Surfactant DISODIUM PEG-8 GLYCERYL CAPRYLATE/CAPRATE Surfactant/emulsifying DISODIUM PEG-10 LAURYLCITRATE SULFOSUCCINATE Surfactant DISODIUM PEG-8 RICINOSUCCINATE Surfactant/cleansing DISODIUM PHOSPHATE sodium phosphate, dibasic dinatrii phosphas 7558-79-4 231-448-7 Disodium hydrogenorthophosphate Buffering DISODIUM PPG-2-ISODECETH-7 CARBOXYAMPHODIACETATE Surfactant DISODIUM PYROPHOSPHATE 7758-16-9 231-835-0 Disodium dihydrogenpyrophosphate Buffering/chelating DISODIUM RICINOLEAMIDO MEA-SULFOSUCCINATE 65277-54-5 265-672-1 Disodium 1-[2-[(12-hydroxy-1-oxooctadec-9-enyl)amino]ethyl] 2-sulphosuccinate Surfactant/skin conditioning/cleansing DISODIUM SEBACATE 17265-14-4 241-300-3 Decanedioic acid, disodium salt Stabilising DISODIUM SITOSTERETH-14 SULFOSUCCINATE Surfactant/emulsifying DISODIUM STEARAMIDO MEA-SULFOSUCCINATE 85081-55-6 285-345-7 Disodium C-[2-[(1-oxooctadecyl)amino]ethyl] sulphonatosuccinate Surfactant/cleansing/foam boosting/hydrotrope DISODIUM STEARIMINODIPROPIONATE 20716-30-7 243-983-3 Disodium N-(2-carboxyethyl)-N-octadecyl-.beta.-alaninate Antistatic/surfactant/hair conditioning/cleansing DISODIUM STEAROAMPHODIACETATE 69868-14-0 274-173-8 Disodium 1-[2-(carboxymethoxy)ethyl]-1-(carboxymethyl)-2-heptadecyl-4,5-dihydro-1H-imidazolium hydroxide Antistatic/surfactant/hydrotrope/hair conditioning/cleansing/foam boosting DISODIUM STEAROYL GLUTAMATE 38079-62-8 253-773-3 Disodium N-(1-oxooctadecyl)-L-glutamate Hair conditioning/skin conditioning/surfactant/cleansing DISODIUM STEARYL SULFOSUCCINAMATE 14481-60-8 238-479-5 Disodium 4-(octadecylamino)-4-oxo-2-sulphonatobutyrate Surfactant DISODIUM STEARYL SULFOSUCCINATE 65277-59-0 265-673-7 Disodium 1-octadecyl 2-sulphonatosuccinate Surfactant/foam boosting/hydrotrope/cleansing DISODIUM SUCCINATE 150-90-3 205-778-7 Disodium succinate Surfactant DISODIUM SUCCINOYL GLYCYRRHETINATE 7421-40-1 231-044-0 Carbenoxolone disodium Surfactant/skin conditioning/foam boosting DISODIUM TALLAMIDO MEA-SULFOSUCCINATE Butanedioic acid, sulfo-, 2-[(1-oxo tall oil alkyl)amino]ethyl ester, disodium salt Surfactant/foam boosting/hydrotrope/cleansing DISODIUM TALLOW SULFOSUCCINAMATE 90268-48-7 290-850-0 Butanoic acid, 4-amino-4-oxo-2-sulfo-, N-tallow alkyl derivs., disodium salts Surfactant/foam boosting/hydrotrope/cleansing DISODIUM TALLOWAMIDO MEA-SULFOSUCCINATE 90268-41-0 290-842-7 Butanedioic acid, sulfo-, C-(2-tallow amidoethyl) esters, disodium salts Surfactant/foam boosting/cleansing/hydrotrope DISODIUM TALLOWAMPHODIACETATE 93804-76-3 298-453-4 Sodium N-(carboxymethyl)-N-[2-[(2-hydroxyethyl)(1-oxooctadecyl)amino]ethyl]glycinate Surfactant/foam boosting/hydrotrope/cleansing/hair conditioning DISODIUM TALLOWIMINODIPROPIONATE 61791-56-8 263-190-6 .beta.-Alanine, N-(2-carboxyethyl)-, N-tallow alkyl derivs., disodium salts Surfactant/antistatic/hair conditioning/cleansing DISODIUM TETRAPROPENYL SUCCINATE 94086-60-9 301-848-7 Disodium (tetrapropenyl)succinate Surfactant DISODIUM TRIDECYLSULFOSUCCINATE 83147-64-2 Butanedioic acid, sulfo-, 1-tridecyl ester, disodium salt Surfactant/hydrotrope/foam boosting/cleansing DISODIUM UNDECYLENAMIDO MEA-SULFOSUCCINATE 26650-05-5 247-873-6 Disodium 4-[2-[(1-oxoundec-10-enyl)amino]ethyl] 2-sulphonatosuccinate Surfactant/foam boosting/cleansing/hydrotrope DISODIUM UNDECYLENAMIDO PEG-2 SULFOSUCCINATE Surfactant/cleansing/foam boosting/hydrotrope DISODIUM WHEAT GERMAMIDO MEA-SULFOSUCCINATE Amides, wheat-germ-oil, N-(2-hydroxyethyl)-, esters with sulfobutanedioic acid, disodium salts Surfactant/hydrotrope/foam boosting/cleansing DISODIUM WHEAT GERMAMIDO PEG-2 SULFOSUCCINATE Surfactant/cleansing/foam boosting/hydrotrope DISODIUM WHEATGERMAMPHODIACETATE Amides, wheat-germ-oil, N-[2-(N-(2-carboxymethyl)-N-(2-carboxymethoxyethyl)amino)ethyl]-, disodium salts Surfactant/foam boosting/cleansing/hydrotrope/hair conditioning DISOYADIMONIUM CHLORIDE 61788-92-9 263-019-5 Quaternary ammonium compounds, dimethyldisoya alkyl, chlorides Antistatic/surfactant/hair conditioning DISOYAMINE 68783-23-3 272-190-5 Amines, disoya alkyl Emulsifying/hair conditioning/antistatic DISOYOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 223239-87-0 Ethanaminium, 2-hydroxy-N,N-bis(2-hydroxyethyl)-N-methyl-, diesters with soya fatty acids, methyl sulfates (salts) Antistatic/hair conditioning DISPERSE BLACK 9 20721-50-0 243-987-5 2,2'-[[4-[(4-aminophenyl)azo]phenyl]imino]bisethanol (CI 111301) DISPERSE BLUE 3 2475-46-9 219-604-2 9,10-Anthracenedione, 1,4-diamino-, N,N'-mixed 2-hydroxyethyl and Me derivs.. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 61505 (CI 61505) Hair dyeing DISPERSE BLUE 7 3179-90-6 221-666-0 1,4-dihydroxy-5,8-bis[(2-hydroxyethyl)amino]anthraquinone Hair dyeing DISPERSE BROWN 1 23355-64-8 245-604-7 2,2'-[[3-chloro-4-[(2,6-dichloro-4-nitrophenyl)azo]phenyl]imino]bisethanol (CI 11152) Hair dyeing DISPERSE ORANGE 3 730-40-5 211-984-8 4-[(4-nitrophenyl)azo]aniline (CI 11005) Hair dyeing DISPERSE RED 11 2872-48-2 220-703-8 1,4-diamino-2-methoxyanthraquinone (CI 62015) Hair dyeing DISPERSE RED 15 116-85-8 204-163-0 1-amino-4-hydroxyanthraquinone (CI 60710) Hair dyeing DISPERSE RED 17 3179-89-3 221-665-5 2,2'-[[3-methyl-4-[(4-nitrophenyl)azo]phenyl]imino]bisethanol Hair dyeing DISPERSE VIOLET 1 128-95-0 204-922-6 1,4-diaminoanthraquinone (CI 61100) Hair dyeing DISPERSE VIOLET 4 1220-94-6 214-944-8 1-amino-4-(methylamino)anthraquinone (CI 61105) Hair dyeing DISTARCH GLYCERYL ETHER Binding/anticaking/absorbent DISTARCH PHOSPHATE 55963-33-2 Binding/anticaking/absorbent DISTEARDIMONIUM HECTORITE 97280-96-1 306-493-1 1-Octadecanaminium, N,N-dimethyl-N-octadecyl-, chloride, reaction products with hectorite Stabilising/viscosity controlling DISTEARETH-2 LAUROYL GLUTAMATE Surfactant/hair conditioning/emollient DISTEARETH-5 LAUROYL GLUTAMATE Surfactant/emollient/hair conditioning DISTEARETH-6 DIMONIUM CHLORIDE Antistatic/emulsifying/surfactant/hair conditioning DISTEAROYLETHYL DIMONIUM CHLORIDE 67846-68-8 267-382-0 Dimethylbis[2-[(1-oxooctadecyl)oxy]ethyl]ammonium chloride Antistatic/hair conditioning DISTEAROYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Antistatic/hair conditioning DISTEAROYLPROPYL TRIMONIUM CHLORIDE 220609-41-6 1-Propanaminium, N,N,N-trimethyl-2,3-bis[(1-oxooctadecyl)oxy]-, chloride Antistatic/hair conditioning DISTEARYL EPOXYPROPYLMONIUM CHLORIDE 29681-28-5 (2,3-Epoxypropyl)-methyl-dioctadecylammonium chloride Antistatic/hair conditioning DISTEARYL ETHER 1606038 228-567-1 Dioctadecyl ether Skin conditioning DISTEARYL THIODIPROPIONATE 693-36-7 211-750-5 Dioctadecyl 3,3'-thiodipropionate Antioxidant DISTEARYLDIMETHYLAMINE DILINOLEATE Emollient/antistatic/hair conditioning DISTEARYLDIMONIUM CHLORIDE 107-64-2 203-508-2 Dimethyldioctadecylammonium chloride Antistatic/hair conditioning DITALLOW DIMONIUM CELLULOSE SULFATE 235433-27-9 Quaternary ammonium compounds, bis(tallow alkyl)dimethyl, cellulose sulfates Antistatic/hair conditioning DITALLOWAMIDOETHYL HYDROXYPROPYLAMINE 68920-86-5 272-927-0 Amides, tallow, N,N'-[[(2-hydroxypropyl)imino]di-2,1-ethanediyl]bis- Surfactant/hair conditioning/antistatic DITALLOWAMIDOETHYL HYDROXYPROPYLMONIUM METHOSULFATE Propanaminium, 2-hydroxy-N-methyl-N,N-bis(2-aminoethyl)-, N',N''-bis tallow acyl derivs., methyl sulfate Antistatic/hair conditioning DITALLOWDIMONIUM CHLORIDE 68783-78-8 272-207-6 Quaternary ammonium compounds, dimethylditallow alkyl, chlorides Antistatic/surfactant/hair conditioning DITALLOWETHYL HYDROXYETHYLMONIUM METHOSULFATE 93334-15-7 297-088-8 Fatty acids, tallow, reaction products with triethanolamine, di-Me sulfate-quaternized Antistatic/hair conditioning DITALLOWOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE Quaternary ammonium compounds, methyl(2-hydroxyethyl)bis(tallow acyloxyethyl), methyl sulfate (salts) Antistatic/hair conditioning DI-T-BUTYL HYDROXYBENZYLIDENE CAMPHOR Bicyclo[2.2.1]heptan-2-one, 1,7,7-trimethyl-3-[(4-hydroxy-3,5-bis(1,1-dimethylethyl)phenyl)methylene]- Uv absorber DI-T-BUTYLHYDROQUINONE 88-58-4 201-841-8 2,5-di-tert-butylhydroquinone Antioxidant DI-TEA-OLEAMIDO PEG-2 SULFOSUCCINATE 85480-94-0 287-374-0 4-[2-[(2-hydroxyethyl)(1-oxooleyl)amino]ethyl] hydrogen 2-sulphosuccinate, compound with 2,2',2''-nitrilotri[ethanol] (1:2) Surfactant/cleansing/foam boosting/hydrotrope DI-TEA-PALMITOYL ASPARTATE L-aspartic acid, N-(1-oxohexadecyl)-, salt with 2,2',2''-nitrilotrisethanol (1:2) Surfactant/cleansing DITHIAOCTANEDIOL 5244-34-8 226-045-8 2,2'-ethylenedithiodiethanol Skin conditioning DITHIODIGLYCOLIC ACID 505-73-7 208-019-8 2,2'-dithiodi(acetic) acid Reducing DITHIOMETHYLBENZAMIDE 2527-58-4 219-768-5 2,2'-dithiobis[N-methylbenzamide] Antimicrobial DITRIDECYL ADIPATE 16958-92-2 241-029-0 Bis(tridecyl) adipate Emollient DITRIDECYL DIMER DILINOLEATE Emollient/skin conditioning/moisturising/smoothing DITRIDECYL SODIUM SULFOSUCCINATE 2673-22-5 220-219-7 Sodium 1,2-bis(tridecyloxycarbonyl)ethanesulphonate Surfactant/foam boosting/cleansing/hydrotrope DITRIDECYL THIODIPROPIONATE 10595-72-9 234-206-9 Di(tridecyl) 3,3'-thiodipropionate Antioxidant DITRIDECYLDIMONIUM CHLORIDE Tridecanaminium, N-tridecyl-N,N-dimethyl-, chloride Antistatic/surfactant/hair conditioning DM HYDANTOIN 77-71-4 201-051-3 5,5-dimethylhydantoin Viscosity controlling/hair conditioning DMAPA ACRYLATES/ACRYLIC ACID/ACRYLONITROGENS COPOLYMER Film forming DMDM HYDANTOIN 6440-58-0 229-222-8 1,3-bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione VI/1,33 Preservative DMHF 9065-13-8 Formaldehyde, polymer with 5,5-dimethyl-2,4-imidazolidinedione Antimicrobial/film forming DNA 9007-49-2 310-127-6 Naturally occurring substances, deoxyribonucleic acids Skin conditioning DOCOSAHEXAENOIC ACID 25167-62-8 4,7,10,13,16,19-docosahexaenoic acid Antistatic/skin conditioning DODECANEDIOIC ACID/CETEARYL ALCOHOL/GLYCOL COPOLYMER Film forming/viscosity controlling DODECYL GALLATE dodecylis gallas 1166-52-5 214-620-6 Dodecyl 3,4,5-trihydroxybenzoate Antioxidant DODECYLBENZENE SULFONIC ACID 27176-87-0 248-289-4 Dodecylbenzenesulphonic acid Surfactant/cleansing DODECYLBENZYLTRIMONIUM CHLORIDE 19014-05-2/1330-85-4 242-754-5 4-dodecylbenzyltrimethylammonium chloride Antimicrobial/antistatic/surfactant/cleansing/hair conditioning DODECYLHEXADECYLTRIMONIUM CHLORIDE 103807-18-7 1-Hexadecanaminium, 2-dodecyl-N,N,N-Trimethyl-, chloride Antistatic/hair conditioning DODECYLTETRADECANOL 59012-60-1 Tetradecanol, 2-dodecyl- Emollient DODECYLXYLYLDITRIMONIUM CHLORIDE Benzene, dodecyl-1,3-bis(trimethylammoniomethyl)-, dichloride Antistatic/surfactant/hair conditioning DODOXYNOL-5 9014-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-(dodecylphenyl)-.omega.-hydroxy- Emulsifying/surfactant DODOXYNOL-6 9014-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-(dodecylphenyl)-.omega.-hydroxy- Emulsifying/surfactant DODOXYNOL-7 9014-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-(dodecylphenyl)-.omega.-hydroxy- Emulsifying/surfactant DODOXYNOL-9 9014-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-(dodecylphenyl)-.omega.-hydroxy- Emulsifying/surfactant DODOXYNOL-12 9014-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-(dodecylphenyl)-.omega.-hydroxy- Emulsifying/surfactant DODOXYNOL-13 2610274 Poly(oxy-1,2-ethanediyl), .alpha.-(tributylphenyl)-.omega.-hydroxy- (13 mol EO average molar ratio) Surfactant/emulsifying DOMIPHEN BROMIDE domiphen bromide 538-71-6 208-702-0 Domiphen bromide Antimicrobial/deodorant/oral care/antiplaque DROMETRIZOLE drometrizole 2440-22-4 219-470-5 2-(2H-benzotriazol-2-yl)-p-cresol Uv absorber DROMETRIZOLE TRISILOXANE 155633-54-8 Phenol, 2-(2H-benzotriazol-2-yl)-4-methyl-6-[2-methyl-3-[1,3,3,3-tetramethyl-1-[(trimethylsilyl)oxy]disiloxanyl]- Uv absorber DROMICEIUS OIL Dromiceius oil is the fixed oil obtained from the fat of the bird emu (Dromiceius) Emollient DROSERA ROTUNDIFOLIA Drosera Rotundifolia is a plant material derived from the drosera, Drosera rotundifolia, Droseraceae Skin conditioning/tonic DROSERA ROTUNDIFOLIA EXTRACT 84696-10-6 283-630-0 Drosera Rotundifolia Extract is an extract of the aerial parts of the drosera, Drosera rotundifolia, Droseraceae Skin conditioning/tonic DRYOPTERIS FILIX-MAS EXTRACT 84650-05-5 283-485-3 Dryopteris Filix-mas Extract is an extract of the leaves of the shield fern, Dryopteris filix-mas, Polypodiaceae Skin conditioning/tonic DURVILLEA ANTARCTICA EXTRACT 223749-87-9 Durvillea Antarctica Extract is an extract of the algae, Durvillea antarctica, Durvilleaceae Skin protecting ECBALLIUM ELATERIUM EXTRACT 90131-28-5 290-338-7 Ecballium Elaterium Extract is an extract of the fruit of Ecballium elaterium, Cucurbitaceae Skin conditioning ECHINACEA ANGUSTIFOLIA EXTRACT 84696-11-7 283-631-6 Echinacea Angustifolia Extract is an extract of the roots of the coneflower, Echinacea angustifolia, Compositae Tonic/soothing/skin conditioning/moisturising ECHINACEA ANGUSTIFOLIA LEAF EXTRACT 84696-11-7 283-631-6 Echinacea Angustifolia Leaf Extract is an extract of the leaf of the coneflower, Echinacea angustifolia, Compositae Tonic/soothing/skin conditioning/moisturising ECHINACEA PALLIDA EXTRACT 97281-15-7 306-513-9 Echinacea Pallida Extract is an extract of the rhizome and roots of the coneflower, Echinacea pallida, Compositae Tonic/skin conditioning/moisturising ECHINACEA PURPUREA EXTRACT 90028-20-9 289-808-4 Echinacea Purpurea Extract Is an extract of the roots of the coneflower, Echinacea purpurea, Compositae Skin conditioning/tonic/moisturising ECHINACEA PURPUREA ROOT EXTRACT 90028-20-9 289-808-4 Echinacea Purpurea Root Extract is an extract of the roots of Echinacea purpurea, Compositae Skin conditioning/tonic/moisturising ECHINACIN Moisturising ECLIPTA PROSTRATA EXTRACT 93165-22-1 296-907-6 Eclipta Prostrata Extract is an extract of the herb, Eclipta prostrata, Compositae Skin conditioning EDTA edetic acid 60-00-4 200-449-4 1,2-Ethanediamine, N,N,N',N'-tetrakis(carboxymethyl)- Chelating EICOSAPENTAENOIC ACID icosapent 10417-94-4 5,8,11,14,17-eicosapentaenoic acid Skin conditioning/emollient ELAEIS GUINEENSIS KERNEL CERA Elaeis Guineensis Kernel Cera is the wax fraction of the kernel oil of the palm, Elaeis guineensis, Palmae Emollient ELAEIS GUINEENSIS KERNEL OIL 8023-79-8 232-425-4 Elaeis Guineensis Kernel Oil is the oil obtained from the seeds of the palm, Elaeis guineensis, Palmae Emollient ELAEIS GUINEENSIS OIL 8002-75-3 232-316-1 Elaeis Guineensis Oil is a natural oil obtained from the fruits of the palm, Elaeis guineensis, Palmae Emollient ELASTIN 9007-58-3 232-701-4 Elastins. An insoluble protein extracted from mammalian organisms Skin conditioning/smoothing ELASTIN AMINO ACIDS 91080-18-1 293-509-4 Elastins, hydrolyzates Hair conditioning/skin conditioning ELEOCHARIS DULCIS EXTRACT Eleocharis Dulcis Extract is an extract of the seeds of the water chestnut, Eleocharis dulcis, Cyperaceae Emollient/tonic/skin conditioning ELETTARIA CARDAMOMUM EXTRACT 85940-32-5 288-922-1 Elettaria Cardamomum Extract is an extract from the seeds of the cardamom, Elettaria cardamomum, Zingiberaceae Tonic ELETTARIA CARDAMOMUM OIL 8000-66-6 Elettaria Cardamomum Oil is the volatile oil obtained from the dried ripe seeds of Elettaria cardamomum, Zingiberaceae Tonic/masking EMBRYO EXTRACT 91081-61-7 293-667-4 Embryo Extract is an extract obtained from mammalian embryo skin Moisturising/skin conditioning ENTEROMORPHA COMPRESSA EXTRACT 223749-88-0 Enteromorpha Compressa Extract is an extract of the thallus of the algae, Enteromorpha compressa, Ulvaceae Skin protecting EPHEDRA DISTACHYA EXTRACT 90028-29-8 289-818-9 Ephedra Distachya Extract is an extract of the herb of the ephedra, Ephedra distachya, Ephedraceae Emollient/tonic/skin conditioning EPHEDRA SINICA EXTRACT 85940-38-1 288-925-8 Ephedra Sinica Extract is an extract of the herb of the ephedra, Ephedra sinica, Ephedraceae Tonic/skin conditioning EPIGAEA REPENS EXTRACT 90028-30-1 289-819-4 Epigaea Repens Extract is an extract of the leaves of the trailing arbutus, Epigaea repens, Ericaceae Skin conditioning EPILOBIUM ANGUSTIFOLIUM EXTRACT 90028-31-2 289-821-5 Epilobium Angustifolium Extract is an extract of the aerial parts of Epilobium angustifolium, Onagraceae Skin conditioning EPOXIDIZED SOYBEAN OIL 2232918 232-391-0 Soybean oil, epoxidized Emollient/plasticiser EQUAE LAC Equae Lac is the whole milk from female horses Skin conditioning EQUISETUM ARVENSE EXTRACT 71011-23-9 275-123-8 Equisetum Arvense Extract is an extract of the sterile caules of the horsetail, Equisetum arvense, Equisetaceae Emollient/astringent/tonic/soothing EQUISETUM ARVENSE LEAF EXTRACT 71011-23-9 275-123-8 Equisetum Arvense Leaf Extract is an extract of the leaves of the horsetail, Equisetum arvense, Equisetaceae Emollient/astringent/tonic/soothing EQUISETUM HIEMALE EXTRACT 90028-32-3 289-822-0 Equisetum Hiemale Extract is an extract of the sterile caules of the horsetail, Equisetum hiemale, Equisetaceae Tonic/soothing/emollient/cleansing EQUUS EXTRACT 98999-13-4 308-902-9 Horse, ext. Extractives and their physically modified derivatives such as proteins, lipids, carbohydrates, nucleic acids, inorganic ions, etc. obtained from Equus caballus Skin conditioning ERGOSTEROL ergosterol 57-87-4 200-352-7 Ergosta-5,7,22-trien-3-ol, (3.beta., 22E)- ERICA CINEREA EXTRACT 90028-38-9 289-828-3 Erica Cinerea Extract is an extract of the flowers of the purple heath, Erica cinerea, Ericaceae Skin conditioning/tonic ERIOBOTRYA JAPONICA EXTRACT 91770-19-3 294-804-0 Eriobotrya Japonica Extract is an extract of the fruit and leaves of the loquat, Eriobotrya japonica, Rosaceae Skin conditioning/tonic ERIOBOTRYA JAPONICA LEAF EXTRACT 91770-19-3 294-804-0 Eriobotrya Japonica Leaf Extract is an extract of the leaves of the loquat, Eriobotrya japonica Skin conditioning/tonic ERIODICTYON CRASSIFOLIUM EXTRACT 90028-41-4 289-832-5 Eriodictyon Crassifolium Extract is an extract of the leaves of the yerba santa, Eriodictyon crassifolium, Hydrophyllaceae Skin conditioning ERUCA SATIVA EXTRACT 90028-42-5 289-833-0 Eruca Sativa Extract is an extract of the leaves of the rocket, Eruca sativa, Brassicaceae Antiseborrhoeic/tonic ERUCALKONIUM CHLORIDE 90730-68-0 Benzenemethanaminium, N-13-docosenyl-N, N-dimethyl-, chloride Antistatic/hair conditioning ERUCAMIDE 112-84-5 204-009-2 (Z)-docos-13-enamide Opacifying/viscosity controlling ERUCAMIDOPROPYL HYDROXYSULTAINE 1-propanaminium, 2-hydroxy-N, N-dimethyl-N-[3-[(1-oxo-13-docosenyl)amino]propyl]-3-sulfo-, hydroxide, inner salt Antistatic/surfactant/hair conditioning/cleansing/viscosity controlling/skin conditioning/foam boosting ERUCYL ARACHIDATE Eicosanoic acid, 13-docosenyl ester Emollient ERUCYL ERUCATE 27640-89-7 248-587-4 (Z)-docos-13-enyl (Z)-docos-13-enoate Emollient ERUCYL OLEATE 85617-81-8 9-octadecenoic acid, 13-docosenyl ester Emollient ERYNGIUM MARITIMUM EXTRACT 90028-44-7 289-835-1 Eryngium Maritimum Extract is an extract of the whole herb, Eryngium maritimum, Apiaceae Tonic ERYTHORBIC ACID 89-65-6 201-928-0 2,3-didehydro-D-erythro-hexono-1,4-lactone Antioxidant ERYTHRITOL 7541-59-5 231-418-3 Butane-1,2,3,4-tetrol Humectant/moisturising ESCIN 6805-41-0 229-880-6 Escin Tonic ESCULIN 531-75-9 208-517-5 2H-1-Benzopyran-2-one, 6-(beta-D-glucopyranosyloxy)-7-hydroxy- Tonic ETHANE 74-84-0 200-814-8 Ethane Propellant ETHANOLAMINE monoethanolamine 141-43-5 205-483-3 2-aminoethanol III/1,61 Buffering ETHANOLAMINE DITHIODIGLYCOLATE Acetic acid, 2,2'-dithiobis-, 2-hydroxyethylamine salt (1: 2) Reducing ETHANOLAMINE GLYCEROPHOSPHATE 35907-34-7 Phosphoric acid, mono(2-aminoethyl) mono(2,3-dihydroxypropyl)ester, monohydrate, (R) Skin conditioning ETHANOLAMINE HCL 2002-24-6 217-900-6 2-hydroxyethylammonium chloride Buffering ETHANOLAMINE THIOGLYCOLATE 126-97-6 204-815-4 (2-hydroxyethyl)ammonium mercaptoacetate III/1,2a Depilatory/reducing/hair waving or straightening ETHIODIZED OIL ethiodized oil 8008-53-5 Fatty acids, poppy seed, iodinated, ethyl esters Emollient ETHOXYDIGLYCOL 111-90-0 203-919-7 2-(2-ethoxyethoxy)ethanol Humectant/solvent ETHOXYDIGLYCOL ACETATE 112-15-2 203-940-1 2-(2-ethoxyethoxy)ethyl acetate Solvent ETHYL 2,2-DIMETHYLHYDROCINNAMAL 67634-15-5 266-819-2 3-(p-ethylphenyl)-2,2-dimethylpropionaldehyde Masking ETHYL ACETATE ethyl acetate 141-78-6 205-500-4 Ethyl acetate Solvent ETHYL APRICOT KERNELATE 226994-20-3 Ethyl ester of the fatty acids derived from apricot (Prunus armeniaca) hernel oil Hair conditioning/skin conditioning/emollient ETHYL ARACHIDONATE 1808-26-0 5,8,11,14-Eicosatetraenoic acid, ethyl ester (all-Z)- Emollient ETHYL ASPARTATE 4070-43-3 223-779-0 4-ethyl hydrogen L-aspartate Antistatic/skin conditioning ETHYL AVOCADATE 91078-91-0 293-375-7 Oils, avocado, Et esters Emollient ETHYL BENZOATE 93-89-0 202-284-3 Ethyl benzoate VI/1,1 Preservative ETHYL BUTYL VALEROLACTONE 67770-79-0 267-048-4 5-butyl-5-ethyltetrahydro-2H-pyran-2-one Tonic ETHYL BUTYLACETYLAMINOPROPIONATE 52304-36-6 257-835-0 Ethyl N-acetyl-N-butyl-.beta.-alaninate Surfactant/skin conditioning ETHYL CINNAMATE 103-36-6 203-104-6 Ethyl cinnamate Uv absorber ETHYL CYANOACRYLATE 7085-85-0 230-391-5 Ethyl 2-cyanoacrylate Film forming ETHYL DIHYDROXYPROPYL PABA roxadimate 58882-17-0 261-482-8 Ethyl 4-[bis(2-hydroxypropyl)amino]benzoate Uv absorber ETHYL DIISOPROPYLCINNAMATE 32580-72-6 251-109-7 Ethyl 3-[2,4-bis(1-methylethyl)phenyl]acrylate Uv absorber ETHYL ESTER OF HYDROLYZED ANIMAL PROTEIN 68951-89-3 Protein hydrolyzates, et esters, hydrochlorides Antistatic/emollient/hair conditioning/skin conditioning ETHYL ESTER OF HYDROLYZED KERATIN Antistatic/hair conditioning/skin conditioning ETHYL ESTER OF HYDROLYZED SILK Antistatic/hair conditioning/skin conditioning ETHYL ESTER OF PVM/MA COPOLYMER 25087-06-3 2-butanedioic acid (Z)-, monoethyl ester, polymer with methoxyethene Antistatic/film forming/hair fixing ETHYL GLUTAMATE 1119-33-1 214-274-6 Ethyl hydrogen L-glutamate Antistatic/hair conditioning/skin conditioning ETHYL GUIAZULENE SULFONATE Surfactant ETHYL HEXANEDIOL ethohexadiol 94-96-2 202-377-9 2-ethylhexane-1,3-diol Solvent ETHYL HYDROXY PICOLINIUM LACTATE 220610-55-9 Propanoic acid, 2-hydroxy-, compound with 2-ethyl-6-methyl-3-pyridinol (1: 1) Skin conditioning ETHYL HYDROXYMETHYL OLEYL OXAZOLINE 68140-98-7 268-820-3 4-ethyl-2-(8-heptadecenyl)-2-oxazoline-4-methanol Antistatic/hair conditioning ETHYL ISOSTEARATE Isooctadecanoic acid, ethyl ester Emollient ETHYL LACTATE 97-64-3 202-598-0 Propanoic acid, 2-hydroxy-, ethyl ester Solvent ETHYL LAURATE 106-33-2 203-386-0 Ethyl laurate Emollient ETHYL LINOLEATE 544-35-4 208-868-4 Ethyl linoleate Emollient ETHYL LINOLENATE 1191-41-9 214-734-6 Ethyl (9Z,12Z,15Z)-9,12,15-octadecatrienoate Emollient ETHYL MENTHANE CARBOXAMIDE 39711-79-0 254-599-0 N-ethyl-2-(isopropyl)-5-methylcyclohexanecarboxamide Tonic ETHYL METHACRYLATE 97-63-2 202-597-5 Ethyl methacrylate Viscosity controlling ETHYL METHOXYCINNAMATE 99880-64-5 217-679-6 Ethyl p-methoxycinnamate Uv absorber ETHYL METHYLPHENYLGLYCIDATE 77-83-8 201-061-8 Ethyl 2,3-epoxy-3-phenylbutyrate Viscosity controlling ETHYL MINKATE 91079-08-2 293-394-0 Oils, mink, Et esters Emollient ETHYL MORRHUATE 73049-58-8 277-253-0 Cod-liver oil, Et esters Emollient ETHYL MYRISTATE 124-06-1 204-675-4 Ethyl myristate Emollient/solvent ETHYL NICOTINATE 614-18-6 210-370-7 3-Pyridinecarboxylic acid, ethyl ester Skin conditioning ETHYL OLEATE ethyl oleate 111-62-6 203-889-5 Ethyl oleate Emollient ETHYL OLIVATE 92044-99-0 295-379-4 Fatty acids, olive-oil, Et esters Emollient ETHYL PALMITATE 628-97-7 211-064-6 Ethyl palmitate Emollient ETHYL PCA 7149-65-7 230-480-9 Ethyl 5-oxo-L-prolinate Skin conditioning ETHYL PEG-15 COCAMINE SULFATE Antistatic/emulsifying/surfactant/cleansing/hair conditioning ETHYL PELARGONATE 123-29-5 204-615-7 Ethyl nonanoate Emollient ETHYL PERSATE Fatty acids, (peach kernel or apricot kernel), ethyl esters Emollient ETHYL PHENETHYL ACETAL 239881 219-868-9 [2-(1-ethoxyethoxy)ethyl]benzene Solvent/tonic ETHYL PHENYLACETATE 101-97-3 202-993-8 Ethyl phenylacetate Tonic/solvent ETHYL SERINATE 4117-31-1 L-serine, ethyl ester Antistatic/hair conditioning/skin conditioning ETHYL STEARATE 111-61-5 203-887-4 Ethyl stearate Emollient ETHYL THIOGLYCOLATE 623-51-8 210-800-3 Ethyl mercaptoacetate III/1,2b Hair waving or straightening/depilatory/reducing ETHYL TOSYLAMIDE 1077-56-1 214-073-3 N-ethyltoluene-2-sulphonamide Film forming/plasticiser ETHYL VANILLIN ethyl vanillin 121-32-4 204-464-7 3-ethoxy-4-hydroxybenzaldehyde Soothing/masking 3-ETHYLAMINO-P-CRESOL SULFATE 68239-79-2 269-473-0 Bis[ethyl(4-hydroxy-o-tolyl)ammonium] sulphate Hair conditioning 7-ETHYLBICYCLOOXAZOLIDINE 7747-35-5 231-810-4 7a-ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole VI/1,49 Preservative ETHYLCELLULOSE ethylcellulose 9004-57-3 Cellulose, ethyl ether Binding/film forming/viscosity controlling ETHYLENE BRASSYLATE 105-95-3 203-347-8 1,4-dioxacycloheptadecane-5,17-dione Tonic/masking ETHYLENE CARBONATE 96-49-1 202-510-0 Ethylene carbonate Solvent ETHYLENE DIHYDROGENATED TALLOWAMIDE 68647-78-9 271-973-9 Amides, tallow, hydrogenated, N,N'-ethylenebis- Emulsifying/viscosity controlling/skin conditioning ETHYLENE DILINOLEAMIDE Viscosity controlling ETHYLENE DIOLEAMIDE 110-31-6 203-756-1 N,N'-ethane-1,2-diylbisoleamide Viscosity controlling ETHYLENE DISTEARAMIDE 110-30-5 203-755-6 N, N'-ethylenedi(stearamide) Viscosity controlling ETHYLENE/ACRYLIC ACID COPOLYMER 9010-77-9 2-propenoic acid, polymer with ethene Binding/emulsion stabilising/film forming/opacifying ETHYLENE/ACRYLIC ACID/VA COPOLYMER 26713-18-8 Film forming ETHYLENE/CALCIUM ACRYLATE COPOLYMER 26445-96-5 Film forming/opacifying ETHYLENE/MA COPOLYMER 9006-26-2 2,5-furandione, polymer with ethene Binding/film forming ETHYLENE/MAGNESIUM ACRYLATE COPOLYMER Film forming ETHYLENE/PROPYLENE COPOLYMER 9010-79-1 Film forming/bulking/abrasive ETHYLENE/SODIUM ACRYLATE COPOLYMER 25750-82-7 Film forming/emulsion stabilising/opacifying/binding ETHYLENE/VA COPOLYMER 24937-78-8 Acetic acid ethenyl ester, polymer with ethene Binding/emulsion stabilising/film forming ETHYLENE/ZINC ACRYLATE COPOLYMER Film forming ETHYLHEXETH-3 CARBOXYLIC ACID Surfactant/cleansing ETHYLHEXYL ACETOXYSTEARATE 61800-40-6 263-233-9 2-ethylhexyl 12-(acetoxy)octadecanoate Emollient ETHYLHEXYL BENZOATE 5444-75-7 226-641-8 2-Ethylhexyl benzoate Skin conditioning/emollient/solvent ETHYLHEXYL CAPRYLATE/CAPRATE Octanoic acid, mixed esters with 2-ethylhexanol and decanoic acid Skin conditioning/emollient ETHYLHEXYL COCOATE 92044-87-6 295-366-3 Fatty acids, coco, 2-ethylhexyl esters Emollient ETHYLHEXYL DIMETHICONE ETHOXY GLUCOSIDE Surfactant/emulsifying ETHYLHEXYL DIMETHYL PABA 21245-02-3 244-289-3 2-ethylhexyl 4-(dimethylamino)benzoate VII/1,21 Uv filter/uv absorber ETHYLHEXYL EHTYLHEXANOATE 7425-14-1 231-057-1 2-ethylhexyl 2-ethylhexanoate Emollient ETHYLHEXYL GALLATE octylis gallas 34531-26-5 252-073-5 2-ethylhexyl gallate Antioxidant ETHYLHEXYL GLYCERYL PALMITATE 53890-13-4 258-841-6 Hexadecanoic acid, 3-[(2-ethylhexyl)oxy]-2-hydroxypropyl ester Skin conditioning/emollient ETHYLHEXYL HYDROXYSTEARATE 29710-25-6/29383-26-4 249-793-7 2-ethylhexyl 12-hydroxyoctadecanoate Emollient ETHYLHEXYL HYDROXYSTEARATE BENZOATE 2-Ethylhexyl 12-benzoyloxyoctadecanoate Skin conditioning/emollient ETHYLHEXYL ISONONANOATE 71566-49-9 275-637-2 2-ethylhexyl isononanoate Emollient ETHYLHEXYL ISOPALMITATE 93843-32-4 299-112-2 2-ethylhexyl isohexadecanoate Emollient ETHYLHEXYL ISOSTEARATE 81897-25-8 Isooctadecanoic acid, 2-ethylhexyl ester Emollient ETHYLHEXYL LAURATE 20292-08-4 243-697-9 2-ethylhexyl laurate Emollient ETHYLHEXYL LINOLEOYL STEARATE Octadecanoic acid, 12-(1-oxo-9,12-octadecadienyloxy)-, 2-ethylhexyl ester Emulsifying ETHYLHEXYL METHOXYCINNAMATE 5466-77-3 226-775-7 2-ethylhexyl 4-methoxycinnamate VII/1,12 Uv filter/uv absorber ETHYLHEXYL MYRISTATE 29806-75-5 249-863-7 2-ethylhexyl myristate Emollient ETHYLHEXYL NEOPENTANOATE 16387-18-1 240-437-6 2-ethylhexyl pivalate Emollient ETHYLHEXYL OLEATE 26399-02-0 247-655-0 2-ethylhexyl oleate Emollient ETHYLHEXYL PALMITATE 29806-73-3 249-862-1 2-ethylhexyl palmitate Emollient ETHYLHEXYL PCA 4261-80-7 224-241-8 2-ethylhexyl 5-oxo-L-prolinate Humectant/skin conditioning ETHYLHEXYL PELARGONATE 59587-44-9 261-819-9 2-ethylhexyl nonanoate Emollient ETHYLHEXYL SALICYLATE 118-60-5 204-263-4 2-ethylhexyl salicylate VII/1,20 Uv absorber/uv filter ETHYLHEXYL STEARATE 22047-49-0 244-754-0 2-ethylhexyl stearate Emollient ETHYLHEXYL TRIAZONE 88122-99-0 Benzoic acid, 4,4',4''-(1,3,5-triazine-2,4,6-triyltriimino)tris-,tris(2-ethylhexyl) ester VII/1,15 Uv absorber/uv filter ETHYLHEXYLGLYCERIN 70445-33-9 1,2-propanediol, 3-(2-ethylhexyloxy) Skin conditioning ETHYLHEXYLGLYCERYL BEHENATE 66486-85-9 266-379-1 3-[(2-ethylhexyl)oxy]-2-hydroxypropyl docosanoate Emulsifying ETHYLHEXYLGLYCERYL PALMITATE 53890-13-4 258-841-6 3-[(2-ethylhexyl)oxy]-2-hydroxypropyl palmitate Emulsifying ETHYLPARABEN ethylparaben 120-47-8 204-399-4 Ethyl 4-hydroxybenzoate VI/1,12 Preservative ETIDRONIC ACID etidronic acid 2809-21-4 220-552-8 Phosphonic acid, (1-hydroxyethylidene)bis- III/1,53 Chelating ETOCRYLENE etocrilene 5232-99-5 226-029-0 2-Propenoic acid, 2-cyano-3,3-diphenyl-, ethyl ester Uv absorber EUCALYPTOL eucalyptol 470-82-6 207-431-5 2-Oxabicyclo[2.2.2]octane, 1,3,3-trimethyl- Denaturant/tonic EUCALYPTUS CITRIODORA OIL 223748-96-7 Eucalyptus Citriodora Oil is the volatile oil obtained from Eucalyptus citriodora, Myrtaceae Tonic/masking EUCALYPTUS GLOBULUS EXTRACT 84625-32-1 283-406-2 Eucalyptus Globulus Extract is an extract of the fresh leaves of the eucalyptus, Eucalyptus globulus, Myrtaceae Tonic/deodorant/cleansing/antimicrobial EUCALYPTUS GLOBULUS OIL 8000-48-4 Eucalyptus Globulus Oil is the volatile oil obtained from the fresh leaves of Eucalyptus globulus and other species of Eucalyptus Tonic/masking EUCOMMIA ULMOIDES EXTRACT 223749-00-6 Eucommia Ulmoides Extract is an extract of the dried leaves of Eucommia ulmoides, Eucommiaceae Skin conditioning EUGENIA CARYOPHYLLUS EXTRACT caryophylli flos 84961-50-2 284-638-7 Eugenia Caryophyllus Extract is an extract of the dried flower buds of clove, Eugenia caryophyllata, Myrtaceae Oral care/masking/astringent/tonic EUGENIA CARYOPHYLLUS LEAF OIL 8015-97-2/8000-34-8 Eugenia Caryophyllus Leaf Oil is the volatile oil obtained by steam distillation of leaves of the clove Eugenia caryophyllus, Myrtaceae. It consists chiefly of eugenol Tonic EUGENIA CARYOPHYLLUS OIL 8000-34-8 Eugenia Caryophyllus Oil is the volatile oil steam distilled from the dried flower buds of the clove, Eugenia caryophyllus, Myrtaceae. It consists chiefly of eugenol Tonic EUGENOL eugenol eugenolum 97-53-0 202-589-1 Phenol, 2-methoxy-4-(2-propenyl)- Denaturant/tonic EUGLENA GRACILIS POLYSACCHARIDE Euglena Gracilis Polysaccharide is the biosynthesized product obtained from cells of the alga, Euglena gracilis, Euglenidae Gel forming/viscosity controlling/skin conditioning EUPATORIUM PURPUREUM EXTRACT 90028-55-0 289-847-7 Eupatorium Purpureum Extract is an extract of the stems, leaves and flowers of Eupatorium purpureum, Compositae Emollient/tonic/skin conditioning EUPHORBIA HIRTA EXTRACT 84625-37-6 283-412-5 Euphorbia Hirta Extract is an extract of the herb of the euphorbia, Euphorbia hirta, Euphorbiaceae Skin conditioning EUPHRASIA OFFICINALIS Euphrasia Officinalis is a plant material derived from the euphrasia, Euphrasia officinalis, Scrophulariaceae Tonic/soothing/astringent/antimicrobial/skin conditioning EUPHRASIA OFFICINALIS EXTRACT 84625-36-5 283-410-4 Euphrasia Officinalis Extract is an extract of the aerial parts of the euphrasia, Euphrasia officinalis, Scrophulariaceae Tonic/soothing/astringent/antimicrobial/skin conditioning EVERNIA PRUNASTRI EXTRACT 90028-68-5 289-861-3 Evernia Prunastri Extract is an extract of the aerial parts of the oakmoss, Evernia prunastri, Usneaceae Skin conditioning FABIANA IMBRICATA EXTRACT 90028-69-6 289-862-9 Fabiana Imbricata Extract is an extract of the leaves and twigs of the pichi, Fabiana imbricata, Solanaceae Skin conditioning/tonic FAEX 68876-77-7 Naturally occurring substances, yeast Skin conditioning FAEX EXTRACT 2232731 232-387-9 Faex Extract is an extract of yeast Skin conditioning FAGUS SYLVATICA EXTRACT 85251-65-6 286-477-8 Fagus Sylvatica Extract is an extract of the the buds of the beech, Fagus sylvatica, Fagaceae Tonic FARNESOL 4602-84-0 225-004-1 2,6,10-Dodecatrien-1-ol, 3,7,11-trimethyl- Soothing/solvent/deodorant FARNESYL ACETATE 29548-30-9 249-689-1 3,7,11-trimethyldodeca-2,6,10-trienyl acetate Tonic FAST GREEN FCF 2353-45-9 219-091-5 Dihydrogen (ethyl)[4-[4-[ethyl(3-sulphonatobenzyl)amino](4-hydroxy-2-sulphonatobenzhydrylidene]cyclohexa-2,5-dien-1-ylidene](3-sulphonatobenzyl)ammonium, disodium salt (CI 42053) Hair dyeing FERMENTED VEGETABLE Fermented Vegetable is the end product of the partial fermentation of a mixture of cane sugar, cane molasses carbohydrates and vegetable proteins Emollient/skin conditioning/humectant FERRIC CHLORIDE 7705-08-0 231-729-4 Iron trichloride Astringent FERRIC CITRATE 3522-50-7 222-536-6 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, iron (3+) salt (1:1) Skin conditioning FERRIC GLYCEROPHOSPHATE 38455-91-3 1,2,3-Propanetriol, 1-(dihydrogen phosphate), iron (3+) salt (3:2) Astringent FERROUS ASPARTATE 75802-64-1 L-Aspartic acid, iron (2+) salt (1:1) Skin conditioning FERROUS GLUCOHEPTONATE 34459-32-0 D-Gluco-heptonic acid, iron (+2), (2.xi.)- Skin conditioning FERROUS SULFATE 7720-78-7 231-753-5 Iron sulphate Astringent FERULA ASSA FOETIDA EXTRACT 90028-70-9 289-863-4 Ferula Assa-foetida Extract is an extract of the roots of the asafetida, Ferula assa-foetida, Apiaceae Soothing/tonic FERULA FOETIDA EXTRACT 93455-94-8 297-382-6 Ferula Foetida Extract is an extract of the roots of Ferula foetida, Apiaceae Tonic/skin conditioning FERULA GALBANIFLUA EXTRACT 93165-40-3 296-925-4 Ferula Galbaniflua Extract is an extract of the gum of the galbanum, Ferula galbaniflua, Apiaceae Antimicrobial/tonic FERULA GALBANIFLUA OIL 8023-91-4 Ferula Galbaniflua Oil is the essential oil obtained from the resin of Ferula galbaniflua, Apiaceae Antimicrobial/tonic FERULIC ACID 1135-24-6 214-490-0 4-hydroxy-3-methoxycinnamic acid Antimicrobial FIBRONECTIN 86088-83-7 289-149-2 Fibronectins Skin conditioning FICUS CARICA EXTRACT 90028-74-3 289-868-1 Ficus Carica (Fig) Extract is an extract of the fruit and leaves of the fig, Ficus carica, Moraceae Skin conditioning FISH GLYCERIDES 100085-40-3 309-181-3 Glycerides, fish-oil Emollient FLEXIBLE COLLODION 8050-70-2 Film forming FLUORINE YEAST DERIVATIVE Skin conditioning FLUORO C2-8 ALKYLDIMETHICONE Emulsifying FLUOROSALAN fluorosalan 1050591 225-322-0 Benzamide, 3,5-dibromo-2-hydroxy-N-[3-(trifluoromethyl)phenyl]- Antimicrobial FOENICULUM VULGARE EXTRACT 84625-39-8 283-414-6 Foeniculum Vulgare Extract is an extract of the fruit of the fennel, Foeniculum vulgare, Umbelliferae Tonic/emollient/soothing/skin conditioning FOENICULUM VULGARE FRUIT Foeniculum Vulgare Fruit is a plant material derived from the dried ripe fruit of the fennel, Foeniculum vulgare, Umbelliferae Tonic/emollient/soothing/skin conditioning FOENICULUM VULGARE OIL 8006-84-6 Foeniculum Vulgare Oil is the volatile oil obtained from the seeds of the fennel, Foeniculum vulgare, Umbelliferae Tonic/emollient/soothing/skin conditioning FOLIC ACID folic acid acidum folicum 59-30-3 200-419-0 Folic acid Skin conditioning FOMES OFFICINALIS EXTRACT 94465-74-4 305-358-4 Fomes Officinalis Extract is an extract of the mushroom, Fomes officinalis, Polyporaceae Skin protecting FORMALDEHYDE formaldehyde solution 50-00-0 200-001-8 Formaldehyde III/1,13  VI/1,5 Preservative FORMIC ACID acidum formicum 64-18-6 200-579-1 Formic acid VI/1,14 Preservative FRAGARIA CHILOENSIS EXTRACT 95193-64-9 305-877-6 Fragaria Chiloensis Extract is an extract of the fruit of the strawberry, Fragaria chiloensis, Rosaceae Skin conditioning FRAGARIA VESCA EXTRACT 84929-78-2 284-556-1 Fragaria Vesca Extract is an extract of the fruit of the strawberry, Fragaria vesca, Rosaceae Skin conditioning/astringent FRAGARIA VESCA FRUIT Fragaria Vesca Fruit is a plant material derived from the dried fruit of the strawberry, Fragaria vesca, Rosaceae Skin conditioning/astringent FRAGARIA VESCA JUICE 84929-78-2 284-556-1 Fragaria Vesca Juice is the liquid expressed from the fresh pulp of the strawberry, Fragaria vesca, Rosaceae Skin conditioning/astringent FRAGARIA VESCA LEAF EXTRACT 84929-78-2 284-556-1 Fragaria Vesca Leaf Extract is an extract of the leaves of the strawberry, Fragaria vesca, Rosaceae Skin conditioning/astringent FRAGARIA VESCA SEED 84929-78-2 284-556-1 Fragaria Vesca Seed is the seeds obtained from the strawberry, Fragaria vesca, Rosaceae Skin conditioning/astringent FRANGULA ALNUS Frangula Alnus is a plant material derived from the buckthorn, Frangula alnus, Rhamnaceae Skin protecting/skin conditioning FRANGULA ALNUS EXTRACT frangulae cortex 84625-48-9 283-418-8 Frangula Alnus Extract is an extract of the dried bark of the buckthorn, Frangula alnus, Rhamnaceae Skin protecting/skin conditioning FRAXINUS EXCELSIOR EXTRACT 84625-28-5 283-402-0 Fraxinus Excelsior Extract is an extract of the leaves of the European ash, Fraxinus excelsior, Oleaceae Skin conditioning FREESIA REFRACTA EXTRACT 223749-01-7 Freesia Refracta Extract is an extract of the plant, Freesia refracta, Iridaceae Skin conditioning FRUCTOSE fructose fructosum/laevulosum 57-48-7 200-333-3 Fructose Humectant FUCUS SERRATUS EXTRACT 94167-02-9 303-400-6 Fucus Serratus Extract is an extract of the algae, Fucus serratus, Fucaceae Skin protecting FUCUS VESICULOSUS EXTRACT fucus 84696-13-9 283-633-7 Fucus Vesiculosus Extract is an extract of the dried thallus of the bladderwrack algae, Fucus vesiculosus, Fucaceae Soothing/smoothing/emollient/skin conditioning FUMARIA OFFICINALIS EXTRACT 84625-41-2 283-416-7 Fumaria Officinalis Extract is an extract of the flowers, leaves and twigs of the fumitory, Fumaria officinalis, Fumariaceae Skin conditioning FUMARIC ACID fumaric acid 110-17-8 203-743-0 Fumaric acid Buffering FURFURAL 98-01-1 202-627-7 2-furaldehyde Solvent FURFURYL ADENINE 525-29-1 Tonic GADI IECUR OIL 8001-69-2 232-289-6 Gadi Iecur Oil is the fixed oil expressed from the fresh livers of codfish (Gadus spp., Gadidae). It consists primarily of the glycerides of C14-C18 and C16-C22 unsaturated fatty acids Emollient GALACTOARABINAN 9036-66-2 232-910-0 Galactoarabinan Film forming GALACTONOLACTONE 1668-08-2/2782-07-2 220-484-9 Galactono-1,4-lactone Humectant GALEGA OFFICINALIS EXTRACT 84650-07-7 283-487-4 Galega Officinalis Extract is an extract of the herb of the galega, Galega officinalis, Leguminosae Skin conditioning GALIUM APARINE EXTRACT 84625-42-3 283-417-2 Galium Aparine Extract is an extract of the herb Galium aparine, Rubiaceae Skin conditioning GALLIC ACID gallic acid 149-91-7 205-749-9 3,4,5-trihydroxybenzoic acid Antioxidant GALLUS EXTRACT Gallus Extract is the extract obtained from the enzymatic decomposition of rooster (Gallus) cockscomb Moisturising/skin conditioning GAMMA-NONALACTONE 104-61-0 203-219-1 Nonan-4-olide Solvent GAMMA-UNDECALACTONE 104-67-6 203-225-4 Undecan-4-olide Solvent/masking GANODERMA LUCIDUM EXTRACT 223751-82-4 Ganoderma Lucidum Extract is an extract of the caps and stalks of the mushroom, Ganoderma lucidum, Polyporaceae Skin protecting GARCINIA CAMBOGIA EXTRACT 90045-23-1 289-882-8 Garcinia Cambogia Extract is an extract of the fruit of Garcinia cambogia, Guttiferae Skin conditioning GARDENIA FLORIDA EXTRACT 92457-01-7 296-280-9 Gardenia Florida Extract is an extract of the flowers and fruit of the gardenia, Gardenia florida, Rubiaceae Tonic GARDENIA FLORIDA OIL 68916-47-2 Gardenia Florida Oil is the volatile oil obtained from the flowers of the gardenia, Gardenia florida, Rubiaceae Tonic GARDENIA TAHITENSIS FLOWER Gardenia Tahitensis Flower is a plant material obtained from the flowers of the tiare flower, Gardenia tahitensis, Rubiaceae Skin conditioning GARDENIA TAHITENSIS FLOWER EXTRACT Gardenia Tahitensis Flower Extract is an extract of the flowers of the tiare flower, Gardenia tahitensis, Rubiaceae Skin conditioning GAULTHERIA PROCUMBENS EXTRACT 90045-28-6 289-888-0 Gaultheria Procumbens Extract is an extract of the leaves of the wintergreen, Gaultheria procumbens, Ericaceae Tonic/skin conditioning GELATIN gelatin gelatina 9000-70-8 232-554-6 Gelatins. A complex combination of proteins obtained by hydrolysis of collagen by boiling skin, tendons, ligaments, bones, etc Viscosity controlling/film forming GELATIN/KERATIN AMINO ACIDS/LYSINE HYDROXYPROPYL TRIMONIUM CHLORIDE Antistatic/hair conditioning/skin conditioning GELATIN/LYSINE/POLYACRYLAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE Antistatic/hair conditioning GELIDIELLA ACEROSA EXTRACT 223749-81-1 Gelidiella Acerosa Extract is an extract of the red algae, Gelidiella acerosa, Gelidiaceae Skin protecting GELIDIUM CARTILAGINEUM EXTRACT 94945-01-4 305-680-5 Gelidium Cartilagineum Extract is an extract of the algae, Gelidium cartilagineum, Gelidiaceae Skin protecting GELLAN GUM 71010-52-1 275-117-5 Gellan gum Film forming/viscosity controlling GENTIANA LUTEA EXTRACT 72968-42-4 277-139-0 Gentiana Lutea Extract is an extract of the rhizomes and roots of the gentian, Gentiana lutea, Gentianaceae Tonic/skin conditioning GENTIANA LUTEA ROOT Gentiana Lutea Root is a plant material derived from the dried rhizomes and roots of the gentian, Gentiana lutea, Gentianaceae Tonic/skin conditioning GERANIOL 106-24-1 203-377-1 2,6-Octadien-1-ol, 3,7-dimethyl-, (2E)- Tonic GERANIUM MACULATUM EXTRACT 84650-10-2 283-491-6 Geranium Maculatum Extract is an extract of the roots of Geranium maculatum, Geraniaceae Tonic GERANIUM MACULATUM OIL Geranium Maculatum Oil is the volatile oil obtained from the roots and leaves of Geranium maculatum, Geraniacea Masking/tonic GERANIUM ROBERTIANUM EXTRACT 84650-11-3 283-492-1 Geranium Robertianum Extract is an extract of the entire plant of the herb robert, Geranium robertianum Geraniaceae Astringent/tonic GERANYL ACETATE 105-87-3 203-341-5 Geranyl acetate Tonic GEUM RIVALE EXTRACT 89957-81-3 289-601-9 Geum Rivale Extract is an extract of the herb of the avens, Geum rivale, Rosaceae Skin protecting/skin conditioning GEUM URBANUM EXTRACT 84649-91-2 283-472-2 Geum Urbanum Extract is an extract of the herb of the avens, Geum urbanum, Rosaceae Skin protecting/skin conditioning GEVUINA AVELLANA OIL 225234-02-6 Gevuina Avellana Oil is the fixed oil expressed from the fruit of Gevuina avellana, Proteaceae Emollient GIGARTINA STELLATA EXTRACT 223751-69-7 Gigartina Stellata Extract is an extract of the thallus of the algae, Gigartina stellata, Gigartinaceae Skin protecting GINKGO BILOBA EXTRACT 90045-36-6 289-896-4 Ginkgo Biloba Extract is a plant material obtained from the leaves of the maidenhair tree, Ginkgo biloba, Ginkgoaceae Tonic/skin conditioning GINSENG HYDROXYPROPYLTRIMONIUM CHLORIDE 1-propanaminium, 2-hydroxy-N,N,N-trimethyl-, 3-ginseng derivs., chloride Antistatic/hair conditioning GLECHOMA HEDERACEA EXTRACT 84650-18-0 283-500-3 Glechoma Hederacea Extract is an extract of the herb ofthe ground ivy, Glechoma hederacea, Lamiaceae Skin conditioning/tonic GLEDITSIA AUSTRALIS EXTRACT 223749-03-9 Gleditsia Australis Extract is an extract of the seeds of Gleditsia australis, Leguminosae Hair conditioning GLIADIN 9007-90-3 232-707-7 Gliadins. A group of simple, vegetable proteins derived from the gluten of various grains Skin conditioning GLUCAMINE 488-43-7 207-677-3 1-amino-1-deoxy-D-glucitol Humectant/hair conditioning GLUCARIC ACID 87-73-0 201-768-1 D-glucaric acid Hair conditioning GLUCAROLACTONE 322244 220-483-3 D-glucaro-3,6-lactone Skin conditioning GLUCONIC ACID 526-95-4 208-401-4 D-gluconic acid Humectant/buffering/solvent GLUCONOLACTONE 90-80-2 202-016-5 D-glucono-1,5-lactone Humectant/solvent GLUCOSAMINE glucosamine 3416-24-8 222-311-2 Glucosamine Hair conditioning/antistatic GLUCOSAMINE HCL 66-84-2 200-638-1 Glucosamine hydrochloride Antistatic/hair conditioning GLUCOSE dextrose dextrosum/glucosum 50-99-7 200-075-1 Glucose Humectant GLUCOSE GLUTAMATE 59279-63-9 L-glutamic acid, 5-.alpha.-d-glucopyranosyl ester Humectant/hair conditioning/skin conditioning/antistatic GLUCOSE OXIDASE 9001-37-0 232-601-0 Oxidase, glucose Stabilising GLUCURONIC ACID 576-37-4 209-401-7 Glucuronic acid Humectant/chelating/buffering GLUCURONOLACTONE 32449-92-6 251-053-3 D-glucuronic acid, .gamma.-lactone Skin conditioning GLUTAMIC ACID glumatic acid 56-86-0 200-293-7 (S)-2-Aminopentanedioic acid Antistatic/humectant/hair conditioning GLUTAMINE levoglutamide 56-85-9 200-292-1 (S)-2,5-Diamino-5-oxopentanoic acid Antistatic/hair conditioning/skin conditioning GLUTAMYL HISTAMINE 169283-81-2 421-900-3 (S)-4-amino-5-[2-(1H-imidazol-4-yl)ethylamino]-5-oxopentanoic acid Hair conditioning GLUTARAL gluteral 111-30-8 203-856-5 Pentanedial VI/1,48 Preservative GLUTATHIONE 70-18-8 200-725-4 Glycine, N-(N-L-.gamma.-glutamyl-L-cysteinyl)- Reducing GLYCERETH-5 LACTATE Emulsifying/solvent/emollient GLYCERETH-7 31694-55-0 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy- Humectant/solvent/viscosity controlling GLYCERETH-7 BENZOATE Emulsifying/solvent/emulsion stabilising/skin conditioning GLYCERETH-7 DIISONONANOATE 125804-15-1 Emulsifying/emollient/solvent GLYCERETH-7 TRIACETATE Emollient GLYCERETH-8 HYDROXYSTEARATE Emulsifying/emulsion stabilising/surfactant/emollient GLYCERETH-12 31694-55-0 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy- Humectant/solvent/viscosity controlling GLYCERETH-20 31694-55-0 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy- Humectant/viscosity controlling GLYCERETH-20 STEARATE Emulsifying/emollient GLYCERETH-25 PCA ISOSTEARATE Emulsifying/skin conditioning GLYCERETH-26 31694-55-0 Poly(oxy-1,2-ethanediyl)], .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris[.omega.-hydroxy- Humectant/solvent/viscosity controlling GLYCERETH-26 PHOSPHATE Emulsifying/chelating GLYCERETH-6 LAURATE 186537-61-1 Poly(oxy-1,2-ethanediyl), .omega., .omega.', -dihydroxy-.omega."-[(1-oxododecyl)oxy]-.alpha.,.alpha.',.alpha."-1,2,3-propanetryiltris- (6 mol EO average molar ratio) Surfactant/emulsifying GLYCERETH-7 HYDROXYSTEARATE/IPDI COPOLYMER 162730-24-7 Poly(oxy-1,2-ethanediyl)],.alpha.,.alpha'.,.alpha".-1,2,3-propanetriyltris[.omega.-hydroxy-, ester with 12-hydroxyoctadecanoic acid, polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (7 mol EO average molar ratio) Film forming GLYCERETH-7/IPDI COPOLYMER 51606-33-8 Poly(oxy-1,2-ethanediyl),.alpha., .alpha.', .alpha."-1,2,3-propanetriyltris [.omega.-hydroxy-, polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (7 mol EO average molar ratio) Skin conditioning/viscosity controlling/film forming GLYCERETH-17 COCOATE Poly(oxy-1,2-ethanediyl),.alpha.,.alpha'.,.alpha".-1,2,3-propanetriyltris[.omega.-hydroxy- (17 mol EO average molar ratio), ester with fatty acids derived from coconut oil Surfactant/emulsifying GLYCERETH-17 TALLOWATE Poly(oxy-1,2-ethanediyl),.alpha.,.alpha'.,.alpha".-1,2,3-propanetriyltris[.omega.-hydroxy- (17 mol EO average molar ratio), ester with fatty acids derived from tallow Surfactant/emulsifying GLYCERETH-31 31694-55-0 Poly(oxy-1,2-ethanediyl),.alpha.,.alpha.',.alpha."-1,2,3-propanetryiltris[.omega.-hydroxy- (31 mol EO average molar ratio) Skin conditioning/humectant/viscosity controlling/surfactant GLYCERIN glycerol glycerolum 56-81-5 200-289-5 Glycerol Denaturant/humectant/solvent GLYCERIN/OXYBUTYLENE COPOLYMER STEARYL ETHER Emollient GLYCERYL ABIETATE 1337-89-9 1-phenanthrenecarboxylic acid, 1,2,3,4,4a,4b,5,6,10,10a-decahydro-1,4a-dimethyl-7-(1-methylethyl)-, ester with 1,2,3-propanetriol, [1r-(1.alpha.,4a.beta.,4b.alpha.,10a.alpha.)]- Emollient GLYCERYL ADIPATE 26699-71-8 247-911-1 Adipic acid, monoester with glycerol Emollient GLYCERYL ALGINATE Film forming/viscosity controlling GLYCERYL ARACHIDATE 30208-87-8/50906-68-8 Eicosanoic acid, 2,3-dihydroxypropyl ester Emollient/emulsifying GLYCERYL ARACHIDONATE 35474-99-8 5,8,11,14-eicosatetraenoic acid, 2,3-dihydroxypropyl ester Emollient/emulsifying GLYCERYL BEHENATE 30233-64-8/6916-74-1 250-097-0 Docosanoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL CAPRATE 26402-22-2 247-667-6 Decanoic acid, monoester with glycerol Emollient GLYCERYL CAPRYLATE 26402-26-6 247-668-1 Octanoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL CAPRYLATE/CAPRATE Decanoic acid, mixed monoesters with glycerol and octanoic acid Emollient/emulsifying GLYCERYL CITRATE/LACTATE/LINOLEATE/OLEATE 9-octadeceneoic acid, mixed esters with glycerol, 9,12-octadecadienoic acid, 2-hydroxy-1,2,3-propanetricarboxylic acid, and 2-hydroxypropanoic acid Emulsifying GLYCERYL COCOATE 61789-05-7 263-027-9 Glycerides, coco mono- Emollient/emulsifying GLYCERYL COLLAGENATE Hair conditioning/film forming/skin conditioning GLYCERYL DIARACHIDATE 89648-24-8/127039-55-8 Eicosanoic acid, diester with 1,2,3-propanetriol Emollient GLYCERYL DIBEHENATE 94201-62-4 303-650-6 2-hydroxypropane-1,3-diyl didocosanoate Emollient GLYCERYL DIERUCATE 28880-79-7 249-285-5 Bis[(Z)-docos-13-enoic] acid, diester with glycerol Emollient GLYCERYL DIHYDROXYSTEARATE 78616-19-0 278-954-4 Bis(12-hydroxyoctadecanoic) acid, diester with glycerol Emollient GLYCERYL DIISOPALMITATE Isohexadecanoic acid, diester with 1,2,3-propanetriol Emollient GLYCERYL DIISOSTEARATE 68958-48-5 273-368-5 Di(isooctadecanoic) acid, diester with glycerol Emollient/emulsifying/opacifying GLYCERYL DILAURATE 27638-00-2 248-586-9 Lauric acid, diester with glycerol Emollient/emulsifying GLYCERYL DILINOLEATE 30606-27-0 250-259-0 (9Z,12Z)-octadeca-9,12-dienoic acid, diester with glycerol Emollient GLYCERYL DIMYRISTATE 53563-63-6 258-629-3 Glycerol dimyristate Emollient GLYCERYL DIOLEATE 25637-84-7 247-144-2 Dioleic acid, diester with glycerol Emollient GLYCERYL DIPALMITATE 26657-95-4 247-886-7 Glycerol dipalmitate Emollient/emulsifying GLYCERYL DIPALMITOLEATE 7-hexadecenoic acid, diester with 1,2,3-propanetriol Emollient GLYCERYL DIRICINOLEATE 27902-24-5 248-720-6 Bis[(R)-12-hydroxyoleic] acid, diester with glycerol Emollient GLYCERYL DISTEARATE 1323-83-7 215-359-0 Distearic acid, diester with glycerol Antistatic/emollient GLYCERYL ERUCATE 28063-42-5 248-812-6 (Z)-docos-13-enoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL ETHYLHEXANOATE DIMETHOXYCINNAMATE 2-propenoic acid, 3-(4-methoxyphenyl)-, diester with 1,3-dihydroxy-2-(2-ethyl-1-oxohexyl)oxypropane Uv absorber GLYCERYL ETHYLHEXANOATE/STEARATE/ADIPATE Hexanedioic acid, mixed esters with octanoic acid, octadecanoic acid and 1,2,3-propanetriol Emollient GLYCERYL GLYCYRRHETINATE Olean-12-en-29-oic acid, 3-hydroxy-11-oxo-, 2,3-dihydroxypropyl ester, (3-beta)- Emulsifying GLYCERYL HYDROGENATED ROSINATE 65997-13-9 266-042-9 Resin acids and Rosin acids, hydrogenated, esters with glycerol Film forming GLYCERYL HYDROGENATED SOYATE 61789-08-0 263-030-5 Glycerides, soya mono-, hydrogenated Skin conditioning/emollient GLYCERYL HYDROXYSTEARATE 1323-42-8 215-355-9 Hydroxyoctadecanoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL ISOPALMITATE 94248-66-5 304-339-8 Isohexadecanoic acid, monoester with glycerol Emulsifying GLYCERYL ISOSTEARATE 66085-00-5/32057-14-0 266-124-4 Isooctadecanoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL ISOSTEARATE/MYRISTATE 126539-55-7 Isooctadecanoic acid, monoester with 1,2,3-propanetriol monotetradecanoate Skin conditioning/emollient/surfactant/emulsifying GLYCERYL ISOSTEARATES Mixture of branched chain C18-alkanoic acids, monoesters with 1,2,3-propanetriol Skin conditioning/emollient/surfactant/emulsifying GLYCERYL ISOTRIDECANOATE/STEARATE/ADIPATE Octadecanoic acid, mixed esters with 1,2,3-propanetriol, isotridecanoic acid and hexanedioic acid Emulsifying GLYCERYL LANOLATE Fatty acids, lanolin, monoesters with 1,2,3-propanetriol Antistatic/emollient/emulsifying GLYCERYL LAURATE 27215-38-4/142-18-7 248-337-4/205-526-6 Lauric acid, monoester with glycerol/2,3-dihydroxypropyl laurate Emollient/emulsifying GLYCERYL LAURATE SE Emulsifying GLYCERYL LAURATE/OLEATE 9-octadecenoic acid, mixed monoesters with 1,2,3-propanetriol and dodecanoic acid Emollient GLYCERYL LINOLEATE 26545-74-4/2277-28-3 247-788-4 (9Z,12Z)-octadeca-9,12-dienoic acid, monoester with glycerol Emollient/emulsifying GLYCERYL LINOLENATE 18465-99-1 242-347-2 2,3-dihydroxypropyl (9Z,12Z,15Z)-9,12,15-octadecatrienoate Emollient GLYCERYL MONTANATE 68476-38-0 270-679-8 Glycerides, montan-wax Emulsifying GLYCERYL MYRISTATE 27214-38-6/589-68-4 248-329-0 Glycerol monomyristate Emollient/emulsifying GLYCERYL OLEATE 25496-72-4/111-03-5 247-038-6 Oleic acid, monoester with glycerol Emollient/emulsifying GLYCERYL OLEATE SE Emulsifying GLYCERYL OLEATE/ELAIDATE Mixture of monoesters of (Z)-9-octadecenoic acid and (E)-9-octadecenoic acid with 1,2,3-propanetriol Skin conditioning/emollient/surfactant/emulsifying GLYCERYL PALMITATE 26657-96-5 247-887-2 Glycerol palmitate Emollient GLYCERYL PALMITATE LACTATE Hexadecanoic acid, ester with 1,2,3-propanetriol 2-hydroxypropanoate Emollient/emulsifying GLYCERYL PALMITATE/STEARATE Octadecanoic acid, mixed monoesters with hexadecanoic acid and 1,2,3-propanetriol Emollient GLYCERYL PALMITOLEATE 9-octadecenoic acid, 2,3-dihydroxypropyl ester Emulsifying GLYCERYL PENTADECANOATE 104140-07-0 Pentadecanoic acid, monoester with 1,2,3-propanetriol Surfactant/emulsifying GLYCERYL POLYACRYLATE Film forming GLYCERYL POLYMETHACRYLATE Viscosity controlling GLYCERYL RICINOLEATE 1323-38-2/141-08-2 215-353-8 (R)-12-hydroxyoleic acid, monoester with glycerol Emollient GLYCERYL RICINOLEATE SE 12-Hydroxy-9-octadecenoic acid, monoester with 1,2,3-propanetriol containing sodium octadecanoate and/or potassium octadecanoate Skin conditioning/emollient/surfactant/emulsifying GLYCERYL ROSINATE 8050-31-5/65997-13-9 232-482-5 Resin acids and Rosin acids, esters with glycerol Film forming GLYCERYL SESQUIOLEATE 90605-02-0 292-399-5 9-Octadecenoic acid (Z)-, ester with 1,2,3-propanetriol (3:2) Emollient/emulsifying GLYCERYL STARCH Absorbent/binding GLYCERYL STEARATE glyceryl monostearate glyceroli monostearas 31566-31-1 250-705-4 Stearic acid, monoester with glycerol Emollient/emulsifying GLYCERYL STEARATE CITRATE 55840-13-6/86418-55-5 259-855-5 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, ester with 1,2,3-propanetriol monooctadecanoate Emollient/emulsifying/skin conditioning GLYCERYL STEARATE DIACETATE Octadecanoic acid, ester with 1,2,3-propanetriol diacetate Emollient/emulsifying/skin conditioning/viscosity controlling GLYCERYL STEARATE LACTATE 12338-10-9 215-659-1 Octadecanoic acid, ester with 1,2,3-propanetriol 2-hydroxypropanoate Emollient/emulsifying/skin conditioning GLYCERYL STEARATE SE Emulsifying GLYCERYL STEARATE SUCCINATE 102036-75-9 Butanedioic acid, ester with 1,2,3-propanetriol octadecanoate Skin conditioning/emollient GLYCERYL STEARATE/ACETATE 27177-85-1 Octadecanoic acid, monoester with 1,2,3-propanetriol monoacetate Skin conditioning/emollient GLYCERYL STEARATE/MALEATE Octadecanoic acid and (Z)-butenedioic acid, monoesters with 1,2,3-propanetriol Skin conditioning/emollient/surfactant/emulsifying GLYCERYL TALLOWATE 61789-13-7 263-035-2 Glycerides, tallow mono- Skin conditioning/emollient/surfactant/emulsifying GLYCERYL THIOGLYCOLATE 30618-84-9 250-264-8 Mercaptoacetic acid, monoester with propane-1,2,3-triol III/1,2b Hair waving or straightening GLYCERYL THIOPROPIONATE 67874-65-1 267-492-9 2,3-dihydroxypropyl 3-mercaptopropionate Reducing/hair waving or straightening GLYCERYL TRIACETYL HYDROXYSTEARATE 27233-00-7 248-351-0 1,2,3-propanetriyl tris[acetoxyoctadecanoate] Emollient/solvent/viscosity controlling/skin conditioning GLYCERYL TRIACETYL RICINOLEATE 101-34-8 202-935-1 1,2,3-propanetriyl tris[(R)-12-(acetoxy)oleate] Emollient/solvent/viscosity controlling/skin conditioning GLYCERYL/SORBITOL OLEATE/HYDROXYSTEARATE Octadecanoic acid, 12-hydroxy-, mixed esters with 9-octadecenoic acid, 1,2,3-propanetriol and d-glucitol Emollient/emulsifying GLYCINE glycine glycinum 56-40-6 200-272-2 Glycine Antistatic/buffering/skin conditioning/hair conditioning GLYCINE SOJA EXTRACT 84776-91-0 Glycine Soja Extract is an extract of the beans of the soybean, Glycine soja, Leguminosae Skin conditioning/emollient/bulking/hair conditioning/solvent/moisturising GLYCINE SOJA FLOUR 68513-95-1 310-127-6 Glycine Soja Flour is the powder prepared from the fine grinding of the bean of soy, Glycine soja, Leguminosae Skin conditioning/hair conditioning/moisturising/emollient GLYCINE SOJA GERM EXTRACT 84776-91-0 Glycine Soja Germ Extract is an extract of the germ of the soy, Glycine soja, Leguminosae Skin conditioning/emollient GLYCINE SOJA OIL 8001-22-7 232-274-4 Glycine Soja Oil is the oil obtained from the beans of soy, Glycine soja, Leguminosae, by extraction or expression. It consists esentially of triglycerides of oleic, linoleic and saturated acids Emollient/skin conditioning GLYCINE SOJA OIL UNSAPONIFIABLES 91770-67-1 294-853-8 Glycine Soja Oil Unsaponifiables is the fraction of the oil obtained from the beans of soy, Glycine soja, Leguminosae, which has not been transformed into soap during the process of saponification Emollient/skin conditioning GLYCINE SOJA PROTEIN 9010-10-0 232-720-8 Glycine Soja Protein is a protein obtained from the soybean, Glycine soja, Leguminosae Skin conditioning/solvent/moisturising/emollient GLYCINE SOJA SPROUT EXTRACT 84776-91-0 Glycine Soja Sprout Extract is an extract of the young shoots of the soybean, Glycine soja, Leguminosae Emollient/skin conditioning GLYCINE SOJA STEROL Glycine Soja Sterol is a mixture of phytosterols obtained from the soybean, Glycine soja, Leguminosae Emollient/skin conditioning GLYCOFUROL 9004-76-6/31692-85-0 Poly(oxy-1,2-ethanediyl), .alpha.-(tetrahydro-2-furanyl)methyl-.omega.-hydroxy- Solvent/viscosity controlling GLYCOGEN 9005-79-2 232-683-8 Glycogen Humectant/skin conditioning GLYCOL 107-21-1 203-473-3 Ethane-1,2-diol Solvent/viscosity controlling/humectant GLYCOL CETEARATE 1,2-ethanediol, mixed esters with stearic and palmitic acids Emulsion stabilising/emollient/stabilising/emulsifying/skin conditioning GLYCOL DIBEHENATE 79416-55-0/344-64-8 279-153-2 Ethylene didocosanoate Emollient/opacifying/viscosity controlling/skin conditioning GLYCOL DIETHYLHEXANOATE Hexanoic acid, 2-ethyl-, 1,2-ethanediyl diester Emollient/viscosity controlling/skin conditioning GLYCOL DILAURATE 624-04-4 210-827-0 Ethylene dilaurate Emollient/viscosity controlling/skin conditioning GLYCOL DIOLEATE 928-24-5 213-170-8 1,2-ethanediyl dioleate Emollient/viscosity controlling/skin conditioning GLYCOL DISTEARATE 627-83-8 211-014-3 Ethylene distearate Emollient/emulsifying/opacifying/viscosity controlling/skin conditioning GLYCOL DITALLOWATE Fatty acids, tallow, 1,2-ethanediyl diester Emollient/viscosity controlling/opacifying/skin conditioning GLYCOL ETHYLHEXANOATE Hexanoic acid, 2-ethyl-, 2-hydroxyethyl ester Emulsifying/skin conditioning GLYCOL HYDROXYSTEARATE 33907-46-9 251-732-4 2-hydroxyethyl hydroxyoctadecanoate Emollient/emulsifying/opacifying/skin conditioning GLYCOL MONTANATE 73138-45-1 277-291-8 Fatty acids, montan-wax, ethylene esters Emulsifying/opacifying/skin conditioning GLYCOL OLEATE 4500-01-0 224-806-9 2-hydroxyethyl oleate Antistatic/emollient/emulsifying/skin conditioning GLYCOL PALMITATE 4219-49-2 224-160-8 2-hydroxyethyl palmitate Emulsifying/opacifying/skin conditioning GLYCOL RICINOLEATE 106-17-2 203-369-8 2-hydroxyethyl ricinoleate Antistatic/emollient/emulsifying/skin conditioning GLYCOL SALICYLATE 87-28-5 201-737-2 2-hydroxyethyl salicylate Uv absorber GLYCOL STEARATE ethylenglycoli monostearas 111-60-4 203-886-9 2-hydroxyethyl stearate Emollient/emulsifying/opacifying/surfactant GLYCOL STEARATE SE Emulsifying/surfactant GLYCOL/BUTYLENE GLYCOL MONTANATE Fatty acids, montan-wax, mixed diesters with 1,2-propanediol and 1,3-butanediol Emollient/viscosity controlling/skin conditioning GLYCOLAMIDE STEARATE 16509-77-6 240-576-2 2-amino-2-oxoethyl stearate Skin conditioning GLYCOLIC ACID 79-14-1 201-180-5 Acetic acid, hydroxy- Buffering GLYCOPROTEINS 84082-51-9 281-998-7 Glycoproteins, bovine-whey Skin conditioning/hair conditioning GLYCOSAMINOGLYCANS 94945-04-7 305-682-6 Mucopolysaccharides, glycosaminoglycans, chondroitin sulfate-dermatan sulfate-contg., skin Emollient/film forming/skin conditioning GLYCOSPHINGOLIPIDS Emollient/skin conditioning GLYCYL GLYCINE 556-50-3 209-127-8 N-glycylglycine Hair conditioning/skin conditioning GLYCYRRHETINIC ACID enoxolone 471-53-4 207-444-6 Olean-12-en-29-oic acid, 3-hydroxy-11-oxo-, (3.beta., 20.beta.)- Skin conditioning GLYCYRRHETINYL STEARATE Olean-12-en-29-oic acid, 3-(1-oxooctadecyloxy)-11-oxo-, (3-beta)- Humectant/skin conditioning GLYCYRRHIZA GLABRA Glycyrrhiza Glabra is a plant material derived from the dried rhizomes and roots of the licorice, Glycyrrhiza glabra, Leguminosae Soothing/smoothing/emollient/moisturising GLYCYRRHIZA GLABRA EXTRACT 84775-66-6 283-895-2 Glycyrrhiza Glabra Extract is an extract of the roots of the licorice, Glycyrrhiza glabra, Leguminosae Soothing/smoothing/emollient/moisturising GLYCYRRHIZIC ACID 1405-86-3 215-785-7 Glycyrrhizic acid Humectant/skin conditioning GLYOXAL 107-22-2 203-474-9 Glyoxal Antimicrobial GLYOXYLIC ACID 298-12-4 206-058-5 Glyoxylic acid Buffering GNAPHALIUM LEONTOPODIUM EXTRACT 223749-06-2 Gnaphalium Leontopodium Extract is an extract of the flowers of Gnaphalium leontopodium, Compositae Skin conditioning GNAPHALIUM POLYCEPHALUM EXTRACT 91723-39-6 294-545-3 Gnaphalium Polycephalum Extract is an extract of the flowers of cudweed, Gnaphalium obtusifolium, Asteraceae Skin conditioning GORGONIA EXTRACT 244058-54-6 Gorgonia Extract is an extract of horny coral (sea whip) of the family Gorgonaria Skin conditioning GOSSYPIUM HERBACEUM EXTRACT 223749-08-4 Gossypium Herbaceum Extract is an extract of cotton, Gossypium herbaceum, Malvaceae Skin conditioning GOSSYPIUM HERBACEUM SEED EXTRACT 223749-08-4 Gossypium Herbaceum Seed Extract is an extract of the seeds of cotton, Gossypium herbaceum, Malvaceae Skin conditioning GOSSYPIUM OIL cottonseed oil 8001-29-4 232-280-7 Gossypium Oil is the fixed oil expressed from the seeds of various species of cotton, Gossypium spp., Malvaceae Emollient/skin conditioning GRINDELIA CAMPORUM Grindelia Camporum is a plant material derived from the dried leaves and flowering tops of the grindelia, Grindelia camporum, Compositae Tonic GRINDELIA CAMPORUM EXTRACT 90045-45-7 289-906-7 Grindelia Camporum Extract is an extract of the herb of the grindelia, Grindelia camporum, Compositae Tonic GRINDELIA HUMILIS Grindelia Humilis is a plant material derived from the dried leaves and flowering tops of the grindelia, Grindelia humilis, Compositae Tonic GRINDELIA HUMILIS EXTRACT 94349-80-1 305-199-0 Grindelia Humilis Extract is an extract of the herb of the grindelia, Grindelia humilis, Compositae Tonic GRINDELIA ROBUSTA EXTRACT 84696-17-3 283-635-8 Grindelia Robusta Extract is an extract of the herb of the grindelia, Grindelia robusta, Compositae Tonic/skin conditioning GUAIAZULENE 489-84-9 207-701-2 7-isopropyl-1,4-dimethylazulene Antimicrobial GUAJACUM OFFICINALE EXTRACT 84650-13-5 283-494-2 Guajacum Officinale Extract is an extract of the wood of the guaiac tree, Guajacum officinale, Zygophyllaceae Skin conditioning GUANIDINE CARBONATE 593-85-1 209-813-7 Diguanidinium carbonate Buffering/skin conditioning GUANIDINE HCL 50-01-1 200-002-3 Guanidinium chloride Buffering GUANIDINE PHOSPHATE 5423-22-3 226-551-9 Guanidinium phosphate (1:1) Skin conditioning GUANINE 73-40-5 200-799-8 Guanine (CI 75170) IV/1 Opacifying/cosmetic colorant GUANOSINE 118-00-3 204-227-8 Guanosine Skin conditioning/opacifying GUAR HYDROXYPROPYLTRIMONIUM CHLORIDE 65497-29-2 Guar gum, 2-hydroxy-3-(trimethylammonio)propyl ether, chloride Antistatic/film forming/viscosity controlling/skin conditioning GUTTA PERCHA 9000-32-2 232-537-3 Gutta-percha. Extractives and their physically modified derivatives. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. (Payena and Palaquium, Sapotaceae) Film forming/hair conditioning GYPSOPHILA PANICULATA EXTRACT 94167-03-0 303-401-1 Gypsophila Paniculata Extract is an extract of the roots of the white saponaria, Gypsophila paniculata, Caryophyllaceae Cleansing HAEMATOXYLON CAMPECHIANUM EXTRACT 8005-33-2 232-337-6 Haematoxylon Campechianum Extract is an extract of the wood of the logwood tree, Haematoxylon Campechianum? Leguminosae Astringent/antimicrobial HAEMATOXYLON CAMPECHIANUM POWDER 8005-33-2 232-337-6 Haematoxylon Campechianum Powder is a powder of the dried crushed heartwood of the logwood tree, Haematoxylon campechianum, Leguminosae Astringent/antimicrobial HAMAMELIS VIRGINIANA DISTILLATE 84696-19-5 283-637-9 Hamamelis Virginiana Distillate is an aqueous solution containing natural volatile oils obtained by the distillation of twigs, bark and leaves of Hamamelis virginiana, Hamamelidaceae Astringent/soothing/skin conditioning/hair conditioning HAMAMELIS VIRGINIANA EXTRACT 84696-19-5 283-637-9 Hamamelis Virginiana Extract is an extract of the bark, leaves and twigs of the witch hazel, Hamamelis virginiana, Hamamelidaceae Astringent/soothing/skin conditioning/hair conditioning HAMAMELIS VIRGINIANA WATER 84696-19-5 283-637-9 Hamamelis Virginiana Water is the aqueous solution of the odoriferous principles of the flowers of Hamamelis virginiana, Hamamelidaceae Astringent/soothing/skin conditioning/hair conditioning HARPAGOPHYTUM PROCUMBENS EXTRACT 84988-65-8 284-853-6 Harpagophytum Procumbens Extract is an extract of the roots of Harpagophytum procumbens, Pedaliaceae Soothing/astringent/skin conditioning HARUNGANA MADAGASCARIENSIS EXTRACT 90045-51-5 289-913-5 Harungana Madagascariensis Extract is an extract of Harungana madagascariensis, Guttiferae Skin conditioning HC BLUE NO. 2 33229-34-4 251-410-3 2,2'-[[4-[(2-hydroxyethyl)amino]-3-nitrophenyl]imino]bisethanol Hair dyeing HC BLUE NO. 4 9,10-anthracenedione, N-methyl-1,4-diamino-, product with chloromethyloxirane and 2-aminoethanol Hair dyeing HC BLUE NO. 5 68478-64-8 1,4-benzenediamine, 2-nitro-, products with chloromethyloxirane and 2,2'iminobisethanol Hair dyeing HC BLUE NO. 6 77291-23-4 1-methylamino-2-nitro-4-(methyl-2,3-dihydroxypropyl)aminobenzene hydrochloride Hair dyeing HC BLUE NO. 7 83732-72-3/90817-34-8 280-622-9 6-methoxy-N2-methylpyridine-2,3-diamine dihydrochloride Hair dyeing HC BLUE NO. 8 22366-99-0 244-938-0 1-[(3-aminopropyl)amino]-4-(methylamino)anthraquinone Hair dyeing HC BLUE NO. 9 114087-41-1/114087-42-2 1-[(2',3'-dihydroxypropyl)amino]-2-nitro-4-[ethyl-(2'-hydroxyethyl)amino]benzene Hair dyeing HC BLUE NO. 10 102767-27-1 1-[(2',3'-dihydroxypropyl)amino]-2-nitro-4-[methyl-(2'-hydroxyethyl)amino]benzene and salts Hair dyeing HC BLUE NO. 11 23920-15-2 1-[(2'-methoxyethyl)amino]-2-nitro-4-[di-(2'-hydroxyethyl)amino]benzene Hair dyeing HC BLUE NO. 12 104516-93-0 1-(.beta.-Hydroxyethyl)amino-2-nitro-4-N-ethyl-N-(.beta.-hydroxyethyl)aminobenzene Hair dyeing HC BLUE NO. 14 99788-75-7 9,10-Anthracenedione, 1,4-Bis[2,3,-Dihydroxypropylamino]- Hair dyeing HC BROWN NO. 1 83803-98-9 280-919-3 3-[[4-[[diamino(phenylazo)phenyl]azo]-1-naphthyl]azo]-N, N,N-trimethylanilinium chloride Hair dyeing HC BROWN NO. 2 83803-99-0 280-920-9 3-[[4-[[diamino(phenylazo)phenyl]azo]-m-tolyl]azo]-N, N,N-trimethylanilinium chloride Hair dyeing HC GREEN NO. 1 52136-25-1 257-687-7 2-[[4-[bis(2-hydroxyethyl)amino]phenyl]amino]-5-[(2-hydroxyethyl)amino]cyclohexa-2,5-diene-1,4-dione Hair dyeing HC ORANGE NO. 1 54381-08-7 259-132-4 p-[(o-Nitrophenyl)amino]phenol Hair dyeing HC ORANGE NO. 2 85765-48-6 1-(2-aminoethyl)amino-4-(2-hydroxyethyl)oxy-2-nitrobenzene Hair dyeing HC ORANGE NO. 3 81612-54-6 1-(2,3-dihydroxypropyl)oxy-3-nitro-4-(2-hydroxyethyl)aminobenzene Hair dyeing HC RED NO. 1 2784-89-6 220-494-3 2-nitro-N-phenylbenzene-1,4-diamine Hair dyeing HC RED NO. 3 354656 220-701-7 2-(4-amino-2-nitroanilino)ethanol Hair dyeing HC RED NO. 7 24905-87-1 246-521-9 2-(4-amino-3-nitroanilino)ethanol Hair dyeing HC RED NO. 8 97404-14-3/13556-29-1 306-778-0 1-[(3-aminopropyl)amino]anthraquinone, monohydrochloride Hair dyeing HC RED NO. 9 56330-88-2 260-116-4 [6-[[3-chloro-4-(methylamino)phenyl]imino]-4-methyl-3-oxocyclohexa-1,4-dien-1-yl]urea Hair dyeing HC RED NO. 10 95576-89-9 1-amino-2-nitro-4-(2',3'-dihydroxypropyl)amino-5-chlorobenzene and 1,4-bis-(2',3'-dihydroxypropyl)amino-2-nitro-5-chlorobenzene Hair dyeing HC RED NO. 11 95576-92-4 1,4-bis-(2',3'-dihydroxypropyl)amino-2-nitro-5-chlorobenzene Hair dyeing HC RED NO. 13 94158-13-1 303-083-4 2,2'-[(4-amino-3-nitrophenyl)imino]bisethanol hydrochloride Hair dyeing HC VIOLET NO. 1 82576-75-8 Ethanol, 2-[(4-amino-2-methyl-5-nitrophenyl)amino]- Hair dyeing HC VIOLET NO. 2 104226-19-9 1-(3-hydroxypropylamino)-2-nitro-4-bis(2-hydroxyethylamino)benzene Hair dyeing HC YELLOW NO. 2 4926-55-0 225-555-8 2-[(2-nitrophenyl)amino]ethanol Hair dyeing HC YELLOW NO. 4 52551-67-4/59820-43-8 258-002-4 2-[bis(2-hydroxyethyl)amino]-5-nitrophenol Hair dyeing HC YELLOW NO. 5 56932-44-6 260-450-0 2-(2-amino-4-nitroanilino)ethanol Hair dyeing HC YELLOW NO. 6 104333-00-8 4-(2',3'-dihydroxypropyl)amino-3-nitro-trifluoromethylbenzene Hair dyeing HC YELLOW NO. 7 104226-21-3 1-(4-aminophenylazo)-2-methyl-4-bis(.beta.-hydroxyethyl)aminobenzene Hair dyeing HC YELLOW NO. 8 66612-11-1 266-424-5 N-[6-[(2-chloro-4-hydroxyphenyl)imino]-4-methoxy-3-oxo-1,4-cyclohexadien-1-yl]acetamide Hair dyeing HC YELLOW NO. 9 86419-69-4 1-methoxy-3-(.beta.-aminoethyl)amino-4-nitro-benzenehydrochloride Hair dyeing HC YELLOW NO. 10 109023-83-8 1,5-bis(.beta.-hydroxyethyl)amino-2-nitro-4-chlorobenzene Hair dyeing HC YELLOW NO. 11 73388-54-2 1-(.beta.-hydroxyethyl)amino-2-hydroxy-4-nitrobenzene Hair dyeing HC YELLOW NO. 12 59320-13-7 1-chloro-3-nitro-4-(.beta.-hydroxyethyl)aminobenzene Hair dyeing HC YELLOW NO. 13 10442-83-8 4-(2'-hydroxyethyl)-amino-3-nitro-trifluoromethyl-benzene Hair dyeing HDI/TRIMETHYLOL HEXYLLACTONE CROSSPOLYMER Anticaking HEART EXTRACT 84540-00-1 283-089-0 Heart Extract is an extract obtained from mammalian heart Skin conditioning HEART HYDROLYSATE Anticaking HEART HYDROLYSATE Heart Hydrolysate is the hydrolisate of animal heart tissue derived by acid, enzyme or other methods of hydrolysis Hair conditioning HECTORITE 12173-47-6 235-340-0 Hectorite (clay mineral) Absorbent/viscosity controlling/bulking HEDERA HELIX Hedera Helix is a plant material derived from the dried leaves and stems of the ivy, Hedera helix, Araliaceae Tonic/astringent/soothing/antimicrobial/skin conditioning/anticaking HEDERA HELIX EXTRACT 84082-54-2 282-000-2 Hedera Helix Extract is an extract of the leaves and stems of the ivy, Hedera helix, Araliaceae Tonic/astringent/soothing/antimicrobial/skin conditioning/anticaking HEDTA 150-39-0 205-759-3 N-(2-hydroxyethyl)ethylenediaminetriacetic acid Chelating/opacifying/bulking/absorbent/viscosity controlling HEDYCHIUM CORONARIUM EXTRACT 94334-08-4 305-088-7 Hedychium Coronarium Extract is an extract of the roots of the Hawaiian white ginger, Hedychium coronarium, Zingiberaceae Tonic/skin conditioning/masking HEDYCHIUM SPICATUM EXTRACT 93455-95-9 297-383-1 Hedychium Spicatum Extract is an extract of the roots of Hedychium spicatum, Zingiberaceae Skin conditioning HELIANTHUS ANNUUS EXTRACT 84776-03-4 Helianthus Annuus Extract is an extract of the seeds and flowers of the sunflower, Helianthus annuus, Compositae Skin conditioning/emollient/hair conditioning HELIANTHUS ANNUUS HYBRID OIL 164250-88-8 Helianthus Annuus Hybrid Oil is the oil derived from the seeds of a hybrid strain of sunflower that contains predominantly oleic fatty acid as distinct from Sunflower Seed Oil Emollient HELIANTHUS ANNUUS SEED ACID 84625-38-7 283-413-0 Helianthus Annuus Seed Acid is a mixture of fatty acids derived from the oil of seed of the sunflower, Helianthus annuus, Compositae Emollient HELIANTHUS ANNUUS SEED EXTRACT 84776-03-4 Helianthus Annuus Seed Extract is an extract of the seeds of the sunflower, Helianthus annuus, Compositae Skin conditioning HELIANTHUS ANNUUS SEED OIL 8001-21-6 232-273-9 Helianthus Annuus Seed Oil is the oil expressed from the seeds of the sunflower, Helianthus annuus, Compositae Emollient/skin conditioning/masking HELIANTHUS ANNUUS SEED OIL UNSAPONIFIABLES Helianthus Annuus Seed Oil Unsaponifiables is the fraction of sunflower, Helianthus annuus, Compositae, seed oil, which has not been transformed into soap during the process of saponification Emollient HELIANTHUS ANNUUS SEED WAX Helianthus Annus Seed Wax is the wax obtained from the seed of the sunflower, Helianthus annus, Compositae Emollient HELIANTHUS TUBEROSUS EXTRACT 90045-97-9 289-963-8 Helianthus Tuberosus Extract is an extract of the roots of Helianthus tuberosus, Compositae Skin conditioning HELICHRYSUM ARENARIUM EXTRACT 85665-35-6 288-125-9 Helichrysum Arenarium Extract is an extract of the flowers of the everlasting, Helichrysum arenarium, Compositae Soothing/antiseborrhoeic/skin conditioning HELICHRYSUM ITALICUM EXTRACT 90045-56-0 289-918-2 Helichrysum Italicum Extract is an extract of the flowers of the everlasting, Helichrysum italicum, Compositae Soothing/antiseborrhoeic/masking HELICHRYSUM STOECHAS EXTRACT 91845-22-6 295-193-3 Helichrysum Stoechas Extract is an extract of the flowers of the everlasting, Helichrysum stoechas, Asteraceae Tonic HELIOTROPINE 120-57-0 204-409-7 1,3-Benzodioxole-5-carboxaldehyde Masking/skin conditioning HEMATIN 15489-90-4 239-518-9 Dihydrogen hydroxy[3,8,13,17-tetramethyl-7,12-divinyl-21H,23H-porphine-2,18-dipropionato(4-)-N21,N22,N23,N24]ferrate(2-) Hair conditioning HENNA 83-72-7 201-496-3 2-hydroxy-1,4-naphthoquinone Hair dyeing/bulking/skin conditioning HEPARIN heparin heparinum 9005-49-6 232-681-7 Heparin Skin conditioning HEPTANE 142-82-5 205-563-8 Heptane Solvent/hair dyeing 2-HEPTYLCYCLOPENTANONE 137-03-1 205-273-1 2-heptylcyclopentanone Solvent HEPTYLUNDECANOL 5333-44-8 226-243-4 2-heptylundecanol Emollient/skin conditioning HERNIARIA GLABRA EXTRACT 84775-60-0 283-888-4 Herniaria Glabra Extract is an extract of the herb, Herniarea glabra, Caryophyllaceae Skin conditioning HESPERIDIN 520-26-3 208-288-1 4H-1-Benzopyran-4-one, 7-[[6-O-(6-deoxy-alpha-L-mannopyranosyl)-.beta.-D-glucopyranosyl]oxy]-2,3-dihydro-5-hydroxy-2-(3-hydroxy-4-methoxyphenyl)-, (S)- Emollient HEXACOSYL GLYCOL 97338-12-0 306-604-3 Hexacosane-1,2-diol Humectant/skin conditioning HEXACOSYL GLYCOL ISOSTEARATE Isooctadecanoic acid, ester with 1,2-hexacosanediol Emulsifying/skin conditioning HEXADECYL METHICONE Emollient/viscosity controlling/skin conditioning HEXADIMETHRINE CHLORIDE 68393-49-7 Poly[(dimethylimino)-1,3-propanediyl(dimethyliminio)-1,6-hexanediyl dichloride] Antistatic HEXAHYDROHEXAMETHYL CYCLOPENTABENZOPYRAN 1222-05-5 214-946-9 1,3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethylindeno[5,6-c]pyran Antifoaming HEXAMETHYLDISILOXANE 107-46-0 203-492-7 Hexamethyldisiloxane Antifoaming/emollient/antistatic/skin conditioning HEXAMIDINE 3811-75-4 Benzenecarboximidamide, 4,4'-(1,6-hexanediylbis(oxy))bis- VI/1,47 Preservative HEXAMIDINE DIISETHIONATE 659-40-5 211-533-5 2-hydroxyethanesulphonic acid, compound with 4,4'-[hexane-1,6-diylbis(oxy)]bis[benzenecarboxamidine] (2:1) VI/1,47 Preservative/emollient/antifoaming/skin conditioning HEXAMIDINE PARABEN 93841-83-9 299-055-3 p-Hydroxybenzoic acid, compound with p, p'-[hexane-1,6-diylbis(oxy)]bis(benzamidine) (2:1) VI/1,47 Preservative HEXANEDIOL BEESWAX Fatty acids, beeswax, ester with 1,6-hexanediol Humectant/skin conditioning HEXANEDIOL DISTEARATE 26730-92-7 247-947-8 Hexamethylene distearate Emollient/viscosity controlling/solvent/skin conditioning 1,2,6-HEXANETRIOL 106-69-4 203-424-6 Hexane-1,2,6-triol Humectant/solvent/viscosity controlling/emollient/skin conditioning HEXANETRIOL BEESWAX Fatty acids, beeswax, ester with 1,2,6-hexanetriol Humectant/viscosity controlling 3-HEXENOL 928-96-1 213-192-8 Cis-hex-3-en-1-ol Solvent/humectant/viscosity controlling HEXETH-4 CARBOXYLIC ACID Surfactant/humectant/emollient HEXETIDINE hexetidine 141-94-6 205-513-5 5-Pyrimidinamine, 1,3-bis(2-ethylhexyl)hexahydro-5-methyl- VI/1,19 Preservative/solvent HEXYL ALCOHOL 111-27-3 203-852-3 Hexan-1-ol Antifoaming/solvent/hydrotrope/surfactant HEXYL ISOSTEARATE 94247-25-3 304-202-2 Hexyl isooctadecanoate Emollient/skin conditioning HEXYL LAURATE 34316-64-8 251-932-1 Hexyl laurate Emollient/solvent/viscosity controlling HEXYL METHICONE 56746-86-2 Poly[oxy(hexylmethylsilylene)],.alpha.-trimethylsilyl),.omega.-[(trimethylsilyl)oxy]- Skin conditioning/emollient HEXYL NICOTINATE 23597-82-2 245-767-4 Hexyl nicotinate Antistatic/emollient HEXYLDECANOIC ACID 25354-97-6 246-885-9 2-Hexyldecanoic acid Surfactant/cleansing/emulsifying HEXYLDECANOL 2425-77-6 219-370-1 2-hexyldecan-1-ol Humectant/solvent/skin conditioning HEXYLDECETH-2 Hexyldecanol, polymer with oxirane (1:2) Emulsifying/solvent/antifoaming/viscosity controlling/skin conditioning HEXYLDECETH-20 Hexyldecanol, polymer with oxirane (1:20) Emulsifying/humectant/solvent HEXYLDECYL BENZOATE 163883-40-7 Benzoic acid, 2-hexyldecyl ester Emollient/plasticiser HEXYLDECYL ESTER OF HYDROLYZED COLLAGEN 169590-83-4 Collagens, hydrolyzates, 2-hexyldecyl ester Hair conditioning/skin conditioning HEXYLDECYL ETHYLHEXANOATE 128165-66-2 Hexanoic acid, 2-ethyl-, 2-hexyldecyl ester Skin conditioning/emollient HEXYLDECYL ISOSTEARATE 69247-84-3 Isooctadecanoic acid, 2-hexyldecyl ester Skin conditioning HEXYLDECYL OLEATE 94278-07-6 304-693-3 2-hexyldecyl oleate Emollient/surfactant/emulsifying/skin conditioning HEXYLDECYL STEARATE 17618-45-0 Octadecanoic acid, 2-hexyldecyl ester Skin conditioning/emollient HEXYLDODECYL SALICYLATE 220778-06-3 2-Hydroxybenzoic acid, 2-hexydodecyl ester Skin conditioning/hair conditioning/solvent HEXYLENE GLYCOL hexylene glycol 107-41-5 203-489-0 2-methylpentane-2,4-diol Solvent/emulsifying/surfactant/skin conditioning HIBISCUS MILITARIS EXTRACT Hibiscus Militaris Extract is an extract of the flowers of Hibiscus militaris, Malvaceae Skin conditioning HIBISCUS ROSA SINENSIS EXTRACT Hibiscus Rosa-sinensis Extract is an extract of the flowers and leaves of the Chinese hibiscus, Hibiscus rosa-sinensis, Malvaceae Tonic/skin conditioning HIBISCUS SABDARIFFA EXTRACT 84775-96-2 283-920-7 Hibiscus Sabdariffa Extract is an extract of the flowers of the roselle, Hibiscus sabdariffa, Malvaceae Emollient/soothing/skin conditioning HIBISCUS SYRIACUS EXTRACT 223749-10-8 Hibiscus Syriacus Extract is an extract of the bark of Hibiscus syriacus, Malvaceae Skin conditioning HIERACIUM PILOSELLA EXTRACT 84012-22-6 281-668-2 Hieracium Pilosella Extract is an extract of the aerial parts of the hawkweed, Hieracium pilosella, Compositae Skin conditioning/masking HIEROCHLOE ODORATA EXTRACT 91770-13-7 294-796-9 Hierochloe Odorata Extract is an extract of the herb sweet grass, Hierochloe odorata, Gramineae Skin conditioning/masking HIMANTHALIA ELONGATA EXTRACT 223751-70-0 Himanthalia Elongata Extract is an extract of the thallus of the algae, Himanthalia elongata, Himanthaliaceae Skin protecting HINOKITIOL 499-44-5 207-880-7 2-hydroxy-4-isopropyl-2,4,6-cyclohepta-2,4,6-trien-1-one Antistatic/hair conditioning HIPPOPHAE RHAMNOIDES EXTRACT 90106-68-6 290-292-8 Hippophae Rhamnoides Extract is an extract of the fruit of the seabuckthorn, Hippophae rhamnoides, Elaeagnaceae Skin conditioning/masking HIPPOPHAE RHAMNOIDES KERNEL EXTRACT 90106-68-6 290-292-8 Hippophae Rhamnoides Kernel Extract is an extract of the kernels of the seabuckthorn, Hippophae rhamnoides, Elaeagnaceae Skin conditioning/masking HIPPOPHAE RHAMNOIDES OIL 225234-03-7 Hippophae Rhamnoides Oil is the fixed oil obtained from the fruits of the seabuckthorn, Hippophae rhmanoides, Elagnaceae Emollient/skin conditioning HIPPURIC ACID 495-69-2 207-806-3 Glycine, N-benzoyl- Hair conditioning HIRUDO EXTRACT Hirudo Extract is an extract obtained from leeches (Hirudo) Skin conditioning/masking HISTIDINE histidine 71-00-1 200-745-3 Histidine Antistatic/humectant/skin conditioning HISTIDINE HYDROCHLORIDE 645-35-2 211-438-9 L-histidine monohydrochloride Antioxidant/reducing HOMOSALATE homosolate 118-56-9 204-260-8 Benzoic acid, 2-hydroxy-, 3,3,5-trimethylcyclohexyl ester VII/1,3 Uv filter/uv absorber/skin conditioning HOPLOSTETHUS OIL Hoplostethus Oil is the oil obtained from the subcutaneous fat of the deep sea fish orange roughy (Hoplostethus atlanticus) Emollient HORDEUM DISTICHON EXTRACT 94349-67-4 305-187-5 Hordeum Distichon Extract is an extract of the cereal grass of the barley, Hordeum distichon, Poaceae Skin protecting HORDEUM DISTICHON FLOUR Hordeum Distichon Flour is the ground seed of barley, Hordeum distichon, Poaceae Abrasive/bulking HORDEUM VULGARE Hordeum vulgare is the plant material derived from the seeds of barley, Hordeum vulgare, Poaceae Skin protecting HORDEUM VULGARE EXTRACT 85251-64-5 286-476-2 Hordeum Vulgare Extract is an extract of the cereal grass of the barley, Hordeum vulgare, Graminae Emollient/skin conditioning HORDEUM VULGARE FLOUR 310-127-6 Hodeum Vulgare Flour is the ground seed of barley, Hordeum vulgare, Graminae Absorbent/bulking HORDEUM VULGARE JUICE 85251-64-5 286-476-2 Hordeum Vulgare Juice is the liquid expressed from the peeled fruits of the barley, Hordeum vulgare, Graminae Emollient/skin conditioning HORDEUM VULGARE LEAF JUICE 85251-64-5 286-476-2 Hordeum Vulgare Leaf Juice is the juice expressed from the leaf of the barley, Hordeum vulgare, Graminae Emollient/skin conditioning HORDEUM VULGARE ROOT EXTRACT 85251-64-5 286-476-2 Hordeum Vulgare Root Extract is an extract of the roots of barley, Hordeum vulgare, Graminae Emollient/skin conditioning HORDEUM VULGARE WAX Hordeum Vulgare Wax is the wax of the spent grain, Hordeum vulgare, Graminae Emollient/skin conditioning HOUTTUYNIA CORDATA EXTRACT 164288-50-0 Houttuynia Cordata Extract is an extract of the herb, Houttuynia cordata, Saururaceae Skin conditioning HUMULUS LUPULUS Humulus Lupulus is a plant material derived from the dried strobiles of the hops, Humulus lupulus, Cannabidaceae Tonic/astringent/emollient/soothing/antimicrobial/skin conditioning HUMULUS LUPULUS EXTRACT 8060-28-4 232-504-3 Humulus Lupulus Extract is an extract of the hops, Humulus lupulus, Cannabidaceae Tonic/astringent/emollient/soothing/antimicrobial/skin conditioning HUMULUS LUPULUS OIL Humulus Lupulus Oil is the volatile oil obtained from the freshly dried membranous cones of the female plants of the hops, Humulus lupulus, Cannabidaceae Tonic/masking HYACINTHUS ORIENTALIS EXTRACT 94333-75-2 305-055-7 Hyacinthus Orientalis Extract is an extract of the leaves of the hyacinth, Hyacinthus orientalis, Liliaceae Tonic/skin conditioning HYALURONIC ACID hyaluronic acid 9004-61-9 232-678-0 Hyaluronic acid Antistatic/humectant/skin conditioning/moisturising HYDRANGEA MACROPHYLLA EXTRACT 97722-03-7 307-752-1 Hydrangea Macrophylla Extract is an extract of the hydrangea, Hydrangea macrophylla, Saxifragaceae Skin conditioning/masking HYDRASTIS CANADENSIS EXTRACT 84603-60-1 283-261-5 Hydrastis Canadensis Extract is an extract of the herb of the golden seal, Hydrastis canadensis, Ranunculaceae Skin conditioning/masking HYDRASTIS CANADENSIS ROOT EXTRACT 84603-60-1 283-261-5 Hydrastis Canadensis Root Extract is an extract of the roots of the golden seal, Hydrastis canadensis, Ranunculaceae Skin conditioning/masking HYDRATED SILICA 10279-57-9/1343-98-2 215-683-2 Silicic acid Abrasive/absorbent/opacifying/viscosity controlling/anticaking/bulking HYDROABIETYL ALCOHOL 26266-77-3 247-574-0 [1R-(1.alpha.,4a.beta.,4b.alpha.,10a.alpha.)]-dodecahydro-7-isopropyl-1,4a-dimethylphenanthren-1-methanol Bulking HYDROCHLORIC ACID hydrochloric acid acidum hydrochloricum 7647-01-0 231-595-7 Hydrogen chloride Buffering HYDROCHLOROFLUOROCARBON 22 75-45-6 200-871-9 Chlorodifluoromethane Propellant HYDROCHLOROFLUOROCARBON 142B 75-68-3 200-891-8 1-chloro-1,1-difluoroethane Propellant HYDROFLUOROCARBON 152A 75-37-6 200-866-1 1,1-difluoroethane Propellant HYDROGEN PEROXIDE hydrogen peroxide hydrogenii peroxidum 7722-84-1 231-765-0 Hydrogen peroxide III/1,12 Oxidising/antimicrobial HYDROGENATED BUTYLENE/ETHYLENE/STYRENE COPOLYMER Emollient/viscosity controlling/skin conditioning HYDROGENATED CANOLA OIL 226993-69-7 Canola oil, hydrogenated Skin conditioning/viscosity controlling HYDROGENATED CASTOR OIL 8001-78-3 232-292-2 Castor oil, hydrogenated Emollient/emulsifying/surfactant/viscosity controlling/skin conditioning HYDROGENATED CASTOR OIL HYDROXYSTEARATE Octadecanoic acid, 12-hydroxy-, esters with hydrogenated castor oil Viscosity controlling/skin conditioning HYDROGENATED CASTOR OIL ISOSTEARATE Isooctadecanoic acid, esters with hydrogenated castor oil Viscosity controlling/skin conditioning HYDROGENATED CASTOR OIL LAURATE 85711-76-8 288-338-7 Dodecanoic acid, hydrogenated castor-oil alkyl esters Emollient/skin conditioning HYDROGENATED CASTOR OIL PEG-8 ESTERS Viscosity controlling/skin conditioning HYDROGENATED CASTOR OIL STEARATE Octadecanoic acid, esters with hydrogenated castor oil Viscosity controlling/skin conditioning HYDROGENATED CASTOR OIL TRIISOSTEARATE Mixture of branched chain C18-alkanoic acids, triesters with the end product of the controlled hydrogenation of castor (Ricinus communis) oil Skin conditioning/viscosity controlling HYDROGENATED CASTOR OIL TRIISOSTEARIN ESTERS 226993-50-6 Complex mixture formed from the transesterification of the mixture of branched chain 1,2,3-propanetriyl-C18-alkanoates and the end product of the controlled hydrogenation of castor (Ricinus communis) oil Skin conditioning/viscosity controlling HYDROGENATED COCO-GLYCERIDES 91744-42-2 294-604-3 Glycerides, coco mono-, di- and tri-, hydrogenated Emollient/skin conditioning HYDROGENATED COCONUT ACID 68938-15-8 273-118-5 Fatty acids, coco, hydrogenated Emollient/emulsifying/surfactant/skin conditioning HYDROGENATED COCONUT OIL 84836-98-6 284-283-8 Coconut oil, hydrogenated Emollient/skin conditioning HYDROGENATED C6-14 OLEFIN POLYMERS Emollient/viscosity controlling/skin conditioning HYDROGENATED COTTONSEED GLYCERIDE 61789-07-9 263-028-4 Glycerides, cottonseed-oil mono-, hydrogenated Emollient/skin conditioning HYDROGENATED COTTONSEED OIL 68334-00-9 269-804-9 Cottonseed oil, hydrogenated Emollient/skin conditioning HYDROGENATED C12-18 TRIGLYCERIDES Glycerides, C12-C18 tri-, hydrogenated Emollient/emulsion stabilising/skin conditioning HYDROGENATED DITALLOWAMINE 61789-79-5 263-089-7 Amines, bis(hydrogenated tallow alkyl) Emulsifying/surfactant/skin conditioning HYDROGENATED ETHYLENE/PROPYLENE/STYRENE COPOLYMER Emollient/viscosity controlling/stabilising HYDROGENATED FISH OIL 91078-95-4 293-379-9 Oils, fish, hydrogenated Emollient/skin conditioning HYDROGENATED HONEY Honey, hydrogenated Humectant/skin conditioning HYDROGENATED JOJOBA OIL 92457-12-0/61789-91-1 296-292-4 Jojoba, ext., hydrogenated Abrasive/emollient/skin conditioning HYDROGENATED JOJOBA WAX 92457-12-0 296-292-4 Jojoba, ext., hydrogenated Emollient/skin conditioning HYDROGENATED LANETH-5 Emulsifying/bulking/skin conditioning HYDROGENATED LANETH-20 Emulsifying/stabilising HYDROGENATED LANETH-25 Emulsifying/stabilising HYDROGENATED LANOLIN 8031-44-5 232-452-1 Lanolin, hydrogenated Antistatic/emollient/skin conditioning/hair conditioning HYDROGENATED LANOLIN ALCOHOL Alcohols, lanolin, hydrogenated Emulsion stabilising/skin conditioning HYDROGENATED LARD 73138-67-7 277-297-0 Lard, hydrogenated Emollient/skin conditioning HYDROGENATED LARD GLYCERIDE 91744-55-7/8040-05-9 294-619-5 Glycerides, lard mono-, hydrogenated Emulsifying/skin conditioning HYDROGENATED LARD GLYCERIDES 91744-48-8 294-611-1 Glycerides, lard mono-, di- and tri-, hydrogenated Emulsifying/skin conditioning HYDROGENATED LECITHIN 92128-87-5 295-786-7 Lecithins, hydrogenated Emulsifying/skin conditioning HYDROGENATED MENHADEN ACID Fatty acids, menhaden-oil, hydrogenated Emulsifying/surfactant/cleansing HYDROGENATED MENHADEN OIL 93572-53-3 297-485-6 Oils, menhaden, hydrogenated Emollient/solvent/skin conditioning HYDROGENATED METHYL ABIETATE 222400-68-2 Phenanthrenecarboxylic acid, 1,2,3,4,4a,4b,5,6,10,10a-decahydro-1,4a-dimethyl-7-(1-methylethyl)-, methyl ester, (1R, 4aR, 4bR, 10aR)-, hydrogenated Viscosity controlling HYDROGENATED METHYL ROSINATE 8050-15-5 232-476-2 Resin acids and Rosin acids, hydrogenated, Me esters Viscosity controlling/skin conditioning HYDROGENATED MICROCRYSTALLINE WAX 92045-76-6 295-458-3 Paraffin waxes and Hydrocarbon waxes, microcryst., hydrotreated. A complex combination of hydrocarbons obtained from residual oils by solvent crystallisation and treated with hydrogen in the presence of a catalyst. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C25 Viscosity controlling HYDROGENATED MILK LIPIDS Lipids, milk, hydrogenated Skin conditioning HYDROGENATED MINK OIL Oils, mink, hydrogenated Emollient/skin conditioning HYDROGENATED OLIVE OIL 226993-75-5 End product of the controlled hydrogenation of olive (Olea europaea) oil Skin conditioning/viscosity controlling HYDROGENATED OLIVE OIL UNSAPONIFIABLES Olive oil, unsaponifiable fraction, hydrogenated Emollient/skin conditioning/hair conditioning HYDROGENATED ORANGE ROUGHY OIL Oils, orange roughy, hydrogenated Emollient/skin conditioning HYDROGENATED PALM ACID 84238-17-5 282-486-6 Fatty acids, palm-oil, hydrogenated Opacifying HYDROGENATED PALM GLYCERIDE 91744-73-9 294-638-9 Glycerides, palm-oil mono-, hydrogenated Emollient/emulsifying/surfactant/skin conditioning/stabilising HYDROGENATED PALM GLYCERIDES 91744-66-0 294-631-0 Glycerides, palm-oil mono-, di- and tri-, hydrogenated Emollient/emulsifying/skin conditioning/viscosity controlling HYDROGENATED PALM GLYCERIDES CITRATE 91744-68-2 294-633-1 Glycerides, palm-oil mono-, di-, and tri- hydrogenated, citrates Skin conditioning/emollient HYDROGENATED PALM KERNEL AMINE OXIDE 233603-35-5 Amines, (hydrogenated palm-kernel alkyl) dimethyl, N-oxides Surfactant/foam boosting HYDROGENATED PALM KERNEL GLYCERIDES 93334-20-4 297-094-0 Glycerides, palm kernel-oil mono- and di-, hydrogenated Emollient/viscosity controlling/skin conditioning HYDROGENATED PALM KERNEL OIL 84540-04-5/68990-82-9 283-093-2 Oils, palm kernel, hydrogenated Emollient/viscosity controlling/skin conditioning HYDROGENATED PALM OIL 68514-74-9/8033-29-2 271-056-3 Oils, palm, hydrogenated Emollient/emulsifying/skin conditioning/viscosity controlling HYDROGENATED PALM/PALM KERNEL OIL PEG-6 ESTERS Emollient/emulsifying/skin conditioning/surfactant/stabilising HYDROGENATED PALMTRIMONIUM CHLORIDE 223707-51-5 Alkyltrimethylammonium chloride, alkyl groups derived from hydrogenated palm (Elaeis guineensis) oil VI/1,44 Antistatic/hair conditioning/preservative HYDROGENATED PEANUT OIL 68425-36-5 270-350-9 Peanut oil, hydrogenated Emollient/emulsifying/skin conditioning/viscosity controlling HYDROGENATED POLYDECENE 68037-01-4 1-Decene, homopolymer, hydrogenated Emollient HYDROGENATED POLYISOBUTENE 40921-86-6/61693-08-1 Propene, 2-methyl-, homopolymer Emollient/skin conditioning/viscosity controlling HYDROGENATED RAPESEED OIL 84681-71-0 283-532-8 Rape oil, hydrogenated Emollient/viscosity controlling/skin conditioning HYDROGENATED RICE BRAN WAX Waxes and waxy substances, rice bran, hydrogenated Viscosity controlling/binding/skin conditioning HYDROGENATED ROSIN 65997-06-0 266-041-3 Rosin, hydrogenated Film forming/viscosity controlling HYDROGENATED SHARK LIVER OIL Oils, shark-liver, hydrogenated Emollient/skin conditioning HYDROGENATED SOY GLYCERIDE 61789-08-0 263-030-5 Glycerides, soya mono-, hydrogenated Emollient/stabilising HYDROGENATED SOYBEAN GLYCERIDES 91745-04-9/68201-48-9 294-672-4 Glycerides, soya mono-, di- and tri-, hydrogenated Emollient/emulsifying/surfactant HYDROGENATED SOYBEAN OIL 8016-70-4 232-410-2 Soybean oil, hydrogenated Emollient/humectant/skin conditioning/viscosity controlling HYDROGENATED STARCH HYDROLYSATE Humectant HYDROGENATED STYRENE/BUTADIENE COPOLYMER 66070-58-4 Film forming/viscosity controlling HYDROGENATED STYRENE/METHYL STYRENE/INDENE COPOLYMER Film forming/viscosity controlling HYDROGENATED TALLOW 2239276 232-442-7 Tallow, hydrogenated Emollient/emulsifying/viscosity controlling/skin conditioning HYDROGENATED TALLOW ACID 61790-38-3 263-130-9 Fatty acids, tallow, hydrogenated Emollient/emulsifying/opacifying/cleansing/surfactant HYDROGENATED TALLOW ALCOHOL Alcohols, tallow, hydrogenated Emollient/stabilising/foam boosting/surfactant/emulsifying/viscosity controlling/skin conditioning HYDROGENATED TALLOW AMIDE 61790-31-6 263-123-0 Amides, tallow, hydrogenated Emulsifying/emulsion stabilising/surfactant/viscosity controlling/opacifying/hair conditioning HYDROGENATED TALLOW BETAINE Methanaminium, N-methyl-N-carboxymethyl-N-(hydrogenated tallow alkyl)- Surfactant/hair conditioning/antistatic/cleansing/foam boosting/viscosity controlling HYDROGENATED TALLOW GLYCERIDE 61789-09-1 263-031-0 Glycerides, tallow mono-, hydrogenated Emollient/emulsifying/stabilising/surfactant HYDROGENATED TALLOW GLYCERIDE CITRATE 68990-59-0 273-613-6 Glycerides, tallow mono-, hydrogenated, citrates Emollient/emulsifying/skin conditioning HYDROGENATED TALLOW GLYCERIDE LACTATE 68990-06-7 273-576-6 Glycerides, tallow mono-, hydrogenated, lactates Emollient/emulsifying/skin conditioning HYDROGENATED TALLOW GLYCERIDES 92128-50-2/68308-54-3 295-745-3 Glycerides, tallow, hydrogenated Emollient/emulsifying/skin conditioning HYDROGENATED TALLOW GLYCERIDES CITRATE 91723-33-0 294-539-0 Glycerides, tallow mono-, di- and tri-, hydrogenated, citrates Emollient/emulsifying/skin conditioning HYDROGENATED TALLOWALKONIUM CHLORIDE 61789-72-8 263-081-3 Quaternary ammonium compounds, benzyl(hydrogenated tallow alkyl)dimethyl, chlorides VI/1,54 Preservative/antistatic/hair conditioning HYDROGENATED TALLOWAMIDE DEA 68440-32-4 270-450-2 Fatty acids, tallow, reaction products with diethanolamine Surfactant/foam boosting/viscosity controlling/stabilising HYDROGENATED TALLOWAMINE 61788-45-2 262-976-6 Amines, hydrogenated tallow alkyl Emulsifying/surfactant/antistatic/viscosity controlling/stabilising HYDROGENATED TALLOWAMINE OXIDE 61788-94-1 263-021-6 Amines, (hydrogenated tallow alkyl)dimethyl, N-oxides Antistatic/surfactant/foam boosting/hydrotrope/cleansing/viscosity controlling HYDROGENATED TALLOWETH-12 Emulsifying/surfactant/stabilising/viscosity controlling HYDROGENATED TALLOWETH-25 Emulsifying/cleansing/surfactant HYDROGENATED TALLOWETH-60 MYRISTYL GLYCOL Emulsifying/stabilising/surfactant HYDROGENATED TALLOWOYL GLUTAMIC ACID Glutamic acid, N-(hydrogenated tallow acyl) derivs Cleansing/hair conditioning/skin conditioning/surfactant HYDROGENATED TALLOWTRIMONIUM CHLORIDE 61788-78-1 263-005-9 Quaternary ammonium compounds, (hydrogenated tallow alkyl)trimethyl, chlorides VI/1,44 Antistatic/surfactant/hair conditioning/preservative HYDROGENATED VEGETABLE GLYCERIDE Glycerides, vegetable oil mono-, hydrogenated Emollient/viscosity controlling/stabilising/emulsifying/surfactant HYDROGENATED VEGETABLE GLYCERIDES 100684-29-5 309-701-9 Glycerides, vegetable-oil, hydrogenated Emollient/emulsifying/skin conditioning/viscosity controlling/surfactant HYDROGENATED VEGETABLE GLYCERIDES CITRATE 97593-31-2 307-334-9 Glycerides, C8-21 and C8-21-unsatd. mono- and di-, citrates Emulsifying/skin conditioning/emollient/stabilising HYDROGENATED VEGETABLE GLYCERIDES PHOSPHATE 85411-01-4/25212-19-5 Phosphoric acid, esters with hydrogenated vegetable glycerides Emollient/emulsifying/surfactant/stabilising HYDROGENATED VEGETABLE OIL 68334-28-1 269-820-6 Oils, vegetable, hydrogenated Emollient/skin conditioning HYDROLYZED ACTIN Skin conditioning/hair conditioning HYDROLYZED ALBUMEN Protein hydrolyzates, chicken-egg white Antistatic/skin conditioning/viscosity controlling/hair conditioning HYDROLYZED BEESWAX Beeswax, hydrolyzed Surfactant/emulsifying/emulsion stabilising/stabilising HYDROLYZED CASEIN 65072-00-6 265-363-1 Caseins, hydrolyzates. The constituent amino acids produced by the hydrolysis of caseins Antistatic/skin conditioning/hair conditioning HYDROLYZED COLLAGEN 92113-31-0/9015-54-7 295-635-5 Collagens, hydrolyzates. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of hoofs and horns composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/emollient/film forming/humectant/skin conditioning/hair conditioning HYDROLYZED CONCHIORIN PROTEIN Protein hydrolyzates, conchiorin Skin conditioning/hair conditioning HYDROLYZED CORN PROTEIN 100209-41-4 309-349-6 Protein hydrolyzates, corn. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of Zea mays composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED CORN STARCH 8029-43-4 232-436-4 Syrups, hydrolysed starch. A complex combination obtained by the hydrolysis of cornstarch by the action of acids or enzymes. It consists primarily of d-glucose, maltose and maltodextrins Binding/viscosity controlling/humectant/skin conditioning HYDROLYZED DNA Skin conditioning/hair conditioning HYDROLYZED EGG PROTEIN 91079-86-6 293-476-6 Protein hydrolyzates, egg. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of egg composed primarily of amino acids, peptides and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Hair conditioning HYDROLYZED EGG SHELL MEMBRANE 227025-35-6 Protein hydrolyzates, egg shell membrane Skin conditioning HYDROLYZED ELASTIN 91080-18-1/9007-58-3 293-509-4 Elastins, hydrolyzates Antistatic/film forming/humectant/skin conditioning/hair conditioning HYDROLYZED EXTENSIN 222400-33-1 Glycoproteins (specific or class), extensins, hydrolyzates Hair conditioning/skin conditioning HYDROLYZED FIBRONECTIN 100085-35-6 309-176-6 Protein hydrolyzates, fibronectin. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of fibronectin composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Hair conditioning/skin conditioning HYDROLYZED GADIDAE PROTEIN Skin conditioning HYDROLYZED GELATIN 68410-45-7 270-082-2 Gelatins, hydrolyzates. Enzymatic digest produced by hydrolysis of gelatin Skin conditioning HYDROLYZED GLYCOSAMINOGLYCANS Humectant/hair conditioning/skin conditioning HYDROLYZED GLYCYRRHIZINATE 222400-67-1 Hydrolysate of alpha-D-glucopyranosiduronic acid, (3.beta.,20.beta.)-20-carboxy-11-oxo-30- norolean - 12-en-3-yl-2-O.beta.-D-glucopyranuronosyl- Skin conditioning HYDROLYZED GOLD OF PLEASURE 227024-32-0 Hydrolysate of gold of pleasure (Camelina sativa) seed Skin conditioning HYDROLYZED HAIR KERATIN Antistatic/skin conditioning/hair conditioning HYDROLYZED HEMOGLOBIN 91052-91-4 293-254-9 Hemoglobins, bovine Hair conditioning/skin conditioning HYDROLYZED HUMAN PLACENTAL PROTEIN 91080-01-2 293-492-3 Protein hydrolyzates, placenta. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of placenta composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/skin conditioning/hair conditioning HYDROLYZED KERATIN 69430-36-0 274-001-1 Keratins, hydrolyzates. A biological material consisting predominantly of partially hydrolyzed keratin Antistatic/film forming/humectant/skin conditioning/hair conditioning HYDROLYZED LUPINE PROTEIN Antistatic/hair conditioning/skin conditioning HYDROLYZED MAPLE SYCAMORE PROTEIN 227024-37-5 Hydrolysate of the protein derived from the maple sycamore tree (Acer pseudoplatanus) Hair conditioning/skin conditioning HYDROLYZED MILK PROTEIN 92797-39-2/8049-98-7 296-575-2 Protein hydrolyzates, milk. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of milk composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/skin conditioning/hair conditioning HYDROLYZED MILLET 227025-36-7 Hydrolysate of the millet (Panicum miliaceum) seed Skin conditioning HYDROLYZED OAT FLOUR Hydrolyzates, oat flour Hair conditioning/skin conditioning HYDROLYZED OAT PROTEIN Protein hydrolyzates, oats Antistatic/skin conditioning/hair conditioning HYDROLYZED OATS Oats, hydrolyzed Antistatic/skin conditioning/hair conditioning HYDROLYZED PEA 227024-36-4 Hydrolysate of the pea (Pisum sativum) seed Skin conditioning HYDROLYZED PEA PROTEIN Antistatic/hair conditioning/skin conditioning HYDROLYZED PEARL Hydrolysate of pearl Skin conditioning HYDROLYZED PLACENTAL PROTEIN 91080-01-2 293-492-3 Protein hydrolyzates, placenta. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of placenta composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/skin conditioning/hair conditioning HYDROLYZED POTATO PROTEIN Antistatic/skin conditioning/hair conditioning HYDROLYZED PRUNUS DOMESTICA 227025-16-3 Plum, prunus domestica, hydrolyzate Skin conditioning HYDROLYZED QUINOA 227025-12-9 Quinoa seed, Chenopodium quinoa, hydrolyzed Skin conditioning HYDROLYZED RED BLOOD CELLS Skin conditioning HYDROLYZED RETICULIN Hair conditioning/skin conditioning HYDROLYZED RICE BRAN PROTEIN 94350-05-7 305-224-5 Protein hydrolyzates, rice bran. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of rice bran composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED RICE PROTEIN Protein hydrolyzates, rice. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of rice composed primarily of amino acids, peptides, and proteins Antistatic/skin conditioning/hair conditioning HYDROLYZED RNA Skin conditioning/hair conditioning HYDROLYZED ROE Eggs, fish, hydrolyzed Skin conditioning HYDROLYZED SERUM PROTEIN Antistatic/skin conditioning/hair conditioning HYDROLYZED SILK 96690-41-4 306-235-8 Protein hydrolyzates, silk Antistatic/humectant/hair conditioning/skin conditioning HYDROLYZED SOY 235433-33-7 Soy seed, Glycine soja, hydrolyzed Skin conditioning HYDROLYZED SOY PROTEIN 68607-88-5 271-770-5 Protein hydrolyzates, soya. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of soya composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/humectant/hair conditioning/skin conditioning HYDROLYZED SOY PROTEIN/DIMETHICONE COPOLYOL ACETATE Polydimethylsiloxane, copolymer with polyoxyethylene and polyoxypropylene, acetylated, reaction products hydrolyzed soy protein Hair conditioning HYDROLYZED SOY STARCH 68412-29-3 Soy starch, Glycine soja, hydrolyzed Skin conditioning HYDROLYZED SPINAL PROTEIN 91080-05-6 293-497-0 Protein hydrolyzates, spinal cord. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of spinal cord composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED SWEET ALMOND PROTEIN Antistatic/hair conditioning/skin conditioning HYDROLYZED VEGETABLE PROTEIN 100209-45-8 309-353-8 Protein hydrolyzates, vegetable. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of mixed vegetables composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED WHEAT GLUTEN Moisturising/skin protecting/skin conditioning HYDROLYZED WHEAT PROTEIN 94350-06-8/70084-87-6 305-225-0 Protein hydrolyzates, wheat germ. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of wheat germ composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED WHEAT PROTEIN/DIMETHICONE COPOLYOL ACETATE Polydimethylsiloxane, copolymer with polyoxyethylene and polyoxypropylene, acetylated, readion products hydrolyzed wheat protein Hair conditioning HYDROLYZED WHEAT PROTEIN/DIMETHICONE COPOLYOL PHOSPHATE COPOLYMER Humectant/skin conditioning/film forming HYDROLYZED WHEAT PROTEIN/PEG-20 ACETATE COPOLYMER 222400-37-5 Protein hydrolyzates, wheat, reaction products with polyethylene glycol bis(chloroacetate) (20 mol EO average molar ratio) Hair conditioning HYDROLYZED WHEAT STARCH Viscosity controlling/skin conditioning HYDROLYZED YEAST 100684-36-4 309-709-2 Protein hydrolyzates, yeast. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of saccharomyces cerevisiae composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Skin conditioning/hair conditioning HYDROLYZED YEAST PROTEIN 100684-36-4 309-709-2 Protein hydrolyzates, yeast. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of saccharomyces cerevisiae composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning HYDROLYZED ZEIN Protein hydrolyzates, zeins Antistatic/hair conditioning/skin conditioning HYDROQUINONE hydroquinone 123-31-9 204-617-8 Hydroquinone III/1,14 Hair dyeing/bleaching/reducing/antioxidant HYDROXY BENZOXATHIOLONE 95-18-1 1,3-Benzoxathiol-2-one, 4-hydroxy Antioxidant HYDROXYANTHRAQUINONEAMINOPROPYL METHYL MORPHOLINIUM METHOSULFATE 38866-20-5 254-161-9 4-[3-[(9,10-dihydro-4-hydroxy-9,10-dioxoanthryl)amino]propyl]-4-methylmorpholinium methyl sulphate Hair dyeing HYDROXYAPATITE durapatite 1306-06-5 215-145-7 Hydroxylapatite (Ca5(OH)(PO4)3) Abrasive/emulsion stabilising/bulking 4-HYDROXYBENZOIC ACID 99-96-7 202-804-9 4-hydroxybenzoic acid VI/1,12 Preservative HYDROXYBENZOMORPHOLINE 26021-57-8 247-415-5 3,4-dihydro-2H-1,4-benzoxazin-6-ol Hair dyeing HYDROXYBUTYL METHYLCELLULOSE 9041-56-9 Cellulose, hydroxybutyl methyl ether Binding/emulsion stabilising/film forming/viscosity controlling/stabilising HYDROXYCAPRIC ACID 5393-81-7 Decanoic acid, 2-hydroxy-, (DL)- Skin conditioning HYDROXYCAPROYL PHYTOSPHINGOSINE Hexanamide, N-[2,3-dihydroxy-1-(hydroxymethyl)heptadecyl]-2-hydroxy Skin conditioning/hair conditioning HYDROXYCAPRYLIC ACID 617-73-2 210-524-3 dl-2-Hydroxyoctanoic acid Skin conditioning HYDROXYCAPRYLOYL PHYTOSPHINGOSINE 173840-45-4 309-560-3 Octanamide, N-[2,3-dihydroxy-1-(hydroxymethyl)heptadecyl]-2-hydroxy Skin conditioning/hair conditioning HYDROXYCETETH-60 Surfactant/cleansing HYDROXYCETYL HYDROXYETHYL DIMONIUM CHLORIDE 84643-53-8 283-450-2 (2-hydroxyethyl)(2-hydroxyhexadecyl)dimethylammonium chloride Antistatic/hair conditioning HYDROXYCETYL ISOSTEARATE Isooctadecanoic acid, 2-hydroxyhexadecyl ester Emulsifying/emollient/skin conditioning HYDROXYCETYL PHOSPHATE 84753-03-7 283-849-1 2-hydroxyhexadecyl dihydrogen phosphate Emulsifying/stabilising/surfactant HYDROXYCINNAMIC ACID 7400-08-0 231-000-0 4-Hydroxycinnamic acid Skin conditioning HYDROXYCITRONELLAL 107-75-5 203-518-7 7-hydroxycitronellal Masking 2,6-BIS(2-HYDROXYETHOXY)-3,5-PYRIDINEDIAMINE HCL 117907-42-3 Pyridine, 3,5-diamino-2,6-bis(2-hydroxyethoxy)-, dihydrochloride Hair dyeing HYDROXYETHYL BEHENAMIDOPROPYL DIMONIUM CHLORIDE 220828-91-1 Propanaminium, N,N-dimethyl-N-(2-hydroxyethyl)-3-(1-oxodocosyl)amino, chloride Antistatic/hair conditioning HYDROXYETHYL CARBOXYMETHYL COCAMIDOPROPYLAMINE 1,3-propanediamine, N-coco-acyl derivs., N,N'N'-(mixed (2-hydroxyethyl) and carboxymethyl)- Surfactant/hair conditioning/foam boosting/cleansing HYDROXYETHYL CETYLDIMONIUM CHLORIDE 24625-03-4 246-369-3 Hexadecyl(2-hydroxyethyl)dimethylammonium chloride Antistatic/surfactant/hair conditioning/hair dyeing HYDROXYETHYL CETYLDIMONIUM PHOSPHATE 85563-48-0 287-619-1 Hexadecyl(2-hydroxyethyl)dimethylammonium dihydrogen phosphate Antistatic/surfactant/hair conditioning HYDROXYETHYL CHITOSAN 39280-86-9 Chitosan, ethoxylated Film forming/viscosity controlling HYDROXYETHYL DIPHENYL IMIDAZOLINE 2-imidazoline, 1-(2-hydroxyethyl)-4,5-diphenyl Antistatic/hair conditioning HYDROXYETHYL ETHYLCELLULOSE Binding/emulsion stabilising/film forming/viscosity controlling/emulsifying HYDROXYETHYL HYDROXYPROPYL C12-15 ALKOXYPROPYLAMINE OXIDE 1-propylamine, 3-(C12-C15-alkyloxy)-N-(2-hydroxyethyl)-N-(3-hydroxypropyl)-, N-oxides Surfactant/cleansing/foam boosting/hair conditioning HYDROXYETHYL LAURDIMONIUM CHLORIDE 2271-92-3 288-474-7 1-Dodecanaminium, N-(2-hydroxyethyl)-N, N-dimethyl-, chloride Antistatic/hair conditioning HYDROXYETHYL PALMITYL OXYHYDROXYPROPYL PALMITAMIDE 110483-07-3 Hexadecanamide, N-[3-(hexadecyloxy)-2-hydroxypropyl]-N-(2-hydroxyethyl)- Emollient/humectant HYDROXYETHYL PEI-1000 Solvent/viscosity controlling HYDROXYETHYL PEI-1500 Solvent/viscosity controlling 2-HYDROXYETHYL PICRAMIC ACID 99610-72-7 1-hydroxy-2-.beta.-hydroxyethylamino-4,6-dinitrobenzene Hair dyeing HYDROXYETHYL SORBITOL 110204-68-7/110204-69-8/110204-70-1 D-glucitol, 2-hydroxyethyl ether Humectant/skin conditioning HYDROXYETHYL STEARAMIDE-MIPA 93842-81-0 299-061-6 N-[2-(2-hydroxyethoxy)propyl]stearamide Antistatic/viscosity controlling/opacifying HYDROXYETHYL TALLOWDIMONIUM CHLORIDE 223707-31-1 Ethanaminium, 2-hydroxy-N,N-dimethyl-N-tallow-alkyl, chlorides Antistatic/hair conditioning HYDROXYETHYL-2-NITRO-P-TOLUIDINE 100418-33-5 1-methyl-3-nitro-4-(.beta.-hydroxyethyl)aminobenzene Hair dyeing HYDROXYETHYL-3,4-METHYLENEDIOXYANILINE HCL 81329-90-0 303-085-5 2-(1,3-benzodioxol-5-ylamino)ethanol hydrochloride Hair dyeing 2-HYDROXYETHYLAMINO-5-NITROANISOLE 66095-81-6 266-138-0 2-[(2-methoxy-4-nitrophenyl)amino]ethanol Hair dyeing HYDROXYETHYLAMINOMETHYL-P-AMINOPHENOL HCL 110952-46-0 Phenol, 4-amino-2-[(2-hydroxyethylamino)methyl]-, hydrochloride Hair dyeing HYDROXYETHYLBUTYLAMINE LAURETH SULFATE Surfactant/cleansing HYDROXYETHYLCELLULOSE hydroxyethyl cellulose 9004-62-0 Cellulose, 2-hydroxyethyl ether Binding/emulsion stabilising/film forming/viscosity controlling/stabilising HYDROXYETHYL-2,6-DINITRO-P-ANISIDINE 122252-11-3 1-(2-hydroxyethyl)amino-4-methoxy-2,6-dinitrobenzene Hair dyeing HYDROXYETHYL-P-PHENYLENEDIAMINE SULFATE 93841-24-8 298-995-1 3-(2-hydroxyethyl)-p-phenylenediammonium sulphate Hair dyeing 4-HYDROXYINDOLE 2380-94-1 219-177-2 4-hydroxyindole Hair dyeing 6-HYDROXYINDOLE 1H-indol-6-ol Hair dyeing HYDROXYLAMINE HCL 1304222 226-798-2 Hydroxylammonium chloride Antioxidant HYDROXYLAMINE SULFATE 10039-54-0 233-118-8 Bis(hydroxylammonium) sulphate Antioxidant HYDROXYLATED LANOLIN 68424-66-8 270-315-8 Lanolin, hydroxylated Antistatic/emollient/emulsifying/film forming/skin conditioning/binding HYDROXYLATED LECITHIN 8029-76-3 232-440-6 Lecithins, hydroxylated Emulsifying/skin conditioning/surfactant HYDROXYLATED MILK GLYCERIDES 144635-07-4 Glycerides, milk, hydroxylated Emollient/skin conditioning HYDROXYLAURIC ACID 2984-55-6 221-048-0 dl-2-Hydroxydodecanoic acid Skin conditioning HYDROXYLAUROYL PHYTOSPHINGOSINE Dodecanamide, N-[2,3-dihydroxy-1-(hydroxymethyl)heptadecyl]-2-hydroxy Skin conditioning/hair conditioning HYDROXYMETHOXYBENZYL PELARGONAMIDE nonivamide 2444-46-4 219-484-1 Nonanamide, N-[(4-hydroxy-3-methoxyphenyl)methyl]- Masking HYDROXYMETHYL DIOXOAZABICYCLOOCTANE 6542-37-6 229-457-6 1H,3H,5H-oxazolo[3,4-c]oxazole-7a(7H)-methanol Antimicrobial HYDROXYOCTACOSANYL HYDROXYSTEARATE 93840-71-2 298-937-5 2-hydroxyoctacosyl 12-hydroxyoctadecanoate Emollient/skin conditioning HYDROXYPHENYL GLYCINAMIDE 7228-00-4 230-628-2 2-[(3-hydroxyphenyl)amino]acetamide Antiseborrhoeic/hair conditioning HYDROXYPROLINE 51-35-4 200-091-9 L-4-hydroxyproline Antistatic/skin conditioning/surfactant/hair conditioning HYDROXYPROPYL BIS(N-HYDROXYETHYL-P-PHENYLENEDIAMINE) HCL 1,4-benzenediamine, N(4)-(2-hydroxyethyl)-N(1),N'(1)-[2-hydroxypropanediyl]- III/1,8 Hair dyeing HYDROXYPROPYL BISCETEARYLDIMONIUM CHLORIDE 1,3-propanediaminium, 2-hydroxy-N,N'-bis(C16-C18-alkyl)-N,N,N'N'-tetramethyl-,chloride Antistatic/hair conditioning HYDROXYPROPYL BISISOSTEARAMIDOPROPYLDIMONIUM CHLORIDE 1,3-propanediaminium, 2-hydroxy-N,N'-bis[(1-oxoisooctadecyl)amino]propyl-N,N,N',N'-tetramethyl-, chloride Antistatic/hair conditioning HYDROXYPROPYL BISOLEYLDIMONIUM CHLORIDE 1,3-propanediaminium, 2-hydroxy-N,N'-bis(9-octadecenyl)-N,N,N',N'-tetramethyl-, chloride Antistatic/hair conditioning HYDROXYPROPYL BISSTEARYLDIMONIUM CHLORIDE 1,3-propanediaminium, 2-hydroxy-N,N'-bis(octadecyl)-N,N,N',N'-tetramethyl-, chloride Antistatic/hair conditioning HYDROXYPROPYL BISTRIMONIUM DIIODIDE prolonium iodide 123-47-7 204-630-9 1,3-Propanediaminium, 2-hydroxy-N,N,N,N',N',N'-hexamethyl-, diiodide Antimicrobial HYDROXYPROPYL CHITOSAN 84069-44-3 Chitosan, product with methyloxirane Film forming HYDROXYPROPYL CORN STARCH Viscosity controlling/surfactant HYDROXYPROPYL CYCLODEXTRIN 128446-35-5 .beta.-Cyclodextrin, 2-hydroxypropyl ethers Skin conditioning/masking HYDROXYPROPYL GUAR 68442-94-4/39421-75-5 270-497-9 Guar gum, 2-hydroxypropyl ether, depolymd Antistatic/binding/emulsion stabilising/film forming/viscosity controlling/surfactant HYDROXYPROPYL GUAR HYDROXYPROPYLTRIMONIUM CHLORIDE Antistatic/hair conditioning HYDROXYPROPYL METHYLCELLULOSE hydroxypropyl methylcellulose methylhydroxypropylcellulosum 9004-65-3 Cellulose, 2-hydroxypropyl methyl ether Binding/emulsion stabilising/film forming/viscosity controlling/antistatic/surfactant HYDROXYPROPYL STARCH PHOSPHATE 53124-00-8 Starch, hydrogen phosphate, 2-hydroxypropyl ether Bulking/viscosity controlling 4-HYDROXYPROPYLAMINO-3-NITROPHENOL 92952-81-3 1-hydroxy-3-nitro-4-(3-hydroxypropylamino)-benzene Hair dyeing HYDROXYPROPYLCELLULOSE hydroxypropyl cellulose hydroxypropylcellulosum 9004-64-2 Cellulose, 2-hydroxypropyl ether Binding/emulsion stabilising/film forming/viscosity controlling/emulsifying HYDROXYPROPYLTRIMONIUM AMYLOPECTIN/GLYCERIN CROSSPOLYMER Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM GELATIN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HONEY 223705-79-1 Propanaminium, 2-hydroxy-N,N,N-trimethyl, 3-honey ethers, chlorides Antistatic/hair conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED CASEIN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED COLLAGEN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED KERATIN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED RICE BRAN PROTEIN 1-propanaminium, 2-hydroxy-N,N,N-trimethyl-, 3-(rice bran protein hydrolyzates) derivs., chloride Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED SILK Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED SOY PROTEIN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED VEGETABLE PROTEIN Antistatic/hair conditioning/skin conditioning HYDROXYPROPYLTRIMONIUM HYDROLYZED WHEAT PROTEIN Antistatic/hair conditioning/skin conditioning HYDROXYPYRIDINONE 822-89-9 212-506-0 Hydroxyl-2-pyridone Foam boosting/hair dyeing HYDROXYSTEARAMIDE MEA 106-15-0 203-367-7 12-hydroxy-N-(2-hydroxyethyl)octadecan-1-amide Antistatic/viscosity controlling/hair dyeing HYDROXYSTEARAMIDOPROPYL TRIMONIUM CHLORIDE 1-propanaminium, 3-[(1-oxo-12-hydroxyoctadecyl)amino]-N,N,N-trimethyl-, chloride Antistatic/hair conditioning HYDROXYSTEARAMIDOPROPYL TRIMONIUM METHOSULFATE 1-propanaminium, 3-[(1-oxo-12-hydroxyoctadecyl)amino]-N,N,N-trimethyl-, methyl sulfate (salt) Antistatic/hair conditioning HYDROXYSTEARIC ACID 106-14-9 203-366-1 12-hydroxystearic acid Emulsifying/cleansing/surfactant HYDROXYSTEARYL METHYLGLUCAMINE D-glucitol, 1-deoxy-1-[methyl(2-hydroxyoctadecyl)]amino- Antistatic HYPERICUM PERFORATUM EXTRACT 84082-80-4 282-026-4 Hypericum Perforatum Extract is an extract of the capsules, flowers, leaves and stem heads of the St. John's wort, Hypericum perforatum, Hypericaceae Astringent/soothing/skin protecting/tonic/antimicrobial/masking HYPERICUM PERFORATUM OIL 68917-49-7 Hypericum Perforatum Oil is the fixed oil obtained from the flowers of St. John's Wort, Hypericum perforatum, Hypericaceae Emollient HYPNEA MUSCIFORMIS EXTRACT 223751-71-1 Hypnea Musciformis Extract is an extract of the red algae, Hypnea musciformis, Hypneaceae Skin protecting HYPTIS SUAVEOLENS OIL Hyptis Suaveolens Oil is the fixed oil expressed from the seeds of Hyptis suaveolens, Labiatae Emollient HYSSOPUS OFFICINALIS EXTRACT 84603-66-7 283-266-2 Hyssopus Officinalis Extract is an extract of the leaves of the hyssop, Hyssopus officinalis, Labiatae Tonic/masking ICHTHAMMOL ichthammol 8029-68-3 232-439-0 Ichthammol. A complex product obtained by the sulfonation and ammoniation of the distillation product from bituminous schists. It may contain saturated and unsaturated hydrocarbons, nitrogen bases and thiophene derivatives Antimicrobial ILEX AQUIFOLIUM EXTRACT 90045-83-3 289-948-6 Ilex Aquifolium Extract is an extract of the leaves of the European holly, Ilex aquifolium, Aquifoliaceae Skin conditioning/masking ILEX PARAGUARIENSIS EXTRACT 73296-98-7 277-364-4 Ilex Paraguariensis Extract is an extract of the leaves of the mate, Ilex paraguariensis, Aquifoliaceae Tonic/masking ILLICIUM VERUM OIL 84650-59-9 283-518-1 Illicium Verum Oil is the volatile oil derived from the dried ripe fruit and seeds of star anise, Illicium verum, Illiciaceae Oral care/tonic/masking IMIDAZOLE 288-32-4 206-019-2 1H-Imidazole Buffering IMIDAZOLIDINYL UREA imidurea 39236-46-9 254-372-6 N,N''-methylenebis[N'-[3-(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]urea] VI/1,27 Preservative IMPATIENS BALSAMINA EXTRACT 90045-84-4 289-949-1 Impatiens Balsamina Extract is an extract of the flowers of the garden balsam, Impatiens balsamina, Balsaminaceae Astringent/masking IMPATIENS BALSAMINA LEAF EXTRACT 90045-84-4 289-949-1 Impatiens Balsamina Leaf Extract is an extract of the leaves of the garden balsam, Impatiens balsamina, Balsaminaceae Astringent/masking INDIGOFERA ARGENTEA LEAF POWDER 90045-86-6 289-951-2 Indigofera Argentea Leaf Powder is a powder of the dried, crushed leaves of Indigofera argentea, Leguminosae Tonic/masking INDIGOFERA TINCTORIA Indigofera Tinctoria is the dried, crushed leaves of Indigofera tinctoria, Leguminosae Tonic/masking INDIGOFERA TINCTORIA EXTRACT 84775-63-3 283-892-6 Indigofera Tinctoria Extract is an extract of the whole plant without the roots of Indigofera tinctoria, Leguminosae Tonic/masking INOSITOL 87-89-8 201-781-2 cis-1,2,3,5-trans-4,6-Cyclohexanehexol Antistatic/humectant/hair conditioning INOSITOL HEXANICOTINATE inositol nicotinate 1700877 229-485-9 3-Pyridinecarboxylic acid, 1,2,3,4,5,6-cyclohexanehexayl ester Humectant INOSITOL HEXA-PCA L-proline, 5-oxo-, hexaester with myo-inositol Humectant/skin conditioning INULA HELENIUM EXTRACT 84012-20-4 281-666-1 Inula Helenium Extract is an extract of the roots of the elecampane, Inula helenium, Compositae Skin conditioning/masking IODIZED CORN PROTEIN Proteins, corn, iodinated Smoothing IODIZED GARLIC Allium sativum, garlic, iodinated Skin conditioning IODIZED GARLIC EXTRACT Allium sativum, garlic, ext., iodinated Skin conditioning IODIZED HYDROLYZED EXTENSIN 222400-59-1 Glycoproteins (specific or class), extensins, hydrolyzates, iodized Skin conditioning IODIZED HYDROLYZED ZEIN Protein hydrolyzates, zeins, iodinated Smoothing IODOPROPYNYL BUTYLCARBAMATE 55406-53-6 259-627-5 3-iodo-2-propynyl butylcarbamate VI/1,56 Preservative IPOMOEA BATATAS EXTRACT 223749-11-9 Ipomoea Batatas Extract is an extract of the roots of Ipomoea batatas, Convolvulaceae Skin protecting IPOMOEA BONA-NOX EXTRACT 223749-13-1 Ipomoea Bona-Nox Extract is an extract of the flowers of Ipomoea bona-nox, Convolvulaceae Skin protecting IPOMOEA PURGA 9000-35-5 232-538-9 Jalap resin. Extractives and their physically modified derivatives. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. Ipomoea purga, Convolvulaceae Skin conditioning/masking IPOMOEA PURGA RESIN 84696-22-0 283-641-0 Ipomoea Purga Resin is a resinous material obtained from the dried tuberous root of the jalap, Ipomoea purga, Convolvulaceae Skin conditioning/masking IRIS FLORENTINA EXTRACT 90045-89-9 289-954-9 Iris Florentina Extract is an extract of the roots of the orris, Iris florentina, Iridaceae Tonic/masking IRIS FLORENTINA ROOT 90045-89-9 289-954-9 Iris Florentina Root is the dried root of the orris, Iris florentina, Iridaceae Tonic/masking IRIS FLORENTINA ROOT POWDER 90045-89-9 289-954-9 Iris Florentina Root Powder is a powder derived from the root of the orris, Iris florentina, Iridaceae Tonic/masking IRIS GERMANICA EXTRACT 85085-39-8 285-368-2 Iris Germanica Extract is an extract of the roots of Iris germanica, Iridaceae Skin conditioning IRIS PALLIDA EXTRACT 90045-90-2 289-955-4 Iris Pallida Extract is an extract of the roots of the orris, Iris pallida, Iridaceae Tonic/masking IRIS VERSICOLOR EXTRACT 90045-93-5 289-959-6 Iris Versicolor Extract is an extract of the roots of the blue flag, Iris versicolor, Iridaceae Emollient/tonic/masking IRON HYDROXIDE 20344-49-4 243-746-4 Iron hydroxide oxide Stabilising ISATIS TINCTORIA OIL Isatis Tinctoria Oil is the oil expressed from the seeds of Isatis tinctoria, Brassicaceae Emollient ISOAMYL ACETATE 123-92-2 204-662-3 Isopentyl acetate Solvent ISOAMYL ALCOHOL 123-51-3 204-633-5 3-Methylbutan-1-ol Solvent ISOAMYL LAURATE 6309-51-9 228-626-1 Isopentyl laurate Emollient/skin conditioning ISOAMYL P-METHOXYCINNAMATE 71617-10-2 275-702-5 Isopentyl p-methoxycinnamate VII/1,14 Uv absorber/uv filter ISOBUTANE 75-28-5 200-857-2 Isobutane Propellant ISOBUTOXYPROPANOL 23436-19-3 245-663-9 1-isobutoxypropan-2-ol Solvent/surfactant/viscosity controlling ISOBUTYL ACETATE 110-19-0 203-745-1 Isobutyl acetate Solvent ISOBUTYL BENZOATE 120-50-3 204-401-3 Isobutyl benzoate VI/1,1 Preservative/solvent ISOBUTYL MYRISTATE 25263-97-2 246-765-6 Isobutyl myristate Emollient/skin conditioning ISOBUTYL PALMITATE 110-34-9 203-758-2 Isobutyl palmitate Emollient/skin conditioning ISOBUTYL PELARGONATE 30982-03-7 250-411-6 Isobutyl nonan-1-oate Emollient/skin conditioning ISOBUTYL STEARATE 646-13-9 211-466-1 Isobutyl stearate Emollient/skin conditioning ISOBUTYL TALLOWATE 68526-50-1 271-207-3 Fatty acids, tallow, iso-Bu esters Emollient/skin conditioning ISOBUTYLATED LANOLIN OIL 85005-47-6 284-980-7 Oils, lanolin, 2-methylpropanoate Antistatic/emollient/skin conditioning/hair conditioning ISOBUTYLENE/ISOPRENE COPOLYMER 9010-85-9 1,3-butadiene-, polymer with 2-methyl-1-propene Viscosity controlling ISOBUTYLENE/MA COPOLYMER 26426-80-2 2,5-furandione, polymer with 2-methyl-1-propene Viscosity controlling/hair fixing/film forming ISOBUTYLENE/SODIUM MALEATE COPOLYMER Film forming/viscosity controlling ISOBUTYLPARABEN 857259 224-208-8 Isobutyl 4-hydroxybenzoate VI/1,12 Preservative ISOBUTYRIC ACID 79-31-2 201-195-7 Isobutyric acid Buffering ISOCETEARETH-8 STEARATE Emulsifying/surfactant ISOCETETH-10 Emulsifying/surfactant ISOCETETH-10 STEARATE Emulsifying ISOCETETH-20 Emulsifying/surfactant ISOCETETH-30 Emulsifying/surfactant/cleansing ISOCETYL ALCOHOL 36311-34-9 252-964-9 Isohexadecanol Emollient/viscosity controlling/skin conditioning ISOCETYL BEHENATE 94247-28-6 304-205-9 Isohexadecyl docosanoate Emollient/skin conditioning ISOCETYL ETHYLHEXANOATE 125804-19-5 Hexanoic acid, 2-ethyl-, isohexadecyl ester Skin conditioning/emollient ISOCETYL ISODECANOATE 129588-05-2 Isodecanoic acid, isohexadecyl ester Emollient/skin conditioning ISOCETYL ISOSTEARATE 52006-45-8 257-598-3 Isohexadecyl isooctadecanoate Skin conditioning/emollient ISOCETYL LAURATE 89527-28-6 Dodecanoic acid, isohexadecyl ester Skin conditioning/emollient ISOCETYL LINOLEOYL STEARATE Octadecanoic acid, 12-(1-oxo-9,12-octadecadienyloxy)-, isohexadecyl ester Emollient/skin conditioning ISOCETYL MYRISTATE 83708-66-1 Tetradecanoic acid, isohexadecy ester Emollient/skin conditioning ISOCETYL PALMITATE 127770-27-8 Hexadecanoic acid, isohexadecyl ester Emollient/skin conditioning ISOCETYL SALICYLATE Benzoic acid, 2-hydroxy-, isohexadecyl ester Emollient/solvent/skin conditioning ISOCETYL STEARATE 25339-09-7 246-868-6 Isohexadecyl stearate Emollient/skin conditioning ISOCETYL STEAROYL STEARATE 97338-28-8 306-621-6 Isohexadecyl 12-[(1-oxooctadecyl)oxy]octadecanoate Emollient/viscosity controlling/skin conditioning ISODECETH-2 COCOATE Emollient/emulsifying/surfactant ISODECETH-4 Emulsifying/surfactant ISODECETH-5 Emulsifying/surfactant ISODECETH-6 Emulsifying/surfactant ISODECYL CITRATE 90605-17-7 292-416-6 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, isodecyl ester Emollient/skin conditioning/plasticiser ISODECYL COCOATE Fatty acids, coco, isodecyl esters Emollient/skin conditioning ISODECYL ETHYLHEXANOATE 34962-91-9 252-302-9 Isodecyl 2-ethylhexanoate Emollient/skin conditioning ISODECYL HYDROXYSTEARATE 29383-27-5 Octadecanoic acid, hydroxy-, 3,7-dimethyloctyl ester Emollient/skin conditioning ISODECYL ISONONANOATE 59231-35-5/41395-89-5 261-674-1 Isodecyl 3,5,5-trimethylhexanoate Antistatic/emollient/skin conditioning ISODECYL LAURATE 94247-10-6/14779-93-2 304-186-7 Isodecyl laurate Emollient/skin conditioning ISODECYL MYRISTATE 51473-24-6/17670-91-6 257-227-5 Isodecyl myristate Emollient/skin conditioning ISODECYL NEOPENTANOATE 60209-82-7 262-108-6 Propanoic acid, 2,2-dimethyl-, isodecyl ester Emollient/skin conditioning ISODECYL OLEATE 59231-34-4 261-673-6 Isodecyl oleate Emollient/skin conditioning ISODECYL PALMITATE 59231-33-3/14779-95-4 261-672-0 Isodecyl palmitate Emollient/skin conditioning ISODECYL SALICYLATE 85252-25-1 286-542-0 Isodecyl salicylate Antistatic/skin conditioning ISODECYL STEARATE 31565-38-5 250-704-9 Isodecyl stearate Emollient/skin conditioning ISODECYLPARABEN Benzoic acid, 4-hydroxy-, isodecyl ester Antimicrobial ISODODECANE 93685-81-5 297-629-8 hydrocarbons, c4, 1,3-butadiene-free, polym., triisobutylene fraction, hydrogenated Emollient/solvent ISODODECENE 141-70-8 205-495-9 2-(2,2-dimethylpropyl)-4,4-dimethylpent-1-ene Emollient/solvent ISODON JAPONICUS EXTRACT 246536-68-5 Isodon Japonicus Extract is an extract of the leaves and stalks of the Isodonis, Isodon japonicus, Lamiaceae Skin conditioning/masking ISODON TRICHOCARPUS EXTRACT 223749-18-6 Isodon Trichocarpus Extract is an extract of the leaves and stalks of the isodonis, Isodon trichocarpus, Lamiaceae Skin conditioning/masking ISOEICOSANE 93685-79-1 297-627-7 hydrocarbons, c4, 1,3-butadiene-free, polym., pentaisobutylene fraction, hydrgenated Emollient/skin conditioning/solvent ISOEUGENOL 97-54-1 202-590-7 Phenol, 2-methoxy-4-(1-propenyl)- Masking ISOHEXADECANE 93685-80-4 297-628-2 hydrocarbons, C4, 1,3-butadiene-free, polym., tetraisobutylene fraction, hydrogenated Emollient/solvent/skin conditioning ISOHEXYL LAURATE 55194-05-3 259-520-3 Sec-hexyl laurate Emollient/skin conditioning ISOHEXYL NEOPENTANOATE 131141-70-3 Propanoic acid, 2,2-dimethyl, 2-ethylbutyl ester Emollient/skin conditioning ISOHEXYL PALMITATE 55194-91-7 Hexadecanoic acid, 1-methylpentyl ester Emollient/skin conditioning ISOLAURETH-3 Emulsifying/surfactant ISOLAURETH-6 Emulsifying/surfactant/emollient ISOLAURETH-10 Emulsifying/surfactant ISOLAURYL BEHENATE Docosanoic acid, isododecyl ester Emollient/skin conditioning ISOLEUCINE isoleucine 73-32-5 200-798-2 L-isoleucine Antistatic/skin conditioning/hair dyeing ISOLONGIFOLENE EPOXIDE 67999-56-8 268-066-5 Octahydro-4,4,8,8-tetramethyl-4a,7-methano-4aH-naphth[1,8a-b]oxirene Masking ISOLONGIFOLENE KETONE EXO 29461-14-1 249-649-3 (2.alpha.,4a.alpha.,8.alpha.)-hexahydro-1,1,5,5-tetramethyl-2H-2,4a-methanonaphthalen-8(5H)-one Masking ISOMALT 64519-82-0 A complex mixture of polysaccharides obtained by enzyme treatment of sucrose. It consists mainly of 6-0-.alpha.-D-glucopyranosyl-D-glucitol and 1-0-.alpha.-D-glucopyranosyl-D-mannitol Humectant ISOMERIZED JOJOBA OIL Oils, jojoba, isomerized Emollient/skin conditioning ISONONAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 61886-48-4 1-propanaminium, N-ethyl-N,N-dimethyl-3-[(1-oxoisononyl)amino]-, ethyl sulfate Antistatic ISONONYL FERULATE 208190-64-1 3-(4-hydroxy-3-methoxyphenyl)propenoic acid, 3,5,5-trimethylhexyl ester Skin conditioning/emollient ISONONYL ISONONANOATE 59219-71-5/42131-25-9 261-665-2 3,5,5-trimethylhexyl 3,5,5-trimethylhexanoate Antistatic/emollient/skin conditioning ISOOCTANE 540-84-1 208-759-1 2,2,4-trimethylpentane Solvent ISOOCTYL THIOGLYCOLATE 25103-09-7 246-613-9 Isooctyl mercaptoacetate III/1,2b Hair waving or straightening ISOPENTANE 78-78-4 201-142-8 2-methylbutane Propellant/solvent/viscosity controlling ISOPENTYLCYCLOHEXANONE Cyclohexanone, isopentyl- Masking ISOPENTYLDIOL 50468-22-9/2568-33-4 256-597-5 3-methylbutane-1,2-diol Solvent ISOPRENE/PENTADIENE COPOLYMER 31303-93-2 1,3-Pentadiene, polymer with 2-methyl-1,3-butadiene Viscosity controlling ISOPROPANOLAMINE 78-96-6 201-162-7 1-aminopropan-2-ol III/1,61 Buffering ISOPROPANOLAMINE LANOLATE 85536-46-5 287-529-2 Fatty acids, lanolin, compds. with isopropanolamine Surfactant/cleansing/solvent ISOPROPANOLAMINE NITRITE 1999285 230-930-4 (2-hydroxypropyl)ammonium nitrite Anticorrosive ISOPROPYL ACETATE 108-21-4 203-561-1 Isopropyl acetate Solvent ISOPROPYL ALCOHOL isopropyl alcohol 67-63-0 200-661-7 Propan-2-ol Antifoaming/solvent/viscosity controlling ISOPROPYL ARACHIDATE 26718-90-1 247-919-5 Isopropyl icosanoate Emollient/skin conditioning ISOPROPYL AVOCADATE 90990-05-9 292-765-4 Fatty acids, avocado-oil, iso-Pr esters Emollient/skin conditioning ISOPROPYL BEHENATE 26718-95-6 247-922-1 Isopropyl docosanoate Emollient/skin conditioning ISOPROPYL BENZOATE 939-48-0 213-361-6 Isopropyl benzoate VI/1,1 Preservative ISOPROPYL C12-15-PARETH-9 CARBOXYLATE Emollient/skin conditioning ISOPROPYL CITRATE 1321-57-9 215-319-2 (1-Methylethyl) dihydrogen 2-hydroxypropane-1,2,3-tricarboxylate Plasticiser ISOPROPYL CRESOLS 485076 221-761-7 4-isopropyl-m-cresol VI/1,38 Preservative ISOPROPYL DIBENZOYLMETHANE 63250-25-9 264-043-9 1-[4-(1-methylethyl)phenyl]-3-phenylpropane-1,3-dione Uv absorber ISOPROPYL ESTER OF PVM/MA COPOLYMER 31307-95-6 2-butenedioic acid (Z)-, polymer with methoxyethene, 1-methylethyl ester Antistatic/binding/emulsion stabilising/film forming/hair fixing ISOPROPYL HYDROXYBUTYRAMIDE DIMETHICONE COPOLYOL Humectant/skin conditioning ISOPROPYL HYDROXYCETYL ETHER Hexadecane, 2-hydroxy-1-(1-methylethoxy)- Surfactant/skin conditioning ISOPROPYL HYDROXYSTEARATE Octadecanoic acid, 12-hydroxy-, 1-methylethyl ester Emollient/skin conditioning ISOPROPYL ISOSTEARATE 68171-33-5/31478-84-9 269-023-3 Isopropyl isodecanoate Emollient/binding/skin conditioning ISOPROPYL JOJOBATE 226993-96-0 Jojoba fatty acids, esters with 2-propanol Skin conditioning/emollient ISOPROPYL LANOLATE 63393-93-1 264-119-1 Fatty acids, lanolin, iso-Pr esters Antistatic/emollient/emulsifying/binding/skin conditioning ISOPROPYL LAURATE 10233-13-3 233-560-1 Isopropyl laurate Emollient/binding/skin conditioning ISOPROPYL LINOLEATE 22882-95-7 245-289-6 Isopropyl (9Z,12Z)-octadeca-9,12-dienoate Emollient/binding/skin conditioning ISOPROPYL METHOXYCINNAMATE 5466-76-2 226-774-1 Isopropyl p-methoxycinnamate Uv absorber ISOPROPYL MYRISTATE isopropyl myristate isopropylis myristas 110-27-0 203-751-4 Isopropyl myristate Binding/emollient/solvent/skin conditioning ISOPROPYL OLEATE 112-11-8 203-935-4 Isopropyl oleate Emollient/skin conditioning/binding ISOPROPYL PALMITATE isopropyl palmitate 142-91-6 205-571-1 Isopropyl palmitate Antistatic/binding/emollient/solvent/skin conditioning ISOPROPYL PPG-2-ISODECETH-7 CARBOXYLATE Emollient/solvent/skin conditioning ISOPROPYL RICINOLEATE 71685-99-9 275-841-1 Isopropyl (R)-12-hydroxyoleate Emollient/skin conditioning ISOPROPYL SORBATE 44987-75-9 256-175-0 Isopropyl hexa-2,4-dienoate Antimicrobial ISOPROPYL STEARATE 112-10-7 203-934-9 Isopropyl stearate Binding/emollient/skin conditioning ISOPROPYL TALLOWATE 92456-96-7 296-275-1 Fatty acids, tallow, iso-Pr esters Emollient/skin conditioning/binding ISOPROPYL THIOGLYCOLATE Acetic acid, mercapto-, 1-methylethyl ester III/1,2b Hair waving or straightening ISOPROPYL TITANIUM TRIISOSTEARATE 61417-49-0 262-774-8 Tris(isooctadecanoato-O)(propan-2-olato)titanium Emollient/emulsifying ISOPROPYLAMINE 75-31-0 200-860-9 Isopropylamine Buffering ISOPROPYLAMINE DODECYLBENZENESULFONATE 26264-05-1 247-556-2 Dodecylbenzenesulphonic acid, compound with isopropylamine (1:1) Surfactant/cleansing ISOPROPYLBENZYL SALICYLATE 94134-93-7 302-864-7 [4-(1-methylethyl)phenyl]methyl salicylate Uv absorber ISOPROPYLIDENEDIPHENOL BISHYDROXYPROPYL PEG-180 37225-26-6 Oxirane, [(1-methylethylidene)bis(4,1-phenyleneoxymethylene)]bis-, polymer with.alpha.-hydro-.omega.hydroxypoly(oxy-1,2-ethanediyl) (180 mol EO average molar ratio) Binding ISOPROPYLPARABEN 4191-73-5 224-069-3 Isopropyl 4-hydroxybenzoate VI/1,12 Preservative ISOPROPYLPHENYLBUTANAL 125109-85-5 Butanal, 3-(3-(1-methylethyl)phenyl)- Masking ISOQUERCITRIN 21637-25-2 244-488-5 2-(3,4-dihydroxyphenyl)-3-(.beta.-D-glucofuranosyloxy)-5,7-dihydroxy-4H-1-benzopyran-4-one Antioxidant ISOSORBIDE LAURATE 28454-97-9 249-032-9 1,4:3,6-dianhydro-D-glucitol monolaurate Emulsifying/skin conditioning ISOSTEARAMIDE DEA 52794-79-3 258-193-4 N,N-bis(2-hydroxyethyl)isooctadecan-1-amide Antistatic/viscosity controlling/foam boosting/surfactant ISOSTEARAMIDE MEA 54536-43-5 Isooctadecanamide, N-(2-hydroxyethyl)- Antistatic/viscosity controlling/foam boosting/surfactant ISOSTEARAMIDE MIPA 55738-53-9 259-782-9 Isooctadecanoic acid, compound with 1-aminopropan-2-ol (1:1) Antistatic/viscosity controlling/foam boosting/surfactant ISOSTEARAMIDOMORPHOLINE STEARATE Morpholine, 4-(1-oxoisooctadecyl)-, salt with octadecanoic acid Surfactant/emulsifying ISOSTEARAMIDOPROPYL BETAINE 63566-37-0 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-(1-oxoisooctadecylamino)-, hydroxide, inner salt Antistatic/surfactant/skin conditioning/foam boosting/hair conditioning/cleansing ISOSTEARAMIDOPROPYL DIMETHYLAMINE 67799-04-6 267-101-1 N-[3-(dimethylamino)propyl]isooctadecan-1-amide Antistatic ISOSTEARAMIDOPROPYL DIMETHYLAMINE GLUCONATE Isooctadecanamide, N-[3-(dimethylamino)propyl]-, gluconate (salt) Antistatic ISOSTEARAMIDOPROPYL DIMETHYLAMINE GLYCOLATE Isooctadecanamide, N-[3-(dimethylamino)propyl]-, hydroxyacetate (salt) (1:1) Antistatic ISOSTEARAMIDOPROPYL DIMETHYLAMINE LACTATE 55852-15-8 Propanoic acid, 2-hydroxy-, compd. with N-[3-(dimethylamino)propyl]-16-methylheptadecanamide (1: 1) Antistatic ISOSTEARAMIDOPROPYL EPOXYPROPYL DIMONIUM CHLORIDE 94349-35-6 305-152-4 (2,3-epoxypropyl)dimethyl[3-[(16-methylheptadecanoyl)amino]propyl]ammonium chloride Antistatic ISOSTEARAMIDOPROPYL EPOXYPROPYLMORPHOLINIUM CHLORIDE 220895-61-4 Morpholinium, N-(3-(1-oxoisooctadecyl)aminopropyl)-N-oxiranylmethyl, chloride Hair conditioning ISOSTEARAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 67633-63-0 266-778-0 Ethyldimethyl[3-[(1-oxoisooctadecyl)amino]propyl]ammonium ethyl sulphate Antistatic/hair conditioning ISOSTEARAMIDOPROPYL ETHYLMORPHOLINIUM ETHOSULFATE Morpholinium, 4-ethyl-4-[3-(1-oxoisooctadecyl)amino]propyl-, ethyl sulfate (salt) Antistatic/hair conditioning ISOSTEARAMIDOPROPYL LAURYLACETODIMONIUM CHLORIDE 1-propanaminium, N-carboxymethyl-N, N-dimethyl-3-[(1-oxoisooctadecyl)amino]-, dodecyl ester, chloride Antistatic/hair conditioning ISOSTEARAMIDOPROPYL MORPHOLINE Isooctadecanamide, N-[3-(4-morpholinyl)propyl]- Antistatic ISOSTEARAMIDOPROPYL MORPHOLINE LACTATE 72300-24-4/80145-09-1 Propanoic acid, 2-hydroxy-, compd. with N-[3-(4-morpholinyl)propyl]isooctadecanamide (1: 1) Antistatic ISOSTEARAMIDOPROPYL MORPHOLINE OXIDE Isooctadecanamide, N-[3-(4-morpholinyl)propyl]-N-oxide Surfactant/hydrotrope/foam boosting/hair conditioning/cleansing ISOSTEARAMIDOPROPYL PG-DIMONIUM CHLORIDE 1-propanaminium, N-(2,3-dihydroxypropyl)-N,N-dimethyl-3-[(1-oxoisooctadecyl)amino]-, chloride Antistatic/hair conditioning ISOSTEARAMIDOPROPYLAMINE OXIDE Isooctadecanamide, N-[3-(dimethylamino)propyl]-, N-oxide Surfactant/hydrotrope/foam boosting/hair conditioning/cleansing ISOSTEARAMINOPROPALKONIUM CHLORIDE 67633-59-4 266-777-5 Benzyldimethyl[3-[(1-oxoisooctadecyl)amino]propyl]ammonium chloride Antistatic/hair conditioning ISOSTEARETH-2 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-3 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-6 CARBOXYLIC ACID Emulsifying/surfactant ISOSTEARETH-10 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-10 STEARATE Emulsifying/skin conditioning/emollient ISOSTEARETH-11 CARBOXYLIC ACID Emulsifying/surfactant ISOSTEARETH-12 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-20 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-22 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARETH-50 52292-17-8 Poly(oxy-1,2-ethanediyl), .alpha.-isooctadecyl-.omega.-hydroxy- Emulsifying/surfactant ISOSTEARIC ACID 30399-84-9/2724-58-5 250-178-0 Isooctadecanoic acid Binding/emulsifying/surfactant/cleansing ISOSTEARIC/MYRISTIC GLYCERIDES Glycerides, isooctadecanoic and tetradecanoic mixed Emulsifying/skin conditioning ISOSTEAROYL HYDROLYZED COLLAGEN 111174-63-1 Proteins, hydrolyzates, leather, reaction products with isostearoyl chloride Antistatic/surfactant/skin conditioning/hair conditioning/cleansing ISOSTEAROYL ISOSTEARYL STEARATE Octadecanoic acid, 12-(1-oxoisooctadecyloxy)-, isooctadecyl ester Emulsifying/skin conditioning ISOSTEAROYL PG-TRIMONIUM CHLORIDE 94689-36-8 305-560-2 [2-hydroxy-3-[(1-oxoisooctadecyl)oxy]propyl]trimethylammonium chloride Antistatic/hair conditioning ISOSTEARYL ALCOHOL 27458-93-1 248-470-8 Isooctadecan-1-ol Emollient/viscosity controlling/skin conditioning ISOSTEARYL AVOCADATE 90990-06-0 292-767-5 Fatty acids, avocado-oil, isooctadecyl esters Emollient/skin conditioning ISOSTEARYL BEHENATE Docosanoic acid, isooctadecyl ester Emollient/skin conditioning ISOSTEARYL BENZOATE Benzoic acid, isooctadecyl ester Emollient/skin conditioning/hair conditioning ISOSTEARYL BENZYLIMIDONIUM CHLORIDE 84625-60-5 283-429-8 1-benzyl-4,5-dihydro-1-(2-hydroxyethyl)-2-(15-methylhexadecyl)-1H-imidazolium chloride Antistatic/binding ISOSTEARYL DIGLYCERYL SUCCINATE Butanedioic acid, esters with isooctadecanol and glycerol dimer Antistatic/skin conditioning ISOSTEARYL ERUCATE 97259-85-3 306-449-1 16-methylheptadecyl (Z)-docos-13-enoate Emollient/skin conditioning ISOSTEARYL ETHYLDIMONIUM CHLORIDE 1-isooctadecanaminium, N-ethyl-N,N-dimethyl-, chloride Antistatic/hair conditioning ISOSTEARYL ETHYLHEXANOATE 69247-83-2 273-935-7 Isooctadecyl 2-ethylhexanoate Emollient/skin conditioning ISOSTEARYL ETHYLIMIDONIUM ETHOSULFATE 1-isooctadecanaminium, N-ethyl-N,N-dimethyl-, ethyl sulfate (salt) Antistatic/hair conditioning ISOSTEARYL GLYCERYL PENTAERYTHRITYL ETHER Emollient/hair conditioning/skin conditioning ISOSTEARYL HYDROXYETHYL IMIDAZOLINE 68966-38-1 273-429-6 4,5-dihydro-2-isoheptadecyl-1H-imidazole-1-ethanol Antistatic/hair conditioning ISOSTEARYL ISONONANOATE Hexanoic acid, 3,5,5-trimethyl-, isooctadecyl ester Emollient/hair conditioning ISOSTEARYL ISOSTEARATE 41669-30-1 255-485-3 Isooctadecyl isooctadecanoate Binding/emollient/skin conditioning ISOSTEARYL LACTATE 42131-28-2 255-674-0 Isooctadecyl lactate Emollient/skin conditioning ISOSTEARYL LAURATE 72576-79-5 Dodecanoic acid, isooctadecyl ester Emollient/skin conditioning ISOSTEARYL LAURDIMONIUM CHLORIDE 220895-68-1 Isooctadecanaminium, N-dodecyl-N,N-dimethyl, chloride Antistatic ISOSTEARYL MYRISTATE 72576-81-9 Tetradecanoic acid, isooctadecyl ester Emollient/binding/skin conditioning ISOSTEARYL NEOPENTANOATE 58958-60-4 261-521-9 Propanoic acid, 2,2-dimethyl-, isooctadecyl ester Emollient/binding/skin conditioning ISOSTEARYL PALMITATE 72576-80-8 276-719-0 Isooctadecyl palmitate Emollient/skin conditioning/binding ISOSTEARYL STEAROYL STEARATE 93385-12-7 Octadecanoic acid, 12-[(1-oxooctadecyl)oxy]-, isooctadecyl ester Emollient/skin conditioning/viscosity controlling ISOTRIDECYL ISONONANOATE 59231-37-7 261-675-7 Isotridecyl 3,5,5-trimethylhexanoate Emollient/skin conditioning ISOTRIDECYL MYRISTATE 88332-30-3 Tetradecanoic acid, isotridecyl ester Emollient/skin conditioning/hair conditioning JASMINUM OFFICINALE EXTRACT 90045-94-6 289-960-1 Jasminum Officinale Extract is an extract of the flowers and leaves of the jasmine, Jasminum officinale, Oleaceae Skin conditioning/moisturising/soothing/masking JASMINUM OFFICINALE OIL 8022-96-6 Jasminum Officinale Oil is the volatile oil obtained from the flowers of the jasmine, Jasminium officinale, Oleaceae Skin conditioning/moisturising/soothing/masking JOJOBA ALCOHOL Alcohols, jojoba Emollient/skin conditioning/viscosity controlling JOJOBA ESTERS Oils, jojoba, product with hydrogenated jojoba wax Skin conditioning/emollient/soothing/moisturising JUGLANS MANDSHURICA SHELL POWDER 223749-22-2 Juglans Mandshurica Shell Powder is an extract of the shells of Juglans mandshurica, Juglandaceae Abrasive JUGLANS NIGRA EXTRACT 96690-56-1 306-252-0 Juglans Nigra Extract is an extract of the leaves of the black walnut, Juglans nigra, Juglandaceae Emollient/astringent/masking JUGLANS NIGRA SHELL EXTRACT Juglans Nigra Shell Extract is an extract of the shells of the black walnut, Juglans nigra, Juglandaceae Emollient/astringent/masking JUGLANS REGIA LEAF EXTRACT 84012-43-1 281-688-1 Juglans Regia Leaf Extract is an extract of the leaves of the walnut, Juglans regia, Juglandaceae Astringent/soothing/cleansing/abrasive/bulking/skin conditioning/masking JUGLANS REGIA LEAVES Juglans Regia Leaves are the leaves from the walnut, Juglans regia, Juglandaceae Astringent/soothing/cleansing/abrasive/bulking/skin conditioning/masking JUGLANS REGIA OIL 2236997 Juglans Regia Oil is the oil derived from the fruit of the walnut, Juglans regia, Juglandaceae Emollient JUGLANS REGIA SEED Juglans Regia Seed is the ground seeds obtained from the walnut, Juglans regia, Juglandaceae Abrasive JUGLANS REGIA SHELL POWDER Juglans Regia Shell Powder is a powder of the ground shells of the walnut, Juglans regia, Juglandaceae Abrasive JUNIPERUS COMMUNIS EXTRACT 84603-69-0 283-268-3 Juniperus Communis Extract is an extract of the ripe fruit of the juniper, Juniperus communis, Cupressaceae Tonic/deodorant/masking JUNIPERUS COMMUNIS OIL 73049-62-4 Juniperus Communis Oil is the volatile oil obtained from the berries of the juniper, Juniperus communis, Cupressaceae Tonic/masking JUNIPERUS OXYCEDRUS EXTRACT 90046-02-9 289-969-0 Juniperus Oxycedrus Extract is an extract of the ripe fruit of Juniperus oxycedrus, Cupressaceae Tonic/masking JUNIPERUS OXYCEDRUS TAR 2233005 Oils, cade obtained from the wood of Juniperus oxycedrus, Cupressaceae Antidandruff JUNIPERUS PHOENICEA EXTRACT 90046-03-0 289-970-6 Juniperus Phoenicea Extract is an extract of the gum of Juniperus phoenicea, Cupressaceae Tonic JUNIPERUS VIRGINIANA EXTRACT 85085-41-2 285-370-3 Juniperus Virginiana Extract is an extract of the wood of Juniperus virginiana, Cupressaceae Tonic JUNIPERUS VIRGINIANA OIL Juniperus Virginiana Oil is the volatile oil obtained from the fruits and leaves of Juniperus virginiana, Cupressaceae Masking/tonic KALANCHOE PINNATA EXTRACT 90046-05-2 289-972-7 Kalanchoe Pinnata Extract is an extract of the leaves of the kalanchoe, Kalanchoe pinnata, Crassulaceae Skin conditioning/masking KAOLIN kaolin kaolinum 1332-58-7 310-194-1 Naturally occurring substances, kaolin (CI 77004) Absorbent/anticaking/abrasive/bulking/opacifying KERATIN 68238-35-7 269-409-1 Keratins. Natural, fibrous proteins occurring in vertebrates. They contain all of the common amino acids and are characterized by high cystine content Hair conditioning/skin conditioning KERATIN AMINO ACIDS Keratins, hydrolyzates Antistatic/hair conditioning/skin conditioning KETOGLUTARIC ACID 328-50-7 206-330-3 2-Oxoglutaric acid Deodorant KIGELIA AFRICANA EXTRACT 223749-33-5 Kigelia Africana Extract is an extract of the fruit of Kigelia africana, Bignoniaceae Skin protecting KINETIN 525-79-1 208-382-2 Furfuryl(purin-6-yl)amine Skin conditioning KOJIC ACID 501-30-4 207-922-4 5-hydroxy-2-hydroxymethyl-4-pyrone Antioxidant KOJIC DIPALMITATE 79725-98-7 Hexadecanoic acid, 4-oxo-6-[[(1-oxohexadecyl)oxy]methyl]-4H-pyran-3-yl ester Emollient KRAMERIA TRIANDRA EXTRACT 84775-95-1 283-919-1 Krameria Triandra Extract is an extract of the roots of the krameria, Krameria triandra, Krameriaceae Astringent/soothing/cleansing LAC 8049-98-7 310-127-6 Lac is a naturally occuring substance, cow's whole milk Skin conditioning LAC POWDER 310-127-6 Lac Powder is the solid residue produced by the dehydration of cow's milk Skin conditioning LACCAIC ACID 1,2-anthracenedicarboxylic acid, 3,5,6,8-tetrahydroxy-9,10-dioxo-7-[2-hydroxy-5-(2-acetamidoethyl)phenyl- Hair dyeing LACTAMIDE MEA 5422-34-4 226-546-1 N-2-hydroxyethyllactamide Antistatic/humectant/skin conditioning/hair conditioning LACTAMIDOPROPYL TRIMONIUM CHLORIDE 93507-51-8 1-propanaminium, N,N,N-trimethyl-3-[2-hydroxy-1-oxopropyl]amino-, chloride Antistatic LACTIC ACID lactic acid acidum lacticum 50-21-5 200-018-0 Propanoic acid, 2-hydroxy- Buffering/humectant/skin conditioning LACTIS FAEX Lactis Faex is a yeast obtained from milk Skin conditioning LACTIS LIPIDA Lipids, milk Emollient/skin conditioning LACTIS PROTEINUM Lactis Proteinum are the proteins obtained from cow's milk Hair conditioning/skin conditioning LACTIS PROTEINUM EXTRACT Lactis Proteinum Extract is an extract of milk protein Skin conditioning LACTIS SERUM PROTEINUM 91082-88-1 293-803-2 Lactis Serum Proteinum is a polypeptide obtained from the fluid part of milk after separation from curds Hair conditioning/skin conditioning LACTITOL 585-86-4 209-566-5 4-O-.beta.-D-galactopyranosyl-D-glucitol Humectant/skin conditioning LACTOBACILLUS FERMENT Lactobacillus Ferment is the product obtained from the fermentation of Lactobacillus Skin conditioning LACTOBACILLUS LAC/CALCIUM/PHOSPHOROUS/MAGNESIUM/ZINC FERMENT Extract of a fermentation product of lactobacillus in the presence of calcium, phosphorous, magnesium and zinc Skin protecting LACTOBACILLUS/ALGAE FERMENT Product obtained by the fermentation of algae extract by lactobacillus Skin protecting LACTOBACILLUS/EICHORNIA CRASSIPES FERMENT Product obtained by the fermentation of water hyacinth by lactobacillus Skin protectant LACTOBACILLUS/GLYCERIN/HYDROLYZED CASEIN/LACTOSE/CATHARANTUS ROSEUS SEED/FAEX EXTRACT FERMENT Lactobacillus/Glycerin/Hydrolyzed Casein/Lactose/Catharanthus Roseus Seed/Faex Extract Ferment is the product obtained from the fermentation of of glycerin, hydrolyzed casein, lactose, crushed periwinkle (Catharanthus roseus, Apocynaceae) and yeast extract by the microorganism Lactobacillus Skin conditioning LACTOBACILLUS/LAC FERMENT Product obtained by the fermentation of whey by lactobacillus Skin conditioning LACTOBACILLUS/MALPIGHIA GLABRA FERMENT Product obtained by the fermentation of acerola cherry by lactobacillus Skin protectant LACTOBACILLUS/PORPHYRIDIUM FERMENT Product obtained by the fermentation of porphyridium by actobacillus Skin protectant LACTOBACILLUS/SKELETONEMA FERMENT Product obtained by the fermentation of skeletonema by lactobacillus Skin protectant LACTOCOCCUS FERMENT Lactococcus Ferment is the product obtained from the bacterial culture derived from Lactococcus Skin conditioning LACTOCOCCUS FERMENT Lactococcus Ferment is an extract of the bacterial culture derived from Lactococcus Humectant/skin conditioning/skin protecting LACTOCOCCUS LYSATE Lactococcus, lysate Skin protecting LACTOCOCCUS/LAC FERMENT LYSATE Lactococcus/Lac Lysate is the product obtained by fermentation of milk by the micro-organism Lactococcus lactis with subsequent lysing of the micro-organism cells Skin conditioning LACTOFERRIN Glycoproteins, iron-binding, milk, lactoferrin Skin conditioning/hair conditioning LACTOFLAVIN 83-88-5 201-507-1 Riboflavin IV/1 Cosmetic colorant/hair dyeing LACTOGLOBULIN 9045-23-2 232-928-9 Lactoglobulins, .beta.- Antistatic/skin conditioning/hair conditioning LACTOPEROXIDASE 9003-99-0 232-668-6 Peroxidase Stabilising LACTOSE lactose lactosum 63-42-3 200-559-2 Lactose Humectant/skin conditioning LACTOYL METHYLSILANOL ELASTINATE ester of elastin and methylsilanol lactate Antistatic/skin conditioning/hair conditioning LACTOYL PHYTOSPHINGOSINE 173840-43-2 Propanamide, N-[2,3-dihydroxy-1-(hydroxymethyl)heptadecyl]-2-hydroxy-, [1S-[1R*(R*), 2R*, 3S*]]- Skin conditioning LACTUCA SATIVA EXTRACT 84776-66-9 283-995-6 Lactuca Sativa Extract is an extract of the leaves of the lettuce, Lactuca sativa, Compositae Soothing/refreshing/masking LACTUCA SATIVA JUICE 84776-66-9 283-995-6 Lactuca Sativa Juice is the juice derived from the leaf of the lettuce, Lactuca scariola sativa, Compositae Soothing/refreshing/masking LACTULOSE 4618-18-2 225-027-7 D-Fructose, 4-0-.beta.-D-galactopyranosyl- Humectant/skin conditioning LAMINARIA CLOUSTONI EXTRACT 90046-11-0 289-979-5 Laminaria Cloustoni Extract is an extract of the algae, Laminaria cloustoni, Laminariaceae Skin protecting LAMINARIA DIGITATA EXTRACT 90046-12-1 289-980-0 Laminaria Digitata Extract is an extract of the algae, Laminaria digitata, Laminariaceae Skin protecting LAMINARIA HYPERBOREA EXTRACT 90046-13-2 289-981-6 Laminaria Hyperborea Extract is an extract of the algae, Laminaria hyperborea, Laminariaceae Skin protecting LAMINARIA JAPONICA EXTRACT 223751-72-2 Laminaria Japonica Extract is an extract of the seaweed, Laminaria japonica, Laminariaceae Skin protecting LAMINARIA SACCHARINA EXTRACT 90046-14-3 289-982-1 Laminaria Saccharina Extract is an extract of the thallus of the algae, Laminaria saccharina, Laminariaceae Skin protecting LAMIUM ALBUM EXTRACT 84012-23-7 281-669-8 Lamium Album Extract is an extract of the flowers of the white nettle, Lamium album, Labiatae Astringent/masking LANETH-4 PHOSPHATE Emulsifying/surfactant LANETH-5 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/viscosity controlling/skin conditioning/surfactant LANETH-9 ACETATE 65071-98-9 Lanolin, ethoxylated, acetate Emollient/skin conditioning/hair conditioning LANETH-10 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/viscosity controlling/surfactant LANETH-10 ACETATE 65071-98-9 Lanolin, ethoxylated, acetate Emollient/emulsifying/skin conditioning/hair conditioning LANETH-15 61791-20-6/84650-19-1 Alcohols, lanolin, ethoxylated Emulsifying/viscosity controlling/surfactant LANETH-16 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/surfactant LANETH-20 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/viscosity controlling/cleansing/surfactant LANETH-25 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/cleansing/surfactant/viscosity controlling LANETH-40 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/surfactant/cleansing/viscosity controlling LANETH-50 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/surfactant/cleansing/viscosity controlling LANETH-60 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/cleansing/masking/viscosity/controlling/surfactant LANETH-75 61791-20-6 Alcohols, lanolin, ethoxylated Emulsifying/surfactant/cleansing LANOLIN adeps lanae 8006-54-0 232-348-6 Lanolin. Fat-like substance derived from sheep wool. Contains a complex combination of esters and polyesters, consisting chiefly of cholesteryl and isocholesteryl esters of the higher fatty acids Antistatic/emollient/emulsifying/skin conditioning/hair conditioning/surfactant LANOLIN ACID 68424-43-1 270-302-7 Fatty acids, lanolin Emollient/emulsifying/cleansing/surfactant LANOLIN ALCOHOL alcoholes adipis lanae 8027-33-6 232-430-1 Alcohols, lanolin. A complex combination of organic alcohols obtained by the hydrolysis of lanolin Antistatic/emollient/emulsifying/hair conditioning/viscosity controlling/binding LANOLIN CERA adeps solidus 68201-49-0 269-220-4 Lanolin, wax. Wax obtained by fractionation of anhydrous lanolin Antistatic/emollient/emulsifying/film forming/hair conditioning/skin conditioning/binding/foam boosting LANOLIN LINOLEATE 85049-81-6 285-254-2 9,12-Octadecadienoic acid (Z, Z)-, lanolin alkyl esters Antistatic/emollient/hair conditioning/skin conditioning LANOLIN OIL 70321-63-0/8038-43-5 274-559-6 Lanolin Oil is the liquid fraction of lanolin Antistatic/emollient/solvent/hair conditioning/emulsifying/binding LANOLIN RICINOLEATE 9-octadecenoic acid, 12-hydroxy-, lanolin alcohol esters Antistatic/emollient/skin conditioning/hair conditioning LANOLINAMIDE DEA 85408-88-4 287-051-4 Fatty acids, lanolin, compds. with diethanolamine Emulsifying/emulsion stabilising/surfactant/viscosity controlling LANOSTEROL 79-63-0 201-214-9 Lanosta-8,24-dien-3-ol, (3.beta.)- Antistatic/emollient/skin conditioning/hair conditioning LANTHANUM CHLORIDE 10099-58-8 233-237-5 Lanthanum chloride, anhydrous Astringent LAPYRIUM CHLORIDE lapirium chloride 6272-74-8 228-464-1 Pyridinium, 1-[2-oxo-2-[[2-[(1-oxododecyl)oxy]ethyl]amino]ethyl]-, chloride Antimicrobial/antistatic LARD GLYCERIDE 61789-10-4 263-032-6 Glycerides, lard mono- Emulsifying/skin conditioning/viscosity controlling LARD GLYCERIDES 91744-46-6 294-609-0 Glycerides, lard mono-, di- and tri- Emollient/emulsifying/skin conditioning/viscosity controlling LARREA DIVARICATA EXTRACT 91722-67-7 294-468-5 Larrea Divaricata Extract is an extract of the herb chaparral, Larrea divaricata, Zygophyllaceae Antioxidant/masking LARREA MEXICANA EXTRACT 84603-72-5 283-270-4 Larrea Mexicana Extract is an extract of the herb chaparral, Larrea mexicana, Zygophyllaceae Viscosity controlling/masking LAURALKONIUM BROMIDE 1965463 230-698-4 Benzyldodecyldimethylammonium bromide VI/1,54 Preservative/antistatic LAURALKONIUM CHLORIDE benzododecinum chloride 139-07-1 205-351-5 Benzododecinium chloride VI/1,54 Preservative/antistatic LAURAMIDE 1120-16-7 214-298-7 Lauramide Viscosity controlling LAURAMIDE DEA 120-40-1 204-393-1 N,N-bis(2-hydroxyethyl)dodecanamide Antistatic/viscosity controlling/foam boosting/surfactant LAURAMIDE MEA 142-78-9 205-560-1 N-(2-hydroxyethyl)dodecanamide Antistatic/viscosity controlling/surfactant/foam boosting LAURAMIDE MIPA 142-54-1 205-541-8 N-(2-hydroxypropyl)dodecanamide Antistatic/viscosity controlling/surfactant/foam boosting LAURAMIDE/MYRISTAMIDE DEA 97926-10-8 308-224-3 Amides, C12-14, N,N-bis(hydroxyethyl) Surfactant/antistatic/foam boosting/viscosity controlling LAURAMIDOPROPYL ACETAMIDODIMONIUM CHLORIDE 68259-01-8 269-504-8 (2-amino-2-oxoethyl)dimethyl-3-[(1-oxododecyl)amino]propylammonium chloride Antistatic LAURAMIDOPROPYL BETAINE 873943 224-292-6 (carboxymethyl)dimethyl-3-[(1-oxododecyl)amino]propylammonium hydroxide Antistatic/surfactant/cleansing/viscosity controlling/foam boosting/hair conditioning/skin conditioning/ LAURAMIDOPROPYL DIMETHYLAMINE 3179-80-4 221-661-3 N-[3-(dimethylamino)propyl]dodecanamide Antistatic LAURAMIDOPROPYL DIMETHYLAMINE PROPIONATE 67801-62-1 267-182-3 Propionic acid, compound with N-[3-(dimethylamino)propyl]dodecanamide (1:1) Antistatic LAURAMIDOPROPYL PG-DIMONIUM CHLORIDE 1-propanaminium, N-(2,3-dihydroxypropyl)-N,N-dimethyl-3-(1-oxododecylamino)-, chloride Antistatic/hair conditioning LAURAMIDOPROPYLAMINE OXIDE 61792-31-2 263-218-7 N-[3-(dimethylamino)propyl]dodecanamide N-oxide Antistatic/surfactant/hair conditioning/cleansing/hydrotrope/foam boosting LAURAMINE 124-22-1 204-690-6 Dodecylamine Antistatic LAURAMINE OXIDE 1643-20-5 216-700-6 Dodecyldimethylamine oxide Antistatic/surfactant/viscosity controlling/cleansing/hydrotrope/hair conditioning/foam boosting LAURAMINOPROPIONIC ACID 1462-54-0 215-968-1 3-dodecylaminopropionic acid Antistatic/surfactant/cleansing/hair conditioning LAURDIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN Antistatic/hair conditioning LAURDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN Dodecanaminium, N,N-dimethyl-N-(3-(wheat-protein-hydrolysate)propyl)-, chloride Antistatic/hair conditioning LAURETH-1 4536-30-5 224-886-5 2-(dodecyloxy)ethanol Emulsifying/surfactant LAURETH-2 3055-93-4/9002-92-0 221-279-7 2-[2-(dodecyloxy)ethoxy]ethanol Emulsifying/surfactant/cleansing LAURETH-2 ACETATE Emollient/skin conditioning LAURETH-2 BENZOATE Emollient LAURETH-2 ETHYLHEXANOATE Emollient/skin conditioning/surfactant LAURETH-3 3055-94-5 221-280-2 2-[2-[2-(dodecyloxy)ethoxy]ethoxy]ethanol Emulsifying/surfactant LAURETH-3 CARBOXYLIC ACID Surfactant/emulsifying/cleansing LAURETH-3 PHOSPHATE 39464-66-9/25852-45-3 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy-, phosphate Surfactant/cleansing LAURETH-4 5274-68-0 226-097-1 3,6,9,12-tetraoxatetracosan-1-ol Emulsifying/surfactant/masking/antistatic LAURETH-4 CARBOXYLIC ACID Surfactant LAURETH-4 PHOSPHATE 20297-05-6 243-716-0 Bis[3,6,9,12-tetraoxatetracosyl] hydrogen phosphate Emulsifying/cleansing/surfactant LAURETH-5 3055-95-6 221-281-8 3,6,9,12,15-pentaoxaheptacosan-1-ol Emulsifying/surfactant LAURETH-5 CARBOXYLIC ACID Emulsifying/surfactant/cleansing LAURETH-6 3055-96-7 221-282-3 3,6,9,12,15,18-hexaoxatriacontan-1-ol Emulsifying/surfactant LAURETH-6 CARBOXYLIC ACID Surfactant/cleansing LAURETH-6 CITRATE Surfactant/cleansing LAURETH-7 3055-97-8 221-283-9 3,6,9,12,15,18,21-heptaoxatritriacontanol Emulsifying/surfactant LAURETH-7 CITRATE Surfactant/cleansing LAURETH-7 PHOSPHATE Emulsifying/cleansing/surfactant LAURETH-7 TARTRATE Surfactant/cleansing LAURETH-8 9002-92-0/3055-98-9 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-8 PHOSPHATE 39464-66-9 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy-, phosphate Surfactant/cleansing LAURETH-9 polidocanol 3055-99-0/9002-92-0 221-284-4 3,6,9,12,15,18,21,24,27-nonaoxanonatriacontan-1-ol Emulsifying LAURETH-10 9002-92-0/6540-99-4 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-10 CARBOXYLIC ACID Surfactant/cleansing LAURETH-11 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-11 CARBOXYLIC ACID Surfactant/cleansing LAURETH-12 3056-00-6/9002-92-0 221-286-5 3,6,9,12,15,18,21,24,27,30,33,36-dodecaoxaoctatetracontan-1-ol Emulsifying/surfactant LAURETH-13 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-13 CARBOXYLIC ACID Surfactant/cleansing LAURETH-14 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-14 CARBOXYLIC ACID Surfactant/cleansing LAURETH-15 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-16 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-17 CARBOXYLIC ACID Surfactant/cleansing LAURETH-20 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant LAURETH-23 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant/cleansing LAURETH-25 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant/cleansing LAURETH-30 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Emulsifying/surfactant/cleansing LAURETH-40 9002-92-0 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy- Surfactant/masking/cleansing LAURETH-12 CARBOXYLIC ACID 27306-90-7 Poly(oxy-1,2-ethanediyl), .alpha.-carboxymethyl-.omega.-dodecyloxy-, (11 mol EO average molar ratio) Surfactant LAURIC ACID 143-07-7 205-582-1 Dodecanoic acid Emulsifying/surfactant/cleansing LAURIC/PALMITIC/OLEIC TRIGLYCERIDE Glycerides, C14-C16 and C18-unsatd., tri- Emollient/skin conditioning LAUROAMPHODIPROPIONIC ACID 64265-41-4 Dodecanamide, N-[2-(N-(2-carboxyethyl)-N-(2-(2-carboxyethoxy)ethyl)aminoethyl]- Surfactant/cleansing/hydrotrope/foam boosting/hair conditioning LAUROYL COLLAGEN AMINO ACIDS 68920-59-2 Antistatic/cleansing/hair conditioning LAUROYL ETHYL GLUCOSIDE 124285-43-4 D-Glucopyranoside, ethyl, 6-dodecanoate Surfactant/emulsifying LAUROYL GLUTAMIC ACID 3397-65-7 222-261-1 N-(1-oxododecyl)-L-glutamic acid Skin conditioning LAUROYL HYDROLYZED COLLAGEN Antistatic/surfactant/hair conditioning/skin conditioning LAUROYL HYDROLYZED ELASTIN 222400-58-0 Protein hydrolysates, elastin, dodecanoyl derivatives Skin conditioning/hair conditioning LAUROYL LACTYLIC ACID 48075-52-1 2-(1-oxo-2-(1-oxododecyloxy)propyloxy)propanoic acid Surfactant LAUROYL LYSINE 52315-75-0 257-843-4 N6-(1-oxododecyl)-L-lysine Viscosity controlling/hair conditioning/skin conditioning LAUROYL METHYL ALANINE 21539-57-1 .beta.-Alanine, N-methyl-N-(1-oxododecyl)- Skin conditioning LAUROYL PG-TRIMONIUM CHLORIDE 53171-04-3 1-propanaminium, 2-hydroxy-N,N,N-trimethyl-3-[(1-oxododecyl)oxy]-, chloride Antistatic/hair conditioning LAUROYL SARCOSINE 97-78-9 202-608-3 N-lauroylsarcosine Antistatic/surfactant/cleansing/hair conditioning LAURTRIMONIUM BROMIDE 1119-94-4 214-290-3 Dodecyltrimethylammonium bromide VI/1,44 Antistatic/preservative/hair conditioning LAURTRIMONIUM CHLORIDE 112-00-5 203-927-0 Dodecyltrimethylammonium chloride VI/1,44 Preservative/antistatic/emulsifying LAURTRIMONIUM TRICHLOROPHENOXIDE Dodecanaminium, N,N,N-trimethyl, salt with 2,4,5-trichlorophenol Antimicrobial/antistatic LAURUS NOBILIS EXTRACT 84603-73-6 283-272-5 Laurus Nobilis Extract is an extract of the leaves of the laurel, Laurus nobilis, Lauraceae Refreshing/tonic/masking LAURUS NOBILIS OIL 8002-41-3 Laurus Nobilis Oil is the volatile oil obtained from the fruits of Laurus nobilis, Lauraceae Refreshing/tonic/masking LAURYL ACRYLATE/VA COPOLYMER Film forming/foam boosting/skin conditioning LAURYL ACRYLATE/VA CROSSPOLYMER 152129-78-7 2-Propenoic acid, dodecyl ester, polymer with diethenylbenzene and ethenyl acetate Abrasive LAURYL ALCOHOL 112-53-8 203-982-0 Dodecan-1-ol Emollient/emulsion stabilising/viscosity controlling/emulsifying LAURYL AMINOPROPYLGLYCINE 34395-72-7 251-993-4 N-[3-(dodecylamino)propyl]glycine Antistatic/hair conditioning/skin conditioning LAURYL BEHENATE 42233-07-8 Docosanoic acid, dodecyl ester Emollient/skin conditioning LAURYL BETAINE 683-10-3 211-669-5 (carboxylatomethyl)dodecyldimethylammonium Antistatic/surfactant/hair conditioning/skin conditioning/cleansing LAURYL COCOATE Fatty acids, coco, dodecyl esters Emollient/skin conditioning LAURYL DIETHYLENEDIAMINOGLYCINE dodicin 6843-97-6 229-930-7 Glycine, N-[2-[[2-(dodecylamino)ethyl]amino]ethyl]- Antistatic/hair conditioning/skin conditioning LAURYL DIMETHYLAMINE CYCLOCARBOXYPROPYLOLEATE 2-cyclohexene-1-octanoic acid, 5-carboxy-4-hexyl-, salt with N,N-dimethyldodecanamine (1:1) Antistatic/hair conditioning LAURYL ETHYLHEXANOATE 56078-38-7 259-982-6 Dodecyl 2-ethylhexanoate Skin conditioning/emollient LAURYL GLYCOL 1119-87-5 214-289-8 Dodecane-1,2-diol Antistatic/emollient/hair conditioning/skin conditioning LAURYL HYDROXYETHYL IMIDAZOLINE 136-99-2 205-271-0 4,5-dihydro-2-undecyl-1H-imidazole-1-ethanol Antistatic/hair conditioning/surfactant LAURYL HYDROXYSULTAINE 13197-76-7 236-164-7 Dodecyl(2-hydroxy-3-sulphonatopropyl)dimethylammonium Surfactant/skin conditioning/foam boosting/antistatic/cleansing/viscosity controlling/hair conditioning LAURYL ISOQUINOLINIUM BROMIDE lauryl isoquinolinium bromide 93-23-2 202-230-9 2-dodecylisoquinolinium bromide Antimicrobial/antistatic/surfactant/deodorant LAURYL ISOQUINOLINIUM SACCHARINATE Isoquinolinium, 2-dodecyl-, salt with 1,2-benzisothiazol-3(2H)-one-1,1-dioxide Antimicrobial/antistatic LAURYL ISOSTEARATE 93803-85-1 298-359-3 Dodecyl isooctadecanoate Emollient/skin conditioning LAURYL LACTATE 6283-92-7 228-504-8 Dodecyl lactate Emollient/skin conditioning LAURYL METHACRYLATE 142-90-5 205-570-6 Dodecyl methacrylate Viscosity controlling LAURYL METHACRYLATE/GLYCOL DIMETHACRYLATE COPOLYMER 61181-29-1 2-Propenoic acid, 2-methyl-, 1,2-ethanediyl ester, polymer with dodecyl 2-methyl-2-propenoate Film forming LAURYL METHYL GLUCETH-10 HYDROXYPROPYLDIMONIUM CHLORIDE Antistatic/hair conditioning LAURYL MYRISTATE 2040-64-4 218-039-9 Dodecyl myristate Antistatic/emollient/hair conditioning/skin conditioning LAURYL OLEATE 36078-10-1 252-862-4 Dodecyl oleate Emollient/skin conditioning LAURYL PALMITATE 42232-29-1 255-725-7 Dodecyl palmitate Antistatic/emollient/skin conditioning LAURYL PCA 22794-26-9 245-224-1 L-proline, 5-oxo, dodecylester Humectant/skin conditioning LAURYL PHOSPHATE 12751-23-4 235-799-7 Phosphoric acid, dodecyl ester Emulsifying LAURYL POLYGLUCOSE 110615-47-9 Surfactant LAURYL POLYGLYCERYL-6 CETEARYL GLYCOL ETHER Emulsifying/skin conditioning LAURYL PYRROLIDONE 2687-96-9 2-pyrrolidinone, 1-dodecyl- Surfactant/cleansing/hair conditioning LAURYL STEARATE 5303-25-3 226-150-9 Dodecyl stearate Emollient/skin conditioning LAURYL SULTAINE 14933-08-5 239-002-3 Dodecyldimethyl(3-sulphonatopropyl)ammonium Antistatic/surfactant/foam boosting/cleansing/hair conditioning/viscosity controlling/skin conditioning LAURYLAMINE DIPROPYLENEDIAMINE 2372-82-9 219-145-8 N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine Hair conditioning/viscosity controlling LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN Antistatic/hair conditioning/skin conditioning LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 130380-97-1 Collagens, hydrolyzates, [3-(dodecyldimethylammonio)-2-hydroxypropyl], chlorides Antistatic/emollient/hair conditioning/skin conditioning LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN Antistatic/skin conditioning/hair conditioning LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED SILK Antistatic/skin conditioning/hair conditioning LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN Antistatic/skin conditioning/hair conditioning LAURYLDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN Antistatic/skin conditioning/hair conditioning LAURYLMETHICONE COPOLYOL Emollient/emulsifying LAURYLPYRIDINIUM CHLORIDE 104-74-5 203-232-2 1-dodecylpyridinium chloride Antimicrobial/antistatic/surfactant/deodorant LAVANDULA ANGUSTIFOLIA EXTRACT 90063-37-9 289-995-2 Lavandula Angustifolia Extract is an extract of the flowers of the lavender, Lavandula angustifolia, Labiatae Tonic/refreshing/cleansing/deodorant/masking LAVANDULA ANGUSTIFOLIA OIL 8000-28-0 Lavandula Angustifolia Oil is the volatile oil obtained from the flowers of Lavandula officinalis, Labiatae Tonic/masking LAVANDULA ANGUSTIFOLIA WATER Lavandula Angustifolia Water is an aqueous solution of the odoriferous principles of the flowers of Lavandula angustifolia, Labiatae LAVANDULA HYBRIDA EXTRACT 91722-69-9 294-470-6 Lavandula Hybrida Extract is an extract of the flowers of lavandin, Lavandula hybrida, Labiatae Emollient LAVANDULA HYBRIDA OIL 8022-15-9 Lavandula Hybrida Oil is the essential oil obtained from the flowers of the lavandin, Lavandula hybrida, Labiatae Emollient LAWSONE 83-72-7 201-496-3 2-hydroxy-1,4-naphthoquinone (CI 75480) Hair dyeing LAWSONIA INERMIS EXTRACT 84988-66-9 284-854-1 Lawsonia Inermis Extract is an extract of the dried flowers, fruit and leaves of the henna, Lawsonia inermis, Lythraceae Masking/hair dyeing LECITHIN 8002-43-5 232-307-2 Lecithins. The complex combination of diglycerides of fatty acids linked to the choline ester of phosphoric acid Antistatic/emollient/emulsifying/skin conditioning LECITHINAMIDE DEA 91053-51-9 293-317-0 Lecithins, reaction products with diethanolamine Antistatic/viscosity controlling/foam boosting/hair conditioning LEDUM GROENLANDICUM EXTRACT 90063-39-1 289-997-3 Ledum Groenlandicum Extract is an extract of the dried flowering plant of the Labrador tea, Ledum groenlandicum, Ericaceae Tonic/masking LEDUM PALUSTRE EXTRACT 90063-39-1 289-997-3 Ledum Palustre Extract is an extract of the dried flowering plant of the Labrador tea, Ledum palustre, Ericaceae Tonic/masking LENS ESCULENTA EXTRACT 90063-40-4 289-998-9 Lens Esculenta Extract is an extract of the fruit of the lentil, Lens esculenta, Leguminosae Emollient/masking LEPTOSPERMUM SCOPARIUM OIL 223749-44-8 Leptospermum Scoparium Oil is the volatile oil obtained from the leaves and the branches of Leptospermum scoparium, Myrtaceae Tonic LESPEDEZA CAPITATA EXTRACT 84837-05-8 284-291-1 Lespedeza Capitata Extract is an extract of the leaves and stems of Lespedeza capitata, Leguminosae Skin conditioning LESQUERELLA FENDLERI OIL Lesquerella Fendleri Oil is the oil expressed from the seeds of Lesquerella fendleri, Brassicaceae Emollient LEUCINE leucine 61-90-5 200-522-0 L-leucine Antistatic/hair conditioning/skin conditioning LEUKOCYTE EXTRACT 225234-41-3 Leukocyte Extract is an extract of white blood cells Skin conditioning LEVISTICUM OFFICINALE EXTRACT 84837-06-9 284-292-7 Levisticum Officinale Extract is an extract of the roots of lovage, Levisticum officinale, Umbelliferae Skin conditioning/masking LEVISTICUM OFFICINALE OIL 8016-31-7 Levisticum Officinale Oil is the volatile oil distilled from the roots of the lovage, Levisticum officinale, Umbelliferae Tonic/masking LEVULINIC ACID levulinic acid 123-76-2 204-649-2 4-oxovaleric acid Skin conditioning LIGNUM POWDER Lignum Powder is the powder obtained from grinding wood Abrasive LIGUSTRUM LUCIDUM EXTRACT 223749-57-3 Ligustrum Lucidum Extract is an extract of the berries of Ligustrum lucidum, Oleaceae Skin conditioning LILIUM CANDIDUM EXTRACT 84776-67-0 283-996-1 Lilium Candidum Extract is an extract of the bulbs of the white lily, Lilium candidum, Liliaceae Humectant/soothing/emollient/masking LILIUM TIGRINUM EXTRACT 90063-51-7 290-009-8 Lilium Tigrinum Extract is an extract of the aerial parts of Lilium tigrinum, Liliaceae Skin conditioning LIMNANTHES ALBA SEED OIL Limnanthes Alba Seed Oil is the oil extracted form the seeds of the meadowfoam plant, Limnanthes alba, Limnanthaceae Emollient/deodorant LIMONIUM VULGARE EXTRACT 223749-74-4 Limonium Vulgare Extract is an extract of the aerial parts of Limonium vulgare, Plumbaginaceae Skin conditioning LIMUS Naturally occurring substances, silt, a sediment from inland bodies of water Skin conditioning LIMUS EXTRACT Limus Extract is an extract of a sediment from inland bodies of water Skin conditioning LINALOOL 78-70-6 201-134-4 1,6-Octadien-3-ol, 3,7-dimethyl- Deodorant LINALYL ACETATE 115-95-7 204-116-4 1,6-Octadien-3-ol, 3,7-dimethyl-, acetate Masking LINOLEAMIDE 766652 223-644-6 (9Z,12Z)-octadeca-9,12-dien-1-amide Antistatic/opacifying/viscosity controlling/hair conditioning LINOLEAMIDE DEA 56863-02-6 260-410-2 (9Z,12Z)-N,N-bis(2-hydroxyethyl)octadeca-9,12-dien-1-amide Antistatic/viscosity controlling/hair conditioning/foam boosting LINOLEAMIDE MEA 68171-52-8 269-029-6 (9Z,12Z)-N-(2-hydroxyethyl)octadeca-9,12-dien-1-amide Antistatic/viscosity controlling/foam boosting/hair conditioning LINOLEAMIDE MIPA 71685-98-8 275-840-6 2-aminopropyl (9Z,12Z)-octadeca-9,12-dienoate Antistatic/viscosity controlling/foam boosting/hair conditioning/surfactant LINOLEAMIDOPROPALKONIUM CHLORIDE Benzenemethanaminium, N,N-dimethyl-N-[3-(1-oxo-9,12-octadecadienyl)amino]propyl-, chloride Antistatic/hair conditioning LINOLEAMIDOPROPYL DIMETHYLAMINE 81613-56-1 9,12-octadecadienamide, N-(3-dimethylaminopropyl)- Antistatic LINOLEAMIDOPROPYL DIMETHYLAMINE DIMER DILINOLEATE 125804-10-6 Antistatic/skin conditioning/hair conditioning LINOLEAMIDOPROPYL DIMETHYLAMINE LACTATE 9,12-octadecadienamide, N-(3-dimethylaminopropyl)-, 2-hydroxypropanoate Antistatic LINOLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 99542-23-1 1-propanaminium, N-ethyl-N,N-dimethyl-3-[1-oxo-9,12-octadecadienylamino]-, ethyl sulfate (salt) Antistatic/hair conditioning LINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 1-propanaminium, 2,3-dihydroxy-N,N-dimethyl-N-[3-(1-oxo-9,12-octadecadienylamino)propyl]-, 3-phosphate triester, trichloride Antistatic LINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE DIMETHICONE 243662-49-9 Propanaminium, 2,3-dihydroxy-N,N-dimethyl-N-[3-(1-oxo-9,12-octadecadienylamino)propyl]-3-phosphate triester, trichloride, reaction products with polydimethylsiloxane Hair conditioning LINOLEIC ACID 60-33-3 (CIS) 200-470-9 (CIS) 9,12-Octadecadienoic acid (9Z, 12Z)- Antistatic/emollient/skin conditioning/hair conditioning/surfactant/cleansing LINOLENIC ACID 463-40-1 (CIS) 207-334-8 (CIS) 9,12,15-Octadecatrienoic acid (9Z, 12Z, 15Z) Antistatic/emollient/skin conditioning/hair conditioning/surfactant/cleansing LINOLEYL LACTATE Propanoic acid, 2-hydroxy-, 9,12-octadecadienyl ester Emollient/skin conditioning LINSEED ACID 68424-45-3 270-304-8 Fatty acids, linseed-oil Emollient/emulsifying/surfactant/cleansing LINUM USITATISSIMUM EXTRACT Linum Usitatissimum Extract is an extract of the seeds of the linseed, Linum usitatissimum, Linaceae Skin conditioning/emollient/masking LINUM USITATISSIMUM OIL lini semen 8001-26-1 232-278-6 Linum Usitatissimum Oil is the oil expressed from the dried ripe seed of lin, Linum usitatissimum, Linaceae Emollient/skin conditioning/solvent LIPPIA CITRIODORA EXTRACT 85116-63-8 285-515-0 Lippia Citriodora Extract is an extract of the flowering ends of the lemon verbena, Lippia citriodora, Verbenaceae Tonic LITCHI CHINENSIS EXTRACT 91722-81-5 294-483-7 Litchi Chinensis Extract is an extract of the fruit of Litchi chinensis, Sapindaceae Skin conditioning LITHIUM GLUCONATE 60816-70-8 262-443-8 Lithium D-gluconate Skin conditioning LITHIUM HYDROXIDE lithium hydroxide 1310-65-2 215-183-4 Lithium hydroxide III/1,15b Buffering/hair waving or straightening LITHIUM MAGNESIUM SILICATE 37220-90-9 253-408-8 Silicic acid, lithium magnesium salt Binding/viscosity controlling/bulking LITHIUM MAGNESIUM SODIUM SILICATE 53320-86-8 258-476-2 Silicic acid, lithium magnesium sodium salt Viscosity controlling/bulking LITHIUM OXIDIZED POLYETHYLENE Film forming/viscosity controlling LITHIUM STEARATE 944493 224-772-5 Lithium stearate Opacifying/viscosity controlling/anticaking/binding LITHIUM SULFIDE 12136-58-2 235-228-1 Lithium sulphide, anhydrous III/1,23 Depilatory LITHOSPERMUM ERYTHRORHIZON EXTRACT 223749-76-6 Lithospermum Erythrorhizon Extract is an extract of the dried roots of Lithospermum erythrorhizon, Borraginaceae Skin conditioning LITHOSPERMUM OFFICINALE EXTRACT 90063-58-4 290-017-1 Lithospermum Officinale Extract is an extract of the roots of Lithospermum officinale, Boraginaceae Skin protecting/masking LITHOTAMNION CALCAREUM EXTRACT 223751-73-3 Lithotamnion Calcareum Extract is an extract of the algae, Lithothamnion calcareum, Corallinaceae Skin protecting LITSEA CUBEBA OIL 90063-59-5 290-018-7 Litsea Cubeba Oil is the volatile oil obtained from the berries of Litsea cubeba, Lauraceae Tonic LIVER EXTRACT 8002-47-9 232-309-3 Liver Extract is an extract obtained from mammalian liver Skin conditioning LIVER HYDROLYSATE 91079-94-6 293-485-5 Protein hydrolyzates, liver. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of liver composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Skin conditioning LOESS Naturally occuring substances, loess. Loose mineral sediment Absorbent/bulking LONICERA CAPRIFOLIUM EXTRACT 84603-62-3 283-263-6 Lonicera Caprifolium Extract is an extract of the flowers of the honeysuckle, Lonicera caprifolium, Caprifoliaceae Astringent/masking LONICERA JAPONICA EXTRACT 223749-79-9 Lonicera Japonica Extract is an extract of the flowers of Lonicera japonica, Caprifoliaceae Skin conditioning LONICERA JAPONICA LEAF EXTRACT 223749-79-9 Lonicera Japonica Leaf Extract is an extract of the leaves of the honeysuckle, Lonicera japonica, Caprifoliaceae Skin conditioning LOTUS CORNICULATUS EXTRACT 84696-24-2 283-643-1 Lotus Corniculatus Extract is an extract of the flowers of Lotus corniculatus, Leguminosae Skin protecting/masking LUFFA CYLINDRICA Luffa Cylindrica is a plant material obtained from the fruit of the sponge Luffa cylindrica, Cucurbitaceae Abrasive/bulking LUFFA CYLINDRICA EXTRACT Luffa Cylindrica Extract is an extract of the fruit of the luffa, Luffa cylindrica, Cucurbitaceae Abrasive/bulking LUPINUS ALBUS EXTRACT 84082-55-3 282-001-8 Lupinus Albus Extract is an extract of the seeds of the lupin, Lupinus albus, Leguminosae Skin conditioning/masking LUPINUS ALBUS OIL 225234-07-1 Lupinus Albus Oil is the fixed oil expressed from the seeds of lupin, Lupinus albus, Leguminosae Hair conditioning/skin conditioning/emollient LUPINUS ALBUS OIL UNSAPONIFIABLES 224557-92-0 Lupinus Albus Oil Unsaponifiables is the fraction of Lupin Oil which is not saponified during the refining of Lupin Oil (Lupinus albus, Leguminosae) Emollient LUPINUS LUTEUS EXTRACT Lupinus Luteus Extract is an extract of the seeds of the lupin, Lupinus luteus, Leguminosae Skin conditioning/masking LUTEUM OVI EXTRACT 91080-17-0 293-508-9 Luteum Ovi Extract is an extract of egg yolk Skin conditioning/hair conditioning LUTEUM OVI POWDER Luteum Ovi Powder is the product obtained by the dehydration of the yolk of chicken eggs Abrasive LYCOPSIS ARVENSIS EXTRACT 90320-53-9 291-080-8 Lycopsis Arvensis Extract is an extract of the fruits, leaves, roots and stems of the small bugloss, Lycopsis arvensis, Boraginaceae Skin protecting/masking LYSINE lysine 56-87-1 200-294-2 L-lysine Antistatic/hair conditioning/skin conditioning LYSINE ASPARTATE 27348-32-9 248-423-1 L-aspartic acid, compound with L-lysine (1:1) Skin conditioning/hair conditioning LYSINE CARBOXYMETHYL CYSTEINATE 79458-68-7 279-164-2 DL-lysine, compound with S-(carboxymethyl)-L-cysteine (1:1) Skin conditioning LYSINE COCOATE 223707-91-3 Coconut fatty acids, salts with L-lysine Surfactant LYSINE GLUTAMATE 120199-58-8 L-Glutamic acid, mixture with L-lysine Skin conditioning LYSINE HYDROCHLORIDE lysine hydrochloride 657-27-2 211-519-9 Lysine hydrochloride Antioxidant/reducing/skin conditioning LYSINE LAUROYL METHIONATE Methionine, N-(1-oxododecyl)-, salt with lysine Skin conditioning LYSINE PCA 97635-57-9/97635-56-8 307-419-0/307-418-5 5-oxo-2-pyrrolidinecarboxylic acid, compound with lysine (1:1) Antistatic/humectant/skin conditioning LYSINE THIAZOLIDINE CARBOXYLATE Lysine, mono-4-thiazolidinecarboxylate Surfactant/skin conditioning LYSOLECITHIN 85711-58-6 288-318-8 Lecithins, hydrolyzed Emulsifying LYTHRUM SALICARIA EXTRACT 84603-74-7 283-273-0 Lythrum Salicaria Extract is an extract of the flowering herb of the purple loosestrife, Lythrum salicaria, Lythraceae Astringent MACADAMIA TERNIFOLIA EXTRACT Macadamia Ternifolia Extract is an extract of the nuts of the macadamia tree, Macadamia ternifolia, Proteaceae Emollient/skin conditioning MACADAMIA TERNIFOLIA SEED OIL 128497-20-1/129811-19-4 Macadamia Ternifolia Seed Oil is the fixed oil obtained from the nuts of the macadamia tree, Macadamia ternifolia, Proteaceae. It consists primarily of the glycerides of the fatty acids Emollient MACROCYSTIS PYRIFERA EXTRACT Macrocystis Pyrifera Extract is an extract of the kelp, Macrocystis pyrifera, Phaeophytae Viscosity controlling MAGNESIUM ACETATE 142-72-3 205-554-9 Magnesium di(acetate) Buffering MAGNESIUM ACETYLMETHIONATE 105883-49-6 275-482-0 Magnesium N-acetyl-DL-methionate (1:2) Skin conditioning MAGNESIUM ALUMINUM SILICATE 1327-43-1 215-478-8 Silicic acid, aluminum magnesium salt Absorbent/opacifying/viscosity controlling/anticaking MAGNESIUM ASCORBATE 15431-40-0 239-442-6 Magnesium di-L-ascorbate Antioxidant/skin conditioning MAGNESIUM ASCORBYL PHOSPHATE 114040-31-2 Ascorbic acid, monoester with phosphoric acid, magnesium salt (2:3) Antioxidant MAGNESIUM ASPARTATE 2068-80-6/18962-61-3 218-191-6 Magnesium dihydrogen di-L-aspartate Skin conditioning MAGNESIUM BENZOATE 553-70-8 209-045-2 Magnesium dibenzoate VI/1,1 Preservative MAGNESIUM BROMIDE 7789-48-2 232-170-9 Magnesium bromide Viscosity controlling MAGNESIUM CARBONATE magnesium carbonate 546-93-0 208-915-9 Magnesium carbonate (CI 77713) Absorbent/opacifying/bulking/binding MAGNESIUM CARBONATE HYDROXIDE 12125-28-9 235-192-7 Magnesium carbonate hydroxide Buffering/viscosity controlling/binding/bulking MAGNESIUM CHLORIDE magnesium chloride magnesii chloridum 7786-30-3 232-094-6 Magnesium chloride Viscosity controlling MAGNESIUM COCOATE Fatty acids, coco, magnesium salts Emulsifying/surfactant/anticaking/viscosity controlling MAGNESIUM COCO-SULFATE Alcohols, coco, sulfated, magnesium salts (2:1) Surfactant/cleansing MAGNESIUM FLUORIDE 7783-40-6 231-995-1 Magnesium fluoride III/1,56 Oral care/antiplaque MAGNESIUM FLUOROSILICATE 16949-65-8 241-022-2 Magnesium hexafluorosilicate III/1,43 Oral care/antiplaque MAGNESIUM GLUCOHEPTONATE 74347-32-3 277-833-3 Magnesium di(D-glycero-D-gulo-heptonate) Skin conditioning MAGNESIUM GLUCONATE magnesium gluconate 3632-91-5 222-848-2 Magnesium digluconate Skin conditioning MAGNESIUM GLYCEROPHOSPHATE 927-20-8 213-149-3 1,2,3-Propanetriol, 1-(dihydrogen phosphate), magnesium salt (1:1) Oral care, antiplaque MAGNESIUM HYDROXIDE magnesia magnesii hydroxidum 1309-42-8 215-170-3 Magnesium hydroxide Absorbent/buffering MAGNESIUM LANOLATE 85005-40-9 284-973-9 Fatty acids, lanolin, magnesium salts Emulsifying/surfactant/anticaking/viscosity controlling MAGNESIUM LAURETH-5 SULFATE Surfactant/cleansing MAGNESIUM LAURETH-8 SULFATE Surfactant/cleansing MAGNESIUM LAURETH-16 SULFATE Surfactant/cleansing MAGNESIUM LAURETH SULFATE Surfactant/cleansing MAGNESIUM LAURETH-11 CARBOXYLATE Surfactant/cleansing MAGNESIUM LAURYL HYDROXYPROPYL SULFONATE Propanesulfonic acid, 2-hydroxy-3-dodecyloxy-, magnesium salt (2:1) Surfactant/cleansing MAGNESIUM LAURYL SULFATE 437412 221-450-6 Magnesium dodecylsulphate Surfactant/cleansing MAGNESIUM METHYL COCOYL TAURATE 223705-12-2 Ethane sulfonic acid, 2-methylamino-, N-coco-acyl derivatives, magnesium salts (2:1) Surfactant MAGNESIUM MYRETH SULFATE Surfactant/cleansing MAGNESIUM MYRISTATE 4086-70-8 223-817-6 Magnesium myristate Opacifying/viscosity controlling/anticaking MAGNESIUM NITRATE 10377-60-3 233-826-7 Magnesium nitrate Hair conditioning MAGNESIUM OLETH SULFATE Surfactant/cleansing MAGNESIUM OXIDE 1309-48-4 215-171-9 Magnesium oxide (CI 77711) Absorbent/buffering/opacifying MAGNESIUM PALMITATE 2601-98-1 220-010-0 Magnesium dipalmitate Opacifying/viscosity controlling/anticaking MAGNESIUM PCA 5819-47-6 227-392-8 Magnesium 2-oxopyrrolidine-5-carboxylate Humectant/skin conditioning MAGNESIUM PEG-3 COCAMIDE SULFATE Surfactant MAGNESIUM PEROXIDE 14452-57-4/1335-26-8 238-438-1/215-627-7 Magnesium dioxide/magnesium peroxide III/1,12 Oxidising MAGNESIUM POTASSIUM FLUOROSILICATE Silicate(2-), hexafluoro-, magnesium potassium salt abrasive MAGNESIUM PROPIONATE 557-27-7 209-166-0 Magnesium dipropionate VI/1,2 Preservative MAGNESIUM SALICYLATE 18917-89-0 242-669-3 Magnesium disalicylate VI/1,3 Preservative MAGNESIUM SILICATE 1343-88-0 215-681-1 Silicic acid, magnesium salt Absorbent/opacifying/viscosity controlling/bulking/anticaking MAGNESIUM SODIUM FLUOROSILICATE Silicate(2-), hexafluoro-, magnesium sodium salt Abrasive MAGNESIUM STEARATE magnesium stearate magnesii stearas 557-04-0 209-150-3 Magnesium distearate IV/1 Cosmetic colorant/moisturising/bulking/anticaking MAGNESIUM SULFATE magnesium sulfate magnesii sulfas 7487-88-9 231-298-2 Magnesium sulphate Viscosity controlling/hair conditioning/bulking MAGNESIUM SULFIDE 12032-36-9 234-771-1 Magnesium sulphide III/1,23 Depilatory MAGNESIUM TALLOWATE 68953-41-3 273-205-8 Fatty acids, tallow, magnesium salts Emulsifying/surfactant/anticaking/bulking MAGNESIUM THIOGLYCOLATE 63592-16-5 264-358-1 Bis(mercaptoacetato-O, S)magnesium III/1,2a Reducing/depilatory/hair waving or straightening MAGNESIUM TRISILICATE magnesii trisilicas 14987-04-3 239-076-7 Dimagnesium trisilicon octaoxide Abrasive/absorbent/opacifying/viscosity controlling/anticaking/bulking MAGNESIUM/ALUMINUM/HYDROXIDE/CARBONATE 11097-59-9 234-319-3 [carbonato(2-)]hexadecahydroxybis(aluminium)hexamagnesium Viscosity controlling MAGNESIUM/TEA-COCO-SULFATE 226994-99-6 Sulfuric acid, coco-alkyl monoesters, salts with magnesium and tris(2-hydroxyethyl)amine Surfactant MAGNOLIA ACUMINATA EXTRACT Magnolia Acuminata Extract is an extract of the bark of the magnolia, Magnolia acuminata, Magnoliaceae Astringent/skin protecting MAGNOLIA BIONDII BARK EXTRACT 85085-47-8 285-376-6 Magnolia Biondii Bark Extract is an extract of the bark of the Chinese magnolia, Magnolia biondii, Magnoliaceae Skin conditioning MAGNOLIA BIONDII EXTRACT 85085-47-8 285-376-6 Magnolia Biondii Extract is an extract of the flowers and buds of the Chinese magnolia, Magnolia biondii, Magnoliaceae Skin conditioning/skin protecting MAGNOLIA KOBUS EXTRACT 223749-80-2 Magnolia Kobus Extract is an extract of the bark of Magnolia kobus, Magnoliaceae Skin conditioning MAGNOLIA LILIFLORA EXTRACT 246536-69-6 Magnolia Liliflora Extract is an extract of the flower buds of agnolia liliflora, Magnoliaceae Skin conditioning MAGNOLIA OBOVATA EXTRACT 223749-85-7 Magnolia Obovata Extract is an extract of the flowers of Magnolia obovata, Magnoliaceae Skin conditioning MALEATED SOYBEAN OIL 68648-66-8 272-000-0 Soybean oil, maleated Emollient/skin conditioning MALEIC ACID acidum maleicum 110-16-7 203-742-5 2-Butenedioic acid (2Z)- Buffering MALIC ACID 97-67-6 202-601-5 Butenedioic acid, hydroxy-, (2S)- Buffering MALONIC ACID 141-82-2 205-503-0 Propanedioic acid Buffering MALPIGHIA GLABRA EXTRACT 223747-63-5 Malpighia Glabra Extract is an extract of the fruit of Malpighia glabra, Malpighiaceae Skin conditioning MALPIGHIA PUNICIFOLIA 310-127-6 Malpighia Punicifolia is a plant material derived from the ripe fruit of the acerola Malpighia punicifolia, Malpighiaceae Skin protecting/tonic/astringent MALT EXTRACT 8002-48-0 232-310-9 Malt Extract is the dark syrup obtained by evaporating an aqueous extract of the partially germinated and dried barley (Hordeum vulgare, Gramineae) seeds Tonic MALTITOL 585-88-6 209-567-0 4-O-.alpha.-D-glucopyranosyl-D-glucitol Humectant/masking/moisturising/skin conditioning MALTODEXTRIN 9050-36-6 232-940-4 Maltodextrin Absorbent/binding/emulsion stabilising/film forming/skin conditioning/hair conditioning MALTOSE 69-79-4 200-716-5 D-Glucose, 4-O-.alpha.-D-glucopyranosyl- Moisturising/skin conditioning/masking MALVA MOSCHATA EXTRACT 223747-73-7 Malva Moschata Extract is an extract of the roots of Malva moschata, Malvaceae Skin protecting MALVA SYLVESTRIS EXTRACT 84082-57-5 282-003-9 Malva Sylvestris Extract is an extract of the flowers and leaves of the mallow, Malva sylvestris, Malvaceae Soothing/smoothing/emollient/astringent MALVA SYLVESTRIS LEAF POWDER Malva Sylvestris Leaf Powder is the powder obtained from the leaves of the mallow, Malva sylvestris, Malvaceae Soothing/smoothing/emollient/astringent M-AMINOPHENOL 591-27-5 209-711-2 3-aminophenol (CI 76545) Hair dyeing m-AMINOPHENOL HCl 51-81-0 200-125-2 3-hydroxyanilinium chloride (CI 76545) Hair dyeing m-AMINOPHENOL SULFATE 68239-81-6 269-475-1 Bis[(3-hydroxyphenyl)ammonium] sulphate (CI 76545) Hair dyeing MAMMARIAN HYDROLYSATE 84082-71-3 282-017-5 Protein hydrolyzates, mammary gland. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of mammary gland composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Skin protecting MAMMARY EXTRACT 85883-82-5 288-732-9 Mammary Extract is an extract obtained from mammalian mammary gland Skin protecting/skin conditioning MANDELIC ACID mandelic acid 90-64-2 202-007-6 Benzeneacetic acid, .alpha.-hydroxy- Antimicrobial MANDRAGORA OFFICINARUM EXTRACT 90063-85-7 290-044-9 Mandragora Officinarum Extract is an extract of the roots of the mandrake, Mandragora officinarum, Solanaceae Skin conditioning/tonic MANGANESE ACETYLMETHIONATE 105883-50-9 Manganese, bis(N-acetyl-l-methioninato-o, o.OMEGA.)- Skin conditioning MANGANESE ASPARTATE 16351-10-3 L-aspartic acid, manganese salt Skin conditioning MANGANESE CHLORIDE 2145076 231-869-6 Manganese dichloride Skin conditioning MANGANESE GLUCONATE 6485-39-8 229-350-4 Bis(D-gluconato-O1,O2)manganese Skin conditioning MANGANESE GLYCEROPHOSPHATE 143007-66-3 215-301-4 1,2,3-Propanetriol, 1-(dihydrogen phosphate), manganese (2+) salt (1:1) Astringent MANGANESE PCA L-proline, 5-oxo-, manganese salt Humectant/skin conditioning/moisturising MANGIFERA INDICA EXTRACT 90063-86-8 290-045-4 Mangifera Indica Extract is an extract of the fruit of the mango, Mangifera indica, Anacardiaceae Skin conditioning MANGIFERA INDICA SEED OIL Mangifera Indica Seed Oil is the fixed oil expressed from the kernels of the fruit of the mango, Mangifera indica, Anacardiaceae. It consists primarily of the glycerides of the fatty acids Emollient/skin conditioning MANGO SEED OIL PEG-70 ESTERS Emollient/skin conditioning MANIHOT UTILISSIMA EXTRACT 92456-72-9 296-251-0 Manihot Utilissima Extract is an extract of the leaves of Manihot utilissima, Euphorbiaceae Skin protecting MANIHOT UTILISSIMA STARCH Manihot Utilissima Starch is the starch obtained from tapioca, Manihot utilissima, Euphorbiaceae. It consists primarily of amylose and amylopectin Soothing/bulking MANNITAN LAURATE 1341-12-4 215-674-3 Mannitan monolaurate Emulsifying MANNITAN OLEATE Mannitan, z-9-octadecenoate Surfactant/emulsifying MANNITOL mannitol mannitolum 69-65-8 200-711-8 D-mannitol Binding/humectant/masking/skin conditioning/moisturising MARANTA ARUNDINACEA EXTRACT Maranta Arundinacea Extract is an extract of the rhizomes of the arrowroot, Maranta arundinacea, Marantaceae Smoothing MARGARITA POWDER Margarita Powder is the dried powder obtained from fresh water pearls Abrasive MARIS AQUA Naturally occuring substances, sea water Skin conditioning MARIS LIMUS EXTRACT Maris Limus Extract is an extract of marine sediments Skin protecting MARIS SAL 310-127-6 Naturally occurring substances, inorganic salts derived from sea water Skin conditioning MARMOTA OIL 225234-13-9 Marmota Oil is the oil obtained from the fatty tissues of the marmot (Marmota) Hair conditioning MARROW EXTRACT Marrow extract is an extract of mammalian bone marrow II/419 (if from bovine animals aged 12 months or ovine and caprine animals aged over 12 months or which have a permanent incissor tooth erupted through the gum) Skin conditioning MARRUBIUM VULGARE EXTRACT 84696-20-8 283-638-4 Marrubium Vulgare Extract is an extract of the herb of the horehound, Marrubium vulgare, Labiatae Skin conditioning/soothing MARSDENIA CONDURANGO EXTRACT 84787-66-6 284-108-5 Marsdenia Condurango Extract is an extract of the bark of the condurango, Marsdenia condurango, Asclepiadaceae Skin conditioning M-CRESOL 108-39-4 203-577-9 Phenol, 3-methyl- Antimicrobial MDM HYDANTOIN 116-25-6 204-132-1 1-hydroxymethyl-5,5-dimethylhydantoin Antimicrobial MEA-BENZOATE 4337-66-0 224-387-2 Benzoic acid, compound with 2-aminoethanol (1:1) VI/1,1 Preservative MEA-BORATE 10377-81-8 233-829-3 2-aminoethanol, monoester with boric acid III/1,1a Buffering MEA-DICETEARYL PHOSPHATE Phosphoric acid, bis(C16-C18-alkyl) esters, 2-aminoethanol salt Surfactant MEA-HYDROLYZED COLLAGEN Skin conditioning/hair conditioning MEA-HYDROLYZED SILK Protein hydrolyzates, silk, product with 2-aminoethanol Skin conditioning/hair conditioning MEA-IODINE 94349-34-5 305-151-9 2-Aminoethanol, compound with iodine antimicrobial MEA-LAURETH SULFATE 68184-04-3 Ethanol, 2-amino-, compd. with .alpha.-sulfo-.omega.-(dodecyloxy)poly(oxy-1,2-ethanediyl) (1:1) Surfactant/cleansing MEA-LAURETH-6 CARBOXYLATE Emulsifying/surfactant/cleansing MEA-LAURYL SULFATE 4722-98-9 225-214-3 (2-hydroxyethyl)ammonium dodecylsulphate Surfactant/cleansing MEA O-PHENYLPHENATE 84145-04-0 282-227-7 [1,1'-biphenyl]-2-ol, compound with 2-aminoethanol (1:1) VI/1,7 Preservative MEA-PPG-6-LAURETH-7-CARBOXYLATE Surfactant/cleansing MEA-PPG-8-STEARETH-7 CARBOXYLATE Emulsifying/cleansing MEA-SALICYLATE 59866-70-5 261-963-2 Salicylic acid, compound with 2-aminoethanol (1:1) VI/1,3 Preservative MEA-THIOLACTATE 54266-38-5 259-050-9 Propanoic acid, 2-mercapto-, compound with 2-aminoethanol (1:1) Hair waving MEA-UNDECYLENATE 56532-40-2 260-247-7 Undec-10-enoic acid, compound with 2-aminoethanol (1:1) VI/1,18 Preservative/cleansing MEDICAGO SATIVA EXTRACT 84082-36-0 281-984-0 Medicago Sativa Extract is an extract of the roots of the alfalfa, Medicago sativa, Leguminosae Tonic MEDICAGO SATIVA OIL UNSAPONIFIABLES 224557-89-5 Medicago Sativa Oil Unsaponifiables is the fraction of the alfalfa (Medicago sativa, Leguminosae) oil, obtained from the aerial parts, which has not been transformed into soaps during the process of saponification Skin conditioning MEK 78-93-3 201-159-0 Butanone Solvent MEL 8028-66-8 Naturally occurring substances, honey, a saccharic secretion gathered and stored by honey bees Emollient/humectant/moisturising MEL EXTRACT 91052-92-5/8026-66-8 293-255-4 Mel Extract is an extract obtained from honey Moisturising MELALEUCA ALTERNIFOLIA OIL 85085-48-9 285-377-1 Melaleuca Alternifolia Oil is the oil distilled from the leaves of the tea tree, Melaleuca alternifolia, Myrtaceae Antimicrobial MELALEUCA CAJAPUTI EXTRACT 247243-50-1 Melaleuca Cajaputi Extract is an extract of the leaves and flowers of Melaleuca cajaputi, Myrtaceae Tonic MELALEUCA LEUCADENDRON EXTRACT 85480-37-1 287-316-4 Melaleuca Leucadendron Extract is an extract of the fruit of Melaleuca leucadendron, Myrtaceae tonic MELAMINE/FORMALDEHYDE RESIN 2594531 1,3,5-triazine-2,4,6-triamine, polymer with formaldehyde Film forming MELANIN 8049-97-6 232-473-6 Melanins Skin protecting MELATONIN 73-31-4 200-797-7 N-(2-(5-methoxyindol-3-yl)ethyl)acetamide Antioxidant MELIA AZADIRACHTA EXTRACT 90063-92-6 290-052-2 Melia Azadirachta Extract is an extract of the bark of the neem tree, Melia azadirachta, Meliaceae Skin conditioning MELIA AZADIRACHTA LEAF EXTRACT 84696-25-3 283-644-7 Melia Azadirachta Leaf Extract is an extract of the leaves of Melia azadirachta, Meliaceae Skin conditioning MELIA AZADIRACHTA SEED OIL 8002-65-1 Melia Azadirachta Seed Oil is the oil expressed from the seeds of Melia azadirachta, Meliaceae Emollient MELILOTUS OFFICINALIS EXTRACT 84082-81-5 282-028-5 Melilotus Officinalis Extract is an extract of the aerial parts of the sweet clover, Melilotus officinalis, Leguminosae Soothing/astringent/masking MELISSA OFFICINALIS DISTILLATE 84082-61-1 282-007-0 Melissa Officinalis Distillate is an aqueous solution containing volatile oil obtained by the distillation of the aerial parts of the balm mint, Melissa officinalis, Labiatae Tonic/masking MELISSA OFFICINALIS EXTRACT 84082-61-1 282-007-0 Melissa Officinalis Extract is an extract of the leaves and tops of the balm mint, Melissa officinalis, Labiatae Tonic/soothing MELISSA OFFICINALIS OIL 8014-71-9 Melissa Officinalis Oil is a volatile oil obtained from the leaves and tops of the balm mint, Melissa officinalis, Labiatae Tonic/masking MELISSA OFFICINALIS SEED OIL Melissa Officinalis Seed Oil is the oil expressed from the seeds of the balm mint, Melissa officinalis, Labiatae Skin conditioning MELLISIC ACID 506-50-3 208-042-3 Triacontanoic acid Viscosity controlling MENADIONE menadione 58-27-5 200-372-6 1,4-Naphthalenedione, 2-methyl- Masking MENTHA AQUATICA EXTRACT 90063-96-0 290-056-4 Mentha Aquatica Extract is an extract of the leaves of Mentha aquatica, Lamiaceae Tonic MENTHA ARVENSIS EXTRACT 90063-97-1 290-058-5 Mentha Arvensis Extract is an extract of the leaves and twigs of the wild mint from Mentha arvensis, Labiatae Refreshing/masking MENTHA ARVENSIS OIL 68917-18-0 Mentha Arvensis Oil is the oil derived from the leaves of the wild mint, Mentha arvensis, Labiatae Refreshing/masking MENTHA ARVENSIS POWDER 8006-90-6 Mentha Arvensis Powder is the powder derived from the leaves of the wild mint, Mentha arvensis, Labiatae Refreshing/masking MENTHA PIPERITA EXTRACT 84082-70-2 282-015-4 Mentha Piperita Extract is an extract of the leaves of the peppermint, Mentha piperita, Labiatae Tonic/cleansing/refreshing/deodorant/masking MENTHA PIPERITA LEAVES Mentha Piperita Leaves is the leaves obtained from the peppermint, Mentha piperita, Labiatae Refreshing MENTHA PIPERITA OIL 8006-90-4 Mentha Piperita Oil is the volatile oil obtained from the leaves of the peppermint, Mentha piperita, Labiatae Tonic/refreshing/deodorant/masking MENTHA PIPERITA WATER 84082-70-2 282-015-4 Mentha Piperita Water is an aqueous solution of the odoriferous principles of the leaves of the peppermint, Mentha piperita, Labiatae Tonic/refreshing/deodorant/masking MENTHA PULEGIUM EXTRACT 90064-00-9 290-061-1 Mentha Pulegium Extract is an extract of the flowering herb of the pennyroyal, Mentha pulegium, Labiatae Tonic/refreshing/masking MENTHA PULEGIUM OIL 8007-44-1 Mentha Pulegium Oil is the volatile oil obtained from the leaves of the pennyroyal, Mentha pulegium, Labiatae Tonic/refreshing/masking MENTHA ROTUNDIFOLIA EXTRACT 84082-62-2 282-008-6 Mentha Rotundifolia Extract is an extract of the leaves of Mentha rotundifolia, Lamiaceae Tonic MENTHA VIRIDIS EXTRACT 84696-51-5 Mentha Veridis Extract is an extract of the leaves of the spearmint, Mentha veridis, Labiatae Oral care/masking MENTHA VIRIDIS OIL 8008-79-5 Mentha Viridis Oil is the volatile oil obtained from the dried tops and leaves of the spearmint, Mentha viridis, Labiatae Masking MENTHOL mentholum 89-78-1/1490-04-6/2116-51-5 201-939-0/216-074-4/218-690-9 Menthol/DL-menthol/L-menthol Denaturant/soothing/refreshing/masking MENTHONE GLYCERIN ACETAL 63187-91-7 1,4-Dioxaspiro[4.5]decane-2-methanol, 9-methyl-6-(1-methylethyl)- Refreshing MENTHOXYPROPANEDIOL 87061-04-9 289-296-2 3-[[5-methyl-2-(1-methylethyl)cyclohexyl]oxy]propane-1,2-diol Refreshing/masking MENTHYL ACETATE 89-48-5 201-911-8 Menthyl acetate Refreshing/masking MENTHYL ANTHRANILATE 134-09-8 205-129-8 Menthyl anthranilate uv absorber MENTHYL LACTATE 59259-38-0 261-678-3 [1R-[1.alpha.(R*),2.beta.,5.alpha.]]-5-methyl-2-(1-methylethyl)cyclohexyl lactate Refreshing/masking MENTHYL PCA 64519-44-4/68127-22-0 264-935-8/268-568-4 [1R-(1.alpha.,2.beta.,5.alpha.)]-2-isopropyl-5-methylcyclohexyl 5-oxo-L-prolinate/[1R-(1.alpha.,2.beta.,5.alpha.)]-2-isopropyl-5-methylcyclohexyl 5-oxo-D-prolinate Humectant/skin conditioning MENTHYL SALICYLATE 89-46-3 201-909-7 Menthyl salicylate Uv absorber/masking MENYANTHES TRIFOLIATA EXTRACT 84082-63-3 282-009-1 Menyanthes Trifoliata Extract is an extract of the dried leaves of the buckbean, Menyanthes trifoliata, Menyanthaceae Skin conditioning MERCAPTOPROPIONIC ACID 107-96-0 203-537-0 3-mercaptopropionic acid Depilatory/reducing/hair waving or straightening MERCURIALIS ANNUA EXTRACT 90064-02-1 290-062-7 Mercurialis Annua Extract is an extract of the herb of the mercurialis, Mercurialis annua, Euphorbiaceae Tonic MERCURIALIS PERENNIS EXTRACT 90064-03-2 290-063-2 Mercurials Perennis Extract is an extract of the herb of the mercurialis, Mercurialis perennis, Euphorbiaceae Tonic MEROXAPOL 105 2594628 Oxirane, methyl-, polymer with oxirane (7;22) Emulsifying/surfactant MEROXAPOL 108 2594628 Oxirane, methyl-, polymer with oxirane (7;91) Emulsifying/surfactant/cleansing MEROXAPOL 171 2594628 Oxirane, methyl-, polymer with oxirane (12;4) Emulsifying/surfactant MEROXAPOL 172 2594628 Oxirane, methyl-, polymer with oxirane (12;9) Emulsifying/surfactant MEROXAPOL 174 2594628 Oxirane, methyl-, polymer with oxirane (12;23) Emulsifying/surfactant/cleansing MEROXAPOL 178 2594628 Oxirane, methyl-, polymer with oxirane (12;136) Emulsifying/surfactant/cleansing MEROXAPOL 251 2594628 Oxirane, methyl-, polymer with oxirane (18;6) Emulsifying/surfactant MEROXAPOL 252 2594628 Oxirane, methyl-, polymer with oxirane (18;14) Emulsifying/surfactant MEROXAPOL 254 2594628 Oxirane, methyl-, polymer with oxirane (18;34) Emulsifying/surfactant/cleansing MEROXAPOL 255 2594628 Oxirane, methyl-, polymer with oxirane (18;51) Emulsifying/surfactant/cleansing MEROXAPOL 258 2594628 Oxirane, methyl-, polymer with oxirane (18;163) Emulsifying/surfactant/cleansing MEROXAPOL 311 2594628 Oxirane, methyl-, polymer with oxirane (21;7) Emulsifying/surfactant MEROXAPOL 312 2594628 Oxirane, methyl-, polymer with oxirane (21;15) Emulsifying/surfactant MEROXAPOL 314 2594628 Oxirane, methyl-, polymer with oxirane (21;39) Emulsifying/surfactant/cleansing METAPHOSPHORIC ACID 37267-86-0 253-433-4 Metaphosphoric acid Buffering/chelating METHACRYLOYL ETHYL BETAINE/ACRYLATES COPOLYMER 87435-35-6 Antistatic/film forming/hair fixing METHENAMINE methenamine 100-97-0 202-905-8 1,3,5,7-Tetraazatricyclo[3.3.1.1(3,7)]decane VI/1,30 Preservative METHENAMMONIUM CHLORIDE 3,5,7-triaza-1-azoniatricyclo[3.3.1.1(3,7)-]decane, 1-methyl- chloride Antistatic METHICONE 9004-73-3 Poly[oxy(methylsilylene)] Antistatic/emollient/skin conditioning METHIONINE racemethionine methioninum 59-51-8 200-432-1 DL-methionine Antistatic/skin conditioning/hair conditioning METHOXY-PEG-7 RUTINYL SUCCINATE Surfactant METHOXY PEG-10 Humectant METHOXY PEG-16 Humectant METHOXY PEG-17/DODECYL GLYCOL COPOLYMER 88507-00-0 Oxirane, decyl-, polymer with oxirane, monomethyl ether (17 mol EO, 1 mol decyl oxirane, average molar ratios) Emulsifying/skin conditioning METHOXY PEG-22/DODECYL GLYCOL COPOLYMER 88507-00-0 Oxirane, decyl-, polymer with oxirane, monomethyl ether (22 mol EO, 7 mol decyl oxirane, average molar ratios) Emulsion stabilising/viscosity controlling METHOXY PEG-40 Humectant METHOXY PEG-100 Humectant METHOXYINDANE 1006-27-5 213-743-2 Indan-1-yl methyl ether Masking METHOXYISOPROPANOL 107-98-2 203-539-1 1-methoxypropan-2-ol Solvent METHOXYISOPROPYL ACETATE 108-65-6 203-603-9 2-methoxy-1-methylethyl acetate Solvent METHOXYMETHYLBUTANOL 56539-66-3 260-252-4 Solvent 2-METHOXYMETHYL-p-AMINOPHENOL HCl 29785-47-5 Phenol, 4-amino-2-methoxymethyl-, hydrochloride Hair dyeing METHOXYPROPYLGLUCONAMIDE 126094-21-1 D-Gluconamide, N-(3-methoxypropyl)- Skin conditioning/humectant 6-METHOXY-2,3-PYRIDINEDIAMINE HCl 94166-62-8 303-358-9 6-methoxypyridine-2,3-diamine dihydrochloride Hair dyeing 4-METHOXYTOLUENE-2,5-DIAMINE HCl 56496-88-9 1,4-benzenediamine, 2-methoxy-5-methyl-, dihydrochloride Hair dyeing METHYL ACETATE 79-20-9 201-185-2 Methyl acetate Solvent METHYL ACETYL RICINOLEATE 140-03-4 205-392-9 Methyl O-acetylricinoleate Emollient/skin conditioning METHYL ALCOHOL methyl alcohol 67-56-1 200-659-6 Methanol III/1,52 Denaturant/solvent METHYL ANTHRANILATE 134-20-3 205-132-4 Methyl anthranilate Masking METHYL ASPART IC ACID 6384-92-5 Aspartic acid, N-methyl- Antistatic/hair conditioning/skin conditioning METHYL BEHENATE 929-77-1 213-207-8 Methyl docosanoate Skin conditioning/humectant METHYL BENZOATE 93-58-3 202-259-7 Methyl benzoate VI/1,1 Preservative/skin conditioning METHYL CAPROATE 106-70-7 203-425-1 Methyl hexanoate Emollient/skin conditioning METHYL CAPRYLATE 111-11-5 203-835-0 Methyl octanoate Emollient/skin conditioning METHYL CAPRYLATE/CAPRATE Mixed decanoic and octanoic acids, methyl esters Emollient/skin conditioning METHYL COCOATE 61788-59-8 262-988-1 Fatty acids, coco, Me esters Emollient/skin conditioning 6-METHYL COUMARIN 92-48-8 202-158-8 6-methylcoumarin III/1,46 Oral care/masking METHYL CYCLODEXTRIN Chelating METHYL DEHYDROABIETATE 1235-74-1 1-phenanthrenecarboxylic acid, 1,2,3,4,4a,9,10,10a-octahydro-1,4a-dimethyl-7-(1-methylethyl)-, methyl ester (1r-(1.alpha.,4a.beta.,10a.alpha.))- Emollient/viscosity controlling/skin conditioning METHYL DICOCAMINE 61788-62-3 262-990-2 Amines, dicoco alkylmethyl Antistatic METHYL DIHYDROABIETATE 67893-02-1 267-605-1 Methyl 1,2,3,4,4a,4b,5,6,7,8,10,10a-dodecahydro-7-isopropyl-1,4a-dimethylphenanthren-1-carboxylate Viscosity controlling METHYL DIISOPROPYL PROPIONAMIDE Masking METHYL EUGENOL 93-15-2 202-223-0 4-allylveratrole Masking METHYL GLUCETH-10 68239-42-9 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with methyl .beta.-d-glucopyranoside (4:1) Emulsifying/humectant/moisturising METHYL GLUCETH-20 68239-42-9 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with methyl .beta.-d-glucopyranoside (4:1) Humectant/moisturising METHYL GLUCETH-20 BENZOATE Emollient/skin conditioning METHYL GLUCOSE DIOLEATE 82933-91-3 280-069-3 D-glucopyranoside methyl 2,6-dioleate Emollient/humectant/skin conditioning METHYL GLUCOSE ISOSTEARATE D-glucopyranoside, methyl, isooctadecanoate Emulsifying/skin conditioning METHYL GLUCOSE LAURATE D-glucopyranoside, methyl, dodecanoate Emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUICAPRYLATE/SESQUICAPRATE D-glucopyranoside, methyl, mono- and di-esters with mixed octanoic and decanoic acids Emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUICOCOATE D-glucopyranoside, methyl, esters with coco fatty acids (2:3) emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUIISOSTEARATE D-glucopyranoside, methyl, isododecanoate (2:3) Emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUILAURATE D-glucopyranoside, methyl, dodecanoate (2:3) Emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUIOLEATE D-glucopyranoside, methyl, 9-0ctadecenoate (2:3) Emollient/emulsifying/skin conditioning METHYL GLUCOSE SESQUISTEARATE 68936-95-8 273-049-0 D-Glucopyranoside, methyl, octadecanoate (2:3) Emollient/emulsifying/skin conditioning METHYL GLUTAMIC ACID Glutamic acid, N-methyl- Antistatic/skin conditioning/hair conditioning METHYL GLYCYRRHIZATE Alpha-d-gulopyranosiduronic acid, (3beta,20beta)-20-carboxy-11-oxo-30-norolean-12-en-3-yl 2-o-beta-d-glucopyranuronosyl-, methyl ester Masking METHYL HEXYL ETHER 1040030 225-263-0 1-methoxyhexane Solvent METHYL HYDROGENATED ROSINATE 8050-15-5/8050-13-3 232-476-2 Resin acids and Rosin acids, hydrogenated, Me esters Film forming/skin conditioning METHYL HYDROXYCETYL GLUCAMINIUM LACTATE D-glucitol, 1-deoxy-1-(N-methyl-N-(2-hydroxyhexadecyl)amino)-, 2-hydroxypropanoate Antistatic/skin conditioning/hair conditioning 2-METHYL-5-HYDROXYETHYLAMINOPHENOL 55302-96-0 259-583-7 5-[(2-hydroxyethyl)amino]-o-cresol Hair dyeing METHYL HYDROXYETHYLCELLULOSE methylhydroxyethylcellulosum 9032-42-2 Cellulose methyl ether, 2-hydroxyethyl ether Viscosity controlling/stabilising METHYL HYDROXYMETHYL OLEYL OXAZOLINE 14408-42-5 238-387-5 2-(8-heptadecenyl)-4-methyl-2-oxazoline-4-methanol Antistatic/hair conditioning 2-METHYL-4-HYDROXYPYRROLIDINE 4-pyrrolidinol, 2-methyl- Oral care/soothing/skin conditioning METHYL HYDROXYSTEARATE 141-23-1 205-471-8 Methyl 12-hydroxyoctadecanoate Emollient/skin conditioning METHYL ISOSTEARATE 68517-10-2 Isooctadecanoic acid, methyl ester Emulsifying/skin conditioning METHYL LAURATE 111-82-0 203-911-3 Methyl laurate Emollient/skin conditioning METHYL LINOLEATE 112-63-0 203-993-0 Methyl linoleate Emollient/skin conditioning METHYL METHACRYLATE CROSSPOLYMER Film forming METHYL 3-METHYLRESORCYLATE 33662-58-7 251-618-4 Methyl 2,4-dihydroxy-m-toluate Masking METHYL MORPHOLINE OXIDE 7529-22-8 231-391-8 4-Methylmorpholine 4-oxide monohydrate Surfactant/foam boosting/cleansing METHYL MYRISTATE 124-10-7 204-680-1 Methyl myristate Emollient/skin conditioning METHYL NICOTINATE 93-60-7 202-261-8 3-Pyridinecarboxylic acid, methyl ester Soothing/tonic METHYL OLEATE 112-62-9 203-992-5 Methyl oleate Emollient/skin conditioning METHYL PALMATE 91051-34-2 293-086-6 Fatty acids, palm-oil, Me esters Skin conditioning/emollient METHYL PALMITATE 112-39-0 203-966-3 Methyl palmitate Emollient/skin conditioning METHYL PELARGONATE 1731-84-6 217-052-7 Methyl nonanoate Emollient/skin conditioning METHYL PHENYLBUTANOL 103-05-9 203-074-4 2-Methyl-4-phenylbutan-2-ol Masking METHYL PYRROLIDONE 872-50-4 204-438-5 1-methylpyrrolidine Surfactant METHYL RICINOLEATE 141-24-2 205-472-3 Methyl ricinoleate Emollient/skin conditioning METHYL ROSINATE 68186-14-1 269-035-9 Resin acids and Rosin acids, Me esters Film forming/skin conditioning METHYL SALICYLATE methyl salicylate methylis salicylas 119-36-8 204-317-7 Methyl salicylate Denaturant/soothing METHYL SOYATE 68919-53-9 272-898-4 Fatty acids, soya, Me esters Skin conditioning/emollient METHYL STEARATE 112-61-8 203-990-4 Methyl stearate Emollient/skin conditioning METHYL THIOGLYCOLATE 2365-48-2 219-121-7 Methyl mercaptoacetate III/1,2b Hair waving or straightening 2-METHYL-1-NAPHTHOL 7469-77-4 231-265-2 2-Methyl-1-naphthol Hair dyeing METHYLAL 109-87-5 203-714-2 Dimethoxymethane Solvent 3-METHYLAMINO-4-NITROPHENOXYETHANOL 59820-63-2 261-940-7 2-[3-(methylamino)-4-nitrophenoxy]ethanol Hair dyeing METHYLBENZETHONIUM CHLORIDE methylbenzethonium chloride 25155-18-4 246-675-7 Methylbenzethonium chloride Antimicrobial/antistatic/deodorant/surfactant 4-METHYLBENZYLIDENE CAMPHOR 36861-47-9/38102-62-4 253-242-6 (.+-.)-1,7,7-trimethyl-3-[(4-methylphenyl)methylene]bicyclo[2.2.1]heptan-2-one VII/1,18 Uv absorber/uv filter METHYLBUTENES 26760-64-5 247-975-0 2-Methylbutene Solvent METHYLCELLULOSE methylcellulose methylcellulosum 9004-67-5 Cellulose, methyl ether Binding/emulsion stabilising/viscosity controlling/stabilising METHYLCHLOROISOTHIAZOLINONE 26172-55-4 247-500-7 5-chloro-2-methyl-2H-isothiazol-3-one VI/1,39 Preservative METHYLDIBROMO GLUTARONITRILE 35691-65-7 252-681-0 2-bromo-2-(bromomethyl)pentanedinitrile VI/1,36 Preservative METHYLDIHYDROJASMONATE 2630-39-9 220-112-5 Methyl (1R-trans)-3-oxo-2-pentylcyclopentaneacetate Masking METHYLENE DI-T-BUTYLCRESOL 119-47-1 204-327-1 6,6'-Di-tert-Butyl-2,2'-Methylenedi-p-cresol Antioxidant METHYLENEBIS TALLOW ACETAMIDODIMONIUM CHLORIDE Ethanaminium, N-(tallow alkyl)-N,N-dimethyl-2-oxo-2-amino-, N,N'-methylenebis- Antistatic 3,4-METHYLENEDIOXYANILINE 14268-66-7 238-161-6 3,4-(methylenedioxy)aniline Hair dyeing 3,4-METHYLENEDIOXYPHENOL 533-31-3 208-561-5 3,4-(methylenedioxy)phenol Hair dyeing METHYLETHANOLAMINE 109-83-1 203-710-0 2-methylaminoethanol III/1,61 Buffering METHYLGLUCAMINE 6284-40-8 228-506-9 D-Glucitol, 1-deoxy-1-(methylamino)- Hair conditioning METHYLGLUCOSE DIOLEATE/HYDROXYSTEARATE 224580-86-3 Methyl-D-glucopyranoside, 12-hydroxyoctadecanoate di-(9Z)-9-octadecenoate Surfactant/emulsifying METHYLISOTHIAZOLINONE 2682-20-4 220-239-6 2-methyl-2H-isothiazol-3-one VI/1,39 Preservative METHYLPARABEN methylparaben methylis parahydroxybenzoas 99-76-3 202-785-7 Methyl 4-hydroxybenzoate VI/1,12 Preservative METHYLPROPANEDIOL Solvent 2-METHYLRESORCINOL 608-25-3 210-155-8 1,3-Benzenediol, 2-methyl- Hair dyeing METHYLSILANOL ACETYLMETHIONATE 105883-43-0 L-methionine, N-acetyl-, dihydroxymethylsilyl ester Antistatic/skin conditioning/hair conditioning METHYLSILANOL ACETYLTYROSINE 105883-45-2 L-tyrosine, N-acetyl-o-(dihydroxymethylsilyl)- Antistatic/skin conditioning METHYLSILANOL ASCORBATE 187991-39-5 L-Ascorbic acid, 6-O-(dihydroxymethylsilyl) Antioxidant METHYLSILANOL CARBOXYMETHYL THEOPHYLLINE 105883-42-9 7H-purine-7-acetic acid, 1,2,3,6-tetrahydro-1,3-dimethyl-2,6-dioxo-, dihydroxymethylsilyl ester Skin conditioning METHYLSILANOL CARBOXYMETHYL THEOPHYLLINE ALGINATE reaction product of methyl-silanol carboxymethyl theophylline and alginic acid Skin conditioning METHYLSILANOL ELASTINATE 133101-79-8 elastins, esters with hydroxy-terminated hydroxy Me siloxanes Antistatic/skin conditioning METHYLSILANOL GLYCYRRHIZINATE Alpha-d-glucopyranosiduronic acid, (3beta,20beta)-20-carboxy-11-oxo-30-norolean-12-en-3-yl 2-o-beta-d-glucopyranosyl-, dihydroxymethylsilyl ester Skin conditioning METHYLSILANOL HYDROXYPROLINE 105883-44-1 L-proline, 5-hydroxy-, dihydroxymethylsilyl ester Antistatic/skin conditioning METHYLSILANOL HYDROXYPROLINE ASPARTATE Antistatic/skin conditioning METHYLSILANOL MANNURONATE 128973-71-7 Siloxanes and Silicones, alpha-D-mannopyranuronoyl-oxy Me, hydroxy-terminated Antistatic/skin conditioning METHYLSILANOL PCA 105883-41-8 L-proline, 5-oxo-, dihydroxymethylsilyl ester Humectant/skin conditioning METHYLSILANOL PEG-7 GLYCERYL COCOATE 106040-46-4 Fatty acids, coco, 3-esters with polyethylene glycol dihydroxymethylsilyl 2,3-dihydroxypropyl ether Emulsifying/skin conditioning METHYLSILANOL SPIRULINATE 188012-54-6 Proteins, Spirulina, reaction products with methylsilanetriol Skin conditioning METHYLSILANOL TRI-PEG-8 GLYCERYL COCOATE 128973-72-8 Fatty acids, coco, ester with .alpha., .alpha.', .alpha."-(methylsilylidyne)tris (.omega.-(2,3-dihydroxypropoxy)poly(oxy-1,2-ethanediyl)) Emulsifying/skin conditioning METHYLSTYRENE/VINYLTOLUENE COPOLYMER 9017-27-0 Benzene, ethenylmethyl-, polymer with (1-methylethenyl)benzene Viscosity controlling MIBK methyl isobutyl ketone 108-10-1 203-550-1 4-methylpentan-2-one Denaturant/solvent MICA 12001-26-2 310-127-6 Mica-group minerals (CI 77019) Opacifying MICROCOCCUS LYSATE Product of the controlled lysisof Micrococcus species Skin conditioning MICROCRYSTALLINE CELLULOSE Absorbent/emulsion stabilising/opacifying/viscosity controlling/stabilising/anticaking/bulking MILK AMINO ACIDS 92797-39-2 296-575-2 Protein hydrolyzates, milk. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of milk composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Antistatic/hair conditioning/skin conditioning MILKAMIDOPROPYL AMINE OXIDE 188550-51-8 Amides, milk-fat, N-[3-(dimethyloxidoamino)propyl] Hair conditioning MILKAMIDOPROPYL BETAINE 188550-53-0 1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-milk-fat acyl derivatives, inner salts Surfactant/cleansing/skin conditioning MIMOSA TENUIFLORA BARK EXTRACT Mimosa Tenuiflora Bark Extract is an extract of the bark of the mimosa, Mimosa tenuiflora, Leguminosae Skin protecting/soothing MIMOSA TENUIFLORA LEAF EXTRACT Mimosa Tenuiflora Leaf Extract is an extract of the leaves of the mimosa, Mimosa tenuiflora, Leguminosae Skin protecting/soothing MINERAL SPIRITS 8032-32-4 232-453-7 Ligroine. A complex combination of hydrocarbons obtained by the fractional distillation of petroleum. This fraction boils in a range of approximately 20[0]C to 135[0]C (58[0]F to 275[0]F) solvent MINK OIL PEG-13 ESTERS 103819-45-0 Oils, mink, ethoxylated Emollient/hair conditioning/skin conditioning MINKAMIDE DEA Amides, mink-oil, N,N-bis(2-hydroxyethyl)- surfactant/foam boosting MINKAMIDOPROPALKONIUM CHLORIDE Benzenemethanaminium, N,N-dimethyl-N-[3-aminopropyl]-, N-mink-oil acyl derivs., chlorides Antistatic/hair conditioning MINKAMIDOPROPYL BETAINE 1-propanaminium, N,N-dimethyl-N-carboxymethyl-3-amino-, N-mink-oil acyl derivs., hydroxides, inner salts Surfactant/skin conditioning/foam boosting/cleansing/hair conditioning MINKAMIDOPROPYL DIMETHYLAMINE 68953-11-7 273-187-1 Amides, mink-oil, N-[3-(dimethylamino)propyl] Antistatic/emulsifying/surfactant MINKAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N,N-dimethyl-N-ethyl-3-amino-, N-mink-oil acyl derivs., ethyl sulfate (salts) Antistatic/hair conditioning MINKAMIDOPROPYLAMINE OXIDE 1,3-propanediamine, N,N-dimethyl-, N'-mink-oil acyl derivs., N-oxides Surfactant/hydrotrope/cleansing/foam boosting/hair conditioning MIPA C12-15 PARETH SULFATE Surfactant/cleansing MIPA-BORATE 68003-13-4 268-109-8 (2-hydroxypropyl)ammonium dihydrogen orthoborate III/1,1a Viscosity controlling MIPA-DODECYLBENZENESULFONATE 54590-52-2/42504-46-1 259-249-0 P-dodecylbenzenesulphonic acid, compound with 1-aminopropan-2-ol (1:1) Surfactant/cleansing MIPA-LAURETH SULFATE 83016-76-6/9062-04-8 Lauryl alcohol, polymer with oxirane, sulfuric acid ester, 2-hydroxy-1-aminopropane salt Surfactant/cleansing MIPA-LAURYL SULFATE 21142-28-9 244-238-5 (2-hydroxypropyl)ammonium decyl sulphate Surfactant/cleansing MITRACARPUS SCABER EXTRACT 223747-80-6 Mitracarpus Scaber Extract is an extract of Mitracarpus scaber, Rubiaceae Skin conditioning MIXED CRESOLS cresol 1319-77-3 215-293-2 Phenol, methyl- Antimicrobial MIXED IONONES 14901-07-6/6901-97-9/8013-90-9 238-969-9/230-010-2/232-396-8 4-(2,6,6-trimethylcyclohex-1-ene-1-yl)-but-3-ene-2-one/4-(2,6,6-trimethyl-2-cyclohexen-1-yl)-3-buten-2-one/ionone Masking MIXED ISOPROPANOLAMINES 122-20-3/78-96-6 204-528-4/201-162-7 1,1',1''-nitrilotripropan-2-ol/1-aminopropan-2-ol III/1,61 Buffering MIXED ISOPROPANOLAMINES LANOLATE 85536-46-5/85536-47-6 287-529-2/287-530-8 Fatty acids, lanolin, compds. with isopropanolamine/Fatty acids, lanolin, compds. with triisopropanolamine Emulsifying/surfactant MIXED ISOPROPANOLAMINES LAURYL SULFATE 68877-25-8 244-238-5/266-195-1 (2-hydroxypropyl)ammonium decyl sulphate/decyl hydrogen sulphate, compound with 1,1',1''-nitrilotripropan-2-ol Emulsifying/surfactant MIXED ISOPROPANOLAMINES MYRISTATE 64012-06-2/83292-27-7 264-601-1/280-371-5 (2-hydroxypropyl)ammonium myristate/tris(2-hydroxypropyl)ammonium myristate Emulsifying/surfactant MIXED TERPENES Terpenes and terpenoids Solvent MOLYBDENUM ASPARTATE L-Aspartic acid, molybdenum complex Skin conditioning MONARDA DIDYMA EXTRACT 91722-89-3 294-492-6 Monarda Didyma Extract is an extract of the leaves of the bee balm, Monarda didyma, Labiatae Tonic MONARDA DIDYMA OIL Monarda Didyma Oil is the volatile oil obtained from the leaves of the bee balm, Monarda didyma, Labiatae Tonic MONASCUS/ORYZA SATIVA FERMENT Product obtained by the fermentation of rice by Monascus purpureus Skin protecting MONOSACCHARIDE LACTATE CONDENSATE 2-hydroxypropanoic acid, reaction product with glucose, fructose, glucosamine, ribose and deoxyribose Antistatic/skin conditioning MONTAN ACID WAX 68476-03-9 270-664-6 Fatty acids, montan-wax Antistatic/binding/viscosity controlling MONTAN CERA 8002-53-7 232-313-5 Montan wax. Wax obtained by extraction of lignite Antistatic/binding/opacifying/viscosity controlling MONTMORILLONITE 1318-93-0 215-288-5 Montmorillonite Absorbent/emulsion stabilising/viscosity controlling/bulking/stabilising MORINGA PTERYGOSPERMA OIL 93165-54-9 296-941-1 Moringa Pterygosperma Oil is the oil obtained from the seeds of the tropical tree Moringa pterygosperma, Moringaceae Emollient MORTIERELLA ISABELLINA OIL Mortierella Isabellina Oil is an oil obtained from culturing Mortierella isabellina, Mortierellaceae Emollient MORUS ALBA EXTRACT 94167-05-2 303-403-2 Morus Alba Extract is an extract of the dried leaves of the white mulberry, Morus alba, Moraceae Smoothing MORUS ALBA ROOT EXTRACT 94167-05-2 303-403-2 Morus Alba Root Extract is an extract of the roots of the white mulberry, Morus alba, Moraceae Skin conditioning MORUS BOMBYCIS EXTRACT Morus Bombycis Extract is an extract of the dried leaves of the mulberry, Morus bombycis, Moraceae Smoothing MORUS BOMBYCIS ROOT EXTRACT Morus Bombycis Root Extract is an extract of the roots of the mulberry, Morus bombycis, Moraceae Skin conditioning MORUS NIGRA EXTRACT 90064-11-2 290-072-1 Morus Nigra Extract is an extract of the dried leaves of the black mulberry, Morus nigra, Moraceae Smoothing MORUS NIGRA ROOT EXTRACT 90064-11-2 290-072-1 Morus Nigra Root Extract is an extract of the roots of the black mulberry, Morus nigra, Moraceae Skin conditioning MUSA SAPIENTIUM EXTRACT 89957-82-4 289-602-4 Musa Sapientium Extract is an extract of the fruit of the banana, Musa sapientium, Musaceae Skin conditioning/astringent MUSA SAPIENTIUM LEAF EXTRACT 89957-82-4 289-602-4 Musa Sapientium Leaf Extract is an extract of the leaves of the banana, Musa sapientium, Musaceae Skin conditioning MUSCLE EXTRACT 91053-75-7 293-340-6 Muscle Extract is an extract obtained from mammalian muscle skin protecting MUSK KETONE Masking MUSTELA CERA Mustela Cera is the solid fraction derived from the mink (Mustela) oil Emollient/film forming/skin conditioning/hair conditioning MUSTELA OIL 8023-74-3 232-423-3 Mustela Oil is the oil obtained from the subdermal fatty tissues of the mink, Mustela, Mustelidae Emollient/skin conditioning/hair conditioning MYOSOTIS SYLVATICA EXTRACT 223747-82-8 Myosotis Sylvatica Extract is an extract of the aerial parts of Myosotis sylvatica, Boraginaceae Skin conditioning MYRETH-2 27306-79-2 Poly(oxy-1,2-ethanediyl), .alpha.-tetradecyl-.omega.-hydroxy- Emulsifying MYRETH-2 MYRISTATE 59686-68-9 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxotetradecyl)-.omega.-(tetradecyloxy)- Emollient/surfactant/skin conditioning MYRETH-3 27306-79-2 Poly(oxy-1,2-ethanediyl), .alpha.-tetradecyl-.omega.-hydroxy- emulsifying MYRETH-3 CAPRATE Emollient/skin conditioning MYRETH-3 CARBOXYLIC ACID Surfactant/cleansing MYRETH-3 ETHYLHEXANOATE 125804-11-7 Emollient/skin conditioning MYRETH-3 LAURATE 84605-13-0 283-390-7 2-[2-[2-(tetradecyloxy)ethoxy]ethoxy]ethyl laurate Emollient/skin conditioning MYRETH-3 MYRISTATE 59686-68-9 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxotetradecyl)-.omega.-(tetradecyloxy)- Emollient/surfactant/skin conditioning MYRETH-3 PALMITATE 84605-14-1 283-391-2 2-[2-[2-(tetradecyloxy)ethoxy]ethoxy]ethyl palmitate Emollient/skin conditioning MYRETH-4 27306-79-2/39034-24-7 Poly(oxy-1,2-ethanediyl), .alpha.-tetradecyl-.omega.-hydroxy- emulsifying MYRETH-5 27306-79-2 Poly(oxy-1,2-ethanediyl), .alpha.-tetradecyl-.omega.-hydroxy- emulsifying MYRETH-5 CARBOXYLIC ACID Surfactant/cleansing MYRETH-10 27306-79-2 Poly(oxy-1,2-ethanediyl), .alpha.-tetradecyl-.omega.-hydroxy- emulsifying MYRICA CERIFERA CERA 8038-77-5 284-518-4 Myrica Cerifera Cera is a wax obtained from the covering of the berries of the bayberry, Myrica cerifera, Myricaceae emollient/film forming MYRICA CERIFERA EXTRACT 84929-34-0 284-518-4 Myrica Cerifera Extract is an extract of the fruit of the bayberry, Myrica cerifera, Myricaceae Hair conditioning/skin conditioning MYRICA CERIFERA LEAF EXTRACT 84929-34-0 284-518-4 Myrica Cerifera Leaf Extract is an extract of the leaves of the bayberry, Myrica cerifera, Myricaceae Hair conditioning/skin conditioning MYRICA GALE EXTRACT 90064-18-9 290-080-5 Myrica Gale Extract is an extract of the aerial parts of Myrica gale, Myricaceae Tonic MYRICYL ALCOHOL 593-50-0 209-794-5 Triacontan-1-ol Viscosity controlling MYRISTALKONIUM CHLORIDE miristalkonium chloride 139-08-2 205-352-0 Myristalkonium chloride VI/1,54 Preservative MYRISTALKONIUM SACCHARINATE 23661-75-8/68989-01-5 245-813-3 Benzyldimethyl(tetradecyl)ammonium, salt with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) VI/1,54 Preservative MYRISTAMIDE DEA 7545-23-5 231-426-7 N,N-bis(2-hydroxyethyl)myristamide Antistatic/viscosity controlling/foam boosting MYRISTAMIDE MEA 142-58-5 205-546-5 N-(2-hydroxyethyl)myristamide Antistatic/viscosity controlling/foam boosting MYRISTAMIDE MIPA 10525-14-1 234-077-9 N-(2-hydroxypropyl)myristamide Antistatic/viscosity controlling/foam boosting MYRISTAMIDOPROPYL BETAINE 59272-84-3 261-684-6 (carboxymethyl)dimethyl-3-[(1-oxotetradecyl)amino]propylammonium hydroxide Antistatic/surfactant/foam boosting/skin conditioning/cleansing/hair conditioning MYRISTAMIDOPROPYL DIMETHYLAMINE 45267-19-4 256-214-1 N-[3-(dimethylamino)propyl]myristamide antistatic MYRISTAMIDOPROPYL DIMETHYLAMINE DIMETHICONE COPOLYOL PHOSPHATE 137145-36-9 surfactant MYRISTAMIDOPROPYL DIMETHYLAMINE PHOSPHATE Phosphoric acid, salts with N-[3-(dimethylamino)propyl]tetradecanamide Surfactant/cleansing MYRISTAMIDOPROPYLAMINE OXIDE 67806-10-4 267-191-2 N-[3-(dimethylamino)propyl]myristamide N-oxide Antistatic/surfactant/hair conditioning/cleansing/hydrotrope/foam boosting MYRISTAMINE OXIDE 3332-27-2 222-059-3 N,N-dimethyltetradecylamine N-oxide Antistatic/emulsifying/surfactant/cleansing/hair conditioning/foam boosting/hydrotrope MYRISTAMINOPROPIONIC ACID 14960-08-8 239-033-2 N-tetradecyl-.beta.-alanine Antistatic/surfactant/foam boosting/hair conditioning/cleansing MYRISTIC ACID 544-63-8 208-875-2 Tetradecanoic acid Emulsifying/cleansing MYRISTICA FRAGRANS EXTRACT 84082-68-8 282-013-3 Myristica Fragrans Extract is an extract of the fruits of the nutmeg, Myristica fragrans, Myristicaceae Tonic/masking MYRISTICA FRAGRANS OIL 8008-45-5 Myristica Fragrans Oil is the volatile oil obtained from the kernel of the nutmeg, Myristica fragrans, Myristicaceae tonic/masking MYRISTOYL ETHYL GLUCOSIDE 224965-23-5 Ethyl-D-glucopyranoside, tetradecanoate Surfactant/emulsifying MYRISTOYL GLUTAMIC ACID 53576-52-6 L-Glutamic acid, N-(1-oxotetradecyl)- Skin conditioning/hair conditioning MYRISTOYL GLYCINE/HISTIDINE/LYSINE POLYPEPTIDE Glycine, histidine, lysine polypeptide, N-tetradecanoyl derivatives Skin conditioning MYRISTOYL HYDROLYZED COLLAGEN 72319-06-3 Gelatins, hydrolyzates, myristoyl derivatives Antistatic/emollient/surfactant/skin conditioning/hair conditioning/cleansing MYRISTOYL LACTYLIC ACID 18696-55-4 2-(1-oxo-2-(1-oxotetradecyloxy)propyloxy)propanoic acid Surfactant/emulsifying MYRISTOYL METHYLALANINE 21539-71-9 Beta-alanine, N-methyl-N-(1-oxotetradecyl)- Skin conditioning MYRISTOYL SARCOSINE 52558-73-3 258-007-1 N-(1-oxotetradecyl)sarcosine Antistatic/surfactant/hair conditioning/cleansing MYRISTYL ALCOHOL 112-72-1 204-000-3 Tetradecanol emollient/emulsion stabilising/viscosity controlling/skin conditioning/foam boosting MYRISTYL BETAINE 2601-33-4 220-006-9 (carboxylatomethyl)dimethyltetradecylammonium Antistatic/surfactant/skin conditioning/foam boosting/hair conditioning/cleansing MYRISTYL ETHYLHEXANOATE 72201-45-7 276-456-1 Tetradecyl 2-ethylhexanoate Emollient/skin conditioning MYRISTYL HYDROXYETHYL IMIDAZOLINE 1841590 230-097-7 4,5-dihydro-2-tridecyl-1H-imidazole-1-ethanol Antistatic/hair conditioning MYRISTYL ISOSTEARATE 94247-26-4 304-203-8 Tetradecyl isooctadecanoate Emollient/skin conditioning MYRISTYL LACTATE 1323-03-1 215-350-1 Tetradecyl lactate Emollient/skin conditioning MYRISTYL LIGNOCERATE 42233-51-2 Tetracosanoic acid, tetradecyl ester Emollient/skin conditioning MYRISTYL MYRISTATE 3234-85-3 221-787-9 Tetradecyl myristate Emollient/opacifying/skin conditioning MYRISTYL NEOPENTANOATE 2,2-dimethylpropanoic acid, tetradecyl ester Emollient/skin conditioning MYRISTYL PROPIONATE 6221-95-0 228-300-9 Tetradecyl propionate Emollient/skin conditioning MYRISTYL SALICYLATE 19666-17-2 Benzoic acid, 2-hydroxy-, tetradecyl ester Skin conditioning MYRISTYL STEARATE 17661-50-6 241-640-2 Tetradecyl stearate Emollient/skin conditioning MYRISTYL/CETYL AMINE OXIDE Amines, N-(C14-C16-alkyl)-N,N-dimethyl-, N-oxides Surfactant/hair conditioning/cleansing/hydrotrope/foam boosting MYRISTYL-PG HYDROXYETHYL DECANAMIDE Decanamide, N-(2-hydroxyethyl)-N-(2-hydroxy-3-tetradecyloxypropyl)- Skin conditioning MYROXYLON BALSAMUM RESIN 9000-64-0 232-550-4 Myroxylon Balsamum Resin is an oleoresin (Balsam Tolu) obtained from the bark exudate of Myroxylon balsamum, Leguminosae. It consists primarily of resins, essential oils, and usually cinnamic and benzoic acids Film forming/hair conditioning/masking MYROXYLON PEREIRAE RESIN peruvian balsam balsamum peruvianum 8007-00-9 232-352-8 Myroxylon Pereirae Resin is an oleoresin (Balsam Peru) obtained from the bark exudate of Myroxylon pereirae, Leguminosae Film forming/hair conditioning/masking MYRRHIS ODORATA EXTRACT 90064-24-7 290-085-2 Myrrhis Odorata Extract is an extract of the herb and roots of Myrrhis odorata, Umbelliferae tonic MYRTRIMONIUM BROMIDE tetradonium bromide 1119-97-7 214-291-9 Tetradonium bromide VI/1,44 Preservative MYRTUS COMMUNIS EXTRACT 84082-67-7 282-012-8 Myrtus Communis Extract is an extract of the leaves of the myrtle, Myrtus communis, Myrtaceae astringent MYRTUS COMMUNIS OIL Myrtus Communis Oil is a volatile oil obtained from the the leaves of the myrtle, Myrtus communis, Myrtaceae tonic/masking MYTILUS EXTRACT 94465-78-8 305-363-1 Mytilus Extract is an extract of the sea mussel, Mytilus edulis Skin conditioning N,N-DIETHYL-P-PHENYLENEDIAMINE SULFATE 6283-63-2 228-500-6 1,4-Benzenediamine, N,N-diethyl-, sulfate (1:1) III/1,8 Hair dyeing N,N-DIETHYLTOLUENE-2,5-DIAMINE HCl 2051-79-8 218-130-3 N5, N5-diethyltoluene-2,5-diamine monohydrochloride Hair dyeing 1,5-NAPHTHALENEDIOL 83-56-7 201-487-4 Naphthalene-1,5-diol (CI 76625) Hair dyeing 2,3-NAPHTHALENEDIOL 92-44-4 202-156-7 Naphthalene-2,3-diol Hair dyeing 2,7-NAPHTHALENEDIOL 582-17-2 209-478-7 Naphthalene-2,7-diol (CI 76645) Hair dyeing 1-NAPHTHOL 90-15-3 201-969-4 1-naphthol (CI 76605) III/1,16 Hair dyeing NARCISSUS JONQUILLA EXTRACT 90064-25-8 290-086-8 Narcissus Jonquilla Extract is an extract of the flowers of the jonquil, Narcissus jonquilla, Agavaceae Tonic NARCISSUS PSEUDO-NARCISSUS EXTRACT 90064-27-0 290-088-9 Narcissus Pseudo-narcissus Extract is an extract of the flowers of the daffodil, Narcissus pseudo-narcissus, Agavaceae Skin conditioning NASTURTIUM OFFICINALE EXTRACT 84775-70-2 283-899-4 Nasturtium Officinale Extract is an extract of the flowers and leaves of the watercress, Nasturtium officinale, Brassicaceae Antiseborrhoeic/tonic/soothing NATTO GUM 310-127-6 Film forming N-BUTYL ALCOHOL 71-36-3 200-751-6 Butan-1-ol Denaturant/solvent N-CYCLOPENTYL-m-AMINOPHENOL Phenol, 3-cyclopentylamino- Hair dyeing NELUMBIUM SPECIOSUM EXTRACT 85085-51-4 285-379-2 Nelumbium Speciosum Extract is an extract of the flowers of the lotus, Nelumbium speciosum, Nymphaeaceae Skin conditioning NEOPENTYL GLYCOL DICAPRATE 27841-06-1 248-688-3 2,2-dimethyl-1,3-propanediyl didecanoate Emollient/skin conditioning NEOPENTYL GLYCOL DICAPRYLATE/DICAPRATE 70693-32-2 274-764-0 Decanoic acid, mixed esters with neopentyl glycol and octanoic acid Emollient/skin conditioning NEOPENTYL GLYCOL DICAPRYLATE/DIPELARGONATE/DICAPRATE Fatty acids, C8-C10, diesters with 2,2-dimethyl-1,3-propanediol Emollient/skin conditioning NEOPENTYL GLYCOL DIETHYLHEXANOATE 31335-74-7/28510-23-8 250-575-9 2,2-dimethyl-1,3-propanediyl dioctanoate Emollient/skin conditioning NEOPENTYL GLYCOL DIISOSTEARATE Isooctadecanoic acid, 2,2-dimethyl-1,3-propanediyl ester Emulsifying/skin conditioning NEOPENTYL GLYCOL DILAURATE 10525-39-0 234-081-0 2,2-dimethylpropane-1,3-diyl dilaurate Emulsifying/skin conditioning NEORUSCOGENIN 17676-33-4 241-660-1 Spirosta-5,25(27)-diene-1.beta.,3.beta.-diol Skin conditioning NEPETA CATARIA EXTRACT 84929-35-1 284-520-5 Nepeta Cataria Extract is an extract of the herb of the catnip, Nepeta cataria, Labiatae Tonic NERIUM OLEANDER EXTRACT 84929-39-5 284-522-6 Nerium Oleander Extract is an extract of the leaves of the oleander, Nerium oleander, Apocynaceae Skin conditioning N-ETHYL-3-NITRO PABA 2788-74-1 4-ethylamino-3-nitrobenzoic acid Hair dyeing/uv absorber NEURAL EXTRACT Neural Extract is an extract of mammalian neural tissue II/419 (if from bovine animals aged 12 months or ovine and caprine animals aged over 12 months or which have a permanent incissor tooth erupted through the gum) Skin conditioning NIACIN nicotinic acid acidum nicotinicum 59-67-6 200-441-0 3-Pyridinecarboxylic acid Antistatic/smoothing NIACINAMIDE nicotinamide nicotinamidum 98-92-0 202-713-4 3-Pyridinecarboxamide Smoothing NICKEL GLUCONATE 71957-07-8 276-205-6 Bis(D-gluconato-01,02)nickel Humectant NICOMETHANOL HYDROFLUORIDE 62756-44-9 3-pyridinemethanol, hydrofluoride III/1,47 Oral care/antiplaque NICOTIANA TABACUM EXTRACT 84961-66-0 284-656-5 Nicotiana Tabacum Extract is an extract of the leaves of the tobacco, Nicotiana tabacum, Solanaceae Skin conditioning NICOTINYL ALCOHOL 100-55-0 202-864-6 3-Pyridylmethanol tonic NICOTINYL TARTRATE 6164-87-0 228-199-1 3-hydroxypyridinium hydrogen [R-(R*,R*)]-tartrate Skin conditioning NISIN 1414-45-5 215-807-5 Nisin Antimicrobial 3-NITRO-4-AMINOPHENOXYETHANOL 50982-74-6 Benzenamine, 2-nitro-4-(2-hydroxyethoxy)- Hair dyeing NITROCELLULOSE pyroxylin 9004-70-0 Cellulose, nitrate Film forming NITROGEN nitrogen 7727-37-9 231-783-9 Nitrogen Propellant 2-NITRO-5-GLYCERYL METHYLANILINE 80062-31-3 279-383-3 3-[3-(methylamino)-4-nitrophenoxy]propane-1,2-diol Hair dyeing 4-NITROGUAIACOL 3251-56-7 221-839-0 2-methoxy-4-nitrophenol Hair dyeing NITROMETHANE 75-52-5 200-876-6 Nitromethane III/1,18 anticorrosive 4-NITRO-m-PHENYLENEDIAMINE 5131-58-8 225-876-3 4-nitro-m-phenylenediamine (CI 76030) Hair dyeing 2-NITRO-N-HYDROXYETHYL-p-ANISIDINE 57524-53-5 Ethanol, 2-[(4-methoxy-2-nitrophenyl)amino]- Hair dyeing 4-NITRO-o-PHENYLENEDIAMINE 99-56-9 202-766-3 4-nitro-o-phenylenediamine (CI 76020) Hair dyeing 4-NITRO-O-PHENYLENEDIAMINE SULFATE 269-476-7 269-476-7 1,2-Benzenediamine, 4-nitro, sulfate (1:1) Hair dyeing 4-NITRO-o-PHENYLENEDIAMINE HCl 6219-77-8 228-293-2 4-nitrobenzene-1,2-diamine dihydrochloride (CI 76020) Hair dyeing 6-NITRO-o-TOLUIDINE 570-24-1 209-329-6 6-nitro-o-toluidine Hair dyeing NITROPHENOL Phenol, mononitro- Hair dyeing 4-NITROPHENYL AMINOETHYLUREA 27080-42-8 1-(.beta.-ureidoethyl)amino-4-nitrobenzene Hair dyeing 3-NITRO-p-HYDROXYETHYLAMINOPHENOL 65235-31-6 265-648-0 4-[(2-hydroxyethyl)amino]-3-nitrophenol Hair dyeing 2-NITRO-p-PHENYLENEDIAMINE 5307-14-2 226-164-5 2-nitro-p-phenylenediamine (CI 76070) Hair dyeing 2-NITRO-P-PHENYLENEDIAMINE DIHYDROCHLORIDE 18266-52-9 242-144-9 2-Nitrobenzene-1,4-diamine dihydrochloride III/1,8 Hair dyeing 6-NITRO-2,5-PYRIDINEDIAMINE 69825-83-8 2,5-diamino-6-nitro-pyridine Hair dyeing NITROUS OXIDE nitrous oxide nitrogenii oxidum 10024-97-2 233-032-0 Dinitrogen oxide Propellant N-METHOXYETHYL-p-PHENYLENEDIAMINE HCl 72584-59-9/66566-48-1 276-723-2 N-(2-methoxyethyl)benzene-1,4-diamine dihydrochloride Hair dyeing N-METHYL-3-NITRO-p-PHENYLENEDIAMINE 2973-21-9 221-014-5 N-methyl-2-nitrobenzene-1,4-diamine Hair dyeing N,N'-BIS(2-HYDROXYETHYL)-2-NITRO-p-PHENYLENEDIAMINE 84041-77-0 281-856-4 2,2'-[(2-nitro-1,4-phenylene)diimino]bisethanol Hair dyeing N,N-BIS(2-HYDROXYETHYL)-p-PHENYLENEDIAMINE SULFATE 54381-16-7/58262-44-5 259-134-5 (p-ammoniophenyl)bis(2-hydroxyethyl)ammonium sulphate III/1,8 Hair dyeing N,N-DIETHYL-m-AMINOPHENOL 91-68-9 202-090-9 3-diethylaminophenol Hair dyeing N,N-DIETHYL-m-AMINOPHENOL SULFATE 68239-84-9 269-478-8 Bis[(diethylhydroxyphenyl)ammonium] sulphate Hair dyeing N,N'-DIMETHYL-N-HYDROXYETHYL-3-NITRO-p-PHENYLENDIAMINE 10228-03-2 233-549-1 2-[N-methyl-4-(methylamino)-3-nitroanilino]ethanol Hair dyeing N,N-DIMETHYL-p-PHENYLENEDIAMINE 99-98-9 202-807-5 4-amino-N,N-dimethylaniline (CI 76075) III/1,8 Hair dyeing N,N-DIMETHYL-p-PHENYLENEDIAMINE SULFATE 6219-73-4 228-292-7 4-amino-N,N-dimethylaniline sulphate Hair dyeing N,N-DIMETHYL 2,6-PYRIDINEDIAMINE HCl 2,6-pyridinediamine, N,N-dimethyl-, mono- (or di-) hydrochloride Hair dyeing NONETH-8 surfactant NONOXYNOL-1 27986-36-3 248-762-5 2-(nonylphenoxy)ethanol Emulsifying NONOXYNOL-2 27176-93-8 248-291-5 2-[2-(nonylphenoxy)ethoxy]ethanol Emulsifying/surfactant NONOXYNOL-3 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying NONOXYNOL-4 7311-27-5/9016-95-9 230-770-5 2-[2-[2-[2-(4-nonylphenoxy)ethoxy]ethoxy]ethoxy]ethanol Emulsifying/surfactant NONOXYNOL-5 26264-02-8/9016-45-9 247-555-7 14-(nonylphenoxy)-3,6,9,12-tetraoxatetradecan-1-ol Emulsifying/surfactant NONOXYNOL-5 CARBOXYLIC ACID 28212-44-4 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(nonylphenoxy)- Surfactant/cleansing NONOXYNOL-6 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-6 PHOSPHATE 29994-44-3 249-992-9 17-(nonylphenoxy)-3,6,9,12,15-pentaoxaheptadecan-1-yl dihydrogen phosphate Surfactant/cleansing/hydrotrope NONOXYNOL-7 27177-03-3/9016-45-9 248-292-0 20-(nonylphenoxy)-3,6,9,12,15,18-hexaoxaicosan-1-ol Emulsifying/surfactant NONOXYNOL-8 27177-05-5/9016-45-9 248-293-6 23-(nonylphenoxy)-3,6,9,12,15,18,21-heptaoxatricosan-1-ol Emulsifying/surfactant NONOXYNOL-8 CARBOXYLIC ACID 28212-44-4 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(nonylphenoxy)- Surfactant/cleansing NONOXYNOL-9 26571-11-9/9016-45-9 247-816-5 26-(nonylphenoxy)-3,6,9,12,15,18,21,24-octaoxahexacosan-1-ol Emulsifying/surfactant NONOXYNOL-9 IODINE 94349-40-3/11096-42-7 305-157-1 26-(p-nonylphenoxy)-3,6,9,12,15,18,21,24-octaoxahexacosan-1-ol, compound with iodine Antimicrobial NONOXYNOL-9 PHOSPHATE 66197-78-2 266-231-6 26-(nonylphenoxy)-3,6,9,12,15,18,21,24-octaoxahexacosan-1-yl dihydrogen phosphate Surfactant/cleansing/hydrotrope NONOXYNOL-10 27177-08-8/9016-45-9 248-294-1 29-(nonylphenoxy)-3,6,9,12,15,18,21,24,27-nonaoxanonacosanol emulsifying NONOXYNOL-10 CARBOXYLIC ACID 28212-44-4 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(4-nonylphenoxy)- Surfactant/cleansing NONOXYNOL-10 PHOSPHATE Surfactant/cleansing/hydrotrope NONOXYNOL-11 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-12 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-12 IODINE 11096-42-7 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy-, compd. with iodine Antimicrobial NONOXYNOL-13 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-14 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-15 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-18 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/surfactant NONOXYNOL-20 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-23 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-30 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-35 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/cleansing NONOXYNOL-40 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-44 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-50 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-100 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONOXYNOL-120 9016-45-9 Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Emulsifying/cleansing NONOXYNOL-25 9016-45-9 (generic) Poly(oxy-1,2-ethanediyl), .alpha.-(nonylphenyl)-.omega.-hydroxy- Surfactant NONOXYNYL HYDROXYETHYLCELLULOSE 143447-73-8 Film forming NONYL ACETATE 143-13-5 205-585-8 Nonyl acetate Emollient NONYL NONOXYNOL-5 9014-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-(dinonylphenyl)-.omega.-hydroxy- Emulsifying NONYL NONOXYNOL-7 PHOSPHATE 66172-78-9 266-215-9 20-(dinonylphenoxy)-3,6,9,12,15,18-hexaoxaicosyl dihydrogen phosphate Surfactant/cleansing NONYL NONOXYNOL-9 PHOSPHATE 66172-82-5 266-218-5 26-(nonylphenoxy)-3,6,9,12,15,18,21,24-octaoxahexacosan-1-yl hydrogen phosphate Surfactant/cleansing NONYL NONOXYNOL-10 9014-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-(dinonylphenyl)-.omega.-hydroxy- Surfactant NONYL NONOXYNOL-10 PHOSPHATE Surfactant/cleansing NONYL NONOXYNOL-15 PHOSPHATE Surfactant/cleansing NONYL NONOXYNOL-24 PHOSPHATE Surfactant/cleansing NONYL NONOXYNOL-49 9014-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-(dinonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONYL NONOXYNOL-100 9014-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-(dinonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NONYL NONOXYNOL-150 9014-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-(dinonylphenyl)-.omega.-hydroxy- Surfactant/cleansing NOPYL ACETATE 128-51-8 204-891-9 Bicyclo[3.1.1]hept-2-ene-2-ethanol, 6,6-dimethyl-, acetate Masking NORDIHYDROGUAIARETIC ACID 500-38-9 207-903-0 4,4'-(2,3-dimethyltetramethylene)dipyrocatechol Antioxidant NORVALINE 6600-40-4/760-78-1/2013-12-9 229-543-3/212-082-7/217-936-2 2-Aminopentanoic acid Antistatic N-PHENYL-p-PHENYLENEDIAMINE 101-54-2 202-951-9 N-(4-aminophenyl)aniline (CI 76085) III/1,8 Hair dyeing N-PHENYL-p-PHENYLENEDIAMINE HCl 2198-59-6 218-599-4 N-phenylbenzene-p-diamine monohydrochloride (CI 76085) III/1,8 Hair dyeing N-PHENYL-p-PHENYLENEDIAMINE SULFATE 4698-29-7 225-173-1 Bis(N-phenylbenzene-p-diamine) sulphate (CI 76085) III/1,8 Hair dyeing NYLON-6 policapram 25038-54-4 Viscosity controlling/bulking NYLON-11 25035-04-5 Viscosity controlling/bulking NYLON-12 25038-74-8 Azacyclotridecan-2-one, homopolymer Opacifying/viscosity controlling/bulking NYLON-66 32131-17-2 Poly[imino(1,6-dioxo-1,6-hexanediyl)imino-1,6-hexanediyl] Opacifying/viscosity controlling/bulking NYLON-12/6/66 COPOLYMER 6-Aminohexanoic acid, 12-aminododecanoic acid, 1,6-hexanedioic acid, 1,6-hexanediamine copolymer Film forming NYMPHAEA ALBA EXTRACT 84696-27-5 283-645-2 Nymphaea Alba Extract is an extract of the flowers of the water lily, Nymphaea alba, Nymphaeaceae Skin conditioning/tonic NYMPHAEA ALBA ROOT EXTRACT 84696-27-5 283-645-2 Nymphaea Alba Root Extract is an extract of the roots of the water lily, Nymphaea alba, Nymphaeaceae Skin conditioning NYMPHAEA ODORATA ROOT EXTRACT 90064-35-0 290-097-8 Nymphaea Odorata Root Extract is an extract of the roots of the water lily, Nymphaea odorata, Nymphaeaceae Tonic/refreshing O-AMINOPHENOL 95-55-6 202-431-1 2-aminophenol (CI 76520) Hair dyeing OAT BETA GLUCAN Film forming/viscosity controlling OCIMUM BASILICUM EXTRACT 84775-71-3 283-900-8 Ocimum Basilicum Extract is an extract of the flowers and leaves of the basil, Ocimum basilicum, Labiatae Tonic OCIMUM BASILICUM OIL 8015-73-4 Ocimum Basilicum Oil is the volatile oil obtained from the leaves of the basil, Ocimum basilicum, Labiatae Tonic/masking OCIMUM TENUIFLORUM EXTRACT 91845-35-1 295-208-3 Ocimum Tenuiflorum Extract is an extract of the plant Ocimum tenuiflorum, Labiatae Skin conditioning O-CRESOL orthocresol 95-48-7 202-423-8 Phenol, 2-methyl- Antimicrobial OCTACOSANYL GLYCOL 97338-11-9 306-603-8 Octacosane-1,2-diol Emollient/stabilising OCTACOSANYL GLYCOL ISOSTEARATE Isooctadecanoic acid, 2-hydroxyoctacosyl ester Emollient OCTADECANE 593-45-3 209-790-3 Octadecane Skin conditioning/emollient/solvent OCTADECENE/MA COPOLYMER 25266-02-8 2,5-furandione, polymer with 1-octadecene Viscosity controlling/stabilising OCTADECENYL-AMMONIUM FLUORIDE 2782-81-2 9-octadecenamine, hydrofluoride III/1,39 Oral care/antiplaque OCTAMETHYLTRISILOXANE 107-51-7 203-497-4 Octamethyltrisiloxane Skin conditioning OCTOCRYLENE octocrilene 6197-30-4 228-250-8 2-Propenoic acid, 2-cyano-3,3-diphenyl-, 2-ethylhexyl ester VII/1,10 Uv filter/uv absorber OCTOXYNOL-1 2315-67-5/9002-93-1 Ethanol, 2-[4-(1,1,3,3-tetramethylbutyl)phenoxy]- Emulsifying/surfactant OCTOXYNOL-3 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-5 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-7 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-8 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-9 42173-90-0/9002-93-1 255-695-5 26-(nonylphenoxy)-3,6,9,12,15,18,21,24-octaoxahexacosan-1-ol Emulsifying/surfactant OCTOXYNOL-9 CARBOXYLIC ACID Surfactant OCTOXYNOL-10 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-11 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-12 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying OCTOXYNOL-13 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/surfactant OCTOXYNOL-16 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/Surfactant/cleansing OCTOXYNOL-20 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/cleansing OCTOXYNOL-20 CARBOXYLIC ACID Surfactant/cleansing OCTOXYNOL-25 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/cleansing OCTOXYNOL-30 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/Surfactant/cleansing OCTOXYNOL-33 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/cleansing OCTOXYNOL-40 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/Surfactant/cleansing OCTOXYNOL-70 9002-93-1 Poly(oxy-1,2-ethanediyl), .alpha.-[4-(1,1,3,3-tetramethylbutyl)phenyl]-.omega.-hydroxy- Emulsifying/Surfactant/cleansing OCTRIZOLE octrizole 3147-75-9 221-573-5 2-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol UV absorber OCTYLACRYLAMIDE/ACRYLATES/BUTYLAMINOETHYL METHACRYLATE COPOLYMER 70801-07-9 Antistatic/film forming/hair fixing OCTYLDECANOL octyl dodecanolum 1-decanol, 2-octyl- Emollient OCTYLDECYL OLEATE 9-octadecenoic acid, 2-octyldecyl ester Emulsifying OCTYLDECYL TRIMONIUM CHLORIDE Decanaminium, 2-octyl-N,N,N-trimethyl-, chloride Antistatic OCTYLDODECANOL 5333-42-6 226-242-9 2-octyldodecan-1-ol Emollient/solvent OCTYLDODECETH-2 Emulsifying OCTYLDODECETH-5 Emulsifying OCTYLDODECETH-16 Emulsifying OCTYLDODECETH-20 Emulsifying/cleansing OCTYLDODECETH-25 Emulsifying/cleansing OCTYLDODECETH-10 32128-65-7 Poly(oxy-1,2-ethanediyl), .alpha.-(2-octyldodecyl)-.omega.-hydroxy- , (10 mol EO average molar ratio) Surfactant/emulsifying OCTYLDODECETH-30 32128-65-7 Poly(oxy-1,2-ethanediyl), .alpha.-(2-octyldodecyl)-.omega.-hydroxy- , (30 mol EO average molar ratio) Surfactant OCTYLDODECYL BEHENATE Docosanoic acid, 2-octyldodecyl ester Emollient OCTYLDODECYL BENZOATE Benzoic acid, 2-octyldodecyl ester Emollient OCTYLDODECYL ERUCATE 88103-59-7 13-docosenoic acid, 2-octyldodecyl ester Emollient OCTYLDODECYL ETHYLHEXANOATE 69275-04-3 273-943-0 2-octyldodecyl 2-ethylhexanoate Emollient OCTYLDODECYL HYDROXYSTEARATE 74659-70-4 Octadecanoic acid, 12-hydroxy-, 2-octyldodecyl ester Skin conditioning OCTYLDODECYL ISOSTEARATE 93803-87-3 298-361-4 2-Octyldodecyl isooctadecanoate Skin conditioning OCTYLDODECYL LACTATE Propanoic acid, 2-hydroxy-, 2-octyldodecyl ester Emollient OCTYLDODECYL LANOLATE 233603-23-1 Lanolin acids, 2-octyldodecyl esters Hair conditioning/skin conditioning OCTYLDODECYL MEADOWFOAMATE 226994-08-7 Fatty acids, Limnanthes alba (meadowfoam) seed oil, 2-octyldodecyl esters Skin conditioning OCTYLDODECYL MYRISTATE 22766-83-2 245-205-8 2-octyldodecyl myristate Emollient OCTYLDODECYL NEODECANOATE Octanoic acid, 2,2-dimethyl-, 2-octyldodecyl ester Emollient OCTYLDODECYL NEOPENTANOATE Propanoic acid, 2,2-dimethyl-, 2-octyldodecyl ester Emollient OCTYLDODECYL OCTYLDODECANOATE 182162-80-7 Dodecanoic acid, 2-octyl-, 2-octyldodecyl ester Skin conditioning OCTYLDODECYL OLEATE 22801-45-2 245-228-3 2-octyldodecyl oleate Emollient OCTYLDODECYL OLIVATE 223706-58-9 Olive oil fatty acids, 2-octyldodecyl esters Skin conditioning OCTYLDODECYL RICINOLEATE 79490-62-3/125093-27-8 9-Octadecenoic acid, 12-hydroxy-, 2-octyldodecyl ester Emollient OCTYLDODECYL STEARATE 22766-82-1 245-204-2 2-octyldodecyl stearate Emollient OCTYLDODECYL STEAROYL STEARATE 90052-75-8 289-991-0 2-octyldodecyl 12-[(1-oxooctadecyl)oxy]octadecanoate Emollient/viscosity controlling OCTYLDODECYLTRIMONIUM CHLORIDE 1-dodecanaminium, 2-octyl-N,N,N-trimethyl-, chloride Antistatic/hair conditioning O-CYMEN-5-OL 485076 221-761-7 4-isopropyl-m-cresol VI/1,38 Preservative OENOTHERA BIENNIS EXTRACT 90028-66-3 289-859-2 Oenothera Biennis Extract is an extract of the roots and herb of the evening primrose, Oenothera biennis, Onagraceae Skin conditioning OENOTHERA BIENNIS OIL Oenothera Biennis Oil is the fixed oil derived from the seeds of the evening primrose, Oenothera biennis, Onagraceae. It consists primarily of the glycerides of the fatty acids Emollient OLAFLUR 6818-37-7 229-891-6 Ethanol, 2,2'-[[3-[(2-hydroxyethyl)octadecylamino]propyl]imino] bis-, dihydrofluoride III/1,37 oral care/antiplaque/hair fixing OLAX DISSITIFLORA OIL 90082-16-9 290-103-9 Olax Dissitiflora Extract is the refined, fixed oil obtained from the roots of Olax dissitiflora, Olacaceae Tonic OLEA EUROPAEA EXTRACT 84012-27-1 Olea Europaea Extract is an extract of the fruit of the olive, Olea europaea, Oleaceae Hair conditioning/skin conditioning OLEA EUROPAEA HUSK OIL Olea Europaea Husk Oil is the oil obtained from the solvent extraction of the olive husk, Olea europaea, Oleaceae Emollient/solvent OLEA EUROPAEA LEAF EXTRACT 84012-27-1 Olea Europaea Leaf Extract is the extract of the leaves of the olive, Olea europaea, Oleaceae Skin conditioning OLEA EUROPAEA OIL olivae oleum 8001-25-0 232-277-0 Olea Europaea Oil is the fixed oil obtained from the ripe fruit of the olive tree, Olea europaea, Oleaceae. It consists primarily of the glycerides of the fatty acids linoleic, oleic and palmitic Emollient/solvent OLEA EUROPAEA OIL UNSAPONIFIABLES Olea Europaea Oil Unsaponifiables is the fraction of olive (Olea europaea, Oleaceae) oil which has not been transformed into soaps during the process of saponification Emollient OLEALKONIUM CHLORIDE 37139-99-4 253-363-4 Benzyldimethyloleylammonium chloride Hair conditioning OLEAMIDE 301-02-0 206-103-9 9-Octadecenamide, (Z)- Opacifying/viscosity controlling OLEAMIDE DEA 93-83-4 202-281-7 N,N-bis(2-hydroxyethyl)-(Z)-9-octadecenamide Antistatic/viscosity controlling/foam boosting OLEAMIDE MEA 111-58-0 203-884-8 N-(2-hydroxyethyl)oleamide Antistatic/viscosity controlling/foam boosting OLEAMIDE MIPA 111-05-7 203-828-2 N-(2-hydroxypropyl)oleamide Antistatic/viscosity controlling/foam boosting 2-OLEAMIDO-1,3-OCTADECANEDIOL 54422-45-6 2-(9(Z)-octadecenylamido)-1,3-octadecanediol Skin conditioning OLEAMIDOPROPYL BETAINE 25054-76-6 246-584-2 (Z)-(carboxymethyl)dimethyl-3-[(1-oxo-9-octadecenyl)amino]propylammonium hydroxide Antistatic/Surfactant/cleansing/foam boosting/hair conditioning/skin conditioning OLEAMIDOPROPYL DIMETHYLAMINE 109-28-4 203-661-5 N-[3-(dimethylamino)propyl]oleamide Antistatic OLEAMIDOPROPYL DIMETHYLAMINE GLYCOLATE Acetic acid, hydroxy-, compound with N-[3-(dimethylamino)propyl]-9-octadecenamide (1:1) Antistatic/hair conditioning OLEAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN antistatic/skin conditioning/hair conditioning OLEAMIDOPROPYL DIMETHYLAMINE LACTATE Propanoic acid, 2-hydroxy-, compound with N-[3-(dimethylamino)propyl]-9-octadecenamide (1:1) Antistatic/hair conditioning OLEAMIDOPROPYL DIMETHYLAMINE PROPIONATE 67801-61-0 267-181-8 Dimethyl[3-(oleoylamino)propyl]ammonium propionate Antistatic/hair conditioning OLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, 3-[(1-oxo-9-octadecenyl)amino]-N-ethyl-N,N-dimethyl-, ethyl sulfate (1:1) (salt) Antistatic OLEAMIDOPROPYL HYDROXYSULTAINE 93941-94-7 300-543-6 (Z)-2-hydroxy-3-sulphonatopropyldimethyl[3-[(1-oxo-9-octadecenyl)amino]propyl]ammonium Antistatic/surfactant/hair conditioning/cleansing/foam boosting/skin conditioning OLEAMIDOPROPYL PG-DIMONIUM CHLORIDE 1-propanaminium, 3-[(1-oxo-9-octadecenyl)amino]-N-(2,3-dihydroxypropyl)-N,N-dimethyl-, chloride Antistatic/hair conditioning OLEAMIDOPROPYLAMINE OXIDE 25159-40-4 246-684-6 N-[3-(dimethylamino)propyl]-9-octadecenamide N-oxide Antistatic/surfactant/foam boosting/cleansing/hydrotrope/hair conditioning OLEAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN Antistatic/hair conditioning/skin conditioning OLEAMINE 112-90-3 204-015-5 (Z)-octadec-9-enylamine Antistatic OLEAMINE BISHYDROXYPROPYLTRIMONIUM CHLORIDE 94133-51-4 302-711-4 3,3'-(9-octadecenylimino)bis[2-hydroxypropyltrimethylammonium] dichloride Antistatic/hair conditioning OLEAMINE OXIDE 14351-50-9 238-311-0 N,N-dimethyloleyl N-oxide Antistatic/surfactant/foam boosting/hair conditioning/cleansing/hydrotrope OLEIC ACID oleic acid 112-80-1 204-007-1 9-Octadecenoic acid (9Z)- Emollient/emulsifying OLEIC/LINOLEIC TRIGLYCERIDE 1,2,3-propanetriol, mixed triesters with 9-octadecenoic acid and 9,12-octadecadienoic acid Emollient OLEIC/PALMITIC/LAURIC/MYRISTIC/LINOLEIC TRIGLYCERIDE 1,2,3-propanetriol, mixed triesters with 9-octadecenoic acid, hexadecanoic acid, dodecanoic acid, tetradecanoic acid and 9,12-octadecadienoic acid Emollient OLEOSTEARINE Glycerides, tallow Emollient OLEOYL ETHYL GLUCOSIDE 139165-15-4 Ethyl.alpha.-D-glucopyranoside, 6-(9-(Z)-octadecenoate) Emulsifying OLEOYL HYDROLYZED COLLAGEN 68458-51-5 Protein hydrolyzates, reaction products with oleoyl chloride Antistatic/emollient/film forming/surfactant/hair conditioning/cleansing/skin conditioning OLEOYL PG-TRIMONIUM CHLORIDE 19467-38-0 243-088-8 (Z)-2-hydroxy-3-[(1-oxo-9-octadecenyl)oxy]propyltrimethylammonium chloride Antistatic/hair conditioning OLEOYL SARCOSINE 110-25-8 203-749-3 (Z)-N-methyl-N-(1-oxo-9-octadecenyl)glycine Antistatic/Surfactant/cleansing/hair conditioning OLEOYL TYROSINE 147732-57-8 L-Tyrosine, N-(1-oxo-9-(Z)-octadecenyl) Skin protecting/skin conditioning OLETH-2 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/surfactant OLETH-2 BENZOATE 241470-61-1 Poly(oxy-1,2-ethanediyl), .alpha.-benzoyl-.omega.-[(9Z)-9-octadecenyloxy]- (2 mol EO average molar ratio) Skin conditioning/emollient OLETH-2 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate emulsifying OLETH-3 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-3 CARBOXYLIC ACID Surfactant/cleansing OLETH-3 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate surfactant OLETH-4 9004-98-2/5353-26-4 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-4 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate surfactant OLETH-5 9004-98-2/5353-27-5 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-5 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate surfactant OLETH-6 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-6 CARBOXYLIC ACID Surfactant/cleansing OLETH-7 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-8 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-9 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- emulsifying OLETH-10 polyoxyl 10 oleyl ether 9004-98-2/24871-34-9 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/surfactant OLETH-10 CARBOXYLIC ACID Surfactant/cleansing OLETH-10 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate surfactant OLETH-12 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/surfactant OLETH-15 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/surfactant OLETH-16 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/surfactant OLETH-20 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Surfactant/cleansing OLETH-20 PHOSPHATE 39464-69-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate surfactant OLETH-23 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Surfactant/cleansing OLETH-25 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Surfactant/cleansing OLETH-30 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/cleansing OLETH-40 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Emulsifying/cleansing OLETH-44 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Surfactant/cleansing OLETH-50 9004-98-2 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- Surfactant/cleansing OLEYL ACETATE 693-80-1/64663-64-9 211-759-4 Oleyl acetate Emollient OLEYL ALCOHOL oleyl alcohol 143-28-2 205-597-3 (Z)-octadec-9-enol Emollient/emulsifying/Opacifying/viscosity controlling OLEYL ARACHIDATE 22393-96-0 244-952-7 Octadec-9-enyl icosanoate Emollient OLEYL BETAINE 871-37-4 212-806-1 (carboxymethyl)dimethyloleylammonium hydroxide Antistatic/Surfactant/cleansing/skin conditioning/foam boosting/hair conditioning OLEYL EPOXYPROPYLDIMONIUM CHLORIDE 134451-12-0 Oxiranemethanaminium, N,N-dimethyl-N-9-octadecenyl-, chloride (Z) Hair conditioning OLEYL ERUCATE 17673-56-2 241-654-9 (Z)-octadec-9-enyl (Z)-docos-13-enoate Emollient OLEYL ETHYL PHOSPHATE 10483-96-2 Phosphoric acid, monoethyl mono-9-octadecenyl ester (Z)- Surfactant/emulsifying OLEYL GLYCERYL ETHER 593-31-7 209-787-7 (Z)-3-(9-octadecenyloxy)propane-1,2-diol Skin conditioning/emollient OLEYL HYDROXYETHYL IMIDAZOLINE 95-38-5/21652-27-7 202-414-9/244-501-4 2-(2-heptadec-8-enyl-2-imidazolin-1-yl)ethanol/(Z)-2-(8-heptadecenyl)-4,5-dihydro-1H-imidazole-1-ethanol Antistatic/hair conditioning OLEYL LACTATE 42175-36-0 Propanoic acid, 2-hydroxy-, 9-octadecenyl ester Emollient OLEYL LANOLATE Fatty acids, lanolin, 9-octadecenyl esters Antistatic/emollient OLEYL LINOLEATE 17673-59-5 241-655-4 Oleyl (9Z,12Z)-octadeca-9,12-dienoate Emollient OLEYL MYRISTATE 22393-93-7 Tetradecanoic acid, 9-octadecenyl ester Emollient OLEYL OLEATE 3687-45-4 222-980-0 (Z)-octadec-9-enyl oleate Emollient OLEYL PALMITAMIDE 16260-09-6 240-367-6 (Z)-N-octadec-9-enylhexadecan-1-amide Opacifying/viscosity controlling OLEYL PHOSPHATE 9-Octadecen-1-ol, hydrogen phosphate, (Z,Z)-, mixture with (Z)-9-octadecenyl dihydrogen phosphate Surfactant/emulsifying OLEYL STEARATE 17673-50-6 241-652-8 (Z)-octadec-9-enyl stearate Emollient OLIVAMIDE DEA 97043-79-3 306-328-3 Olive oil, reaction products with diethanolamine Surfactant/foam boosting OLIVAMIDOPROPYL BETAINE 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, N-olive acyl derivs, hydroxides, inner salts Surfactant/Skin protecting/foam boosting/hair conditioning/cleansing OLIVAMIDOPROPYL DIMETHYLAMINE Amides, olive-oil, N-(3-dimethylaminopropyl)- Antistatic OLIVAMIDOPROPYL DIMETHYLAMINE LACTATE 124046-31-7 Amides, olive-oil, N-(3-dimethylaminopropyl)-, compounds with 2-hydroxypropanoic acid (1: 1) Antistatic/hair conditioning OLIVAMIDOPROPYLAMINE OXIDE Amides, olive-oil, N-(3-dimethylaminopropyl)-, N-oxides Surfactant/hair conditioning/foam boosting/hydrotrope/cleansing OLIVE ACID 92044-96-7 295-376-8 Fatty acids, olive oil Surfactant/opacifying OLIVE OIL PEG-6 ESTERS 103819-46-1 Olive oil, ethoxylated Emollient OLIVE OIL PEG-10 ESTERS 103819-46-1 Olive oil, ethoxylated Emollient/emulsifying/surfactant OLUS OIL 68956-68-3 273-313-5 Olus Oil is an expressed oil of vegetable origin consisting primarily of triglycerides of fatty acids Emollient OMENTAL LIPIDS Lipids, bovine omentum Emollient ONONIS ARVENSIS EXTRACT Ononis Arvensis Extract is an extract of the roots of the restharrow, Ononis arvensis, Leguminosae Soothing/antiseborrhoeic ONONIS SPINOSA EXTRACT 84775-89-3 283-913-9 Ononis Spinosa Extract is an extract of the roots of the restharrow, Ononis spinosa, Leguminosae Soothing/antiseborrhoeic O-PHENYLPHENOL 90-43-7 201-993-5 Biphenyl-2-ol VI/1,7 Preservative OPHIOPOGON JAPONICUS EXTRACT Ophiopogon japonicus extract is an extract of the roots of Ophiopogon japonicus, Liliaceae Skin conditioning/tonic OPUNTIA COCCINELLIFERA EXTRACT 90082-21-6 290-109-1 Opuntia Coccinellifera Extract is an extract of the flowers of the Indian fig, Opuntia coccinellifera, Cactaceae Skin conditioning OPUNTIA TUNA EXTRACT Opuntia Tuna Extract is an extract of the flowers and stems of the prickly pear, Opuntia tuna, Cactaceae Skin conditioning ORBIGNYA OLEIFERA OIL 91078-92-1 293-376-2 Orbignya Oleifera Oil is the fixed oil obtained from the nuts of the babassu, Orbignya oleifera, Palmae. It consists primarily of the glycerides of the fatty acids lauric, myristic and oleic Emollient ORCHIS MACULATA EXTRACT 90082-23-8 290-111-2 Orchis Maculata Extract is an extract of the flowers of the orchid, Orchis maculata, Orchidaceae Skin conditioning ORCHIS MASCULA EXTRACT 90082-24-9 290-112-8 Orchis Mascula Extract is an extract of the flowers of the orchid, Orchis mascula, Orchidaceae Soothing ORCHIS MORIO EXTRACT 91770-44-4 294-829-7 Orchis Morio Extract is an extract of the flowers of the orchid, Orchis morio, Orchidaceae Soothing ORIGANUM MAJORANA EXTRACT 84082-58-6 282-004-4 Origanum Majorana Extract is an extract of the leaves of the sweet marjoram, Origanum majorana, Labiatae Refreshing/tonic/antiseborrhoeic ORIGANUM MAJORANA OIL 08015-01-8 Origanum Majorana Oil is the volatile oil distilled from the leaves of the sweet marjoram, Origanum majorana, Labiatae refreshing/masking ORIGANUM VULGARE EXTRACT 84012-24-8 281-670-3 Origanum Vulgare Extract is an extract of the flowering end of the wild marjoram, Origanum vulgare, Labiatae Oral care/masking/refreshing/antiseborrhoeic ORMENIS MULTICAULIS OIL 92202-02-3 296-034-0 Ormenis Multicaulis Oil is the volatile oil obtained from the herb Moroccan chamomile, Ormenis multicaulis, Compositae Masking/tonic ORNITHINE ornithine 70-26-8 200-731-7 Pentanoic acid, 2,5-diamino-, (S)- Skin conditioning ORNITHINE HCL 3184-13-2 221-678-6 L-2,5-diaminopentanoic acid, hydrochloride Skin conditioning ORNITHOGALUM UMBELLATUM EXTRACT 92457-25-5 296-306-9 Ornithogalum Umbellatum Extract is an extract of the bulbs of the star of Bethlehem, Ornithogalum umbellatum, Liliaceae Skin conditioning OROBANCHE RAPUM EXTRACT 223747-85-1 Orobanche Rapum Extract is an extract of Orobanche rapum, Orobanchaceae Skin protecting ORTHOSIPHON STAMINEUS EXTRACT 84012-29-3 281-674-5 Orthosiphon Stamineus Extract is an extract of the leaves of the orthosiphon, Orthosiphon stamineus, Labiatae Skin conditioning ORYZA SATIVA BRAN Oryza Sativa Bran is the broken hulls of rice, Oryza sativa, Gramineae Bulking/abrasive ORYZA SATIVA BRAN EXTRACT 90106-37-9 Oryza Sativa Bran Extract is the extract of the bran of rice, Oryza sativa, Gramineae Skin conditioning/Skin protecting ORYZA SATIVA BRAN OIL 68553-81-1 271-397-8 Oryza Sativa Bran Oil is the fixed oil expressed from the bran of rice, Oryza sativa, Graminae. It consists primarily of the glycerides of the fatty acids linoleic, oleic, palmetic and stearic Emollient ORYZA SATIVA CERA 8016-60-2 232-409-7 Oryza Sativa Cera is a wax obtained from rice bran, Oryza sativa, Gramineae Viscosity controlling/skin conditioning/hair conditioning/Skin Protecting/smoothing ORYZA SATIVA EXTRACT 90106-37-9 Oryza Sativa Extract is an extract of the grains of rice, Oryza sativa, Gramineae Skin conditioning/hair conditioning/bulking/absorbent/abrasive ORYZA SATIVA GERM OIL 90106-37-9 Oryza Sativa Germ Oil is the fixed oil obtained by the expression of the germs of rice, Oryza sativa, Gramineae. It consists primarily of the glycerides of the fatty acids Emollient ORYZA SATIVA GERM POWDER Oryza Sativa Germ Powder is the powder derived from the germ of the rice, Oryza sativa, Gramineae Bulking/abrasive ORYZA SATIVA STARCH starch oryzae amylum 9005-25-8 232-679-6 Oryza Sativa Starch is a high-polymeric carbohydrate material derived from the peeled seeds of rice, Oryza sativa, Graminae Absorbent/binding/viscosity controlling/bulking ORYZANOL 11042-64-1 gamma-Oryzanol Antistatic/skin conditioning OSTREA SHELL EXTRACT 94465-79-9 305-364-7 Ostrea Shell Extract is an extract of the shells of oyster, Ostrea edulis Abrasive/skin conditioning OSTREA SHELL POWDER Ostrea Shell Powder is a powder obtained from the shells of the oyster, Ostrea edulis Abrasive O-TOLYL BIGUANIDE 93-69-6 202-268-6 1-o-tolylbiguanide Antioxidant OVUM 310-127-6 Naturally occuring substances, the entire content of a chicken eggs Skin conditioning/hair conditioning OVUM OIL 8001-17-0 232-271-8 Ovum Oil is the oil obtained by extraction of the yolks of fresh chicken eggs. It consists primarily of cholesterol, lecithin and the glycerides of the fatty acids clupanodonic (all-cis-7, 10, 13, 16, 19-docosapentaenoic acid), linoleic, oleic, palmitic and stearic Emollient OVUM POWDER Ovum Powder is a powder obtained from the dried whole chicken egg Abrasive OVUM SHELL POWDER Ovum Shell Powder is the product obtained by crushing the shell of chicken eggs Abrasive OXALIC ACID 144-62-7 205-634-3 Oxalic acid III/1,3 Chelating OXIDIZED BEESWAX Beeswax, oxidised Viscosity controlling OXIDIZED CORN OIL 223705-62-2 Corn oil, oxidized Skin conditioning OXIDIZED KERATIN Hair conditioning/skin conditioning OXIDIZED POLYETHYLENE 68441-17-8 Viscosity controlling OXIDIZED POLYPROPYLENE 68649-58-1 Film forming OXIDO REDUCTASES Yeast, enzymes, mixture Skin conditioning OXYQUINOLINE oxyquinoline 148-24-3 205-711-1 Quinolin-8-ol III/1,51 Stabilising OXYQUINOLINE BENZOATE 7091-57-8 230-395-7 Benzoic acid, compound with quinolin-8-ol (1:1) Antimicrobial OXYQUINOLINE SULFATE oxyquinoline sulfate 134-31-6 205-137-1 Bis(8-hydroxyquinolinium) sulphate III/1,51 Antimicrobial/emulsion stabilising OZOKERITE 64742-33-2/8021-55-4 265-134-6 Hydrocarbon waxes (petroleum), chemically neutralized. A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists predominantly of saturated straight chain hydrocarbons having carbon numbers predominantly in the range of C20 through C50 Binding/emulsion stabilising/Opacifying/viscosity controlling OZONIZED JOJOBA OIL Jojoba oil, product with ozone Emollient PABA aminobenzoic acid 150-13-0 205-753-0 4-aminobenzoic acid VII/1,1 UV filter/UV absorber PAEONIA ALBIFLORA EXTRACT Paeonia Albiflora Extract is an extract of the flowers of the peony, Paeonia albiflora, Paeoniaceae Tonic PAEONIA ALBIFLORA ROOT EXTRACT Paeonia Albiflora Root Extract is an extract of the roots of the peony, Paeonia albiflora, Paeoniaceae Skin conditioning PAEONIA SUFFRUTICOSA EXTRACT 223747-88-4 Paeonia Suffruticosa Extract is an extract of the roots of the peony, Paeonia suffruticosa, Ranunculaceae Skin protecting PALM ALCOHOL 93762-75-5 297-792-5 Alcohols, palm-oil Skin conditioning PALM GLYCERIDE 97553-32-7 307-189-1 Glycerides, palm-oil mono- Emollient/emulsifying PALM GLYCERIDES 91744-64-8 294-628-4 Glycerides, palm-oil mono-, di- and tri- Emollient/emulsifying PALM KERNEL ACID 101403-98-9 309-936-7 Fatty acids, palm kernel-oil Emollient PALM KERNEL ALCOHOL 92201-17-7 295-946-6 Alcohols, palm kernel-oil Emollient/emulsifying PALM KERNEL GLYCERIDES Glycerides, palm kernel oil Emollient/emulsifying PALM KERNELAMIDE DEA 73807-15-5 277-612-1 Amides, palm kernel-oil, N,N-bis(hydroxyethyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALM KERNELAMIDE MEA 92201-29-1 295-958-1 Amides, palm kernel-oil, N-(hydroxyethyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALM KERNELAMIDE MIPA Amides, palm kernel, N-(2-hydroxypropyl)- Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALM KERNELAMIDOPROPYL BETAINE 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, palm kernel acyl derivs., hydroxides, inner salts Antistatic/Surfactant/cleansing/hair conditioning/foam boosting/skin conditioning PALMAMIDE DEA Amides, palm-oil, N,N-bis(2-hydroxyethyl)- Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALMAMIDE MEA Amides, palm-oil, N-(2-hydroxyethyl)- Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALMAMIDE MIPA Amides, palm-oil, N-(2-hydroxypropyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PALMAMIDOPROPYL BETAINE 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, N-(palm-oil acyl) derivs., hydroxides, inner salts Antistatic/surfactant/skin conditioning/cleansing/foam boosting/hair conditioning PALMARIA PALMATA EXTRACT 223751-74-4 Palmaria Palmata Extract is an extract of the algae, Palmaria palmata, Rhodymeniaceae Skin protecting PALMITAMIDE DEA 7545-24-6 231-427-2 N,N-bis(2-hydroxyethyl)hexadecan-1-amide Antistatic/viscosity controlling/foam boosting PALMITAMIDE MEA palmidrol 544-31-0 208-867-9 Hexadecanamide, N-(2-hydroxyethyl)- Antistatic/viscosity controlling/foam boosting PALMITAMIDOHEXADECANEDIOL 129426-19-3 1,3-hexadecanediol, 2-(1-oxohexadecyl)amino- Skin conditioning PALMITAMIDOPROPYL BETAINE pendecamaine 32954-43-1 251-306-8 1-Propanaminium, N-(carboxymethyl)-N,N-dimethyl-3-[(1-oxohexadecyl)amino]-, inner salt Antistatic/Surfactant/cleansing/hair conditioning/skin conditioning/foam boosting PALMITAMIDOPROPYL DIETHYLAMINE 67806-13-7 Hexadecanamide, N-[3-(diethylamino)propyl]- Antistatic PALMITAMIDOPROPYL DIMETHYLAMINE 39669-97-1 254-585-4 N-[3-(dimethylamino)propyl]hexadecan-1-amide Antistatic PALMITAMIDOPROPYL DIMETHYLAMINE LACTATE Hexadecanamide, N-(3-dimethylamino)propyl-, 2-hydroxypropanoate Antistatic PALMITAMIDOPROPYL DIMETHYLAMINE PROPIONATE Hexadecanamide, N-(3-dimethylamino)propyl-, propanoate Antistatic PALMITAMIDOPROPYLAMINE OXIDE 67806-12-6 Hexadecanamide, N-[(3-dimethylamino)propyl]-, N-oxide Antistatic/Surfactant/cleansing/hair conditioning/foam boosting/hydrotrope PALMITAMINE hexadecylamine 143-27-1 205-596-8 Hexadecylamine Antistatic PALMITAMINE OXIDE 7128-91-8 230-429-0 Hexadecyldimethylamine N-oxide Antistatic/surfactant/foam boosting/hydrotrope/hair conditioning/cleansing PALMITIC ACID 57-10-3 200-312-9 Hexadecanoic acid Emollient/emulsifying PALMITOLEAMIDOPROPYL DIMETHYLAMINE LACTATE 7-hexadecenamide, N-(3-dimethylaminopropyl)-, 2-hydroxypropanoate Antistatic PALMITOLEAMIDOPROPYL DIMETHYLAMINE PROPIONATE 7-hexadecenamide, N-(3-aminopropyl)-, propanoate Antistatic PALMITOYL CAMELLIA SINENSIS 226994-28-1 Camellia sinensis extract, reaction products with hexadecanoyl chloride Skin conditioning PALMITOYL CARNITINE 1-propanaminium, 3-carboxy-2-(1-oxohexadecyloxy)-N,N,N-trimethyl-, hydroxide, inner salt Skin conditioning PALMITOYL COLLAGEN AMINO ACIDS Antistatic/cleansing PALMITOYL GLUTAMIC ACID 38079-66-2 Glutamic acid, N-(1-oxohexadecyl)- Skin conditioning PALMITOYL GLYCINE Glycine, N-(1-oxohexadecyl)- Hair conditioning/cleansing PALMITOYL GRAPE SEED 226994-27-0 Grape seed, vitis vinifera, extract, reaction products with hexadecanoyl chloride Skin conditioning PALMITOYL HYDROLYZED COLLAGEN 68915-45-7 Antistatic/emollient/surfactant PALMITOYL HYDROLYZED MILK PROTEIN Antistatic/cleansing PALMITOYL HYDROLYZED WHEAT PROTEIN Surfactant/cleansing PALMITOYL HYDROXYPROPYLTRIMONIUM AMYLOPECTIN/GLYCERIN CROSSPOLYMER Skin conditioning PALMITOYL INULIN 195395-22-3 Inulin, hexadecanoate Emollient/emulsifying PALMITOYL KERATIN AMINO ACIDS Antistatic/cleansing PALMITOYL MYRISTYL SERINATE L-serine, N-(1-oxohexadecyl)-, tetradecyl ester Skin conditioning PALMITOYL OLIGOPEPTIDE Skin conditioning/Cleansing PALMITOYL PEA AMINO ACIDS 226993-78-8 Amino acids, pea, reaction products with hexadecanoyl chloride Hair conditioning/skin conditioning PALMITOYL PG-TRIMONIUM CHLORIDE 1-propanaminium, N,N,N-trimethyl-2-hydroxy-3-(1-oxohexadecyloxy)-, chloride Antistatic/hair conditioning PALMITOYL QUINOA AMINO ACIDS 226993-82-4 Amino acids, quinoa, reaction products with hexadecanoyl chloride Hair conditioning/skin conditioning PALMITOYL SILK AMINO ACIDS 227200-39-7 Amino acids, silk, reaction products with hexadecanoyl chloride Hair conditioning/cleansing PALMITOYL SYNTHOPEPTIDE Skin conditioning PALMITYL TRIHYDROXYETHYL PROPYLENEDIAMINE DIHYDROFLUORIDE 1,3-propanediamine, N-hexadecyl-N,N'N'-tris(2-hydroxyethyl)-, dihydrofluoride III/1,38 Oral care/antiplaque P-AMINOPHENOL 123-30-8 204-616-2 4-aminophenol (CI 76550) Hair dyeing P-AMINOPHENOL HCL 51-78-5 200-122-6 4-hydroxyanilinium chloride (CI 76550) Hair dyeing P-AMINOPHENOL SULFATE 63084-98-0 263-847-7 Bis[(4-hydroxyphenyl)ammonium] sulphate (CI 76550) Hair dyeing PANAX GINSENG EXTRACT 84650-12-4 283-493-7 Panax Ginseng Extract is an extract of the roots of the ginseng, Panax ginseng, Araliaceae Tonic/hair conditioning/emollient/Skin protecting PANCREATIN pancreatin 8049-47-6 232-468-9 Pancreatin Hair conditioning/skin conditioning PANICUM MILIACEUM EXTRACT 90082-36-3 290-125-9 Panicum Miliaceum Extract is an extract of the seeds of the millet, Panicum miliaceum, Gramineae Smoothing/skin conditioning P-ANISIC ACID 100-09-4 202-818-5 Benzoic acid, 4-methoxy- Masking PANTETHINE 16816-67-4 240-842-8 [R-(R*,R*)]-N,N'-[dithiobis[ethyleneimino(3-oxopropane-3,1-diyl)]]bis[2,4-dihydroxy-3,3-dimethylbutyramide] Emollient/hair conditioning PANTHENOL dexpanthenol dexpanthenolum 81-13-0 201-327-3 Butanamide, 2,4-dihydroxy-N-(3-hydroxypropyl)-3,3-dimethyl-, (2R)- Antistatic/hair conditioning/skin conditioning PANTHENYL ETHYL ETHER 667-83-4 211-569-1 (+)-N-(3-ethoxypropyl)-2,4-dihydroxy-3,3-dimethylbutyramide Antistatic/hair conditioning PANTHENYL ETHYL ETHER ACETATE Butanamide, 2-hydroxy-4-acetyloxy-3,3-diemthyl-N-(3-ethoxypropyl)- Antistatic/hair conditioning PANTHENYL HYDROXYPROPYL STEARDIMONIUM CHLORIDE 1-octadecanaminium, N,N-dimethyl-N-[2-hydroxy-3-[2,2-dimethyl-3-hydroxy-4-oxo-4-(3-hydroxypropyl)amino]butyl]-, chloride Antistatic/hair conditioning PANTHENYL TRIACETATE 94089-18-6 302-118-0 4-[(3-acetoxypropyl)amino]-2,2-dimethyl-4-oxobutane-1,3-diyl diacetate Antistatic/hair conditioning PANTOTHENIC ACID pantothenic acid 79-83-4 201-229-0 D-pantothenic acid Antistatic/hair conditioning/skin conditioning PANTOTHENIC ACID POLYPEPTIDE Antistatic/hair conditioning/skin conditioning PAPAIN papain 9001-73-4 232-627-2 Papain Antistatic/hair conditioning/skin conditioning PAPAVER ORIENTALE OIL Papaver Orientale Oil is the fixed oil expressed from the seeds of the poppy, Papaver orientale, Papaveraceae Emollient/solvent PAPAVER RHOEAS EXTRACT 84696-43-5 283-651-5 Papaver Rhoeas Extract is an extract of the petals of the corn poppy, Papaver rhoeas, Papaveraceae Soothing/emollient PARAFFIN 8002-74-2/64742-51-4 232-315-6/265-154-5 Paraffin waxes and Hydrocarbon waxes. A complex combination of hydrocarbons obtained from petroleum fractions by solvent crystallization (solvent deoiling) or by the sweating process. It consists predominantly of straight chain hydrocarbons having carbon numbers predominantly greater than C20/Paraffin waxes (petroleum), hydrotreated. A complex combination of hydrocarbons obtained by treating a petroleum wax with hydrogen in the presence of a catalyst. It consists predominantly of straight chain paraffinic hydrocarbons having carbon numbers predominantly in the range of about C20 through C50 Emollient/viscosity controlling PARAFFINUM LIQUIDUM mineral oil paraffinum liquidum/paraffinum perliquidum 8012-95-1 232-384-2 Paraffin oils. Liquid hydrocarbons from petroleum Antistatic/emollient/solvent/Skin protecting PARFUM Perfume and aromatic compositions and their raw materials Deodorant/masking PARIETARIA OFFICINALIS EXTRACT 84012-32-8 281-676-6 Parietaria Officinalis Extract is an extract of the leaves and stems of the pellitory, Parietaria officinalis, Urticaceae Soothing/emollient PASSIFLORA EDULIS EXTRACT 91770-48-8 294-833-9 Passiflora Edulis Extract is an extract of the flowers of the passionflower, Passiflora edulis, Passifloraceae Skin conditioning PASSIFLORA EDULIS FRUIT EXTRACT 91770-48-8 294-833-9 Passiflora Edulis Fruit Extract is an extract of the fruit of Passiflora edulis, Passifloraceae Skin conditioning PASSIFLORA EDULIS OIL Passiflora Edulis Oil is the fixed oil expressed from the seeds of the passionfruit, Passiflora edulis, Passifloraceae Emollient PASSIFLORA INCARNATA EXTRACT passiflorae incarnatae extractum 72968-47-9 277-142-7 Passiflora Incarnata Extract is an extract of the flowers of the passionflower, Passiflora incarnata, Passifloraceae Skin conditioning/Skin protecting PASSIFLORA INCARNATA FRUIT EXTRACT 72968-47-9 277-142-7 Passiflora Incarnata Fruit Extract is an extract of the fruits of the passionflower, Passiflora incarnata, Passifloraceae Skin conditioning/Skin protecting PASSIFLORA INCARNATA OIL 97676-26-1 Passiflora Incarnata Oil is the oil expressed from the seeds of Passiflora incarnata, Passifloraceae. It consists primarily of the glycerides of the fatty acids Skin protecting PASSIFLORA LAURIFOLIA EXTRACT 223747-97-5 Passiflora Laurifolia Extract is an extract of the flowers of Passiflora laurifolia, Passifloraceae Skin conditioning PASSIFLORA LAURIFOLIA FRUIT EXTRACT 223747-97-5 Passiflora Laurifolia Fruit Extract is an extract of the fruit of the passionflower, Passiflora laurifolia, Passifloraceae Skin conditioning PASSIFLORA QUADRANGULARIS EXTRACT Passiflora Quadrangularis Extract is an extract of the flowers of the passionflower, Passiflora quadrangularis, Passifloraceae Soothing/refreshing/Skin protecting PASSIFLORA QUADRANGULARIS FRUIT EXTRACT Passiflora Quadrangularis Fruit Extract is an extract of the fruits of the passionflower, Passiflora quadrangularis, Passifloraceae Soothing/Skin protecting PASSIFLORA QUADRANGULARIS HULL EXTRACT Passiflora Quadrangularis Hull Extract is an extract of the hull of the passionflower, Passiflora quadrangularis, Passifloraceae Skin conditioning PAULLINIA CUPANA EXTRACT 84929-28-2 284-512-1 Paullinia Cupana Extract is an extract of the seeds of the guarana, Paullinia cupana, Sapindaceae Skin conditioning/tonic PAULLINIA CUPANA FRUIT EXTRACT 84929-28-2 284-512-1 Paullinia Cupana Fruit Extract is an extract of the fruits of the guarana, Paullinia cupana, Sapindaceae Skin conditioning PCA pidolic acid 98-79-3 202-700-3 Pidolic acid humectant/moisturising PCA DIMETHICONE 179005-03-9 3-(4-Carboxy-2-oxo-1-pyrrolidinyl)propyl methyl siloxane, polymer with dimethylsiloxane, trimethylsilyl- terminated Hair conditioning/skin conditioning PCA ETHYL COCOYL ARGINATE 95370-65-3 305-928-2 Dl-Proline, 5-oxo-, compd. with N2-coco acyl-l-arginine Et ester Antistatic/surfactant/moisturising PCA GLYCERYL OLEATE 84608-82-2 283-393-3 2-hydroxy-3-(oleoyloxy)propyl 5-oxo-L-prolinate Emollient P-CHLORO-M-CRESOL chlorocresol chlorocresolum 59-50-7 200-431-6 Chlorocresol VI/1,24 Preservative P-CHLOROPHENOL parachlorophenol 106-48-9 203-402-6 4-chlorophenol Antimicrobial P-CRESOL 106-44-5 203-398-6 Phenol, 4-methyl- Antimicrobial P-CYMENE 99-87-6 202-796-7 P-cymene Masking PEA PALMITATE Pea, reaction products with palmitoyl chloride Skin conditioning PEANUT ACID 91051-35-3 293-087-1 Fatty acids, peanut oil cleansing PEANUT GLYCERIDES 91744-77-3 294-643-6 Glycerides, peanut-oil mono-, di- and tri- Emulsifying/skin conditioning PEANUT OIL PEG-6 ESTERS 68440-49-3 Peanut oil, ethoxylated Emollient PEANUTAMIDE MEA 93572-05-5 297-433-2 Fatty acids, peanut-oil, compds. with ethanolamine Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PEANUTAMIDE MIPA Amides, peanut-oil, N-(2-hydroxypropyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting PECTIN pectin 9000-69-5 232-553-0 Pectin Binding/emulsion stabilising/viscosity controlling PEG-2 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-2 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying PEG-2 COCO-BENZONIUM CHLORIDE Antistatic/surfactant PEG-2 COCOMONIUM CHLORIDE 70750-47-9 274-846-6 Quaternary ammonium compounds, coco alkylbis(hydroxyethyl)methyl, chlorides Antistatic/emulsifying/surfactant PEG-2 DIETHYLHEXANOATE 72269-52-4 276-553-9 Oxydiethylene bis(2-ethylhexanoate) Emulsifying PEG-2 DIISONONANOATE Emulsifying PEG-2 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-2 DIMEADOWFOAMAMIDOETHYLMONIUM METHOSULFATE 226995-92-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[bis(2-aminoethyl)methylammonio]ethyl]-.omega.-hydroxy, N,N'-di-Limnanthes alba seed oil acyl derivatives, methyl sulfates (salts) (2 mol EO average molar ratio) Antistatic/hair conditioning PEG-2 DISTEARATE 109-30-8 203-663-6 Oxydiethane-1,2-diyl distearate Emulsifying PEG-2 HYDROGENATED CASTOR OIL Emulsifying PEG-2 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying/surfactant PEG-2 LACTAMIDE Humectant PEG-2 LAURAMINE 31017-83-1 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha'.-[(dodecylimino)di-2,1-ethanediyl]bis[.omega.-hydroxy- (2 mol EO average molar ratio) Antistatic/foam boosting PEG-2 LAURATE 141-20-8 205-468-1 2-(2-hydroxyethoxy)ethyl laurate Emulsifying PEG-2 LAURATE SE Emulsifying PEG-2M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-2 MILK SOLIDS Antistatic/emollient PEG-2 OLEAMIDE 20429-33-8 243-818-5 (Z)-N-[2-(2-hydroxyethoxy)ethyl]-9-octadecenamide Emulsifying PEG-2 OLEAMINE 25307-17-9 246-807-3 2,2'-(octadec-9-enylimino)bisethanol Emulsifying PEG-2 OLEAMMONIUM CHLORIDE 18448-65-2 242-332-0 Bis(hydroxyethyl)methyloleylammonium chloride Antistatic/emulsifying/surfactant PEG-2 OLEATE 106-12-7 203-364-0 2-(2-hydroxyethoxy)ethyl monooleate Emulsifying PEG-2 OLEATE SE Emulsifying PEG-2 RICINOLEATE 5401-17-2 226-448-9 2-(2-hydroxyethoxy)ethyl (R)-12-hydroxyoleate Emulsifying PEG-2 SORBITAN ISOSTEARATE Surfactant/emulsifying PEG-2 SOYAMINE 61791-24-0 Amines, soya alkyl, ethoxylated Emulsifying/surfactant PEG-2 STEARAMIDE CARBOXYLIC ACID Surfactant PEG-2 STEARAMINE 10213-78-2 233-520-3 2,2'-(octadecylimino)bisethanol Antistatic/emulsifying PEG-2 STEARATE 106-11-6 203-363-5 2-(2-hydroxyethoxy)ethyl stearate Emulsifying/opacifying PEG-2 STEARATE SE Emulsifying PEG-2 STEARMONIUM CHLORIDE 60687-87-8 Antistatic/emulsifying PEG-3 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-3 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying/surfactant PEG-3 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying PEG-3 DIOLEOYLAMIDOETHYLMONIUM METHOSULFATE 224948-78-1 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[N-methyl-N,N-bis[2-[[(9Z)-1-oxo-9-octadecenyl]amino]ethyl]ammonio]ethyl]-.omega.-hydroxy, methyl sulfate (salt) (3 mol EO average molar ratio) Antistatic/hair conditioning PEG-3 DIPALMITATE 32628-06-1 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxohexadecyl)-.omega.-[(1-oxohexadecyl)oxy]- Emulsifying PEG-3 2,2'-DI-P-PHENYLENEDIAMINE Hair dyeing PEG-3 DIROSINATE 242812-90-4 Resin acids and rosin acids, diesters with polyethylene glycol (3 mol EO averal molar ratio) Skin conditioning/viscosity controlling PEG-3 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-3 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-3 LAURAMIDE 26635-75-6 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxododecyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-3 LAURAMINE OXIDE Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-.omega'.-[(dodecyloxidoimino)di- (3 mol EO average molar ratio) Antistatic/surfactant PEG-3 OLEAMIDE Surfactant/emulsifying PEG-3 OLEATE 10233-14-4 233-561-7 2-[2-(2-hydroxyethoxy)ethoxy]ethyl oleate Emulsifying PEG-3 SORBITAN OLEATE 9005-65-6 Sorbitan, mono-9-octadecenoate, poly(oxy-1,2-ethanediyl) derivs., (Z)- Emulsifying PEG-3 SORBITAN STEARATE 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying PEG-3 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Humectant PEG-3 TALLOW AMINOPROPYLAMINE 61790-85-0 Amines, N-tallow alkyltrimethylenedi-, ethoxylated Emulsifying PEG-3 TALLOW PROPYLENEDIMONIUM DIMETHOSULFATE 93572-63-5 297-495-0 Quaternary ammonium compounds, N,N,N'-tris(hydroxyethyl)-N,N'-dimethyl-N'-tallow alkyltrimethylenedi-, bis(Me sulfates) (salts) Antistatic PEG-3/PPG-2 GLYCERYL/SORBITOL HYDROXYSTEARATE/ISOSTEARATE Emulsifying PEG-4 macrogol 200 112-60-7/25322-68-3 203-989-9 3,6,9-trioxaundecane-1,11-diol Humectant/solvent PEG-4 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-4 DIHEPTANOATE 70729-68-9 274-829-3 Oxybis(ethane-2,1-diyloxyethane-2,1-diyl) bisheptanoate Emulsifying PEG-4 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-4 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-4 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-4 ETHYLHEXANOATE Emulsifying PEG-4 ISOSTEARATE 56002-14-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- Emulsifying PEG-4 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-4 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-4 OLEAMIDE 26027-37-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-4 OLEATE 10108-25-5 233-293-0 2-[2-[2-(2-hydroxyethoxy)ethoxy]ethoxy]ethyl oleate Emulsifying PEG-4 OLIVATE 226708-41-4 Fatty acids, olive oil, ethoxylated (4 mol EO average molar ratio) Emulsifying PEG-4 POLYGLYCERYL-2 DISTEARATE 86360-24-9 Poly(oxy-1,2-ethanediyl),.alpha.-hydro-.omega.-hydroxy-, ether with oxybis[propanediol]dioctadecanoate (2:1) (4 mol EO average molar ratio) Emulsifying PEG-4 POLYGLYCERYL-2 STEARATE Emulsifying PEG-4 PROLINE LINOLEATE Emollient PEG-4 PROLINE LINOLENATE Emollient PEG-4 RAPESEEDAMIDE 85536-23-8 Amines, rape-oil, N-(hydroxyethyl), ethoxylated Viscosity controlling PEG-4 STEARAMIDE Surfactant PEG-4 STEARATE 106-07-0 203-358-8 2-[2-[2-(2-hydroxyethoxy)ethoxy]ethoxy]ethyl stearate Emulsifying PEG-4 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-4-PPG-7 C13/C15 ALCOHOL Surfactant PEG-5 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-5 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying/surfactant PEG-5 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying PEG-5 COCOATE 61791-29-5 Fatty acids, coco, ethoxylated Emulsifying PEG-5 COCOMONIUM METHOSULFATE 68989-03-7 Antistatic PEG-5 DEDM HYDANTOIN Antimicrobial PEG-5 DEDM HYDANTOIN OLEATE Antimicrobial PEG-5 DITRIDECYLMONIUM CHLORIDE Antistatic/surfactant PEG-5 ETHYLHEXANOATE Emulsifying PEG-5 GLYCERYL SESQUIOLEATE 57107-97-8 Emulsifying PEG-5 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Emulsifying/surfactant PEG-5 GLYCERYL TRIISOSTEARATE Emollient/emulsifying PEG-5 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-5 HYDROGENATED CORN GLYCERIDES Emulsifying/surfactant PEG-5 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emollient/emulsifying PEG-5 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying PEG-5 ISODECYLOXYPROPYLAMINE Poly(oxy-1,2-ethanediyl), .alpha.,.alpha'.-[[[3-(isodecyloxy)propyl]imino]di-2,1-ethanediyl]bis[.omega.-hydroxy]-, (5 mol EO average molar ratio) Antistatic PEG-5 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-5 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-5 LANOLINAMIDE Emulsifying PEG-5 LAURAMIDE 26635-75-6 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxododecyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-5M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-5 OLEAMIDE 26027-37-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-5 OLEAMIDE DIOLEATE Emulsifying PEG-5 OLEAMINE Emulsifying PEG-5 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-5 PENTAERYTHRITYL ETHER Emollient PEG-5 SORBITAN ISOSTEARATE 66794-58-9 Emulsifying PEG-5 SOYA STEROL Emulsifying PEG-5 SOYAMINE 61791-24-0 Amines, soya alkyl, ethoxylated Emulsifying/surfactant PEG-5 STEARAMINE Antistatic/emulsifying PEG-5 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-5 STEARYL AMMONIUM CHLORIDE Antistatic/surfactant PEG-5 STEARYL AMMONIUM LACTATE Antistatic/surfactant PEG-5 TALL OIL STEROL ETHER Antistatic PEG-5 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-5 TALLOW AMIDE 68155-24-8/8051-61-4 Amides, tallow, hydrogenated, ethoxylated Emulsifying PEG-5 TALLOW BENZONIUM CHLORIDE Antistatic/surfactant PEG-5 TRICAPRYLYL CITRATE Emulsifying PEG-5 TRICETYL CITRATE Emollient PEG-5 TRIDECYL CITRATE Emollient PEG-5 TRILAURYL CITRATE Emollient PEG-5 TRIMETHYLOLPROPANE TRIMYRISTATE Emulsifying PEG-5 TRIMYRISTYL CITRATE Emollient PEG-5 TRISTEARYL CITRATE Emollient PEG-6 2615-15-8 220-045-1 3,6,9,12,15-pentaoxaheptadecane-1,17-diol Humectant/solvent PEG-6 ALMOND GLYCERIDES 226993-90-4 Mono- and diglycerides, almond oil, ethoxylated (6 mol EO average molar ratio) Emollient/emulsifying PEG-6 BEESWAX Emulsifying PEG-6 CAPRYLIC/CAPRIC GLYCERIDES Emulsifying PEG-6 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying/surfactant PEG-6 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-6 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-6 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-6 ISOLAURYL THIOETHER 13081-34-0 Poly(oxy-1,2-ethanediyl), .alpha.-[2-(dodecylthio)ethyl]-.omega.-hydroxy- Emulsifying PEG-6 ISOPALMITATE Emulsifying PEG-6 ISOSTEARATE 56002-14-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- Emulsifying PEG-6 LANOLATE Fatty acids, lanolin, ethoxylated Emulsifying PEG-6 LAURAMIDE 26635-75-6 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxododecyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-6 LAURATE 9004-81-3/2370-64-1 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying PEG-6 LAURATE/TARTARATE Emulsifying PEG-6 METHYL ETHER polyethylene glycol monomethyl ether 9004-74-4 Poly(oxy-1,2-ethanediyl), .alpha.-methyl-.omega.-hydroxy- solvent PEG-6 OLEAMIDE 26027-37-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-6 OLEATE 9004-96-0/60344-26-5 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-6 PALMITATE 9004-94-8 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxohexadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-6 SORBITAN BEESWAX 1,4-Anhydro-D-glucitol, ethoxylated, esters with beeswax (6 mol EO average molar ratio) Emulsifying/surfactant PEG-6 SORBITAN OLEATE 9005-65-6 Sorbitan, mono-9-octadecenoate, poly(oxy-1,2-ethanediyl) derivs., (Z)- Emulsifying PEG-6 SORBITAN STEARATE 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying PEG-6 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-6 UNDECYLENATE Antidandruff/surfactant PEG-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, (7 mol EO average molar ratio) Humectant/solvent PEG-7 BETANAPHTHOL Viscosity controlling PEG-7 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying/surfactant PEG-7 GLYCERYL COCOATE macrogoli 7 glyceroli cocoas 68201-46-7/66105-29-1 Glycerides, coco mono- and di-, ethoxylated Emulsifying/surfactant PEG-7 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-7 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-7M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-7 OLEAMIDE 26027-37-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-7 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-7 RICINOLEATE 9004-97-1 Poly(oxy-1,2-ethanediyl), .alpha.-(12-hydroxy-1-oxo-9-octadecenyl)-.omega.-hydroxy-, [r-(Z)]- Emulsifying PEG-7 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-7 TALLOW AMINE Emulsifying PEG-8 5117-19-1/25322-68-3 225-856-4 3,6,9,12,15,18,21-heptaoxatricosane-1,23-diol Humectant/solvent PEG-8 BEESWAX Emulsifying PEG-8 BEHENATE Emulsifying PEG-8 C12-18 ESTER Emulsifying PEG-8 CAPRATE Emulsifying PEG-8 CAPRYLATE Emulsifying PEG-8 CAPRYLATE/CAPRATE Emulsifying PEG-8 CAPRYLIC/CAPRIC GLYCERIDES Emulsifying PEG-8 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-8 COCOATE 61791-29-5 Fatty acids, coco, ethoxylated Emulsifying PEG-8 DI/TRIRICINOLEATE Emulsifying PEG-8 DICOCOATE Emulsifying PEG-8 DIISOSTEARATE Emulsifying PEG-8 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-8 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-8 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-8 DITALLATE 61791-01-3 Fatty acids, tall-oil, diester with polyethylene glycol Emulsifying PEG-8 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-8 HYDROGENATED FISH GLYCERIDES Emollient/emulsifying PEG-8 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying PEG-8 ISOLAURYL THIOETHER 13081-34-0 Poly(oxy-1,2-ethanediyl), .alpha.-[2-(dodecylthio)ethyl]-.omega.-hydroxy- Emulsifying PEG-8 ISOSTEARATE 56002-14-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- Emulsifying PEG-8 LANOLATE Fatty acids, lanolin, ethoxylated Emulsifying PEG-8 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-8 LINOLEATE Emollient PEG-8 LINOLENATE Emollient PEG-8 MYRISTATE Emulsifying PEG-8 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-8 PALMITOYL METHYL DIETHONIUM METHOSULFATE Antistatic PEG-8 PROPYLENE GLYCOL COCOATE 126645-98-5 Fatty acids, coco, ethoxylated, propoxylated Emulsifying/surfactant PEG-8 RICINOLEATE 9004-97-1 Poly(oxy-1,2-ethanediyl), .alpha.-(12-hydroxy-1-oxo-9-octadecenyl)-.omega.-hydroxy-, [r-(Z)]- Surfactant PEG-8 SESQUILAURATE Emulsifying PEG-8 SESQUIOLEATE Emulsifying PEG-8 SORBITAN BEESWAX Emulsifying/surfactant PEG-8 SOYAMINE 61791-24-0 Amines, soya alkyl, ethoxylated Emulsifying/surfactant PEG-8 STEARATE polyoxyl 8 stearate 9004-99-3/70802-40-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/humectant/surfactant PEG-8 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-8 TALLOW AMIDE 68155-24-8 Amides, tallow, hydrogenated, ethoxylated Emulsifying PEG-8 UNDECYLENATE Emulsifying PEG-8/SMDI COPOLYMER 39444-87-6 Film forming PEG-9 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-9 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-9 COCOATE Emulsifying PEG-9 COCOGLYCERIDES 67762-35-0 (generic) Mono- and diglycerides, coconut oil, ethoxylated Emollient/emulsifying PEG-9 DIETHYLMONIUM CHLORIDE Emulsifying PEG-9 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-9 LAURATE 106-08-1 203-359-3 26-hydroxy-3,6,9,12,15,18,21,24-octaoxahexacos-1-yl laurate Emulsifying PEG-9M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-9 OLEAMIDE 26027-37-2 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-.omega.-hydroxy- Emulsifying PEG-9 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-9 RICINOLEATE 9004-97-1 Poly(oxy-1,2-ethanediyl), .alpha.-(12-hydroxy-1-oxo-9-octadecenyl)-.omega.-hydroxy-, [r-(Z)]- surfactant PEG-9 STEARAMIDE CARBOXYLIC ACID Emulsifying PEG-9 STEARATE 5349-52-0/9004-99-3 226-312-9 26-hydroxy-3,6,9,12,15,18,21,24-octaoxahexacos-1-yl stearate Emulsifying PEG-10 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-10 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-10 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying/surfactant PEG-10 COCOATE Emulsifying PEG-10 COCO-BENZONIUM CHLORIDE Antistatic/surfactant PEG-10 COCONUT OIL ESTERS Antistatic/emollient PEG-10 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-10 GLYCERYL OLEATE 68889-49-6 9-octadecenoic acid (Z)-, 1,2,3-propanetriyl ester, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) Emulsifying PEG-10 GLYCERYL PIBSA TALLATE Emulsifying PEG-10 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Emulsifying PEG-10 HYDROGENATED CASTOR OIL 61788-85-0 (generic) Castor oil, hydrogenated, ethoxylated Emollient/emulsifying PEG-10 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emollient/emulsifying PEG-10 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying PEG-10 ISOLAURYL THIOETHER 13081-34-0 Poly(oxy-1,2-ethanediyl), .alpha.-[2-(dodecylthio)ethyl]-.omega.-hydroxy- Emulsifying PEG-10 ISOSTEARATE 56002-14-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-10 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-10 LANOLIN 61790-81-6 Lanolin, ethoxylated Emollient/emulsifying PEG-10 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying PEG-10 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-10 OLIVE GLYCERIDES Emulsifying PEG-10 POLYGLYCERYL-2 LAURATE Emollient PEG-10 PROPYLENE GLYCOL 2594628 Oxirane, methyl-, polymer with oxirane Humectant PEG-10 SORBITAN LAURATE 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying PEG-10 SOYA STEROL Emulsifying PEG-10 SOYAMINE 61791-24-0 Amines, soya alkyl, ethoxylated Emulsifying/surfactant PEG-10 STEARAMINE antistatic/emulsifying PEG-10 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-10 STEARYL BENZONIUM CHLORIDE Antistatic/surfactant PEG-10 SUNFLOWER GLYCERIDES 180254-52-8 (generic)/186511-05-7 (generic) Glycerides, sunflower, ethoxylated Emollient/emulsifying PEG-10 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-10 TALLOW AMINOPROPYLAMINE 61790-85-0 Amines, N-tallow alkyltrimethylenedi-, ethoxylated Emulsifying PEG-11 AVOCADO GLYCERIDES Emulsifying PEG-11 BABASSU GLYCERIDES Emulsifying PEG-11 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emollient/emulsifying PEG-11 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying/surfactant PEG-11 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-11 TALLOW AMINE Emulsifying PEG-12 6790-09-6/25322-68-3 229-859-1 3,6,9,12,15,18,21,24,27,30,33-undecaoxapentatriacontane-1,35-diol Humectant/solvent PEG-12 BEESWAX Emulsifying PEG-12 CARNAUBA 223705-69-6 Carnauba Wax, ethoxylated (12 mol EO average molar ratio) Emulsion stabilising PEG-12 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-12 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-12 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-12 DITALLATE 61791-01-3 Fatty acids, tall-oil, diester with polyethylene glycol Emulsifying PEG-12 GLYCERYL DIOLEATE 57107-97-8 Emulsifying PEG-12 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-12 ISOSTEARATE 56002-14-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- Emulsifying PEG-12 LANOLATE Fatty acids, lanolin, ethoxylated Emulsifying PEG-12 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying PEG-12 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-12 PALM KERNEL GLYCERIDES Emulsifying PEG-12 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-12 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-13 DIPHENYLOL PROPANE Emulsifying PEG-13 ETHYLHEXANOATE Emulsifying PEG-13 HYDROGENATED TALLOW AMIDE Emulsifying PEG-13 MINK GLYCERIDES Emulsifying PEG-13 SUNFLOWER GLYCERIDES 70377-91-2 (generic)/186511-05-7 (generic) Glycerides, sunflower, ethoxylated Emollient/emulsifying PEG-14 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-14 AVOCADO GLYCERIDES Emulsifying PEG-14 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying PEG-14M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-14 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-14 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-14 TALLATE Emulsifying PEG-15 BUTANEDIOL Emulsifying PEG-15 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-15 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying/surfactant PEG-15 COCAMINE OLEATE/PHOSPHATE Emulsifying PEG-15 COCOATE 61791-29-5 Fatty acids, coco, ethoxylated Emulsifying PEG-15 COCOMONIUM CHLORIDE Antistatic/emulsifying/surfactant PEG-15 COCOPOLYAMINE Antistatic/emulsifying PEG-15 DEDM HYDANTOIN Antimicrobial PEG-15 DEDM HYDANTOIN STEARATE Antimicrobial PEG-15 GLYCERYL ISOSTEARATE 68958-58-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol mono(16-methylheptadecanoate) (2:1) Emulsifying PEG-15 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-15 GLYCERYL OLEATE 68889-49-6 9-octadecenoic acid (Z)-, 1,2,3-propanetriyl ester, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) Emulsifying PEG-15 GLYCERYL RICINOLEATE 51142-51-9 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, [r-(Z)]-12-hydroxy-9-octadecenoate Emulsifying PEG-15 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying/surfactant PEG-15 HYDROXYSTEARATE Emulsifying PEG-15 JOJOBA ACID Emulsifying PEG-15 JOJOBA ALCOHOL Emulsifying PEG-15 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-15 OLEAMINE Emulsifying PEG-15 OLEAMMONIUM CHLORIDE Antistatic/surfactant PEG-15 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying PEG-15 SOYAMINE 61791-24-0 Amines, soya alkyl, ethoxylated Emulsifying/surfactant PEG-15 STEARAMINE Antistatic/emulsifying PEG-15 STEARMONIUM CHLORIDE Antistatic/surfactant PEG-15 TALLATE Fatty acids, tall-oil, ethoxylated Emulsifying PEG-15 TALLOW AMINE 61791-26-2 (generic) Tallow amines, ethoxylated (15 mol EO average molar ratio) Antistatic PEG-15 TALLOW AMINOPROPYLAMINE 61790-85-0 Amines, N-tallow alkyltrimethylenedi-, ethoxylated Emulsifying PEG-15 TALLOW POLYAMINE 63601-33-2 Antistatic/emulsifying PEG-16 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-16 CASTOR OIL Castor oil, ethoxylated Emollient/emulsifying PEG-16 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-16 OLEATE Emulsifying PEG-16 SOYA STEROL Emulsifying PEG-16 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying PEG-18 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-18 CASTOR OIL DIOLEATE Emulsifying PEG-18 GLYCERYL OLEATE/COCOATE Emulsifying PEG-18 PALMITATE 9004-94-8 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxohexadecyl)-.omega.-hydroxy- Emulsifying PEG-18 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-20 macrogol 1000 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-20 ALMOND GLYCERIDES Emulsifying PEG-20 BEESWAX Emulsifying PEG-20 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-20 COCAMIDE 61791-08-0 Fatty acids, coco, reaction products with ethanolamine, ethoxylated Emulsifying PEG-20 COCAMINE 61791-14-8 Amines, coco alkyl, ethoxylated Emulsifying/surfactant PEG-20 CORN GLYCERIDES Emulsifying PEG-20 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-20 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-20 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-20 EVENING PRIMROSE GLYCERIDES Emulsifying PEG-20 GLYCERYL ISOSTEARATE 68958-58-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol mono(16-methylheptadecanoate) (2:1) Surfactant PEG-20 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-20 GLYCERYL OLEATE 68889-49-6 9-octadecenoic acid (Z)-, 1,2,3-propanetriyl ester, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) Emulsifying PEG-20 GLYCERYL RICINOLEATE 51142-51-9 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, [r-(Z)]-12-hydroxy-9-octadecenoate Emulsifying PEG-20 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Emulsifying PEG-20 HEXADECENYLSUCCINATE 178254-04-1 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, monoester with 2-hexadecenylbutanedioic acid (20 mol EO average molar ratio) Emulsifying PEG-20 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-20 HYDROGENATED CASTOR OIL ISOSTEARATE Castor oil, hydrogenated, ethoxylated, isostearic acid ester Emulsifying/viscosity controlling PEG-20 HYDROGENATED CASTOR OIL TRIISOSTEARATE Castor oil, hydrogenated, ethoxylated, isostearic acid triester Emulsifying/viscosity controlling PEG-20 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emollient/emulsifying PEG-20 HYDROGENATED PALM OIL GLYCERIDES Emulsifying PEG-20 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying/surfactant PEG-20 LANOLATE 68459-50-7 Fatty acids, lanolin, ethoxylated Emulsifying PEG-20 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-20 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-20M macrogolum 20000 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-20 MANNITAN LAURATE Emulsifying PEG-20 METHYL GLUCOSE DISTEARATE 119831-19-5 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with methyl d-glucopyranoside (4:1), dioctadecanoate Emollient/emulsifying PEG-20 METHYL GLUCOSE SESQUICAPRYLATE/SESQUICAPRATE Emulsifying PEG-20 METHYL GLUCOSE SESQUILAURATE Emulsifying PEG-20 METHYL GLUCOSE SESQUISTEARATE 68389-70-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with methyl .beta.-d-glucopyranoside (4:1), octadecanoate (2:3) Emulsifying PEG-20 MYRISTATE Emulsifying/surfactant PEG-20 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-20 PALMITATE 9004-94-8 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxohexadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-20 SORBITAN BEESWAX 1,4-Anhydro-D-glucitol, ethoxylated, esters with beeswax (20 mol EO average molar ratio) Emulsifying/surfactant PEG-20 SORBITAN COCOATE Emulsifying PEG-20 SORBITAN ISOSTEARATE 66794-58-9 Emulsifying/surfactant PEG-20 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/humectant/surfactant PEG-20 TALLATE 61791-00-2 Fatty acids, tall-oil, ethoxylated Emulsifying/surfactant PEG-20 TALLOW AMMONIUM ETHOSULFATE Antistatic PEG-20 TALLOWATE 68153-64-0 Fatty acids, tallow, ethoxylated Emulsifying PEG-20-PPG-10 GLYCERYL STEARATE Emulsifying PEG-22/DODECYL GLYCOL COPOLYMER 78336-31-9 Poly(oxy-1,2-ethanediyl), .alpha.-(12-hydroxydodecyl)-.omega.-[(12-hydroxydodecyl)oxy]- (4,5;22) Emulsifying PEG-23 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-23M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-23 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-23 STEARATE Emulsifying PEG-24 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emulsifying PEG-24 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-25 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-25 DIETHYLMONIUM CHLORIDE Antistatic/surfactant PEG-25 GLYCERYL OLEATE 68889-49-6 9-octadecenoic acid (Z)-, 1,2,3-propanetriyl ester, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) Emulsifying PEG-25 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate Emulsifying/surfactant PEG-25 GLYCERYL TRIOLEATE 68958-64-5 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z,Z)- Emulsifying PEG-25 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-25M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-25 PABA 116242-27-4 Polyoxyethylene ethyl-4-aminobenzoate (25 mol EO average molar ratio) VII/1,13 uv filter/uv absorber PEG-25 PHYTOSTEROL Emulsifying PEG-25 PROPYLENE GLYCOL STEARATE Emulsifying PEG-25 SOYA STEROL Emulsifying PEG-25 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying PEG-26 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying PEG-26 JOJOBA ACID Emulsifying PEG-26 JOJOBA ALCOHOL Emulsifying PEG-27 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-28 GLYCERYL TALLOWATE 68553-11-7 Glycerides, tallow mono- and di-, hydrogenated, ethoxylated Emulsifying/surfactant PEG-29 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-30 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-30 DIPOLYHYDROXYSTEARATE Emulsifying PEG-30 GLYCERYL COCOATE 68201-46-7 Glycerides, coco mono- and di-, ethoxylated Emulsifying/surfactant PEG-30 GLYCERYL ISOSTEARATE 68958-58-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol mono(16-methylheptadecanoate) (2:1) Surfactant PEG-30 GLYCERYL LAURATE 59070-56-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-hydroxy-, monododecanoate Emulsifying PEG-30 GLYCERYL OLEATE 68889-49-6 9-octadecenoic acid (Z)-, 1,2,3-propanetriyl ester, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) Emulsifying/surfactant PEG-30 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Emulsifying/surfactant PEG-30 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-30 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emulsifying PEG-30 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying/surfactant PEG-30 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-30 OLEAMINE Emulsifying/surfactant PEG-30 SORBITAN TETRAOLEATE emulsifying PEG-30 SORBITOL TETRAOLEATE LAURATE Emulsifying PEG-30 SOYA STEROL Emulsifying PEG-30 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-32 macrogol 1540 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-32 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-32 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-32 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-32 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Surfactant PEG-32 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-32 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-33 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-35 ALMOND GLYCERIDES Emulsifying PEG-35 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-35 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-35 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-35 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-36 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-36 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emulsifying/surfactant PEG-36 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-40 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- humectant/solvent PEG-40 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-40 GLYCERYL COCOATE 68201-46-7 Glycerides, coco mono- and di- ethoxylated Emulsifying PEG-40 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-40 HYDROGENATED CASTOR OIL PCA ISOSTEARATE Emulsifying PEG-40 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying/surfactant PEG-40 JOJOBA ACID Emulsifying PEG-40 JOJOBA ALCOHOL Emulsifying PEG-40 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-40 OLIVE GLYCERIDES Emulsifying PEG-40 RICINOLEAMIDE Emulsifying PEG-40 SORBITAN DIISOSTEARATE Emulsifying/surfactant PEG-40 SORBITAN LANOLATE 8036-77-9 Sorbitan, ethoxylated, esters with lanolin fatty acids (40 mol EO average molar ratio) Emulsifying PEG-40 SORBITAN LAURATE 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying PEG-40 SORBITAN PERISOSTEARATE Surfactant/emulsifying PEG-40 SORBITAN PEROLEATE Emulsifying/surfactant PEG-40 SORBITAN STEARATE 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant PEG-40 SORBITAN TETRAOLEATE Emulsifying PEG-40 SORBITOL HEXAOLEATE Surfactant PEG-40 SOYA STEROL Emulsifying PEG-40 STEARATE macrogol ester 2000 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-42 BABASSU GLYCERIDES Emulsifying PEG-44 CASTOR OIL Emulsifying PEG-44 SORBITAN LAURATE 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Surfactant PEG-45 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-45M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-45 PALM KERNEL GLYCERIDES Emulsifying PEG-45 SAFFLOWER GLYCERIDES Emulsifying PEG-45 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-45 STEARATE PHOSPHATE Surfactant PEG-45/DODECYL GLYCOL COPOLYMER 78336-31-9 Poly(oxy-1,2-ethanediyl), .alpha.-(12-hydroxydodecyl)-.omega.-[(12-hydroxydodecyl)oxy]- (11; 45) Emulsion stabilising PEG-50 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-50 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-50 HYDROGENATED CASTOR OIL ISOSTEARATE Castor oil, hydrogenated, ethoxylated, isostearic acid ester Emulsifying/viscosity controlling PEG-50 HYDROGENATED CASTOR OIL SUCCINATE Castor oil, hydrogenated, ethoxylated, succinic acid ester Emulsifying/viscosity controlling PEG-50 HYDROGENATED TALLOW AMINE 61791-26-2 Amines, tallow alkyl, ethoxylated Emulsifying PEG-50 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-50 SHEA BUTTER Emulsifying PEG-50 SORBITOL HEXAOLEATE Emulsifying PEG-50 STEARAMINE Antistatic/emulsifying/surfactant PEG-50 STEARATE polyoxyl 50 stearate 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Emulsifying/surfactant PEG-50 TALLOW AMIDE 68155-24-8/8051-63-6 Amides, tallow, hydrogenated, ethoxylated Emulsifying PEG-54 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying PEG-54 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying PEG-55 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying PEG-55 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying PEG-55 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-55 PROPYLENE GLYCOL OLEATE 86481-08-5 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.'-(1-methyl-1,2-ethanediyl)bis[.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Viscosity controlling PEG-60 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-60 ALMOND GLYCERIDES Emulsifying PEG-60 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-60 CORN GLYCERIDES Emulsifying PEG-60 EVENING PRIMROSE GLYCERIDES Emulsifying PEG-60 GLYCERYL ISOSTEARATE 68958-58-7 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol mono(16-methylheptadecanoate) (2:1) Surfactant PEG-60 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-60 SHEA BUTTER GLYCERIDES 226993-83-5 Glycerides, shea butter, ethoxylated (60 mol EO average molar ratio) Emollient/emulsifying PEG-60 SORBITAN STEARATE 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Surfactant PEG-60 SORBITAN TETRAOLEATE Emulsifying PEG-60 SORBITAN TETRASTEARATE Emulsifying PEG-60 SORBITOL TETRASTEARATE Sorbitol, tetraester with stearic acid, ethoxylated Emulsifying PEG-66 TRIHYDROXYSTEARIN Emulsifying/surfactant PEG-70 HYDROGENATED LANOLIN 68648-27-1 Lanolin, hydrogenated, ethoxylated Emulsifying PEG-70 MANGO GLYCERIDES Emulsifying PEG-75 macrogol 4000 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/humectant/solvent PEG-75 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-75 COCOA BUTTER GLYCERIDES Emulsifying PEG-75 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-75 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying/surfactant PEG-75 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-75 LANOLIN 61790-81-6/8039-09-6 Lanolin, ethoxylated Emollient/emulsifying/surfactant PEG-75 LANOLIN OIL 68648-38-4 Oils, lanolin, ethoxylated Emulsifying/surfactant PEG-75 LANOLIN WAX Emulsifying/surfactant PEG-75 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Surfactant PEG-75 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Surfactant PEG-75 PROPYLENE GLYCOL STEARATE Emulsifying PEG-75 SHEA BUTTER GLYCERIDES Emulsifying PEG-75 SHOREA BUTTER GLYCERIDES Emulsifying PEG-75 SORBITAN LANOLATE 8051-13-6 Sorbitan, ethoxylated, esters with lanolin fatty acids (75 mol EO average molar ratio) Emulsifying PEG-75 SORBITAN LAURATE 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Surfactant PEG-75 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Surfactant PEG-78 GLYCERYL COCOATE 68201-46-7 Glycerides, coco mono- and di-, ethoxylated Emulsifying/surfactant PEG-80 GLYCERYL COCOATE 68201-46-7 Glycerides, coco mono- and di-, ethoxylated Emulsifying/surfactant PEG-80 GLYCERYL TALLOWATE 68553-11-7 Glycerides, tallow mono- and di-, hydrogenated, ethoxylated Emulsifying PEG-80 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-80 JOJOBA ACID Surfactant PEG-80 JOJOBA ALCOHOL Surfactant PEG-80 METHYL GLUCOSE LAURATE Emulsifying PEG-80 SORBITAN LAURATE 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Surfactant PEG-80 SORBITAN PALMITATE 9005-66-7 Sorbitan, monohexadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant PEG-85 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying/surfactant PEG-90 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-90M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-90 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Surfactant PEG-100/IPDI COPOLYMER 39318-45-1 3-Isocyanatomethyl-3,5,5-trimethylcyclohexyl isocyanate, polymer with ethylene oxide homopolymer (100 mol EO) Binding/emulsion stabilising/viscosity controlling PEG-250 DISTEARATE Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-(1-oxooctadecyloxy)-, (250 mol EO average molar ratio) Cleansing/Surfactant PEG-60 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG/PPG-17/6 COPOLYMER 2594628 Oxirane, methyl-, polymer with oxirane Solvent PEG/PPG-18/4 COPOLYMER 2594628 Oxirane, methyl-, polymer with oxirane Solvent PEG/PPG-23/50 COPOLYMER 2594628 Oxirane, methyl-, polymer with oxirane Solvent PEG/PPG-35/9 COPOLYMER 2594628 Oxirane, methyl-, polymer with oxirane Emollient PEG/PPG-150/30 COPOLYMER 9003-11-6 (generic) Oxirane, methyl, polymer with oxirane (150 mol EO, 30 mol PO average molar ratio) Emulsifying/surfactant PEG/PPG-125/30 COPOLYMER 2594628 Oxirane, methyl-, polymer with oxirane Emollient PEG/PPG-296/57 COPOLYMER Solvent PEG/PPG-300/55 COPOLYMER 2594628 Surfactant PEG-100 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-100 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-100 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-100 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying/surfactant PEG-100 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Surfactant PEG-105 BEHENYL PROPYLENEDIAMINE Antistatic PEG-115M 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/emulsion stabilising/viscosity controlling PEG-120 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying PEG-120 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Surfactant PEG-120 JOJOBA ACID Emulsifying PEG-120 JOJOBA ALCOHOL Emulsifying PEG-120 METHYL GLUCOSE DIOLEATE 86893-19-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with methyl d-glucopyranoside 2,6-bis[(Z)-9-octadecenoate] (2:1) Emulsifying PEG-120 PROPYLENE GLYCOL STEARATE Emulsifying PEG-120 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Surfactant PEG-135 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-140 GLYCERYL TRISTEARATE Emulsifying PEG-150 macrogol 6000 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/humectant/solvent PEG-150 DILAURATE 2595081 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[(1-oxododecyl)oxy]- Emulsifying PEG-150 DIOLEATE 2595236 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z,Z)- Emulsifying PEG-150 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying/surfactant/viscosity controlling PEG-150 LANOLIN 61790-81-6 Lanolin, ethoxylated Emulsifying PEG-150 LAURATE 9004-81-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-hydroxy- Surfactant PEG-150 OLEATE 9004-96-0 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Surfactant PEG-150 PENTAERYTHRITYL TETRASTEARATE Emulsifying PEG-150 STEARATE 9004-99-3 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- Surfactant PEG-175 DISTEARATE 2595268 Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxooctadecyl)-.omega.-[(1-oxooctadecyl)oxy]- Emulsifying/surfactant/viscosity controlling PEG-180 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-200 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant/solvent PEG-200 CASTOR OIL 61791-12-6 Castor oil, ethoxylated Emulsifying/surfactant PEG-200 GLYCERYL STEARATE 51158-08-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with 1,2,3-propanetriol monooctadecanoate (2:1) Surfactant PEG-200 GLYCERYL TALLOWATE 68553-11-7 Glycerides, tallow mono- and di-, hydrogenated, ethoxylated Emulsifying/surfactant PEG-200 HYDROGENATED CASTOR OIL 61788-85-0 Castor oil, hydrogenated, ethoxylated Emulsifying/surfactant PEG-200 HYDROGENATED GLYCERYL PALMATE Emollient PEG-200 MONTANATE 68476-04-0 Emulsifying PEG-200 TRIHYDROXYSTEARIN Emulsifying/surfactant PEG-240 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Humectant PEG-350 25322-68-3 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy- Binding/solvent PEG-CROSSPOLYMER Film forming PEI-7 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-10 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-14M 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-15 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-35 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-45 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-250 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-275 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-30 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-700 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-1000 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-1400 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-1500 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-1750 9002-98-6 Aziridine, homopolymer Viscosity controlling PEI-2500 9002-98-6 Aziridine, homopolymer Viscosity controlling PELARGONIC ACID 112-05-0 203-931-2 Nonanoic acid Solvent PELARGONIUM CAPITATUM EXTRACT 90082-45-4 290-133-2 Pelargonium Capitatum Extract is an extract of the leaves of the rose geranium, Pelargonium capitatum, Geraniaceae Skin conditioning PELARGONIUM GRAVEOLENS OIL 90082-51-2 290-140-0 Pelargonium Graveolens Oil is the volatile oil obtained from the flowers of Pelargonium graveolens, Geraniaceae Tonic PELARGONIUM PELTATUM EXTRACT Pelargonium Peltatum Extract is an extract of the pelargonium, Pelargonium peltatum, Geraniaceae Skin conditioning PELLIS LIPIDA 91053-62-2 293-329-6 Lipids, skin Emollient PELVETIA CANALICULATA EXTRACT 223751-75-5 Pelvetia Canaliculata Extract is an extract of the algae, Pelvetia canaliculata, Fucaceae Skin protecting PENTADECALACTONE 106-02-5 203-354-6 Pentadecan-15-olide Masking PENTADECYL ALCOHOL 629-76-5 211-107-9 Pentadecan-1-ol Emollient/emulsion stabilising PENTADESMA BUTYRACEA BUTTER Pentadesma Butyracea Butter is the oily fat extract from the nut of Pentadesma butyracea, Guttiferae Emollient PENTADOXYNOL-200 40160-92-7/39346-74-2 Emollient PENTAERYTHRITYL DIOLEATE 25151-96-6 246-665-2 2,2-bis(hydroxymethyl)-1,3-propanediyl dioleate Emollient PENTAERYTHRITYL DISTEARATE 13081-97-5 235-991-0 2,2-bis(hydroxymethyl)propane-1,3-diyl distearate Emulsifying PENTAERYTHRITYL HYDROGENATED ROSINATE 64365-17-9 264-848-5 Resin acids and Rosin acids, hydrogenated, esters with pentaerythritol Film forming PENTAERYTHRITYL ISOSTEARATE/CAPRATE/CAPRYLATE/ADIPATE Isooctadecanoic acid, mixed esters with pentaerythritol, octanoic acid, decanoic acid and hexanedioic acid Emollient PENTAERYTHRITYL ROSINATE 8050-26-8 232-479-9 Resin acids and Rosin acids, esters with pentaerythritol film Forming PENTAERYTHRITYL STEARATE 8045-34-9 232-457-9 Octadecanoic acid, ester with 2,2-bis(hydroxymethyl)-1,3-propanediol Emollient PENTAERYTHRITYL STEARATE/CAPRATE/CAPRYLATE ADIPATE Hexanedioic acid, mixed esters with octadecanoic acid, decanoic acid, octanoic acid and pentaerythritol Emollient PENTAERYTHRITYL STEARATE/ISOSTEARATE/ADIPATE/HYDROXYSTEARATE 222400-48-8 2,2-Bis(hydroxymethyl)-1,3-propanediol, mixed esters with octadecanoic acid, isooctadecanoic acid, hexanedioic acid, and 12-hydroxyoctadecanoic acid Skin conditioning/Viscosity controlling PENTAERYTHRITYL TETRAABIETATE 127-23-1 204-830-6 1-Phenanthrenecarboxylic acid, 1,2,3,4,4a,4b,5,6,10,10a-decahydro-1,4a-dimethyl-7-(1-methylethyl)-, 2,2-bis[[[[1,2,3,4,4a,4b,5,6,10,10a-decahydro-1,4a-dimethyl-7-(1-methylethyl)-1-phenanthrenyl]carbonyl]oxy]methyl]-1,3-propanediyl ester Emollient/Viscosity controlling PENTAERYTHRITYL TETRAACETATE Acetic acid, tetraester with 2,2-bis(hydroxymethyl)-1,3-propanediol Emollient PENTAERYTHRITYL TETRABEHENATE 61682-73-3 262-895-6 2,2-bis[[(1-oxodocosyl)oxy]methyl]propane-1,3-diyl didocosanoate Emollient/Viscosity controlling PENTAERYTHRITYL TETRABENZOATE Benzoic acid, tetraester with 2,2-bis(hydroxymethyl)-1,3-propanediol Emollient PENTAERYTHRITYL TETRACAPRYLATE/CAPRATE 68441-68-9 270-472-2 Decanoic acid, mixed esters with octanoic acid and pentaerythritol Emollient PENTAERYTHRITYL TETRACOCOATE 91031-85-5 292-990-8 Fatty acids, coco, 2,2-dimethyl-1,3-propanediyl esters Emollient PENTAERYTHRITYL TETRAETHYLHEXANOATE 7299-99-2 230-743-8 2,2-bis[[(2-ethyl-1-oxohexyl)oxy]methyl]propane-1,3-diyl bis(2-ethylhexanoate) Emollient/viscosity controlling PENTAERYTHRITYL TETRAISONONANOATE 93803-89-5 298-364-0 2,2-bis[[(1-oxoisononyl)oxy]methyl]-1,3-propanediyl diisononanoate Emollient PENTAERYTHRITYL TETRAISOSTEARATE 62125-22-8 263-423-1 2,2-bis[[(1-oxoisooctadecyl)oxy]methyl]-1,3-propanediyl bis(isooctadecanoate) Emollient/emulsifying/surfactant PENTAERYTHRITYL TETRALAURATE 13057-50-6 235-946-5 Pentaerythritol tetralaurate Emollient PENTAERYTHRITYL TETRAMYRISTATE 18641-59-3 Tetradecanoic acid, 2,2-bis[(1-oxotetradecyloxy)methyl]-1,3-propanediyl ester Emollient PENTAERYTHRITYL TETRAOLEATE 19321-40-5 242-960-5 Pentaerythritol tetraoleate Emollient/viscosity controlling PENTAERYTHRITYL TETRAPELARGONATE 14450-05-6 238-430-8 2,2-bis[[(1-oxononyl)oxy]methyl]propane-1,3-diyl dinonan-1-oate Emollient PENTAERYTHRITYL TETRASTEARATE 115-83-3 204-110-1 Pentaerythritol tetrastearate Emollient/viscosity controlling PENTAERYTHRITYL TRIOLEATE 39874-62-9 254-664-3 2-(hydroxymethyl)-2-[(oleoyloxy)methyl]-1,3-propanediyl dioleate Emollient PENTAHYDROSQUALENE 68629-07-2 271-913-1 2,6,10,15,19,23-hexamethyltetracosene Emollient PENTANE 109-66-0 203-692-4 Pentane Propellant/solvent PENTAPOTASSIUM TRIPHOSPHATE 13845-36-8 237-574-9 Pentapotassium triphosphate Buffering/chelating PENTASODIUM AMINOTRIMETHYLENE PHOSPHONATE 2235-43-0 218-791-8 Pentasodium hydrogen C, C',C''-nitrilotris(methylphosphonate) Chelating PENTASODIUM ETHYLENEDIAMINE TETRAMETHYLENE PHOSPHONATE Pentasodium trihydrogen, ethylenedinitrilotetrakis(methylphosphonate) Chelating/viscosity controlling PENTASODIUM PENTETATE 140-01-2 205-391-3 Pentasodium (carboxylatomethyl)iminobis(ethylenenitrilo)tetraacetate Chelating PENTASODIUM TRIPHOSPHATE 7758-29-4 231-838-7 Pentasodium triphosphate Buffering/chelating PENTETIC ACID pentetic acid 67-43-6 200-652-8 N-carboxymethyliminobis(ethylenenitrilo)tetra(acetic acid) Chelating PEPSIN 9001-75-6 232-629-3 Pepsin A Skin conditioning/hair conditioning PERFLUORODECALIN 306-94-5 206-192-4 Naphthalene, octadecafluorodecahydro- Detangling PERFLUORODIMETHYLCYCLOHEXANE 335-27-3 206-386-9 Cyclohexane, 1,1,2,2,3,3,4,5,5,6-decafluoro-4,6-bis(trifluoromethyl)- Solvent PERFLUOROMETHYLCYCLOPENTANE 1805-22-7 217-298-5 Cyclopentane, nonafluoro(trifluoromethyl)- Skin conditioning/solvent PERFLUOROPERHYDROBENZYL TETRALIN 116265-66-8 2-[Difluoro(undecafluorocyclohexyl)methyl]-1,1,2,3,3,4,4,4a,5,5,6,6,7,7,8,8,8a-heptadecafluorodecahydronaphtalene Skin conditioning/solvent PERFLUOROPERHYDROPHENANTHRENE 306-91-2 Tetracosafluorotetradecahydrophenanthrene Skin conditioning/solvent PERFLUOROPOLYMETHYLISOPROPETH PHOSPHATE 162567-74-0 Hexafluoropropene, oxidized, oligomers, reduced, reaction products with methanol, reduced, reaction products with ethylene oxide and phosphoryl trichloride, hydrolyzed Stabilising PERFLUOROPOLYMETHYLISOPROPYL ETHER Emollient PERFLUOROTETRALIN 161625 Naphthalene, 1,1,2,2,3,3,4,4,5,6,7,8-dodecafluoro-1,2,3,4-tetrahydro- Detangling PERILLA OCYMOIDES EXTRACT 90082-61-4 290-151-0 Perilla Ocymoides Extract is an extract of the leaves of the perilla, Perilla frutescens, Labiatae Tonic PERSEA GRATISSIMA CERA 227200-57-9 Persea Gratissima Cera is the semi-solid fraction of Avocado Oil (Persea gratissima, Lauraceae) Emollient/stabilising PERSEA GRATISSIMA EXTRACT 84695-98-7 Persea Gratissima Extract is an extract of the fruit of avocado, Persea gratissima, Lauraceae Smoothing/emollient/skin conditioning/moisturising/soothing PERSEA GRATISSIMA LEAF EXTRACT 84695-98-7 Persea Gratissima Leaf Extract is an extract of the leaves of the avocado, Persea gratissima, Lauraceae Skin conditioning PERSEA GRATISSIMA OIL 8024-32-6 232-428-0 Persea Gratissima Oil is the fixed oil obtained by pressing the dehydrated sliced flesh of the avocado pear, Persea gratissima, Lauraceae. It consists primarily of the glycerides of the fatty acids linoleic, oleic, and palmitic Emollient PERSEA GRATISSIMA OIL UNSAPONIFIABLES 91770-40-0 294-825-5 Persea Gratissima Oil Unsaponifiables is the fraction of Persea gratissima (Persea gratissima, Lauraceae) oil which has not been transformed into soaps during the process of saponification Emollient PERSEA GRATISSIMA POWDER Persea Gratissima Powder is the dried plant material obtained from the fruit of the avocado, Persea gratissima, Lauraceae Abrasive PETASITES HYBRIDUS EXTRACT 90082-63-6 290-153-1 Petasites Hybridus Extract is an extract of the rhizomes of Petasites hybridus, Compositae Skin conditioning PETROLATUM petrolatum 8009-03-8 232-373-2 Petrolatum. A complex combination of hydrocarbons obtained as a semi-solid from dewaxing paraffinic residual oil. It consists predominantly of saturated crystalline and liquid hydrocarbons having carbon numbers predominantly greater than C25 Antistatic/emollient PETROLEUM DISTILLATES 68476-85-7 270-704-2 Petroleum. A complex combination of hydrocarbons. It consists predominantly of aliphatic, alicyclic and aromatic hydrocarbons. It may also contain small amounts of nitrogen, oxygen and sulfur compounds. This category encompasses light, medium, and heavy petroleums, as well as the oils extracted from tar sands. Hydrocarbonaceous materials requiring major chemical changes for their recovery or conversion to petroleum refinery feedstocks such as crude shale oils, upgraded shale oils and liquid coal fuels are not included in this definition/Petroleum gases, liquefied. A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately -40[0]C to 80[0]C (-40[0]F to 176[0]F) Antifoaming/solvent PEUCEDANUM GRAVEOLENS EXTRACT anethum graveolens 90028-03-8 289-790-8 Peucedanum Graveolens Extract is an extract of the dill, Peucedanum graveolens, Umbelliferae (syn. Anethum graveolens) Tonic PFAFFIA PANICULATA EXTRACT Pfaffia Paniculata Extract is an extract of the roots of the suma, Pfaffia paniculata, Amaranthaceae Soothing PG-HYDROXYETHYLCELLULOSE COCODIMONIUM CHLORIDE Antistatic PG-HYDROXYETHYLCELLULOSE LAURYLDIMONIUM CHLORIDE Antistatic PG-HYDROXYETHYLCELLULOSE STEARYLDIMONIUM CHLORIDE Antistatic PHASEOLUS ANGULARIS POWDER 246536-72-1 Phaseolus Angularis Powder is the powder obtained form the seed of Phaseolus angularis, Leguminosae Absorbent PHASEOLUS ANGULARIS STARCH Phaseolus Angularis Starch is a starch obtained from the bean, Phaseolus angularis, Leguminosae Viscosity controlling PHASEOLUS LUNATUS EXTRACT Phaseolus Lunatus Extract is an extract of the unripe beans of the green bean, Phaseolus lunatus, Leguminosae Emollient PHASEOLUS VULGARIS EXTRACT 85085-22-9 285-354-6 Phaseolus Vulgaris Extract is an extract of the seeds of the kidney bean, Phaseolus vulgaris, Leguminosae Absorbent/viscosity controlling PHELLODENDRON AMURENSE EXTRACT Phellodendron Amurense Extract is an extract of the powdered bark of the phellodendron, Phellodendron amurense, Rutaceae Skin conditioning PHENACETIN phenacetin phenacetinum 62-44-2 200-533-0 Acetamide, N-(4-ethoxyphenyl)-, Stabilising PHENETHYL ACETATE 103-45-7 203-113-5 Phenethyl acetate Deodorant PHENETHYL ALCOHOL phenylethyl alcohol 60-12-8 200-456-2 2-phenylethanol Deodorant PHENETHYL DIMETHICONE 67762-82-7 2-Phenylethyl methyl siloxane, polymer with dimethylsiloxane, trimethylsilyl- terminated Emollient PHENETHYL DISILOXANE Disiloxane, 1,1,2,2,2-pentamethyl-1-(2-phenylethyl)- Antifoaming PHENOXYETHANOL phenoxyethanolum 122-99-6 204-589-7 2-phenoxyethanol VI/1,29 Preservative PHENOXYETHYLPARABEN 55468-88-7 259-654-2 2-phenoxyethyl p-hydroxybenzoate VI/1,12 Antimicrobial/preservative PHENOXYISOPROPANOL 770-35-4 212-222-7 1-phenoxypropan-2-ol III/1,54  VI/1,43 Preservative/solvent PHENYL BENZOATE 93-99-2 202-293-2 Phenyl benzoate VI/1,1 Preservative PHENYL DIMETHICONE 56-33-7 200-265-4 1,1,3,3-tetramethyl-1,3-diphenyldisiloxane Emollient PHENYL MERCURIC ACETATE phenylmercuric acetate 62-38-4 200-532-5 Phenylmercury acetate VI/1,17 Preservative PHENYL MERCURIC BENZOATE 94-43-9 202-331-8 Phenylmercury benzoate VI/1,17 Preservative PHENYL MERCURIC BORATE phenylhydrargyri boras 102-98-7 203-068-1 Dihydrogen [orthoborato(3-)-O]phenylmercurate(2-) VI/1,17/III/1,1a Preservative/buffering PHENYL METHICONE 63148-58-3 Emollient PHENYL METHYL PYRAZOLONE 89-25-8 201-891-0 3-methyl-1-phenyl-5-pyrazolone Hair dyeing PHENYL SALICYLATE phenyl salicylate 118-55-8 204-259-2 Phenyl salicylate Antimicrobial/denaturant PHENYL TRIMETHICONE 2116-84-9 218-320-6 1,1,5,5,5-hexamethyl-3-phenyl-3-[(trimethylsilyl)oxy]trisiloxane Antifoaming/antistatic/emollient PHENYLALANINE phenylalanine 63-91-2 200-568-1 3-phenyl-L-alanine Antistatic PHENYLBENZIMIDAZOLE SULFONIC ACID 27503-81-7 248-502-0 2-phenyl-1H-benzimidazole-5-sulphonic acid VII/1,6 Uv filter/uv absorber PHENYLISOHEXANOL 55066-48-3 259-461-3 3-methyl-5-phenylpentanol Masking PHENYLMETHYLPENTANAL 55066-49-4 Pentanal, 3-methyl-5-phenyl- Deodorant/masking PHENYLPARABEN 17696-62-7 241-698-9 Phenyl 4-hydroxybenzoate VI/1,12 Preservative PHENYLPROPANOL 1335-12-2 215-621-4 Phenylpropanol Solvent PHENYLTHIOGLYCOLIC ACID 103-04-8 203-073-9 (phenylthio)acetic acid Antioxidant PHILADELPHUS CORONARIUS EXTRACT 94279-93-3 304-839-6 Philadelphus Coronarius Extract is an extract of the flowers of Philadelphus coronarius, Saxifragaceae Skin conditioning PHLOROGLUCINOL 108-73-6 203-611-2 1,3,5-Benzenetriol Hair dyeing PHOENIX DACTYLIFERA EXTRACT 90027-90-0 289-776-1 Phoenix Dactylifera Extract is an extract of the fruit of the date, Phoenix dactylifera, Palmae Emollient PHOSPHATIDYLCHOLINE 93685-90-6 297-639-2 Lecithins, egg yolk Antistatic/emollient/emulsifying PHOSPHOLIPIDS Phospholipids Skin conditioning PHOSPHORIC ACID phosphoric acid acidum phosphoricum 7664-38-2 231-633-2 Orthophosphoric acid Buffering PHTHALIC ANHYDRIDE/ADIPIC ACID/CASTOR OIL/NEOPENTYL GLYCOL/PEG-3/TRIMETHYLOLPROPANE COPOLYMER Film forming PHTHALIC ANHYDRIDE/BENZOIC ACID/TRIMETHYLOLPROPANE COPOLYMER Film forming PHTHALIC ANHYDRIDE/BUTYL BENZOIC ACID/PROPYLENE GLYCOL COPOLYMER Film forming PHTHALIC ANHYDRIDE/GLYCERIN/GLYCIDYL DECANOATE COPOLYMER Antistatic/film forming/viscosity controlling PHTHALIC ANHYDRIDE/TRIMELLITIC ANHYDRIDE/GLYCOLS COPOLYMER Film forming PHYLLANTHUS EMBLICA EXTRACT 90028-28-7 289-817-3 Phyllanthus Emblica Extract is an extract of the herb, Phyllanthus emblica, Euphorbiaceae Skin conditioning PHYSALIS ALKEKENGI EXTRACT 90082-67-0 290-157-3 Physalis Alkekengi Extract is an extract of the fruit of Physalis alkekengi, Solanaceae Skin conditioning PHYTANTRIOL 74563-64-7 277-923-2 3,7,11,15-tetramethylhexadecane-1,2,3-triol. Humectant PHYTIC ACID fytic acid 83-86-3 201-506-6 cis-1,2,3,5-trans-4,6-Cyclohexanehexol, 1,2,3,4,5,6-hexakis(dihydrogen phosphate) Chelating PHYTONADIONE phytomenadione 84-80-0 201-564-2 1,4-Naphthalenedione, 2-methyl[3-(3,7,11,15-tetramethyl-2-hexadecenyl)-, [R-[R*, R*-(E)]]- Skin conditioning PHYTOSPHINGOSINE 554-62-1 1,3,4-Octadecanetriol, 2-amino-, (2S, 3S, 4R)- Hair conditioning/skin conditioning PHYTOSTERYL MACADAMIATE Fatty acids, macadamia nut-oil, esters with (3-.beta.)-sigmast-5-en-3-ol Hair conditioning/skin conditioning PICEA EXCELSA EXTRACT 91770-69-3 294-855-9 Picea Excelsa Extract is an extract of the buds of the Norway spruce, Picea excelsa, Pinaceae Antidandruff PICEA EXCELSA LEAF EXTRACT 91770-69-3 294-855-9 Picea Excelsa Leaf Extract is an extract of the needles of the Norway spruce, Picea excelsa, Pinaceae Antidandruff PICEA EXCELSA OIL Picea Excelsa Oil is the volatile oil expressed from the needles of the Norway spruce, Picea excelsa, Pinaceae Tonic/masking PICRAMIC ACID 96-91-3 202-544-6 2-amino-4,6-dinitrophenol (CI 76540) Hair dyeing PIDOBENZONE L-proline, 5-oxo-, 4-hydroxyphenyl ester Skin conditioning PIGMENT BLUE 15 147-14-8 205-685-1 [29H,31H-phthalocyaninato(2-)-N29,N30,N31,N32] copper (CI 74160) Hair dyeing PIGMENT GREEN 7 1328-53-6 215-524-7 Polychloro copper phthalocyanine. This substance is identified in the Colour Index by Colour Index Constitution Number, (CI 74260) Hair dyeing PIGMENT RED 4 2814-77-9 220-562-2 1-[(2-chloro-4-nitrophenyl)azo]-2-naphthol (CI 12085) Hair dyeing PIGMENT RED 5 6410-41-9 229-107-2 N-(5-chloro-2,4-dimethoxyphenyl)-4-[[5-[(diethylamino)sulphonyl]-2-methoxyphenyl]azo]-3-hydroxynaphthalene-2-carboxamide (CI 12490) Hair dyeing PIGMENT RED 48 3564-21-4 222-642-2 Disodium 4-[(5-chloro-4-methyl-2-sulphonatophenyl)azo]-3-hydroxy-2-naphthoate (CI 15865) Hair dyeing PIGMENT RED 57 5858-81-1 227-497-9 Disodium 3-hydroxy-4-[(4-methyl-2-sulphonatophenyl)azo]-2-naphthoate (CI 15850) Hair dyeing PIGMENT RED 57: 1 1234986 226-109-5 Calcium 3-hydroxy-4-[(4-methyl-2-sulphonatophenyl)azo]-2-naphthoate (CI 15850) Hair dyeing PIGMENT RED 63: 1 6417-83-0 229-142-3 Calcium 3-hydroxy-4-[(1-sulphonato-2-naphthyl)azo]-2-naphthoate (CI 15880) Hair dyeing PIGMENT RED 64: 1 6371-76-2 228-899-7 Calcium bis[3-hydroxy-4-(phenylazo)-2-naphthoate] (CI 15800) Hair dyeing PIGMENT RED 83 72-48-0 200-782-5 1,2-dihydroxyanthraquinone (CI 58000) Hair dyeing PIGMENT RED 90: 1 ALUMINUM LAKE 15876-39-8 240-005-7 Dialuminium tris[2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate] (CI 45380) Hair dyeing PIGMENT RED 112 6535-46-2 229-440-3 3-hydroxy-N-(o-tolyl)-4-[(2,4,5-trichlorophenyl)azo]naphthalene-2-carboxamide (CI 12370) Hair dyeing PIGMENT RED 172 ALUMINUM LAKE erythrosine 12227-78-0 235-440-4 2-(3,6-dihydroxy-2,4,5,7-tetraiodoxanthen-9-yl)benzoic acid, aluminium salt (CI 45430) Hair dyeing PIGMENT VIOLET 19 1047-16-1 213-879-2 5,12-dihydroquino[2,3-b]acridine-7,14-dione (CI 73900) Hair dyeing PIGMENT VIOLET 23 6358-30-1 228-767-9 8,18-dichloro-5,15-diethyl-5,15-dihydrodiindolo[3,2-b:3',2'-m]triphenodioxazine (CI 51319) Hair dyeing PIGMENT YELLOW 12 6358-85-6 228-787-8 2,2'-[(3,3'-dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[3-oxo-N-phenylbutyramide] (CI 21090) Hair dyeing PIGMENT YELLOW 13 5102-83-0 225-822-9 2,2'-[(3,3'-dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(2,4-dimethylphenyl)-3-oxobutyramide] (CI 21100) Hair dyeing PIGMENT YELLOW 73 13515-40-7 236-852-7 2-[(4-chloro-2-nitrophenyl)azo]-N-(2-methoxyphenyl)-3-oxobutyramide (CI 11738) Hair dyeing PIMENTA ACRIS OIL 91721-75-4 294-376-5 Pimenta Acris Oil is the volatile oil distilled from the leaves of Pimenta acris, Myrtaceae Denaturant/emollient PIMENTA DIOICA EXTRACT 223748-05-8 Pimenta Dioica Extract is an extract of the unripe fruit of Pimenta dioica, Myrtaceae Tonic PIMENTA OFFICINALIS EXTRACT 84929-57-7 284-540-4 Pimenta Officinalis Extract is an extract of the fruit of the pimento, Pimenta officinalis, Myrtaceae Tonic PIMPINELLA ANISUM EXTRACT 84775-42-8 283-872-7 Pimpinella Anisum Extract is an extract of the dried ripe fruit of the anise, Pimpinella anisum, Umbelliferae Oral care/masking PINUS KORAIENSIS EXTRACT Pinus Koraiensis Extract is an extract of the seeds of the conifer, Pinus koraiensis, Pinaceae Tonic PINUS PALUSTRIS LEAF EXTRACT 97435-14-8 306-895-7 Pinus Palustris Leaf Extract is an extract of the needles of the pine, Pinus palustris, Pinaceae Tonic PINUS PALUSTRIS OIL Pinus Palustris Oil is the volatile oil obtained from distillation of the needles of pine, Pinus palustris, Pinaceae Tonic/masking PINUS PALUSTRIS TAR 8011-48-1 232-374-8 Pinus Palustris Tar is the product obtained by the destructive distillation of the wood of Pinus palustris, Pinaceae Antidandruff PINUS PALUSTRIS TAR OIL Pinus Palustris Tar Oil is the volatile oil from steam distillation of pine tar (Pinus palustris, Pinaceae) Tonic/masking PINUS PINASTER EXTRACT 90082-75-0 290-166-2 Pinus Pinaster Extract is an extract of the bark and pine buds of the maritime pine, Pinus pinaster, Pinaceae Refreshing/cleansing/emollient PINUS PINEA KERNEL OIL 90082-76-1 290-167-8 Pinus Pinea Kernel Oil is the fixed oil obtained from the kernels of the pine, Pinus pinea, Pinaceae Tonic PINUS PUMILIO BARK EXTRACT 97676-05-6 307-681-6 Pinus Pumilio Bark Extract is an extract of the bark of the pine, Pinus pumilio, Pinaceae Tonic PINUS PUMILIO LEAF EXTRACT 97676-05-6 307-681-6 Pinus Pumilio Leaf Extract is an extract of the needles of the pine, Pinus pumilio, Pinaceae Tonic PINUS PUMILIO OIL Pinus Pumilio Oil is the volatile oil distilled from the needles and branches of Pinus pumilio, Pinaceae Tonic/masking PINUS STROBUS EXTRACT 90082-77-2 290-168-3 Pinus Strobus Extract is an extract of the cones of the eastern pine, Pinus strobus, Pinaceae Refreshing/cleansing/emollient PINUS SYLVESTRIS CONE EXTRACT 84012-35-1 281-679-2 Pinus Sylvestris Cone Extract is an extract of the cones of the Scotch pine, Pinus sylvestris, Pinaceae Tonic/antidandruff/cleansing/antiseborrhoeic PINUS SYLVESTRIS CONE OIL Pinus Sylvestris Cone Oil is the fixed oil obtained from the cones of the Scotch pine, Pinus sylvestris, Pinaceae Skin conditioning PINUS SYLVESTRIS LEAF EXTRACT 84012-35-1 281-679-2 Pinus Sylvestric Leaf Extract is an extract of the needles of the Scotch pine, Pinus sylvestris, Pinaceae Tonic PIPER METHYSTICUM EXTRACT 84696-40-2 283-648-9 Piper Methysticum Extract is an extract of the leaves, roots and stems of the kawa, Piper methysticum, Piperaceae Antiseborrhoeic/tonic/refreshing PIPER NIGRUM EXTRACT 84929-41-9 284-524-7 Piper Nigrum Extract is an extract of the seeds of black pepper, Piper nigrum, Piperaceae Tonic/refreshing PIPERONAL 120-57-0 204-409-7 Piperonal Masking PIPERYLENE/BUTENE/PENTENE COPOLYMER 221215-60-7 1,3-Pentadiene, polymer with butene and pentene Binding/viscosity controlling PIROCTONE OLAMINE piroctone olamine 68890-66-4 272-574-2 1-hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)pyridin-2(1H)-one, compound with 2-aminoethanol (1:1) VI/1,35 Preservative PISCES Fish cartilage extract Skin conditioning PISCES EXTRACT 97615-94-6 307-382-0 Pisces Extract is an extract obtained from mixed fish Skin conditioning/moisturising PISCUM CARTILAGE EXTRACT Piscum Cartilage Extract is an extract obtained from fish cartilage Skin conditioning PISCUM IECUR OIL 8009-00-5 232-372-7 Piscum Iecur Oil is the fixed oil expressed from the fresh livers of mixed fish. It consists primarily of the glycerides of unsaturated C14-C18 and unsaturated C16-C22 fatty acids Emollient PISCUM OVUM EXTRACT Piscum Ovum Extract is an extract of fish eggs Skin conditioning PISTACIA VERA SEED OIL 90082-81-8 290-173-0 Pistacia Vera Seed Oil is the oil obtained from the seeds of Pistacia vera, Anacardiaceae Emollient PISUM SATIVUM EXTRACT 90082-41-0 290-130-6 Pisum Sativum Extract is an extract of the seeds of the pea, Pisum sativum, Leguminosae Astringent/firming PLACENTAL ENZYMES 85195-59-5 Enzymes, mammalian placenta Skin conditioning PLACENTAL LIPIDS 91053-61-1 293-328-0 Lipids, placenta Emollient PLACENTAL PROTEIN 84195-59-5 282-364-2 Placenta, ext. Extractives and their physically modified derivatives such as proteins, lipids, carbohydrates, nucleic acids, inorganic ions, etc. obtained from mammalian placenta. Humectant PLANKTON EXTRACT 91079-57-1 293-445-7 Plankton Extract is an extract obtained from marine plankton Skin conditioning PLANTAGO LANCEOLATA EXTRACT 85085-64-9 285-388-1 Plantago Lanceolata Extract is an extract of the leaves of the plantain, Plantago lanceolata, Plantaginaceae Antimicrobial PLANTAGO MAJOR EXTRACT 84929-43-1 284-526-8 Plantago Major Extract is an extract of the leaves of the plantain, Plantago major, Plantaginaceae Astringent PLANTAGO OVATA EXTRACT 90082-86-3 290-178-8 Plantago Ovata Extract is an extract of the leaves of the plantain, Plantago ovata, Plantaginaceae Skin protecting PLANTAGO OVATA SEED EXTRACT 90082-86-3 290-178-8 Plantago Ovata Seed Extract is an extract of the seeds of the plantain, Plantago ovata, Plantaginaceae Skin protecting PLECTRANTHUS BARBATUS EXTRACT Plectranthus Barbatus Extract is an extract of the roots of Plectranthus barbatus, Labiatae Skin conditioning PLUMERIA ACUTIFOLIA FLOWER EXTRACT 92457-29-9 296-311-6 Plumeria Acutifolia Flower Extract is an extract of the flowers of Plumeria acutifolia, Apocynaceae Skin conditioning PLUMERIA ALBA EXTRACT 94350-02-4 305-220-3 Plumeria Alba Extract is an extract of the flowers of Plumeria alba, Apocynaceae Skin conditioning PLUMERIA RUBRA EXTRACT 223748-06-9 Plumeria Rubra Extract is an extract of the flowers of Plumeria rubra, Apocynaceae Skin conditioning P-METHYL ACETOPHENONE 122-00-9 204-514-8 4'-methylacetophenone Masking P-METHYLAMINOPHENOL 150-75-4 205-768-2 4-methylaminophenol Hair dyeing P-METHYLAMINOPHENOL SULFATE 55-55-0 200-237-1 Bis(4-hydroxy-N-methylanilinium) sulphate Hair dyeing PODOPHYLLUM PELTATUM EXTRACT 90063-90-4 290-050-1 Podophyllum Peltatum Extract is an extract of the rhizomes and roots of the podophyllum, Podophyllum peltatum, Berberidaceae Skin conditioning POGOSTEMON CABLIN EXTRACT 84238-39-1 282-493-4 Pogostemon Cablin Extract is an extract of the leaves of the patchouli, Pogostemon cablin, Labiatae Tonic POGOSTEMON CABLIN OIL Pogostemon Cablin Oil is the volatile oil obtained from the patchouli, Pogostemon cablin, Labiatae Masking POLIANTHES TUBEROSA EXTRACT 94334-35-7 305-108-4 Polianthes Tuberosa Extract is an extract of the tuberose, Polianthes tuberosa, Agavaceae Tonic POLLEN Naturally occuring substances, pollen Skin conditioning POLLEN EXTRACT Pollen Extract is an extract of flower pollen Emollient/skin protecting POLOXAMER 101 2594628 Oxirane, methyl-, polymer with oxirane (2; 16) Emulsifying/surfactant POLOXAMER 105 2594628 Oxirane, methyl-, polymer with oxirane (11; 16) Emulsifying/surfactant POLOXAMER 105 BENZOATE Emulsifying POLOXAMER 108 2594628 Oxirane, methyl-, polymer with oxirane (46; 16) Emulsifying/surfactant POLOXAMER 122 2594628 Oxirane, methyl-, polymer with oxirane (5; 21) Emulsifying/surfactant POLOXAMER 123 2594628 Oxirane, methyl-, polymer with oxirane (7; 21) Emulsifying/surfactant POLOXAMER 124 poloxamer 124 2594628 Oxirane, methyl-, polymer with oxirane (11; 21) Emulsifying/surfactant POLOXAMER 181 2594628 Oxirane, methyl-, polymer with oxirane (3; 30) Emulsifying/surfactant POLOXAMER 182 2594628 Oxirane, methyl-, polymer with oxirane (8; 30) Emulsifying/surfactant POLOXAMER 182 DIBENZOATE Emulsifying POLOXAMER 183 2594628 Oxirane, methyl-, polymer with oxirane (10; 30) Emulsifying/surfactant POLOXAMER 184 2594628 Oxirane, methyl-, polymer with oxirane (13; 30) Emulsifying/surfactant POLOXAMER 185 2594628 Oxirane, methyl-, polymer with oxirane (19; 30) Emulsifying/surfactant POLOXAMER 188 poloxamer 188 2594628 Oxirane, methyl-, polymer with oxirane (75; 30) Emulsifying/surfactant POLOXAMER 212 2594628 Oxirane, methyl-, polymer with oxirane (8; 35) Emulsifying/surfactant POLOXAMER 215 2594628 Oxirane, methyl-, polymer with oxirane (24; 35) Emulsifying/surfactant POLOXAMER 217 2594628 Oxirane, methyl-, polymer with oxirane (52; 35) Emulsifying/surfactant POLOXAMER 231 2594628 Oxirane, methyl-, polymer with oxirane (6; 39) Emulsifying/surfactant POLOXAMER 234 2594628 Oxirane, methyl-, polymer with oxirane (22; 39) Emulsifying/surfactant POLOXAMER 235 2594628 Oxirane, methyl-, polymer with oxirane (27; 39) Emulsifying/surfactant POLOXAMER 237 poloxamer 237 2594628 Oxirane, methyl-, polymer with oxirane (62; 39) Emulsifying/surfactant POLOXAMER 238 2594628 Oxirane, methyl-, polymer with oxirane (97; 39) Emulsifying/surfactant POLOXAMER 282 2594628 Oxirane, methyl-, polymer with oxirane (10; 47) Emulsifying/surfactant POLOXAMER 284 2594628 Oxirane, methyl-, polymer with oxirane (21; 47) Emulsifying/surfactant POLOXAMER 288 2594628 Oxirane, methyl-, polymer with oxirane (122; 47) Emulsifying/surfactant POLOXAMER 331 2594628 Oxirane, methyl-, polymer with oxirane (7; 54) Emulsifying/surfactant POLOXAMER 333 2594628 Oxirane, methyl-, polymer with oxirane (20; 54) Emulsifying/surfactant POLOXAMER 334 2594628 Oxirane, methyl-, polymer with oxirane (31; 54) Emulsifying/surfactant POLOXAMER 335 2594628 Oxirane, methyl-, polymer with oxirane (38; 54) Emulsifying/surfactant POLOXAMER 338 poloxamer 338 2594628 Oxirane, methyl-, polymer with oxirane (128; 54) Emulsifying/surfactant POLOXAMER 401 2594628 Oxirane, methyl-, polymer with oxirane (6; 67) Emulsifying/surfactant POLOXAMER 402 2594628 Oxirane, methyl-, polymer with oxirane (13; 67) Emulsifying/surfactant POLOXAMER 403 2594628 Oxirane, methyl-, polymer with oxirane (21; 67) Emulsifying/surfactant POLOXAMER 407 poloxamer 407 2594628 Oxirane, methyl-, polymer with oxirane (98; 67) Emulsifying/surfactant POLOXAMINE 304 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (4; 3) Emulsifying POLOXAMINE 504 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (8; 7) Emulsifying POLOXAMINE 701 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (12; 2) Emulsifying POLOXAMINE 702 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (13; 4) Emulsifying POLOXAMINE 704 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (14; 12) Emulsifying POLOXAMINE 707 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (19; 47) Emulsifying POLOXAMINE 901 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (18; 2) Emulsifying POLOXAMINE 904 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (19; 16) Emulsifying POLOXAMINE 908 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (22; 122) Emulsifying POLOXAMINE 1101 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (21; 3) Emulsifying POLOXAMINE 1102 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (21; 7) Emulsifying POLOXAMINE 1104 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (21; 19) Emulsifying POLOXAMINE 1301 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (25; 3) Emulsifying POLOXAMINE 1302 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (26; 8) Emulsifying POLOXAMINE 1304 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (26; 24) Emulsifying POLOXAMINE 1307 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (23; 74) Emulsifying POLOXAMINE 1501 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (30; 4) Emulsifying POLOXAMINE 1502 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (30; 10) Emulsifying POLOXAMINE 1504 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (32; 28) Emulsifying POLOXAMINE 1508 11111-34-5 Oxirane, methyl-, polymer with oxirane, ether with (1,2-ethanediyldinitrilo)tetrakis (propanol) (22; 122) Emulsifying POLYACRYLAMIDE 2594446 2-propenamide, homopolymer Antistatic/binding/film forming POLYACRYLAMIDOMETHYL BENZYLIDENE CAMPHOR 113783-61-2 Polymer of N-{(2 and 4)-[(2-oxoborn-3-ylidine)methyl]benzyl}acrylamide VII/1,11 Uv filter/uv absorber POLYACRYLAMIDOMETHYLPROPANE SULFONIC ACID Film forming POLYACRYLIC ACID carbomer 910 2594322 2-propenoic acid, homopolymer Binding/emulsion stabilising/film forming/viscosity controlling POLYAMINO SUGAR CONDENSATE 120022-92-6 Humectant POLYAMINOPROPYL BIGUANIDE 70170-61-5/28757-47-3 Poly(methylene), .alpha.,.omega.-bis[[[(aminoiminomethyl)amino]iminomethyl]amino]-, dihydrochloride VI/1,28 Preservative POLYBETA-ALANINE 68440-02-8 Skin conditioning POLYBETA-ALANINE/GLUTARIC ACID CROSSPOLYMER Film forming POLYBUTENE 9003-28-5 1-butene, homopolymer Binding/viscosity controlling POLYBUTYL ACRYLATE Poly[1-(butoxycarbonyl)ethylene] Binding/film forming POLYBUTYLENE TEREPHTHALATE 26062-94-2 1,4-benzenedicarboxylic acid, polymer with 1,4-butanediol Antistatic/film forming/viscosity controlling POLYCAPROLACTONE 2-Oxepanone, homopolymer Stabilising POLYCHLOROTRIFLUOROETHYLENE 9002-83-9 Ethene, chlorotrifluoro-, homopolymer Film forming POLYCYCLOPENTADIENE 68132-00-3 Viscosity controlling POLYDECENE 37309-58-3 Binding POLYDEXTROSE polydextrose 68424-04-4 Humectant POLYDIETHYLENEGLYCOL ADIPATE/IPDI COPOLYMER 55636-50-5 Hexanedioic acid, polymer with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl cyclohexane and 2,2'-oxobis(ethanol) Film forming POLYDIMETHYLAMINOETHYL METHACRYLATE Film forming POLYDIPENTENE Binding/viscosity controlling POLYETHYLACRYLATE 9003-32-1 2-propenoic acid, ethyl ester, homopolymer Antistatic/binding/film forming POLYETHYLENE 9002-88-4 Ethene, homopolymer Antistatic/binding/emulsion stabilising/film forming/viscosity controlling POLYETHYLENE TEREPHTHALATE 25038-59-9 Poly(oxy-1,2-ethanediyloxycarbonyl-1,4-phenylenecarbonyl) Film forming POLYETHYLENE/ISOPROPYL MALEATE/MA COPOLYOL 224580-87-4 2-Butenedioic acid (2Z)-, polymer with ethene, 1-methylethyl ester, ester with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) and .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)], graft Emulsion stabilising/viscosity controlling POLYETHYLGLUTAMATE Binding POLYETHYLMETHACRYLATE 9003-42-3 2-propenoic acid, ethyl ester, homopolymer Binding POLYGALA SENEGA EXTRACT 68990-66-9 273-619-9 Polygala Senega Extract is an extract of the roots of the senega, Polygala senega, Polygalaceae Skin conditioning POLYGLUCURONIC ACID Film forming/humectant POLYGLYCERIN-3 56090-54-1 259-986-8 Triglycerol Humectant POLYGLYCERYL-2 CAPRATE Emulsifying POLYGLYCERYL-2 CAPRYLATE Emulsifying POLYGLYCERYL-2 DIISOSTEARATE 67938-21-0/9082-07-9 267-821-6 Di(isooctadecanoic) acid, diester with oxydi(propanediol) Emulsifying POLYGLYCERYL-2 DIOLEATE Emulsifying POLYGLYCERYL-2 DIPOLYHYDROXYSTEARATE 137398-08-4 Octadecanoic acid, 12-hydroxy-, homopolymer, ester with oxybis(propanediol) Skin conditioning POLYGLYCERYL-2 DISTEARATE Emulsifying POLYGLYCERYL-2 ISOPALMITATE Emulsifying POLYGLYCERYL-2 ISOSTEARATE 67938-21-0 267-821-6 Di(isooctadecanoic) acid, diester with oxydi(propanediol) Emulsifying POLYGLYCERYL-2 LANOLIN ALCOHOL ETHER Emulsifying POLYGLYCERYL-2 LAURATE Emulsifying POLYGLYCERYL-2 OLEATE 49553-76-6 256-367-4 Oleic acid, monoester with oxybis(propanediol) Emulsifying POLYGLYCERYL-2 OLEYL ETHER 71032-90-1 1,2-propanediol, 3-[3-hydroxy-2-(9-octadecenyloxy)propoxy]- Emulsifying POLYGLYCERYL-2 SESQUIISOSTEARATE 67938-21-0 267-821-6 Di(isooctadecanoic) acid, diester with oxydi(propanediol) Emulsifying POLYGLYCERYL-2 SESQUIOLEATE Emulsifying POLYGLYCERYL-2 SESQUISTEARATE Emulsifying POLYGLYCERYL-2 SORBITAN PENTACAPRYLATE Emulsifying POLYGLYCERYL-2 SORBITAN TETRACAPRYLATE Emulsifying POLYGLYCERYL-2 STEARATE 12694-22-3 235-777-7 Stearic acid, monoester with oxybis(propanediol) Emulsifying POLYGLYCERYL-2 TETRAISOSTEARATE Emulsifying POLYGLYCERYL-2 TETRASTEARATE 72347-89-8 Emulsifying POLYGLYCERYL-2 TRIISOSTEARATE Emulsifying POLYGLYCERYL-2-PEG-4 STEARATE Emulsifying POLYGLYCERYL-3 BEESWAX Emulsifying POLYGLYCERYL-3 CAPRATE 133654-02-1 Emulsifying POLYGLYCERYL-3 CETYL ETHER Emulsifying POLYGLYCERYL-3 COCOATE 223706-47-6 Fatty acids, coconut, monoester with triglycerol Emulsifying POLYGLYCERYL-3 DECYLTETRADECANOL Emulsifying POLYGLYCERYL-3 DICAPRATE Emulsifying POLYGLYCERYL-3 DICOCOATE 223706-50-1 Fatty acids, coconut, diester with triglycerol Emollient/emulsifying POLYGLYCERYL-3 DIISOSTEARATE 85666-92-8 Emulsifying POLYGLYCERYL-3 DIOLEATE Emulsifying POLYGLYCERYL-3 DISTEARATE Emulsifying POLYGLYCERYL-3 HYDROXYLAURYL ETHER Emulsifying POLYGLYCERYL-3 ISOSTEARATE 127512-63-4 Emulsifying POLYGLYCERYL-3 LAURATE 51033-31-9 Emulsifying POLYGLYCERYL-3 METHYLGLUCOSE DISTEARATE Emulsifying POLYGLYCERYL-3 MYRISTATE Emulsifying POLYGLYCERYL-3 OLEATE 33940-98-6 251-749-7 Oleic acid, monoester with triglycerol Emulsifying POLYGLYCERYL-3 PALMITATE 143710-24-1 Hexadecanoic acid, ester with triglycerol Emollient/emulsifying POLYGLYCERYL-3 PENTARICINOLEATE 221354-73-0 9-(Z)-Octadecanoic acid, 12-(R)-hydroxy-, pentaester with triglycerol Emollient/emulsifying POLYGLYCERYL-3 POLYRICINOLEATE 235783-76-3 9-Octadecanoic acid, 12-hydroxy-(9Z, 12R)-, homopolymer, ester with triglycerol Emulsifying/viscosity controlling POLYGLYCERYL-3 RICINOLEATE Emulsifying POLYGLYCERYL-3 STEARATE 27321-72-8 248-403-2 Stearic acid, monoester with triglycerol Emulsifying POLYGLYCERYL-3 STEARATE SE Emulsifying POLYGLYCERYL-3 TRIISOSTEARATE 6608243-7 Isooctadecanoic acid, triester with triglycerol Emollient/emulsifying POLYGLYCERYL-4 CAPRATE Emulsifying POLYGLYCERYL-4 COCOATE Emollient/emulsifying POLYGLYCERYL-4 DILAURATE 1,2,3-Propanetriol, homopolymer, didodecanoate Emollient/emulsifying POLYGLYCERYL-4 ISOSTEARATE 91824-88-3 Emulsifying POLYGLYCERYL-4 LAURATE 75798-42-4 Emulsifying POLYGLYCERYL-4 LAURYL ETHER Emulsifying POLYGLYCERYL-4 OLEATE 9007-48-1 1,2,3-propanetriol, homopolymer, (Z)-9-octadecenoate Emulsifying POLYGLYCERYL-4 OLEYL ETHER Emulsifying POLYGLYCERYL-4 PENTAOLEATE 103230-29-1 1,2,3-Propanetriol, homopolymer, pentaoleate Emollient/emulsifying POLYGLYCERYL-4 PENTASTEARATE 99570-00-0 1,2,3-Propanetriol, homopolymer, pentaoctadecanoate Emollient/emulsifying POLYGLYCERYL-4 STEARATE 37349-34-1/68004-11-5 1,2,3-propanetriol, homopolymer, monooctadecanoate Emulsifying POLYGLYCERYL-4 TRISTEARATE 99734-29-9 1,2,3-Propanetriol, homopolymer, trioctadecanoate Emollient/emulsifying POLYGLYCERYL-4-PEG-2 COCAMIDE Emulsifying/surfactant POLYGLYCERYL-5 ISOSTEARATE Emulsifying POLYGLYCERYL-5 LAURATE 128738-83-0 Emulsifying POLYGLYCERYL-5 OLEATE 86529-98-8 Emulsifying POLYGLYCERYL-6 DIOLEATE 76009-37-5 278-358-4 Dioleic acid, diester with hexaglycerol Emulsifying POLYGLYCERYL-6 DIPALMITATE 1,2,3-Propanetriol, homopolymer, dihexadecanoate Emollient/emulsifying POLYGLYCERYL-6 DISTEARATE 34424-97-0 252-010-1 Distearic acid, diester with hexaglycerol Emulsifying POLYGLYCERYL-6 HEXAOLEATE Emulsifying POLYGLYCERYL-6 ISOSTEARATE Emulsifying POLYGLYCERYL-6 LAURATE 51033-38-6 Emulsifying POLYGLYCERYL-6 OLEATE 9007-48-1 1,2,3-propanetriol, homopolymer, (Z)-9-octadecenoate Emulsifying POLYGLYCERYL-6 PALMITATE 99734-31-3 1,2,3-Propanetriol, homopolymer, hexadecanoate Emollient/emulsifying POLYGLYCERYL-6 PENTAOLEATE Emulsifying POLYGLYCERYL-6 PENTARICINOLEATE 1,2,3-Propanetriol, homopolymer, pentaricinoleate Emollient/emulsifying POLYGLYCERYL-6 PENTASTEARATE Emulsifying POLYGLYCERYL-6 RICINOLEATE 107615-51-0 Emulsifying POLYGLYCERYL-6 TETRAOLEATE 9007-48-1 1,2,3-Propanetriol, homopolymer, Poly (Z-)-9-Octadecenoate Emollient/emulsifying POLYGLYCERYL-6 TRISTEARATE Emulsifying POLYGLYCERYL-8 OLEATE 9007-48-1 1,2,3-propanetriol, homopolymer, (Z)-9-octadecenoate Emulsifying POLYGLYCERYL-8 STEARATE 37349-34-1 1,2,3-propanetriol, homopolymer, monooctadecanoate Emulsifying POLYGLYCERYL-10 DIDECANOATE 1,2,3-Propanetriol, homopolymer, didecanoate Emollient/emulsifying POLYGLYCERYL-10 DIPALMITATE 1,2,3-Propanetriol, homopolymer, dihexadecanoate Emollient/emulsifying POLYGLYCERYL-10 HEXAOLEATE 9007-48-1 1,2,3-Propanetriol, homopolymer, hexaoleate Emollient/emulsifying POLYGLYCERYL-10 PENTALAURATE 1,2,3-Propanetriol, homopolymer, pentalinoleate Emollient/emulsifying POLYGLYCERYL-10 PENTALINOLEATE 1,2,3-Propanetriol, homopolymer, pentadodecanoate Emollient/emulsifying POLYGLYCERYL-10 PENTARICINOLEATE 1,2,3-Propanetriol, homopolymer, pentaricinoleate Emollient/emulsifying POLYGLYCERYL-10 POLYRICINOLEATE 1,2,3-Propanetriol, homopolymer, polyricinoleate Emulsifying/viscosity controlling POLYGLYCERYL DIMER SOYATE 223706-55-6 Soya, glycine soya, fatty acids, dimers, esters with polyglycerol Emulsifying POLYGLYCERYL SORBITOL Humectant POLYGLYCERYL-10 DECALINOLEATE 68900-96-9 272-645-8 Glycerol, decamer, deca(octadeca-9,12-dienoate) Emulsifying POLYGLYCERYL-10 DECAOLEATE 11094-60-3 234-316-7 Decaoleic acid, decaester with decaglycerol Emulsifying POLYGLYCERYL-10 DECASTEARATE 39529-26-5 254-495-5 Decastearic acid, decaester with decaglycerol Emulsifying/opacifying POLYGLYCERYL-10 DIISOSTEARATE Emulsifying POLYGLYCERYL-10 DIOLEATE 33940-99-7 251-750-2 Dioleic acid, diester with decaglycerol Emulsifying POLYGLYCERYL-10 DISTEARATE Emulsifying POLYGLYCERYL-10 HEPTAOLEATE Emulsifying POLYGLYCERYL-10 HEPTASTEARATE Emulsifying POLYGLYCERYL-10 ISOSTEARATE 133738-23-5 Emulsifying POLYGLYCERYL-10 LAURATE Emulsifying POLYGLYCERYL-10 MONO/DIOLEATE Emulsifying POLYGLYCERYL-10 MYRISTATE Emulsifying POLYGLYCERYL-10 OLEATE 79665-93-3 279-230-0 Oleic acid, monoester with decaglycerol Emulsifying POLYGLYCERYL-10 PENTAOLEATE Emulsifying POLYGLYCERYL-10 PENTASTEARATE Emulsifying POLYGLYCERYL-10 STEARATE 79777-30-3 Emulsifying POLYGLYCERYL-10 TETRAOLEATE 34424-98-1 252-011-7 Tetraoleic acid, tetraester with decaglycerol Emulsifying POLYGLYCERYL-10 TRIOLEATE Emulsifying POLYGLYCERYL-10 TRISTEARATE 12709-64-7 Emulsifying POLYGLYCERYLMETHACRYLATE Film forming POLYGONATUM MULTIFLORUM EXTRACT 93165-64-1 296-951-6 Polygonatum Multiflorum Extract is an extract of the rhizomes and roots of the solomon's seal, Polygonatum multiflorum, Liliaceae Skin conditioning POLYGONATUM OFFICINALE EXTRACT 90082-98-7 290-191-9 Polygonatum Officinale Extract is an extract of the rhizomes and roots of the solomon's seal, Polygonatum officinale, Liliaceae Skin conditioning POLYGONUM AVICULARE EXTRACT 84604-04-6 283-280-9 Polygonum Aviculare Extract is an extract of the herb of the knotweed, Polygonum aviculare, Polygonaceae Emollient POLYGONUM BISTORTA EXTRACT 84012-36-2 281-680-8 Polygonum Bistorta Extract is an extract of the roots of the bistort, Polygonum bistorta, Polygonaceae Skin conditioning POLYGONUM FAGOPYRUM EXTRACT 89958-09-8 289-631-2 Polygonum Fagopyrum Extract is an extract of the leaves and shoots of the buckwheat, Polygonum fagopyrum, Polygonaceae Skin protecting POLYGONUM MULTIFLORUM EXTRACT Polygonum Multiflorum Extract is an extract of the herb polygonum, Polygonum multiflorum, Polygonaceae Skin conditioning POLYGONUM MULTIFLORUM ROOT EXTRACT Polygonum Multiflorum Root Extract is an extract of the roots of the polygonum, Polygonum multiflorum, Polygonaceae Skin conditioning POLYHYDROXYSTEARIC ACID Emulsifying POLYISOBUTENE 9003-27-4 1-propene, 2-methyl-, homopolymer Binding/film forming/viscosity controlling POLYISOPRENE 9003-31-0 1,3-butadiene, 2-methyl-, homopolymer Emollient POLYLYSINE Hair conditioning POLYLYSINE HBR Poly{imino-[1-(4-aminobutyl)-2-oxoethenyl]}, hydrobromide Hair conditioning POLYMETHACRYLAMIDOPROPYLTRIMONIUM CHLORIDE 68039-13-4 Antistatic/film forming POLYMETHACRYLAMIDOPROPYLTRIMONIUM METHOSULFATE 181788-04-5 Sulfuric acid, dimethyl ester, compound with N-(3-(dimethylamino)propyl)-2-methyl-2-propenamide homopolymer Antistatic/film forming/hair conditioning POLYMETHACRYLIC ACID 25087-26-7 Viscosity controlling POLYMETHOXY BICYCLIC OXAZOLIDINE 56709-13-8 Antimicrobial POLYMETHYL ACRYLATE 9003-21-8 Film forming POLYMETHYL METHACRYLATE 9011-14-7 2-propenoic acid, 2-methyl-, methyl ester, homopolymer Film forming/viscosity controlling POLYMETHYLGLUTAMATE 25086-16-2 Binding POLYMETHYLSILSESQUIOXANE 68554-70-1 Emollient POLYOXYISOBUTYLENE/METHYLENE UREA COPOLYMER Film forming POLYOXYMETHYLENE UREA 68611-64-3 271-898-1 Urea, reaction products with formaldehyde Viscosity controlling POLYPENTENE 9078-70-0 Pentene, homopolymer Emollient POLYPERFLUOROISOPROPYL ETHER Oxirane, trifluoro(trifluoromethyl)-, homopolymer Skin conditioning POLYPERFLUOROPERHYDROPHENANTHRENE Tetracosafluorotetradecahydrophenanthrene, polymers Film forming/hair fixing/skin conditioning POLYPORUS UMBELLATUS EXTRACT 223751-84-6 Polyporus Umbellatus Extract is an extract of the mushroom, Polyporus umbellatus, Polyporaceae Skin protecting POLYPROPYLENE polipropene 25 9003-07-0 1-propene, homopolymer Film forming/viscosity controlling POLYQUATERNIUM-1 75345-27-6 Poly[(dimethylimino)-2-butene-1,4-diyl chloride], .alpha.-[4-[tris(2-hydroxyethyl)ammonium]-2-butenyl]-.omega.-[tris(2-hydroxyethyl)ammonium]-, dichloride Antistatic/film forming POLYQUATERNIUM-2 68555-36-2/63451-27-4 Urea, N,N'-bis[3-(dimethylamino)propyl]-, polymer with 1,1'-oxybis(2-chloroethane) Antistatic/emollient/film forming POLYQUATERNIUM-13 68877-47-4 2-propenoic acid, 2-methyl-, 2-(diethylamino)ethyl ester, polymer with ethyl 2-methyl-2-propenoate and (Z)-9-octadecenyl-2-methyl-2-propenoate compd. dimethyl sulfate Antistatic/film forming POLYQUATERNIUM-4 Antistatic/film forming POLYQUATERNIUM-5 26006-22-4 Ethanaminium, N,N,N-trimethyl-2-[(2-methyl-1-oxo-2-propenyl)oxy]-, methyl sulfate, polymer with 2-propenamide Antistatic/film forming POLYQUATERNIUM-6 26062-79-3 2-propen-1-aminium, N,N-dimethyl-N-2-propenyl-, chloride, homopolymer Antistatic/film forming POLYQUATERNIUM-7 26590-05-6 2-propen-1-aminium, N,N-dimethyl-N-2-propenyl-, chloride, polymer with 2-propenamide Antistatic/film forming POLYQUATERNIUM-28 131954-48-8 Antistatic/film forming POLYQUATERNIUM-8 Antistatic/film forming POLYQUATERNIUM-9 Antistatic/film forming POLYQUATERNIUM-10 81859-24-7/53568-66-4 Cellulose, 2-(2-hydroxy-3-(trimethylammonium)propoxy)ethyl ether, chloride Antistatic/film forming POLYQUATERNIUM-11 53633-54-8 2-propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymer with 1-ethenyl-2-pyrrolidinone, compd. with diethyl sulfate Antistatic/film forming POLYQUATERNIUM-12 68877-50-9 2-propenoic acid, 2-methyl-, [1,2,3,4,4a,4b,5,6,10,10a-decahydro-1,4a-dimethyl-7-(1-methylethyl)-1-phenanthrenyl]methyl ester [1r-(1alpha,4abeta,4balpha,10aalpha)]-, polymer with 2-(diethylamino)ethyl 2-methyl-2-propenoate, ethyl 2-methyl-2-propenoate, quaternised with dimethyl sulfate Antistatic/film forming POLYQUATERNIUM-14 27103-90-8 Ethanaminium, N,N,N-trimethyl-2-[(2-methyl-1-oxo-2-propenyl)oxy]-, methylsulfate, homopolymer Antistatic/film forming POLYQUATERNIUM-15 35429-19-7 Antistatic/film forming POLYQUATERNIUM-16 95144-24-4 Antistatic/film forming POLYQUATERNIUM-17 Antistatic/film forming POLYQUATERNIUM-18 Antistatic/film forming POLYQUATERNIUM-19 Antistatic/film forming POLYQUATERNIUM-20 Antistatic/film forming POLYQUATERNIUM-22 53694-17-0 Antistatic/film forming POLYQUATERNIUM-24 107987-23-5 Antistatic/film forming POLYQUATERNIUM-27 Antistatic/film forming POLYQUATERNIUM-29 Antistatic/film forming POLYQUATERNIUM-30 Antistatic/film forming POLYQUATERNIUM-31 136505-02-7 Antistatic/film forming POLYQUATERNIUM-32 35429-19-7 Antistatic/film forming POLYQUATERNIUM-33 69418-26-4 Antistatic/film forming POLYQUATERNIUM-34 Antistatic/film forming POLYQUATERNIUM-35 Antistatic/film forming POLYQUATERNIUM-36 Antistatic/film forming POLYQUATERNIUM-37 26161-33-1 Antistatic/film forming POLYQUATERNIUM-39 Antistatic/film forming POLYQUATERNIUM-42 Antistatic/film forming POLYQUATERNIUM-45 221225-18-9 Glycine, N-methyl-N-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]-, polymer with 2-(dimethylamino)ethyl 2-methyl-2-propenoate, compound with dimethyl sulfate Antistatic/film forming/hair fixing POLYQUATERNIUM-46 174761-16-1 1H-Imidazolium, 1-ethenyl-3-methyl-, methyl sulfate, polymer with 1-ethenylhexahydro-2H-azepin-2-one and 1-ethenyl-2-pyrrolidone Antistatic/film forming/hair fixing POLYQUATERNIUM-47 197969-51-0 1-Propanaminium, N,N,N-trimethyl-3-[(2-methyl-1-oxo-2-propenyl)amino]-, chloride, polymer with methyl 2-propenoate and 2-propenoic acid Film forming/hair fixing/skin conditioning POLYSILICONE-1 Humectant POLYSILICONE-2 Humectant POLYSILICONE-3 Emollient POLYSILICONE-4 Emollient POLYSILICONE-5 Emollient POLYSILICONE-6 146632-09-9 Film forming POLYSILICONE-7 146632-08-8 Antifoaming/antistatic POLYSILICONE-8 3-Thiopropyl methyl siloxane, polymer with dimethylsiloxane, S-ester with polymer of 2-propenoic acid and methyl 2-methyl-2-propenoate Antifoaming/hair conditioning POLYSILICONE-9 165445-18-1 Silicones and siloxanes, 3-aminopropyl methyl, dimethyl, reaction products with 2-ethyl-4,5-dihydrooxazole homopolymer, ethyl sulfates Hair fixing POLYSILICONE-10 Polydimethylsiloxane, methyltrimethylsilyloxy-3-hydroxypropoxysilyl terminated, ethoxylated, diester with perfluoroalkyl hydrogen dilinoleate Antifoaming/hair conditioning POLYSILICONE-11 226992-90-1 Cyclosiloxanes, dimethyl, polymers with dimethyl, methyl hydrogen siloxanes and vinyl-group terminated dimethylsiloxanes Film forming POLYSORBATE 20 polysorbate 20 polysorbatum 20 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant POLYSORBATE 21 9005-64-5 Sorbitan, monododecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying POLYSORBATE 40 polysorbate 40 9005-66-7 Sorbitan, monohexadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant POLYSORBATE 60 polysorbate 60 polysorbatum 60 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant POLYSORBATE 61 9005-67-8 Sorbitan, monooctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying POLYSORBATE 65 polysorbate 65 9005-71-4 Sorbitan, trioctadecanoate, poly(oxy-1,2-ethanediyl) derivs Emulsifying/surfactant POLYSORBATE 80 polysorbate 80 polysorbatum 80 9005-65-6 Sorbitan, mono-9-octadecenoate, poly(oxy-1,2-ethanediyl) derivs., (Z)- Emulsifying/surfactant POLYSORBATE 80 ACETATE 89964-07-8 Emulsifying POLYSORBATE 81 9005-65-6 Sorbitan, mono-9-octadecenoate, poly(oxy-1,2-ethanediyl) derivs., (Z)- Emulsifying POLYSORBATE 85 polysorbate 85 9005-70-3 Sorbitan, tri-9-octadecenoate, poly(oxy-1,2-ethanediyl) derivs., (Z, Z,Z)- Emulsifying/surfactant POLYSTYRENE 9003-53-6 Benzene, ethenyl-, homopolymer Film forming POLYTETRAFLUOROETHYLENE ACETOXYPROPYL BETAINE 123171-68-6 Poly(difluoromethylene), .alpha.-[2-(acetyloxy)-3-[(carboxymethyl)dimethylammonio]propyl]-.omega.-fluoro-, inner salt Hair conditioning POLYVINYL ACETATE 9003-20-7 Acetic acid ethenyl ester, homopolymer Antistatic/binding/emulsion stabilising/film forming POLYVINYL ALCOHOL polyvinyl alcohol 9002-89-5 Ethenol, homopolymer Film forming/viscosity controlling POLYVINYL BUTYRAL 63148-65-2 Vinyl acetal polymers, butyrals Antistatic/binding/film forming/viscosity controlling POLYVINYL CHLORIDE Ethenyl chloride, homopolymer Film forming POLYVINYL IMIDAZOLINIUM ACETATE Antistatic/film forming POLYVINYL LAURATE Binding/film forming/viscosity controlling POLYVINYL METHYL ETHER 2594563 Ethene, methoxy-, homopolymer Antistatic/binding/film forming POLYVINYLCAPROLACTAM 25189-83-7 2H-Azepin-2-one, 1-ethenylhexahydro-, homopolymer Film forming/hair fixing POLYVINYLFORMAMIDE Formic acid, ethenyl amide, homopolymer Hair fixing PONCEAU SX 4548-53-2 224-909-9 Disodium 3-[(2,4-dimethyl-5-sulphonatophenyl)azo]-4-hydroxynaphthalene-1-sulphonate (14700) Hair dyeing PONGAMOL Masking POPULUS NIGRA EXTRACT 84650-39-5 283-509-2 Populus Nigra Extract is an extract of the leaves, twigs and buds of the black poplar, Populus nigra, Salicaceae Antiseborrhoeic/soothing POPULUS TREMULOIDES EXTRACT 90083-05-9 290-199-2 Populus Tremuloides Extract is an extract of the sprout of the aspen, Populus tremuloides, Salicaceae Skin conditioning/antiseborrhoeic PORIA COCOS EXTRACT 168456-53-9 Poria Cocos Extract is an extract of the mushroom Poria cocos, Polyporaceae Skin protecting PORPHYRA UMBILICALIS EXTRACT 223751-76-6 Porphyra Umbilicalis Extract is an extract of the algae, Porphyra umbilicalis, Rhodophyaceae Skin protecting PORPHYRIDIUM CRUENTUM EXTRACT 223751-77-7 Porphyridium Cruentum Extract is an extract of Porphyridium cruentum, Algae Skin protecting PORPHYRIDIUM/ZINC FERMENT Porphyridium/Zinc Ferment is an extract of the fermentation product of porphyridium in the presence of zinc ions Skin protecting POTASSIUM ABIETOYL HYDROLYZED COLLAGEN Surfactant POTASSIUM ACESULFAME 55589-62-3 259-715-3 6-methyl-1,2,3-oxathiazin-4(3H)-one 2,2-dioxide, potassium salt Oral care/masking POTASSIUM ACETATE potassium acetate kalii acetas 127-08-2 204-822-2 Potassium acetate Film forming POTASSIUM ALGINATE 9005-36-1 Alginic acid, potassium salt Binding/emulsion stabilising/viscosity controlling POTASSIUM ALUM alum, potassium alumen 10043-67-1/7784-24-9 233-141-3 Aluminium potassium bis(sulphate) Antiperspirant/deodorant POTASSIUM ALUMINUM POLYACRYLATE 67785-56-2 2-propenoic acid, homopolymer, aluminum potassium salt Absorbent/viscosity controlling POTASSIUM ASCORBYL TOCOPHERYL PHOSPHATE 2H-1-benzopyran-6-ol, 3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-, monoester with ascorbyl monophosphate, dipotassium salt Skin protecting POTASSIUM ASPARTATE 1115-63-5 214-226-4 Potassium hydrogen aspartate Skin conditioning POTASSIUM BABASSUATE 226993-76-6 Fatty acids, babassu oil, potassium salts Cleansing/emulsifying POTASSIUM BENZOATE 582-25-2 209-481-3 Potassium benzoate VI/1,1 Preservative POTASSIUM BICARBONATE potassium bicarbonate kalii hydrogenocarbonas 298-14-6 206-059-0 Potassium hydrogencarbonate Buffering POTASSIUM BIPHTHALATE 877-24-7 212-889-4 Potassium hydrogen phthalate Buffering POTASSIUM BORATE 1332-77-0 215-575-5 Dipotassium tetraborate III/1,1a/III/1,1b Buffering POTASSIUM BROMATE 2139594 231-829-8 Potassium bromate Oxidising POTASSIUM BUTYLPARABEN 38566-94-8 254-009-1 Potassium butyl 4-oxidobenzoate VI/1,12 Preservative POTASSIUM C9-15 ALKYL PHOSPHATE Phosphoric acid, C9-C15-alkyl esters, potassium salts Surfactant POTASSIUM CARBOMER Carbomer, potassium salts Emulsion stabilising/film forming/viscosity controlling POTASSIUM CARBONATE potassium carbonate 584-08-7 209-529-3 Potassium carbonate Buffering POTASSIUM CAROATE 10058-23-8 233-187-4 Potassium hydrogenperoxomonosulphate Oxidising POTASSIUM CARRAGEENAN 64366-24-1 Carrageenan, potassium salt Binding/emulsion stabilising/film forming/viscosity controlling POTASSIUM CASEINATE 68131-54-4 Caseins, potassium complexes Antistatic POTASSIUM CASTORATE 2232855 232-388-4 Fatty acids, castor-oil, potassium salts Surfactant POTASSIUM CETYL PHOSPHATE 84861-79-0 284-374-2 1-Hexadecanol, phosphate, potassium salt Surfactant POTASSIUM CHLORATE 698078 223-289-7 Potassium chlorate III/1,6 Oxidising POTASSIUM CHLORIDE potassium chloride kalii chloridum 7447-40-7 231-211-8 Potassium chloride Viscosity controlling POTASSIUM CITRATE kalii citras 866-84-2 212-755-5 Tripotassium citrate Buffering/chelating POTASSIUM COCOATE 61789-30-8 263-049-9 Fatty acids, coco, potassium salts Emulsifying/surfactant POTASSIUM COCOYL GLUTAMATE Glutamic acid, N-coco acyl derivs., monopotassium salts Surfactant POTASSIUM COCOYL HYDROLYZED CASEIN Protein hydrolyzates, casein, coco acyl derivs., potassium salts Antistatic POTASSIUM COCOYL HYDROLYZED COLLAGEN 68920-65-0 Acid chlorides, coco, reaction products with protein hydrolyzates, potassium salts Antistatic/surfactant POTASSIUM COCOYL HYDROLYZED CORN PROTEIN 222400/38/6 Protein hydrolyzates, corn, coco acyl derivatives, potassium salts Hair conditioning/skin conditioning/cleansing POTASSIUM COCOYL HYDROLYZED KERATIN Antistatic POTASSIUM COCOYL HYDROLYZED POTATO PROTEIN Protein hydrolyzates, potato, coco acyl derivatives, potassium salts Hair conditioning/skin conditioning/cleansing POTASSIUM COCOYL HYDROLYZED RICE BRAN PROTEIN Antistatic POTASSIUM COCOYL HYDROLYZED RICE PROTEIN Antistatic POTASSIUM COCOYL HYDROLYZED SILK Protein hydrolyzates, silk, coco acyl derivs., potassium salts Antistatic POTASSIUM COCOYL HYDROLYZED SOY PROTEIN Antistatic POTASSIUM COCOYL HYDROLYZED WHEAT PROTEIN Antistatic POTASSIUM CORNATE 61789-23-9 263-044-1 Fatty acids, corn-oil, potassium salts Emulsifying/surfactant POTASSIUM CUMENESULFONATE Potassium 4-(2-propyl)benzene sulfonate Surfactant/hydrotrope POTASSIUM CYANATE 590-28-3 209-676-3 Potassium cyanate Skin conditioning/hair conditioning/emollient POTASSIUM CYCLOCARBOXYPROPYLOLEATE 68227-50-9 269-362-7 Potassium 5-carboxy-4-hexylcyclohex-2-ene-1-octanoate Surfactant POTASSIUM DECETH-4 PHOSPHATE Decanol, ethoxylated, phosphates, potassium salts (4 mol EO average molar ratio) Emulsifying POTASSIUM DIHYDROXYETHYL COCAMINE OXIDE PHOSPHATE Phosphoric acid, monoesters with coco-alkylbis(2-hydroxyethyl)amine N-oxides, dipotassium salts Surfactant POTASSIUM DIMETHICONE COPOLYOL PANTHENYL PHOSPHATE Humectant POTASSIUM DIMETHICONE COPOLYOL PHOSPHATE Humectant POTASSIUM DNA Skin conditioning POTASSIUM DODECYLBENZENESULFONATE 27177-77-1 248-296-2 Potassium dodecylbenzenesulphonate Surfactant POTASSIUM EDTMP 34274-30-1 251-910-1 {Ethylenebis[nitrilobis(methylene)]}tetrakisphosphonic acid, potassium salt Chelating POTASSIUM ETHYLPARABEN 36457-19-9 253-048-1 Potassium ethyl 4-oxidobenzoate VI/1,12 Preservative POTASSIUM FLUORIDE 7789-23-3 232-151-5 Potassium fluoride III/1,32 Oral care/antiplaque POTASSIUM FLUOROSILICATE 16871-90-2 240-896-2 Dipotassium hexafluorosilicate III/1,41 Oral care/antiplaque POTASSIUM GLUCOHEPTONATE Potassium glucoheptonate Skin conditioning POTASSIUM GLYCEROPHOSPHATE 1319-69-3 Potassium glycero-1-phosphate Oral care, antiplaque POTASSIUM GLYCOL SULFATE Sulfuric acid, mono(hydroxyethyl) ester, potassium salt Viscosity controlling POTASSIUM GLYCYRRHIZINATE .alpha.-D-Glucopyranosiduronic acid, (3-.beta.-,20-.beta.)-20-carboxy-11-oxo-30-norolean-12-en-3-yl-2-O-.beta.-D-glucopyranuronosyl-, potassium salt Skin conditioning POTASSIUM HYALURONATE 31799-91-4 Hyaluronic acid, potassium salt Film forming POTASSIUM HYDROXIDE potassium hydroxide kalii hydroxidum 1310-58-3 215-181-3 Potassium hydroxide III/1,15a Buffering POTASSIUM HYDROXYCITRATE 232281-44-6 1,2-Dihydroxypropane-1,2,3-tricarboxylic acid, tripotassium salt Skin conditioning POTASSIUM IODIDE potassium iodide kalii iodidum 7681-11-0 231-659-4 Potassium iodide Antimicrobial POTASSIUM LACTATE 996-31-6 213-631-3 Potassium lactate Antimicrobial POTASSIUM LAURATE 10124-65-9 233-344-7 Potassium laurate Emulsifying/surfactant POTASSIUM LAUROYL COLLAGEN AMINO ACIDS Antistatic/surfactant POTASSIUM LAUROYL GLUTAMATE L-Glutamic acid, N-(1-oxododecyl)-, monopotassium salt Hair conditioning/cleansing POTASSIUM LAUROYL HYDROLYZED COLLAGEN Antistatic/surfactant POTASSIUM LAUROYL HYDROLYZED SOY PROTEIN Antistatic/surfactant POTASSIUM LAUROYL WHEAT AMINO ACIDS Amino acids, wheat, 1-oxododecyl derivs., potassium salts Antistatic POTASSIUM LAURYL HYDROXYPROPYL SULFONATE Propanesulfonic acid, 2-hydroxy-3-dodecyloxy-, monopotassium salt Antistatic/surfactant POTASSIUM LAURYL SULFATE 4706-78-9 225-190-4 Potassium dodecyl sulphate Emulsifying/surfactant POTASSIUM LINOLEATE 9,12-Octadecadienoic acid (Z, Z)-, potassium salt Cleansing/emulsifying/viscosity controlling POTASSIUM METABISULFITE potassium metabisulfite 16731-55-8 240-795-3 Dipotassium disulphite VI/1,9 Preservative POTASSIUM METHOXYCINNAMATE 86636-96-6 2-propenoic acid, 3-(4-methoxyphenyl)-, potassium salt Uv absorber POTASSIUM METHYL COCOYL TAURATE Ethanesulfonic acid, 2-methylamino-, N-coco acyl derivs., potassium salts Surfactant POTASSIUM METHYLPARABEN 26112-07-2 247-464-2 Potassium methyl 4-oxidobenzoate VI/1,12 Preservative POTASSIUM MONOFLUOROPHOSPHATE 20859-37-4 237-957-0 Dipotassium fluorophosphate III/1,28 Oral care/antiplaque POTASSIUM MYRISTATE 13429-27-1 236-550-5 Potassium myristate Emulsifying/surfactant POTASSIUM MYRISTOYL GLUTAMATE L-Glutamic acid, N-(1-oxotetradecyl)-, monopotassium salt Hair conditioning/cleansing POTASSIUM MYRISTOYL HYDROLYZED COLLAGEN Antistatic/surfactant POTASSIUM NITRATE 7757-79-1 231-818-8 Potassium nitrate Oral care, soothing POTASSIUM OCTOXYNOL-12 PHOSPHATE 68891-73-6 Emulsifying/surfactant POTASSIUM OLEATE 143-18-0 205-590-5 Potassium oleate Emulsifying/surfactant POTASSIUM OLEOYL HYDROLYZED COLLAGEN Antistatic/surfactant POTASSIUM OLIVATE 68154-77-8 268-921-2 Fatty acids, olive-oil, potassium salts Surfactant/emulsifying POTASSIUM O-PHENYLPHENATE 13707-65-8 237-243-9 Potassium 2-biphenylate VI/1,7 Preservative POTASSIUM PALM KERNELATE Fatty acids, palm kernel oil, potassium salts Cleansing/viscosity controlling POTASSIUM PALMITATE 2624-31-9 220-088-6 Potassium palmitate Emulsifying/surfactant POTASSIUM PALMITOYL HYDROLYZED WHEAT PROTEIN 222400-39-7 Protein hydrolyzates, wheat, palmitoyl derivatives, potassium salts Hair conditioning/skin conditioning/cleansing POTASSIUM PARABEN 16782-08-4 240-830-2 Potassium 4-hydroxybenzoate VI/1,12 Preservative POTASSIUM PCA 4810-50-8 225-373-9 Potassium 5-oxo-L-prolinate Humectant POTASSIUM PEANUTATE 61789-56-8 263-069-8 Fatty acids, peanut-oil, potassium salts Cleansing/emulsifying POTASSIUM PERSULFATE 7727-21-1 231-781-8 Dipotassium peroxodisulphate Oxidising POTASSIUM PHENOXIDE 100-67-4 202-877-7 Potassium phenolate III/1,19 Antimicrobial POTASSIUM PHENYLBENZIMIDAZOLE SULFONATE 2-Phenylbenzimidazole-5-sulfonic acid, potassium salt VII/1,6 Uv filter/uv absorber POTASSIUM PHOSPHATE potassium phosphate, monobasic kalii dihydrogenophosphas 7778-77-0 231-913-4 Potassium dihydrogenorthophosphate Buffering POTASSIUM POLYACRYLATE 25608-12-2 Viscosity controlling POTASSIUM PROPIONATE 327-62-8 206-323-5 Potassium propionate VI/1,2 Preservative POTASSIUM PROPYLPARABEN 84930-16-5 284-597-5 Potassium propyl 4-oxidobenzoate VI/1,12 Preservative POTASSIUM RAPESEEDATE Fatty acids, rapeseed oil, potassium salts Cleansing/emulsifying/viscosity controlling POTASSIUM RICINOLEATE 7492-30-0 231-314-8 Potassium ricinoleate Emulsifying/surfactant/cleansing POTASSIUM SALICYLATE 578-36-9 209-421-6 Potassium salicylate VI/1,3 Preservative POTASSIUM SILICATE 1312-76-1 215-199-1 Silicic acid, potassium salt Viscosity controlling/anticorrosive/buffering POTASSIUM SODIUM TARTRATE potassium sodium tartrate 304-59-6 206-156-8 Potassium sodium tartrate Buffering POTASSIUM SORBATE potassium sorbate kalii sorbas 24634-61-5/590-00-1 246-376-1 Potassium (E, E)-hexa-2,4-dienoate VI/1,4 Preservative POTASSIUM SOYATE Fatty acids, soybean oil, potassium salts Cleansing/emulsifying/viscosity controlling POTASSIUM STEARATE 593-29-3 209-786-1 Potassium stearate Emulsifying/surfactant/cleansing POTASSIUM STEAROYL HYDROLYZED COLLAGEN Antistatic/surfactant/hair conditioning/skin protecting POTASSIUM SULFATE kalii sulfuricum 7778-80-5 231-915-5 Potassium sulphate Viscosity controlling/bulking POTASSIUM SULFIDE 1312-73-8 215-197-0 Dipotassium sulphide III/1,23 Depilatory POTASSIUM SULFITE 10117-38-1 233-321-1 Potassium sulphite VI/1,9 Preservative/reducing POTASSIUM TALLATE 61790-44-1 263-136-1 Fatty acids, tall-oil, potassium salts Antistatic/emulsifying/surfactant POTASSIUM TALLOWATE 61790-32-7 263-124-6 Fatty acids, tallow, potassium salts Emulsifying/surfactant POTASSIUM THIOCYANATE 333-20-0 206-370-1 Potassium thiocyanate Stabilising POTASSIUM THIOGLYCOLATE 34452-51-2 252-038-4 Potassium mercaptoacetate III/1,2a Depilatory/reducing/hair waving or straightening POTASSIUM TOLUENESULFONATE 16106-44-8 240-273-5 Potassium toluene-4-sulphonate Surfactant/hydrotrope POTASSIUM TRISPHOSPHONOMETHYLAMINE OXIDE 221249-87-2 Nitrilotris(methanephosphonic acid) N-oxide, tripotassium salt Chelating POTASSIUM TROCLOSENE troclosene potassium 2244-21-5 218-828-8 1,3-Dichloro-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, potassium salt Antimicrobial/oxidising POTASSIUM UNDECYLENATE Undecylenic acid, potassium salt VI/1,18 Cleansing/emulsifying/preservative POTASSIUM UNDECYLENOYL ALGINATE 224580-88-5 Alginic acid, reaction products with 10-undecenoyl chloride, potassium salts Emulsion stabilising/hair conditioning/skin conditioning POTASSIUM UNDECYLENOYL CARRAGEENAN 224580-89-6 Carrageenan, reaction products with 10-undecenoyl chloride, potassium salts Emulsion stabilising/hair conditioning/skin conditioning POTASSIUM UNDECYLENOYL HYDROLYZED COLLAGEN 68951-92-8 Proteins, hydrolyzates, reaction products with 10-undecenoyl chloride, potassium salts Antidandruff/antistatic/surfactant/hair conditioning/skin conditioning POTASSIUM UNDECYLENOYL HYDROLYZED CORN PROTEIN 222400-40-0 Protein hydrolyzates, corn, reaction products with 10-undecenoyl chloride, potassium salts Emulsion stabilising/hair conditioning/skin conditioning POTASSIUM UNDECYLENOYL HYDROLYZED SOY PROTEIN 222400-41-1 Protein hydrolyzates, soya, reaction products with 10-undecenoyl chloride, potassium salts Emulsion stabilising/hair conditioning/skin conditioning POTASSIUM UNDECYLENOYL HYDROLYZED WHEAT PROTEIN 222400-42-2 Protein hydrolyzates, wheat, reaction products with 10-undecenoyl chloride, potassium salts Emulsion stabilising/hair conditioning/skin conditioning POTASSIUM XYLENE SULFONATE 30346-73-7 250-140-3 Potassium xylenesulphonate Surfactant/hydrotrope POTASSIUM YEAST DERIVATIVE Skin conditioning/tonic POTATO STARCH MODIFIED Potato starch, reaction products with haloethylaminodipropionic acid, degree of substitution per glucose less than 0,1 Viscosity controlling POTENTILLA ANSERINA EXTRACT 85085-65-0 285-389-7 Potentilla Anserina Extract is an extract of the herb of the wild agrimony, Potentilla anserina, Rosaceae Astringent/tonic POTENTILLA ERECTA EXTRACT 90083-09-3 290-203-2 Potentilla Erecta Extract is an extract of the roots of the tormentil, Potentilla erecta, Rosaceae Astringent/soothing/tonic/antimicrobial POTERIUM OFFICINALE EXTRACT 84787-71-3 284-112-7 Poterium Officinale Extract is an extract of the roots of the great burnet, Poterium officinale, Rosaceae Antimicrobial/tonic PPG-1-CETETH-1 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsion stabilising/skin conditioning PPG-1-CETETH-5 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsion stabilising/skin conditioning PPG-1-CETETH-10 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsifying/skin conditioning PPG-1-CETETH-20 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsifying/skin conditioning PPG-1-PEG-9 LAURYL GLYCOL ETHER Emulsifying PPG-1 TRIDECETH-6 Emollient/emulsion stabilising PPG-2 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/skin conditioning PPG-2 COCAMINE Emulsifying/hair conditioning/antistatic PPG-2 HYDROGENATED TALLOWAMINE Emollient/hair conditioning/antistatic PPG-2 ISOCETETH-20 ACETATE Emulsifying/skin conditioning PPG-2 ISOSTEARATE Emollient/skin conditioning PPG-2 LANOLIN ALCOHOL ETHER 68439-53-2 Alcohols, lanolin, propoxylated Emollient/emulsifying/hair conditioning PPG-2 METHYL ETHER 13429-07-7/34590-94-8 236-547-9 1-(2-methoxypropoxy)propan-2-ol Solvent PPG-2 MYRISTYL ETHER PROPIONATE 74775-06-7 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxopropyl)-.omega.-(tetradecyloxy)- Emollient/skin conditioning PPG-2 PROPYL ETHER 29011-16-3 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-propyl-.omega.-hydroxy- (2 mol PO average molar ratio) Solvent PPG-2 TALLOWAMINE Emulsifying/antistatic/hair conditioning PPG-2-BUTETH-2 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emollient/hair conditioning/skin conditioning/emulsion stabilising PPG-2-BUTETH-3 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/hair conditioning/skin conditioning/emulsion stabilising PPG-2-CETEARETH-9 Emulsifying PPG-2-CETETH-1 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsion stabilising/skin conditioning PPG-2-CETETH-5 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emollient/skin conditioning/emulsion stabilising PPG-2-CETETH-10 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/skin conditioning PPG-2-CETETH-20 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying PPG-2-DECETH-10 Emulsifying PPG-2-ISODECETH-4 Emulsifying/skin conditioning/emulsion stabilising PPG-2-ISODECETH-6 Emulsifying/skin conditioning PPG-2-ISODECETH-9 Emulsifying PPG-2-ISODECETH-12 Emulsifying PPG-2-PEG-6 COCONUT OIL ESTERS Emulsifying/skin conditioning PPG-3 HYDROGENATED CASTOR OIL 111870-68-9 Castor oil, hydrogenated, propoxylated Emulsifying/surfactant/emollient PPG-3 METHYL ETHER 20324-33-8/37286-64-9 243-734-9 1-[2-(2-methoxy-1-methylethoxy)-1-methylethoxy]propan-2-ol Solvent PPG-3 MYRISTYL ETHER 63793-60-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-tetradecyl-.omega.-hydroxy- Emollient/emulsifying PPG-3 TALLOW AMINOPROPYLAMINE Antistatic/hair conditioning PPG-3-BUTETH-5 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-3-DECETH-2 CARBOXYLIC ACID Emollient/cleansing PPG-3-ISODECETH-1 Emollient/emulsion stabilising PPG-3-ISOSTEARETH-9 Emulsifying PPG-3-LAURETH-9 Emulsifying PPG-3-MYRETH-3 37311-04-9 Oxirane, methyl-, polymer with oxirane, monotetradecyl ether Emulsifying/skin conditioning/emulsion stabilising PPG-3-MYRETH-11 37311-04-9 Oxirane, methyl-, polymer with oxirane, monotetradecyl ether Emulsifying PPG-4 BUTYL ETHER 70927-25-2/9003-13-8 275-026-0 2,5,8,11-tetramethyl-3,6,9,12-tetraoxahexadecan-1-ol Antistatic/skin conditioning PPG-4 C13-15 PARETH-15 203133-39-5 Alcohols, C13-15 , ethoxylated, propoxylated (15 mol EO, 4 mol PO average molar ratios) Emulsifying PPG-4 JOJOBA ACID Emollient/skin conditioning PPG-4 JOJOBA ALCOHOL Emollient/emulsion stabilising/skin conditioning PPG-4 LAURETH-2 Emollient/emulsion stabilising/skin conditioning PPG-4 LAURETH-5 Surfactant/emulsion stabilising/skin conditioning PPG-4 LAURETH-7 Emollient/emulsifying/surfactant PPG-4 LAURYL ETHER 9064-14-6 Emollient/skin conditioning PPG-4 MYRISTYL ETHER 63793-60-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-tetradecyl-.omega.-hydroxy- Emollient/emulsifying PPG-4 TRIDECETH-6 65150-81-4 Oxirane, methyl-, polymer with oxirane, monotridecyl ether (6 mol EO; 4 mol PO average molar ratios) Emollient/emulsifying PPG-4-BUTETH-4 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emollient/skin conditioning/emulsion stabilising PPG-4-CETEARETH-12 Emulsifying PPG-4-CETETH-1 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/skin conditioning/emulsion stabilising PPG-4-CETETH-5 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/emulsion stabilising/skin conditioning PPG-4-CETETH-10 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying PPG-4-CETETH-20 9087-53-0 Oxyrane methyl-, polymer with oxirane, hexadecyl ether Emollient/emulsifying PPG-4-DECETH-4 Emollient/emulsion stabilising/skin conditioning PPG-5 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-5 C9-15 PARETH-6 222400-27-3 Alcohols, C9-15, ethoxylated, propoxylated (6 mol EO, 5 mol PO average molar ratios) Emulsifying PPG-5 LANOLATE Emulsifying/emollient PPG-5 LANOLIN ALCOHOL ETHER 68439-53-2 Alcohols, lanolin, propoxylated Emollient/emulsifying/hair conditioning PPG-5 LANOLIN WAX 71990-25-5 Lanolin, wax, propoxylated Emollient/emulsifying/hair conditioning PPG-5 LANOLIN WAX GLYCERIDE Emollient/emulsifying/hair conditioning PPG-5 PENTAERYTHRITYL ETHER Emollient/emulsifying/viscosity controlling PPG-5-BUTETH-5 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emollient/skin conditioning/emulsion stabilising PPG-5-BUTETH-7 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-5-CETETH-10 PHOSPHATE Surfactant/emulsifying PPG-5-CETETH-20 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/surfactant PPG-5-LAURETH-5 68439-51-0 Emollient/emulsifying/viscosity controlling PPG-6 C12-15 PARETH-12 68551-13-3 Alcohols, C12-15 , ethoxylated, propoxylated (12 mol EO, 6 mol PO average molar ratios) Emulsifying PPG-6 C12-18 PARETH-11 Emulsifying PPG-6-DECETH-4 Emollient/skin conditioning/emulsion stabilising PPG-6-DECETH-9 Emollient/skin conditioning/emulsifying PPG-6-DECYLTETRADECETH-12 Emulsifying PPG-6-DECYLTETRADECETH-20 Emulsifying PPG-6-DECYLTETRADECETH-30 Emulsifying PPG-6-LAURETH-3 Emollient/emulsion stabilising/skin conditioning PPG-6-SORBETH-245 56449-05-9 Emollient/humectant/binding PPG-6-SORBETH-500 56449-05-9 Emollient/humectant/binding PPG-7 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- (7 mol PO average molar ratio) Skin conditioning/solvent PPG-7 LAURYL ETHER 9064-14-6 Emollient/skin conditioning PPG-7/SUCCINIC ACID COPOLYMER Emollient/hair conditioning/film forming PPG-7-BUTETH-10 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying PPG-8 DECETH-6 Emollient/emulsion stabilising/skin conditioning PPG-8 POLYGLYCERYL-2 ETHER Emollient/emulsion stabilising PPG-8-CETETH-1 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/emulsion stabilising PPG-8-CETETH-2 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/skin conditioning/emulsion stabilising PPG-8-CETETH-5 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/emulsion stabilising/skin conditioning PPG-8-CETETH-10 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/surfactant PPG-8-CETETH-20 9087-53-0/37311-01-6 Oxirane, methyl-, polymer with oxirane, hexadecyl ether Emulsifying/surfactant PPG-9 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-9 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-9 DIETHYLMONIUM CHLORIDE 9042-76-6 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-(diethylmethylammonio)methylethyl]-.omega.-hydroxy-, chloride Antistatic/emulsifying/surfactant/hair conditioning PPG-9 DIGLYCERYL ETHER Emollient/skin conditioning PPG-9 LAURATE 9035-84-1 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxododecyl)-.omega.-hydroxy- Emollient PPG-9-BUTETH-12 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying PPG-9-STEARETH-3 9038-43-1 Oxirane, methyl-, polymer with oxirane, monooctadecyl ether Emollient PPG-10 BUTANEDIOL Emollient/solvent PPG-10 CETYL ETHER 9035-85-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hexadecyl-.omega.-hydroxy- Emulsifying/surfactant/emollient/skin conditioning PPG-10 CETYL ETHER PHOSPHATE 111019-03-5 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hexadecyl-.omega.-hydroxy-, phosphate Emollient/surfactant/cleansing/emulsifying PPG-10 GLYCERYL ETHER 25791-96-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris(.omega.-hydroxy-) Emulsifying/emollient PPG-10 JOJOBA ACID Emollient/skin conditioning/emulsion stabilising PPG-10 JOJOBA ALCOHOL Emollient/emulsion stabilising/skin conditioning PPG-10 LANOLIN ALCOHOL ETHER 68439-53-2 Alcohols, lanolin, propoxylated Emulsifying/emollient/hair conditioning PPG-10 METHYL GLUCOSE ETHER 61849-72-7 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, ether with methyl .beta.-d-glucopyranoside (4:1) Emollient/skin conditioning PPG-10 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-10-BUTETH-9 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emulsifying/skin conditioning PPG-10-CETEARETH-20 Emulsifying PPG-11 STEARYL ETHER 25231-21-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-octadecyl-.omega.-hydroxy- Emollient PPG-12 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-12 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/skin conditioning PPG-12/SMDI COPOLYMER 9042-82-4 Emollient/hair fixing/skin conditioning/film forming PPG-12-BUTETH-12 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emulsifying/skin conditioning PPG-12-BUTETH-16 9038-95-3 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-12-LANETH-50 Emulsifying PPG-12-PEG-50 LANOLIN 68458-88-8 Lanolin, ethoxylated, propoxylated Emollient/emulsifying/hair conditioning PPG-12-PEG-65 LANOLIN OIL Emollient/emulsifying/hair conditioning PPG-13 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- (13 mol PO average molar ratio) Skin conditioning PPG-13 DECYLTETRADECETH-24 176019-38-8 2-Decyltetradecan-1-ol, ethoxylated, propoxylated (24 mol EO, 13 mol PO average molar ratios) Emulsifying PPG-14 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-14 LAURETH-60 ALKYL DICARBAMATE 226994-82-7 C2-8-alkanedicarbamic acid, diester with propoxylated ethoxylated dodecanol (60 mol EO, 14 mol PO average molar ratios) Viscosity controlling PPG-14 PALMETH-60 ALKYL DICARBAMATE 226994-69-0 C2-8-alkanedicarbamic acid, diester with propoxylated ethoxylated palm-kernel-oil alcohols (60 mol PO average molar ratio) Viscosity controlling PPG-15 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-15-BUTETH-20 9038-95-3 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-15 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-15-PEG-11 HYDROGENATED LAURYL ALCOHOL ETHER Surfactant/emulsifying PPG-15 STEARYL ETHER polyoxypropylene 15 stearyl ether 25231-21-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-octadecyl-.omega.-hydroxy- Emollient PPG-15 STEARYL ETHER BENZOATE Emollient PPG-15 ISOSTEARATE 221354-75-2 Poly[oxy(methyl-1,2  ethanediyl)],.alpha.-(1-oxoisooctadecyl)-.omega.-hydroxy- (15 mol PO average molar ratio) Emollient PPG-15 STEARATE 25190-52-7 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxooctadecyl)-.omega.-hydroxy- (15 mol PO average molar ratio) Emollient PPG-16 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-17 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-17-BUTETH-17 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emollient/skin conditioning PPG-17 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/surfactant/skin conditioning PPG-17 DIOLEATE 26571-49-3 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxo-9-octadecenyl)-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z, Z)- Emollient/skin conditioning PPG-18 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-20 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-20-BUTETH-30 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-20 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/surfactant/skin conditioning PPG-20-DECYLTETRADECETH-10 Emulsifying PPG-20-GLYCERETH-30 51258-15-2 Oxirane, methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1) Emulsifying/cleansing PPG-20 LANOLIN ALCOHOL ETHER 68439-53-2 Alcohols, lanolin, propoxylated Emollient/emulsifying/hair conditioning PPG-20 METHYL GLUCOSE ETHER 61849-72-7 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, ether with methyl .beta.-d-glucopyranoside (4:1) Antistatic/binding/humectant/skin conditioning PPG-20 METHYL GLUCOSE ETHER ACETATE Emollient/skin conditioning PPG-20 METHYL GLUCOSE ETHER DISTEARATE 93821-74-0 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-[(1-oxooctadecyl)oxy]-, 2,6-ether with methyl d-glucopyranoside (2:1), ether with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)]- (1:2) Humectant/skin conditioning PPG-20 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-20-PEG-20 HYDROGENATED LANOLIN Emulsifying/skin conditioning/emollient PPG-22 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-23 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-23-PEG-4 TRIMETHYLOLPROPANE Emulsifying/emollient PPG-23-STEARETH-34 Emollient/emulsifying PPG-24-BUTETH-27 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-24 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Surfactant/skin conditioning PPG-24-GLYCERETH-24 51258-15-2 Oxirane, methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1) Emulsifying/cleansing PPG-24-PEG-21 TALLOWAMINOPROPYLAMINE Emulsifying/antistatic/hair conditioning PPG-25 BUTYL ETHER PHOSPHATE Emollient/emulsifying/surfactant PPG-25 DIETHYLMONIUM CHLORIDE 9042-76-6 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-(diethylmethylammonio)methylethyl]-.omega.-hydroxy-, chloride Antistatic/emulsifying/surfactant/hair conditioning PPG-25-LAURETH-25 68238-81-3/37311-00-5 Emulsifying/viscosity controlling PPG-26 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-26/TDI COPOLYMER Film forming/plasticiser PPG-26-BUTETH-26 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-26 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/skin conditioning PPG-26 OLEATE 31394-71-5 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emollient PPG-27 GLYCERYL ETHER 25791-96-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris(.omega.-hydroxy-) Emulsifying/emollient PPG-28-BUTETH-35 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying/skin conditioning PPG-28 CETYL ETHER 9035-85-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hexadecyl-.omega.-hydroxy- Emulsifying/skin conditioning/emollient PPG-30 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-30-BUTETH-30 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Surfactant/emulsifying PPG-30 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-30 CETYL ETHER 9035-85-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hexadecyl-.omega.-hydroxy- Emollient/skin conditioning PPG-30 ISOCETYL ETHER 93596-79-3 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-isohexadecyl-.omega.-hydroxy- Emollient/skin conditioning PPG-30 LANOLIN ALCOHOL ETHER 68439-53-2 Alcohols, lanolin, propoxylated Emollient/emulsifying/hair conditioning PPG-30 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-33-BUTETH-45 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Antistatic/emulsifying PPG-33 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-33 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- (33 mol PO average molar ratio) Emollient/skin conditioning PPG-34 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- Emollient/skin conditioning PPG-35/PPG-51 GLYCERYL ETHER/IPDI CROSSPOLYMER 66101-64-2 5-Isocyanato-1-(isocyanatomethyl-1,3,3-trimethylcyclohexane, polymer with propylene oxide (35 mol PO) and propoxylated 1,2,3-propanetriol (51 mol PO) Plasticiser/skin conditioning PPG-36-BUTETH-36 9038-95-3/9065-63-8 Oxirane, methyl-, polymer with oxirane, monobutyl ether Emollient/emulsifying PPG-36 OLEATE 31394-71-5 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-(1-oxo-9-octadecenyl)-.omega.-hydroxy-, (Z)- Emollient PPG-37 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-38-BUTETH-37 9038-95-3 Oxirane, methyl-, polymer with oxirane, monobutyl ether Humectant/emulsifying PPG-40 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-40 DIETHYLMONIUM CHLORIDE 9042-76-6/9076-43-1 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-(diethylmethylammonio)methylethyl]-.omega.-hydroxy-, chloride Antistatic/emulsifying/surfactant/hair conditioning PPG-40-PEG-60 LANOLIN OIL Emollient/emulsifying/hair conditioning PPG-50 CETYL ETHER 9035-85-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hexadecyl-.omega.-hydroxy- Surfactant/skin conditioning/emollient PPG-50 OLEYL ETHER 52581-71-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-9-octadecenyl-.omega.-hydroxy-, (Z)- Emollient PPG-51 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- (51 mol PO average molar ratio) Emollient/skin conditioning PPG-51/SMDI COPOLYMER 9042-82-4 Film forming/hair conditioning/hair fixing PPG-52 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Emollient/skin conditioning PPG-53 BUTYL ETHER 9003-13-8 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-butyl-.omega.-hydroxy- Antistatic/skin conditioning PPG-55 GLYCERYL ETHER 25791-96-2 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris(.omega.-hydroxy-) Emulsifying/emollient/solvent PPG-66-GLYCERETH-12 51258-15-2 Oxirane, methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1) Emulsifying PPG-68-PEG-10 TRIMETHYLOLPROPANE Emollient/emulsion stabilising PPG-69 25322-69-4 Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy- (69 mol PO average molar ratio) Emollient/skin conditioning PPG-75-PEG-300 HEXYLENE GLYCOL Viscosity controlling/emulsifying PPG-77 TRIMETHYLOLPROPANE ETHER Skin conditioning P-PHENYLENEDIAMINE 106-50-3 203-404-7 P-phenylenediamine (CI 76060) III/1,8 Hair dyeing P-PHENYLENEDIAMINE HCL 624-18-0 210-834-9 Benzene-1,4-diamine dihydrochloride (CI 76060) III/1,8 Hair dyeing p-PHENYLENEDIAMINE SULFATE 16245-77-5 240-357-1 Benzene-1,4-diammonium sulphate (CI 76060) III/1,8 Hair dyeing PREGNENOLONE ACETATE 1778-02-5 217-212-6 Pregn-5-en-20-one, 3-(acetyloxy)-, (3.beta.)- Skin conditioning PRIMULA VERIS EXTRACT 84787-68-8 284-109-0 Primula Veris Extract is an extract of the aerial parts and roots of the primula, Primula veris, Primulaceae Emollient/skin conditioning/soothing PRIMULA VULGARIS EXTRACT 84604-06-8 283-283-5 Primula Vulgaris Extract is an extract of the flowers of the primula, Primula vulgaris, Primulaceae Emollient/skin conditioning/soothing PRISTANE 1921-70-6 217-650-8 2,6,10,10-tetramethylpentadecane Emollient/moisturising PROCOLLAGEN Film forming/skin conditioning/hair conditioning PROLINE proline 147-85-3 205-702-2 2-Pyrrolidinecarboxylic acid, (S)- Antistatic/skin conditioning/hair conditioning PROLYL HISTAMINE HCL 179308-53-3 416-460-4 2-Pyrrolidinecarboxamide, N-[2-(1H-imidazol-4-yl)ethyl]-, dihydrochloride, (2S) Skin conditioning PROPAGERMANIUM 12758-40-6 235-800-0 3,3'-(1,3-dioxo-1,3-digermoxanediyl) dipropionic acid Skin conditioning PROPANE propane 74-98-6 200-827-9 Propane Propellant PROPIONIC ACID 79-09-4 201-176-3 Propionic acid VI/1,2 Preservative PROPIONYL COLLAGEN AMINO ACIDS Hair conditioning/detangling PROPOLIS propolis 85665-41-4 288-130-6 Propolis, ext Antiseborrhoeic/moisturising/smoothing PROPYL ACETATE 109-60-4 203-686-1 Propyl acetate Solvent PROPYL ALCOHOL 71-23-8 200-746-9 Propan-1-ol Antifoaming/solvent PROPYL BENZOATE 2315-68-6 219-020-8 Propyl benzoate VI/1,1 Preservative/solvent PROPYL GALLATE propyl gallate propolis gallas 121-79-9 204-498-2 Propyl 3,4,5-trihydroxybenzoate Antioxidant PROPYLENE CARBONATE propylene carbonate 108-32-7 203-572-1 Propylene carbonate Solvent/viscosity controlling PROPYLENE GLYCOL propylene glycol propylenglycolum 57-55-6 200-338-0 Propane-1,2-diol Humectant/solvent/skin conditioning/viscosity controlling PROPYLENE GLYCOL ALGINATE 9005-37-2 Alginic acid, ester with 1,2-propanediol Binding/viscosity controlling PROPYLENE GLYCOL BEHENATE 27923-61-1 Docosanoic acid, 2-hydroxypropyl ester Emollient PROPYLENE GLYCOL BUTYL ETHER 15821-83-7 2-Butoxy-1-propanol Solvent PROPYLENE GLYCOL CAPRETH-4 Emollient/emulsion stabilising PROPYLENE GLYCOL CAPRYLATE Octanoic acid, 2-hydroxypropyl ester Emollient PROPYLENE GLYCOL CETETH-3 ACETATE 93385-03-6 3,6,9,12-tetraoxaoctacosan-1-ol, 11-methyl-, acetate Emollient/skin conditioning PROPYLENE GLYCOL CETETH-3 PROPIONATE Emollient/skin conditioning PROPYLENE GLYCOL CITRATE 85252-24-0 286-541-5 Citric acid, monoester with propylene glycol Emollient/humectant PROPYLENE GLYCOL COCOATE 67784-83-2 267-056-8 Fatty acids, coco, esters with propylene glycol Emollient PROPYLENE GLYCOL DICAPRATE 56519-72-3 258-814-9 Propylene didecanoate Emollient PROPYLENE GLYCOL DICAPROATE Hexanoic acid, 1-methyl-1,2-ethanediyl ester Emollient PROPYLENE GLYCOL DICAPRYLATE 7384-98-7 230-962-9 Propylene di(octanoate) Emollient/viscosity controlling PROPYLENE GLYCOL DICAPRYLATE/DICAPRATE 68583-51-7/58748-27-9/9062-04-8 271-516-3 Decanoic acid, mixed diesters with octanoic acid and propylene glycol Emollient PROPYLENE GLYCOL DICOCOATE 67784-83-2/68953-19-5 267-056-8 Fatty acids, coco, esters with propylene glycol Emollient/emulsifying PROPYLENE GLYCOL DIETHYLHEXANOATE 93981-97-6/56519-71-2 301-185-3 1-methylethylene 2-ethylhexanoate Emollient PROPYLENE GLYCOL DIISONONANOATE Isononanoic acid, 1-methyl-1,2-ethanediyl ester Viscosity controlling/emollient PROPYLENE GLYCOL DIISOSTEARATE 68958-54-3 273-373-2 1-methyl-1,2-ethanediyl diisooctadecanoate Emollient PROPYLENE GLYCOL DILAURATE 22788-19-8 245-217-3 Propylene dilaurate Emollient/viscosity controlling PROPYLENE GLYCOL DIOLEATE 105-62-4 203-315-3 1-methyl-1,2-ethanediyl dioleate Emollient PROPYLENE GLYCOL DIPELARGONATE 41395-83-9 255-350-9 Propylene dinonanoate Emollient/viscosity controlling PROPYLENE GLYCOL DISTEARATE 1564276 228-229-3 Propylene distearate Emollient/viscosity controlling/pearlescent/opacifying PROPYLENE GLYCOL DIUNDECANOATE 68227-47-4 269-359-0 Isopropylene undecanoate Film forming/viscosity controlling/emollient PROPYLENE GLYCOL HYDROXYSTEARATE 33907-47-0 251-734-5 Hydroxyoctadecanoic acid, monoester with propane-1,2-diol Emollient/emulsifying/opacifying/pearlescent/skin conditioning PROPYLENE GLYCOL ISOCETETH-3 ACETATE 93385-13-8 Ethanol, 2-[2-[2-[2-(isohexadecyloxy)propoxy]ethoxy]ethoxy]-, acetate Emollient PROPYLENE GLYCOL ISODECETH-4 Emulsifying PROPYLENE GLYCOL ISODECETH-12 Emulsifying PROPYLENE GLYCOL ISOSTEARATE 68171-38-0 269-027-5 Isooctadecanoic acid, monoester with propane-1,2-diol Emollient/emulsifying/pearlescent/opacifying PROPYLENE GLYCOL LAURATE 27194-74-7/142-55-2 248-315-4 Lauric acid, monoester with propane-1,2-diol Emollient/emulsifying/emulsion stabilising PROPYLENE GLYCOL LAURETH-6 68238-81-3/37311-00-5 Oxirane, methyl-, polymer with oxirane, monododecyl ether (6 mol EO, 1 mol PO average molar ratios) Emulsifying PROPYLENE GLYCOL LINOLEATE 9,12-octadecadienoic acid, 2-hydroxypropyl ester Emollient/emulsion stabilising PROPYLENE GLYCOL LINOLENATE 9,12-,15-octadecatrienoic acid, 2-hydroxypropyl ester Emollient/skin conditioning PROPYLENE GLYCOL MYRISTATE 29059-24-3 249-395-3 Myristic acid, monoester with propane-1,2-diol Emollient/emulsifying PROPYLENE GLYCOL MYRISTYL ETHER 63793-60-2 Propanol, 2-tetradecyloxy- Emollient PROPYLENE GLYCOL MYRISTYL ETHER ACETATE 93385-02-5 1-propanol, 2-(tetradecyloxy)-, acetate Emollient PROPYLENE GLYCOL OLEATE 1330-80-9 215-549-3 Oleic acid, monoester with propane-1,2-diol Emollient/emulsifying PROPYLENE GLYCOL OLEATE SE Emulsifying/opacifying PROPYLENE GLYCOL OLETH-5 Emollient/emulsifying PROPYLENE GLYCOL PROPYL ETHER 1569-01-3 216-372-4 1-Propoxypropan-2-ol Solvent PROPYLENE GLYCOL RICINOLEATE 26402-31-3 247-669-7 (R)-12-hydroxyoleic acid, monoester with propane-1,2-diol Emollient/emulsifying PROPYLENE GLYCOL SOYATE 67784-79-6 267-054-7 Fatty acids, soya, esters with propylene glycol Emollient/surfactant PROPYLENE GLYCOL STEARATE propylene glycol monostearate propylenglycoli monostearas 1323-39-3 215-354-3 Stearic acid, monoester with propane-1,2-diol Emollient/emulsifying/opacifying PROPYLENE GLYCOL STEARATE SE Emulsifying/opacifying PROPYLPARABEN propylparaben propylis parahydroxybenzoas 94-13-3 202-307-7 Propyl 4-hydroxybenzoate VI/1,12 Preservative PROPYLTRIMONIUM HYDROLYZED COLLAGEN Antistatic/detangling/hair conditioning PROPYLTRIMONIUM HYDROLYZED SOY PROTEIN Antistatic/hair conditioning/detangling PROPYLTRIMONIUM HYDROLYZED WHEAT PROTEIN Antistatic/hair conditioning/detangling PROTEASE 9001-92-7 232-642-4 Proteinase Skin conditioning PRUNELLA VULGARIS EXTRACT 90105-92-3 290-211-6 Prunella Vulgaris Extract is an extract of the leaves of Prunella vulgaris, Lamiaceae Skin conditioning PRUNUS AFRICANA EXTRACT 94279-95-5 304-841-7 Prunus Africana Extract is an extract of the bark of Prunus africana, Rosaceae Skin protecting PRUNUS AMYGDALUS AMARA EXTRACT 90320-35-7 291-060-9 Prunus Amygdalus Amara Extract is an extract of the seeds of the bitter almond, Prunus amygdalus amara, Rosaceae Emollient/moisturising PRUNUS AMYGDALUS AMARA OIL 8013-76-1 Prunus Amygdalus Amara Oil is a volatile oil obtained from the seeds of the bitter almond, Prunus amygdalus amara, Rosaceae Masking PRUNUS AMYGDALUS DULCIS EXTRACT 90320-37-9 291-063-5 Prunus Amygdalus Dulcis Extract is an extract of the fruits of the sweet almond, Prunus amygdalus dulcis, Rosaceae Skin conditioning/abrasive/bulking/moisturising PRUNUS AMYGDALUS DULCIS MEAL Prunus Amygdalus Dulcis Meal is the residue from the expression of oil from the dried ripe seeds of the sweet almond, Prunus amygdalus dulcis, Rosaceae Bulking PRUNUS AMYGDALUS DULCIS OIL 8007-69-0 Prunus Amygdalus Dulcis Oil is the fixed oil obtained from the ripe seeds of the sweet almond, Prunus amygdalus dulcis, Rosaceae. It consist primarily of the glycerides of the fatty acids Emollient/skin conditioning PRUNUS AMYGDALUS DULCIS PROTEIN Prunus Amygdalus Dulcis Protein is a protein obtained from the sweet almond, Prunus amygdalus dulcis, Rosaceae Skin conditioning PRUNUS AMYDGALUS DULCIS SEED EXTRACT 90320-37-9 291-063-5 Prunus Amygdalus Dulcis Seed Extract is an extract of the dried ripe seeds of the sweet almond, Prunus amygdalus dulcis, Rosaceae Skin conditioning PRUNUS ARMENIACA EXTRACT 68650-44-2 272-046-1 Prunus Armeniaca Extract is an extract of the fruit of the apricot, Prunus armeniaca, Rosaceae Emollient/moisturising PRUNUS ARMENIACA JUICE 68650-44-2 272-046-1 Prunus Armeniaca Juice is the liquid expressed from the fresh pulp of the apricot, Prunus armeniaca, Rosaceae Moisturising PRUNUS ARMENIACA KERNEL EXTRACT 68650-44-2 272-046-1 Prunus Armeniaca Kernel Extract is an extract of the kernels of the apricot, Prunus armeniaca, Rosaceae Skin conditioning PRUNUS ARMENIACA KERNEL OIL 72869-69-3 Prunus Armeniaca Kernel Oil is the fixed oil expressed from the kernels of the apricot, Prunus armeniaca, Rosaceae. It consists primarily of the glycerides of the fatty acids Emollient/skin conditioning PRUNUS ARMENIACA LEAF EXTRACT 68650-44-2 272-046-1 Prunus Armeniaca Leaf Extract is an extract of the leaves of the apricot, Prunus armeniaca, Rosaceae Skin conditioning PRUNUS ARMENIACA SEED POWDER Prunus Armeniaca Seed Powder is the powder ground from the seeds of the apricot, Prunus armeniaca, Rosaceae Abrasive PRUNUS AVIUM EXTRACT Prunus Avium Extract is an extract of the fruit of the sweet cherry, Prunus avium, Rosaceae Skin conditioning PRUNUS AVIUM SEED OIL Prunus Avium Seed Oil is the fixed oil obtained from the kernels of the sween cherry, Prunus avium, Rosaceae. It consists primarily of the glycerides of the fatty acids Emollient/emulsion stabilising PRUNUS CERASUS EXTRACT 89997-53-5 289-688-3 Prunus Cerasus Extrac is an extract of the bark of the bitter cherry, Prunus cerasus, Rosaceae Skin conditioning/keratolytic/moisturising PRUNUS CERASUS OIL 8002-29-5 Prunus Cerasus Oil is the fixed oil obtained from the pit of Prunus cerasus, Rosaceae Emollient PRUNUS DOMESTICA EXTRACT 90082-87-4 290-179-3 Prunus Domestica Extract is an extract of the fruit of the plum, Prunus domestica, Rosaceae Smoothing/moisturising PRUNUS NECTARINA EXTRACT Prunus Nectarina Extract is an extract of the fruits of the nectarine, Prunus persica nectarina, Rosaceae Skin conditioning PRUNUS PERSICA EXTRACT 84012-34-0 281-678-7 Prunus Persica Extract is an extract of the fruit of the peach, Prunus persica, Rosaceae Abrasive/bulking/skin conditioning/moisturising PRUNUS PERSICA FLOWER EXTRACT 84012-34-0 281-678-7 Prunus Persica Flower Extract is an extract of the flowers of the peach, Prunus persica, Rosaceae Skin conditioning/moisturising PRUNUS PERSICA JUICE 84012-34-0 281-678-7 Prunus Persica Juice is the liquid expressed from the fresh pulp of the peach, Prunus persica, Rosaceae Skin conditioning/moisturising PRUNUS PERSICA KERNEL EXTRACT 84012-34-0 281-678-7 Prunus Persica Kernel Extract is an extract of the kernel of the peach, Prunus persica, Rosaceae Skin conditioning/moisturising PRUNUS PERSICA KERNEL OIL persic oil 8002-78-6/8023-98-1 Prunus Persica Kernel Oil is the oil expressed from the kernels of the peach, Prunus persica, Rosaceae. It consists primarily of the glycerides of the fatty acids Emollient/skin conditioning PRUNUS PERSICA LEAF EXTRACT 84012-34-0 281-678-7 Prunus Persica Leaf Extract is an extract of the leaves of the peach, Prunus persica, Rosaceae Skin conditioning/moisturising PRUNUS PERSICA SEED POWDER Prunus Persica Seed Powder is a powder of the ground seeds of the peach, Prunus persica, Rosaceae Abrasive PRUNUS SEROTINA Prunus Serotina is a plant material derived from the dried stem bark of the wild cherry, Prunus serotina, Rosaceae Skin conditioning/moisturising PRUNUS SEROTINA BARK EXTRACT 84604-07-9 283-284-0 Prunus Serotina Bark Extract is an extract of the bark of the wild cherry, Prunus serotina, Rosaceae Skin conditioning/moisturising PRUNUS SEROTINA EXTRACT 84604-07-9 283-284-0 Prunus Serotina Extract is an extract of the dried fruit of the wild cherry, Prunus serotina, Rosaceae Skin conditioning/moisturising PRUNUS SPECIOSA EXTRACT Prunus Speciosa Extract is an extract of the leaves of Prunus speciosa, Rosaceae Skin conditioning PRUNUS SPINOSA DISTILLATE 90105-94-5 290-213-7 Prunus Spinosa Distillate is an aqueous solution of the odoriferous principles of the flowers of the blackthorn, Prunus spinosa, Rosaceae Masking/tonic PRUNUS SPINOSA JUICE 90105-94-5 290-213-7 Prunus Spinosa Juice is the liquid expressed from the fruit of the blackthorn, Prunus spinosa, Rosaceae Tonic/skin conditioning PSALLIOTA CAMPESTRIS EXTRACT 84929-56-6 284-539-9 Psalliota Campestris Extract is an extract of the mushroom, Psalliota campestris, Agaricaceae Skin conditioning PSEUDOTSUGA MENZIESII RESIN 97926-19-7 308-234-8 Pseudotsuga Menziesii Resin is an oleoresin (Balsam Oregon) obtained from the bark exudate of the Douglas fir, Pseudotsuga menziesii, Pinaceae. It consists primarily of resins, essential oils, and usually cinnamic and benzoic acids Film forming/hair conditioning/skin conditioning/astringent PSIDIUM GUAJAVA EXTRACT 90045-46-8 289-907-2 Psidium Guajava Extract is an extract of the fruit of the guava, Psidium guajava, Myrtaceae Skin conditioning/astringent PSORALEA CORYLIFOLIA EXTRACT Psoralea Corylifolia Extract is an extract of the fruits and seeds of the psoralea, Psoralea corylifolia, Leguminosae Skin conditioning/tonic PTEROCARPUS SANTALINUS EXTRACT 84650-41-9 283-511-3 Pterocarpus Santalinus Extract is an extract of the wood of the red sandalwood, Pterocarpus santalinus, Leguminosae Astringent/tonic PTFE politef 9002-84-0 Binding/skin conditioning PTYCHOPETALUM OLACOIDES EXTRACT 84929-46-4 284-529-4 Ptychopetalum Olacoides Extract is an extract of the bark and root of Ptychopetalum olacoides, Olacaceae Emollient PUERARIA LOBATA EXTRACT 223748-08-1 Pueraria Lobata Extract is an extract of the roots of Pueraria lobata, Leguminosae Skin conditioning PULMONARIA OFFICINALIS EXTRACT 84604-09-1 283-286-1 Pulmonaria Officinalis Extract is an extract of the herb of the lungwort, Pulmonaria officinalis, Boraginaceae Astringent/emollient/skin conditioning PUMICE 1332-09-8 310-127-6 Pumice Abrasive/viscosity controlling PUNICA GRANATUM EXTRACT 84961-57-9 284-646-0 Punica Granatum Extract is an extract of the bark and fruits of the pomegranate, Punica granatum, Punicaceae Astringent/tonic PVM/MA COPOLYMER 9011-16-9 2,5-furandione, polymer with methoxyethene Antistatic/binding/emulsion stabilising/film forming/hair fixing PVM/MA DECADIENE CROSSPOLYMER 136392-67-1 Binding/film forming PVP crospovidone povidonum 9003-39-8 2-pyrrolidinone, 1-ethenyl-, homopolymer Antistatic/binding/emulsion stabilising/film forming/hair fixing PVP/ACRYLATES/LAURYL METHACRYLATE COPOLYMER 240818-89-7 1-Ethenyl-2-pyrrolidinone, polymer with dodecyl 2-methyl-2-propenoate, methyl 2-methyl-2-propenoate and 2-propenoic acid Hair fixing PVP/DECENE COPOLYMER Binding/film forming PVP/DIMETHICONYLACRYLATE/POLYCARBAMYL/POLYGLYCOL ESTER Binding/film forming/skin conditioning PVP/DIMETHYLAMINOETHYLMETHACRYLATE COPOLYMER 30581-59-0 Antistatic/binding/emulsion stabilising/film forming/hair conditioning PVP/DIMETHYLAMINOETHYLMETHACRYLATE/POLYCARBAMYL POLYGLYCOL ESTER Binding/hair conditioning/antistatic/film forming PVP/DMAPA ACRYLATES COPOLYMER 1-Ethenyl-2-pyrrolidinone, polymer N-(3-dimethylaminopropyl)-2-propenamide and 2-methyl-2-propenamide Hair fixing PVP/EICOSENE COPOLYMER 28211-18-9 2-pyrrolidinone, 1-ethenyl-, polymer with 1-eicosene Antistatic/binding/film forming/viscosity controlling/skin protecting PVP/HEXADECENE COPOLYMER 63231-81-2 2-pyrrolidinone, 1-ethenylhexadecyl-, homopolymer Antistatic/binding/film forming/viscosity controlling/skin protecting PVP/POLYCARBAMYL POLYGLYCOL ESTER Binding PVP/VA COPOLYMER 25086-89-9 Acetic acid, ethenyl ester, polymer with 1-ethenyl-2-pyrrolidinone Antistatic/binding/emulsion stabilising/film forming/hair fixing PVP/VA/ITACONIC ACID COPOLYMER 68928-72-3 Butanedioic acid, methylene-, polymer with ethenyl acetate and 1-ethenyl-2-pyrrolidinone Antistatic/binding/film forming PVP/VA/VINYL PROPIONATE COPOLYMER Antistatic/film forming/viscosity controlling/hair fixing PVP/VINYL CAPROLACTAM/DMAPA ACRYLATES COPOLYMER 243643-82-5 1-Ethenyl-2-pyrrolidinone, polymer with 1-Ethenylhexahydro-2H-azepin-2-one, N-(3-dimethylaminopropyl)-2-propenamide, 2-propenoic acid and methyl 2-propenoate Hair fixing PVP-IODINE povidone-iodine povidonum iodinatum 25655-41-8 2-pyrrolidinone, 1-ethenyl-, homopolymer, compd. with iodine Antimicrobial PYRICARBATE 1882-26-4 217-538-9 2,6-Pyridinedimethanol, bis(methylcarbamate) (ester) Chelating PYRIDINEDICARBOXYLIC ACID Skin conditioning PYRIDOXAL 5-PHOSPHATE 54-47-7 200-208-3 Pyridoxal 5'-(dihydrogen phosphate) Skin conditioning PYRIDOXINE pyridoxine 65-23-6 200-603-0 3,4-Pyridinedimethanol, 5-hydroxy-6-methyl- Antistatic/hair conditioning/skin conditioning PYRIDOXINE DICAPRYLATE 3,4-pyridinedimethanol, 5-hydroxy-6-methyl-, 3,4-dioctanoate Antistatic/hair conditioning/skin conditioning PYRIDOXINE DILAURATE Dodecanoic acid, 3,4-diester with 5-hydroxy-6-methyl-3,4-pyridinedimethanol Antistatic/humectant/hair conditioning/skin conditioning PYRIDOXINE DIOCTENOATE Octenoic acid, 3,4-diester with 5-hydroxy-6-methyl-3,4-pyridinedimethanol Antistatic/hair conditioning/skin conditioning PYRIDOXINE DIPALMITATE 31229-74-0 250-520-9 Palmitic acid, diester with 5-hydroxy-6-methylpyridine-3,4-dimethanol Antistatic/hair conditioning/skin conditioning PYRIDOXINE GLYCYRRHETINATE 3390-81-6 Olean-12-en-29-oic acid, 3-hydroxy-11-oxo-, (3.beta., 20.beta.)-, compounds with 5-hydroxy-6-methyl-3,4-pyridinedimethanol (1:1) Skin conditioning PYRIDOXINE HCL pyridoxine hydrochloride pyridoxini hydrchloridum 58-56-0 200-386-2 3,4-Pyridinedimethanol, 5-hydroxy-6-methyl-, hydrochloride Antistatic/hair conditioning/skin conditioning PYRIDOXINE TRIPALMITATE 4372-46-7 224-470-3 Hexadecanoic acid, [6-methyl-5-[(1-oxohexadecyl)oxy]-3,4-pyridinediyl]bis(methylene) ester Antistatic/hair conditioning/skin conditioning PYROPHYLLITE 1327-36-2 215-475-1 Aluminatesilicate Abrasive/absorbent/opacifying PYRUS COMMUNIS EXTRACT 90082-43-2 290-131-1 Pyrus Communis Extract is an extract of the fruit of the pear, Pyrus communis, Rosaceae Skin protecting/skin conditioning PYRUS CYDONIA EXTRACT 90106-03-9 290-223-1 Pyrus Cydonia Extract is an extract of the quince, Pyrus cydonia, Rosaceae Skin conditioning/soothing PYRUS CYDONIA SEED Pyrus Cydonia Seed is the dried seed of the quince, Pyrus cydonia, Rosaceae Abrasive PYRUS MALUS Pyrus malus are the waxes of apple (Pyrus malus, Rosaceae) peel Emollient PYRUS MALUS EXTRACT 89957-48-2 289-567-5 Pyrus Malus Extract is an extract of the fruit of the apple, Pyrus malus, Rosaceae Skin conditioning PYRUS MALUS FIBER Pyrus Malus Fiber is the finely ground fiber obtained from the dried fruit of the apple, Pyrus malus, Rosaceae Abrasive PYRUS MALUS LEAF EXTRACT 89957-48-2 289-567-5 Pyrus Malus Leaf Extract is an extract of the leaves of the apple, Pyrus malus, Rosaceae Skin conditioning PYRUS MALUS PECTIN EXTRACT Pyrus Malus Pectin is an extract of the pectin of the apple, Pyrus malus, Rosaceae Skin conditioning PYRUS MALUS PEEL CERA 225234-37-7 Pyrus Malus Peel Cera is a wax obtained from the peel of the apple, Pyrus malus, Rosaceae Skin conditioning PYRUS MALUS WATER Pyrus Malus Water is an aqueous solution of the odoriferous principles of the fruit of the apple, Pyrus malus, Rosaceae Skin conditioning PYRUS SORBUS EXTRACT 90131-20-7 290-330-3 Pyrus Sorbus Extract is an extract of the fruits of the sorbus, Pyrus sorbus, Rosaceae Skin conditioning/astringent QUASSIA AMARA EXTRACT 84604-10-4 283-287-7 Quassia Amara Extract is an extract obtained from the bark of the Quassia amara, Simarubaceae Skin conditioning/denaturant/tonic QUASSIN 76-78-8 200-985-9 (3aS,6aR,7aS,8S,11aS,11bS,11cS)-1,3a,4,5,6a,7,7a,8,11,11a,11b,11c-dodecahydro-2,10-dimethoxy-3,8,11a,11c-tetramethyldibenzo[de, g]chromene-1,5,11-trione Denaturant QUATERNIUM-1 67633-77-6 266-780-1 (2-cyanoethyl)ethyl[bis[2-[(1-oxooctadecyl)amino]ethyl]ammonium ethyl sulphate Antistatic QUATERNIUM-8 Quaternary ammonium compounds, alkyldimethyl(ethylbenzyl), N-cyclohexylsulfamates Antimicrobial/antistatic QUATERNIUM-14 27479-28-3 248-486-5 Dodecyl(ethylbenzyl)dimethylammonium chloride Antimicrobial/antistatic/surfactant/hair conditioning QUATERNIUM-15 4080-31-3/51229-78-8 223-805-0 Methenamine 3-chloroallylochloride VI/1,31 Preservative QUATERNIUM-16 64425-88-3 264-890-4 Quaternary ammonium compounds, tris(hydroxyethyl)tallow alkyl, chlorides Antistatic/hair conditioning QUATERNIUM-18 61789-80-8 263-090-2 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, chlorides Antistatic/surfactant/hair conditioning QUATERNIUM-18 BENTONITE 68953-58-2 273-219-4 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, salts with bentonite Viscosity controlling/gel forming QUATERNIUM-18 HECTORITE 71011-27-3 275-128-5 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, chlorides, compds. with hectorite Viscosity controlling/gel forming QUATERNIUM-18 METHOSULFATE 61789-81-9 263-091-8 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, Me sulfates Antistatic QUATERNIUM-18/BENZALKONIUM BENTONITE Quaternary ammonium compounds, bis(hydrogenated tallow alky)dimethyl, compounds with bentonite and C8-C18-alkylbenzyldimethylammonium chloride Viscosity controlling/gel forming QUATERNIUM-22 51812-80-7 257-440-3 3-(D-gluconoylamino)propyl(2-hydroxyethyl)dimethylammonium chloride Antistatic/hair conditioning QUATERNIUM-24 32426-11-2 251-035-5 Decyldimethyloctylammonium chloride Antimicrobial/antistatic/surfactant QUATERNIUM-26 68953-64-0 273-222-0 1-Propanaminium, 3-amino-N-(2-hydroxyethyl)-N,N-dimethyl-, N-mink-oil acyl derivs., chlorides Antistatic/hair conditioning QUATERNIUM-27 68122-86-1 268-531-2 Imidazolium compounds, 4,5-dihydro-1-methyl-2-nortallow alkyl-1-(2-tallow amidoethyl), Me sulfates Antistatic/hair conditioning QUATERNIUM-30 50978-31-9 Benzenemethanaminium, N,N,N-tris(2-hydroxyethyl)-4-isododecyl-, chloride Antistatic/hair conditioning QUATERNIUM-33 72102-40-0 276-339-5 1-Propanaminium, 3-amino-N-ethyl-N,N-dimethyl-, N-lanolin acyl derivs., Et sulfates Antistatic/hair conditioning QUATERNIUM-43 1-propanaminium, N,N-dimethyl-N-(aminocarbonylmethyl)-3-(1-oxococo alkyl)amino-, chlorides Antistatic QUATERNIUM-45 21034-17-3 244-158-0 3,4-dimethyl-2-[2-(phenylamino)vinyl]oxazolium iodide Antistatic QUATERNIUM-51 1463-95-2 215-976-5 2-[2-[(5-bromo-2-pyridyl)amino]vinyl]-1-ethyl-6-methylpyridinium iodide Antistatic QUATERNIUM-52 58069-11-7 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-[(octadecylnitrilio)tri-2,1-ethanediyl)tris(.omega.-hydroxy)-, phosphate (1:1) (salt) Antistatic/surfactant/hair conditioning QUATERNIUM-53 68139-32-2 268-762-9 Ethanaminium, 2-amino-N-(2-aminoethyl)-N-[2-[2-(2-hydroxyethoxy)ethoxy]ethyl]-N-methyl-, N,N'-ditallow acyl derivs., Me sulfates (salts) Antistatic/hair conditioning QUATERNIUM-56 Antistatic/hair conditioning QUATERNIUM-60 1-propanaminium, N-ethyl-N,N-dimethyl-3-amino-, N-(mixed lanolin acyl and isooctanoyl) derivs., ethyl sulfates Antistatic/hair conditioning QUATERNIUM-61 9,12-octadecadienamide, dimer, N,N'-bis(3-ethyldimethylammoniopropyl)-, ethyl sulfate (salt) (1:2) Antistatic/hair conditioning QUATERNIUM-62 94349-35-6 305-152-4 (2,3-epoxypropyl)dimethyl[3-[(16-methylheptadecanoyl)amino]propyl]ammonium chloride Antistatic/hair conditioning QUATERNIUM-63 103051-46-3 Benzenemethanaminium, N-(3-aminopropyl)-N,N-dimethyl-, N-(hydrogenated C18-unsatd. dimer acyl) derivs., chlorides Antistatic/hair conditioning QUATERNIUM-70 68921-83-5 272-964-2 Dimethyl[3-[(1-oxooctadecyl)amino]propyl][2-oxo-2-(tetradecyloxy)ethyl]ammonium chloride Antistatic/hair conditioning QUATERNIUM-71 93762-18-6 297-732-8 (Z,Z)-(dimethyl)[3-[(1-oxo-9,12-octadecadienyl)amino]propyl][2-oxo-2-(tetradecyloxy)ethyl]ammonium chloride Antistatic QUATERNIUM-72 70206-24-5 274-381-9 (Z,Z)-2-(8-heptadecenyl)-4,5-dihydro-1-methyl-1-[2-[(1-oxo-9-octadecenyl)amino]ethyl]-1H-imidazolium methyl sulphate Antistatic/hair conditioning QUATERNIUM-73 15763-48-1 239-852-5 3-heptyl-2-[(3-heptyl-4-methyl-3H-thiazol-2-ylidene)methyl]-4-methylthiazolium iodide Antistatic QUATERNIUM-75 Quaternary ammonium compounds, ethyl(2-hydroxy-C14-C16-alkyl)bis[3-(ethyldimethylammonio)propyl]-, ethyl sulfates (salts) (1:3) Antistatic/hair conditioning QUATERNIUM-76 HYDROLYZED COLLAGEN Antistatic/hair conditioning QUATERNIUM-77 1-propanaminium, 2-hydroxy-N-ethyl-N,N-bis(2-aminoethyl)-, N',N''-bis(mixed octadecanoyl and hexadecanoyl) derivs., ethyl sulfates (salts) (1:1) Antistatic/hair conditioning QUATERNIUM-78 1-propanaminium, 2-hydroxy-N-ethyl-N-(2-hydroxypropyl)-N-[2-(2-aminoethyl)aminoethyl]-, N',N''-(mixed octadecanoyl and hexadecanoyl) derivs., ethyl sulfates (salts) (1:1) Antistatic/hair conditioning QUATERNIUM-79 HYDROLYZED COLLAGEN Antistatic/skin conditioning/hair conditioning QUATERNIUM-79 HYDROLYZED KERATIN Antistatic/skin conditioning/hair conditioning QUATERNIUM-79 HYDROLYZED MILK PROTEIN Antistatic/skin conditioning/hair conditioning QUATERNIUM-79 HYDROLYZED SILK Antistatic/skin conditioning/hair conditioning QUATERNIUM-79 HYDROLYZED SOY PROTEIN Antistatic/skin conditioning/hair conditioning QUATERNIUM-79 HYDROLYZED WHEAT PROTEIN Antistatic/skin conditioning/hair conditioning QUATERNIUM-80 Antistatic/hair conditioning QUATERNIUM-81 97953-16-7 308-415-1 9-Octadecenoic acid (Z)-, reaction products with diethylenetriamine, di-Me sulfate-quaternized Antistatic/hair conditioning QUATERNIUM-82 65059-61-2 265-339-0 [2-[bis(2-hydroxypropyl)amino]ethyl]bis(2-hydroxypropyl)(methyl)ammonium methyl sulphate, dioleate (ester) Antistatic/hair conditioning QUATERNIUM-83 91723-55-6 294-563-1 Imidazolium compounds, 4,5-dihydro-2-(hydrogenated nortallow alkyl)-1-[2-(hydrogenated tallow amido)ethyl]-1-methyl, Me sulfates Antistatic/hair conditioning QUATERNIUM-84 Quaternary ammonium compounds, (oxiranylmethyl)dimethyl(mixed octadecenyl and hexadecyl and hexadecenyl), chlorides Antistatic/hair conditioning QUATERNIUM-85 Antistatic/hair conditioning QUATERNIUM-86 245090-44-2 Protein hydrolizates, wheat, reaction products with acetyl chloride and ethoxylated propoxylated dimethyl siloxanes, 2-chloroethanol-quaternized Antistatic/hair conditioning QUERCUS ALBA BARK EXTRACT 68917-11-3 272-838-7 Quercus Alba Bark Extract is an extract of the bark of the oak tree, Quercus alba, Fagaceae Astringent QUERCUS EXTRACT Quercus Extract is an extract of the roots of oak tree species, Quercus spp., Fagaceae Antiseborrhoeic/astringent QUERCUS INFECTORIA GALL EXTRACT 93165-57-2 296-944/8 Quercus Infectoria Gall Extract is an extract of the gall of the oak, Quercus infectoria, Fagaceae Antiseborrhoeic/astringent QUERCUS PETRAEA EXTRACT 90082-12-5 290-100-2 Quercus Petraea Extract is an extract of the bark of the oak, Quercus petraea, Fagaceae Antiseborrhoeic QUERCUS ROBUR EXTRACT 71011-28-4 275-129-0 Quercus Robur Extract is an extract of the bark of the English oak, Quercus robur, Fagaceae Astringent QUILLAIA SAPONARIA Qullaja Saponaria is a plant material derived from the dried bark of the quillaja, Quillaja saponaria, Rosaceae Foaming/emulsifying/cleansing QUILLAIA SAPONARIA EXTRACT 68990-67-0 273-620-4 Quillaja Saponaria Extract is an extract of the bark of the quillaja, Quillaja saponaria, Rosaceae Foaming/emulsifying/moisturising/antidandruff/surfactant/cleansing QUINIC ACID 77-95-2 201-072-8 Cyclohexanecarboxylic acid, 1,3,4,5-tetrahydroxy-, [1R-(1.alpha., 3.alpha., 4.alpha., 5.beta.)]- Buffering QUININE quinine chininum 130-95-0 205-003-2 Cinchonan-9-ol, 6'-methoxy-, (8.alpha., 9R)- III/1,21 Hair conditioning RAFFINOSE MYRISTATE 27274-82-4 .alpha.-D-Glucopyranoside, .beta.-D-fructofuranosyl O-.alpha.-D-galactopyranosyl-(1.fwdarw.6)-, monotetradecanoate Skin conditioning/emulsifying RAFFINOSE OLEATE Surfactant/skin conditioning/emulsifying RANUNCULUS FICARIA EXTRACT 84929-74-8 284-553-5 Ranunculus Ficaria Extract is an extract of the herb and roots of the pilewort, Ranunculus ficaria, Ranunculaceae Skin conditioning RAPESEED ACID 85711-54-2 288-314-6 Fatty acids, rape oil Cleansing RAPESEED GLYCERIDE 85586-30-7 287-834-0 Glycerides, rape-oil mono-. Emollient/emulsion stabilising RAPESEED GLYCERIDES 91744-88-6 294-655-1 Glycerides, rape-oil Emollient RAPESEEDAMIDOPROPYL BENZYLDIMONIUM CHLORIDE 94552-12-2 305-457-2 Benzenemethanaminium, N-(3-aminopropyl)-N, N-dimethyl-, N-rape-oil acyl derivs., chlorides Antistatic/surfactant/hair conditioning RAPESEEDAMIDOPROPYL EPOXYPROPYL DIMONIUM CHLORIDE 1-propanaminium, N-(oxiranylmethyl)-N, N-dimethyl-3-amino-, N-rape-oil acyl derivs., chlorides Antistatic RAPESEEDAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 94552-41-7 305-488-1 1-Propanaminium, 3-amino-N-ethyl-N, N-dimethyl-, N-rape-oil acyl derivs., Ethyl sulfates Antistatic RAPHANUS SATIVUS EXTRACT 84775-94-0 283-918-6 Raphanus Sativus Extract is an extract of the roots of the radish, Raphanus sativus, Brassicaceae Skin conditioning/astringent RAPHANUS SATIVUS SEED EXTRACT 84775-94-0 283-918-6 Raphanus Sativus Seed Extract is an extract of the seeds of the radish, Raphanus sativus, Brassicaceae Skin conditioning RAUWOLFIA SERPENTINA EXTRACT 90106-13-1 290-234-1 Rauwolfia Serpentina Extract is an extract of the roots of the rauwolfia, Rauwolfia serpentina, Apocynaceae II/15 (only alkaloids and their salts) Skin conditioning/astringent RAYON 68442-85-3/9006-02-4 270-493-7 Cellulose, regenerated. The product obtained by treating cellulose with caustic soda, reacting this with carbon disulfide, dissolving this in a dilute alkali solution and extruding into an acid to form a continuous viscose tube Viscosity controlling/bulking RED PETROLATUM 8009-03-8 232-373-2 Petrolatum. A complex combination of hydrocarbons obtained as a semi-solid from dewaxing paraffinic residual oil. It consists predominantly of saturated crystalline and liquid hydrocarbons having carbon numbers predominantly greater than C25 Emollient/uv absorber/moisturising REHMANNIA CHINENSIS EXTRACT Rehmannia Chinensis Extract is an extract of the roots of Rehmannia chinensis, Scrophulariaceae Skin conditioning/tonic REHMANNIA ELATA EXTRACT 223748-15-0 Rehnmannia Elata Extract is an extract of the whole plant without the roots of Rehmannia elata, Scrophulariaceae Skin protecting RESEDA LUTEOLA EXTRACT 90106-16-4 290-237-8 Reseda Luteola Extract is an extract of the whole plant of the dyer's rocket, Reseda luteola, Resedaceae Skin conditioning/soothing RESORCINOL 108-46-3 203-585-2 Resorcinol (CI 76505) III/1,22 Hair dyeing RESORCINOL ACETATE resorcinol monoacetate 102-29-4 203-022-0 3-hydroxyphenyl acetate Antistatic/skin conditioning/hair conditioning RETINOL retinol vitaminum a 68-26-8/11103-57-4 200-683-7 Retinol Skin conditioning RETINYL ACETATE 127-47-9 204-844-2 Retinyl acetate Skin conditioning RETINYL LINOLEATE 631-89-0 Retinol, 9,12-octadecadienoate, (Z,Z)- Skin conditioning RETINYL PALMITATE 79-81-2 201-228-5 Retinyl palmitate Skin conditioning RETINYL PROPIONATE 7069-42-3 230-363-2 Retinyl propionate Skin conditioning RHAMNOSE 3615-41-6 222-793-4 6-Deoxy-L-mannose Humectant RHAMNUS PURSHIANA EXTRACT rhamni purshiani cortex 84650-55-5 283-515-5 Rhamnus Purshiana Extract is an extract of the dried bark of the cascara, Rhamnus purshiana, Rhamnaceae Skin protecting/skin conditioning RHEUM PALMATUM Rheum Palmatum is the dried, crushed roots of the rhubarb, Rheum palmatum, Polygonaceae Astringent/tonic RHEUM PALMATUM EXTRACT rheum/rhei radix 90106-27-7 290-249-3 Rheum Palmatum Extract is an extract of the stalks or roots of rhubarb, Rheum palmatum, Polygonaceae Skin conditioning/astringent/tonic RHEUM PALMATUM ROOT EXTRACT 90106-27-7 290-249-3 Rheum Palmatum Root Extract is an extract of the roots of the rhubarb, Rheum palmatum, Polygonaceae Skin conditioning/astringent/tonic RHEUM UNDULATUM EXTRACT 90106-31-3 290-254-0 Rheum Undulatum Extract is an extract of the stalks or roots of the rhubarb, Rheum undulatum, Polygonaceae Skin conditioning/astringent/tonic RHODODENDRON CHRYSANTHUM EXTRACT 90106-20-0 290-242-5 Rhododendron Chrysanthum Extract is an extract of the leaves of the rhododendron, Rhododendron chrysanthum, Ericaceae Skin protecting/soothing RHODODENDRON FERRUGINEUM EXTRACT 90106-21-1 290-243-0 Rhododedron Ferrugineum Extract is an extract of the leaves of the rhododendron, Rhododendron ferrugineum, Ericaceae Skin protecting RHUS GLABRA EXTRACT 90106-33-5 290-256-1 Rhus Glabra Extract is an extract of the bark, roots and berries of the sumac, Rhus glabra, Anacardiaceae Antiseborrhoeic/astringent/skin conditioning RHUS SUCCEDANEA CERA 103798-70-5 310-125-5 Rhus Succedanea Cera is a wax obtained from the mesocarp of the fruit of Rhus succedanea, Anacardiaceae Emollient RHUS VERNICIFLUA CERA 225234-38-8 Rhus Verniciflua Cera is a wax obtained from the fruits and seeds of Rhus verniciflua, Anacardiaceae Emollient/stabilising RIBES NIGRUM EXTRACT 68606-81-5 271-749-0 Ribes Nigrum Extract is the extract of the fruit of the black currant, Ribes nigrum, Saxifragaceae Emollient/skin conditioning/astringent RIBES NIGRUM OIL 97676-19-2 Ribes Nigrum Oil is the fixed oil obtained from the seeds of the black currant, Ribes nigrum, Saxifragaceae Emollient RIBES RUBRUM EXTRACT 84650-22-6 283-502-4 Ribes Rubrum Extract is an extract of the berries of the red currant, Ribes rubrum, Saxifragaceae Tonic RIBOFLAVIN riboflavin riboflavinum 83-88-5 201-507-1 Riboflavin IV/1 Cosmetic colorant/skin conditioning RIBOFLAVIN TETRAACETATE 752-13-6 212-032-4 Riboflavin, 2',3',4',5'-tetraacetate Skin conditioning RIBONOLACTONE 1255190 226-256-5 D-Ribono-1,4-lactone Humectant RICE BRAN ACID 93165-33-4 296-918-6 Fatty acids, rice bran oil Cleansing RICINOLEAMIDE DEA 40716-42-5 255-051-3 [R-(Z)]-12-hydroxy-N,N-bis(2-hydroxyethyl)-9-octadecenamide Antistatic/viscosity controlling/foam boosting RICINOLEAMIDE MEA 106-16-1 203-368-2 (R)-12-hydroxy-N-(2-hydroxyethyl)oleamide Antistatic/viscosity controlling/foam boosting RICINOLEAMIDE MIPA 40986-29-6 9-octadecenamide, 12-hydroxy-N-(2-hydroxy-1-methylethyl)- Antistatic/viscosity controlling/foam boosting RICINOLEAMIDOPROPYL BETAINE 86089-12-5 289-181-7 1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-castor-oil acyl derivs., hydroxides, inner salts Antistatic/surfactant/skin conditioning/hair conditioning/foam boosting/viscosity controlling RICINOLEAMIDOPROPYL DIMETHYLAMINE 20457-75-4 243-835-8 [R-(Z)]-N-[3-(dimethylamino)propyl]-12-hydroxy-9-octadecenamide Antistatic/hair conditioning RICINOLEAMIDOPROPYL DIMETHYLAMINE LACTATE 118608-59-6 Propanoic acid, 2-hydroxy-, compd. with [r-(Z)]-N-[3-(dimethylamino)propyl]-12-hydroxy-9-octadecenamide (1:1) Antistatic/hair conditioning RICINOLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N,N-dimethyl-3-[(12-hydroxy-1-oxo-9-octadecenyl)amino]-, ethyl sulfate (1:1) (salt) Antistatic/hair conditioning RICINOLEAMIDOPROPYLTRIMONIUM CHLORIDE 1-propanaminium, N,N,N-trimethyl-3-[(12-hydroxy-1-oxo-9-octadecenyl)amino]-, chloride Antistatic/hair conditioning RICINOLEAMIDOPROPYLTRIMONIUM METHOSULFATE 85508-38-9 287-462-9 [R-(Z)]-3-[(12-hydroxy-1-oxo-9-octadecenyl)amino]propyltrimethylammonium methyl sulphate Antimicrobial/antistatic/hair conditioning RICINOLEIC ACID 141-22-0 205-470-2 9-Octadecenoic acid, 12-hydroxy-, (9Z, 12R)- Emollient/emulsifying/cleansing RICINOLEIC ACID/ADIPIC ACID/AEEA COPOLYMER 221278-30-4 Hexanedioic acid, polymer with 2-[(2-aminoethyl)amino]ethanol and (9Z, 12R)-12-hydroxy-9-octadecenoic acid Viscosity controlling RICINOLETH-40 Emulsifying/surfactant RICINUS COMMUNIS OIL castor oil ricini oleum 8001-79-4 232-293-8 Ricinus Communis Oil is the fixed oil obtained from the seeds of Ricinus communis, Euphorbiaceae. It consists primarily of the glycerides of the fatty acid ricinoleic Emollient/skin conditioning/moisturising/smoothing/solvent RNA 63231-63-0 Ribonucleic acids Skin conditioning ROBINIA PSEUDOACACIA EXTRACT 89957-93-7 289-615-5 Robinia Pseudoacacia Extract is an extract of the flowers of the black locust, Robinia pseudoacacia, Leguminosae Skin conditioning/tonic ROMNEYA COULTERI EXTRACT Romneya Coulteri Extract is an extract of the flowers of the matilija poppy, Romneya coulteri, Papaveraceae Emollient/tonic/skin conditioning ROSA CANINA FRUIT EXTRACT 84696-47-9 283-652-0 Rosa Canina Fruit Extract is an extract of the fruit of the dog rose, Rosa canina, Rosaceae Tonic/astringent ROSA CANINA FRUIT OIL 84603-93-0 Rosa Canina Fruit Oil is the fixed oil derived from the dog rose, Rosa canina, Rosaceae. It consists primarily of the glycerides of the fatty acids Emollient/skin conditioning ROSA CANINA LEAF EXTRACT 84696-47-9 283-652-0 Rosa Canina Leaf Extract is an extract of the leaves of the dog rose, Rosa canina, Rosaceae Skin conditioning ROSA CANINA SEED EXTRACT 84696-47-9 283-652-0 Rosa Canina Seed Extract is an extract of the seeds of the dog rose, Rosa canina, Rosaceae Skin conditioning ROSA CENTIFOLIA EXTRACT 84604-12-6 283-289-8 Rosa Centifolia Extract is an extract of the flowers of the cabbage rose, Rosa centifolia, Rosaceae Tonic/astringent ROSA CENTIFOLIA OIL Rosa Centifolia Oil is the volatile oil obtained from the flowers of the cabbage rose, Rosa centifolia, Rosaceae Masking/tonic ROSA CENTIFOLIA WATER 84604-12-6 283-289-8 Rosa Centifolia Water is an aqueous solution of the odoriferous principles of the flowers of the cabbage rose, Rosa centifolia, Rosaceae Skin protecting ROSA DAMASCENA DISTILLATE 90106-38-0 290-260-3 Rosa Damascena Distillate is an aqueous solution containing volatile oils obtained by the distillation of the flowers of Rosa damascena, Rosaceae Skin protecting ROSA DAMASCENA EXTRACT 90106-38-0 290-260-3 Rosa Damascena Extract is an extract of the flowers of the rose, Rosa damascena, Rosaceae Tonic ROSA EGLANTERIA EXTRACT 223748-18-3 Rosa Eglanteria Extract is an extract of the leaves, flowers and stem of Rosa eglanteria, Rosaceae Tonic ROSA GALLICA EXTRACT 84604-13-7 283-290-3 Rosa Gallica Extract is an extract of the flowers of the French rose, Rosa gallica, Rosaceae Skin conditioning/astringent/tonic ROSA MOSCHATA OIL Rosa Moschata Oil is the oil obtained from the hips of the musk rose, Rosa moschata, Rosaceae. It consists primarily of the glycerides of the fatty acids Emollient/astringent/tonic ROSA MOSCHATA SEED OIL Rosa Moschata Seed Oil is the oil expressed from the seeds of the musk rose, Rosa moschata, Rosaceae Skin conditioning ROSA MULTIFLORA EXTRACT 97593-51-6 307-356-9 Rosa Multiflora Extract is an extract of the fruit of Rosa multiflora, Rosaceae Tonic ROSA ROXBURGHII EXTRACT 223748-27-4 Rosa Roxburghii Extract is an extract of the fruit of the chestnut rose, Rosa roxburghii, Rosaceae Tonic ROSA SPINOSISSIMA EXTRACT 97593-52-7 307-357-4 Rosa Spinosissima Extract is an extract of the fruit of Rosa spinosissima, Rosaceae Tonic ROSIN ACRYLATE 83137-13-7 280-192-2 Rosin, reaction products with acrylic acid Film forming/hair fixing ROSIN HYDROLYZED COLLAGEN Film forming/hair fixing/skin conditioning/hair conditioning ROSMARINIC ACID 20283-92-5 Propanoic acid, 3-(3,4-dihydroxyphenyl)-2-[3-(3,4-dihydroxyphenyl)-1-oxo-2-propenyloxy]- Antioxidant/soothing ROSMARINUS OFFICINALIS EXTRACT 84604-14-8 283-291-9 Rosmarinus Officinalis Extract is an extract of the leaves of the rosemary, Rosmarinus officinalis, Labiatae Tonic/refreshing/antimicrobial ROSMARINUS OFFICINALIS LEAF POWDER Rosmarinus Officinalis Leaf Powder is the powder derived from the leaf of the rosemary, Rosmarinus officinalis, Labiatae Skin conditioning ROSMARINUS OFFICINALIS OIL 8000-25-7 Rosmarinus Officinalis Oil is the volatile oil obtained from the flowering tops of the rosemary, Rosmarinus officinalis, Labiatae Tonic/refreshing ROYAL JELLY 8031-67-2 310-127-6 Naturally occurring substances, royal jelly, the pharyngeal secretion of worker bees Skin conditioning ROYAL JELLY EXTRACT 91081-56-0 293-662-7 Royal Jelly Extract is an extract obtained from royal jelly Skin conditioning ROYAL JELLY POWDER 310-127-6 Royal Jelly Powder is the powder obtained by lyophilizing royal jelly Skin conditioning RUBBER LATEX 310-127-6 Naturally occurring substances, latex rubber Film forming/opacifying RUBIA TINCTORUM Rubia Tinctorum is the dried, crushed roots of the madder, Rubia tinctorum, Rubiaceae Tonic/skin conditioning/soothing RUBIA TINCTORUM EXTRACT 84650-16-8 283-497-9 Rubia Tinctorum Extract is an extract of the roots of the madder, Rubia tinctorum, Rubiaceae Tonic/skin conditioning/soothing RUBUS CHINGII EXTRACT 223748-34-3 Rubus Chingii Extract is an extract of the berries of Rubus chingii, Rosaceae Skin conditioning RUBUS DELICIOSUS EXTRACT Rubus Deliciosus Extract is an extract of the fruits and leaves of the boysenberry, Rubus deliciosus, Rosaceae Skin conditioning RUBUS FRUTICOSUS EXTRACT 84787-69-9 284-110-6 Rubus Fruticosus Extract is an extract of the fruit of the blackberry, Rubus fruticosus, Rosaceae Astringent/tonic RUBUS FRUTICOSUS LEAF EXTRACT 84787-69-9 284-110-6 Rubus Fruticosus Leaf Extract is an extract of the leaves of the blackberry, Rubus fruticosus, Rosaceae Skin conditioning RUBUS IDAEUS EXTRACT 84929-76-0 284-554-0 Rubus Idaeus Extract is an extract of the fruit of the red raspberry, Rubus idaeus, Rosaceae Smoothing/keratolytic/astringent/tonic RUBUS IDAEUS JUICE 84929-76-0 284-554-0 Rubus Idaeus Juice is the liquid expressed from the fresh pulp of the red raspberry, Rubus idaeus, Rosaceae Smoothing/astringent/tonic RUBUS IDAEUS LEAF EXTRACT 84929-76-0 284-554-0 Rubus Idaeus Leaf Extract is an extract of the leaves of the red raspberry, Rubus idaeus, Rosaceae Skin conditioning RUBUS IDAEUS SEED Rubus Idaeus Seed is the dried seed of the red raspberry, Rubus idaeus, Rosaceae Abrasive RUBUS SUAVISSIMUS EXTRACT Rubus Suavissimus Extract is an extract of the leaves of Rubus suavissimus, Rosaceae Skin conditioning RUBUS VILLOSUS EXTRACT 93165-71-0 296-958-4 Rubus Villosus Extract is an extract of the fruit of the blackberry, Rubus villosus, Rosaceae Astringent/tonic RUBUS VILLOSUS LEAF EXTRACT 93165-71-0 296-958-4 Rubus Villosus Leaf Extract is an extract of the leaves of the blackberry, Rubus villosus, Rosaceae Skin conditioning RUBUS VILLOSUS ROOT EXTRACT 93165-71-0 296-958-4 Rubus Villosus Root Extract is an extract of the roots of the blackberry, Rubus villosus, Rosaceae Skin conditioning RUMEX ACETOSELLA EXTRACT Rumex Acetosella Extract is an extract of the leaves and aerial parts of the sorrel, Rumex acetosella, Polygonaceae Skin conditioning/soothing RUMEX CRISPUS EXTRACT 90106-41-5 290-264-5 Rumex Crispus Extract is an extract of the roots of the curled dock, Rumex crispus, Polygonaceae Skin conditioning/soothing RUSCOGENIN 472-11-7 207-447-2 (25R)-spirost-5-ene-1.beta., 3.beta.-diol Skin conditioning RUSCUS ACULEATUS EXTRACT 84012-38-4 281-682-9 Ruscus Aculeatus Extract is an extract of the rhizomes of the butcherbroom, Ruscus aculeatus, Liliaceae Tonic/soothing/refreshing/astringent/skin conditioning/stabilising RUTA GRAVEOLENS EXTRACT 84929-47-5 284-531-5 Ruta Graveolens Extract is an extract of the leaves, roots and stems of the rue, Ruta graveolens, Rutaceae Skin protecting/skin conditioning RUTA GRAVEOLENS OIL 8014-29-7 Ruta Graveolens Oil is the volatile oil distilled from the herb rue, Ruta graveolens, Rutaceae Masking RUTIN rutoside rutinum 153-18-4 205-814-1 4H-1-Benzopyran-4-one, 3-[[6-O-(6-deoxy-.alpha.-L-mannopyranosyl)-.beta.-D-glucopyranosyl]oxy]-2-(3,4-dihydroxyphenyl)-5,7-dihydroxy- Skin conditioning/antioxidant/hair conditioning SABBATIA ANGULARIS EXTRACT Sabbatia Angularis Extract is an extract of the American centaury, Sabbatia angularis, Gentianaceae Skin conditioning/tonic SACCHARATED LIME 5793-88-4/8002-17-3 227-334-1 Calcium saccharate Emulsion stabilising SACCHARIDE HYDROLYSATE Humectant SACCHARIDE ISOMERATE 100843-69-4 Humectant SACCHARIN saccharin saccharinum 81-07-2 201-321-0 1,2-benzisothiazol-3(2H)-one 1,1-dioxide Oral care/masking SACCHAROMYCES FERMENT Saccharomyces Ferment is obtained by the fermentation of Saccharomyces Skin conditioning SACCHAROMYCES LYSATE EXTRACT Saccharomyces Lysate Extract is the product of the controlled lysis of various species of Saccharomyces Skin conditioning SACCHAROMYCES POLYPEPTIDES Protein fraction from Saccharomyces lysate Skin conditioning SACCHAROMYCES/CALCIUM FERMENT Saccharomyces/Calcium Ferment is the fermentation product of Saccharomyces in the presence of calcium ions Skin conditioning SACCHAROMYCES/COPPER FERMENT Saccharomyces/Copper Ferment is the fermentation product of Saccharomyces in the presence of copper ions Skin conditioning SACCHAROMYCES/FLUORINE FERMENT Saccharomyces/Fluorine Ferment is the fermentation product of Saccharomyces in the presence of fluorine ions Skin conditioning SACCHAROMYCES/GERMANIUM FERMENT Saccharomyces/Germanium Ferment is the fermentation product of Saccharomyces in the presence of germanium ions Skin conditioning SACCHAROMYCES/GLYCINE SOJA FERMENT Product obtained by the fermentation of soy protein by Saccharomyces Skin protecting SACCHAROMYCES/IRON FERMENT Saccharomyces/Iron Ferment is the fermentation product of Saccharomyces in the presence of iron ions Skin conditioning SACCHAROMYCES/MAGNESIUM FERMENT Saccharomyces/Magnesium Ferment is the fermentation product of Saccharomyces in the presence of magnesium ions Skin conditioning SACCHAROMYCES/MAGNESIUM FERMENT HYDROLYSATE Extract from the fermentation of saccharomyces in the presence of magnesium ions, hydrolysed skin conditioning SACCHAROMYCES/MANGANESE FERMENT Saccharomyces/Manganese Ferment is the fermentation product of Saccharomyces in the presence of manganese ions Skin conditioning SACCHAROMYCES/MARIS SAL FERMENT Saccharomyces/Maris Sal Ferment is the fermentation product of Saccharomyces in the presence of sea salts Skin conditioning SACCHAROMYCES/ORYZA SATIVA FERMENT Product obtained by the fermentation of rice bran by Saccharomyces Skin protecting SACCHAROMYCES/POTASSIUM FERMENT Saccharomyces/Potassium Ferment is the fermentation product of Saccharomyces in the presence of potassium ions Skin conditioning SACCHAROMYCES/POTASSIUM FERMENT HYDROLYSATE Extract from the fermentatio of saccharomyces in the presence of potassium ions, hydrolysed Skin conditioning SACCHAROMYCES/SILICON FERMENT Saccharomyces/Silicon Ferment is the fermentation product of Saccharomyces in the presence of silicon Skin conditioning SACCHAROMYCES/ZINC FERMENT Saccharomyces/Zinc Ferment is the fermentation product of Saccharomyces in the presence of zinc ions Skin conditioning SACCHARUM OFFICINARUM EXTRACT 91722-22-4 294-424-5 Saccharum Officinarum Extract is an extract of the herb of the sugarcane, Saccharum officinarum, Gramineae Moisturising/skin conditioning SACCHARUM OFFICINARUM POWDER 310-127-6 Saccharum Officinarum Powder is a powder obtained from sugar cane (Saccharum officinarum, Gramineae) molasses Humectant/skin conditioning/moisturising SAFFLOWER GLYCERIDE 79982-97-1 279-360-8 Glycerides, safflower-oil mono- Emollient/emulsifying SAFFLOWERAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N,N-dimethyl-3-amino-, N-safflower acyl derivs., ethyl sulfates Antistatic/hair conditioning SALES Sales are inorganic salts derived from mineral water Skin conditioning SALICORNIA HERBACEA EXTRACT 91845-47-5 295-221-4 Salicornia Herbacea Extract is an extract of the herb of Salicornia herbacea, Chenopodiaceae Skin conditioning SALICYLAMIDE salicylamide 65-45-2 200-609-3 Salicylamide Keratolytic SALICYLIC ACID salicylic acid acidum salicylicum 69-72-7 200-712-3 Salicylic acid VI/1,3 Preservative/keratolytic SALIX ALBA BARK EXTRACT 84082-82-6 282-029-0 Salix Alba Bark Extract is and extract of the bark of the white willow, Salix alba, Salicaceae Astringent/tonic/skin conditioning/soothing SALIX ALBA FLOWER EXTRACT 84082-82-6 282-029-0 Salix Alba Flower Extract is an extract of the flowers of the white willow, Salix alba, Salicaceae Skin conditioning SALIX ALBA LEAF EXTRACT 84082-82-6 282-029-0 Salix Alba Leaf Extract is an extract of the leaves of the white willow, Salix alba, Salicaceae Skin conditioning SALIX NIGRA EXTRACT 84650-64-6 283-522-3 Salix Nigra Extract is an extract of the bark of the willow, Salix nigra, Salicaceae Skin protecting SALMO OIL 68991-43-5 273-641-9 Salmo Oil is the fixed oil expressed from the salmon (Salmo, Salmonidae). It consists primarily of the glycerides of C14-C18 and C16-C22 unsaturated fatty acids Emollient/skin conditioning SALMO OVUM EXTRACT 94944-92-0 305-671-6 Salmo Ovum Extract is an extract obtained from the eggs of the salmon (Salmo spp., Salmonidae) Skin conditioning SALVIA HISPANICA EXTRACT 93384-40-8 297-250-8 Salvia Hispanica Extract is an extract of the herb of the chia, Salvia hispanica, Labiatae Emollient/skin conditioning SALVIA HISPANICA OIL Salvia Hispanica Oil is the fixed oil expressed from the seeds of the chia, Salvia hispanica, Labiatae. It consists primarily of the glycerides of the fatty acids Skin conditioning/moisturising SALVIA MILTIORRHIZA EXTRACT 90106-50-6 290-273-4 Salvia Miltiorrhiza Extract is an extract of the roots, flowers and leaves of Salvia miltiorrhiza, Labiatae Tonic SALVIA OFFICINALIS Salvia Officinalis is a plant material derived from the dried, crushed leaves of the sage, Salvia officinalis, Labiatae Skin conditioning SALVIA OFFICINALIS EXTRACT 84082-79-1 282-025-9 Salvia Officinalis Extract is an extract of the leaves of the sage, Salvia officinalis, Labiatae Tonic/cleansing/antidandruff/antioxidant/antiperspirant/deodorant/skin protecting/astringent/antimicrobial/skin conditioning/soothing SALVIA OFFICINALIS OIL 8002-56-8 Salvia Officinalis Oil is the volatile oil derived from the herb of the sage, Salvia officinalis, Labiatae Tonic/masking SALVIA OFFICINALIS WATER 84082-79-1 282-025-9 Salvia Officinalis Water is an aqueous solution of the odoriferous principles of the leaves of the sage, Salvia officinalis, Labiatae Skin conditioning SALVIA SCLAREA EXTRACT 84775-83-7 283-911-8 Salvia Sclarea Extract is an extract of the herb and flowers of the clary, Salvia sclarea, Labiatae Astringent/antiseborrhoeic/skin conditioning/soothing SALVIA SCLAREA OIL Salvia Sclarea Oil is a volatile oil obtained from the herb and flowers of the clary, Salvia sclarea, Labiatae Tonic/masking SAMBUCUS CANADENSIS EXTRACT 91722-58-6 294-458-0 Sambucus Canadensis Extract is an extract of the bark, leaves and flowers of the common elder, Sambucus canadensis, Caprifoliaceae Skin conditioning SAMBUCUS NIGRA Sambucus Nigra is a plant material derived from the sambucus, Sambucus nigra, Caprifoliaceae Skin conditioning SAMBUCUS NIGRA BERRY EXTRACT 84603-58-7 283-259-4 Sambucus Nigra Berry Extract is an extract of the berries of the elder, Sambucus nigra, Caprifoliaceae Skin conditioning SAMBUCUS NIGRA EXTRACT 84603-58-7 283-259-4 Sambucus Nigra Extract is an extract of the flowers of the elder, Sambucus nigra, Caprifoliaceae Tonic/soothing/skin conditioning/refreshing SAMBUCUS NIGRA OIL 68916-55-2 Sambucus Nigra Oil is the volatile oil obtained from flowers of Sambucus nigra, Caprifoliaceae Masking SAMBUCUS NIGRA WATER 84603-58-7 283-259-4 Sambucus Nigra Water is an aqueous solution of the odoriferous principles of the flowers of Sambucus nigra, Caprifoliaceae Skin conditioning SANGUINARIA CANADENSIS Sanguinaria Canadensis is a plant material derived from the dried rhizomes and roots of the sanguinaria, Sanguinaria canadensis, Papaveraceae Tonic/refreshing SANGUINARIA CANADENSIS EXTRACT 84929-48-6 284-532-0 Sanguinaria Canadensis Extract is an extract of the flowers and roots of Sanguinaria canadensis, Papaveraceae Tonic/refreshing/cleansing/skin conditioning SANICULA EUROPAEA 90106-53-9 290-276-0 Sanicula Europaea Extract is an extract of the herb and roots of Sanicula europaea, Umbelliferae Skin conditioning/soothing SANTALUM ALBUM Santalum Album is a plant material derived from the sandalwood, Santalum album, Santalaceae Skin conditioning SANTALUM ALBUM EXTRACT 84787-70-2 284-111-1 Santalum Album Extract is an extract of the wood of the sandalwood, Santalum album, Santalaceae Cleansing/skin conditioning/soothing SANTALUM ALBUM OIL 8006-87-9 Santalum Album Oil is the volatile oil obtained from the heartwood of the sandalwood, Santalum album, Santalaceae Masking SANTALUM ALBUM SEED OIL 246866-27-3 Santalum Album Seed Oil is the fixed oil obtained from the seeds of the sandalwood, Santalum album, Santalaceae Skin conditioning SANTOLINA CHAMAECYPARISSUS EXTRACT 84961-58-0 284-647-6 Santolina Chamaecyparissus Extract is an extract of the flowers of Santolina chamaecyparissus, Asteraceae Tonic SAPINDUS MUKUROSSI EXTRACT Sapindus Mukurossi Extract is an extract of the fruit of the soapberry, Sapindus mukurossi, Sapindaceae Cleansing SAPINDUS MUKUROSSI PEEL EXTRACT Sapindus Mukurossi Peel Extract is an extract of the peel of the soapberry, Sapindus mukurossi, Sapindaceae Skin conditioning SAPINDUS TRIFOLIATUS EXTRACT 223748-41-2 Sapindus Trifoliatus Extract is an extract of the fruit of Sapindus trifoliatus, Sapindaceae Skin conditioning SAPONARIA OFFICINALIS EXTRACT 84775-97-3 283-921-2 Saponaria Officinalis Extract is an extract of the leaves and roots of the saponaria, Saponaria officinalis, Caryophyllaceae Cleansing SAPONINS 8047-15-2 232-462-6 Saponins Surfactant/cleansing SARCOSINE 107-97-1 203-538-6 Glycine, N-methyl- Skin conditioning SARGASSUM FILIPENDULA EXTRACT 223751-78-8 Sargassum Filipendula Extract is an extract of the brown algae, Sargassum filipendula, Sargassaceae Skin protecting SARGASSUM FUSIFORME EXTRACT 223751-79-9 Sargassum Fusiforme Extract is an extract of Sargassum fusiforme, Sargassaceae Skin protecting SASA VEITCHII EXTRACT Sasa Veitchii Extract is an extract of the leaves of Sasa veitchii, Graminae Skin conditioning SASSAFRAS OFFICINALE EXTRACT 84787-72-4 284-113-2 Sassafras Officinale Extract is an extract of the bark and roots of the sassafras, Sassafras albidum, Lauraceae Tonic/skin conditioning SATUREIA HORTENSIS EXTRACT 84775-98-4 283-922-8 Satureja Hortensis Extract is an extract of the herb of the savory, Satureja hortensis, Labiatae Tonic/soothing SAXIFRAGA SARMENTOSA EXTRACT Saxifraga Sarmentosa Extract is an extract of the herb of the strawberry begonia, Saxifraga sarmentosa, Saxifragaceae Skin conditioning SCABIOSA ARVENSIS EXTRACT 90046-08-5 289-975-3 Scabiosa Arvensis Extract is an extract of the herb of the scabiosa, Scabiosa arvensis, Dipsacaceae Skin conditioning/soothing SCHIZANDRA CHINENSIS EXTRACT 223748-53-6 Schizandra Chinensis Extract is an extract of the fruit of Schizandra chinensis, Schisandraceae Skin conditioning SCLEROGLUCAN Emulsion stabilising/viscosity controlling SCLEROTIUM GUM Sclerotium rolfssii gum Emulsion stabilising/viscosity controlling SCROPHULARIA NODOSA EXTRACT scrofularia nodosa 90106-65-3 290-289-1 Scrophularia Nodosa Extract is an extract of the herb and roots of the figwort, Scrophularia nodosa, Scrophulariaceae Skin conditioning/soothing SCUTELLARIA BAICALENSIS EXTRACT 94279-99-9 304-845-9 Scutellaria Baicalensis Extract is an extract of the roots of the scutellaria, Scutellaria baicalensis, Labiatae Astringent/soothing SCUTELLARIA GALERICULATA EXTRACT 90106-66-4 290-290-7 Scutellaria Galericulata Extract is an extract of the herb of the skullcap, Scutellaria galericulata, Labiatae Soothing SCYLLII PELLIS EXTRACT 225234-43-5 Scyllii Pellis Extract is an extract obtained from the skin of the spotted dogfish (Scyllium spp.) Skin conditioning SEBACIC ACID 111-20-6 203-845-5 Decanedioic acid Buffering SECALE CEREALE EXTRACT 90106-48-2 290-271-3 Secale Cereale Extract is an extract of the seeds of rye, Secale cereale, Gramineae Abrasive/bulking/skin conditioning SECALE CEREALE FLOUR Secale Cereale Flour is a powder prepared by grinding rye seeds, Secale cereale, Gramineae Abrasive/bulking SECHIUM EDULE EXTRACT 223748-59-2 Sechium Edule Extract is an extract of the fruit of Sechium edule, Cucurbitaceae Skin conditioning SEDUM ACRE EXTRACT 90106-69-7 290-293-3 Sedum Acre Extract is an extract of the herb of the stonecrop, Sedum acre, Crassulaceae Skin conditioning SELENIUM SULFIDE selenii disulfidum 7488-56-4 231-303-8 Selenium disulphide III/1,49 Antidandruff SEMIAQUILEGIA ADOXOIDES EXTRACT 223748-74-1 Semiaquilegia Adoxoides Extract is an extract of the roots of Semiaquilegia adoxoides, Ranunculaceae Skin conditioning SEMPERVIVUM TECTORUM EXTRACT 85117-14-2 285-565-3 Sempervivum Tectorum Extract is an extract of the entire plant of the houseleek, Sempervivum tectorum, Crassulaceae Skin conditioning SENECIO VULGARIS EXTRACT 84650-58-8 283-517-6 Senecio Vulgaris Extract is an extract of the herb of the groundsel, Senecio vulgaris, Compositae Skin conditioning SENNA POLYSACCHARIDE Extractives and their physically modified derivatives, polysaccharides from the seed of cassia angustifolia Skin conditioning SEPIA EXTRACT 92202-22-7 296-055-5 Sepia Extract is an extract of the nidamental glands of the cuttlefish, Sepia officinalis Skin conditioning SERENOA SERRULATA EXTRACT 84604-15-9 283-292-4 Serenoa Serrulata Extract is an extract of the fruit of the saw palmetto, Sabal serrulatum, Palmae Skin conditioning SERICA 91079-16-2 293-402-2 Serica is the fibrous protein (silk) obtained from cocoons of the silk worm Humectant/skin conditioning/hair conditioning/smoothing SERICA POWDER 9009-99-8 310-127-6 Serica Powder is finely pulverised silk Antistatic/skin conditioning/hair conditioning/smoothing SERICIN 60650-88-6/60650-7 Antistatic/skin conditioning/hair conditioning/smoothing SERINE serine serinum 56-45-1/302-84-1 200-274-3/206-130-6 2-Amino-3-hydroxypropanoic acid Antistatic/hair conditioning/skin conditioning SERUM Serum is serum derived from calves Skin conditioning/skin protecting SERUM ALBUMIN 9048-46-8 232-936-2 Albumins, blood serum Humectant/hair conditioning/skin conditioning SERUM PROTEIN Humectant/hair conditioning/skin conditioning SESAMIDE DEA 124046-35-1 Amides, sesame-oil, N,N-bis(2-hydroxyethyl)- Surfactant/foam boosting/viscosity controlling SESAMIDOPROPYL BETAINE 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, N-sesame-oil acyl derivs., hydroxides, inner salts Surfactant/foam boosting/hair conditioning/cleansing/antistatic/skin conditioning SESAMIDOPROPYL DIMETHYLAMINE Amides, sesame-oil, N-(3-dimethylaminopropyl)- Surfactant/hair conditioning/antistatic SESAMIDOPROPYLAMINE OXIDE Amides, sesame-oil, N-(3-dimethylaminopropyl)-, N-oxides Surfactant/cleansing/hair conditioning/foam boosting/skin conditioning SESAMUM INDICUM EXTRACT Sesamum Indicum Extract is an extract of the seeds of sesame, Sesamum indicum, Pedaliaceae Soothing/smoothing/skin conditioning/hair conditioning SESAMUM INDICUM OIL sesame oil sesami oleum 8008-74-0 232-370-6 Sesamum Indicum Oil is the oil obtained from the seed of sesame, Sesamum indicum, Pedaliaceae. It consists primarily of the glycerides of the fatty acids linoleic, oleic, palmitic and stearic Emollient/hair conditioning/skin conditioning SESAMUM INDICUM OIL UNSAPONIFIABLES Sesamum Indicum Oil Unsaponifiables is the fraction of sesame (Sesamum indicum, Pedaliaceae) oil which has not been transformed into soaps during the process of saponification Emollient/skin conditioning SESAMUM INDICUM SEED Sesamum Indicum Seed is the dried seed of the sesame, Sesamum indicum, Pedaliaceae Abrasive SHELLAC lacca 9000-59-3 232-549-9 Shellac. A resin secreted by Laccifer lacca, Coccidae Emollient/film forming/viscosity controlling/hair fixing SHELLAC CERA lacca 97766-50-2 307-913-6 Schellac Cera are waxes and waxy substances obtained from shellac Emollient/film forming/hair conditioning/binding/skin conditioning SHOREA ROBUSTA BUTTER 225234-08-2 Shorea Robusta Butter is a fat obtained from the fruits and seeds of Shorea robusta, Dipterocarpaceae Emollient SHOREA STENOPTERA BUTTER 91770-65-9 294-851-7 Shorea Stenoptera Extract is a fat obtained from the fruits and seeds of Shorea stenoptera, Dipterocarpaceae Emollient SIGESBECKIA ORIENTALIS EXTRACT 90106-87-9 290-313-0 Sigesbeckia Orientalis Extract is an extract of the leaves of Sigesbeckia orientalis, Asteraceae Tonic SILANEDIOL SALICYLATE 2-Hydroxybenzoic acid, dihydroxysilyl ester Emollient SILANETRIOL 2445-53-6 219-489-9 Methylsilanetriol Hair conditioning SILANETRIOL ARGINATE 190270-68-9 L-arginine, dihydroxymethylsilyl ester Emollient SILANETRIOL GLUTAMATE 190270-72-5 L-glutamic acid, 5-(dihydroxymethylsilyl) ester Emollient SILANETRIOL LYSINATE 190270-74-7 L-lysine, dihydroxymethylsilyl ester Emollient SILANETRIOL TREHALOSE ETHER 190270-70-3 .alpha.-D-Glucopyranoside, .alpha.-D-Glucopyranosyl 2-O-(dihydroxymethylsilyl)- Emollient SILICA siliceous earth 7631-86-9/112945-52-5 231-545-4 Silicon dioxide Abrasive/absorbent/opacifying/viscosity controlling/anticaking/bulking SILICA DIMETHYL SILYLATE 68611-44-9 271-893-4 Silane, dichlorodimethyl-, reaction products with silica Antifoaming/emollient/viscosity controlling/anticaking/emulsion stabilising SILICA SILYLATE Antifoaming/emollient/viscosity controlling/anticaking/emulsion stabilising SILICONE QUATERNIUM-1 Antistatic/hair conditioning SILICONE QUATERNIUM-2 Antistatic/hair conditioning SILICONE QUATERNIUM-3 137145-37-0 Antistatic/hair conditioning SILICONE QUATERNIUM-4 Antistatic/hair conditioning SILICONE QUATERNIUM-5 Antistatic/hair conditioning SILICONE QUATERNIUM-6 Antistatic/hair conditioning/foaming SILICONE QUATERNIUM-7 Antistatic/hair conditioning SILICONE QUATERNIUM-8 Antistatic/hair conditioning SILICONE QUATERNIUM-9 Antistatic/hair conditioning SILICONE QUATERNIUM-11 226992-88-7 Siloxanes and silicones, dimethyl, 3-hydroxypropyl methyl, ethers with polyethylene glycol mono[[dodecylbis(2-hydroxyethyl)ammonio]acetate], chlorides Antistatic/hair conditioning SILICONE QUATERNIUM-12 142657-60-1 Siloxanes and silicones, dimethyl, 3-hydroxypropyl methyl, ethers with polyethylene glycol mono[[(3-coco-amidopropyl)dimethylammonio]acetate], chlorides Antistatic/hair conditioning SILICONE QUATERNIUM-13 227200-29-5 Siloxanes and silicones, 3-(3-carboxy-1-oxopropoxy) methyl, dimethyl, 3-hydroxypropyl methyl, esters with (2R)-2,4-dihydroxy-N-(3-hydroxypropyl)-3,3-dimethylbutanamide, ethers with polyethylene glycol mono[[dimethyl[3-[(1-oxotetradecyl)amino]propyl]ammonio]acetate], chlorides Antistatic/hair conditioning SILK AMINO ACIDS 96690-41-4 306-235-8 Protein hydrolyzates, silk Humectant/hair conditioning/skin conditioning SILK WORM LIPIDS Lipids obtained from silk worms Skin conditioning SILOXANETRIOL ALGINATE Alginic acid, esters with siloxanetriol Skin conditioning SILOXANETRIOL PHYTATE 190454-04-7 Siloxanes and silicones, hydroxy Me, hydroxy-terminated, esters with myo-inositol hexakis(dihydrogen phosphate) Skin conditioning SILVER ACETYLMETHIONATE 105883-46-3 Methionine, N-acetyl-, silver salt (1:1) Antimicrobial SILVER BOROSILICATE Silver oxide, reaction products with boron oxide, silica and sodium oxide Antimicrobial SILVER CHLORIDE 7783-90-6 232-033-3 Silver chloride VI/1,52 Preservative SILVER MAGNESIUM ALUMINUM PHOSPHATE Silver oxide, reaction products with phosphorus pentoxide, magnesium oxide and aluminum oxide Bulking SILVER NITRATE silver nitrate argenti nitras 7761-88-8 231-853-9 Silver nitrate III/1,48 Hair dyeing SILVER SULFATE 10294-26-5 233-653-7 Disilver(1+) sulphate Antimicrobial SILYBUM MARIANUM EXTRACT 84604-20-6 283-298-7 Silybum Marianum Extract is an extract of the seeds and leaves of the lady's thistle, Silybum marianum, Compositae Skin conditioning SILYBUM MARIANUM FRUIT EXTRACT 84604-20-6 283-298-7 Silybum Marianum Fruit Extract is an extract of the fruit of the lady's thistle, Silybum marianum, Compositae Skin conditioning SIMETHICONE simethicone 8050-81-5 Emollient/hair conditioning/antifoaming/skin conditioning SIMMONDSIA CHINENSIS CERA 61789-91-1 Simmondsia Chinensis Cera is a waxy substance obtained from the seeds of Simmondsia chinensis, Buxaceae Emollient/hair conditioning/skin conditioning/viscosity controlling SIMMONDSIA CHINENSIS EXTRACT 90045-98-0 289-964-3 Simmondsia Chinensis Extract is an extract of the nuts of the jojoba, Simmondsia chinensis, Buxaceae Skin conditioning/emollient/hair conditioning/abrasive SIMMONDSIA CHINENSIS OIL 61789-91-1 Simmondsia Chinensis Oil is the fixed oil expressed or extracted from seeds of the jojoba, Simmondsia chinensis, Buxaceae Emollient SIMMONDSIA CHINENSIS POWDER Simmondsia chinensis powder is a powder of the ground seeds of the jojoba, Simmondsia chinensis, Buxaceae Skin conditioning SINE ADIPE COLOSTRUM 310-127-6 Skin conditioning SINE ADIPE LAC 310-127-6 Antistatic/skin conditioning SISYMBRIUM IRIO OIL 92202-26-1 296-059-7 Sisymbrium Irio Extract is the fixed oil obtained from the seeds of Sisymbrium Irio, Brassicaceae Tonic SMILAX ARISTOLOCHIAEFOLIA EXTRACT 97404-52-9 306-819-2 Smilax Aristolochiaefolia Extract is an extract of the roots of the sarsaparilla, Smilax aristolochiaefolia, Liliaceae Skin conditioning SMILAX UTILIS EXTRACT 84961-59-1 284-648-1 Smilax Utilis Extract is an extract of the dried roots of Smilax utilis, Liliaceae Skin conditioning SODIUM ACETATE sodium acetate natrii acetas 127-09-3 204-823-8 Sodium acetate Buffering SODIUM ACRYLATE/VINYL ALCOHOL COPOLYMER 27599-56-0 2-propenoic acid, polymer with ethenol, sodium salt Antistatic/binding/emulsion stabilising/film forming/viscosity controlling SODIUM ACRYLATES COPOLYMER Binding/opacifying SODIUM ACRYLATES/ACROLEIN COPOLYMER Binding SODIUM ACRYLATES/VINYL ISODECANOATE CROSSPOLYMER Ethenyl isodecanoate, copolymer with 2-propenoic acid, 2-methyl-2-propenoic acid, methyl 2-methyl-2-propenoate, and 2,2-bis(2-propenyloxymethyl)-1,3-bis(2-propenyl)propane, sodium salts Emulsion stabilising/viscosity controlling SODIUM ALUM 10102-71-3 233-277-3 Aluminium sodium bis(sulphate) Antiperspirant/astringent SODIUM ALUMINATE 1302-42-7 215-100-1 Aluminium sodium dioxide Buffering SODIUM ALUMINUM CHLOROHYDROXY LACTATE 97660-24-7/8038-93-5 307-534-6 Aluminum, chloro hydroxy lactate sodium complexes Antiperspirant/deodorant SODIUM ALUMINUM LACTATE 68953-69-5 273-223-6 Aluminum, lactate sodium complexes, basic Buffering/astringent SODIUM ASCORBATE 134-03-2 205-126-1 Sodium ascorbate Antioxidant SODIUM ASCORBYL/CHOLESTERYL PHOSPHATE 185018-43-3 L-Ascorbic acid, 2-[(3.beta.)-cholest-5-en-3-yl hydrogen phosphate], monosodium salt Antioxidant/skin conditioning SODIUM ASPARTATE 17090-93-6 241-155-6 L-aspartic acid, sodium salt Hair conditioning/buffering SODIUM BABASSUATE 226993-74-4 Fatty acids, babassu oil, sodium salts Cleansing/surfactant SODIUM BEESWAX 97721-96-5 307-744-8 Fatty acids, beeswax, sodium salts Emulsifying/skin conditioning SODIUM BEHENOYL LACTYLATE Docosanoic acid, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl ester, sodium salt Surfactant/emulsifying SODIUM BENZOATE sodium benzoate natrii benzoas 532-32-1 208-534-8 Sodium benzoate VI/1,1 Preservative SODIUM BICARBONATE sodium bicarbonate natrii hydrogenocarbonas 144-55-8 205-633-8 Sodium hydrogencarbonate Abrasive/oral care/buffering/deodorant SODIUM BISCHLOROPHENYL SULFAMINE 58727-01-8 Benzenesulfonic acid, 2,2'-(1,2-ethenediyl)bis[5-[[[4-[(3,4-dichlorophenyl)sulfonyl]amino]phenyl]sulfonyl]amino]-, disodium salt Viscosity controlling SODIUM BISGLYCOL RICINOSULFOSUCCINATE 9-octadecenoic acid, 12-hydroxy-8-[1,2-bis(2-hydroxyethoxycarbonyl)-1-sulfo]ethyl-, sodium salt Surfactant/emulsifying/cleansing SODIUM BISULFATE 7681-38-1 231-665-7 Sodium hydrogensulphate Buffering SODIUM BISULFITE sodium bisulfite 7631-90-5 231-548-0 Sodium hydrogensulphite VI/1,9 Preservative SODIUM BORAGEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 226995-97-7 Propanaminium, 2,3-dihydroxy-N, N-dimethyl-N-[3-(borage-oil-acylamino)propyl]-, 3-sodium hydrogen phosphate ester, chloride Antistatic/cleansing/foam boosting SODIUM BORATE sodium borate borax 1330-43-4/1303-96-4 215-540-4 Disodium tetraborate, anhydrous III/1,1a/III/1,1b Buffering SODIUM BROMATE 7789-38-0 232-160-4 Sodium bromate Oxidising SODIUM BUTOXYETHOXY ACETATE 67990-17-4 268-040-3 Sodium (2-butoxyethoxy)acetate Buffering SODIUM BUTOXYNOL-12 SULFATE Surfactant/emulsifying SODIUM BUTYLPARABEN 36457-20-2 253-049-7 Sodium butyl 4-hydroxybenzoate VI/1,12 Preservative SODIUM C4-12 OLEFIN/MALEIC ACID COPOLYMER Binding/emulsion stabilising/film forming/viscosity controlling SODIUM C8-10 ALKYL SULFATE 85338-42-7 286-718-7 Sulfuric acid, mono-C8-10-alkyl esters, sodium salts Cleansing/surfactant SODIUM C8-16 ISOALKYLSUCCINYL LACTOGLOBULIN SULFONATE Surfactant/hair conditioning/skin conditioning SODIUM C9-11 PARETH-6 CARBOXYLATE 174125-28-1 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-hydroxy-, C9-11-alkyl ethers, sodium salts (5 mol EO average molar ratio) Emulsifying/surfactant SODIUM C9-22 ALKYL SEC SULFONATE 68188-18-1 Sulfonic acids, C9-C22-sec-alkane, sodium salts Surfactant/foaming/cleansing SODIUM C10-14 ALKYL BENZENESULFONATE Benzenesulfonic acid, C10-C14-alkyl-, sodium salts Emulsifying SODIUM C10-15 PARETH SULFATE Emulsifying/cleansing/foaming SODIUM C11-15 PARETH-7 CARBOXYLATE 68603-23-6 Surfactant/cleansing/emulsifying SODIUM C12-13 ALKYL SULFATE 91783-23-2 295-101-1 Sulfuric acid, mono-C12-13-alkyl esters, sodium salts Cleansing/surfactant SODIUM C12-13 PARETH SULFATE Surfactant/cleansing/emulsifying SODIUM C12-13 PARETH-12 CARBOXYLATE 68908-98-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-hydroxy-, C12-13-alkyl ethers, sodium salts (11 mol EO average molar ratio) Emulsifying/surfactant SODIUM C12-13 PARETH-5 CARBOXYLATE 68908-98-5 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-hydroxy-, C12-13-alkyl ethers, sodium salts (4 mol EO average molar ratio) Emulsifying/surfactant SODIUM C12-13 PARETH-8 CARBOXYLATE Emulsifying/cleansing SODIUM C12-14 OLEFIN SULFONATE 85536-12-5 287-492-2 Sulfonic acids, C12-14-alkane hydroxy and C12-14-alkene, sodium salts Surfactant/foaming/cleansing SODIUM C12-15 ALKOXYPROPYL IMINODIPROPIONATE 1-propanamine, 3-(C12-C15-alkyloxy)-N, N-bis(2-carboxyethyl)-, sodium salts (1:1) Surfactant/cleansing SODIUM C12-15 ALKYL SULFATE 68890-70-0 272-575-8 Sulfuric acid, mono-C12-15-alkyl esters, sodium salts Emulsifying/surfactant/cleansing/foaming SODIUM C12-15 PARETH SULFATE Surfactant/cleansing/emulsifying SODIUM C12-15 PARETH-3 SULFONATE Surfactant/cleansing/emulsifying SODIUM C12-15 PARETH-6 CARBOXYLATE 70632-06-3 Surfactant/cleansing/emulsifying SODIUM C12-15 PARETH-7 CARBOXYLATE 70632-06-3 Surfactant/cleansing/emulsifying SODIUM C12-15 PARETH-7 SULFONATE Surfactant/cleansing/emulsifying SODIUM C12-15 PARETH-8 CARBOXYLATE Emulsifying/cleansing SODIUM C12-15 PARETH-15 SULFONATE Surfactant/cleansing/emulsifying SODIUM C12-18 ALKYL SULFATE 68955-19-1 273-257-1 Sulfuric acid, mono-C12-18-alkyl esters, sodium salts. This substance is identified by SDA Substance Name: C12-C18 alkyl alcohol sulfuric acid sodium salt and SDA Reporting Number: 16-062-04 Emulsifying/surfactant/cleansing/foaming SODIUM C13-15 PARETH-8 BUTYL PHOSPHATE Emulsifying/cleansing/foaming SODIUM C13-15 PARETH-8 PHOSPHATE Emulsifying/cleansing SODIUM C13-17 ALKANE SULFONATE 93763-92-9 297-913-1 Sulfonic acids, C13-17-alkane, sodium salts Surfactant/cleansing/foaming SODIUM C14-15 PARETH-8 CARBOXYLATE 119147-76-1 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-hydroxy-, C14-15-alkyl ethers, sodium salts (7 mol EO average molar ratio) Emulsifying/surfactant SODIUM C14-15 PARETH-PG SULFONATE Poly(oxy-1,2-ethanediyl),.alpha. C14-15-alkyl-, .omega. 2-hydroxy-3-sulfopropyloxy, sodium salt Cleansing/surfactant SODIUM C14-16 OLEFIN SULFONATE 68439-57-6 270-407-8 Sulfonic acids, C14-16-alkane hydroxy and C14-16-alkene, sodium salts Surfactant/cleansing/foaming SODIUM C14-17 ALKYL SEC SULFONATE 97489-15-1 307-055-2 Sulfonic acids, C14-17-sec-alkane, sodium salts Surfactant/foaming/cleansing SODIUM C14-18 ALKANE SULFONATE 85409-29-6 287-097-5 Sulfonic acid, C14-18-alkane, sodium salts Cleansing/surfactant SODIUM C14-18 OLEFIN SULFONATE Sulfonic acids, C14-C18-alkane hydroxy and C14-C18-alkene, sodium salts Surfactant/cleansing/foaming SODIUM C16-18 OLEFIN SULFONATE 91722-28-0 294-430-8 Sulfonic acids, C16-18-alkane hydroxy and C16-18-alkene, sodium salts Surfactant/cleansing/foaming SODIUM C16-20 ALKYL SULFATE 91648-55-4 293-917-2 Sulfuric acid, mono-C16-20-alkyl esters, sodium salts Emulsifying/surfactant/cleansing/foaming SODIUM CAPROAMPHOACETATE 14350-94-8 238-303-7 Sodium 1-(carboxymethyl)-4,5-dihydro-1-(2-hydroxyethyl)-2-nonyl-1H-imidazolium hydroxide Surfactant/hair conditioning/cleansing/foaming SODIUM CAPROAMPHOHYDROXYPROPYLSULFONATE Decanamide, N-[2-[(2-hydroxyethyl)-(2-hydroxy-3-sulfopropyl)]amino]ethyl, sodium salt Surfactant/foaming/cleansing SODIUM CAPROAMPHOPROPIONATE Decanamide, N-[2-[N-(2-hydroxyethyl)-N-(2-carboxyethyl)amino]ethyl]-, monosodium salt Surfactant/hair conditioning/cleansing/foaming SODIUM CAPROYL LACTYLATE 29051-57-8 Decanoic acid, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl ester, sodium salt Emulsifying SODIUM CAPRYLATE sodium caprylate 30834 217-850-5 Sodium octanoate Emulsifying/surfactant SODIUM CAPRYLETH-2 CARBOXYLATE Surfactant SODIUM CAPRYLETH-9 CARBOXYLATE Surfactant SODIUM CAPRYLOAMPHOACETATE 13039-35-5 235-907-2 1-(carboxylatomethyl)-2-heptyl-1-(2-hydroxyethyl)-2-imidazolinium, sodium salt Surfactant/foaming/cleansing/hair conditioning SODIUM CAPRYLOAMPHOHYDROXYPROPYLSULFONATE 68610-39-9 271-863-0 1-Propanesulfonic acid, 3-chloro-2-hydroxy-, monosodium salt, reaction products with 2-heptyl-4,5-dihydro-1H-imidazole-1-ethanol Surfactant/emulsifying SODIUM CAPRYLOAMPHOPROPIONATE 68877-55-4 272-563-2 Sodium 3-[2-(2-heptyl-4,5-dihydro-1H-imidazol-1-yl)ethoxy]propionate Surfactant/hair conditioning/cleansing/foaming SODIUM CAPRYLYL SULFONATE 13419-61-9 236-525-9 Sodium decane-1-sulphonate Surfactant/emulsifying SODIUM CARBOMER Viscosity controlling/gel forming/emulsion stabilising/ SODIUM CARBONATE sodium carbonate natrii carbonas 497-19-8 207-838-8 Sodium carbonate Buffering/bulking SODIUM CARBONATE PEROXIDE 15630-89-4 239-707-6 Disodium carbonate, compound with hydrogen peroxide (2:3) III/1,12 Oxidising/deodorant SODIUM CARBOXYETHYL TALLOW POLYPROPYLAMINE Surfactant/hair conditioning/antistatic SODIUM CARBOXYMETHYL BETAGLUCAN Binding/viscosity controlling SODIUM CARBOXYMETHYL CHITIN Humectant/hair conditioning/film forming SODIUM CARBOXYMETHYL COCOPOLYPROPYLAMINE Surfactant/hair conditioning/antistatic SODIUM CARBOXYMETHYL DEXTRAN Binding/emulsion stabilising/viscosity controlling SODIUM CARBOXYMETHYL OLEYL POLYPROPYLAMINE Surfactant/hair conditioning/antistatic SODIUM CARBOXYMETHYL STARCH 9063-38-1 Starch, carboxymethylether, sodium salt Binding/emulsion stabilising/film forming/viscosity controlling SODIUM CARBOXYMETHYL TALLOW POLYPROPYLAMINE Surfactant/hair conditioning/antistatic SODIUM CARRAGEENAN 9061-82-9 Carrageenan, sodium salt Antistatic/binding/emulsion stabilising/film forming/viscosity controlling SODIUM CASEINATE 9005-46-3 Caseins, sodium complexes Antistatic/hair conditioning SODIUM CASTORATE 2232887 232-390-5 Fatty acids, castor-oil, sodium salts Surfactant/emulsifying SODIUM CELLULOSE SULFATE 9005-22-5 Cellulose, hydrogen sulfate, sodium salt Binding/emulsion stabilising/viscosity controlling SODIUM CETEARYL SULFATE 59186-41-3 Sulfuric acid, mixed cetyl and stearyl esters, sodium salts Surfactant/cleansing/foaming SODIUM CETETH-13 CARBOXYLATE 33939-65-0 emulsifying/surfactant SODIUM CETYL SULFATE 1120-01-0 214-292-4 Sodium hexadecyl sulphate Emulsifying/surfactant/foaming/cleansing SODIUM CHITOSAN METHYLENE PHOSPHONATE 181314-61-4 Chitosan, N-(phosphonomethyl), sodium salt Chelating SODIUM CHLORATE 2146053 231-887-4 Sodium chlorate III/1,6 Oxidising/deodorant SODIUM CHLORIDE sodium chloride natrii chloridum 7647-14-5 231-598-3 Sodium chloride Viscosity controlling/bulking SODIUM CHOLESTERYL SULFATE 2864-50-8 Cholest-5-en-3-ol, (3beta)-, hydrogen sulfate, sodium salt Skin conditioning SODIUM CHONDROITIN SULFATE 9007-28-7 232-696-9 Chondroitin, hydrogen sulfate Antistatic/hair conditioning SODIUM CITRATE sodium citrate natrii citras 68-04-2 200-675-3 Trisodium citrate Buffering/chelating SODIUM COCAMINOPROPIONATE 68608-68-4 271-795-1 .beta.-Alanine, N-coco alkyl derivs., sodium salts Surfactant/foaming/cleansing/hair conditioning SODIUM COCETH SULFATE Surfactant/foaming/cleansing SODIUM COCO PG-DIMONIUM CHLORIDE PHOSPHATE 223707-61-7 Propanaminium, 2,3-dihydroxy-N, N-dimethyl-N-(coconut-alkyl)-, 3-sodium hydrogen phosphate ester, chloride Antistatic/cleansing/foam boosting SODIUM COCO/HYDROGENATED TALLOW SULFATE Sulfuric acid, mixed coco and hydrogenated-tallow esters, sodium salts Surfactant/cleansing/foaming SODIUM COCOAMPHOACETATE 68390-66-9 269-910-5 Imidazolium compounds, 1-(carboxymethyl)-4,5-dihydro-1-(hydroxyethyl)-2-norcoco alkyl, hydroxides, monosodium salts Surfactant/foaming/cleansing/hair conditioning SODIUM COCOAMPHOHYDROXYPROPYLSULFONATE 68604-73-9 271-705-0 Imidazolium compounds, 4,5-dihydro-1-(hydroxyethyl)-1(or 3)-(2-hydroxy-3-sulfopropyl)-2-norcoco alkyl, hydroxides, monosodium salts Surfactant/foaming/cleansing SODIUM COCOAMPHOPROPIONATE 94114-06-4 302-643-5 Imidazolium compounds, 1-(2-carboxyethyl)-4,5-dihydro-3-(hydroxyethyl)-2-norcoco alkyl, hydroxides, monosodium salts Surfactant/foaming/cleansing/hair conditioning SODIUM COCOATE 61789-31-9 263-050-4 Fatty acids, coco, sodium salts Emulsifying/surfactant/cleansing SODIUM COCO-GLUCOSIDE TARTRATE Coco-glucoside, tartaric acid ester, sodium salt Surfactant/cleansing/emulsifying SODIUM COCOGLYCERYL ETHER SULFONATE Surfactant/cleansing/foaming SODIUM COCOMONOGLYCERIDE SULFATE 61789-04-6 263-026-3 Glycerides, coco mono-, sulfated, sodium salts Surfactant/cleansing/foaming SODIUM COCOMONOGLYCERIDE SULFONATE Fatty acids, coco, 2-hydroxy-3-sulfopropyl esters, sodium salts Surfactant/cleansing/foaming SODIUM COCO-SULFATE 97375-27-4 306-683-4 Sulfuric acid, monococo alkyl esters, sodium salts Surfactant/cleansing/emulsifying SODIUM COCOYL AMINO ACIDS 68952-15-8 Acid chlorides, coco, reaction products with protein hydrolyzates Antistatic/cleansing/surfactant SODIUM COCOYL COLLAGEN AMINO ACIDS Antistatic/surfactant/hair conditioning SODIUM COCOYL GLUTAMATE 68187-32-6 269-087-2 L-Glutamic acid, N-coco acyl derivs., monosodium salts Surfactant/cleansing SODIUM COCOYL HYDROLYZED COLLAGEN 68188-38-5 Acid chlorides, coco, reaction products with protein hydrolyzates, sodium salts Antistatic/surfactant/hair conditioning SODIUM COCOYL HYDROLYZED KERATIN Antistatic/surfactant/hair conditioning SODIUM COCOYL HYDROLYZED RICE PROTEIN Antistatic/surfactant/hair conditioning SODIUM COCOYL HYDROLYZED SOY PROTEIN Antistatic/surfactant/hair conditioning SODIUM COCOYL HYDROLYZED WHEAT PROTEIN Protein hydrolyzates, wheat, coco-acyl derivs., sodium salts Surfactant/antistatic/hair conditioning SODIUM COCOYL ISETHIONATE 61789-32-0 263-052-5 Fatty acids, coco, 2-sulfoethyl esters, sodium salts Surfactant/hair conditioning/cleansing SODIUM COCOYL LACTYLATE Fatty acids, coco, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl esters Surfactant/emulsifying/cleansing SODIUM COCOYL SARCOSINATE 61791-59-1 263-193-2 Glycine, N-methyl-, N-coco acyl derivs., sodium salts Surfactant/foaming/cleansing/skin conditioning SODIUM COCOYL TAURATE 86089-05-6 289-173-3 Ethanesulfonic acid, 2-amino-, N-coco acyl derivatives, monosodium salts Cleansing/surfactant SODIUM CORNAMPHOPROPIONATE Amides, corn-oil, N-[2-[N-(2-hydroxyethyl)-N-(2-carboxyethyl)amino]ethyl]-, sodium salts Surfactant/cleansing/hair conditioning/foaming SODIUM CUMENESULFONATE 32073-22-6 250-913-5 Cumene, monosulpho derivative, sodium salt Surfactant/hydrotrope SODIUM CYCLAMATE 139-05-9 205-348-9 Sulfamic acid, cyclohexyl-, monosodium salt Masking SODIUM CYCLODEXTRIN SULFATE 37191-69-8 Cyclodextrin, sulfated, sodium salts Emulsion stabilising SODIUM CYCLOPENTANE CARBOXYLATE Cyclopentanecarboxylic acid, sodium salt Surfactant SODIUM DECETH SULFATE Surfactant/cleansing/emulsifying SODIUM DECETH-2 CARBOXYLATE Surfactant/emulsifying SODIUM DECYL SULFATE 142-87-0 205-568-5 Sulfuric acid, monodecyl ester, sodium salt Cleansing/foaming/surfactant SODIUM DECYLBENZENESULFONATE 1322-98-1 215-347-5 Sodium decylbenzenesulphonate Surfactant/cleansing/emulsifying SODIUM DEHYDROACETATE sodium dehydroacetate 4418-26-2 224-580-1 Sodium 1-(3,4-dihydro-6-methyl-2,4-dioxo-2H-pyran-3-ylidene)ethanolate VI/1,13 Preservative SODIUM DERMATAN SULFATE Skin conditioning SODIUM DEXTRAN SULFATE Viscosity controlling SODIUM DICARBOXYETHYLCOCO PHOSPHOETHYL IMIDAZOLINE Surfactant/antistatic/hair conditioning SODIUM DICETEARETH-10 PHOSPHATE Emulsifying SODIUM DIETHYLAMINOPROPYL COCOASPARTAMIDE 1-propanamide, 3-carboxy-3-amino-N-(3-(diethylamino)propyl)-, N-coco-acyl derivs., sodium salts Surfactant/hair conditioning SODIUM DIHYDROXYCETYL PHOSPHATE Phosphoric acid, esters with hexadecanetriol, sodium salts Surfactant/emulsifying SODIUM DIHYDROXYETHYLGLYCINATE 139-41-3 205-360-4 Sodium N,N-bis(2-hydroxyethyl)glycinate Chelating SODIUM DILAURETH-7 CITRATE Surfactant/emulsifying SODIUM DIOLETH-8 PHOSPHATE Emulsifying SODIUM DNA Skin conditioning SODIUM DODECYLBENZENESULFONATE 25155-30-0 246-680-4 Sodium dodecylbenzenesulphonate Surfactant/emulsifying SODIUM DVB/ACRYLATES COPOLYMER Film forming SODIUM EDTMP 22036-77-7 244-742-5 [ethylenebis[nitrilobis(methylene)]]tetrakisphosphonic acid, sodium salt Chelating SODIUM ERYTHORBATE 6381-77-7 228-973-9 2,3-didehydro-3-O-sodio-D-erythro-hexono-1,4-lactone Antioxidant SODIUM ETHYL 2-SULFOLAURATE 2001899 230-949-8 Sodium 2-sulphonatoethyl laurate Surfactant/cleansing SODIUM ETHYLHEXYL SULFATE sodium etasulfate 126-92-1 204-812-8 Sodium etasulfate Surfactant/emulsifying SODIUM ETHYLPARABEN 35285-68-8 252-487-6 Sodium 4-ethoxycarbonylphenoxide VI/1,12 Preservative SODIUM FLUORIDE sodium fluoride natrii fluoridum 7681-49-4 231-667-8 Sodium fluoride III/1,31 Oral care/antiplaque SODIUM FLUOROSILICATE 16893-85-9 240-934-8 Disodium hexafluorosilicate III/1,40 Oral care/antiplaque SODIUM FORMATE 141-53-7 205-488-0 Sodium formate VI/1,14 Preservative/buffering SODIUM FUMARATE 5873-57-4 227-535-4 Sodium-hydrogen fumarate Buffering SODIUM GLUCEPTATE gluceptate sodium 13007-85-7 235-849-8 Sodium D-glycero-D-gulo-heptonate Chelating SODIUM GLUCONATE sodium gluconate 527-07-1 208-407-7 Sodium gluconate Chelating SODIUM GLUCURONATE 14984-34-0 239-065-7 Sodium D-glucuronate Skin conditioning SODIUM GLUTAMATE sodium glutamate 142-47-2 205-538-1 Sodium hydrogen glutamate Hair conditioning SODIUM GLYCERETH-1 POLYPHOSPHATE Surfactant/chelating/viscosity controlling SODIUM GLYCEROPHOSPHATE 1334-74-3 215-613-0 Disodium-glycerol-phosphate Oral care, antiplaque SODIUM GLYCERYL OLEATE PHOSPHATE Phosphoric acid, esters with dihydroxypropyl 9-octadecenoate, sodium salts Surfactant/emulsifying SODIUM GUIAZULENE SULFONATE sodium gualenate 6223-35-4 228-309-8 Sodium 3,8-dimethyl-5-(isopropyl)-1-azulenesulfonate Surfactant SODIUM HEPARIN Heparin, sodium salt Skin conditioning SODIUM HEXAMETAPHOSPHATE 10124-56-8 233-343-1 Sodium metaphosphate Chelating SODIUM HEXETH-4 CARBOXYLATE Surfactant SODIUM HYALURONATE 9067-32-7 Hyaluronic acid, sodium, salt Humectant SODIUM HYALURONATE CROSSPOLYMER 162975-50-0 Hyaluronic acid, polymer with 1,1'-sulfonylbis[ethene] Humectant/skin conditioning SODIUM HYALURONATE DIMETHYLSILANOL 108775-04-8/57601-56-6 Hyaluronic acid, sodium salt, compd. with dimethylsilanediol Humectant/skin conditioning SODIUM HYDROGENATED TALLOW GLUTAMATE Glutamic acid, N-(hydrogenated tallow acyl) derivs., sodium salts Surfactant/cleansing SODIUM HYDROLYZED CASEIN 222400-26-2 Casein hydrolysates, sodium salts Hair conditioning/skin conditioning SODIUM HYDROSULFITE 7775-14-6 231-890-0 Sodium dithionite Reducing/viscosity controlling SODIUM HYDROXIDE sodium hydroxide natrii hydroxidum 1310-73-2 215-185-5 Sodium hydroxide III/1,15a Buffering/denaturant SODIUM HYDROXYMETHANE SULFONATE 870-72-4 212-800-9 Sodium hydroxymethanesulphonate Reducing SODIUM HYDROXYMETHYLGLYCINATE 70161-44-3 274-357-8 Sodium N-(hydroxymethyl)glycinate VI/1,51 Preservative SODIUM HYDROXYPROPYL STARCH PHOSPHATE 221355-22-2 Starch, phosphate, 2-hydroxypropyl ether, sodium salt Abrasive/bulking/viscosity controlling SODIUM IODATE 7681-55-2 231-672-5 Sodium iodate VI/1,10 Preservative SODIUM IODIDE sodium iodide natrii iodidum 7681-82-5 231-679-3 Sodium iodide Antimicrobial SODIUM ISETHIONATE 1562-00-1 216-343-6 Sodium 2-hydroxyethanesulphonate Antistatic/hair conditioning/cleansing/skin conditioning SODIUM ISOOCTYLENE/MA COPOLYMER Binding/film forming/viscosity controlling SODIUM ISOSTEARATE 64248-79-9 264-754-4 Isooctadecanoic acid, sodium salt Cleansing/surfactant SODIUM ISOSTEARETH-6 CARBOXYLATE Emulsifying SODIUM ISOSTEARETH-11 CARBOXYLATE Emulsifying SODIUM ISOSTEAROAMPHOACETATE Isooctadecanamide, N-[2-[N-(2-hydroxyethl)-N-carboxymethylamino]ethyl-, sodium salt Surfactant/cleansing/hair conditioning/foaming SODIUM ISOSTEAROAMPHOPROPIONATE 68630-96-6 271-929-9 1-(2-carboxylatoethyl)-4,5-dihydro-3-(2-hydroxyethyl)-2-isoheptadecyl-1H-imidazolium Surfactant/cleansing/hair conditioning/foaming SODIUM ISOSTEAROYL LACTATE 73231-04-6 Isooctadecanoic acid, 1-carboxyethyl ester, sodium salt Cleansing/emulsifying/surfactant SODIUM ISOSTEAROYL LACTYLATE 66988-04-3 266-533-8 Sodium 2-(1-carboxylatoethoxy)-1-methyl-2-oxoethyl isooctadecanoate Emulsifying SODIUM LACTATE sodium lactate 72-17-3 200-772-0 Sodium lactate Buffering/humectant SODIUM LACTATE METHYLSILANOL 2-[(dihydroxymethylsilyl)oxy] propionic acid, mono sodium salt Skin conditioning SODIUM LANETH SULFATE 68919-23-3 Lanolin, ethoxylated, sulfated, sodium salt Surfactant/emulsion stabilising SODIUM LAURAMIDO DIACETATE Glycine, N-carboxymethyl-N-(1-oxododecyl)-, monosodium salt Surfactant/cleansing SODIUM LAURAMIDOPROPYL HYDROXYPHOSTAINE 1-propanaminium, 2-hydroxy-3-phosphonooxy-N,N-dimethyl-N-[3-(1-oxododecyl)aminopropyl]-, hydroxide, inner salt, monosodium salt Surfactant/cleansing/foaming SODIUM LAURAMINOPROPIONATE 3546-96-1 222-597-9 Sodium N-dodecyl-.beta.-alaninate Antistatic/surfactant/cleansing/hair conditioning/emulsifying SODIUM LAURATE 629-25-4 211-082-4 Sodium laurate Emulsifying/surfactant/cleansing SODIUM LAURETH SULFATE 9004-82-4/1335-72-4 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(dodecyloxy)-, sodium salt Surfactant/cleansing/foaming SODIUM LAURETH-3 CARBOXYLATE Emulsifying/cleansing/foaming SODIUM LAURETH-4 CARBOXYLATE 33939-64-9 Surfactant/cleansing/foaming SODIUM LAURETH-4 PHOSPHATE 42612-52-2 Poly(oxy-1,2-ethanediyl), .alpha.-dodecyl-.omega.-hydroxy-, phosphate, sodium salt Emulsifying/surfactant/cleansing/foaming SODIUM LAURETH-5 CARBOXYLATE 33939-64-9 Surfactant/cleansing/foaming SODIUM LAURETH-5 SULFATE 9004-82-4 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(dodecyloxy)-, sodium salt Surfactant/cleansing/foaming SODIUM LAURETH-6 CARBOXYLATE 33939-64-9 Surfactant/cleansing/foaming SODIUM LAURETH-7 SULFATE 66197-75-9/9004-82-4 266-230-0 Sodium 3,6,9,12,15,18,21-heptaoxatritriacontyl sulphate Surfactant/cleansing/foaming SODIUM LAURETH-7 TARTRATE Surfactant/cleansing/foaming SODIUM LAURETH-8 SULFATE 9004-82-4 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(dodecyloxy)-, sodium salt Surfactant/cleansing/foaming SODIUM LAURETH-11 CARBOXYLATE 53610-02-9 Surfactant/cleansing/foaming SODIUM LAURETH-12 SULFATE 66161-57-7/9004-82-4 266-192-5 Sodium 3,6,9,12,15,18,21,24,27,30,33,36-dodecaoxaoctatetracontyl sulphate Surfactant/cleansing/foaming SODIUM LAURETH-13 CARBOXYLATE 33939-64-9 Emulsifying/surfactant/cleansing/foaming SODIUM LAURETH-14 CARBOXYLATE 33939-64-9 Surfactant/cleansing/foaming SODIUM LAURETH-17 CARBOXYLATE 33939-64-9 Surfactant/cleansing/foaming SODIUM LAURIMINODIPROPIONATE 14960-06-6 239-032-7 Sodium N-(2-carboxyethyl)-N-dodecyl-.beta.-alaninate Antistatic/surfactant/cleansing/hair conditioning/foaming SODIUM LAUROAMPHO PG-ACETATE PHOSPHATE 1-propanaminium, 2-hydroxy-3-phosphonooxy-N-(2-hydroxyethyl)-N-carboxymethyl-N-[3-(1-oxododecyl)aminopropyl]-, hydroxide, inner salt, sodium salt Surfactant/cleansing/foaming SODIUM LAUROAMPHOACETATE 68647-44-9 271-949-8 Sodium 1-(carboxymethyl)-4,5-dihydro-1(or 3)-(2-hydroxyethyl)-2-undecyl-1H-imidazolium hydroxide Surfactant/cleansing/foaming/hair conditioning SODIUM LAUROAMPHOHYDROXYPROPYLSULFONATE 68039-23-6 268-242-1 4,5-dihydro-1-(2-hydroxyethyl)-3-(2-hydroxy-3-sulphonatopropyl)-2-undecyl-1H-imidazolium, monosodium salt Antistatic/surfactant/cleansing/foaming SODIUM LAUROAMPHOPROPIONATE 61901-01-7 263-311-2 Sodium N-(2-hydroxyethyl)-N-[2-[(1-oxododecyl)amino]ethyl]-.beta.-alaninate Antistatic/foaming/cleansing/hair conditioning SODIUM LAUROYL ASPARTATE 41489-18-3 Aspartic acid, N-(1-oxododecyl)-, monosodium salt Surfactant/cleansing/hair conditioning SODIUM LAUROYL COLLAGEN AMINO ACIDS Antistatic/hair conditioning SODIUM LAUROYL GLUTAMATE 29923-31-7 249-958-3 Sodium hydrogen N-(1-oxododecyl)-L-glutamate Antistatic/surfactant/hair conditioning SODIUM LAUROYL HYDROLYZED COLLAGEN 68989-51-5 Antistatic/surfactant/hair conditioning SODIUM LAUROYL HYDROLYZED SILK Antistatic/hair conditioning SODIUM LAUROYL ISETHIONATE 2001899 230-949-8 Sodium 2-sulphonatoethyl laurate Antistatic/surfactant/hair conditioning/cleansing/foaming/skin conditioning SODIUM LAUROYL LACTYLATE 13557-75-0 236-942-6 Sodium 2-(1-carboxylatoethoxy)-1-methyl-2-oxoethyl laurate Emulsifying SODIUM LAUROYL METHYLAMINOPROPIONATE 21539-58-2 244-429-3 Sodium N-methyl-N-(1-oxododecyl)-.beta.-alaninate Surfactant/emulsifying SODIUM LAUROYL OAT AMINO ACIDS 222400-43-3 Oat amino acids, N-dodecanoyl derivatives, sodium salts Antistatic/cleansing/skin conditioning/surfactant SODIUM LAUROYL SARCOSINATE 137-16-6 205-281-5 Sodium N-lauroylsarcosinate Antistatic/surfactant/viscosity controlling/emulsifying/hair conditioning/cleansing/foaming/skin conditioning SODIUM LAUROYL SILK AMINO ACIDS 169590-94-7 Protein hydrolyzates, silk, lauroyl, sodium salts Antistatic/cleansing/skin conditioning/surfactant SODIUM LAUROYL TAURATE 70609-66-4 274-695-6 Sodium 2-[(1-oxododecyl)amino]ethanesulphonate Antistatic/surfactant/foaming SODIUM LAUROYL WHEAT AMINO ACIDS Amino acids, wheat, N-(1-oxododecyl) derivs., sodium salts Antistatic/hair conditioning SODIUM LAURYL PHOSPHATE 50957-96-5 256-865-1 Phosphoric acid, dodecyl ester, sodium salt Surfactant/emulsifying SODIUM LAURYL SULFATE sodium lauryl sulfate natrii laurilsulfas 151-21-3 205-788-1 Sodium dodecyl sulphate Denaturant/emulsifying/surfactant/foaming SODIUM LAURYL SULFOACETATE 1847-58-1 217-431-7 Sodium 2-(dodecyloxy)-2-oxoethane-1-sulphonate Surfactant/cleansing/foaming SODIUM LEVULINATE 19856-23-6 243-378-4 Sodium 4-oxovalerate Skin conditioning SODIUM LIGNOSULFONATE polignate sodium 8061-51-6 Lignosulfonic acid, sodium salt Surfactant SODIUM LINOLEATE 822-17-3 212-491-0 Sodium (9Z,12Z)-octadeca-9,12-dienoate Cleansing/surfactant SODIUM MA/DIISOBUTYLENE COPOLYMER 37199-81-8 2,5-Furandione, polymer with 2,4,4-trimethylpentene, sodium salt Film forming SODIUM MAGNESIUM FLUOROSILICATE Silicate(2-), hexafluoro-, sodium magnesium salts Viscosity controlling/abrasive/absorbent/opacifying SODIUM MAGNESIUM SILICATE 101659-01-2 258-476-2 Silicic acid, lithium magnesium sodium salt Binding/viscosity controlling SODIUM MALATE 58214-38-3 261-169-6 Butanedioic acid, hydroxy-, monosodium salt Humectant/skin conditioning SODIUM MANNURONATE METHYLSILANOL Humectant/skin conditioning SODIUM METABISULFITE sodium metabisulfite 7681-57-4 231-673-0 Disodium disulphite VI/1,9 Preservative SODIUM METAPHOSPHATE 10361-03-2 233-782-9 Sodium metaphosphate Buffering/chelating SODIUM METASILICATE 6834-92-0 229-912-9 Disodium metasilicate Chelating/buffering SODIUM METHACRYLATE/STYRENE COPOLYMER 33970-45-5 2-Propenoic acid, 2-methyl-, sodium salt, polymer with ethenylbenzene Opacifying SODIUM METHYL COCOYL TAURATE 61791-42-2/12765-39-8 263-174-9 Ethanesulfonic acid, 2-(methylamino)-, N-coco acyl derivs, sodium salts Surfactant/foaming/cleansing SODIUM METHYL LAUROYL TAURATE 4337-75-1 224-388-8 Sodium 2-[methyl(1-oxododecyl)amino]ethanesulphonate Surfactant/foaming/cleansing SODIUM METHYL MYRISTOYL TAURATE 18469-44-8 242-349-3 Sodium 2-[methyl(1-oxotetradecyl)amino]ethanesulphonate Surfactant/foaming/cleansing SODIUM METHYL OLEOYL TAURATE 137-20-2 205-285-7 Sodium 2-[methyloleoylamino]ethane-1-sulphonate Antistatic/surfactant/foaming/cleansing SODIUM METHYL PALMITOYL TAURATE 3737-55-1 223-114-4 Sodium 2-[methyl(1-oxohexadecyl)amino]ethanesulphonate Surfactant/cleansing/foaming SODIUM METHYL STEAROYL TAURATE 149-39-3 205-738-9 Sodium 2-[methyl(1-oxooctadecyl)amino]ethanesulphonate Surfactant/cleansing/foaming SODIUM METHYL 2-SULFOLAURATE 4016-21-1 223-673-4 Sodium 1-methyl 2-sulphonatododecanoate Surfactant/cleansing/foaming SODIUM METHYLNAPHTHALENESULFONATE 26264-58-4 247-564-6 Sodium methylnaphthalenesulphonate Surfactant/hydrotrope SODIUM METHYLPARABEN methylparaben sodium methylis parahydroxybenzoas natricum 5026-62-0 225-714-1 Sodium 4-(methoxycarbonyl)phenolate VI/1,12 Preservative SODIUM MILKAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE Propanaminium, 2,3-dihydroxy-N,N-dimethyl-N-[3-(milk-fat-acylamino)propyl]-, 3-sodium hydrogen phosphate ester, chloride Antistatic/cleansing/foam boosting SODIUM M-NITROBENZENESULFONATE 127-68-4 204-857-3 Sodium 3-nitrobenzenesulphonate Viscosity controlling SODIUM MONOFLUOROPHOSPHATE sodium monofluorophosphate 10163-15-2/7631-97-2 233-433-0 Disodium fluorophosphate III/1,27 Oral care/antiplaque SODIUM MYRETH SULFATE Emulsifying/surfactant/foaming/cleansing SODIUM MYRISTATE 822-12-8 212-487-9 Sodium myristate Emulsifying/surfactant/cleansing SODIUM MYRISTOAMPHOACETATE 68647-45-0 271-950-3 Sodium 1-(carboxymethyl)-4,5-dihydro-1(or 3)-(2-hydroxyethyl)-2-tridecyl-1H-imidazolium hydroxide Antistatic/surfactant/hair conditioning/foaming/cleansing SODIUM MYRISTOYL GLUTAMATE 38517-37-2 253-981-4 Sodium hydrogen N-(1-oxotetradecyl)-L-glutamate Surfactant/cleansing SODIUM MYRISTOYL HYDROLYZED COLLAGEN Antistatic/hair conditioning SODIUM MYRISTOYL ISETHIONATE 37747-10-7 Tetradecanoic acid, 2-sulfoethyl ester, sodium salt Antistatic/surfactant/hair conditioning/cleansing/foaming SODIUM MYRISTOYL SARCOSINATE 30364-51-3 250-151-3 Sodium N-methyl-N-(1-oxotetradecyl)aminoacetate Antistatic/surfactant/viscosity controlling/cleansing/foaming/hair conditioning SODIUM MYRISTYL SULFATE 1191-50-0 214-737-2 Sodium tetradecyl sulphate Emulsifying/surfactant/cleansing SODIUM NITRITE 7632-00-0 231-555-9 Sodium nitrite III/1,17 Anticorrosive SODIUM NONOXYNOL-1 SULFATE 96097-15-3/9014-90-8 306-094-2 Sodium 2-(nonylphenoxy)ethyl sulphate Surfactant/emulsifying SODIUM NONOXYNOL-3 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Emulsifying SODIUM NONOXYNOL-4 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Emulsifying/surfactant SODIUM NONOXYNOL-6 PHOSPHATE 12068-19-8 235-093-9 Disodium 17-(nonylphenoxy)-3,6,9,12,15-pentaoxaheptadecan-1-yl phosphate Surfactant/emulsifying SODIUM NONOXYNOL-6 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Emulsifying SODIUM NONOXYNOL-8 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Emulsifying SODIUM NONOXYNOL-9 PHOSPHATE Surfactant/emulsifying SODIUM NONOXYNOL-10 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Surfactant/emulsifying SODIUM NONOXYNOL-25 SULFATE 9014-90-8 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-(nonylphenoxy)-, sodium salt Emulsifying SODIUM OCTOXYNOL-2 ETHANE SULFONATE entsufon 2917-94-4 220-851-3 Sodium 2-[2-[2-[4-(1,1,3,3-tetramethylbutyl)phenoxy]ethoxy]ethoxy]ethanesulphonate Emulsifying/surfactant SODIUM OCTOXYNOL-6 SULFATE Emulsifying SODIUM OCTOXYNOL-9 SULFATE Emulsifying SODIUM OCTOXYNOL-2 SULFATE 12627-38-2 Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[4-(1,1,3,3-tetramethylbutyl)phenoxy]-, sodium salt Cleansing/foaming/surfactant SODIUM OLEATE 143-19-1 205-591-0 Sodium oleate Emulsifying/surfactant/viscosity controlling/cleansing SODIUM OLEOAMPHOACETATE 94087-11-3 301-904-0 Sodium (Z)-N-[2-[(2-hydroxyethyl)(1-oxo-9-octadecenyl)amino]ethyl]glycinate Antistatic/surfactant/hair conditioning/foaming/cleansing SODIUM OLEOAMPHOHYDROXYPROPYLSULFONATE 68134-15-6 268-732-5 Sodium 2-hydroxy-3-[(2-hydroxyethyl)[2-[(1-oxo-9-octadecenyl)amino]ethyl]amino]propanesulphonate Surfactant/cleansing/foaming SODIUM OLEOAMPHOPROPIONATE 71929-17-4 276-189-0 Sodium 1-(2-carboxyethyl)-2-(heptadecenyl)-4,5-dihydro-1-(2-hydroxyethyl)-1H-imidazolium hydroxide Antistatic/surfactant/cleansing/foaming/hair conditioning SODIUM OLEOYL HYDROLYZED COLLAGEN Antistatic/hair conditioning SODIUM OLEOYL ISETHIONATE 142-15-4 205-522-4 Sodium 2-sulphonatoethyl oleate Antistatic/surfactant/foaming/cleansing/hair conditioning SODIUM OLEOYL LACTYLATE 42415-80-5 255-814-0 Sodium 2-(1-carboxylatoethoxy)-1-methyl-2-oxoethyl oleate Emulsifying SODIUM OLETH SULFATE Emulsifying/foaming/cleansing SODIUM OLETH-7 PHOSPHATE 57486-09-6 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate, sodium salt Emulsifying/surfactant/foaming/cleansing SODIUM OLETH-8 PHOSPHATE 57486-09-6 Poly(oxy-1,2-ethanediyl), .alpha.-9-octadecenyl-.omega.-hydroxy- (Z)-, phosphate, sodium salt Emulsifying/surfactant/foaming/cleansing SODIUM OLEYL SULFATE 1847-55-8 217-430-1 Sodium (Z)-octadec-9-enyl sulphate Emulsifying/foaming/cleansing SODIUM OLIVATE 61789-88-6 263-096-5 Fatty acids, olive-oil, sodium salts Surfactant/emulsifying/cleansing SODIUM O-PHENYLPHENATE 132-27-4 205-055-6 Sodium 2-biphenylate VI/1,7 Preservative SODIUM OXALATE 62-76-0 200-550-3 Disodium oxalate III/1,3 Chelating SODIUM PALM KERNELATE 61789-89-7 263-097-0 Fatty acids, palm kernel-oil, sodium salts Surfactant/cleansing/emulsifying SODIUM PALMATE 61790-79-2 263-162-3 Fatty acids, palm-oil, sodium salts Surfactant/emulsifying/viscosity controlling/cleansing SODIUM PALMITATE 408-35-5 206-988-1 Sodium palmitate Emulsifying/surfactant/viscosity controlling/cleansing SODIUM PALMITOYL CHONDROITIN SULFATE 226-995-63-7 Chondroitin, hydrogen sulfate, sodium salt, reaction products with palmitoyl chloride Hair conditioning/skin conditioning SODIUM PALMITOYL HYDROLYZED COLLAGEN 222400-25-1 Collagen hydrolysates, N-hexadecanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM PALMITOYL HYDROLYZED WHEAT PROTEIN 222400-44-4 Wheat protein hydrolysates, N-hexadecanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM PANTETHEINE SULFONATE 34644-03-6 Thiosulfuric acid (H2S2O3), S-[2-[[3-[(2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)amino]-1-oxopropyl]amino]ethyl]ester, monosodium salt, (R)- Skin conditioning SODIUM PANTOTHENATE 867-81-2 212-768-6 .beta.-Alanine, N-(2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)-, monosodium salt, (R)- Hair conditioning SODIUM PARABEN 114-63-6 204-051-1 Sodium 4-hydroxybenzoate VI/1,12 Preservative SODIUM PCA 28874-51-3/54571-67-4 249-277-1/259-234-9 Sodium 5-oxo-2-pyrrolidinecarboxylate Antistatic/humectant/skin conditioning SODIUM PCA METHYLSILANOL 99035-50-4 308-916-5 Sodium 5-oxo-L-prolinate, methylsilane-triol compound Humectant/skin conditioning SODIUM P-CHLORO-M-CRESOL 15733-22-9 239-825-8 Sodium p-chloro-m-cresolate Antimicrobial SODIUM PEANUTATE 61789-57-9 263-070-3 Fatty acids, peanut-oil, sodium salts Cleansing/emulsifying SODIUM PEG-4 LAURAMIDE CARBOXYLATE Dodecanamide, ethoxylated, oxidised, sodium salts (4 mol EO average molar ratio) Cleansing/emulsifying/surfactant SODIUM PEG-3 LAURAMIDE CARBOXYLATE Emulsifying SODIUM PEG-6 COCAMIDE CARBOXYLATE Surfactant/emulsifying SODIUM PEG-8 COCAMIDE CARBOXYLATE Emulsifying SODIUM PERBORATE 7632-04-4/15120-21-5 231-556-4/239-172-9 Sodium peroxometaborate/sodium perborate III/1,1a Oxidising SODIUM PERSULFATE 7775-27-1 231-892-1 Disodium peroxodisulphate Oxidising SODIUM PG-PROPYL THIOSULFATE DIMETHICONE Humectant/hair conditioning SODIUM PHENOLSULFONATE 1300-51-2 215-087-2 Sodium hydroxybenzenesulphonate Antimicrobial/deodorant SODIUM PHENOXIDE phenolate sodium 139-02-6 205-347-3 Sodium phenoxide III/1,19 Antimicrobial SODIUM PHENYLBENZIMIDAZOLE SULFONATE 5997-53-5 1H-benzimidazole-5-sulfonic acid, 2-phenyl-, monosodium salt VII/1,6 UV filter/uv absorber SODIUM PHOSPHATE sodium phosphate, monobasic natrii dihydrogenophosphas 7558-80-7 231-449-2 Sodium dihydrogenorthophosphate Buffering SODIUM PHTHALATE STEARYL AMIDE 86432-23-7 Benzoic acid, 2-[(octadecylamino)carbonyl]-, monosodiuum salt Emulsifying SODIUM PHYTATE 14306-25-3 238-242-6 Myo-Inositol, hexakis(dihydrogen phosphate), sodium salt Chelating SODIUM PICRAMATE 831-52-7 212-603-8 Sodium 2-amino-4,6-dinitrophenoxide Hair dyeing SODIUM POLYACRYLATE 2594415 2-propenoic acid, homopolymer, sodium salt Viscosity controlling/binding/film forming SODIUM POLYACRYLATE STARCH Film forming/absorbent/emulsion stabilising/binding/viscosity controlling SODIUM POLYASPARTATE 94525-01-6 Aspartic acid, homopolymer, sodium salt Hair conditioning/humectant SODIUM POLYDIMETHYLGLYCINOPHENOLSULFONATE Surfactant/chelating SODIUM POLYGLUTAMATE 28829-38-1 Humectant/hair conditioning/skin conditioning SODIUM POLYMETHACRYLATE 54193-36-1/25086-62-8 2-propenoic acid, 2-methyl-, homopolymer, sodium salt Binding/emulsion stabilising/film forming/viscosity controlling/opacifying SODIUM POLYNAPHTHALENESULFONATE 2624059 Naphthalenesulfonic acid, polymer with formaldehyde, sodium salt Emulsion stabilising/surfactant/hydrotrope SODIUM POLYSTYRENE SULFONATE 9003-59-2 Benzenesulfonic acid, ethenyl-, homopolymer, sodium salt Emulsion stabilising/film forming/surfactant/viscosity controlling SODIUM PROPIONATE sodium propionate 137-40-6 205-290-4 Sodium propionate VI/1,2 Preservative SODIUM PROPOXYHYDROXYPROPYL THIOSULFATE SILICA Bulking SODIUM PROPYLPARABEN propylparaben sodium 35285-69-9 252-488-1 Sodium 4-propoxycarbonylphenoxide VI/1,12 Preservative SODIUM PVM/MA/DECADIENE CROSSPOLYMER Film forming SODIUM RAPESEEDATE 68440-17-5 270-440-8 Fatty acids, rape oil, sodium salts Cleansing/emulsifying/surfactant SODIUM RIBOFLAVIN PHOSPHATE riboflavin 5'-phosphate sodium riboflavini natrii phosphas 130-40-5 204-988-6 Riboflavin 5'-(sodium hydrogen phosphate) Skin conditioning SODIUM RICINOLEATE 5323-95-5 226-191-2 Sodium (R)-12-hydroxyoleate Emulsifying/cleansing SODIUM RICINOLEOAMPHOACETATE 9-octadecenamide, 12-hydroxy-N-[2-[N-(2-hydroxyethyl)-N-(carboxymethyl)amino]ethyl]-, sodium salt Surfactant/foaming/hair conditioning/cleansing SODIUM RNA Ribonucleic acid, sodium salt Skin conditioning SODIUM SACCHARIN saccharin sodium saccharinum natricum 128-44-9 204-886-1 1,2-benzisothiazol-3(2H)-one 1,1-dioxide, sodium salt Oral care/masking SODIUM SALICYLATE sodium salicylate natrii salicylas 54-21-7 200-198-0 Sodium salicylate VI/1,3 Preservative SODIUM SARCOSINATE 4316-73-8 224-338-5 Sodium sarcosinate Viscosity controlling/hair conditioning SODIUM SCYMNOL SULFATE Skin conditioning SODIUM SESQUICARBONATE 533-96-0 208-580-9 Trisodium hydrogendicarbonate Buffering/bulking/cleansing SODIUM SHALE OIL SULFONATE 1340-06-3 215-671-7 Ichthyolic acid, sodium salt Surfactant/antidandruff SODIUM SILICATE 1344-09-8 215-687-4 Silicic acid, sodium salt Buffering/anticorrosive SODIUM SILICOALUMINATE 1344-00-9 215-684-8 Silicic acid, aluminum sodium salt Abrasive/viscosity controlling/bulking SODIUM SORBATE 7757-81-5 231-819-3 Sodium (E,E)-hexa-2,4-dienoate VI/1,4 Preservative SODIUM SOYA HYDROLYZED COLLAGEN 68188-31-8 Acid chlorides, soya, reaction products with protein hydrolyzates, sodium salts Antistatic/surfactant/hair conditioning SODIUM SOYATE 61790-25-8 263-117-8 Fatty acids, soya, sodium salts Cleansing/emulsifying/surfactant SODIUM STANNATE 12058-66-1 235-030-5 Disodium tin trioxide Viscosity controlling/stabilising SODIUM STARCH OCTENYLSUCCINATE 66829-29-6 Starch, esters with sodium hydrogen octenylbutanedioate Absorbent/emulsion stabilising/viscosity controlling SODIUM STEARATE sodium stearate 822-16-2 212-490-5 Sodium stearate Emulsifying/surfactant/viscosity controlling/cleansing SODIUM STEARETH-4 PHOSPHATE Emulsifying SODIUM STEAROAMPHOACETATE 68298-17-9 269-543-0 Sodium N-(2-hydroxyethyl)-N-[2-[(1-oxooctadecyl)amino]ethyl]glycinate Antistatic/surfactant/hair conditioning/foaming/cleansing SODIUM STEAROAMPHOHYDROXYPROPYLSULFONATE 1-propanesulfonic acid, 2-hydroxy-3-[N-(2-hydroxyethyl)-N-[2-[(1-oxooctadecyl)amino]ethyl]amino-, monosodium salt Emulsifying SODIUM STEAROAMPHOPROPIONATE Octadecanamide, N-[2-[(2-hydroxyethyl)(2-carboxyethyl)amino]ethyl]-, sodium salt Surfactant/foaming/hair conditioning/cleansing SODIUM STEAROYL CASEIN 222400-24-0 Casein, N-octadecanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL CHONDROITIN SULFATE 222400-50-2 Chondroitin, hydrogen sulfate, sodium salt, reaction products with octadecanoyl chloride Hair conditioning/skin conditioning SODIUM STEAROYL DNA Deoxyribonucleic acid, octadecanoyl derivatives, sodium salts Skin conditioning SODIUM STEAROYL GLUTAMATE 38517-23-6 253-980-9 Sodium hydrogen N-(1-oxooctadecyl)-L-glutamate Emulsifying/cleansing/hair conditioning/skin conditioning SODIUM STEAROYL HYALURONATE 222400-51-3 Hyaluronic acid, octadecanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL HYDROLYZED COLLAGEN Antistatic/hair conditioning SODIUM STEAROYL HYDROLYZED CORN PROTEIN 222400-45-5 Hydrolysed maize protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL HYDROLYZED SILK 222400-46-6 Hydrolysed silk protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL HYDROLYZED SOY PROTEIN 222400-47-7 Hydrolysed soya protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL HYDROLYZED WHEAT PROTEIN 222400-07-9 Hydrolysed wheat protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL LACTALBUMIN 222400-23-9 Milk albumin, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL LACTYLATE 25383-99-7 246-929-7 Sodium 2-stearoyllactate Emulsifying SODIUM STEAROYL OAT PROTEIN 226994-40-7 Oat protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL PEA PROTEIN 226994-41-8 Pea protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEAROYL SOY PROTEIN 223705-73-5 Soya protein, N-octanoyl derivatives, sodium salts Hair conditioning/skin conditioning SODIUM STEARYL BETAINE Octadecanaminium, N-carboxymethyl-N,N-dimethyl-, hydroxide, sodium salt Surfactant/foam boosting/cleansing SODIUM STEARYL SULFATE 1120-04-3 214-295-0 Sodium octadecyl sulphate Surfactant/cleansing/emulsifying SODIUM STYRENE/ACRYLAMIDE COPOLYMER Film forming/opacifying SODIUM STYRENE/ACRYLATES COPOLYMER Film forming/opacifying SODIUM STYRENE/ACRYLATES/DIVINYLBENZENE COPOLYMER Film forming/opacifying SODIUM STYRENE/ACRYLATES/PEG-10 DIMALEATE COPOLYMER Film forming/opacifying SODIUM STYRENE/PEG-10 MALEATE/NONOXYNOL-10 MALEATE/ACRYLATES COPOLYMER Film forming/opacifying SODIUM SUCCINATE 2922-54-5 220-871-2 Butanedioic acid, monosodium salt Buffering SODIUM SULFANILATE 515-74-2 208-208-5 Sodium sulphanilate Antioxidant/hair dyeing SODIUM SULFATE sodium sulfate natrii sulfas 7757-82-6/7727-73-3 231-820-9 Sodium sulphate Viscosity controlling/bulking SODIUM SULFIDE 1313-82-2 215-211-5 Disodium sulphide III/1,23 Depilatory SODIUM SULFITE natrii sulfis 7757-83-7 231-821-4 Sodium sulphite VI/1,9 Preservative SODIUM TALLAMPHOPROPIONATE 68629-52-7/68991-88-8 271-914-7 Imidazolium compounds, 1(or 3)-(2-carboxyethyl)-4,5-dihydro-1-(hydroxyethyl)-2-nortall-oil alkyl, hydroxides, sodium salts Antistatic/surfactant/hair conditioning/cleansing/foaming SODIUM TALLOW SULFATE 8052-50-4 232-494-0 Tallow, sulfated, sodium salt Surfactant/cleansing SODIUM TALLOWAMPHOACETATE Glycine, N-(2-hydroxyethyl)-N-(2-aminoethyl)-, N-tallow-acyl derivs., sodium salts Surfactant SODIUM TALLOWATE 8052-48-0 232-491-4 Fatty acids, tallow, sodium salts Emulsifying/surfactant/cleansing/foam boosting SODIUM TAURIDE ACRYLATES/ACRYLIC ACID/ACRYLONITROGENS COPOLYMER Film forming SODIUM THIOCYANATE 540-72-7 208-754-4 Sodium thiocyanate Hair conditioning SODIUM THIOGLYCOLATE 367-51-1 206-696-4 Sodium mercaptoacetate III/1,2a Depilatory/reducing SODIUM THIOSULFATE sodium thiosulfate natrii thiosulfas 7772-98-7 231-867-5 Sodium thiosulphate Reducing SODIUM TOLUENESULFONATE 12068-03-0 235-088-1 Sodium toluenesulphonate Surfactant/hydrotrope SODIUM TRIDECETH-3 CARBOXYLATE 61757-59-3 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-tridecyloxy)-, sodium salt Surfactant/foaming/cleansing SODIUM TRIDECETH-6 CARBOXYLATE 61757-59-3 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-tridecyloxy)-, sodium salt Surfactant/foaming/cleansing SODIUM TRIDECETH-7 CARBOXYLATE 61757-59-3 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(tridecyloxy)-, sodium salt Surfactant/foaming/cleansing SODIUM TRIDECETH-8 CARBOXYLATE 61757-59-3 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(tridecyloxy)-, sodium salt Surfactant/foaming SODIUM TRIDECETH-12 CARBOXYLATE 61757-59-3 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(tridecyloxy)-, sodium salt Surfactant/foaming/cleansing SODIUM TRIDECETH SULFATE Emulsifying/surfactant/cleansing/foaming SODIUM TRIDECYL SULFATE 3026-63-9 221-188-2 Sodium tridecyl sulphate Emulsifying/surfactant/foaming SODIUM TRIDECYLBENZENESULFONATE 26248-24-8 247-536-3 Sodium tridecylbenzenesulphonate Surfactant/cleansing/foaming SODIUM TRILAURETH-4 PHOSPHATE Surfactant/emulsifying SODIUM TRIMETAPHOSPHATE sodium trimetaphosphate 7785-84-4 232-088-3 Trisodium trimetaphosphate Buffering/chelating/anticaking SODIUM UNDECETH-5 CARBOXYLATE 84647-78-9 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(undecyloxy)-, sodium salt (4 mol EO average molar ratio) Emulsifying/surfactant SODIUM UNDECYLENATE 3398-33-2 222-264-8 Sodium undec-10-enoate. VI/1,18 Preservative/cleansing SODIUM UNDECYLENOAMPHOACETATE 10-undecenamide, N-[2-[(2-hydroxyethyl)(carboxymethyl)amino]ethyl]-, sodium salt Surfactant/foaming SODIUM UNDECYLENOAMPHOPROPIONATE 10-undecenamide, N-[2-[(2-hydroxyethyl)(2-carboxyethyl)amino]ethyl]-, sodium salt Surfactant/foaming SODIUM USNATE 39012-86-7 254-248-1 2,6-diacetyl-7,9-dihydroxy-8,9b-dimethyldibenzofuran-1,3(2H,9bH)-dione, sodium salt Antimicrobial/antiseborrhoeic SODIUM WHEAT GERMAMPHOACETATE Glycine, N-(2-hydroxyethyl)-N-(2-aminoethyl)-, N-wheat-germ-acyl derivs., sodium salts Surfactant/cleansing/hair conditioning/foam boosting SODIUM XYLENE SULFONATE 1300-72-7 215-090-9 Sodium xylenesulphonate Hydrotrope SODIUM/MEA LAURETH-2 SULFOSUCCINATE Surfactant/cleansing SODIUM/TEA-LAUROYL COLLAGEN AMINO ACIDS Antistatic/surfactant/hair conditioning SODIUM/TEA-LAUROYL HYDROLYZED COLLAGEN 68920-59-2 Antistatic/surfactant SODIUM/TEA-LAUROYL HYDROLYZED KERATIN Antistatic/surfactant/hair conditioning SODIUM/TEA-LAUROYL KERATIN AMINO ACIDS Antistatic/surfactant/hair conditioning SODIUM/TEA-UNDECYLENOYL ALGINATE 224580-93-2 Alginic acid, 10-undecenoyl derivatives, sodium tris(2-hydroxyethyl)amine salts Emulsion stabilising/hair conditioning/skin conditioning SODIUM/TEA-UNDECYLENOYL CARRAGEENAN 224580-91-0 Carrageenan, 10-undecenoyl derivatives, sodium tris(2-hydroxyethyl)amine salts Emulsion stabilising/hair conditioning/skin conditioning SODIUM/TEA-UNDECYLENOYL COLLAGEN AMINO ACIDS Antistatic/surfactant/hair conditioning SODIUM/TEA-UNDECYLENOYL HYDROLYZED COLLAGEN Antistatic/surfactant/skin conditioning/cleansing/hair conditioning SODIUM/TEA-UNDECYLENOYL HYDROLYZED CORN PROTEIN 222400-08-0 Hydrolysed maize protein, 10-undecenoyl derivatives, sodium tris(2-hydroxyethyl)amine salts Hair conditioning/skin conditioning SODIUM/TEA-UNDECYLENOYL HYDROLYZED SOY PROTEIN 222400-11-5 Hydrolysed soya protein, 10-undecenoyl derivatives, sodium tris(2-hydroxyethyl)amine salts Hair conditioning/skin conditioning SODIUM/TEA-UNDECYLENOYL HYDROLYZED WHEAT PROTEIN 222400-10-4 Hydrolysed wheat protein, 10-undecenoyl derivatives, sodium tris(2-hydroxyethyl)amine salts Hair conditioning/skin conditioning SOLANUM DULCAMARA EXTRACT 84696-50-4 283-655-7 Solanum Dulcamara Extract is an extract of the stems of the dulcamara, Solanum dulcamara, Solanaceae Skin conditioning SOLANUM LYCOPERSICUM EXTRACT 90131-63-8 290-375-9 Solanum Lycopersicum Extract is an extract of the leaves, stems and fruit of the tomato, Solanum lycopersicum, Solanaceae Skin conditioning/astringent SOLANUM LYCOPERSICUM JUICE 90131-63-8 290-375-9 Solanum Lycopersicum Juice is the juice expressed from the fruit of the tomato, Solanum lycopersicum, Solanaceae Skin conditioning SOLANUM LYCOPERSICUM OIL Solanum Lycopersicum Oil is the fixed oil obtained from the seeds of the tomato, Solanum lycopersicum, Solanaceae Emollient SOLANUM MELONGENA EXTRACT 84012-19-1 281-665-6 Solanum Melogena Extract is an extract of the fruit of the eggplant, Solanum melongena, Solanaceae Skin conditioning SOLANUM TUBEROSUM EXTRACT 90083-08-2 290-202-7 Solanum Tuberosum Extract is an extract of the pulp of the potato, Solanum tuberosum, Solanaceae Smoothing SOLANUM TUBEROSUM PEEL EXTRACT 90083-08-2 290-202-7 Solanum Tuberosum Peel Extract is an extract of the peel of the potato, Solanum tuberosum, Solanaceae Skin conditioning SOLANUM TUBEROSUM STARCH starch solani amylum 9005-25-8 232-679-6 Solanum Tuberosum Starch is a high-polymeric carbohydrate material derived from potatoes, Solanum tuberosum, Solanaceae Absorbent/viscosity controlling SOLIDAGO ODORA EXTRACT 91770-11-5 294-794-8 Solidago Odora Extract is an extract of the herb, flower and roots of the goldenrod, Solidago odora, Compositae Skin conditioning SOLIDAGO VIRGAUREA EXTRACT 85117-06-2 285-559-0 Solidago Virgaurea Extract is an extract from the herb, flowers and roots of the goldenrod, Solidago virgaurea, Compositae Skin conditioning SOLUBLE COLLAGEN Antistatic/film forming/humectant/hair conditioning/skin conditioning SOLUBLE PROTEOGLYCAN Hair conditioning/skin conditioning SOLUM DIATOMEAE 7631-86-9 231-545-4 Silicon dioxide Abrasive/absorbent/opacifying/anticaking SOLUM FULLONUM 8031-18-3 310-127-6 Fuller's earth Viscosity controlling/gel forming SOLVENT BLACK 3 4197-25-5 224-087-1 2,3-dihydro-2,2-dimethyl-6-[[1-naphthyl-4-(phenylazo)]azo]-1H-perimidine (CI 26150) Hair dyeing SOLVENT BLACK 5 11099-03-9 CI 50415 Hair dyeing SOLVENT GREEN 3 128-80-3 204-909-5 1,4-bis(p-tolylamino)anthraquinone (CI 61565) Hair dyeing SOLVENT GREEN 7 6358-69-6 228-783-6 Trisodium 8-hydroxypyrene-1,3,6-trisulphonate (CI 59040) Hair dyeing SOLVENT ORANGE 1 2051-85-6 218-131-9 4-(phenylazo)resorcinol (CI 11920) Hair dyeing SOLVENT RED 1 1229-55-6 214-968-9 1-[(2-methoxyphenyl)azo]-2-naphthol (CI 12150) Hair dyeing SOLVENT RED 3 6535-42-8 229-439-8 4-[(4-ethoxyphenyl)azo]naphthol (CI 12010) Hair dyeing SOLVENT RED 23 85-86-9 201-638-4 1-(4-(phenylazo)phenylazo)-2-naphthol (CI 26100) Hair dyeing SOLVENT RED 43 15086-94-9 239-138-3 2-(3,6-dihydroxy-2,4,5,7-tetrabromoxanthen-9-yl)-benzoic acid (CI 45380) Hair dyeing SOLVENT RED 48 13473-26-2 236-747-6 2',4',5',7'-tetrabromo-4,5,6,7-tetrachloro-3',6'-dihydroxyspiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one (CI 45410) Hair dyeing SOLVENT RED 72 596-03-2 209-876-0 4',5'-dibromo-3',6'-dihydroxyspiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one (CI 45370) Hair dyeing SOLVENT RED 73 38577-97-8 254-010-7 3',6'-dihydroxy-4',5'-diiodospiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one (CI 45425) Hair dyeing SOLVENT VIOLET 13 81-48-1 201-353-5 1-hydroxy-4-(p-toluidino)anthraquinone (CI 60725) Hair dyeing SOLVENT YELLOW 29 6706-82-7 229-754-0 2,2'-[cyclohexylidenebis[(2-methyl-4,1-phenylene)azo]]bis[4-cyclohexylphenol] (CI 21230) Hair dyeing SOLVENT YELLOW 33 8003-22-3 232-318-2 1,3-Isobenzofurandione, reaction products with methylquinoline and quinoline. This substance is identified in the Colour Index by Colour Index Constitution Number, (CI 47000) Hair dyeing SOLVENT YELLOW 44 2478-20-8 219-607-9 6-amino-2-(2,4-dimethylphenyl)-1H-benz[de]isoquinoline-1,3(2H)-dione (CI 56200) Hair dyeing SONCHUS OLERACEUS EXTRACT 96690-50-5 306-245-2 Sonchus Oleracheus Extract is an extract of the juice of the thistle, Sonchus oleraceus, Compositae Skin conditioning SOPHORA ANGUSTIFOLIA EXTRACT 164288-54-4 Sophora Angustifolia Extract is an extract of Sophora Angustifolia, Leguminosae Skin conditioning SOPHORA JAPONICA EXTRACT 90131-19-4 290-329-8 Sophora Japonica Extract is an extract of the leaves of the Chinese scholar tree or the Japanese pagoda tree, Sophora japonica, Leguminosae Skin protecting/soothing SOPHORA JAPONICA FLOWER EXTRACT 90131-19-4 290-329-8 Sophora Japonica Flower Extract is an extract of the flowers of the Chinese scholar tree or the Japanese pagoda tree, Sophora japonica, Leguminosae Skin protecting SORBETH-3 ISOSTEARATE Emulsifying SORBETH-6 53694-15-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with d-glucitol (6:1) Emulsifying SORBETH-6 HEXASTEARATE Emulsifying SORBETH-20 53694-15-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with d-glucitol (6:1) Solvent SORBETH-30 53694-15-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with D-glucitol (6:1) Emulsifying SORBETH-40 53694-15-8 Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with D-glucitol (6:1) Emulsifying SORBIC ACID sorbic acid acidum sorbicum 110-44-1 203-768-7 Hexa-2,4-dienoic acid VI/1,4 Preservative SORBITAN CAPRYLATE 60177-36-8 262-098-3 Sorbitan, monooctanoate Emulsifying SORBITAN COCOATE 68154-36-9 268-910-2 Fatty acids, coco, monoesters with sorbitan Emulsifying SORBITAN DIISOSTEARATE 68238-87-9 269-410-7 Sorbitan, diisooctadecanoate Emulsifying SORBITAN DIOLEATE 29116-98-1 249-448-0 Sorbitan, di-9-octadecenoate, (Z, Z)- Emulsifying SORBITAN DISTEARATE 36521-89-8 253-084-8 Sorbitan, dioctadecanoate Emollient SORBITAN ISOSTEARATE 71902-01-7 276-171-2 Sorbitan, isooctadecanoate Emulsifying SORBITAN LAURATE sorbitan laurate 1338-39-2 215-663-3 Sorbitan laurate Emulsifying SORBITAN OLEATE sorbitan oleate 1338-43-8 215-665-4 Sorbitan oleate Emulsifying SORBITAN OLIVATE 223706-40-9 D-Glucitol, 1,4-Anhydro-, 6-monoester with olive oil fatty acids Emulsifying SORBITAN PALMITATE sorbitan palmitate 26266-57-9 247-568-8 Sorbitan palmitate Emulsifying SORBITAN SESQUIISOSTEARATE 71812-38-9 Sorbitan, isooctadecanoate (2: 3) Emulsifying SORBITAN SESQUIOLEATE serbitan sesquioleate 8007-43-0 232-360-1 Sorbitan, (Z)-9-octadecenoate (2: 3) Emulsifying SORBITAN SESQUISTEARATE 51938-44-4 257-529-7 Sorbitan, octadecanoate (2: 3) Emulsifying SORBITAN STEARATE sorbitan stearate 1338-41-6 215-664-9 Sorbitan stearate Emulsifying SORBITAN TRIISOSTEARATE 54392-27-7 259-141-3 Sorbitan, triisooctadecanoate Emulsifying SORBITAN TRIOLEATE sorbitan trioleate 26266-58-0 247-569-3 Anhydro-D-glucitol trioleate Emulsifying SORBITAN TRISTEARATE sorbitan tristearate 26658-19-5 247-891-4 Sorbitan tristearate Emulsifying SORBITOL sorbitol sorbitolum 50-70-4 200-061-5 D-glucitol Humectant/plasticiser/skin conditioning SORBITYL ACETATE 39346-74-2 254-423-2 D-Glucitol, acetate Emulsifying SORBITYL FURFURAL Antioxidant SORBITYL SILANEDIOL 221346-75-4 D-glucitol, 1,3-O-(dimethylsilylene)- Emollient SORBUS AUCUPARIA EXTRACT 84776-90-9 284-017-0 Sorbus Aucuparia Extract is an extract of the berries of the mountain ash, Sorbus aucuparia, Rosaceae Skin conditioning SOY ACID 68308-53-2 269-657-0 Fatty acids, soya Emollient/emulsifying/refatting SOY DIHYDROXYPROPYLDIMONIUM POLYGLUCOSE Antistatic SOY STEROL Sterols, soybean Emulsifying/humectant/skin conditioning SOY STEROL ACETATE Sterols, soybean, acetates Emulsifying/skin conditioning SOYA HYDROXYETHYL IMIDAZOLINE 70024-77-0 274-267-9 1H-Imidazole-1-ethanol, 4,5-dihydro-, 2-norsoya alkyl derivs Surfactant/hair conditioning SOYAETHYL MORPHOLINIUM ETHOSULFATE 61791-34-2 263-167-0 Morpholinium, 4-ethyl-4-soya alkyl, Et sulfates Antistatic/emulsifying SOYAMIDE DEA 68425-47-8 270-355-6 Amides, soya, N,N-bis(hydroxyethyl) Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting SOYAMIDOETHYLDIMONIUM/TRIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 222400-09-1 Hydrolysed wheat protein, reaction products with 3-chloro-2-hydroxypropyltrimethyl ammonium chloride and soya-alkyldimethyl ammonium chloride Antistatic/hair conditioning SOYAMIDOPROPALKONIUM CHLORIDE 1-propanaminium, 3-amino-N, N,N-trimethyl, N-soybean-acyl derivs., chlorides Antistatic SOYAMIDOPROPYL BETAINE 1-propanaminium, 3-amino-N-carboxymethyl-N, N-dimethyl-, N-soybean-acyl derivs., hydroxides, inner salts Surfactant/cleansing/hair conditioning/skin conditioning SOYAMIDOPROPYL DIMETHYLAMINE 68188-30-7 Amides, soya, N-(3-(dimethylamino)propyl) Emulsifying/surfactant SOYAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 90529-57-0 291-990-5 1-Propanaminium, 3-amino-N-ethyl-N, N-dimethyl-, N-soya acyl derivs., Et sulfates Antistatic/surfactant SOYAMIDOPROPYLAMINE OXIDE 223707-70-8 Amides, soya, N-[-3(dimethylamino)propyl], N-oxides Cleansing/foaming/surfactant SOYAMINE 61790-18-9 263-112-0 Amines, soya alkyl Antistatic/emulsifying SOYAMINOPROPYLAMINE 1,3-propanediamine, N-soya alkyl Emulsifying SOYBEAN PALMITATE 227200-28-4 Soybean, reaction products with hexadecanoyl chloride Emollient/refatting SOYDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN Antistatic SOYETHYLDIMONIUM ETHOSULFATE 68308-67-8 269-663-3 Quaternary ammonium compounds, ethyldimethylsoya alkyl, Et sulfates Antistatic/hair conditioning SOYTRIMONIUM CHLORIDE 61790-41-8 263-134-0 Quaternary ammonium compounds, trimethylsoya alkyl, chlorides VI/1,44 Antistatic/emulsifying/preservative/surfactant/hair conditioning SPERGULARIA RUBRA EXTRACT 84776-02-3 283-927-5 Spergularia Rubra Extract is an extract of the whole plant, Spergularia rubra, Caryophyllaceae Skin conditioning SPHINGOLIPIDS Sphingolipids Emollient/skin protecting/skin conditioning SPINACIA OLERACEA EXTRACT 90131-25-2 290-336-6 Spinacia Oleracea Extract is an extract of the leaves of the spinach, Spinacia oleracea, Chenopodiaceae Skin conditioning SPINAL CORD EXTRACT Spinal Cord Extract is an extract obtained from animal spinal cord II/419 (if from bovine animals aged 12 months or ovine and caprine animals aged over 12 months or which have a permanent incissor tooth erupted through the gum) Skin conditioning SPINAL LIPID EXTRACT Spinal Lipid Extract is an extract obtained from animal spinal lipids II/419 (if from bovine animals aged 12 months or ovine and caprine animals aged over 12 months or which have a permanent incissor tooth erupted through the gum) Emollient SPIRAEA ULMARIA EXTRACT 84775-57-5 283-886-3 Spiraea Ulmaria Extract is an extract of the herb of the meadowsweet, Spiraea ulmaria, Rosaceae Astringent/tonic SPIRODELA POLYRRHIZA EXTRACT 223748-79-6 Spirodela Polyrrhyza Extract is an extract of the plant Spirodela polyrrhiza, Lemnaceae Skin conditioning SPIRULINA MAXIMA EXTRACT Spirulina Maxima Extract is an extract of the fronds of the spirulina, Spirulina maxima, Cyanophyceae Smoothing SPIRULINA PLATENSIS EXTRACT 223751-80-2 Spirulina Platensis Extract is an extract of the algae, Spirulina platensis, Cyanophyceae Skin protecting SPLEEN EXTRACT 84540-14-7 283-105-6 Spleen Extract is an extract obtained from mammalian spleen II/419 (spleen extract of ovine and caprine origin) Skin conditioning SPLEEN HYDROLYSATE 91080-06-7 293-498-6 Protein hydrolyzates, spleen. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of spleen composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin II/419 (spleen from ovine and caprine origin) Skin conditioning SQUALANE squalane 111-01-3 203-825-6 2,6,10,15,19,23-hexamethyltetracosane Emollient/hair conditioning/refatting/skin conditioning SQUALENE 111-02-4 203-826-1 2,6,10,15,19,23-hexamethyltetracosa-2,6,10,14,18,22-hexaene Antistatic/emollient/hair conditioning/refatting SQUALI IECUR OIL 68990-63-6 273-616-2 Squali Iecur Oil is the fixed oil expressed from the fresh livers of various shark species (Squaliformes). It consists primarily of the glycerides of C14-C18 and C16-C22 unsaturated fatty acids Emollient/refatting/skin conditioning STACHYS OFFICINALIS EXTRACT 90131-30-9 290-340-8 Stachys Officinalis Extract is an extract of the aerial parts of the betony, Stachys officinalis, Lamiaceae Skin protecting STANNOUS CHLORIDE stannous chloride 7772-99-8 231-868-0 Tin dichloride Reducing STANNOUS FLUORIDE stannous fluoride 7783-47-3 231-999-3 Tin difluoride III/1,35 Oral care/antiplaque STANNOUS PYROPHOSPHATE stannous pyrophosphate stanni pyrophosphas 15578-26-4 239-635-5 Diphosphoric acid, tin(2+) salt (1:2) Oral care/antiplaque/soothing STARCH DIETHYLAMINOETHYL ETHER 9041-94-5 Starch, 2-(diethylamino)ethyl ether Antistatic/film forming/skin conditioning STARCH/ACRYLATES/ACRYLAMIDE COPOLYMER Binding/film forming STEAPYRIUM CHLORIDE 14492-68-3/1341-08-8 238-501-3 1-[2-oxo-2-[[2-[(1-oxooctadecyl)oxy]ethyl]amino]ethyl]pyridinium chloride Antimicrobial/antistatic STEARALKONIUM BENTONITE Benzenemethanaminium, N,N-dimethyl-N-octadecyl-, reaction products with bentonite Viscosity controlling/gel forming STEARALKONIUM CHLORIDE 122-19-0 204-527-9 Benzyldimethyl(octadecyl)ammonium chloride VI/1,54 Preservative/antistatic/surfactant STEARALKONIUM DIMETHICONE COPOLYOL PHTHALATE Siloxanes and silicones, di-Me, ethers with ethyleneglycol, propylene glycol copolymer mono(hydrogen phthalate), N, N-dimethyl-N-octadecylbenzenemethanaminium salts Hair conditioning STEARALKONIUM HECTORITE 94891-33-5/71011-26-2 305-633-9/275-126-4 Benzenemethanaminium, N,N-dimethyl-N-octadecyl-, chloride, reaction products with hectorite/Quaternary ammonium compounds, benzyl(hydrogenated tallow alkyl)dimethyl, chlorides, compds. with hectorite Viscosity controlling/gel forming STEARAMIDE 124-26-5 204-693-2 Octadecanamide Opacifying/viscosity controlling/foam boosting STEARAMIDE AMP 36284-86-3 Octadecanamide, N-(2-hydroxy-1,1-dimethylethyl)- Viscosity controlling/foam boosting STEARAMIDE DEA 93-82-3 202-280-1 N, N-bis(2-hydroxyethyl)stearamide Antistatic/viscosity controlling/foam boosting STEARAMIDE DEA-DISTEARATE 51325-39-4 257-136-0 [(1-oxooctadecyl)imino]diethane-1,2-diyl distearate Opacifying/viscosity controlling/foam boosting STEARAMIDE DIBA-STEARATE Octadecanoic acid, 2-hydroxymethyl-3-(1-oxooctadecyl)aminopropyl ester Opacifying/viscosity controlling/foam boosting STEARAMIDE MEA 111-57-9 203-883-2 N-(2-hydroxyethyl)stearamide Antistatic/viscosity controlling/foam boosting STEARAMIDE MEA-STEARATE 14351-40-7 238-310-5 2-[(1-oxooctadecyl)amino]ethyl stearate Antistatic/opacifying/viscosity controlling STEARAMIDE MIPA 35627-96-4 252-648-0 N-(2-hydroxypropyl)stearamide Antistatic/viscosity controlling/foam boosting STEARAMIDOETHYL DIETHANOLAMINE 55819-54-0 259-838-2 N-[3-[bis(2-hydroxyethyl)amino]propyl]stearamide Antistatic/hair conditioning STEARAMIDOETHYL DIETHYLAMINE 16889-14-8 240-924-3 N-[2-(diethylamino)ethyl]stearamide Antistatic/hair conditioning STEARAMIDOETHYL DIETHYLAMINE PHOSPHATE 68133-34-6 268-677-7 N-[2-(diethylamino)ethyl]stearamide phosphate Antistatic/hair conditioning STEARAMIDOETHYL ETHANOLAMINE 141-21-9 205-469-7 N-[2-[(2-hydroxyethyl)amino]ethyl]stearamide Antistatic/emulsifying STEARAMIDOETHYL ETHANOLAMINE PHOSPHATE 68134-13-4 268-729-9 [2-[(2-hydroxyethyl)ammonio]ethyl](stearoyl)ammonium hydrogen phosphate Antistatic STEARAMIDOPROPALKONIUM CHLORIDE 65694-10-2 265-880-2 Benzyldimethyl[3-[(1-oxooctadecyl)amino]propyl]ammonium chloride Antistatic STEARAMIDOPROPYL BETAINE 6179-44-8 228-227-2 (carboxymethyl)dimethyl-3-[(1-oxooctadecyl)amino]propylammonium hydroxide Antistatic/surfactant/hair conditioning/cleansing/skin conditioning/foaming STEARAMIDOPROPYL CETEARYL DIMONIUM TOSYLATE 1-propanaminium, N-(mixed octadecyl and hexadecyl)-N, N-dimethyl-3-(1-oxooctadecyl)amino-, 4-methylbenzenesulfonate Antistatic STEARAMIDOPROPYL DIMETHICONE 227200-31-9 Siloxanes and silicones, dimethyl, methyl 3-[(1-oxooctadecyl)amino]propyl Anticorrosive/film forming STEARAMIDOPROPYL DIMETHYLAMINE 2100549 231-609-1 N-[3-(dimethylamino)propyl]stearamide Antistatic/emulsifying/surfactant/hair conditioning STEARAMIDOPROPYL DIMETHYLAMINE LACTATE 55819-53-9 259-837-7 Dimethyl[(3-stearoylamino)propyl]ammonium lactate Antistatic/hair conditioning STEARAMIDOPROPYL DIMETHYLAMINE STEARATE Octadecanamide, N-(3-dimethylaminopropyl)-, octadecanoate Emulsifying/hair conditioning STEARAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 67846-16-6 267-360-0 Ethyldimethyl[3-[(1-oxooctadecyl)amino]propyl]ammonium ethyl sulphate Antistatic/hair conditioning STEARAMIDOPROPYL MORPHOLINE 55852-13-6 Octadecanamide, N-[3-(4-morpholinyl)propyl]- Antistatic STEARAMIDOPROPYL MORPHOLINE LACTATE 55852-14-7 259-860-2 4-[3-(stearoylamino)propyl]morpholinium lactate Antistatic STEARAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE Phoshoric acid, 2-hydroxy-3-[3-(1-oxooctadecylamino)propyldimethylammonio]propyl triester, trichloride Antistatic/hair conditioning STEARAMIDOPROPYL PYRROLIDONYLMETHYL DIMONIUM CHLORIDE 1-propanaminium, N-[(2-oxo-1-pyrrolidinyl)methyl]-N,N-dimethyl-3-(1-oxooctadecyl)amino-, chloride Antistatic/hair conditioning STEARAMIDOPROPYL TRIMONIUM METHOSULFATE 19277-88-4 242-930-1 Trimethyl-3-[(1-oxooctadecyl)amino]propylammonium methyl sulphate Antistatic/hair conditioning STEARAMIDOPROPYLAMINE OXIDE 25066-20-0 246-598-9 N-[3-(dimethylamino)propyl]stearamide N-oxide Antistatic/surfactant/hair conditioning/foam boosting/hydrotrope STEARAMINE 124-30-1 204-695-3 Octadecylamine Antistatic STEARAMINE OXIDE 2571-88-2 219-919-5 N,N-dimethyloctadecylamine N-oxide Antistatic/surfactant/hydrotrope/cleansing/hair conditioning/foam boosting STEARDIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED RICE PROTEIN Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED SILK Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED VEGETABLE PROTEIN Antistatic STEARDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN Antistatic STEARETH-2 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/surfactant STEARETH-2 PHOSPHATE Emulsifying STEARETH-3 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-4 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-5 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-5 STEARATE Emulsifying/skin conditioning STEARETH-6 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-7 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-8 Emulsifying STEARETH-10 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/surfactant/refatting STEARETH-10 ALLYL ETHER/ACRYLATES COPOLYMER Film forming STEARETH-11 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-13 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-14 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying STEARETH-15 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/cleansing STEARETH-16 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/cleansing STEARETH-20 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/surfactant/cleansing STEARETH-21 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/surfactant/cleansing STEARETH-25 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Emulsifying/surfactant/cleansing STEARETH-27 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Surfactant/cleansing STEARETH-30 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Surfactant/gel forming/cleansing STEARETH-40 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Surfactant/gel forming/cleansing STEARETH-50 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Surfactant/gel forming/cleansing STEARETH-80 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy- (80 mol EO average molar ratio) Surfactant STEARETH-100 9005-00-9 Poly(oxy-1,2-ethanediyl), .alpha.-octadecyl-.omega.-hydroxy Surfactant/gel forming STEARIC ACID stearic acid 57-11-4 200-313-4 Stearic acid Emulsifying/emulsion stabilising/refatting/cleansing STEARONE 504-53-0 207-993-1 Pentatriacontan-18-one Viscosity controlling STEAROXY DIMETHICONE 68554-53-0 Siloxanes and silicones, di-me, (octadecyloxy)-terminated Emollient/skin conditioning STEAROXYMETHICONE/DIMETHICONE COPOLYMER Emollient/skin conditioning STEAROXYTRIMETHYLSILANE 18748-98-6 242-554-8 Trimethyl(octadecyloxy)silane Emollient/skin conditioning STEAROYL GLUTAMIC ACID 3397-16-8 222-252-2 N-(1-oxooctadecyl)-L-glutamic acid Skin conditioning STEAROYL INULIN 190524-47-1 Inulin, octadecanoyl derivatives Emollient/emulsifying STEAROYL LACTYLIC ACID 14440-80-3 238-418-2 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl stearate Emulsifying STEAROYL LEUCINE 14379-43-2 L-Leucine, N-(1-oxooctadecyl)- Emulsifying/hair conditioning/skin conditioning/surfactant STEAROYL PG-TRIMONIUM CHLORIDE 1-propanaminium, 2-hydroxy-N,N,N-trimethyl-3-[(1-oxooctadecyl)oxy]-, chloride Antistatic/hair conditioning STEAROYL SARCOSINE 142-48-3 205-539-7 N-(1-oxooctadecyl)sarcosine Antistatic/surfactant/hair conditioning STEARTRIMONIUM BROMIDE 1120-02-1 214-294-5 Trimethyloctadecylammonium bromide VI/1,44 Antistatic/hair conditioning/preservative STEARTRIMONIUM CHLORIDE 112-03-8 203-929-1 Trimethyloctadecylammonium chloride VI/1,44 Preservative/hair conditioning STEARTRIMONIUM HYDROXYETHYL HYDROLYZED COLLAGEN Antistatic/hair conditioning/skin conditioning STEARTRIMONIUM METHOSULFATE 18684-11-2 242-501-9 Trimethyl(octadecyl)ammonium methyl sulphate Antistatic STEARTRIMONIUM SACCHARINATE 2870-63-5 1-Octadecanaminium, N,N,N-trimethyl-, salt with 1.2-benzisothiazol-3 (2H)-one 1,1-dioxide (1:1) Antistatic/hair conditioning STEARYL ACETATE 822-23-1 212-493-1 Octadecyl acetate Emollient/skin conditioning STEARYL ACETYL GLUTAMATE 221356-45-2 N-Acetyl-L-glutamic acid, octadecyl (5) ester Emulsifying/hair conditioning/skin conditioning/surfactant STEARYL ALCOHOL stearyl alcohol alcohol stearylicus 112-92-5 204-017-6 Octadecan-1-ol Emollient/emulsion stabilising/opacifying/viscosity controlling/foam boosting/refatting STEARYL BEESWAX 223705-72-4 Beeswax fatty acids, octadecyl esters Emollient STEARYL BEHENATE 24271-12-3 246-115-1 Octadecyl docosanoate Emollient/skin conditioning STEARYL BENZOATE 10578-34-4 234-169-9 Octadecyl benzoate Emollient STEARYL BETAINE 820-66-6 212-470-6 (carboxylatomethyl)dimethyl(octadecyl)ammonium Antistatic/surfactant/hair conditioning/skin conditioning/foaming STEARYL CAPRYLATE 18312-31-7 242-200-2 Octadecyl octanoate Emollient/skin conditioning STEARYL CITRATE 1337-33-3 215-654-4 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, octadecyl ester Emollient/skin conditioning STEARYL DIMETHICONE 67762-83-8 Siloxanes and silicones, di-me, me stearyl Emollient/skin conditioning STEARYL ERUCAMIDE 10094-45-8 233-226-5 (Z)-N-octadecyldocos-13-enamide Opacifying/viscosity controlling STEARYL ERUCATE 86601-84-5 289-256-4 Octadecyl (Z)-docos-13-enoate Emollient STEARYL ETHYLHEXANOATE 59130-70-0 261-620-7 Octadecyl 2-ethylhexanoate Emollient/skin conditioning STEARYL ETHYLHEXYLDIMONIUM CHLORIDE 1-octadecanaminium, N-(2-ethylhexyl)-N,N-dimethyl-, chloride Antistatic/hair conditioning STEARYL ETHYLHEXYLDIMONIUM METHOSULFATE 1-octadecanaminium, N-(2-ethylhexyl)-N,N-dimethyl-, methyl sulfate Antistatic/hair conditioning STEARYL GLYCOL 20294-76-2 243-711-3 Octadecane-1,2-diol Emollient STEARYL GLYCOL ISOSTEARATE Isooctadecanoic acid, 2-hydroxyoctadecyl ester Emollient STEARYL GLYCYRRHETINATE 13832-70-7 Olean-12-en-29-oic acid, 3-hydroxy-11-oxo-, octadecyl ester, (3.beta.,20.beta.)- Skin conditioning/soothing STEARYL HEPTANOATE 66009-41-4 266-065-4 Octadecyl heptanoate Emollient/skin conditioning STEARYL HYDROXYETHYL IMIDAZOLINE 95-19-2 202-397-8 2-(2-heptadecyl-2-imidazolin-1-yl)ethanol Antistatic/hair conditioning STEARYL HYDROXYETHYLIMIDONIUM CHLORIDE 93783-42-7 298-240-6 2-heptadecyl-4,5-dihydro-1,3-bis(2-hydroxyethyl)-1-H-imidazolium chloride Antistatic/hair conditioning STEARYL LACTATE 35230-14-9 252-447-8 Octadecyl lactate Emollient/skin conditioning STEARYL LINOLEATE 17673-53-9 241-653-3 Octadecyl (9Z,12Z)-octadeca-9,12-dienoate Emollient/opacifying STEARYL METHICONE Emollient/skin conditioning/skin protecting STEARYL STEARATE 2778-96-3 220-476-5 Octadecyl stearate Emollient/viscosity controlling/skin conditioning STEARYL STEAROYL STEARATE 54684-78-5 Octadecanoic acid, 12-[(1-oxooctadecyl)oxy]-, octadecyl ester Emollient/viscosity controlling/skin conditioning STEARYL/AMINOPROPYL METHICONE COPOLYMER 110720-64-4 Emollient STEARYLVINYL ETHER/MA COPOLYMER 28214-64-4 2,5-furandione, polymer with 1-(ethenyloxy)octadecane Antistatic/film forming/viscosity controlling STELLARIA MEDIA EXTRACT 90131-34-3 290-345-5 Stellaria Media Extract is an extract of the herb of the chickweed, Stellaria media, Caryophyllaceae Skin conditioning STEPHANIA TETRANDA EXTRACT 223748-82-1 Stephania Tetranda Extract is an extract of the roots of Stephania tetranda, Menispermaceae Skin conditioning STERCULIA URENS EXTRACT Sterculia Urens Extract is an extract of the bark exudate of the tree Sterculia urens, Sterculiaceae Binding/emulsion stabilising/viscosity controlling STERCULIA URENS GUM 9000-36-6 232-539-4 Sterculia Urens Gum is the dried exudate (Karaya gum) of the tree Sterculia urens, Sterculiaceae Viscosity controlling STEVIOSIDE Oral care/masking STILLINGIA SYLVATICA 90131-35-4 290-346-0 Stillingia Sylvatica is a plant material derived from the dried roots of the stillingia, Stillingia sylvatica, Euphorbiaceae Emollient STOMACH EXTRACT 84540-15-8 283-106-1 Stomach extract is an extract obtained from mammalian stomach Skin conditioning STREPTOCOCCUS LACTIS EXTRACT Streptococcus Lactis Extract is an extract of the bacterial culture, Streptococcus lactis Skin protecting STRONTIUM ACETATE 543-94-2 208-854-8 Strontium di(acetate) III/1,58 Oral care/soothing STRONTIUM CHLORIDE 10476-85-4 233-971-6 Strontium chloride III/1,57 Oral care/soothing STRONTIUM HYDROXIDE 18480-07-4/1311-10-0 242-367-1 Strontium hydroxide III/1,63 Buffering STRONTIUM PEROXIDE 1314-18-7 215-224-6 Strontium peroxide III/1,64/III/1,12 Bleaching STRONTIUM SULFIDE 1314-96-1 215-249-2 Strontium sulphide III/1,23 Depilatory STRONTIUM THIOGLYCOLATE 38337-95-0 253-888-9 Mercaptoacetic acid, strontium salt III/1,2a Depilatory/reducing/hair waving or straightening STRUTHIO OIL 225234-11-7 Struthio Oil is the oil rendered from the fatty tissue of the ostrich (Struthio) Hair conditioning STYRAX BENZOIN EXTRACT 84929-79-3 284-557-7 Styrax Benzoin Extract is an extract of the balsamic resin of Styrax benzoin, Styracaceae Film forming STYRAX BENZOIN GUM 2593352 232-523-7 Styrax Benzoin Gum is a balsamic resin obtained from Styrax benzoin, Styracaceae. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerisation products of these terpenes Film forming STYRENE/ACRYLAMIDE COPOLYMER 24981-13-3 2-propenamide, polymer with ethenylbenzene Opacifying STYRENE/ACRYLATES COPOLYMER Opacifying STYRENE/ACRYLATES/ACRYLONITRILE COPOLYMER Film forming/viscosity controlling STYRENE/ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER Film forming/opacifying STYRENE/ALLYL BENZOATE COPOLYMER Film forming/viscosity controlling STYRENE/BUTADIENE COPOLYMER 9003-55-8 Benzene, ethenyl-, polymer with 1,3-butadiene Opacifying STYRENE/DVB COPOLYMER 9003-70-7 opacifying STYRENE/ISOPRENE COPOLYMER 25038-32-8 Benzene, ethenyl-, polymer with 2-methyl-1,3-butadiene Film forming/opacifying STYRENE/MA COPOLYMER 9011-13-6 2,5-furandione, polymer with ethenylbenzene Binding/emulsion stabilising/film forming STYRENE/METHYLSTYRENE/INDENE COPOLYMER 149613-90-1 1H-Indene, polymer with ethenylbenzene and (1-methylethenyl)benzene Film forming/opacifying STYRENE/PVP COPOLYMER 25086-29-7 2-pyrrolidinone, 1-ethenyl-, polymer with ethenylbenzene Film forming/opacifying STYRENE/VA COPOLYMER 25213-29-0 Acetic acid ethenyl ester, polymer with ethenylbenzene Film forming/opacifying SUBTILISIN 2598337 232-752-2 Enzymes, subtilisin Keratolytic SUCCINIC ACID 110-15-6 203-740-4 Butanedioic acid Buffering SUCROSE sucrose 57-50-1 200-334-9 Sucrose Humectant/skin conditioning/soothing SUCROSE ACETATE ISOBUTYRATE 126-13-6 204-771-6 Sucrose di(acetate) hexaisobutyrate Film forming/plasticiser SUCROSE BENZOATE 12738-64-6 235-795-5 .alpha.-d-Glucopyranoside, .beta.-d-fructofuranosyl, benzoate Film forming/plasticiser SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE COPOLYMER Film forming/viscosity controlling SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE/BUTYL BENZYL PHTHALATE/METHYL METHACRYLATE COPOLYMER Film forming/viscosity controlling SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE/BUTYL BENZYL PHTHALATE COPOLYMER Film forming/viscosity controlling SUCROSE COCOATE 91031-88-8 292-993-4 Fatty acids, coco, esters with sucrose Antistatic/emulsifying/skin conditioning SUCROSE DILAURATE 25915-57-5 247-345-5 Sucrose dilaurate Emulsifying/skin conditioning SUCROSE DISTEARATE 27195-16-0 248-317-5 Sucrose distearate Emollient/emulsifying/skin conditioning SUCROSE LAURATE 25339-99-5 246-873-3 Sucrose laurate Emulsifying/surfactant/skin conditioning SUCROSE MYRISTATE 27216-47-3 248-340-0 Sucrose myristate Emulsifying SUCROSE OCTAACETATE sucrose octaacetate 126-14-7 204-772-1 Sucrose octaacetate Denaturant SUCROSE OLEATE 25496-92-8 247-041-2 Sucrose oleate Emulsifying/skin conditioning SUCROSE PALMITATE 26446-38-8 247-706-7 Sucrose palmitate Emulsifying/surfactant/skin conditioning SUCROSE POLYBEHENATE 56449-50-4 .alpha.-d-Glucopyranoside,.beta.-d-fructofuranosyl, esters with docosanoic acid Emollient/emulsifying SUCROSE POLYCOTTONSEEDATE 223706-25-0 .alpha.-d-Glucopyranoside,.beta.-d-fructofuranosyl, esters with cottonseed fatty acids Emollient/emulsifying SUCROSE POLYLAURATE Emulsifying/skin conditioning SUCROSE POLYLINOLEATE 56449-51-5 260-188-7 .alpha.-d-Glucopyranoside, .beta.-d-fructofuranosyl, (Z,Z)-9,12-octadecadienoate Emulsifying/skin conditioning SUCROSE POLYOLEATE Emulsifying/skin conditioning SUCROSE POLYSOYATE 223706-28-3 .alpha.-d-Glucopyranoside,.beta.-d-fructofuranosyl, esters with soya fatty acids Emollient/emulsifying SUCROSE POLYSTEARATE Emulsifying/skin conditioning SUCROSE RICINOLEATE Alpha-d-glucopyranoside, beta-d-fructofuranosyl, 12-hydroxy-9-octadecenoate Emulsifying/skin conditioning SUCROSE STEARATE 25168-73-4 246-705-9 Sucrose stearate Emulsifying/skin conditioning SUCROSE TETRASTEARATE TRIACETATE 52439-69-7 257-922-3 .alpha.-d-Glucopyranoside, .beta.-d-fructofuranosyl, acetate octadecanoate Emulsifying/skin conditioning SUCROSE TRIBEHENATE Alpha-d-glucopyranoside, beta-d-fructofuranosyl, tridocosanoate Emulsifying/skin conditioning SUCROSE TRISTEARATE 27923-63-3 248-731-6 Sucrose tristearate Emulsifying/skin conditioning SULFATED CASTOR OIL 8002-33-3 232-306-7 Castor oil, sulfated Emulsifying/humectant/surfactant/cleansing SULFATED GLYCERYL OLEATE 9-octadecenoic acid, monoester with 1,2,3-propanetriol, sulfated Surfactant/cleansing SULFATED OLIVE OIL Olive oil, sulfated Surfactant/foaming SULFATED PEANUT OIL 73138-79-1 277-298-6 Peanut oil, sulfated Surfactant/cleansing/foaming SULFONATED CASTOR OIL 101316-48-7 309-854-1 Castor oil, sulfonated Surfactant/foaming SULFUR sulfur 7704-34-9 231-722-6 Sulphur Antidandruff/antistatic/antiseborrhoeic SULFURIC ACID sulfuric acid 7664-93-9 231-639-5 Sulphuric acid Buffering SULFURIZED HYDROLYZED CORN PROTEIN Hair conditioning SULFURIZED HYDROLYZED ZEIN Protein hydrolyzates, zein, sulfurized Hair conditioning SULFURIZED JOJOBA OIL 92457-14-2 296-295-0 Jojoba, ext., sulfurized Emollient/skin conditioning SULFURIZED TEA-RICINOLEATE 222721-88-2 12-(R)-Hydroxy-9-(Z)-octadecenoic acid, tris(2-hydroxyethyl)amine salt, sufurised Hair conditioning SUNFLOWER SEED ACID 84625-38-7 283-413-0 Fatty acids, sunflower oil Cleansing/surfactant SUNFLOWER SEED OIL GLYCERIDE 91723-14-7 294-518-6 Glycerides, sunflower-oil mono- Emollient/emulsifying/skin conditioning SUNFLOWER SEED OIL GLYCERIDES 91723-16-9 294-520-7 Glycerides, sunflower-oil mono-, di- and tri- Emollient/emulsifying/skin conditioning SUNSET YELLOW 2783-94-0 220-491-7 Disodium 6-hydroxy-5-[(4-sulphonatophenyl)azo]naphthalene-2-sulphonate (CI 15985) Hair dyeing SUPEROXIDE DISMUTASE 9054-89-1 232-943-0 Dismutase, superoxide Antioxidant SUS EXTRACT 91081-63-9 293-670-0 Sus Extract is an extract from the skin of the pig (Sus) Skin conditioning SUTILAINS 12211-28-8 235-390-3 Proteinase, Bacillus subtilis, sutilains Keratolytic SWERTIA CHIRATA EXTRACT Swertia Chirata Extract is an extract of the flowers, leaves and stems of the swertia, Swertia chirata, Gentianaceae Astringent SWERTIA JAPONICA EXTRACT 94167-11-0 303-410-0 Swertia Japonica Extract is an extract of the herb Swertia japonica, Gentianaceae Skin conditioning SYMPHYTUM OFFICINALE EXTRACT 84696-05-9 283-625-3 Symphytum Officinale Extract is an extract of the rhizomes and roots of the comfrey, Symphytum officinale, Boraginaceae Soothing/antidandruff SYMPHYTUM OFFICINALE LEAF EXTRACT 84696-05-9 283-625-3 Symphytum Officinale Leaf Extract is an extract of the leaves of the comfrey, Symphytum officinale, Borraginaceae Skin conditioning SYMPHYTUM OFFICINALE LEAF POWDER Symphytum Officinale Leaf Powder is a powder of finely ground leaves from the comfrey, Symphytum officinale, Borraginaceae Abrasive SYNTHETIC BEESWAX 71243-51-1 275-286-5 Beeswax, synthetic. The complex reaction product of blended acids and blended alcohols which simulates the composition of natural beeswax. It consists primarily of C18-30-alkyl ester of C16-32 fatty acids, C16-32 fatty acids and C22-34 alkanes Binding/emulsion stabilising/viscosity controlling SYNTHETIC CANDELILLA WAX Waxes, candelilla, synthetic Emollient/emulsion stabilising SYNTHETIC CARNAUBA Waxes, carnauba, synthetic Emollient/emulsion stabilising SYNTHETIC FLUORPHLOGOPITE Viscosity controlling SYNTHETIC JAPAN WAX Waxes, japan, synthetic Emollient/emulsion stabilising SYNTHETIC JOJOBA OIL Jojoba oil, synthetic Emollient/skin conditioning SYNTHETIC WAX paraffin, synthetic 8002-74-2 232-315-6 Paraffin waxes and Hydrocarbon waxes. A complex combination of hydrocarbons obtained from petroleum fractions by solvent crystallization (solvent deoiling) or by the sweating process. It consists predominantly of straight chain hydrocarbons having carbon numbers predominantly greater than C20 Antistatic/binding/emollient/emulsion stabilising/viscosity controlling SYRINGA VULGARIS EXTRACT 90063-50-6 290-008-2 Syringa Vulgaris Extract is an extract of the lilac, Syringa vulgaris, Oleaceae Tonic TABEBUIA EXTRACT Tabebuia Extract is an extract of the bark of the lapacho, Tabebuia spp., Bignoniaceae Skin conditioning TABEBUIA IMPETIGINOSA BARK EXTRACT 223748-85-4 Tabebuia Impetiginosa Bark Extract is an extract of the inner bark of the South American tree, Tabebuia impetiginosa, Bignoniaceae Skin conditioning TABEBUIA IMPETIGINOSA LEAF EXTRACT 223748-85-4 Tabebuia Impetiginosa Leaf Extract is an extract of the leaves of the South American tree, Tabebuia impetiginosa, Bignoniaceae Skin conditioning TAED 10543-57-4 234-123-8 N,N'-ethylenebis[N-acetylacetamide] Bleaching TAGETES ERECTA EXTRACT 90131-43-4 290-353-9 Tagetes Erecta Extract is an extract of the flowers of the aztec marigold, Tagetes erecta, Compositae Skin conditioning TALC 14807-96-6 238-877-9 Talc (Mg3H2(SiO3)4) (CI 77718) III/1,59 Absorbent/bulking TALL OIL ACID 61790-12-3 263-107-3 Fatty acids, tall-oil Emollient/emulsifying/cleansing TALL OIL BENZYL HYDROXYETHYL IMIDAZOLINIUM CHLORIDE 68309-34-2 269-674-3 Imidazolium compounds, 1-benzyl-4,5-dihydro-1-(hydroxyethyl)-2-nortall-oil alkyl, chlorides Antistatic/hair conditioning TALL OIL GLYCERIDES 97722-02-6 307-751-6 Glycerides, tall-oil mono-, di-, and tri- Emollient/skin conditioning TALL OIL HYDROXYETHYL IMIDAZOLINE 61791-39-7 263-171-2 1H-Imidazole-1-ethanol, 4,5-dihydro-, 2-nortall-oil alkyl derivs. Antistatic/hair conditioning TALL OIL STEROL Sterols, tall-oil Emollient/refatting/skin conditioning TALLAMIDE DEA 68155-20-4 268-949-5 Amides, tall-oil fatty, N,N-bis(hydroxyethyl) Antistatic/viscosity controlling/foam boosting TALLOL 8002-26-4 232-304-6 Tall oil. A complex combination of tall oil rosin and fatty acids derived from acidulation of crude tall oil soap and including that which is further refined. Contains at least 10 % rosin Emollient/solvent TALLOW ACID 61790-37-2 263-129-3 Fatty acids, tallow Emollient/emulsifying/cleansing/skin conditioning/refatting TALLOW ALCOHOL 99561-04-3 308-980-4 Alcohols, tallow Emollient/emulsifying/refatting TALLOW AMIDE 93455-70-0 297-355-9 Amides, tallow Emulsifying/emulsion stabilising/surfactant/viscosity controlling/foam boosting TALLOW AMINE 61790-33-8 263-125-1 Amines, tallow alkyl Emulsifying/surfactant TALLOW BETAINE Methanaminium, N-methyl-N-carboxymethyl-N-tallow-alkyl-, hydroxides, inner salts Surfactant/cleansing/hair conditioning/foam boosting/skin conditioning TALLOW DIHYDROXYETHYL BETAINE 70750-46-8 274-845-0 Betaines, bis(hydroxyethyl)tallow alkyl Surfactant/foaming/cleansing TALLOW GLYCERIDE 61789-13-7 263-035-2 Glycerides, tallow mono- Emollient/emulsifying TALLOW GLYCERIDES 91723-30-7 294-535-9 Glycerides, tallow mono-, di- and tri- Emollient/emulsifying/skin conditioning TALLOW HYDROXYETHYL IMIDAZOLINE 90411-99-7 291-479-7 1H-Imidazole-1-ethanol, 4,5-dihydro-, 2-nortallow alkyl derivs. Surfactant/hair conditioning TALLOW TRIHYDROXYETHYLAMMONIUM ACETATE Quaternary ammonium compounds, tris(2-hydroxyethyl)tallow-alkyl, acetates Antistatic TALLOWALKONIUM CHLORIDE 61789-75-1 263-085-5 Quaternary ammonium compounds, benzyldimethyltallow alkyl, chlorides VI/1,54 Antistatic/preservative/surfactant TALLOWAMIDE DEA 68140-08-9 268-772-3 Amides, tallow, N,N-bis(hydroxyethyl) Antistatic/emulsifying/emulsion stabilising/viscosity controlling/foam boosting TALLOWAMIDE MEA 90640-29-2/68153-63-9 292-546-3 Amides, tallow, N-(hydroxyethyl) Antistatic/emulsifying/emulsion stabilising/viscosity controlling/foam boosting TALLOWAMIDOPROPYL BETAINE 91783-17-4 295-095-0 1-Propanaminium, 3-amino-N-(carboxymethyl)-N, N-dimethyl-, N-tallow acyl derivs., hydroxides, inner salts Surfactant/skin conditioning/hair conditioning/cleansing/foaming TALLOWAMIDOPROPYL DIMETHYLAMINE 68425-50-3 270-356-1 Amides, tallow, N-[3-(dimethylamino)propyl] Surfactant TALLOWAMIDOPROPYL HYDROXYSULTAINE 70131-57-6 274-331-6 Amides, tallow, N-[3-(dimethylamino)propyl], alkylation products with sodium 3-chloro-2-hydroxypropanesulfonate Surfactant/hair conditioning/skin conditioning/foam boosting TALLOWAMIDOPROPYLAMINE OXIDE 68647-77-8 271-972-3 Amides, tallow, N-[3-(dimethylamino)propyl], N-oxides Antistatic/surfactant/hydrotrope/cleansing/foam boosting TALLOWAMINE OXIDE Amines, tallow-alkyldimethyl, N-oxides Antistatic/emulsifying/surfactant/foaming/hydrotrope/cleansing/foam boosting TALLOWAMINOPROPYLAMINE 68439-73-6 270-416-7 Amines, N-(C14-18 and C16-18-unsatd. alkyl)trimethylenedi-. This substance is identified by SDA Substance Name: N-C14-C18 and C16-C18 unsaturated alkyl propylene diamine and SDA Reporting Number: 04-032-00 Emulsifying TALLOWDIMONIUM PROPYLTRIMONIUM DICHLORIDE 68607-29-4 271-762-1 Quaternary ammonium compounds, pentamethyltallow alkyltrimethylenedi-, dichlorides Antistatic/emulsifying/surfactant TALLOWETH-6 61791-28-4 Alcohols, tallow, ethoxylated Emulsifying TALLOWOYL ETHYL GLUCOSIDE 223706-32-9 Ethyl-D-glucopyranoside, esters with tallow fatty acids Cleansing/surfactant TALLOWTRIMONIUM CHLORIDE 8030-78-2 232-447-4 Quaternary ammonium compounds, trimethyltallow alkyl, chlorides VI/1,44 Antistatic/preservative/surfactant/hair conditioning TAMARIND POLYSACCHARIDE Extractives and their physically modified derivatives, polysaccharides from the seeds of Tamarindus indica, Leguminosae Skin conditioning TAMARINDUS INDICA EXTRACT 84961-62-6 284-651-8 Tamarindus Indica Extract is an extract of the pulp of the tamarind, Tamarindus indica, Leguminosae Keratolytic/smoothing TANACETUM VULGARE EXTRACT 84961-64-8 284-653-9 Tanacetum Vulgare Extract is an extract of the herb, flowers and seeds of the tansy, Tanacetum vulgare, Compositae Skin conditioning TANNIC ACID tannic acid 1401-55-4 215-753-2 Tannins. Gallic acid derivatives found in nutgalls, bark and other plant parts, especially oak bark Astringent TARAKTOGENOS KURZII OIL Taraktogenos Kurzii Oil is a fixed oil expressed from the seeds of Taraktogenos kurzii, Flacourtiaceae. It consists primarily of the glycerides of the fatty acids Emollient/solvent TARAXACUM OFFICINALE EXTRACT 68990-74-9 273-624-6 Taraxacum Officinale Extract is an extract of the rhizomes and roots of the dandelion, Taraxacum officinale, Compositae Soothing/skin conditioning TARAXACUM OFFICINALE ROOT Taraxacum Officinale Root are the dried rhyzomes and roots of the dandelion, Taraxacum officinale, Compositae Skin conditioning TARTARIC ACID tartaric acid 87-69-4/133-37-9/147-71-7 201-766-0/205-105-7/205-695-6 2,3-Dihydroxybutanedioic acid Buffering TAURINE 107-35-7 203-483-8 Ethanesulfonic acid, 2-amino- Buffering T-BUTYL ALCOHOL 75-65-0 200-889-7 2-methylpropan-2-ol Denaturant/solvent T-BUTYL HYDROQUINONE 1948-33-0 217-752-2 2-tert-butylhydroquinone Antioxidant 2-T-BUTYLCYCLOHEXYL ACETATE 88-41-5 201-828-7 2-tert-butylcyclohexyl acetate Solvent 2-T-BUTYLCYCLOHEXYLOXYBUTANOL Cyclohexane, 1-(4-hydroxybutoxy)-2-(1,1-dimethylethyl)- Solvent TEA-ABIETOYL HYDROLYZED COLLAGEN 68918-77-4 Proteins hydrolyzates, reaction products with abietoyl chloride compds. with triethanolamine Antistatic/surfactant/cleansing/skin protecting/hair conditioning TEA-ACRYLATES/ACRYLONITROGENS COPOLYMER Film forming TEA-C10-12 ALKYL SULFATE 2,2',2''-nitrilotrisethanol, C10-C12-alkyl sulfate (salts) Surfactant/foaming TEA-C10-14 ALKYL BENZENESULFONATE 90194-42-6 290-652-4 Benzenesulfonic acid, mono-C10-14-alkyl derivs., compds. with triethanolamine Surfactant/foaming TEA-C10-15 ALKYL SULFATE Sulfuric acid, C10-C15-alkyl esters, compounds with 2,2',2''-nitrilotrisethanol Surfactant/foaming TEA-C12-13 ALKYL SULFATE 223704-69-6 Sulfuric acid, mono-C12-13-alkyl esters, compounds, with triethanolamine Cleansing/foaming/surfactant TEA-C12-14 ALKYL SULFATE 90583-18-9 292-216-9 Sulfuric acid, mono-C12-14-alkyl esters, compounds, with triethanolamine Cleansing/foaming/surfactant TEA-C12-15 ALKYL SULFATE 68815-25-8 272-364-0 Sulfuric acid, mono-C12-15-alkyl esters, compds. with triethanolamine Surfactant/cleansing/foaming TEA-CANOLATE Fatty acids, canola-oil, compounds with triethanolamine Emulsifying/foaming TEA-CARBOMER Viscosity controlling/gel forming TEA-COCOATE 61790-64-5 263-155-5 Fatty acids, coco, compds. with triethanolamine Emulsifying/surfactant/foaming/cleansing TEA-COCO-SULFATE Sulfuric acid, monococo alkyl esters, compounds with triethanolamine Surfactant/foaming TEA-COCOYL GLUTAMATE 68187-29-1 269-084-6 L-Glutamic acid, N-coco acyl derivs., compds. with triethanolamine (1:1) Surfactant/hair conditioning/cleansing TEA-COCOYL HYDROLYZED COLLAGEN 68952-16-9 Acid chlorides, coco, reaction products with protein hydrolyzates, compds. with triethanolamine Antistatic/surfactant/skin conditioning/hair conditioning/cleansing TEA-COCOYL HYDROLYZED SOY PROTEIN Protein hydrolyzates, soya, N-coco-acyl derivs., products with triethanolamine Antistatic/skin conditioning TEA-COCOYL SARCOSINATE 68411-96-1 Glycine, N-methyl-, N-coco acyl derivs., compds. with triethanolamine Surfactant/cleansing/hair conditioning/foaming TEA-DIMETHICONE COPOLYOL PHOSPHATE Siloxanes and silicones, di-Me, ethers with ethylene glycol/propylene glycol copolymer mono(dihydrogenphosphate), triethanolamine salts Humectant/surfactant TEA-DODECYLBENZENESULFONATE 27323-41-7 248-406-9 Dodecylbenzenesulphonic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Surfactant/foaming TEA-EDTA 60544-70-9 262-286-5 Tris(2-hydroxyethyl)ammonium trihydrogen ethylenediaminetetraacetate Chelating TEA-HYDROCHLORIDE 637-39-8 211-284-2 Tris(2-hydroxyethyl)ammonium chloride Viscosity controlling TEA-HYDROGENATED TALLOW GLUTAMATE Glutamic acid, N-(hydrogenated tallow acyl) derivs., compounds with triethanolamine Surfactant/hair conditioning/cleansing TEA-HYDROIODIDE 7601-53-8 231-508-2 2,2',2''-nitrilotrisethanol hydroiodide Buffering TEA-ISOSTEARATE 88120-12-1 289-375-1 Isooctadecanoic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Emulsifying/surfactant/hair conditioning TEA-ISOSTEAROYL HYDROLYZED COLLAGEN Surfactant/hair conditioning/skin conditioning/cleansing TEA-LACTATE 20475-12-1 243-846-8 Tris(2-hydroxyethyl)ammonium lactate Humectant/skin conditioning TEA-LANETH-5 SULFATE Emulsifying/skin conditioning TEA-LAURAMINOPROPIONATE 14171-00-7 238-015-1 N-dodecyl-.beta.-alanine, compound with 2,2',2''-nitrilotriethanol (1:1) Antistatic/surfactant/hair conditioning TEA-LAURATE 2224-49-9 218-749-9 Lauric acid, compound with 2,2',2''-nitrilotriethanol (1:1) Emulsifying/foaming TEA-LAURETH SULFATE 27028-82-6 Ethanol, 2,2',2''-nitrilotris-, compd. with .alpha.-sulfo-.omega.-(dodecyloxy)poly(oxy-1,2-ethanediyl) (1:1) Emulsifying/surfactant/foaming TEA-LAUROYL COLLAGEN AMINO ACIDS Surfactant/skin conditioning/hair conditioning TEA-LAUROYL GLUTAMATE 53576-49-1 258-636-1 N-(1-oxododecyl)-L-glutamic acid, compound with 2,2',2''-nitrilotrisethanol (1:1) Surfactant/hair conditioning/cleansing TEA-LAUROYL HYDROLYZED COLLAGEN Surfactant/skin conditioning TEA-LAUROYL KERATIN AMINO ACIDS Antistatic/surfactant/skin conditioning/cleansing/hair conditioning TEA-LAUROYL LACTYLATE Dodecanoic acid, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl ester, compound with 2,2',2''-nitrilotrisethanol (salt) Emulsifying/surfactant TEA-LAUROYL METHYLAMINOPROPIONATE 89353-55-9 .beta.-Alanine, N-methyl-N-(1-oxododecyl)-, compounds with 2,2',2''-nitrilotris[ethanol] (1:1) Cleansing/surfactant TEA-LAUROYL SARCOSINATE 16693-53-1 240-736-1 N-methyl-N-(1-oxododecyl)glycine, compound with 2,2',2''-nitrilotri(ethanol) (1:1) Antistatic/surfactant/cleansing/foaming TEA-LAURYL ETHER 1733-93-3 217-073-1 2,2'-[[2-(dodecyloxy)ethyl]imino]bisethanol Antistatic TEA-LAURYL SULFATE 139-96-8 205-388-7 Tris(2-hydroxyethyl)ammonium dodecylsulphate Emulsifying/surfactant/cleansing/foaming TEA-MYRISTAMINOPROPIONATE 61791-98-8 263-210-3 N-tetradecyl-.beta.-alanine, compound with 2,2',2''-nitrilotriethanol (1:1) Antistatic/surfactant/cleansing/foaming TEA-MYRISTATE 41669-40-3 255-486-9 Tris(2-hydroxyethyl)ammonium myristate Emulsifying/surfactant/cleansing TEA-MYRISTOYL HYDROLYZED COLLAGEN 69430-23-5 Antistatic/surfactant/skin conditioning TEA-OLEATE 2717-15-9 220-311-7 Oleic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Emulsifying/surfactant/cleansing TEA-OLEOYL HYDROLYZED COLLAGEN Antistatic/surfactant/skin conditioning TEA-OLEOYL SARCOSINATE 17736-08-2 241-727-5 (Z)-N-methyl-N-(1-oxo-9-octadecenyl)glycine, compound with 2,2',2''-nitrilotri(ethanol) (1:1) Antistatic/surfactant/foaming TEA-OLEYL SULFATE 68698-78-2 272-094-3 18-sulphooleic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Emulsifying/surfactant/foaming TEA-PALM KERNEL SARCOSINATE 73049-98-6 277-259-3 Glycine, N-methyl-, N-C10-18-fatty acids derivs., compds. with triethanolamine Antistatic/surfactant/foaming TEA-PALMITATE 49719-60-0 256-444-2 Tris(2-hydroxyethyl)ammonium palmitate Emulsifying/surfactant/cleansing TEA-PCA 55901-20-7 259-883-8 5-oxo-DL-proline, compound with 2,2',2''-nitrilotriethanol (1:1) Humectant/skin protecting TEA-PEG-3 COCAMIDE SULFATE 73246-94-3 Ethanol, 2,2',2''-nitrilotris-, compds. with polyethylene glycol hydrogen sulfate 2-(coco acylamino)ethyl ether Emulsifying/surfactant/cleansing/foaming/hydrotrope TEA-PHENYLBENZIMIDAZOLE SULFONATE 73705-00-7 1H-benzimidazolesulfonic acid, 2-phenyl-, sodium salt, compd. with 2,2',2''-nitrilotris(ethanol) VII/1,6 UV filter/uv absorber TEA-POLYPHOSPHATE 68131-71-5 268-624-8 Polyphosphoric acids, esters with triethanolamine Emulsifying TEA-ROSINATE 61790-65-5 263-156-0 Resin acids and Rosin acids, compounds with triethanolamine Cleansing/surfactant TEA-SALICYLATE 2174-16-5 218-531-3 Salicylic acid, compound with 2,2',2''-nitrilotriethanol (1: 1) VI/1,3 Preservative TEA-SORBATE TEA-Sorbate is the triethanolamine salt of 2,4-hexanedienoic acid VI/1,4 Antimicrobial/preservative TEA-STEARATE 4568-28-9 224-945-5 Stearic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Emulsifying/surfactant/cleansing TEA-SULFATE 7376-31-0 230-934-6 Bis[tris(hydroxyethyl)ammonium] sulphate Buffering TEA-TALLATE 68132-46-7 268-638-4 Fatty acids, tall-oil, compds. with triethanolamine Emulsifying/surfactant/cleansing TEA-TRIDECYLBENZENESULFONATE 61886-59-7 263-296-2 Tridecylbenzenesulphonic acid, compound with 2,2',2''-nitrilotriethanol (1:1) Surfactant/cleansing TEA-UNDECYLENATE 84471-25-0 282-908-9 Undec-10-enoic acid, compound with 2,2',2''-nitrilotriethanol (1:1) (salt) VI/1,18 Cleansing/surfactant/preservative TEA-UNDECYLENOYL HYDROLYZED COLLAGEN 68951-91-7 Protein hydrolyzates, reaction products with 10-undecenoyl chloride, compds. with triethanolamine Antidandruff/antistatic/surfactant/skin conditioning TECOMA LAPACHO EXTRACT Tecoma Lapacho Extract is an extract of the bark of the lapacho, Tecoma lapacho, Bignoniaceae Skin conditioning TELMESTEINE 122946-43-4 3,4-Thiazolidinedicarboxylic acid, 3-ethyl ester, (R)- Antioxidant TELPHAIRIA PEDATA OIL 225234-09-3 Telphairia Pedata Oil is the fixed oil obtained from the plant, Telphairia pedata, Cucurbitaceae Emollient TEREPHTHALIC ACID/ISOPHTHALIC ACID/SODIUM ISOPHTHALIC ACID SULFONATE/GLYCOL COPOLYMER 104677-82-9/88473-41-0 1,3-Benzenedicarboxylic acid, 5-sulfo-, sodium salt, polymer with 1,3-benzenedicarboxylic acid, 1,4-benzenedicarboxylic acid and 1,2-ethanediol Film forming/hair fixing TEREPHTHALYLIDENE DICAMPHOR SULFONIC ACID 90457-82-2 3,3'-(1,4-phenylenedimethylene)bis[7,7-dimethyl-2-oxo-bicyclo[2.2.1]heptane-1-methanesulfonic acid] VII/1,7 UV filter/uv absorber TERMINALIA CATAPPA EXTRACT 182371-63-7 Terminalia Catappa Extract is an extract of the leaves of Terminalia catappa, Combretaceae Skin conditioning TERMINALIA SERICEA EXTRACT 90131-49-0 290-360-7 Terminalia Sericea Extract is an extract of the bark and roots of Terminalia sericea, Combretaceae Astringent TERPINEOL 8000-41-7 232-268-1 Terpineol Denaturant/solvent TERPINEOL ACETATE 8007-35-0 232-357-5 Terpineol, acetate Masking TESTICULAR EXTRACT 84540-19-2 283-110-3 Testicular Extract is an extract obtained from mammalian testes Skin conditioning TETRABUTOXYPROPYL TRISILOXANE Emollient TETRABUTYL AMMONIUM BROMIDE 1643-19-2 216-699-2 Tetrabutylammonium bromide Antimicrobial/antistatic TETRADECENE 119387-67-6 Decene, tetramer Emollient TETRADECYLEICOSANOL 119691-49-5 1-eicosanol, 2-tetradecyl- Emollient/viscosity controlling/skin conditioning TETRADECYLEICOSYL STEARATE Octadecanoic acid, 2-tetradecyleicosyl ester Emollient/skin conditioning TETRADECYLOCTADECANOL 32582-32-4 251-110-2 2-tetradecyloctadecan-1-ol Emollient/viscosity controlling/skin conditioning TETRAHEXYLDECYL ASCORBATE Tetrakis(2-hexyldecyl) ascorbate Antioxidant/skin conditioning 1,2,3,4-TETRAHYDRO-6-NITROQUINOXALINE Quinoxaline, 1,2,3,4-tetrahydro-6-nitro- Stabilising TETRAHYDRODIFERULOYLMETHANE 36062-04-1 3,5-Heptanedione, 1,7-bis(4-hydroxy-3-methoxyphenyl) Antioxidant TETRAHYDROFURFURYL ACETATE 637-64-9 211-296-8 Tetrahydrofurfuryl acetate Solvent TETRAHYDROFURFURYL ALCOHOL 97-99-4 202-625-6 Tetrahydrofurfuryl alcohol Solvent TETRAHYDROFURFURYL RICINOLEATE 221363-34-4 9-(Z)-Octadecenoic acid, 12-(R)-hydroxy-, (tetrahydro-2-furanyl)methyl ester Emollient TETRAHYDROXYETHYL ETHYLENEDIAMINE 140-07-8 205-396-0 2,2',2'',2'''-ethylenedinitrilotetraethanol Buffering TETRAHYDROXYPROPYL ETHYLENEDIAMINE edetol 102-60-3 203-041-4 1,1',1'',1'''-ethylenedinitrilotetrapropan-2-ol Chelating TETRAMETHYL DECYNEDIOL 126-86-3 204-809-1 2,4,7,9-tetramethyldec-5-yne-4,7-diol Antifoaming TETRAMETHYL TETRAPHENYL TRISILOXANE 3982-82-9 223-620-5 1,3,3,5-tetramethyl-1,1,5,5-tetraphenyltrisiloxane Emollient TETRAMETHYLAMMONIUM CHLORIDE 75-57-0 200-880-8 Tetramethylammonium chloride Viscosity controlling TETRAPOTASSIUM ETIDRONATE 14860-53-8 238-928-5 Tetrapotassium (1-hydroxyethylidene)bisphosphonate III/1,53 Chelating TETRAPOTASSIUM PYROPHOSPHATE 7320-34-5 230-785-7 Tetrapotassium pyrophosphate Buffering/chelating TETRASODIUM DICARBOXYETHYL STEARYL SULFOSUCCINAMATE 3401-73-8 222-273-7 Tetrasodium N-(3-carboxylato-1-oxo-2-sulphonatopropyl)-N-octadecyl-L-aspartate Emulsifying/surfactant/hydrotrope TETRASODIUM EDTA edetate sodium 64-02-8 200-573-9 Tetrasodium ethylenediaminetetraacetate Chelating TETRASODIUM ETIDRONATE 3794-83-0 223-267-7 Tetrasodium (1-hydroxyethylidene)bisphosphonate III/1,53 Chelating/emulsion stabilising/viscosity controlling TETRASODIUM PYROPHOSPHATE sodium pyrophosphate 7722-88-5 231-767-1 Tetrasodium pyrophosphate Buffering/chelating/anticaking TEUCRIUM SCORODONIA EXTRACT teucrium scorodonia 90131-55-8 290-367-5 Teucrium Scorodonia Extract is an extract of the herb of the germander, Teucrium scorodonia, Labiatae Skin conditioning THAUMATOCOCCUS DANIELLI EXTRACT 90131-57-0 290-369-6 Thaumatococcus Danielli Extract is an extract of the fruit of Thaumatococcus danielli, Maranthaceae Skin conditioning THENOYL METHIONATE 60752-63-8 L-methionine, N-(2-thienylcarbonyl)- Antistatic/hair conditioning THEOBROMA CACAO BUTTER cocoa butter 8002-31-1 310-127-6 Theobroma Cacao Butter is a yellowish white solid material obtained from the roasted seeds of Theobroma cacao, Sterculiaceae Emollient THEOBROMA CACAO EXTRACT 84649-99-0 283-480-6 Theobroma Cacao Extract is an extract of the bark and seeds of the cocoa, Theobroma cacao, Sterculiaceae Skin conditioning THEOBROMINE 83-67-0 201-494-2 1H-Purine-2,6-dione, 3,7-dihydro-3,7-dimethyl- Skin conditioning THEOPHYLLINE theophylline theophyllinum 58-55-9 200-385-7 1H-Purine-2,6-dione, 3,7-dihydro-1,3-dimethyl- Tonic THIABENDAZOLE tiabendazole 148-79-8 205-725-8 1H-Benzimidazole, 2-(4-thiazolyl)- Antimicrobial THIAMINE HCL thiamine hydrochloride thiamini hydrochloridum 67-03-8 200-641-8 Thiazolium, 3-[(4-amino-2-methyl-5-pyrimidinyl)methyl]-5-(2-hydroxyethyl)-4-methyl-, chloride, monohydrochloride Skin conditioning THIAMINE NITRATE thiamine mononitrate 532-43-4 208-537-4 Thiazolium, 3-[(4-amino-2-methyl-5-pyrimidinyl)methyl]-5-(2-hydroxyethyl)-4-methyl-, nitrate (salt) Skin conditioning THIMEROSAL thiomersal 54-64-8 200-210-4 Mercurate(1-), ethyl[2-mercaptobenzoato(2-)-O, S]-, sodium VI/1,16 Preservative 2,2'-THIOBIS(4-CHLOROPHENOL) fenticlor 97-24-5 202-568-7 Phenol, 2,2'-thiobis[4-chloro- Antimicrobial THIODIGLYCOL thidiglycol 111-48-8 203-874-3 Thiodiglycol Antioxidant THIODIGLYCOLAMIDE 14618-65-6 238-657-2 2,2'-thiobisacetamide Antioxidant THIODIGLYCOLIC ACID 123-93-3 204-663-9 Thiodi(acetic acid) Reducing THIOGLYCERIN monothioglycerol 96-27-5 202-495-0 3-mercaptopropane-1,2-diol Depilatory/reducing/keratolytic/hair waving or straightening THIOGLYCOLIC ACID 68-11-1 200-677-4 Mercaptoacetic acid III/1,2a Depilatory/reducing/hair waving or straightening THIOLACTIC ACID 79-42-5 201-206-5 2-mercaptopropionic acid Antioxidant/depilatory/reducing/hair waving or straightening THIOLANEDIOL 3976-75-8 3,4-thiophenediol, tetrahydro-, cis- Solvent THIOMORPHOLINONE 20196-21-8 243-581-8 Thiomorpholin-3-one Antioxidant THIOSALICYLIC ACID 147-93-3 205-704-3 2-mercaptobenzoic acid Antioxidant/reducing/keratolytic THIOTAURINE 2937-54-4 220-918-7 Ethanesulfonothioic acid, 2-amino- Antioxidant THIOXANTHINE 261-31-4 205-972-1 10H-dibenzo[b,e]thiin Hair conditioning/antioxidant THREONINE threonine 72-19-5/80-68-2 200-774-1/201-300-6 2-Amino-3-hydroxybutanoic acid Antistatic/hair conditioning THUNNUS EXTRACT Thunnus Extract is an extract obtained from the tuna fish, Thunnus spp Emollient THURFYLNICOTINATE HCL 221363-35-5 3-Pyridinecarboxylic acid, (tetrahydro-3-furanyl)methyl ester, hydrochloride Skin conditioning THUYA OCCIDENTALIS EXTRACT 90131-58-1 290-370-1 Thuya Occidentalis Extract is an extract of the bark of the thuja, Thuya occidentalis, Pinaceae Smoothing/antiseborrhoeic THUYA OCCIDENTALIS LEAF EXTRACT 90131-58-1 290-370-1 Thuya Occidentalis Leaf Extract is an extract of the leaves of the thuja, Thuya occidentalis, Pinaceae Skin conditioning THUYA OCCIDENTALIS OIL Thuya Occidentalis Oil is the volatile oil expressed from the leaves and twigs of Thuya occidentalis, Pinaceae Tonic THUYA OCCIDENTALIS ROOT EXTRACT 90131-58-1 290-370-1 Thuya Occidentalis Root Extract is an extract of the roots of the thuja, Thuya occidentalis, Pinaceae Skin conditioning THYMOL thymol thymolum 89-83-8 201-944-8 Phenol, 5-methyl-2-(1-methylethyl)- Hair dyeing/denaturant/masking THYMUS EXTRACT 8057-54-3 Thymus Extract is an extract of thymus gland Skin conditioning THYMUS HYDROLYSATE 91080-11-4 293-502-6 Protein hydrolyzates, thymus gland. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of thymus gland composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Skin conditioning THYMUS SERPILLUM EXTRACT 84776-98-7 284-023-3 Thymus Serpyllum Extract is an extract of the herb of the wild thyme, Thymus serpyllum, Labiatae Tonic/deodorant/cleansing/masking THYMUS VULGARIS EXTRACT 84929-51-1 284-535-7 Thymus Vulgaris Extract is an extract of the flowers and leaves of the thyme, Thymus vulgaris, Labiatae Tonic/masking THYMUS VULGARIS OIL 8007-46-3 Thymus Vulgaris Oil is the volatile oil obtained from the flowers and leaves of the thyme, Thymus vulgaris, Labiatae Tonic/masking TILIA AMERICANA EXTRACT 90063-53-9 290-011-9 Tilia Americana Extract is an extract of the flowers of the basswood, Tilia americana, Tiliaceae Skin conditioning/soothing TILIA CORDATA EXTRACT 84929-52-2 284-536-2 Tilia Cordata Extract is an extract of the flowers of the linden, Tilia cordata, Tiliaceae Smoothing/soothing/refreshing/skin protecting TILIA CORDATA OIL 68916-81-4 284-536-2 Tilia Cordata Oil is an oil obtained from the flowers of the linden, Tilia cordata, Tiliaceae Skin conditioning TILIA CORDATA WATER 84929-52-2 284-536-2 Tilia Cordata Water is an aqueous solution of the odoriferous principles of the flowers of the linden, Tilia cordata, Tiliaceae Tonic/masking TILIA CORDATA WOOD EXTRACT 84929-52-2 284-536-2 Tilia Cordata Wood Extract is an extract of the sapwood of the linden, Tilia cordata, Tiliaceae Soothing/refreshing TILIA PLATYPHYLLOS EXTRACT 91770-16-0 294-800-9 Tilia Platyphyllos Extract is an extract of the bark and leaves of Tilia platyphyllos, Tiliaceae Soothing TILIA TOMENTOSA EXTRACT 94167-04-1 303-402-7 Tilia Tomentosa Extract is an extract of the bark and leaves of the linden, Tilia tomentosa, Tiliaceae Skin conditioning TILIA VULGARIS EXTRACT 90063-56-2 290-015-0 Tilia Vulgaris Extract is an extract of the flowers of the linden, Tilia vulgaris, Tiliaceae Soothing TILLANDSIA USNEOIDES EXTRACT Tillandsia Usneoides Extract is an extract of the whole plant of the Spanish moss, Tillandsia usneoides, Bromeliaceae Skin conditioning TIN OXIDE 18282-10-5 242-159-0 Tin dioxide (CI 77861) Opacifying/viscosity controlling TIOXOLONE tioxolone 4991-65-5 225-653-0 1,3-Benzoxathiol-2-one, 6-hydroxy- Astringent TIPA-LAURETH SULFATE 107600-36-2 2-propanamine, N,N-bis(1-methylethyl)-, compd. with .alpha.-sulfo-.omega.-(dodecyloxy)poly(oxy-1,2-ethanediyl) (1:1) Surfactant/cleansing/foaming TIPA-LAURYL SULFATE 66161-60-2 266-195-1 Decyl hydrogen sulphate, compound with 1,1',1''-nitrilotripropan-2-ol Emulsifying/surfactant/cleansing/foaming TIPA-STEARATE 10042-67-8 233-129-8 Stearic acid, compound with 1,1',1''-nitrilotri(propan-2-ol) (1:1) Emulsifying/surfactant/cleansing TITANIUM DIOXIDE titanium dioxide titanii dioxidum 13463-67-7 236-675-5 Titanium dioxide (CI 77891) IV/1 Opacifying/uv absorber TITANIUM HYDROXIDE 20338-08-3 243-744-3 Tetrahydroxytitanium Opacifying TITANIUM/TITANIUM DIOXIDE Complex mixture from partial oxidation of titanium, comprising mainly titanium dioxide (CI 77891) and titanium Cosmetic colorant/opacifying TOCOPHERETH-5 Surfactant/skin conditioning TOCOPHERETH-10 Surfactant/skin conditioning TOCOPHERETH-12 Surfactant/skin conditioning TOCOPHERETH-18 Surfactant/skin conditioning TOCOPHERETH-50 Surfactant/skin conditioning TOCOPHEROL 10191-41-0 233-466-0 3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-benzopyran-6-ol Antioxidant/skin conditioning TOCOPHERSOLAN tocofersolan 30999-06-5 Butanedioic acid, mono[3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecy)-2H-1-benzopyran-6-yl] ester, polymer with oxirane (1:22) Antioxidant TOCOPHERYL ACETATE 7695-91-2 231-710-0 3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-benzopyran-6-yl acetate Antioxidant TOCOPHERYL LINOLEATE 36148-84-2 9,12-octadecadienoic acid (Z,Z)-, 3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-1-benzopyran-6-yl ester Antioxidant/skin conditioning/skin protecting TOCOPHERYL LINOLEATE/OLEATE 3,4-Dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-benzopyran-6-ol, esters with mixed 9,12-(Z,Z)-decanedienoic acid and 9-(Z)-octadecenoic acid Antioxidant/skin conditioning TOCOPHERYL NICOTINATE 43119-47-7/51898-34-1/16676-75-8 256-101-7/257-501-4 [2R-[2R*(4R*,8R*)]]-3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-1-benzopyran-6-yl nicotinate/[2R*(4R*,8R*)]-(.+-.)-3,4-dihydro-2,5,7,8-tetramethyl-2-(4,8,12-trimethyltridecyl)-2H-1-benzopyran-6-yl nicotinate Antioxidant/skin conditioning/skin protecting TOCOPHERYL SUCCINATE 893081 224-403-8 .alpha.-tocopheryl hydrogen succinate Antioxidant TOCOQUINONE 2067006 231-450-8 2,5-Cyclohexadiene-1,4-dione, 2-(3-hydroxy-3,7,11,15-tetramethylhexadecyl)-3,5,6-trimethyl-, [3R-(3R*, 7R*, 11R*)]- Antioxidant/skin conditioning TOLUENE 108-88-3 203-625-9 Benzene, methyl- Solvent TOLUENE-2,5-DIAMINE 95-70-5 202-442-1 2-methyl-p-phenylenediamine (CI 76042) III/1,9 Hair dyeing TOLUENE-2,5-DIAMINE SULFATE 615-50-9 210-431-8 2-methyl-p-phenylenediamine sulphate (CI 76042) III/1,9 Hair dyeing TOLUENE-3,4-DIAMINE 496-72-0 207-826-2 4-methyl-o-phenylenediamine (CI 76042) III/1,9 Hair dyeing TOLUENE SULFONIC ACID 104-15-4 203-180-0 Toluene-4-sulphonic acid Surfactant/hydrotrope TORREYA CALIFORNICA EXTRACT Torreya Californica Extract is an extract of the California nutmeg, Torreya californica, Taxaceae Emollient TORREYA CALIFORNICA OIL Torreya Californica Oil is the volatile oil obtained from Torreya californica, Taxaceae Tonic TOSYLAMIDE/EPOXY RESIN Film forming TOSYLAMIDE/FORMALDEHYDE RESIN 25035-71-6 Benzenesulfonamide, 4-methyl-, polymer with formaldehyde Film forming TRACHEA HYDROLYSATE 91080-13-6 293-504-7 Protein hydrolyzates, trachea. Substance obtained by acidic, alkaline, or enzymatic hydrolysis of trachea composed primarily of amino acids, peptides, and proteins. It may contain impurities consisting chiefly of carbohydrates and lipids along with smaller quantities of miscellaneous organic substances of biological origin Skin conditioning TRANEXAMIC ACID 1197-18-8 214-818-2 Cyclohexanecarboxylic acid, 4-(aminomethyl)-, trans- Astringent TREHALOSE Humectant/moisturising TRIACETIN triacetin glyceroli triacetas 102-76-1 203-051-9 Triacetin Antimicrobial/film forming/solvent/plasticiser/hair dyeing TRIARACHIDIN 620-64-4 210-646-7 Propane-1,2,3-triyl triicosanoate Emollient/emulsifying/skin conditioning TRIBEHENIN 18641-57-1 242-471-7 Propane-1,2,3-triyl tridocosanoate Emollient/skin conditioning TRIBUTYL CITRATE 77-94-1 201-071-2 Tributyl citrate Film forming/solvent/plasticiser TRIBUTYLCRESYLBUTANE 1843-03-4 217-420-7 4,4',4''-(1-methylpropanyl-3-ylidene)tris[6-tert-butyl-m-cresol] Film forming/solvent/plasticiser TRI-C12-13 ALKYL CITRATE 93573-19-4 297-554-0 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, tris(1-methyl-C11-17-alkyl) esters Emollient TRI-C14-15 ALKYL CITRATE 222721-94-0 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, tris(C14-15-alkyl)esters Emollient/plasticiser TRICALCIUM PHOSPHATE 7758-87-4 231-840-8 Tricalcium bis(orthophosphate) Abrasive/opacifying/anticaking TRICAPRIN 621-71-6 210-702-0 Glycerol tridecanoate Emollient/solvent/skin conditioning TRICAPRYLIN 538-23-8 208-686-5 Glycerol trioctanoate Emollient/solvent/skin conditioning TRICAPRYLYL CITRATE 1,2,3-propanetricarboxylic acid, 2-hydroxy-, trioctyl ester Emollient TRICETEARETH-4 PHOSPHATE 119415-85-3 Surfactant TRICETETH-5 PHOSPHATE Surfactant TRICETYL PHOSPHATE 68814-13-1/56827-95-3 272-336-8 1-Hexadecanol, phosphate Film forming/plasticiser TRICETYLMONIUM CHLORIDE Hexadecanaminium, N-methyl-N,N-bis(hexadecyl)-, chloride Antistatic/hair conditioning TRICHLOROETHANE 71-55-6 200-756-3 1,1,1-trichloroethane Solvent TRICHODESMA ZEYLANICUM OIL 225234-10-6 Trichodesma Zeylanicum Oil is the fixed oil obtained from the plant, Trichodesma zeylanicum, Boraginaceae Emollient TRICLOCARBAN triclocarban 101-20-2 202-924-1 1-(4-Chlorophenyl)-3-(3,4-dichlorophenyl)urea VI/1,23 Preservative TRICLOSAN triclosan 3380-34-5 222-182-2 5-Chloro-2-(2,4-dichlorophenoxy)phenol VI/1,25 Preservative TRICONTANYL PVP Film forming/humectant TRIDECETH-2 24938-91-8 Emulsifying TRIDECETH-2 CARBOXAMIDE MEA 107628-04-6 Poly(oxy-1,2-ethanediyl), .alpha.-[2-[(2-hydroxyethyl)amino]-2-oxoethyl]-.omega.-hydroxy-, mono-C13-15-alkyl ethers Viscosity controlling/foam boosting TRIDECETH-3 914544 224-540-3 2-[2-[2-(tridecyloxy)ethoxy]ethoxy]ethanol Emulsifying TRIDECETH-3 CARBOXYLIC ACID 24938-91-8/68412-55-5 Surfactant/cleansing/foaming TRIDECETH-3 PHOSPHATE 2610033 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy-, phosphate Emulsifying TRIDECETH-4 CARBOXYLIC ACID 56388-96-6 Surfactant/cleansing/foaming TRIDECETH-5 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying TRIDECETH-6 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying/surfactant TRIDECETH-6 PHOSPHATE 2610033 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy-, phosphate Surfactant TRIDECETH-7 24938-91-8 Emulsifying TRIDECETH-7 CARBOXYLIC ACID Surfactant/cleansing/foaming TRIDECETH-8 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying/surfactant TRIDECETH-9 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying TRIDECETH-10 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying TRIDECETH-10 PHOSPHATE 2610033 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy-, phosphate Emulsifying TRIDECETH-11 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying TRIDECETH-12 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying/surfactant TRIDECETH-15 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying TRIDECETH-15 CARBOXYLIC ACID 24938-91-8/68412-55-5 Surfactant/cleansing/foaming TRIDECETH-19 CARBOXYLIC ACID Surfactant/cleansing/foaming TRIDECETH-20 24938-91-8 Emulsifying/cleansing TRIDECETH-21 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy- (21 mol EO average molar ratio) Surfactant/cleansing TRIDECETH-50 24938-91-8 Poly(oxy-1,2-ethanediyl), .alpha.-tridecyl-.omega.-hydroxy Emulsifying/cleansing TRIDECYL ALCOHOL 112-70-9 203-998-8 Tridecan-1-ol Emollient/emulsion stabilising/viscosity controlling/refatting TRIDECYL BEHENATE 42233-08-9 Docosanoic acid, tridecyl ester Emollient/skin conditioning TRIDECYL COCOATE Fatty acids, coco, tridecyl esters Emollient/skin conditioning TRIDECYL ERUCATE 131154-74-0 13-docosenoic acid, tridecyl ester Emollient TRIDECYL ETHYLHEXANOATE 125804-07-1 Hexanoic acid, 2-ethyl-, tridecyl ester Emollient/skin conditioning TRIDECYL ISONONANOATE 125804-18-4 Hexanoic acid, 3,5,5-trimethyl-, tridecyl ester Emollient/skin conditioning TRIDECYL MYRISTATE 36617-27-3 253-129-1 Tridecyl myristate Emollient/skin conditioning TRIDECYL NEOPENTANOATE 106436-39-9 Propanoic acid, 2,2-dimethyl-, tridecyl ester, branched Binding/emollient/skin conditioning TRIDECYL SALICYLATE 19666-16-1 243-214-1 Tridecyl salicylate Antistatic/skin conditioning TRIDECYL STEARATE 31556-45-3 250-696-7 Tridecyl stearate Emollient/skin conditioning TRIDECYL STEAROYL STEARATE 125804-06-0 Octadecanoic acid, 12-(1-oxooctadecyloxy)-, tridecyl ester Emollient/skin conditioning TRIDECYL TRIMELLITATE 94109-09-8 302-446-4 Tri(tridecyl) benzene-1,2,4-tricarboxylate Emollient/skin conditioning TRIDECYLBENZENESULFONIC ACID 25496-01-9 247-036-5 Tridecylbenzenesulphonic acid Surfactant/foaming/cleansing TRIERUCIN 2752-99-0 220-399-7 Propane-1,2,3-triyl tris[(Z)-docos-13-enoate] Emollient TRIETHANOLAMINE trolamine 102-71-6 203-049-8 2,2',2''-nitrilotriethanol III/1,62 Buffering TRIETHONIUM HYDROLYZED COLLAGEN ETHOSULFATE 111174-64-2 Protein hydrolyzates, leather, N,N-di-et, di-et sulfate-quaternized Antistatic/hair conditioning/skin conditioning TRIETHYL CITRATE 77-93-0 201-070-7 Triethyl citrate Antioxidant/deodorant/solvent/plasticiser TRIETHYLENE GLYCOL 112-27-6 203-953-2 2,2'-(ethylenedioxy)diethanol Solvent TRIETHYLENE GLYCOL HYDROGENATED ROSINATE 68648-53-3 271-996-4 Resin acids and Rosin acids, hydrogenated, esters with triethylene glycol Emollient/viscosity controlling TRIETHYLHEXANOIN 7360-38-5 230-896-0 Propane-1,2,3-triyl 2-ethylhexanoate Antistatic/emollient/solvent/skin conditioning/refatting TRIETHYLHEXYL CITRATE 7147-34-4 230-457-3 Tris(2-ethylhexyl) 2-hydroxypropane-1,2,3-tricarboxylate Emollient/plasticiser TRIETHYLHEXYL TRIMELLITATE Emollient TRIFLUOROMETHYL C1-4 ALKYL DIMETHICONE Humectant/hair conditioning/skin conditioning TRIFOLIUM PRATENSE EXTRACT 85085-25-2 285-356-7 Trifolium Pratense Extract is an extract of the flowers of the clover, Trifolium pratense, Leguminosae Astringent TRIGONELLA FOENUM GRAECUM EXTRACT 84625-40-1 283-415-1 Trigonella Foenum Graecum Extract is an extract of the seeds of the fenugreek, Trigonella foenum-graecum, Leguminosae Skin conditioning TRIHEPTANOIN 620-67-7 210-647-2 Propane-1,2,3-triyl trisheptanoate Surfactant/skin conditioning TRIHEPTYLUNDECANOIN 105214-66-2 Undecanoic acid, 2-heptyl-, propanetriyl ester Emollient/refatting TRIHEXYLDECYL CITRATE 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, tris(2-hexyldecyl) ester Emollient/plasticiser 1,2,4-TRIHYDROXYBENZENE 533-73-3 208-575-1 Benzene-1,2,4-triol Hair dyeing TRIHYDROXYMETHOXYSTEARIN Octadecanoic acid, methoxyhydroxy-, propanetriyl ester Emollient/skin conditioning TRIHYDROXYPALMITAMIDOHYDROXYPROPYL MYRISTYL ETHER Hexadecanamide, 9,10,16-trihydroxy-, N-[2-hydroxy-3-tetradecyloxy]propyl- Skin conditioning TRIHYDROXYSTEARIN 139-44-6 205-364-6 1,2,3-propanetriyl tris(12-hydroxyoctadecanoate) Emollient/solvent/viscosity controlling/skin conditioning TRIISOCETYL CITRATE 4560-68-3 224-931-9 Trihexadecyl citrate Emollient/skin conditioning TRIISONONANOIN 56554-53-1 260-257-1 Propane-1,2,3-triyl 3,5,5-trimethylhexanoate Emollient/solvent/viscosity controlling/skin conditioning TRIISOPALMITIN 68957-79-9 273-364-3 1,2,3-propanetriyl triisohexadecanoate Emollient TRIISOPROPANOLAMINE 122-20-3 204-528-4 1,1',1''-nitrilotripropan-2-ol III/1,62 Buffering TRIISOPROPYL CITRATE 74592-76-0 1,2,3-Propanetricarboxylic acid, 2-hydroxy, tris(1-methylethyl) ester Emollient/solvent TRIISOPROPYL TRILINOLEATE 9,12-octadecadienoic acid trimer, methylethyl triester Emollient/skin conditioning TRIISOSTEARIN 26942-95-0 248-122-5 1,2,3-propanetriyl triisooctadecanoate Emollient/solvent/viscosity controlling/skin conditioning TRIISOSTEARIN PEG-6 ESTERS Emollient/skin conditioning TRIISOSTEARYL CITRATE 7775-50-0 231-896-3 Trioctadecyl 2-hydroxypropane-1,2,3-tricarboxylate Emollient/skin conditioning TRIISOSTEARYL TRILINOLEATE Emollient/viscosity controlling/skin conditioning TRILACTIN 537-32-6 208-664-5 Propane-1,2,3-triyl trilactate Humectant/moisturising TRILANETH-4 PHOSPHATE Viscosity controlling TRILAURETH-4 PHOSPHATE 31800-90-5 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-phosphinylidynetris-.omega.-(dodecyloxy)- Emulsifying TRILAURIN 538-24-9 208-687-0 Glycerol trilaurate Emollient/solvent/viscosity controlling/skin conditioning TRILAURYL CITRATE 65277-53-4 265-671-6 Tridodecyl 2-hydroxypropane-1,2,3-tricarboxylate Emollient/skin conditioning TRILAURYL PHOSPHATE 682-49-5 211-665-3 Tridodecyl phosphate Surfactant/plasticiser/skin conditioning TRILAURYLAMINE 102-87-4 203-063-4 Tridodecylamine Antistatic TRILINOLEIC ACID 7049-66-3 9,12-octadecadienoic acid (Z, Z)-, trimer Emollient/viscosity controlling/skin conditioning/refatting TRILINOLEIN 537-40-6 208-666-6 Propane-1,2,3-triyl tris[(9Z,12Z)-octadeca-9,12-dienoate] Emollient/solvent/viscosity controlling/refatting TRILINOLENIN 14465-68-0 238-457-5 Propane-1,2,3-triyl tris[(9Z,12Z,15Z)-octadeca-9,12,15-trienoate] Emollient/refatting TRIMAGNESIUM PHOSPHATE magnesium phosphate 7757-87-1 231-824-0 Trimagnesium bis(orthophosphate) Opacifying/anticaking/bulking TRIMETHOXYCAPRYLYLSILANE 3069-40-7 221-338-7 Trimethoxyoctylsilane Binding/smoothing TRIMETHYL PENTANYL DIISOBUTYRATE 6846-50-0 229-934-9 1-Isopropyl-2,2-dimethyltrimethylene diisobutyrate Plasticiser TRIMETHYL PENTAPHENYL TRISILOXANE Emollient TRIMETHYLHEXANOL 3452-97-9 222-376-7 3,5,5-trimethylhexan-1-ol Solvent TRIMETHYLOLPROPANE TRICAPRYLATE/TRICAPRATE 68130-52-9/68956-08-1 268-595-1/268-595-1 Decanoic acid, mixed esters with hexanoic acid, octanoic acid and 2-ethyl-2-(hydroxymethly)-1,3-propanediol Emollient/skin conditioning TRIMETHYLOLPROPANE TRICOCOATE 85566-29-6 287-640-6 Fatty acids, coco, triesters with trimethylolpropane Emollient/skin conditioning TRIMETHYLOLPROPANE TRIETHYLHEXANOATE 4826-87-3 225-404-6 2-ethyl-2-[[(1-oxooctyl)oxy]methyl]-1,3-propanediyl dioctanoate Emollient/skin conditioning TRIMETHYLOLPROPANE TRIISOSTEARATE 68541-50-4 271-347-5 2-ethyl-2-[[(1-oxoisooctadecyl)oxy]methyl]-1,3-propanediyl bis(isooctadecanoate) Emollient/skin conditioning TRIMETHYLOLPROPANE TRILAURATE 25268-73-9 246-777-1 2-ethyl-2-[[(1-oxododecyl)oxy]methyl]propane-1,3-diyl dilaurate Emollient/skin conditioning TRIMETHYLOLPROPANE TRISTEARATE 15196-52-8 239-252-3 2-ethyl-2-[[(1-oxooctadecyl)oxy]methyl]propane-1,3-diyl distearate Emollient TRIMETHYLPENTANEDIOL/ISOPHTHALIC ACID/TRIMELLITIC ANHYDRIDE COPOLYMER Film forming TRIMETHYLSILOXYSILICATE Antifoaming/emollient/skin conditioning TRIMETHYLSILYLAMODIMETHICONE Antistatic/emollient/skin conditioning TRIMYRISTIN 555-45-3 209-099-7 Glycerol trimyristate Emollient/solvent/viscosity controlling/skin conditioning/refatting TRIOCTYLDODECYL BORATE Boric acid, octyldodecyl triester III/1,1a Emollient TRIOCTYLDODECYL CITRATE Propanetricarboxylic acid, 2-hydroxy-, tris(2-octyldodecyl) ester Emollient/skin conditioning TRIOLEIN 122-32-7 204-534-7 1,2,3-propanetriyl trioleate Emollient/solvent/viscosity controlling/refatting/skin conditioning TRIOLEIN PEG-6 ESTERS 68958-64-5 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-1,2,3-propanetriyltris-.omega.-[(1-oxo-9-octadecenyl)oxy]-, (Z, Z,Z)- Emollient/surfactant/skin conditioning TRIOLETH-8 PHOSPHATE 56565-66-3 Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.',.alpha.''-phosphinylidinetris-.omega.-(9-octadecenyloxy)-, (Z, Z,Z)- Emulsifying TRIOLEYL CITRATE 175831-77-3 1,2,3-Propanetricarboxylic acid, 2-hydroxy-, tri-9-octadecenyl ester (all-Z)- Emollient/plasticiser TRIOLEYL PHOSPHATE 3305-68-8 221-983-4 Trioleyl phosphate Emollient/skin conditioning/plasticiser TRIPABA PANTHENOL Benzoic acid, 4-amino-, triester with 2,4-dihydroxy-N-(3-hydroxypropyl)-3,3-dimethylbutanamide Antistatic/uv absorber TRIPALMITIN 555-44-2 209-098-1 Glycerol tripalmitate Emollient/solvent/viscosity controlling/skin conditioning/refatting TRIPALMITOLEIN 20246-55-3/129784-33-4 9-hexadecenoic acid, 1,2,3-propanetriyl ester Emollient/refatting TRIPHENYL TRIMETHICONE Emollient/skin conditioning TRIPOTASSIUM EDTA 17572-97-3 241-543-5 Tripotassium hydrogen ethylenediaminetetraacetate Chelating TRIPROPYLENE GLYCOL CITRATE 1,2,3-propanetricarboxylic acid, 2-hydroxy-, triester with 1,2-propanediol Emollient/skin conditioning TRIRICINOLEIN 2540-54-7 219-817-0 Propane-1,2,3-triyl tris(12-hydroxyoctadec-9-enoate), stereoisomer Emollient/refatting TRIS(HYDROXYMETHYL)NITROMETHANE 126-11-4 204-769-5 Nitromethylidynetrimethanol Viscosity controlling TRIS(NONYLPHENYL)PHOSPHITE 26523-78-4 247-759-6 Tris(nonylphenyl) phosphite Antioxidant TRIS(TRIBUTOXYSILOXY)METHYLSILANE 67060-84-8 Trisiloxane, 1,1,1,5,5,5-hexabutoxy-3-methyl-[(tributoxysilyl)oxy]- Emollient TRISEBACIN Decanedioic acid, 1,2,3-propanetriyl ester Emollient/refatting TRISODIUM EDTA edetate trisodium 150-38-9 205-758-8 Trisodium hydrogen ethylenediaminetetraacetate Chelating TRISODIUM HEDTA 139-89-9 205-381-9 Trisodium 2-(carboxylatomethyl(2-hydroxyethyl)amino)ethyliminodi(acetate) Chelating TRISODIUM LAUROAMPHO PG-ACETATE PHOSPHATE CHLORIDE Phosphoric acid, 2-hydroxy-3-[N-carboxymethyl-N-(2-hydroxyethyl)-[2-(1-oxododecyl)aminoethyl]ammonio]propyl triester, trisodium salt, trichloride Antistatic/surfactant/hair conditioning/hydrotrope/foam boosting/cleansing TRISODIUM NTA 5064-31-3 225-768-6 Trisodium nitrilotriacetate Chelating TRISODIUM PHOSPHATE 7601-54-9 231-509-8 Trisodium orthophosphate Buffering/chelating TRISTEARIN 555-43-1 209-097-6 Glycerol tristearate Emollient/solvent/viscosity controlling/skin conditioning/refatting TRISTEARYL CITRATE 7775-50-0 231-896-3 Trioctadecyl 2-hydroxypropane-1,2,3-tricarboxylate Emollient/skin conditioning TRISTEARYL PG-PHOSPHATE DIMONIUM CHLORIDE Phosphoric acid, 2-hydroxy-3-[N, N-dimethyl-N-octadecylammonio]propyl- triester, trichloride Antistatic/hair conditioning TRISTEARYL PHOSPHATE 4889-45-6 225-509-7 Trioctadecyl phosphate Surfactant TRITICUM VULGARE BRAN Triticum Vulgare Bran is the broken coat material of grains of wheat, Triticum vulgare, Gramineae Skin protecting/abrasive TRITICUM VULGARE BRAN EXTRACT 84012-44-2 281-689-7 Triticum Vulgare Bran Extract is an extract of the bran of the wheat, Triticum vulgare, Gramineae Skin protecting/skin conditioning TRITICUM VULGARE EXTRACT 84012-44-2 281-689-7 Triticum Vulgare Extract is an extract of the seeds of the wheat, Triticum vulgare, Gramineae Skin protecting/detangling/skin conditioning/buffering TRITICUM VULGARE FLOUR 130498-22-5 310-127-6 Triticum Vulgare Flour is the milled flour from kernels of wheat, Triticum vulgare, Gramineae abrasive TRITICUM VULGARE GERM Triticum Vulgare Germ is the natural product obtained from the embryo of the bran of the wheat, Triticum vulgare, Gramineae Skin protecting/skin conditioning TRITICUM VULGARE GERM EXTRACT 84012-44-2 281-689-7 Triticum Vulgare Germ Extract is an extract of the germ of the wheat, Triticum vulgare, Gramineae Skin protecting/skin conditioning TRITICUM VULGARE GERM OIL 68917-73-7 Triticum Vulgare Germ Oil is the oil obtained from the expression or extraction of wheat germ (Triticum vulgare, Graminae). It consists primarily of the glycerides of the fatty acids Emollient TRITICUM VULGARE GERM OIL UNSAPONIFIABLES Triticum Vulgare Germ Oil Unsaponifiables is the fraction of wheat germ (Triticum vulgare, Gramineae) oil which has not been transformed into soaps during the process of saponification Emollient/skin conditioning/hair conditioning TRITICUM VULGARE GERM PROTEIN Triticum Vulgare Germ Protein is a protein substance obtained from the germ of the wheat, Triticum vulgare, Gramineae Skin conditioning/emollient/hair conditioning TRITICUM VULGARE GLUTEN 93384-22-6 297-233-5 Triticum Vulgare Gluten is a protein substance which is intermixed with the starch portion in the endosperm of the wheat, Triticum vulgare, Gramineae Humectant/hair conditioning/skin conditioning TRITICUM VULGARE POWDER Triticum Vulgare Powder is the powder derived from the germ of the wheat, Triticum vulgare, Gramineae Skin protecting/skin conditioning TRITICUM VULGARE PROTEIN Triticum Vulgare Protein is a protein obtained from the peeled seeds of the wheat, Triticum vulgare, Gramineae Skin conditioning/emollient/skin protecting/buffering TRITICUM VULGARE SPROUT EXTRACT 84012-44-2 281-689-7 Triticum Vulgare Sprout Extract is an extract of the young shoots of the wheat, Triticum vulgare, Gramineae Skin protecting/skin conditioning TRITICUM VULGARE STARCH starch tritici amylum 9005-25-8 232-679-6 Triticum Vulgare Starch is a high-polymeric carbohydrate material usually derived from wheat, Triticum vulgare, Gramineae Absorbent/viscosity controlling TRIUNDECANOIN 13552-80-2 236-935-8 Propane-1,2,3-triyl triundecanoate Antistatic/emollient/solvent/hair conditioning/skin conditioning TROMETHAMINE trometamol 77-86-1 201-064-4 1,3-Propanediol, 2-amino-2-(hydroxymethyl)- Buffering TROMETHAMINE ACRYLATES/ACRYLONITROGENS COPOLYMER Film forming TROMETHAMINE MAGNESIUM ALUMINUM SILICATE 66456-45-9 Smectite-group minerals, products with 2-amino-2-hydroxymethyl-1,3-propanediol Viscosity controlling TROPAEOLUM MAJUS EXTRACT 84625-49-0 283-419-3 Tropaeolum Majus Extract is an extract of the flowers, leaves and stems of the Indian cress, Tropaeolum majus, Tropaeolaceae Tonic/antimicrobial TROXERUTIN 7085-55-4 230-389-4 4H-1-Benzopyran-4-one, 2-[3,4-bis(2-hydroxyethoxy)phenyl]-3-[[6-O-(6-deoxy-.alpha.-L-mannopyranosyl)-.beta.-D-glucopyranosyl]oxy]-5-hydroxy-7-(2-hydroxyethoxy)- Skin conditioning TRYPTOPHAN tryptophan 73-22-3/54-12-6 200-795-6/200-194-9 2-Amino-3-indol-3-ylpropanoic acid Antistatic TURNERA DIFFUSA EXTRACT 84696-52-6 283-657-8 Turnera Diffusa Extract is an extract of the leaves of Turnera diffusa, Turneraceae Skin conditioning TURPENTINE 9005-90-7/8052-14-0 232-688-5 Turpentine. Extractives and their physically modified derivatives. Pinus palustris, Pinaceae Solvent TUSSILAGO FARFARA EXTRACT 84625-50-3 283-420-9 Tussilago Farfara Extract is an extract of the flowers of the coltsfoot, Tussilago farfara, Compositae Emollient/astringent TUSSILAGO FARFARA LEAF EXTRACT 84625-50-3 283-420-9 Tussilago Farfara Leaf Extract is an extract of the leaves of the coltsfoot, Tussilago farfara, Compositae Emollient/astringent TYROSINE tyrosine tyrosinum 60-18-4/556-03-6/556-02-5 200-460-4/209-113-1/209-112-6 2-Amino-3-(4-hydroxyphenyl)propanoic acid Antistatic/skin conditioning/hair conditioning UBIQUINONE 303-98-0 206-147-9 2,5-Cyclohexadiene-1,4-dione, 2-(3,7,11,15,19,23,27,31,35,39-decamethyl-2,6,10,14,18,22,26,30,34,38-tetracontadecaenyl)-5,6-dimethoxy-3-methyl-, (all-E)- Antioxidant/skin conditioning UDDER EXTRACT Udder Extract is an extract of mammalian udder Skin conditioning ULEX EUROPAEUS EXTRACT 90131-76-3 290-390-0 Ulex Europaeus Extract is an extract of the leaves, roots and stems of the furze, Ulex europaeus, Leguminosa Skin conditioning ULMUS CAMPESTRIS EXTRACT Ulmus Campestris Extract is an extract of the bark of the elm, Ulmus campestris, Ulmaceae Astringent ULMUS FULVA BARK Ulmus Fulva Bark is the dried inner bark of the slippery elm, Ulmus fulva, Ulmaceae Moisturising ULMUS FULVA EXTRACT Ulmus Fulva Extract is an extract of the bark of the slippery elm, Ulmus fulva, Ulmaceae Moisturising ULTRAMARINES 1345-00-2/12769-96-9 215-711-3/235-811-0 Aluminum sodium thiosilicate green. This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77013/Sodium aluminosilicate violet. This substance is identified in the Colour Index by Colour Index Constitution Number, (CI 77007) Hair dyeing ULVA LACTUCA EXTRACT 97281-59-9 306-561-0 Ulva Lactuca Extract is an extract of the algae, Ulva lactuca, Ulvaceae Skin protecting UMBILICAL EXTRACT 98654-16-1 308-850-7 Umbilical Extract is an extract obtained from mammalian umbilical cord Skin conditioning UNCARIA GAMBIR EXTRACT 8001-48-7 232-285-4 Uncaria Gambir Extract is an extract of the gambir, Uncaria gambier, Rubiaceae. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes Astringent UNDARIA PINNATIFIDA EXTRACT 223751-81-3 Undaria Pinnatifida Extract is an extract of the algae, Undaria pinnatifida, Alariaceae SKIN protecting UNDECANOIC ACID 112-37-8 203-964-2 Undecanoic acid Emulsifying/cleansing/antiseborrhoeic UNDECETH-5 CARBOXYLIC ACID 173536-74-8 Poly(oxy-1,2-ethanediyl), .alpha.-(carboxymethyl)-.omega.-(undecyloxy)- (4 mol EO average molar ratio) Cleansing/surfactant UNDECETH-5 Emulsifying UNDECYL ALCOHOL 112-42-5 203-970-5 Undecan-1-ol Skin conditioning/antiseborrhoeic UNDECYL POLYGLUCOSE Surfactant UNDECYLENAMIDE DEA 25377-64-4 246-914-5 N, N-bis(2-hydroxyethyl)undecenamide Antidandruff/antimicrobial/antistatic/viscosity controlling/foam boosting/hair conditioning UNDECYLENAMIDE MEA 20545-92-0 243-870-9 N-(2-hydroxyethyl)undec-10-enamide Antimicrobial/antistatic/viscosity controlling/hair conditioning/foam boosting UNDECYLENAMIDOPROPYL BETAINE 98510-75-9 308-783-3 (carboxymethyl)dimethyl[3-[(1-oxoundecenyl)amino]propyl]ammonium hydroxide Surfactant/hair conditioning/cleansing/foam boosting/skin conditioning UNDECYLENAMIDOPROPYLAMINE OXIDE 10-undecenamide, N-[3-(dimethylamino)propyl]-, N-oxide Surfactant/foam boosting/hair conditioning/hydrotrope UNDECYLENAMIDOPROPYLTRIMONIUM METHOSULFATE 94313-91-4 304-990-8 Trimethyl-3-[(1-oxo-10-undecenyl)amino]propylammonium methyl sulphate Antimicrobial/antistatic/hair conditioning UNDECYLENETH-6 Antidandruff/antimicrobial UNDECYLENIC ACID undecylenic acid acidum undecylenicum 112-38-9 203-965-8 Undec-10-enoic acid VI/1,18 Preservative/cleansing UNDECYLENOYL COLLAGEN AMINO ACIDS Antistatic/cleansing UNDECYLENOYL HYDROLYZED COLLAGEN 68188-37-4 Antistatic/skin conditioning/hair conditioning/cleansing UNDECYLENOYL INULIN 224580-84-1 Inulin, 10-undecenoyl derivatives Emollient/emulsion stabilising UNDECYLENOYL PEG-5 PARABEN Antimicrobial UNDECYLENOYL WHEAT AMINO ACIDS Amino acids, wheat, N-(1-oxoundecenyl)- Surfactant UNDECYLENOYL XANTHAN GUM 224580-85-2 Xanthan gum, 10-undecenoyl derivatives Emulsion stabilising/hair conditioning UNDECYLENYL ALCOHOL 112-43-6 203-971-0 Undec-10-en-1-ol Antistatic/skin conditioning UNDECYLPENTADECANOL 68444-33-7 270-593-0 Isohexacosyl alcohol Emollient/skin conditioning UREA urea ureum 57-13-6 200-315-5 Urea Antistatic/humectant/skin conditioning UREA PEROXIDE carbamide peroxide 124-43-6 204-701-4 Hydrogen peroxide-urea III/1,12 Oxidising UREA/MELAMINE/FORMALDEHYDE RESIN 25036-13-9 Urea, polymer with formaldehyde and 1,3,5-triazine-2,4,6-triamine Viscosity controlling UREA-D-GLUCURONIC ACID D-glucuronic acid, 6-ureyl- Hair conditioning UREASE 9002-13-5 232-656-0 Urease Viscosity controlling URIC ACID 69-93-2 200-720-7 Uric acid Buffering/skin conditioning URTICA DIOICA Urtica Dioica is the dried plant nettle, Urtica dioica, Urticaceae Hair conditioning URTICA DIOICA EXTRACT 84012-40-8 281-685-5 Urtica Dioica Extract is an extract of the aerial parts of the nettle, Urtica dioica, Urticaceae Hair conditioning/antidandruff/tonic/astringent/soothing URTICA URENS EXTRACT 90131-83-2 290-397-9 Urtica Urens Extract is an extract of the leaves of Urtica urens, Urticaceae Skin conditioning USNEA BARBATA EXTRACT 84696-53-7 283-658-3 Usnea Barbata Extract is an extract of the whole plant of the lichen, Usnea barbata, Usneaceae Deodorant USNIC ACID 125-46-2 204-740-7 2,6-diacetyl-1,2,3,9b-tetrahydro-7,9-dihydroxy-8,9b-dimethyldibenzofuran-1,3-dione Antimicrobial VA/BUTYL MALEATE/ISOBORNYL ACRYLATE COPOLYMER 136392-68-2 Film forming VA/CROTONATES COPOLYMER 25609-89-6 2-butenoic acid, polymer with ethenyl acetate Antistatic/binding/film forming/hair fixing VA/CROTONATES/METHACRYLOXYBENZOPHENONE-1 COPOLYMER Film forming/hair fixing VA/CROTONATES/VINYL NEODECANOATE COPOLYMER 58748-38-2/55353-21-4 Neodecanoic acid, ethenyl ester, polymer with 2-butenoic acid and ethenyl acetate Antistatic/film forming/hair fixing VA/CROTONATES/VINYL PROPIONATE COPOLYMER 25035-26-1 2-butenoic acid, polymer with ethenyl acetate and ethenyl propanoate Film forming/hair fixing VA/CROÃ ¤Ã Ã Ã ©Ã ¤ÃÃ Ã  ACID/PEG-20M COPOLYMER 208707-53-3 2-Butenoic acid, polymer with ethenyl acetate and oxirane, graft. (20000 mol EO average molar ratio) Film forming VA/DBM COPOLYMER Film forming VA/ISOBUTYL MALEATE/VINYL NEODECANOATE COPOLYMER Film forming VA/VINYL BUTYL BENZOATE/CROTONATES COPOLYMER Film forming/hair fixing VACCINIUM ANGUSTIFOLIUM EXTRACT Vaccinium Angustifolium Extract is an extract of the fruit of the blueberry, Vaccinium angustifolium, Ericaceae Soothing/skin protecting VACCINIUM MACROCARPON EXTRACT 91770-88-6 294-875-8 Vaccinium Macrocarpon Extract is an extract of the fruit of the cranberry, Vaccinium macrocarpon, Ericaceae Astringent VACCINIUM MYRTILLUS EXTRACT 84082-34-8 281-983-5 Vaccinium Myrtillus Extract is an extract of the fruit and leaves of the bilberry, Vaccinium myrtillus, Ericaceae Tonic/refreshing/astringent VALERIANA JATAMANSI EXTRACT 94280-15-6 304-863-7 Valeriana Jatamansi Extract is an extract of the roots of Valeriana jatamansi, Valerianaceae Skin conditioning VALERIANA OFFICINALIS Valeriana Officinalis is a plant material derived from the dried rhizomes and roots of the valerian, Valeriana officinalis, Valerianaceae Soothing VALERIANA OFFICINALIS EXTRACT valeriana officinalis 8057-49-6 232-501-7 Valeriana Officinalis Extract is an extract of the rhizome and roots of the valerian, Valeriana officinalis, Valerianaceae Soothing VALINE valine valinum 72-18-4/640-68-6/516-06-3 200-773-6/211-368-9/208-220-0 2-Amino-3-methylbutanoic acid Antistatic/hair conditioning VANILLA PLANIFOLIA Vanilla Planifolia is a plant material derived from cured, full-grown unripe fruit of the vanilla, Vanilla planifolia, Orchidaceae Skin protecting/smoothing VANILLA PLANIFOLIA EXTRACT 84650-63-5 283-521-8 Vanilla Planifolia Extract is an extract of the fruit of the vanilla, Vanilla planifolia, Orchidaceae Skin protecting/smoothing VANILLA TAHITENSIS EXTRACT 94167-14-3 303-413-7 Vanilla Tahitensis Extract is an extract of the fruit of the vanilla, Vanilla tahitensis, Orchidaceae Skin conditioning VANILLIN vanillin vanillinum 121-33-5 204-465-2 Vanillin Masking VAT RED 1 2379-74-0 219-163-6 6-chloro-2-(6-chloro-4-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-4-methylbenzo[b]thiophene-3(2H)-one (CI 73360) Hair dyeing VEGETABLE GLYCERIDES PHOSPHATE Glycerides, vegetable-oil mono- and di-, phosphates Emollient/skin conditioning VERBASCUM THAPSUS EXTRACT 90064-13-4 290-074-2 Verbascum Thapsus Extract is an extract of the flowers and leaves of the mullein, Verbascum thapsus, Scrophulariaceae Smoothing VERBENA OFFICINALIS EXTRACT 84961-67-1 284-657-0 Verbena Officinalis Extract is an extract of the herb and roots of the verbena, Verbena officinalis, Verbenaceae Skin conditioning/emollient VERONICA BECCABUNGA EXTRACT 90131-94-5 290-410-8 Veronica Beccabunga Extract is an extract of the herb Veronica beccabunga, Scrophulariaceae Skin conditioning VERONICA OFFICINALIS EXTRACT 85117-19-7 285-571-6 Veronica Officinalis Extract is an extract of the flowers, leaves and stems of the Veronica officinalis, Scrophulariaceae Astringent VETIVERIA ZIZANOIDES EXTRACT 84238-29-9 282-490-8 Vetiveria Zizanoides Extract is an extract of the roots of Vetiveria zizanoides, Graminae Skin conditioning VETIVERIA ZIZANOIDES OIL Vetiveria Zizanoides Oil is the volatile oil obtained from the dried roots of Vetiveria zizanoides, Graminae Tonic VIBURNUM PRUNIFOLIUM Viburnum Prunifolium is a plant material derived from the viburnum, Viburnum prunifolium, Caprifoliaceae Skin conditioning VIBURNUM PRUNIFOLIUM EXTRACT viburnum prunifolium 84929-54-4 284-537-8 Viburnum Prunifolium Extract is an extract of the bark and fruits of the viburnum, Viburnum prunifolium, Caprifoliaceae Skin conditioning VICIA FABA EXTRACT 89958-06-5 289-628-6 Vicia Faba Extract is an extract of the seeds of the faba bean, Vicia faba, Leguminosae Skin conditioning VINCA MAJOR EXTRACT 90132-01-7 290-418-1 Vinca Major Extract is an extract of the herb and leaves of the great periwinkle, Vinca major, Apocynaceae Skin conditioning VINCA MINOR EXTRACT 84012-41-9 281-686-0 Vinca Minor Extract is an extract of the herb and leaves of the periwinkle, Vinca minor, Apocynaceae Skin conditioning VINYL ACETATE 108-05-4 203-545-4 Vinyl acetate Film forming VINYL CAPROLACTAM/PVP/DIMETHYLAMINOETHYL METHACRYLATE COPOLYMER 102972-64-5 Film forming/skin conditioning VINYLDIMETHICONE Viscosity controlling VIOLA ODORATA EXTRACT 90147-36-7 290-427-0 Viola Odorata Extract is an extract of the flowers and leaves of the sweet violet, Viola odorata, Violaceae Tonic VIOLA ODORATA OIL Viola Odorata Oil is the volatile oil obtained from the flowers of the sweet violet, Viola odorata, Violaceae Tonic/masking VIOLA TRICOLOR EXTRACT 84012-42-0 281-687-6 Viola Tricolor Extract is an extract of the herb and flowers of the pansy, Viola tricolor, Violaceae Emollient/skin protecting/soothing VIOLA YEDOENSIS EXTRACT Viola Yedoensis Extract is an extract of the plant, Viola yedoensis, Violaceae Skin conditioning VISCUM ALBUM Viscum Album is a plan material derived from the mistletoe, Viscum album, Loranthaceae Soothing VISCUM ALBUM EXTRACT 84929-55-5 284-538-3 Viscum Album Extract is an extract of the berries of the mistletoe, Viscum album, Loranthaceae Soothing/skin conditioning VISCUM ALBUM LEAF EXTRACT 84929-55-5 284-538-3 Viscum Album Leaf Extract is an extract of the leaves of the mistletoe, Viscum album, Loranthaceae Soothing VITIS VINIFERA DISTILLATE 84929-27-1 284-511-6 Vitis Vinifera Distillate is an aqueous solution of the odoriferous principles of the fruit of the grape, Vitis vinifera, Vitaceae Tonic/masking VITIS VINIFERA EXTRACT 84929-27-1 284-511-6 Vitis Vinifera Extract is an extract of the fruit of the grape, Vitis vinifera, Vitaceae Skin conditioning VITIS VINIFERA JUICE 84929-27-1 284-511-6 Vitis Vinifera Juice is the liquid expressed from the fresh pulp of the grape, Vitis vinifera, Vitaceae Skin conditioning VITIS VINIFERA LEAF EXTRACT 84929-27-1 284-511-6 Vitis Vinifera Leaf Extract is an extract of the leaves of the grape, Vitis vinifera, Vitaceae Skin conditioning VITIS VINIFERA ROOT EXTRACT 84929-27-1 284-511-6 Vitis Vinifera Root Extract is an extract of the roots of the grape, Vitis vinifera, Vitaceae Skin conditioning VITIS VINIFERA SEED EXTRACT 84929-27-1 284-511-6 Vitis Vinifera Seed Extract is an extract of the seeds of the grape, Vitis vinifera, Vitaceae Skin protecting VITIS VINIFERA SEED OIL 8024-22-4 Vitis Vinifera Seed Oil is the fixed oil, consisting primarily of the glycerides of the fatty acids, obtained by presseing grape seeds (Vitis vinifera, Vitaceae) Emollient VITREOSCILLA FERMENT EXTRACT Vitreoscilla Ferment Extract is an extract of the bacterial culture derived from Vitreoscilla Skin conditioning WHEAT AMINO ACIDS Amino acids, wheat Skin protecting/soothing/skin conditioning WHEAT GERM ACID 68938-32-9 Fatty acids, wheat germ Emollient/skin conditioning/cleansing WHEAT GERM GLYCERIDES 68990-07-8 Glycerides, wheat germ-oil mono-, di- and tri- Emollient/skin conditioning/refatting WHEAT GERMAMIDE DEA 124046-39-5 Amides, wheat germ, N,N-bis(2-hydroxyethyl)- Surfactant/skin conditioning WHEAT GERMAMIDOPROPALKONIUM CHLORIDE 124046-09-9 Benzenemethanaminium, N,N-dimethyl-N-(3-aminopropyl)-, N-wheat germ acyl derivs., chlorides Antistatic WHEAT GERMAMIDOPROPYL BETAINE 1-propanaminium, N-carboxymethyl-N,N-dimethyl-3-amino-, N-wheat germ acyl derivs., hydroxides, inner salts Surfactant/skin conditioning/hair conditioning/foam boosting WHEAT GERMAMIDOPROPYL DIMETHYLAMINE Amides, wheat germ, N-(3-dimethylaminopropyl)- Surfactant WHEAT GERMAMIDOPROPYL DIMETHYLAMINE LACTATE Amides, wheat germ, N-(3-dimethylaminopropyl)-, 2-hydroxypropanoates Surfactant WHEAT GERMAMIDOPROPYL EPOXYPROPYLDIMONIUM CHLORIDE Propanaminium, N,N-dimethyl-N-oxiranylmethyl-3-amino-, N-wheat germ acyl derivs., chlorides Antistatic WHEAT GERMAMIDOPROPYLAMINE OXIDE Amides, wheat germ, N-(3-dimethylaminopropyl)- N-oxides Antistatic/surfactant WHEAT GERMAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN Antistatic WHEATGERMAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN Antistatic/skin conditioning/hair conditioning WHEATGERMAMIDOPROPYL DIMETHYLAMINE HYDROLYZED WHEAT PROTEIN Antistatic/skin conditioning/hair conditioning WHEATGERMAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 1-propanaminium, N-ethyl-N,N-dimethyl-3-amino-, N-wheat germ acyl derivs., ethyl sulfates Antistatic/hair conditioning WISTERIA SINENSIS EXTRACT 91845-57-7 295-231-9 Wisteria Sinensis Extract is an extract of Wisteria sinensis, Leguminosae Skin conditioning XANTHAN GUM gummi xanthanum 11138-66-2 234-394-2 Xanthan gum Binding/emulsion stabilising/viscosity controlling/gel forming XANTHINE 69-89-6 200-718-6 Purine-2(3H), 6(1H)-dione Skin conditioning XIMENIA AMERICANA OIL 95193-67-2 305-880-2 Ximenia Americana Oil is the refined, fixed oil obtained from the seeds of Ximenia americana, Olacaceae Emollient XYLENE 1330-20-7 215-535-7 Xylene Solvent XYLENE SULFONIC ACID 25321-41-9 246-839-8 Xylenesulphonic acid Surfactant/hydrotrope XYLITOL 87-99-0 201-788-0 Xylitol Humectant/skin conditioning XYLOSE 58-86-6 200-400-7 D-Xylose Humectant YEAST BETAGLUCAN Glucans, beta-, yeast Skin protecting YEAST PALMITATE 227200-19-3 Saccharomyces cervisiae, reaction products with palmitoyl chloride Skin conditioning YEAST POLYSACCHARIDES Skin protecting YOGURT 2246366 310-127-6 Naturally occurring substances, milk preparations, yogurt Hair conditioning/skin protecting YOGURT FILTRATE 310-127-6 Naturally occurring substances, yogurt, filtered Skin protecting/hair conditioning YUCCA ALOIFOLIA EXTRACT 223748-88-7 Yucca Aloifolia Extract is an extract of the leaves and roots of Yucca aloifolia, Liliaceae Skin protecting YUCCA BREVIFOLIA 91722-59-7 294-459-6 Yucca Brevifolia is a plant material derived from the yucca, Yucca brevifolia, Liliaceae Skin protecting YUCCA GLAUCA EXTRACT 223749-02-8 Yucca Glauca Extract is an extract of the root of the yucca, Yucca glauca, Liliaceae Skin protecting YUCCA SCHIDIGERA EXTRACT 223749-05-1 Yucca Schidigera Extract is an extract of the leaves and roots of the yucca, Yucca schidigera, Liliaceae Skin protecting YUCCA VERA EXTRACT 90147-57-2 290-449-0 Yucca Vera Extract is an extract of the leaves and roots of the yucca, Yucca vera, Agavaceae Skin conditioning ZANTHOXYLUM ALATUM EXTRACT 91770-90-0 294-877-9 Zanthoxylum Alatum Extract is an extract of the fruits of Zanthoxylum alatum, Rutaceae Skin conditioning ZANTHOXYLUM AMERICANUM EXTRACT Zanthoxylum Americanum Extract is an extract of the bark of the prickly ash, Zanthoxylum americanum, Rutaceae Skin conditioning ZANTHOXYLUM PIPERITUM EXTRACT 97404-53-0 306-820-8 Zanthoxylum Piperitum Extract is an extract of the fruit of Zanthoxylum piperitum, Rutaceae Skin conditioning ZEA MAYS COB MEAL Zea Mays Cob Meal is the milled powder prepared from the cobs of the corn, Zea mays, Gramineae Binding ZEA MAYS COB POWDER Zea Mays Cob Powder is the powder prepared from the cobs of the corn, Zea mays, Gramineae Binding/abrasive ZEA MAYS EXTRACT 84696-06-0 Zea Mays Extract is an extract of the kernels of corn, Zea mays, Graminae Binding/emollient/soothing ZEA MAYS FLOUR 68525-86-0 271-199-1 Zea Mays Flour are the finely milled and refined substances derived from corn grain (Zea mays, Gramineae) Abrasive/binding ZEA MAYS GERM EXTRACT 84696-06-0 Zea Mays Germ Extract is an extract of the germ of the corn, Zea mays, Gramineae Skin conditioning ZEA MAYS GERM OIL Zea Mays Germ Oil is the fixed oil obtained from the germ of the corn, Zea mays, Gramineae Emollient ZEA MAYS GLUTEN PROTEIN Zea Mays Gluten Protein is a protein obtained from the starchy endospermum of corn, Zea mays, Gramineae Humectant/binding/emollient/skin conditioning ZEA MAYS MEAL Zea Mays Meal is the coarse flour prepared by milling the kernels of the corn, Zea mays, Gramineae Binding ZEA MAYS OIL 8001-30-7 232-281-2 Zea Mays Oil is the refined fixed oil obtained from wet milling of corn, Zea mays, Gramineae. It consists primarily of the glycerides of the fatty acids linoleic, oleic, palmitic and stearic Antistatic/emollient/solvent ZEA MAYS OIL UNSAPONIFIABLES 66587-54-0 266-416-1 Zea Mays Oil Unsaponifiables is the fraction of corn (Zea mays, Gramineae) oil which has not been transformed into soaps during the process of saponification Emollient/skin conditioning ZEA MAYS SILK EXTRACT 84696-06-0 Zea Mays Silk Extract is an extract of the stigmas of the corn, Zea mays, Gramineae Skin conditioning ZEA MAYS STARCH starch maydis amylum 9005-25-8 232-679-6 Zea Mays Starch is a high-polymeric carbohydrate material usually derived from the peeled seeds of the corn, Zea mays, Gramineae Absorbent/viscosity controlling/anticaking ZEIN 9010-66-6 232-722-9 Zeins. A protein derived from Zea mays, Gramineae. It belongs to the prolamine class and contains seventeen amino acids Skin conditioning/hair conditioning ZEOLITE 1318-02-1 215-283-8 Zeolites. Crystalline aluminosilicates, composed of silica (SiO2) and alumina (Al2O3), in various proportions plus metallic oxides. Produced by hydrothermal treatment of a solid aluminosilicate or of a gel obtained by the reaction of sodium hydroxide, alumina hydrate and sodium silicate. The initially obtained product, or a naturally occurring analog, may be partially ion-exchanged to introduce other cations. Specific zeolites are identified by notations indicating crystal structure and predominant cation, e.g., KA, CaX, NaY Absorbent/bulking/anticaking ZINC ACETATE zinc acetate 557-34-6 209-170-2 Zinc di(acetate) III/1,24 Antimicrobial ZINC ACETYLMETHIONATE 102868-96-2 Methionine, N-acetyl, zinc salt Skin conditioning ZINC ASPARTATE 36393-20-1 253-012-5 Dihydrogen bis[L-aspartato(2-)-N,O1]zincate(2-) III/1,24 Skin conditioning ZINC BORATE 1332-07-6 215-566-6 Boric acid, zinc salt III/1,1a Antimicrobial ZINC BOROSILICATE Glass, borosilicate, an amorphous substance of imprecise composition formed by the fusion of silica in the presence of significant levels of boron oxide, sodium oxide and zinc oxide Bulking ZINC CARBONATE 3486-35-9 222-477-6 Zinc carbonate (CI 77950) Opacifying ZINC CHLORIDE zinc chloride zinci chloridum 7646-85-7 231-592-0 Zinc chloride III/1,24 Oral care/soothing ZINC CITRATE 546-46-3 208-901-2 Trizinc dicitrate III/1,24 Oral care/antiplaque ZINC DIBUTYLDITHIOCARBAMATE 136-23-2 205-232-8 Zinc bis(dibutyldithiocarbamate) III/1,24 Antimicrobial/antioxidant ZINC DNA Skin conditioning ZINC FORMALDEHYDE SULFOXYLATE 24887-06-7 246-515-6 Zinc bis(hydroxymethanesulphinate) Reducing ZINC GLUCOHEPTONATE 12565-63-8 Zinc, bis [(2.xi.)-D-gluco-heptonato]- III/1,24 Skin conditioning ZINC GLUCONATE zinc gluconate 937979 224-736-9 Bis(D-gluconato-O1,O2)zinc III/1,24 Deodorant/skin conditioning ZINC GLUTAMATE 34992-53-5/14269-55-7 252-309-7 Dihydrogen bis[L-glutamato(2-)-N,O1]zincate(2-) III/1,24 Deodorant/skin conditioning ZINC HYDROLYZED COLLAGEN Antistatic/skin conditioning/hair conditioning ZINC LACTATE 16039-53-5 240-178-9 Zinc dilactate Deodorant ZINC LAURATE 201624 219-518-5 Zinc dilaurate Opacifying/viscosity controlling/anticaking ZINC MYRISTATE 16260-27-8 240-369-7 Zinc dimyristate Opacifying/viscosity controlling/anticaking ZINC NEODECANOATE 27253-29-8 248-370-4 Zinc neodecanoate Opacifying/viscosity controlling/anticaking ZINC OXIDE zinc oxide zinci oxidum 1314-13-2 215-222-5 Zinc oxide (CI 77947) IV/1 Bulking/uv absorber/skin protecting ZINC PALMITATE 4991-47-3 225-652-5 Zinc dipalmitate Deodorant ZINC PCA Proline, 5-oxo-, zinc salt III/1,24 Humectant/skin conditioning ZINC PENTADECENE TRICARBOXYLATE 5-tetradecenedioic acid, 3-carboxy-, zinc salt (1:1) III/1,24 Surfactant/skin conditioning/anticaking ZINC PEROXIDE zinc peroxide 1314-22-3 215-226-7 Zinc peroxide III/1,12 Oxidising ZINC PHENOLSULFONATE zinc phenolsulfonate 127-82-2 204-867-8 Zinc bis(4-hydroxybenzenesulphonate) III/1,25 Antimicrobial/deodorant/astringent ZINC PYRITHIONE pyrithione zinc 13463-41-7 236-671-3 Pyrithione zinc VI/1,8 Preservative/antiseborrhoeic ZINC RICINOLEATE 13040-19-2 235-911-4 Zinc diricinoleate Deodorant/opacifying/anticaking ZINC ROSINATE 9010-69-9 232-723-4 Resin acids and Rosin acids, zinc salts Opacifying/viscosity controlling/anticaking ZINC STEARATE zinc stearate zinci stearas 557-05-1 209-151-9 Zinc distearate IV/1 Cosmetic colorant/anticaking ZINC SULFATE zinc sulfate zinci sulfas 7733-02-0/7446-19-7 231-793-3 Zinc sulphate III/1,24 Antimicrobial/oral care/antiplaque/anticaking ZINC SULFIDE 1314-98-3 215-251-3 Zinc sulphide III/1,24 Depilatory ZINC UNDECYLENATE zinc undecylenate zinci undecylenas 557-08-4/30773-48-9 209-155-0 Zinc diundec-10-enoate Antimicrobial/opacifying ZINC YEAST DERIVATIVE Yeast, zinc complex III/1,24 Skin conditioning ZINGIBER OFFICINALE EXTRACT 84696-15-1 283-634-2 Zingiber Officinalis Extract is an extract of the roots of the ginger, Zingiber officinalis, Zingiberaceae Tonic ZINGIBER OFFICINALE OIL 2230756 Zingiber Officinale Oil is the volatile oil obtained from the dried rhizomes of the ginger, Zingiber officinale, Zingiberaceae Tonic/masking ZIZYPHUS JOAZEIRO EXTRACT 223749-07-3 Ziziphus Joazeiro Extract is an extract of the bark of Zizyphus joazeiro, Rhamnaceae Skin conditioning ZIZYPHUS JUJUBA EXTRACT 90045-99-1 289-966-4 Zizyphus Jujuba Extract is an extract of the fruit of the jujube, Zizyphus jujuba, Rhamnaceae Skin conditioning ZIZYPHUS SPINA CHRISTI Ziziphus Spina Christi is the dried crushed leaves of Zizyphus spina christi, Rhamnaceae Skin conditioning (2) The part entitled Nomenclature Conventions and the part entitled Abbreviations are replaced by the following: NOMENCLATURE CONVENTIONS The conventions used for establishing INCI names are as follows: 1. In order to facilitate use and clarity, INCI names have been designed to require a minimum of punctuation and capitalisation. 2. Wherever new nomenclature has been adopted, every effort has been made to use the shortest name consistent with these rules. 3. Simple chemical names are used wherever possible. 4. Recognised chemical abbreviations are used where applicable. A list of the abbreviations used in the Inventory may be found under the section Abbreviations . 5. Traditional stems are retained as combining forms when consistent with other systems (see rule 17). 6. Abbreviations are utilised for simplifying the nomenclature of families of complex ingredients when applicable (see abbreviation list under the section Abbreviations ). 7. Compounds that are related or are similar to materials described in recognised sources are named, whenever possible, by analogy to the listed names. 8. Singly substituted derivatives do not usually include the prefix mono . This term is used only when required to prevent ambiguity. The absence of a suitable prefix implies mono , e.g. Glyceryl stearate. 9. The term Glyceride  has been utilized to describe a monoglyceride. Mixtures of mono-, di- and triglycerides are referred to as Glycerides . Triglycerides are assigned specific nomenclature, e.g. Tristearin. 10. Multiple substitution is routinely described with the appropriate prefix such as di- , tri-  or tetra- , e.g. Glyceryl distearate. 11. Names of ingredients, other than colours, that contain terminal numbers are generally hyphenated. Derivatives of hyphenated materials retain the original hyphen, e.g. Laureth-3, Laureth-3 phosphate. 12. Hydration states are not usually expressed. 13. Straight-chain alkyl groups are described by their common stem names (see rule 17). 14. Materials containing mixtures of even-carbon chain length fractions are named by the appropriate, commonly used fatty stem term, e.g. Cetearyl alcohol (C16 and C18). Materials containing mixtures of even- and odd-carbon chain length fractions are designated by alternative nomenclature, e.g. C12-15 alcohols (C12, C13, C14 and C15). 15. Branched-chain alkyl groups are usually described by the prefix iso  followed by the common stem name for the comparable straight-chain group (e.g. Isostearyl alcohol, Isocetyl alcohol)  see also rule 17. The major exception to this rule is the nomenclature for the 2-alkyl of Guerbet alcohols. These are named by standard chemical rules (e.g. Ethylhexanol, Octydodecanol, Decyltetradecanol). Derivatives are named accordingly (e.g. Ethylhexyl myristate, Cetyl ethylhexanoate, Diethylhexylamine, Triethylhexanoin, Butyloctanoic acid). 16. The following table has been included to clarify the nomenclature for derivatives of caproic, caprylic and capric acids. Chain length Stem name Acid Ester Acyl Alkyl Ampho C6 Capro Caproic Caproate Caprooyl Caproyl Caproo C8 Capryl Caprylic Caprylate Capryloyl Caprylyl Caprylo C10 Capr Capric Caprate Caproyl Capryl Capro 17. The following table describes the nomenclature applied to straight-chain acids and alcohols. Branched-chain acids and alcohols utilize the names listed in this table preceded by the term iso  (e.g. Isostearic acid). Guerbet alcohols, however, are designated by specific names (e.g. Octyldodecanol). (See also rule 15). Acid Alcohol Saturated: C6 Caproic Hexyl C7 Heptanoic Heptyl C8 Caprylic Caprylyl C9 Pelargonic Nonyl C10 Capric Decyl C11 Undecanoic Undecyl C12 Lauric Lauryl C13 Tridecanoic Tridecyl C14 Myristic Myristil C15 Pentadecanoic Pentadecyl C16 Palmitic Cetyl C17 Margaric Heptadecyl C18 Stearic Stearyl C20 Arachidic Arachidyl C22 Behenic Behenyl Unsaturated: C11 Undecylenic Undecylenyl C16 Palmitoleic Palmitoeyl C18 Oleic Oleyl C18 Linoleic Linoleyl C18 Linolenic Linolenyl C20 Arachidonic Arachidonyl C22 Cetoleic Cetoleyl C22 Erucic Erucyl 18. The nomenclature for ingredients consisting of mixtures of similar materials (e.g. fatty acids, fatty alcohols) is determined on the basis of the chemical identity of the raw material as purchased. Mixtures that reflect the original distribution of components due to their natural source (e.g. coconut) are named utilizing the source stem (e.g. coconut alcohol). If the original natural distribution has been significantly cut or enriched, the mixture is named on the basis of the predominant component. 19. Names of lanolin derivatives usually contain the stem lan , e.g. Laneth-60. 20. Because of the existing widespread use of these denominations, alkanolamides are named from the parent alkyl amide and the appropriate abbreviation for the amine used, e.g. Cocamide MEA. 21. The dimethyl term is omitted and is assumed in all alkyl dimethyl amine oxide names (e.g. Stearamine oxide). Tertiary amine oxides with different substituent groups are named completely (e.g. Dihydroxyethyl stearamine oxide). 22. Quaternary, ammonium salts usually have the suffix -ium  in the stem of the cation. The term monium  describes a monomethyl-substituted quaternary nitrogen; dimonium  describes a dimethyl-subsituted quaternary nitrogen; trimonium  describes a trimethyl-substituted quaternary nitrogen. 23. The terms quaternium/polyquaternium are used to describe complex quaternary ammonium salts that do not have a common name or that cannot be named by analogy to established names (e.g. Quaternium-82, Polyquaternium-20). 24. The term ampho  has been used as a combining term in the nomenclature for amphoteric surfactants derived from imidazoline intermediates. In naming these compounds, this stem is combined with the appropriate stem names for the subsituent groupings (e.g. Sodium Cocoamphoacetate). 25. Common fatty stem terms are used to designate the alkyl portion of alkyl imidazoline compounds (e.g. Lauryl Hydroxyethyl Imidazoline) even though one carbon atom of the fatty radical becomes a member of the heterocyclic ring during the materials manufacture. 26. Biological materials are named by specific terms (e.g. Hyaluronic Acid, Hydrogenated Menhaden Oil) when the material has been isolated, purified and chemically characterized. Alternative nomenclature for biologicals is utilized to name materials in accordance with the extent of their processing. They may have INCI names based on: (a) the Latin name of the genus, or (b) primarily on designations from Pharmacopoeias, followed by the part used if pertinent, and the type of preparation if pertinent (e.g. extract, oil, powder, etc.). For mammalian derived ingredients, usually (c) the INCI names are based on the English name of the part used, if pertinent (e.g. connective tissue, spleen, stomach, etc.) and the type of preparation, if pertinent (e.g. extract, oil). Examples of INCI names for biologicals are (a) Brevoortia Oil; (b) Faex Extract; (c) Connective Tissue Extract. 27. Cosmetic colorants have INCI names according to the nomenclature used in Annex IV to Directive 76/768/EEC. 28. Hair dye ingredients are named according to chemical structure. In the event that chemical names are very complex, a colour/number combination is used prefixed by the letters HC . 29. Denatured alcohols are designated by the INCI name Alcohol denat. . Alcohol denat. is ethyl alcohol that is denatured with one or more denaturing agents in accordance with the national legislation of each Community Member State. 30. Materials derived from plants are known as botanicals. In general, these ingredients have not undergone chemical modifications and include plant derived ingredients such as extracts, juices, waters, distillates, powders, oils, unsaponifiables, etc. They have INCI names based on the international LinnÃ © designated nomenclature of the genus and the species, followed by the plant part, if pertinent or applicable (e.g. leaf, fruit, bark, etc.), and the type of preparation (e.g. extract, oil, powder, etc.). Chemical derivatives of botanicals follow the nomenclature rules for chemicals (e.g. Cocoglyderides, Hydrogenated Castor Oil, Hydrogenated Palm Acid, Olive Acid, Palm Alcohol, Soyamide DEA, Sulfated Olive Oil, etc.). The following references are used to establish the LinnÃ ©-derived for botanicals: (a) The primary referece is Penso, G., Index Plantarum Medicinalium Totius Mundi Eorumque Synonymorum, O.E.M.F. Milano (1983  ISBN No 88-7076-027-8. (b) When the genus and species is not identified in the text cited in (a), a variety of secondary sources are utilised including the following, in order of priority: (1) Steinmetz, E.F., Codex vegetabilis, Amsterdam (1957); (2) Hoppe, H.A., Drogenkunde, 8th Edition, Walter de Gruyter, Berlin, Volume 1 (1957  ISBN No 3-11-00-8), Volume 2 (1977  ISBN 3-11-006660-2); (3) Mabberley, D.J., The Plant Book  A portable dictionary of higher plants, Cambridge 1992  ISBN No 0-521-34060-8; (4) Hoppe H.A., Levring T., Tnaka Y., Marine Algae in Pharmaceutical Science, Walter de Gruyter, Berlin, New York, 1979. 31. Name/number combinations are used as INCI names for cosmetic ingredients only where the complexity and/or similarity of ingredients precludes assignment of reasonable nomenclature by any other means. In all cases where arbitrary numbers are used, these numbers are preceded by names suggestive of the structure or the composition of the material. Each name/number combination represents a specific ingredient that is listed in the Inventory. The following name/number series of combinations have been used: (a) Benzophenone This term is used for all benzophenon derivatives (e.g. Benzophenone-2). (b) HC colour See rule 28. (c) Quaternium/Polyquaternium See rule 23. (d) Hydrofluorocarbon/Hydrochlorofluorocarbon These terms are used for hydrohalocarbon aerosol propellants (e.g.Hydrofluorocarbon 152a, Hydrochloroflurocarbon 142b). (e) Polysilicone common names or established conventions for silicone compounds (e.g. Poylsilicone-1) (f) Polyacrylate- see rule 49. (g) Polyester- see rule 49. (h) Polyether- see rule 49. (i) Polyurethane- see rule 49. 32. Commercial raw materials are often deliberate mixtures of several components. The mixtures do not appear as such and must be identified by listing the individual components (e.g. Kathon CG: Aqua, Chloromethylisothiazolinone, Methylisothiazolinone, Magnesium chloride, Magnesium nitrate). 33. The INCI names for extracts represent the material extracted  and do not include reference to the extracting solvents and/or other diluents that may be present in these materials. 34. Solvents and/or diluents contained in commercially available raw materials such as surfactants, polymers and resins are not normally identified as part of the INCI name. 35. Polyethylene glycol (polyoxy-1, 2-ethanediyl) is abbreviated to the acronym PEG . Polyethylene glycol homopolymers are named as PEG-X, where X is the average number of ethylene oxide monomer units, e.g. PEG-10. Ethoxylated alcohols are named by combining the conventional alcoholic stem name with the suffix eth  followed by the average number of ethylene oxide monomer units, e.g. Laureth-10. Esters of polyethylene glycol homopolymers are named as PEG derivatives, e.g. PEG-10 stearate. Other ethoxylated substances are named accordingly, e.g. PEG-6 cocamide. Because names based on the approximate molecular weight of the ethylene oxide polymer are also in common use, the following table is provided to allow easy conversion between the two systems: Approximate Molecular Weight Average Number of Monomer Units 100 2 200 4 300 6 400 8 450 9 500 10 600 12 1 000 20 1 540 32 1 800 36 2 000 40 3 000 60 4 000 75 6 000 150 8 000 180 36. Polypropylene glycol (polyoxy-1, 2-propanediyl) is abbreviated to the acronym PPG . Polypropylene glycol homopolymers are named as PPG-X, where X is the average number of propylene oxide monomer units, e.g. PPG-10. Esters and ethers of polypropylene glycol homopolymers are named as PPG derivatives, e.g. PPG-10 stearate, PPG-10 lauryl ether. Other propoxylated substances are named accordingly. 37. PEG and PPG polymers or their derivatives in which one of the terminal primary alcohol groups (-CH2OH) has been oxidised to a carboxylic acid (-COOH) are named by adding the term carboxylic acid  or carboxylate  to the parent name of the original polymer, e.g. PEG-10 carboxylic acid, Coceth-7 carboxylic acid, Ammonium laureth-8 carboxylate. 38. The term Pareth  applies to ethoxylated parffinic alcohols containing both even- and odd-carbon chain length fractions. 39. The term Acrylates  is used to describe linear, non-cross linked copolymers that contain combinations of acrylic acid, methacrylic acid and their methyl, ethyl, propyl or butyl esters. Similarly, the term Crotonate(s)  is used to describe the copolymers that contain combinations of crotonic acid and its methyl, ethyl, propyl or butyl esters. 40. The name Carbomer  is used to describe high molecular weight cross-linked homopolymers of acrylic acid. The cross-linking agent(s) is (are) identified in the ingredient entry definition. (See also rule 41) 41. The term cross-polymer  is used to describe polymers other than Carbomer that are cross-linked. (See also rule 40) 42. The term Poloxamer  denotes a symmetrical block copolymer formed by ethoxylation of polypropylene glycol. Substances with differing degrees of polymerisation are further identified by a code number derived from the molecular weight of the polymer. 43. The term Meroxapol  denotes a symmetrical clock copolymer formed by the propoxylation of polyethlene glycol. Substances with differing degrees of polymerisation are further identified by a code number derived from the molecular weight of the polymer. 44. The term Poloxamine  denotes a symmetrical block copolymer formed by successively propoxylating then ethoxylating ethylene diamine. Substances with differing degrees of polymerisation are further identified by a code number derived from the molecular weight of the polymer. 45. Copolymers of ethylene glycol and propylene glycol which do not form symmetrical block copolymers are named as PEG/PPG-X/Y derivatives where X and Y are the average number of ethylene oxide and propylene oxide monomer units respectively. 46. The term Alkoxyno-n  means an ethoxylated alkyl phenol where n indicates the average number of ethylene oxide units. When the name is: the alkyl is: octoxynol tetramethylbutyl nonoxynol nonyl dodoxynol dodecyl pentadoxynol pentadecyl 47. Biotechnological materials are substances derived by the action of micro-organisms, such as bacteria or yeasts, on a substrate to produce materials by fermentation, metabolism, hydrolysis, lysis or other processes. The process may involve the use of nutrients or other materials such as enzymes. The resulting product is referred to as a culture  or ferment . The ferment can be further processed by extraction, filtration, and/or other procedures to yield the final product. The conventions used to provide INCI names for biotechnological materials are as follows: (a) When the end product produced from a given ferment  or culture  has a common or usual name, such name may be used, e.g. Yogurt, Gellan Gum or Xanthan Gum. (b) When the end product does not have a common or usual name, the product will be named using the genus of the micro-organism, followed by a slash and the name of the substrate (if applicable), followed by the work ferment . Substrates will be identified by their common, usual, or other technical name, e.g. Lactococcus/Carrot Ferment. On a case-by-case basis, the genus and species name of the micro-organism may be used when the used of the genus only may be misleading and the identification of the species is needed for clarity, e.g. Candida bombicola Ferment. (c) If the selected components of the ferment have been isolated and purified to a significant extent and analytical evidence is provided, the name for one or more of the components may be used, e.g. Glycosphingolipids, Beta-Glucan or Dextran. 48. The term Ceramide  as part of an INCI name will be assigned to those classes and structures of natural lipids derived from skin as reported by Wertz P.W., Miethke M.C., Long S.A., Strauss J.M. and Downing D.T. in The composition of ceramides from human stratum corneum and from comedones , The Journal of Investigative Dermatology, 84, 410-412 (1985). A synthetic N-acylated sphingoid base that is identical to any one of the many constituents of the natural ceramides, as reported by Wertz, will be assigned an INCI labelling name using the term ceramide followed by a number (e.g. Ceramide 3) or a number and Roman numeral (e.g. Ceramide 6II). The term ceramide as part of the INCI name will only be assigned to a synthetic N-acylated sphingoid base that contains, as the predominant component, the erythro isomer of at least one of the many natural ceramides described by Wertz. A predominant component is one that is present at the highest concentration in relation to other synthetic materials of similar structure and related composition present in a mixture. Synthetic N-acylated sphingoid bases that do not have the erythro configuration, or otherwise are not constituents of natural ceramides as described by Wertz, will not be named using the term ceramide. In such cases, a chemical or other appropriate name, to be determined by the International Nomenclature Committee (INC) on a case-by-case basis, will be assigned as the INCI labelling name. The INC may accept a signed statement by a person requesting the assignment of an INCI name that a synthetic N-acylated sphingoid base is the erythro isomer and otherwise conforms in composition to the above criteria. 49. The term Aminoacrylates  refers to simple aminoacrylates, in which the substituted alkyl groups attached to amino nitrogen range from C1-4, and acrylates conforms to the definition as described in rule 33. 50. Synthetic peptides consisting of 2 to 10 amino acid residues are named using the appropriate prefix, di-, tri-, tatra-, etc., followed by the term peptide and an arbitrary number, e.g. Dipeptide-2. Synthetic peptides consisting of 11 to 100 amino acids are designated by the term oligopeptide, followed by an arbitrary number. Synthetic peptides consisting of more than 100 amino acids are designated by the term polypeptide, followed by an arbitrary number. The amino acid residues composing the peptide are listed alphabetically in the entry definition in Section 1. The amino acid residues may include the following: Alanine Glutamine Phenylalanine Arginine Glycine Proline Asparagine Histidine Serine Aspartic Acid Isoleucine Threonine Cysteine Leucine Tryptophan Cystine Lysine Tyrosine Glutamic Acid Methionine Valine 51. Polymer nomenclature  Polymeric materials are named according to the name in common usage if it is well known, or by the structure if well defined. If no common name exists, and the structure is not well defined, the polymers are named according to their source, as described below. Homopolymers (consisting of one constituent monomer) are named by placing the term poly  before the constituent monomer, e.g. Polyisobutene. Copolymers and Crosspolymers (consisting of two or more constituent monomers) are named by listing the monomers separated by a slash (/) followed by the work Copolymer  or Crosspolymer , respectively, e.g. Acrylates/Acrylamide Copolymer, Acrylates/VA Crosspolymer. Copolymers consisting of four or more monomers may be given an INCI name according to their class followed by an arbitrary number, e.g. Polyester-1, with the monomers listed in the entry definition of the material. Such nomenclature is granted at the discretion of the INC, with a purpose of shortening lengthy INCI names. Thus far, the only classes of polymers to be created for this type of nomenclature are Polyesters, Polyacrylates and Polyurethanes. More classes may be added in the future, if the need arises. ABBREVIATIONS The following abbreviations are used alone or as combining forms for the naming of cosmetic ingredients in the Inventory: AMP Aminomethyl propanol AMPD Aminomethyl propanediol BHA Butylated hydroxyanisole BHT Butylated hydroxytoluene CHDM Cyclohexanedimethanol CI Colour index DEA Diethanolamine DEDM Diethylol dimethyl DIBA Dihydroxyisobutylamine DIPA Dlisopropanolamine DMAPA Dimethyl aminopropylamine DMDM Dimethylol dimethyl DMHF Dimethyl hydantoin formaldehyde resin DNA Deoxyribonucleic acid DVB Divinylbenzene EDTA Ethylenediamine tetraacetic acid EDTHP Ethylenediamine tetrahydroxy propylene EDTMP Ethylenediamine tetramethylene phosphonate GLY Glycine HC Hair colour HCl Hydrochloride HEDTA Hydroxyethyl ethylenediamine triacetic acid MA Maleic anhydride- MDM Monomethylol dimethyl MEA Monoethanolamine MEK Methyl ethyl ketone MIBK Methyl isobutyl ketone MIPA Monoisopropanolamine NTA Nitrilotriacetic acid PABA p-Aminobenzoic acid PCA Pyrrolidone carboxylic acid PEG Polyethylene glycol PEI Polyethylenimine PG Propylene glycol PPG Polypropylene glycol PTFE Polytetrafluoroethylene PVM/MA Polyvinyl methyl ether/Maleic anhydride PVP Polyvinylpyrrolidone RNA Ribonucleic acid SE Self-emulsifying SIP Sulfoisophtalate SMDI Saturated methylene dithenyldiisothionate TDI Toluene diisocyanate TEA Triethanolamine TIPA Triisopropanolamine VA Vinyl acetate